



Exhibit 10.01
THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [REDACTED]



--------------------------------------------------------------------------------



ANNUITY REINSURANCE AGREEMENT

between
HARTFORD LIFE INSURANCE COMPANY

(the “Company”)

and

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
BRIGHTON, MASSACHUSETTS
(the “Reinsurer”)

Dated June 1, 2018



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE IDEFINITIONS    1
ARTICLE IICOVERAGE    16
ARTICLE IIIADMINISTRATION; GENERAL PROVISIONS    18
ARTICLE IVINITIAL PAYMENTS    22
ARTICLE VADDITIONAL REINSURANCE PREMIUMS; EXPENSE ALLOWANCE; COMMISSIONS    26
ARTICLE VIACCOUNTING AND SETTLEMENT    26
ARTICLE VIITERMINATION FOR NON-PAYMENT    29
ARTICLE VIIIRECAPTURE    29
ARTICLE IXTRUST ACCOUNT    33
ARTICLE XDURATION AND TERMINATION    37
ARTICLE XIINSOLVENCY    37
ARTICLE XIIDISPUTE RESOLUTION REGARDING ADMINISTRATION    38
ARTICLE XIIIDAC TAX ELECTION    39
ARTICLE XIVCONFIDENTIALITY    40
ARTICLE XVREPRESENTATIONS AND COVENANTS    41
ARTICLE XVIINDEMNIFICATION    54
ARTICLE XVIIREINSURANCE CREDIT    62
ARTICLE XVIIIMISCELLANEOUS PROVISIONS    63




SCHEDULES


SCHEDULE 1.1(a)    -    INTERIM PERIOD INTEREST
SCHEDULE 1.1(b)    -    KNOWLEDGE OF THE COMPANY
SCHEDULE A    -    REINSURED CONTRACTS
SCHEDULE B    -    AMORTIZATION OF CEDING COMMISSION




--------------------------------------------------------------------------------





SCHEDULE C    -    RECAPTURE PAYMENT FORMULA
SCHEDULE D    -    TERMINAL ACCOUNTING SETTLEMENT REPORT
SCHEDULE E    -    EXPENSE ALLOWANCE
SCHEDULE F-1    -    MONTHLY REINSURANCE SETTLEMENT REPORT
SCHEDULE F-2    -    SERIATIM DATA REPORT
SCHEDULE F-3    -    STATEMENT OF NAIC RESERVES
SCHEDULE G    -    ANNUAL FINANCIAL REPORTS
SCHEDULE H    -    ONGOING REPORTS
SCHEDULE I        -    INTEREST MAINTENANCE RESERVE
SCHEDULE J        -    COMMISSIONS


EXHIBITS


EXHIBIT 1        -    TRUST AGREEMENT
EXHIBIT 2        -    FORM OF RETROCESSION TRUST AGREEMENT
EXHIBIT 3
-    INVESTMENT GUIDELINES



ANNEXES


ANNEX A-1
-    ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART A

ANNEX B-1
-    ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART B





--------------------------------------------------------------------------------





ANNUITY REINSURANCE AGREEMENT
This Annuity Reinsurance Agreement, dated June 1, 2018 (this “Agreement”), is
made and entered into by and between Hartford Life Insurance Company, a life
insurance company organized under the laws of Connecticut (the “Company”), and
Commonwealth Annuity and Life Insurance Company, a life insurance company
organized under the laws of the Commonwealth of Massachusetts (the “Reinsurer”).
The Company agrees to cede and the Reinsurer agrees to accept liability under
the terms and conditions stated herein. This Agreement is an indemnity
reinsurance agreement solely between the Company and the Reinsurer. The Company
shall be and shall remain the only party hereunder that is liable to any
insured, contract holder, claimant or beneficiary under any annuity contract
reinsured hereunder.
ARTICLE I
DEFINITIONS
1.1.    Definitions. As used in this Agreement, the following terms shall have
the following meanings (definitions are applicable to both the singular and the
plural forms of each term defined in this Article):
“Account Value” means the account value, as defined in and determined in
accordance with the express terms of the Reinsured Contracts hereunder, without
regard to surrender charges.
“Action” means any claim, action, suit, litigation, arbitration, investigation,
inquiry, hearing, charge, complaint, demand, notice or proceeding by or before
any Governmental Authority or arbitrator or arbitration panel or similar Person
or body.
“Actuarial Appraisal” shall have the meaning specified in Section 15.1(m)(i).
“Actuarial Standards of Practice” means the actuarial standards of practice in
effect as of the date of determination, as published by the Actuarial Standards
Board, or any successor thereto.
“Additional Reports” shall have the meaning specified in Section 3.9(c).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. “Control” (including the terms, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or credit
arrangement, as trustee or executor, or otherwise.
“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify and hold harmless any party against Losses, the amount of such
Losses shall be




--------------------------------------------------------------------------------





determined net of any Tax benefit actually realized by the Indemnified Party (or
any Affiliate thereof) in the Tax year an indemnity payment is made as the
result of sustaining or paying such Losses (including as the result of facts or
circumstances due to which the Indemnified Party sustained or paid such Losses).
Such Tax benefits shall be computed assuming that the Indemnified Party (or such
Affiliate) recognized all other items of income, gain, loss, deduction or credit
before recognizing any item arising from the receipt of any indemnity payment
made pursuant to this Agreement or as a result of sustaining or paying any
indemnifiable Loss.
“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.
“Anti-Bribery Laws” means any Applicable Laws with respect to the offering,
giving, receiving or soliciting, directly or indirectly, of anything of value to
improperly influence the actions of any Governmental Authority or any employee
or Representative thereof, including the U.S. Foreign Corrupt Practices Act of
1977.
“Applicable Law” means any federal, state, local, foreign or territorial law
(including common law), treaty, convention, code, statute, ordinance, directive,
rule, regulation, decree, order, writ, injunction, judgment, permit, agency
requirement, interpretation, Governmental Order, rule of any self-regulatory
organization, governmental agreement or other requirement or rule of law
applicable to a Person or, as applicable, any of such Person’s subsidiaries,
properties, assets, or to such Person’s officers, directors, managing directors,
employees or agents in their capacity as such.
“ARIAS-US” shall have the meaning specified in Section 12.3.
“Binder” means that certain binding commitment agreement, dated as of the SAPA
Execution Date, by and among Hopmeadow Acquisition, Inc., the Company, HLAIC,
the Reinsurer and, solely for purposes of Annex A, Hartford Holdings, Inc.
“Book Value” means, with respect to Trust Account assets, at any date of
determination, the amount stated for such assets on the Reinsurer’s statutory
financial statements determined in accordance with then applicable statutory
accounting principles consistently applied.
“Business Covered” means the in-force block of Reinsured Contracts reinsured
under this Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of New York, Commonwealth of Massachusetts or the State of
Connecticut are permitted or required to be closed.
“Capital Stock” means any capital stock of, or other type of equity ownership
interest in, as applicable, a Person.
“Ceding Commission” means $216,000,000.
“Closing” shall have the meaning set forth in the Binder.




--------------------------------------------------------------------------------





“Closing Date” means the date of the Closing.
“Commissions” shall have the meaning specified in Section 5.3.
“Company” shall have the meaning specified in the first paragraph of this
Agreement.
“Company Indemnified Parties” shall have the meaning specified in Section
16.2(b).
“Company Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, results of operations or financial condition of
the Company taken as a whole, but in each case to the extent relating to the
Covered Liabilities, taken as a whole; provided that none of the following (or
the results thereof) shall constitute or be deemed to contribute to a Company
Material Adverse Effect, and otherwise shall not be taken into account in
determining whether a Company Material Adverse Effect has occurred or would be
reasonably likely to occur: any adverse fact, circumstance, change or effect
arising out of, resulting from or attributable to (i) changes in the United
States or global economy or capital or financial markets, including changes in
interest or exchange rates or a downturn in equity markets, (ii) changes in
political conditions generally of the United States, and any natural disasters,
pandemics, hostilities, acts of war, sabotage, terrorism or military actions,
(iii) conditions generally affecting participants in the industries in which the
Company or its Affiliates operates, (iv) the announcement of this Agreement and
the transactions contemplated hereby and the identity of the Reinsurer or the
Retrocessionaire (including effects related to compliance with the covenants
contained in this Agreement and the documents executed in connection herewith
(the “Transaction Documents”), or the Retrocession Agreement and the documents
executed in connection therewith (the “Retrocession Transaction Documents”), or
the failure to take any action as a result of any restrictions or prohibitions
set forth in this Agreement, the Transaction Documents, the Retrocession
Agreement or the Retrocession Transaction Documents), (v) any changes or
prospective changes in Applicable Law, GAAP, SAP or the enforcement or
interpretation thereof, (vi) any action taken by the Reinsurer or its Affiliates
or the Retrocessionaire or its Affiliates with respect to the transactions
contemplated hereby, (vii) any change in the credit, financial strength or other
ratings (other than the facts underlying any such change) of the Company),
(viii) the Fair Market Value of any bonds, notes, debentures, mortgage loans,
collateral loans and all other instruments of indebtedness, stocks, partnership
or joint venture interests and all other equity interests, certificates issued
by or interests in trusts and derivatives of the Company or its Affiliates, (ix)
any failure by the Company or its Affiliates to achieve any earnings, premiums
written, or other financial projections or forecasts (other than facts
underlying such failure) or (x) any effect that is cured by the Company prior to
the Closing Date; provided, that, notwithstanding the foregoing, with respect to
clauses (i), (ii), (iii), (v) and (viii), such fact, circumstance, change or
effect shall be taken into account in determining whether a Company Material
Adverse Effect has occurred or would be reasonably likely to occur solely to the
extent such fact, circumstance, change or effect is disproportionately adverse
with respect to (A) the Company or Hartford Life and Annuity Insurance Company
and (B) the business being reinsured hereunder as compared to life insurance
companies operating in the United States that issued insurance policies and
annuity contracts with similar features and risks as the Reinsured Contracts and
which were issued during the same period in which such Reinsured Contracts were
issued or (b) a material impairment or delay of the ability of the Company to
perform its material obligations




--------------------------------------------------------------------------------





under this Agreement and the Transaction Documents, taken as a whole, including
consummation of the transactions contemplated hereby or thereby.
“Company SEC Reports” means all required annual reports on Form 10-K, quarterly
reports on Form 10-Q and reports on Form 8-K required to be filed or furnished
by the Company with or to the SEC since January 1, 2014.
“Contest” shall have the meaning specified in Section 3.3.
“Contract Considerations” means (i) all Separate Account Fee Income with respect
to the Separate Account Contracts, (ii) all Separate Account Net Contractholder
Transfers with respect to the Separate Account Contracts, excluding any fees and
expenses under the Separate Account Contracts, including, but not limited to,
mortality and expense charges and other fees due and payable thereunder, and
(iii) other collections and recoveries received by the Company with respect to
the Reinsured Contracts (excluding the Separate Account Contracts).
“Covered Liabilities” means (i) the Company’s liabilities under the express
terms of the Reinsured Contracts, before and after giving effect to any
modifications to the Reinsured Contracts that are required under Applicable Law,
including interest accrued on liabilities under the terms of the Reinsured
Contracts or Applicable Law, including but not limited to, withdrawals, death
benefits, payout annuitization options, annuitization amounts, surrenders and
other amounts payable by the Company pursuant to the terms of the Reinsured
Contracts, (ii) all escheat or abandoned property liabilities relating to the
Reinsured Contracts arising or incurred in the ordinary course of the Company’s
business and without any violation of Applicable Law (excluding any fines,
interest, penalties or other payments arising as a result of a failure to timely
pay escheat or abandoned property liabilities or any other violation of
Applicable Law), and (iii) Permitted Ex Gratia Payments; but excluding all Extra
Contractual Liabilities other than (1) as otherwise expressly provided in this
Agreement and (2) Extra-Contractual Liabilities for which the Reinsurer received
prior notice of and the Reinsurer has expressly concurred, in writing, with the
actions taken or not taken, or to be taken or not taken, by the Company that led
to the assessment of such Extra-Contractual Liabilities.
“Covered Liability Seller Indemnification Claim” shall have the meaning
specified in Section 16.2(d)(ii).
“CRC Policies” means the fixed deferred annuity contracts issued or assumed by
the Company.
“Disclosure Schedule” shall have the meaning specified in Section 15.1.
“Distributor” shall have the meaning specified in Section 15.1(p)(i).
“Effective Date” means December 31, 2016.
“Effective Time” means 11:59 p.m. on the Effective Date.




--------------------------------------------------------------------------------





“Eligible Trust Account Assets” means assets qualifying as admitted assets for
life insurance companies under the insurance laws of (i) the State of
Connecticut or (ii) the Commonwealth of Massachusetts (whichever of the two
jurisdiction’s laws would be more restrictive if imposed on the Reinsurer), but
in each case complying with the investment guidelines attached hereto as Exhibit
3.
“ERISA Separate Accounts” shall have the meaning set forth in Section
15.1(o)(i).
“Estimated Initial Reinsurance Premium” shall have the meaning specified in
Section 4.1(b).
“Estimated Initial Reinsurance Premium Part A” shall have the meaning set forth
in Section 4.1(b).
“Estimated Initial Reinsurance Premium Part B” shall have the meaning set forth
in Section 4.1(b).
“Estimated Initial Reinsurance Premium Statement” shall have the meaning
specified in Section 4.1(b).
“Exchange Act” means the Securities Exchange Act of 1934.
“Ex-Gratia Payment” mean any voluntary payment made by the Company in response
to a loss for which it is not contractually liable under the terms of a
Reinsured Contract.
“Expense Allowance” shall have the meaning specified in Section 5.2.
“Expenses” means expenses incurred in connection with defending or asserting any
claim or Action indemnified against hereunder (including court filing fees,
court costs, arbitration fees or costs, witness fees and reasonable and
documented fees and disbursements of legal counsel, expert witnesses,
accountants and other professionals).
“Extra Contractual Liabilities” means all liabilities for (i) any fines,
penalties, settlements, Taxes, fees, forfeitures, costs or expenses or any
compensatory, punitive, exemplary, special, treble, bad faith, tort, statutory
or any other form of extra-contractual damages, or portion thereof, as well as
all legal fees and expenses attributable thereto, relating to, but not arising
under, the express terms and conditions of, or in excess of the applicable
payment provisions or coverage limits of, the Reinsured Contracts, whether to
contractholders, insureds, producers, agents, brokers, Distributors,
Governmental Authorities or any other Person, which arise from any actual or
alleged act, error or omission committed by or on behalf of the Company, whether
or not intentional, negligent, malicious, fraudulent, unlawful, in bad faith or
otherwise, including, any act, error or omission of such Person, relating to (a)
the form, marketing, sale, underwriting, production, issuance, cancellation,
offering of elections or options under, or administration of, the Reinsured
Contracts, (b) the investigation, defense, trial, settlement or handling of
claims, benefits or payments in respect of any Reinsured Contracts, (c) the
failure to pay, the delay in payment or errors in calculating or administering
the payment of benefits, claims or any other amounts due or alleged to be due
under




--------------------------------------------------------------------------------





or in connection with any Reinsured Contracts or (d) the failure of any of the
Reinsured Contracts to qualify for their intended tax status; and (ii) Ex Gratia
Payments made by or on behalf of the Company, other than Permitted Ex Gratia
Payments; provided, however, that “Extra Contractual Liabilities” shall not
include any liabilities, costs, expenses or fees (including legal fees and
expenses) resulting from any litigation or dispute arising out of or relating to
any changes in Non-Guaranteed Elements made by the Company to any Reinsured
Contract on or after the Effective Date.
“Fair Market Value” means, with respect to any asset, the market value thereof
as determined by the Reinsurer in accordance with its standard pricing
procedures consistently applied, except with respect to the reference to Fair
Market Value in Section 4.1, which determination of Fair Market Value shall be
as determined by the Company in accordance with its standard pricing procedures
consistently applied.
“Final Initial Reinsurance Premium” shall have the meaning specified in Section
4.1(d).
“Final Initial Reinsurance Premium Statement” shall have the meaning specified
in Section 4.1(d).
“Financial Statements” means the Statutory Statements together with the GAAP
Financial Statements.
“FINRA” means the Financial Institution Regulatory Authority, Inc. and any
successor thereto.
“Future Annual GAAP Financial Statements” shall have the meaning set forth in
the Stock and Asset Purchase Agreement.
“Future Annual Statutory Statements” shall have the meaning set forth in the
Stock and Asset Purchase Agreement.
“Future Quarterly GAAP Financial Statements” shall have the meaning set forth in
the Stock and Asset Purchase Agreement.
“Future Quarterly Statutory Statements” shall have the meaning set forth in the
Stock and Asset Purchase Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“GAAP Financial Statements” means all of the GAAP financial statements of the
Company and its Subsidiaries included in the Company SEC Reports publicly
available on the internet website of the SEC at least ten (10) Business Days
prior to the Closing Date, including the notes thereto.




--------------------------------------------------------------------------------





“Governmental Authority” means any foreign or national government, any state or
other political subdivision thereof or any self-regulatory authority, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Governmental Order” means any binding and enforceable order, writ, judgment,
injunction, decree, directive, stipulation, determination or award entered by or
with any Governmental Authority.
“HLAIC” means Hartford Life and Annuity Insurance Company, a life insurance
company organized under the laws of Connecticut.
“HLAIC Reinsurance Agreement” means that certain Annuity Reinsurance Agreement,
dated as of the date hereof, by and between HLAIC, as cedent, and the Reinsurer,
as reinsurer.
“HLAIC Retrocession Agreement” means that certain Funds Withheld Annuity
Retrocession Agreement that may be entered into by and between the Reinsurer, as
retrocedent, and the Retrocessionaire, as retrocessionaire, on or after the
Closing Date, with respect to the retrocession of certain liability reinsured to
the Reinsurer under the HLAIC Reinsurance Agreement.
“HLAIC Retrocession Trust Account” means the trust account that may be
established by Retrocessionaire for the benefit of the Company and the Reinsurer
pursuant to the HLAIC Retrocession Agreement.
“HLAIC Trust Account” means the trust account established by the Reinsurer, as
grantor, for the benefit of HLAIC, and governed by the HLAIC Trust Agreement.
“HLAIC Trust Agreement” means the Trust Agreement, dated as of the date hereof,
by and among the Reinsurer, HLAIC and the Trustee.
“Indemnified Party” shall have the meaning set forth in Section 16.3(a).
“Indemnifying Party” shall have the meaning set forth in Section 16.3(a).
“Initial Net Settlement Amount” shall have the meaning specified in Section
4.3(a).
“Initial Reinsurance Premium Adjustment Period” shall have the meaning specified
in Section 4.1(e)(i).
“Initial Reinsurance Premium Deficiency” shall have the meaning specified in
Section 4.1(e).
“Interest Maintenance Reserve” means the amounts with respect to the Reinsured
Contracts set forth on Schedule I, calculated as of the Effective Time. The
calculation of the Interest Maintenance Reserve for purposes of Section
4.1(b)(iv) (the calculation of the Interest Maintenance Reserve created during
the Interim Period and transferred as a direct result of the transactions
contemplated by this Agreement for purposes of calculating the Estimated Initial
Reinsurance




--------------------------------------------------------------------------------





Premium Part B) shall be equal to any net pre-tax realized capital gains (or
losses) multiplied by 65%. For purposes of calculating the Required Balance and
the Recapture Payment, “Interest Maintenance Reserve” means, as of the
applicable date of determination, the reserve determined in accordance with SAP.
“Interim Period” means the period from and after the Effective Date through and
including the day prior to the Closing Date.
“Interim Period Interest” means interest as calculated on Schedule 1.1(a).
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Knowledge of Company” means the actual knowledge, after reasonable inquiry, of
those Persons listed in Schedule 1.1(b).
“Liabilities” means any and all debts, liabilities, expenses, commitments or
obligations, whether direct or indirect, accrued or fixed, known or unknown,
absolute or contingent, matured or unmatured, determined or determinable,
disputed or undisputed, joint or several, secured or unsecured, liquidated or
unliquidated, whenever (including in the past, present or future) and however
arising (including out of any contract or tort based on negligence or strict
liability) and whether or not the same would be required by GAAP or SAP to be
reflected in any financial statements or disclosed in the notes thereto.
“LIBOR Determination Date” means the date as of which Three-Month LIBOR is to be
determined, or if such date is not a London Banking Day, the next immediately
succeeding London Banking Day.
“London Banking Day” means any business day on which dealings in deposits in
U.S. dollars are transacted in the London interbank market.
“Losses” means any and all losses, costs, charges, settlement payments, awards,
judgments, fines, penalties, damages, expenses (including reasonable attorneys’,
actuaries’, accountants’ and other professionals’ fees, disbursements and
expenses), liabilities, and claims or deficiencies of any kind, in each case to
the extent related to the Business Covered, without giving effect to any
retrocession, if any, by the Reinsurer, and unrelated to any liabilities
excluded or otherwise not covered hereunder; provided, that Losses shall not
include indirect, punitive, exemplary, treble, special or consequential damages
(including lost profits) except to the extent that (a) any such damages are
payable to a third party not affiliated with the relevant Indemnified Party or
(b) solely with respect to consequential damages (including lost profits), such
damages are (i) not based on any special circumstances of the Indemnified Party
and (ii) the natural, probable and reasonably foreseeable result of the event
that gave rise thereto or the matter for which indemnification is sought
hereunder, regardless of the form of action through which such damages are
sought; provided, further, that direct and third party damages measured by the
diminution in the value of the Business Covered shall constitute a “Loss” to the
extent such damages are (A) not based on any special circumstances of the
Indemnified Party (other than special circumstances of




--------------------------------------------------------------------------------





the Reinsurer, it being understood that, for purposes of determining the amount
of the Reinsurer’s Losses in connection with a breach of a representation or
warranty by the Company, this parenthetical shall be deemed to refer to special
circumstances of the Reinsurer that are in existence as of or prior to the SAPA
Closing Date) and (B) the natural, probable and reasonably foreseeable result of
the event that gave rise thereto or the matter for which indemnification is
sought hereunder, regardless of the form of action through which such damages
are sought.
“Material Distributor” means each Distributor that wrote variable or fixed
annuity contracts included in the Reinsured Contracts that as of December 31,
2016 had an aggregate Account Value in excess of $1,000,000,000.
“Minimum Monthly Cash Call Amount” means an amount equal to the greater of (a)
0.3% of the statutory account value attributable to the CRC Policies, which such
amount shall be equal to $15,000,000 on the Closing Date and shall be
recalculated each year as of the anniversary of such date, rounded to the
nearest million and (b) $5,000,000.
“Monthly Accounting Period” means each calendar month, provided that the initial
Monthly Accounting Period shall commence on the Closing Date and end on the last
day of the calendar month in which the Closing Date falls and the final Monthly
Accounting Period shall commence on the first day of the calendar month in which
the Termination Date falls and end on the Termination Date.
“Monthly Reinsurance Settlement Report” shall have the meaning specified in
Section 6.1(a).
“Monthly Settlement” shall have the meaning specified in Section 6.3.
“Monthly Settlement Date” shall have the meaning specified in Section 6.3.
“NAIC Reserves” means, as of any given date, an amount equal to the gross
statutory reserves that are required to be held by the specified party for
purposes of its statutory financial statements with respect to the Reinsured
Contracts, determined in accordance with then applicable SAP consistently
applied, and calculated on a gross basis and without giving effect to the
Reinsurer’s Quota Share. When determining gross statutory reserves required to
be held by the Company for purposes of its own statutory financial statements,
the Company’s calculations shall be determinative of such amounts.
“Non-Guaranteed Elements” means any element within a Reinsured Contract which
(a) affects its Account Value, cash surrender value, annuity benefit rate or any
other contractholder costs or value and (b) may be changed at the discretion of
the Company. Examples of non-guaranteed benefits or charges include: the
Company’s discretion to (i) establish a crediting rate in excess of the minimum
rate guaranteed in a particular Reinsured Contract, (ii) offer a settlement
option rate that produces an immediate annuity benefit that is greater than the
immediate annuity benefit produced by the settlement option rate guaranteed by a
particular Reinsured Contract, (iii) in connection with the annuitization of a
Reinsured Contract, offer an annuity benefit rate that produces annuity benefits
that exceed the minimum guaranteed annuity benefits offered by such Reinsured




--------------------------------------------------------------------------------





Contract, (iv) limit the acceptance of future payments of premium to the extent
such limitation is permitted by the terms of a particular Reinsured Contract,
(v) assess policy and rider charges under a particular Reinsured Contract in an
amount lower than guaranteed maximum amounts, and (vi) determine renewal rates
applicable to market value adjustments.
“Permits” shall have the meaning specified in Section 15.1(k)(i).
“Permitted Ex Gratia Payments” means Ex Gratia Payments by or on behalf of the
Company following the Effective Date in accordance with the Company’s historical
practices (a) up to a maximum aggregate amount of $5,000,000 since the Effective
Date and (b) a maximum aggregate amount of $250,000 per annum.
“Permitted or Prescribed Accounting Practice” shall have the meaning specified
in Section 15.1(e)(iv).
“Person” means any natural person, firm, limited liability company, general
partnership, limited partnership, joint venture, association, corporation,
trust, Governmental Authority or other entity.
“Policy Forms” shall have the meaning specified in Section 15.1(l)(ii).
“Premium Increase” shall have the meaning specified in Section 16.6(b).
“RBC Ratio” means the ratio of (i) Total Adjusted Capital (as defined in the
NAIC Risk Based Capital (RBC) Model Act or in the rules and procedures
prescribed by the NAIC with respect thereto, in each case as in effect on the
date of determination) to (ii) Company Action Level RBC (as defined in the NAIC
Risk Based Capital (RBC) Model Act or in the rules and procedures prescribed by
the NAIC with respect thereto, in each case as in effect on the date of
determination).
“Recapture Effective Time” shall have the meaning specified in Section
8.2(b)(ii).
“Recapture Event” shall have the meaning specified in Section 8.1.
“Recapture Payment” means the amount calculated in accordance with Schedule C.
“Registered Separate Account” shall have the meaning specified in
Section 15.1(o)(iii).
“Reinsurance Credit Event” means an event that causes the Company to be unable,
for any reason attributable to the Reinsurer or to a change in Applicable Law,
to take full statutory financial statement credit for the reinsurance provided
by this Agreement.
“Reinsured Business Fundamental Representations” means the representations and
warranties set forth in Sections 5.03, 5.04, 5.05, 5.06, 5.07, 5.08, 5.15, 5.16,
5.18 and 5.25 of the Stock and Asset Purchase Agreement.




--------------------------------------------------------------------------------





“Reinsured Business Pre-Closing Covenants” means the covenants in Sections
7.01(a)(ix) and 7.01(b)(ii), (iii), (iv), (v), (vi), (xiii), (xiv), (xvii),
(xvii), (xviii), (xix), (xx) and (xxi) of the Stock and Asset Purchase
Agreement, to the extent such covenants affect in any material respect the
Reinsured Contracts or Covered Liabilities.
“Reinsured Contracts” means the CRC Policies, payout annuity contracts, period
certain structured settlement contracts, SLSS Policies and variable payout
separate account contracts of the Company, in force as of the Effective Time and
delivered in the United States and U.S. territories to residents thereof, which
are the contracts, riders and endorsements attached thereto set out in Schedule
A under the heading “Reinsured Contracts” and as listed, together with the NAIC
Reserves held (before giving effect to the cession contemplated hereby) by the
Company in respect thereof, on an electronic bordereau delivered by the Company
to the Reinsurer on the Closing Date. Reinsured Contracts shall also include any
annuitizations of the CRC Policies or variable deferred separate account annuity
contracts occurring during the Interim Period. For the avoidance of doubt,
Reinsured Contracts shall not include any annuitizations of variable deferred
separate account annuity contracts, including riders, that occur after the
Closing Date.
“Reinsurer” shall have the meaning specified in the first paragraph of this
Agreement.
“Reinsurer Indemnified Parties” shall have the meaning specified in Section
16.2(a).
“Reinsured Risks” shall have the meaning specified in Section 2.1(a).
“Reinsurer’s Quota Share” means (a) in the case of the SLSS Policies, 75%, and
(b) in the case of all other Reinsured Contracts, 85%.
“Related Seller Indemnification Claim” shall have the meaning specified in
Section 16.2(d)(iii).
“Representatives” means a Person’s Affiliates, employees, directors, officers,
agents, attorneys, financial advisors, actuaries and accountants.
“Required Balance” means, as of any given date prior to a Reinsurance Credit
Event, an amount equal to (a) times (b) where:
(a)    = [REDACTED]
(b)    (i) the Reinsurer’s Quota Share of the general account NAIC Reserves held
by the Reinsurer on the Business Covered plus (ii) Interest Maintenance Reserve
attributable to the Reinsured Risks, as of such date of determination and
determined in accordance with SAP (on an after-tax basis) minus (iii) the
Unamortized Ceding Commission as of such date.
Following a Reinsurance Credit Event, the required balance of the statutory
trust, if any, put in place to secure reinsurance credit in accordance with
Section 17.1, as of any given date, shall be the greater of the amount
determined under the foregoing calculation and the amount required for the
Company to take full statutory financial statement credit in its domiciliary
state (provided that such




--------------------------------------------------------------------------------





domiciliary state is a jurisdiction with substantially similar requirements as
the Company’s domiciliary state as of the Closing Date) for the reinsurance
provided by this Agreement.
“Reserves” means the reserves and deposit fund liabilities (including reserves
established under Applicable Law or otherwise for payment of benefits, losses,
claims, expenses and similar purposes (including claims litigation)) maintained
by the Company with respect to the Covered Liabilities.
“Retrocessionaire” means the retrocessionaire designated by the Reinsurer on or
after the Closing Date.
“Retrocessionaire’s Quota Share” means the quota share set forth in the
Retrocession Agreement.
“Retrocession Agreement” means that certain Annuity Retrocession Agreement that
may be entered into by and between the Reinsurer, as retrocedent, and the
Retrocessionaire, as retrocessionaire, on or after the Closing Date, with
respect to the retrocession of certain liabilities reinsured to the Reinsurer
under the Agreement.
“Retrocession Trust Account” means the trust account that may be established by
Retrocessionaire for the benefit of the Company and the Reinsurer pursuant to
the Retrocession Agreement.
“Retrocession Trust Account Balance” means, as of a given date, the value (as
determined in accordance with the Retrocession Trust Agreement), including
accrued interest, consistently determined in accordance with NAIC statutory
accounting principles, of all assets held in the Retrocession Trust Account as
of such date and complying with the investment guidelines for the Retrocession
Trust Account as set forth in the Retrocession Agreement.
“Retrocession Trust Agreement” shall have the meaning specified in Section 9.1.
“Revised Estimated Initial Reinsurance Premium” shall have the meaning specified
in Section 4.1(c).
“Revised Estimated Initial Reinsurance Premium Statement” shall have the meaning
specified in Section 4.1(c).
“SAP” means the statutory accounting principles and practices applicable to life
insurance companies domiciled in the Commonwealth of Massachusetts; except that
for purposes of Section 4.1(b), “SAP” means the statutory accounting principles
and practices applicable to life insurance companies domiciled in the State of
Connecticut.
“SAPA Execution Date” means December 3, 2017.
“SAPA Closing Date” means the date the closing under the Stock and Asset
Purchase Agreement takes place.




--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller Indemnification Claim” shall have the meaning specified in Section
16.2(d)(i).
“Separate Account Annual Statement” shall have the meaning specified in Section
15.1(e)(vii).
“Separate Account Assets” means the assets held by the Company in the Separate
Accounts in support of, and at least equal to, the Separate Account Liabilities.
“Separate Account Contracts” means those variable payout separate account
annuity contracts included within the definition of Reinsured Contracts. For the
avoidance of doubt, Separate Account Contracts do not include any CRC Policies.
“Separate Account Fee Income” means, for each calendar month, an amount equal to
1.25% times the Account Value of Separate Account Contracts as of the first day
of such calendar month divided by 12.
“Separate Account Liabilities” means those liabilities that are reflected in the
Separate Accounts and that relate to the Separate Account Contracts, including
amounts transferred from the Separate Accounts to the general account of the
Company pending distribution to beneficiaries of the Separate Account Contracts.
“Separate Account Net Contractholder Transfers” means (i) the aggregate value of
amounts transferred from the Separate Accounts to the general account of the
Company, minus (ii) the aggregate value of amounts transferred from the general
account of the Company to the Separate Account. Separate Account Net
Contractholder Transfers shall include any transfers of amounts required to fund
Reserves in respect of the Separate Account Contracts determined in accordance
with SAP.
“Separate Accounts” means the separate accounts of the Company to the extent
relating to the Separate Account Contracts.
“Services” shall have the meaning specified in Section 3.9(a).
“SLSS Policies” means the standard lives structured settlement contracts issued
by the Company.
“Special Project” shall have the meaning specified in Section 3.9(c)(ii).
“Stock and Asset Purchase Agreement” means that certain Stock and Asset Purchase
Agreement, entered into on the SAPA Execution Date by and among Hartford
Holdings, Inc., Hopmeadow Acquisition, Inc., Hopmeadow Holdings, LP, Hopmeadow
Holdings GP LLC, and, solely for the purposes set forth therein, The Hartford
Financial Services Group, Inc.




--------------------------------------------------------------------------------





“Statutory Statements” means the following statutory statements, in each case
together with the exhibits, schedules and notes thereto: (i) the annual
statement of the Company as of and for the annual periods ended December 31,
2014, 2015 and 2016, in each case as filed with the insurance Governmental
Authority of the jurisdiction of domicile of the Company, (ii) the audited
annual financial statements of the Company as of and for the annual periods
ended December 31, 2014, 2015 and 2016, together with the report of the
Company’s independent auditors thereon and all exhibits, schedules and notes
thereto, and (iii) the quarterly statements of the Company, as of and for the
quarterly periods ended March 31, 2017, June 30, 2017 and September 30, 2017, in
each case as filed with the insurance Governmental Authority of the jurisdiction
of domicile of the Company.
“Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) at the time of determination (a) the issued and outstanding Capital
Stock having ordinary voting power to elect a majority of the board of directors
(or a majority of another body performing similar functions) of such corporation
or other Person (irrespective of whether at the time Capital Stock of any other
class or classes of such corporation or other Person shall or might have voting
power upon the occurrence of any contingency), (b) more than fifty percent (50%)
of the interest in the capital or profits of such partnership, joint venture or
limited liability company or (c) more than fifty percent (50%) of the beneficial
interest in such trust or estate, is directly or indirectly owned by such
Person.
“Tax” or “Taxes” means all income, premium, excise, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
stamp taxes or other taxes, (whether payable directly or by withholding) imposed
by any Tax Authority, together with any interest and any penalties thereon or
additional amounts with respect thereto; provided, that any guarantee fund
assessment or escheatment obligation shall not be treated as a Tax; and provided
further that Taxes include any liability for Taxes under Treasury Regulation
Section 1.1502-6 and similar provisions of state, local or non-U.S. law and as a
transferee or successor.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Terminal Accounting Settlement Report” means a report in the form of Schedule
D.
“Termination Date” means the effective date of any termination of this Agreement
as provided in Section 10.2.
“Third Party Actuary” means a nationally recognized accounting or actuarial firm
mutually agreed upon by the parties hereto.
“Third Party Claim” shall have the meaning specified in Section 16.3(a)
“Three-Month LIBOR” means, for each interest period, (i) the London interbank
offered rate for deposits in U.S. dollars, having a maturity of three months
which appears on




--------------------------------------------------------------------------------





Bloomberg: verb “BBAM”, 1) “Official ICE LIBOR Fixings” (or any successor or
replacement page) as of 11:00 a.m. London time, on the related LIBOR
Determination Date. If this rate does not appear on Bloomberg: verb “BBAM”, 1)
“Official ICE LIBOR Fixings” (or any successor or replacement page) on that
date, the rate for such interest period will be determined on the basis of the
rates at which deposits in U.S. Dollars, having a maturity of three months and
in a principal amount of not less than U.S. $1,000,000, are offered at
approximately 11:00 a.m., London time, on the LIBOR Determination Date with
respect to that interest period, to prime banks in the London interbank market
or (ii) or an alternative rate as may be mutually agreed to by the parties from
time to time, taking into account then current market practices.
“Transferred Assets” shall have the meaning specified in Section 4.3.
“Trust Account” means the trust account established by the Reinsurer, as
grantor, for the benefit of the Company, and governed by the Trust Agreement.
“Trust Account Balance” means, as of a given date, the aggregate Book Value,
including accrued interest for so long as such interest is credited by the
Trustee, of all assets in the Trust Account on such date, determined in the
manner set forth in Section 9.2.
“Trust Agreement” shall have the meaning specified in Section 9.1.
“Trustee” means, respectively, the trustee of the Trust Account, the HLAIC Trust
Account, and Retrocession Trust Account and the HLAIC Retrocession Trust
Account.
“Unamortized Ceding Commission” means, as of a given date, the portion of the
Ceding Commission that is unamortized as of such date, as determined pursuant to
Schedule B.
“Valuation Expert” means Interactive Data Corporation (or any successor
organization) unless Interactive Data Corporation (or any successor
organization) has a prior relationship with a party hereto that could constitute
a conflict of interest or is unable to provide valuation, or, if Interactive
Data Corporation (or any successor organization) has such a prior relationship
or for assets as to which Interactive Data Corporation (or any successor
organization) is unable to provide valuation, the next of the following firms
(or any successor organization) that is able to provide valuation and does not
have a prior relationship with a party hereto that could constitute a conflict
of interest: BlackRock, Bank of America and J.P. Morgan; provided, if none of
the preceding firms is able to provide a valuation or has such a prior
relationship, the Valuation Expert shall mean a nationally recognized
independent valuation firm mutually agreed upon by the parties hereto without a
conflict of interest; provided, that if the parties are unable to mutually agree
on a valuation firm within ten (10) Business Days from the date on which the
applicable dispute notice requesting a Valuation Expert is first received, the
parties hereto shall jointly request the Third Party Actuary to appoint a
nationally recognized valuation firm without a conflict of interest and
independent of the Company and the Reinsurer and their respective Affiliates to
serve as the Valuation Expert.




--------------------------------------------------------------------------------





ARTICLE II    

COVERAGE
2.1.    Coverage.
(a)    From and after the Effective Time, the Company agrees to cede to the
Reinsurer, and the Reinsurer agrees to accept, on a quota share basis, the
Reinsurer’s Quota Share of the Covered Liabilities incurred by the Company, but
excluding all Covered Liabilities that were paid by the Company (which payment
shall not require receipt thereof) prior to the Effective Time (the “Reinsured
Risks”).
(b)    The liability of the Reinsurer under this Agreement (i) with respect to
all Reinsured Contracts other than the Separate Account Contracts, shall be on a
coinsurance basis and (ii) with respect to the Separate Account Contracts, (x)
shall be on a coinsurance basis with respect to the general account insurance
liabilities and obligations arising under the Separate Account Contracts and (y)
on a modified coinsurance basis with respect to the Separate Account Assets and
Separate Account Liabilities.  
2.2.    Conditions.
(a)    If the Company’s liability under any of the Reinsured Contracts is
changed because of changes made after the Effective Date in the terms and
conditions of the Reinsured Contracts (including to any contract riders or
endorsements thereto) that are required due to changes in Applicable Law as
determined in accordance with Section 2.2(b), the Reinsurer will share in the
change proportionately to the Reinsurer’s Quota Share hereunder and the Company
and the Reinsurer will make all appropriate adjustments to amounts due each
other under this Agreement.
(b)    If the Company believes a modification to the Reinsured Contracts is
required under Applicable Law, the Company will provide to the Reinsurer (x) a
memorandum prepared by the Company’s internal counsel summarizing the view that
such modification is required under Applicable Law or (y) if the Reinsurer
disagrees with the Company’s view, a legal memorandum prepared by outside
counsel selected by the Company and reasonably acceptable to the Reinsurer
supporting such view. The positions set forth in such memorandum of outside
counsel shall be final and binding on the parties. In the event the Reinsurer
disagrees with the Company’s view, the parties shall share the expense of such
outside counsel on a pro rata basis, in accordance with their respective quota
shares of the liabilities reinsured hereunder. For purposes hereof, “final and
binding” shall mean that the aforesaid memorandum shall have the same preclusive
effect for all purposes as a determination embodied in a final judgment, no
longer subject to appeal and entered by a court of competent jurisdiction after
full and fair litigation on the merits.
(c)    The Company shall notify the Reinsurer in writing prior to making any
changes, amendments or modifications after the Effective Date in the terms and
conditions of any of the Reinsured Contracts (including to any contract riders
or endorsements thereto). Except as otherwise set forth or contemplated herein,
including in paragraph (a) above, no such changes,




--------------------------------------------------------------------------------





amendments or modifications which, individually or in the aggregate, would
materially adversely affect or would reasonably be expected to materially
adversely affect the liability of the Reinsurer hereunder, shall be covered
hereunder unless made by the Company with the prior written approval of the
Reinsurer or, unless required by Applicable Law as determined in accordance with
Section 2.2(b). In the event that any such changes, amendments or modifications
are made in any Reinsured Contract by the Company without the prior written
approval of the Reinsurer, this Agreement will cover Reinsured Risks incurred by
the Company under such Reinsured Contract as if the non-approved changes,
amendments or modifications had not been made, unless the changes, amendments or
modifications were required by Applicable Law.
(d)    Subject to the express terms of this Agreement, the Reinsurer shall
follow the fortunes of the Company, such that (i) the Reinsurer shall accept the
decision of the Company with respect to payment obligations with respect to any
Reinsured Contract, and (ii) the Reinsurer’s liability for the Reinsured
Contracts shall be the same as that of the Company, including the same terms,
risks, and conditions, as may be modified by Applicable Law as determined in
accordance with Section 2.2(b). Claims notifications, claim papers and proofs
will be furnished to the Reinsurer as soon as reasonably practicable following
any written request for such items made by the Reinsurer.
2.3.    Non-Guaranteed Elements. The Company shall set all Non-Guaranteed
Elements under the Reinsured Contracts from and after the Closing Date, but
shall request the recommendations of the Reinsurer (if not previously received)
prior to the setting of any Non-Guaranteed Elements, and shall follow such
recommendations unless the Company determines in good faith and on a reasonable
basis that such recommendations (i) fail to comport with Applicable Law, (ii)
fail to comport with applicable Actuarial Standards of Practice, or (iii) fail
to comport with the terms of a Reinsured Contract.
2.4.    Annuitizations. The Reinsurer shall continue to reinsure each Reinsured
Contract that is a CRC Policy that annuitizes after the Closing Date. For the
avoidance of doubt, annuitizations shall not include annuitizations of the
variable deferred separate account annuity contracts occurring after the Closing
Date.
2.5.    Reinstatement. Reinsured Contracts ceded under this Agreement shall
include any Reinsured Contract that is reduced, terminated, or surrendered, and
later reinstated pursuant to and in accordance with its policy provisions and
will be reinsured by the Reinsurer in accordance with the terms of this
Agreement. A reduced, terminated, or surrendered annuity contract that would
have been a Reinsured Contract had it been in force at the Effective Time, that
later reinstates pursuant to and in accordance with its policy provisions, will
be reinsured by the Reinsurer and become a Reinsured Contract. The Reinsurer
will be entitled to receive and/or retain the Reinsurer’s Quota Share of any
premiums and interest for coverage on or after the Effective Date that is
received for any such reinstatement, termination, or surrender and the Company
will transfer to the Reinsurer an amount in cash equal to the Reinsurer’s Quota
Share of the amount of Reserves (as if such reduction, termination or surrender
had never occurred) for such reinstated Reinsured Contract as of the Effective
Date. The date of reinsurance for such reinstated Reinsured Contracts shall be
the Effective Date.




--------------------------------------------------------------------------------





ARTICLE III    

ADMINISTRATION; GENERAL PROVISIONS
3.1.    Contract Administration. The Company shall administer the Reinsured
Contracts and provide all contractholder and claims servicing with respect to
the Reinsured Contracts in all material respects in accordance with the terms of
Section 3.9.
3.2.    Policy Exchanges. Unless the Reinsurer has provided its prior written
consent, the Company shall not, and shall not permit its Affiliates to, directly
or indirectly, undertake, solicit, sponsor or support any exchange program in
respect of the Reinsured Contracts or otherwise target in a directed,
programmatic or systematic manner the Reinsured Contracts for replacement.
3.3.    Claims Settlements. The Company will advise the Reinsurer of its
intention to contest, compromise or litigate (jointly a “Contest”) any claim if
such Contest could reasonably be expected to result in the payment by the
Company of amounts different than the corresponding Covered Liabilities. The
Reinsurer will pay its share of the expense of the Contest in addition to the
Reinsurer’s Quota Share of such corresponding Covered Liabilities, or it may
choose not to participate. If the Company’s Contest of such Covered Liabilities
results in the reduction of its liability and the Reinsurer has chosen to
participate therein, the Reinsurer will share in such reduction in proportion to
the Reinsurer’s Quota Share. If the Reinsurer chooses not to participate, it
will discharge its liability by payment to the Company of the full amount of the
Reinsurer’s Quota Share of the corresponding Covered Liabilities. For the
avoidance of doubt, corrections in Covered Liabilities due to a misstatement of
material fact (such as age or sex) or a legal action initiated by the Company to
determine the lawful claim beneficiary shall be subject to this Section 3.3.
3.4.    Inspection. The Company shall keep accurate and complete records, files
and accounts of all transactions and matters with respect to the Reinsured
Contracts and the Company’s administration thereof in accordance with Applicable
Law and its record management practices in effect from time to time for the
Company’s insurance business not covered by this Agreement. The Reinsurer and
its designated Representatives (which Representatives may include any
Retrocessionaire of the Reinsured Contracts) may at their own expense and upon
reasonable notice inspect, at the offices of the Company where such records are
located (and if such records are located at the offices of a third party, at
such offices), and copy the papers and any and all other books or documents of
the Company reasonably relating to this Agreement, including the Reinsured
Contracts and the administration thereof by the Company and shall have access to
appropriate employees and Representatives of the Company, in each case during
normal business hours without unreasonable disruption of the business of the
Company for such period as any provision of this Agreement is in effect or the
Reinsurer reasonably needs access to such records for regulatory, Tax or similar
purposes; provided, however, that the Reinsurer and its designated
Representatives (which Representatives may include any Retrocessionaire of the
Reinsured Contracts) may not conduct such inspections more than once in any
given six (6) month period. If the Reinsurer exercises its inspection rights,
the Company must provide a reasonable work space for such audit, examination or
copying, reasonably cooperate and produce any and all materials reasonably
requested to be




--------------------------------------------------------------------------------





produced. The information obtained shall be used only for purposes relating to
the transactions contemplated under this Agreement.
3.5.    Errors and Omissions. If any delay, omission, error (including any
omission or error in any Monthly Reinsurance Settlement Report) or failure to
pay amounts due or to perform any other act required by this Agreement is
unintentional and caused by misunderstanding or oversight, the Company and the
Reinsurer will adjust the situation to what it would have been had the
misunderstanding or oversight not occurred. The party first discovering such
misunderstanding or oversight, or an act resulting from such misunderstanding or
oversight, will notify the other party in writing promptly upon discovery
thereof, and the parties shall act to correct such misunderstanding or oversight
within thirty (30) Business Days of such other party’s receipt of such notice.
However, this Section shall not be construed as a waiver by either party of a
right, if any, to enforce strictly the terms of this Agreement.
3.6.    Age, Sex and Other Adjustments. If the Company’s liability under any of
the Reinsured Contracts is changed because of a misstatement of age or sex or
any other material fact, the Reinsurer will share in the change proportionately
to the Reinsurer’s Quota Share hereunder and the Company and the Reinsurer will
make all appropriate adjustments to amounts due each other under this Agreement.
3.7.    Setoff and Recoupment. Any debts or credits, matured or unmatured, in
favor of or against either the Company or the Reinsurer with respect to this
Agreement are deemed mutual debts or credits, as the case may be, and shall be
set off and/or recouped from any amounts due to the Company or the Reinsurer
hereunder, as the case may be, and only the net balance shall be allowed or
paid.
3.8.    Net Retention. The Company shall retain, net and unreinsured, at its own
risk and liability, a 10% quota share of the gross liabilities with respect to
each Reinsured Contract. For the avoidance of doubt, the foregoing net retention
requirement shall not apply to any annuities, insurance policies or products, or
any business of the Company, to the extent not reinsured hereunder.
3.9.    Administration.
(a)    Administration. The Company shall administer the Reinsured Contracts and
provide all required, necessary and appropriate administrative and other
services with respect to the Reinsured Contracts in accordance with the terms
hereof, including, but not limited to (i) contractholder and claims servicing,
(ii) the payment of all Covered Liabilities and the administration of claims and
disbursements, (iii) holding quarterly servicing and administration review calls
with the Reinsurer to discuss issues that have arisen with respect to the
Business Covered, (iv) establishing a secured data transfer channel for safely
exchanging data with respect to the Business Covered, and (v) providing a
monthly data snapshot of applicable Reinsured Contracts and associated
activities (the “Services”). The Company shall provide the Services: (A) in
accordance in all material respects with the terms of the Reinsured Contracts,
the applicable terms of this Agreement, and Applicable Law; and (B) subject to
the foregoing, in substantially the same manner from a quality perspective and
using at least the same standards of skill, diligence, care, effort and
expertise applied by the Company in providing the Services in respect of the
Reinsured Contracts during the twelve




--------------------------------------------------------------------------------





(12)-month period prior to the Effective Date. The Company will not materially
change, alter or otherwise compromise its administrative practices that could
have a material adverse effect on the Reinsurer with respect to the Reinsured
Contracts without the prior written consent of the Reinsurer; such consent not
to be unreasonably withheld, conditioned or delayed, it being understood that
this sentence shall not be construed to alter the Company’s other obligations
under this Agreement.
(b)    Sub-Contracting.
(i)    The Company shall only be permitted to delegate or subcontract its
responsibility to perform any portion of any material administrative Service
(e.g., accepting premiums or adjusting claims) with respect to the Reinsured
Contracts to any other Person with the prior written consent of the Reinsurer;
such consent not to be unreasonably withheld, conditioned or delayed; provided,
that no such subcontracting shall relieve the Company from any of its
obligations or liabilities hereunder, and the Company shall remain responsible
for all obligations or liabilities of such subcontractor with regards to the
providing of such service or services as if provided by the Company.
Notwithstanding the foregoing, the Company shall be permitted to delegate or
subcontract any immaterial Services and to delegate or subcontract the Services
as currently delegated or subcontracted.
(ii)    The Company shall require any unaffiliated subcontractor which provides
a material administrative Service (e.g., accepting premiums or adjusting claims)
with respect to the Reinsured Contracts to provide it with a copy of such
subcontractor’s SSAE 16 Type I report or, if the subcontractor is able to
provide, such subcontractor’s SSAE 16 Type II report, or any successor or other
substantially similar report on an annual basis. A copy of any such reports
required under this Section 3.9(b)(ii) shall be provided by the Company to the
Reinsurer no later than ten (10) Business Days following the Company’s receipt
of such report from such subcontractor. Following receipt by the Company of any
such report that identifies one or more control deficiencies or significant
testing exceptions in effect for such reporting period, the Company shall use
its commercially reasonable efforts to require that such subcontractor promptly
cure such deficiencies and exceptions. The Company shall provide the Reinsurer
with evidence that such deficiency or exception has been cured or a plan of the
actions the Company has taken or will take in order to cure such deficiency or
exception, and the Company shall keep the Reinsurer apprised of any developments
in connection therewith.
(c)    Administration Reports.
(i)    The Company shall prepare the reports set forth in Schedule G and
Schedule H. Additionally, the Company shall prepare any other reports reasonably
requested by the Reinsurer in connection with the Business Covered, so long as
the Company has the general ability to produce such other reports as reasonably
determined by the Company with reference to its then current operations
(“Additional Reports”). Except to the extent that the Company prepares such
Additional Reports in the ordinary course of business, the Reinsurer shall
reimburse the Company for any actual costs the Company incurs in preparing any
such Additional Reports. Any Additional Reports required to be prepared by the
Company shall be prepared and delivered to the Reinsurer within the time agreed
upon by the parties.




--------------------------------------------------------------------------------





(ii)    Any service reasonably requested by the Reinsurer (A) that is in
addition to the Services provided by the Company as of the Closing Date or (B)
attributable to special or unusual circumstances of the Reinsurer shall be
deemed a “Special Project.” The Reinsurer acknowledges that (x) unless and until
the Company has consented in writing, which consent shall not be unreasonably
withheld, conditioned or delayed, to provide services for any Special Project,
the Company will have no obligation to provide such services, and (y) any
services for Special Projects provided by the Company will require the Reinsurer
requesting such Special Project to pay fees to the Company at a rate as
reasonably determined by the Company in accordance with its internal accounting
procedures, including fees charged to the Company by its service providers in
respect of such Special Projects and employee compensation (including salary,
bonus or other incentive compensation), benefits and facilities, plus a
reasonable margin.
(iii)    The Company shall provide the Reinsurer with written notice of any
significant control deficiency or material weakness, including with respect to
cybersecurity or privacy, identified by the Company or its internal and external
auditors and resulting Company action plans which are relevant to the Business
Covered, promptly and, in each case, within five (5) Business Days of the
Company becoming aware of such significant control deficiency or material
weakness or such action plans becoming available, and shall provide the
Reinsurer with any management reports and the respective internal and external
audit reports in respect of such significant control deficiency or material
weakness promptly upon and, in each case, within five (5) Business Days of their
issuance to the Company. In the event the Company has notified the Reinsurer, or
the Reinsurer otherwise becomes aware, of any such deficiency or weakness, the
Reinsurer and its Representatives (which Representatives may include any
Retrocessionaire of the Reinsured Contracts) shall have the right, at the sole
expense of the Reinsurer or such Representative (as appropriate), to conduct
on-site audits, including technology, security, data protection, compliance and
privacy audits, and request documentation at its reasonable discretion related
to an audit or inquiry on the part of the Reinsurer (with which request the
Company shall promptly comply) at any time, and the Company shall permit the
Reinsurer’s certified public accountants to conduct testing and audit procedures
with respect to the Company’s operations in order to support the Reinsurer’s
audit of its financial statements, in each case during normal business hours and
without unreasonable disruption to the business of the Company. The Reinsurer
shall provide the Company with reasonable notice of any such on-site audits or
certified public accountant firm testing and audits; provided, that the
Reinsurer shall comply with such audit protocols as may be reasonably prescribed
by the Company. The information obtained by the Reinsurer pursuant to such
audits and testing shall be used only for purposes relating to the transactions
contemplated under this Agreement.
(d)    Inability to Perform Services. In the event that the Company is unable,
for any reason, to perform all or a portion of the Services at the standard
required by Section 3.9(a) for a period that could reasonably be expected to
exceed ten (10) Business Days, the Company shall promptly provide notice to the
Reinsurer of its inability to so perform the applicable Services and the Company
shall obtain an alternative means of providing such Services reasonably
acceptable to the Reinsurer. The Company shall be responsible for all fees,
costs and expenses incurred in order to obtain such alternative means of
providing the applicable Services.




--------------------------------------------------------------------------------





3.10.    Novation. If the Reinsurer submits a proposal with respect to a
novation of the structured settlement annuity contracts that are part of the
Reinsured Contracts following the Closing Date, the parties agree to discuss the
proposal in good faith and cooperate in evaluating such proposal. Should the
Company on the one hand, and the Reinsurer or the Retrocessionaire, as
applicable, on the other, reach an agreement to novate the contracts, the
parties will develop a plan for such novation, which shall include a strategy
for communicating with contractholders to obtain their consent, and obtaining
all necessary approvals from Governmental Authorities. Any such plan shall
require the Reinsurer and/or the Retrocessionaire, as applicable, to adhere to
communication protocols in form and substance satisfactory to the Company in its
sole discretion.
3.11.    No Ratings. In no event shall any provision of this Agreement be
construed to require the Company to maintain any insurance financial strength
rating or similar rating.
ARTICLE IV    

INITIAL PAYMENTS
4.1.    Estimated Initial Reinsurance Premium.1 
(a)    On the Effective Date, the Company shall owe to the Reinsurer an amount
equal to the Estimated Initial Reinsurance Premium, which amount shall be paid
in the manner described in Section 4.3.
(b)    Not later than twenty (20) Business Days prior to the intended Closing
Date, the Company shall deliver to the Reinsurer a statement (the “Estimated
Initial Reinsurance Premium Statement”) of the Company’s good faith calculation
of the Estimated Initial Reinsurance Premium (such calculation, which shall
reflect the amount payable to the Reinsurer, the “Estimated Initial Reinsurance
Premium”) based on:
(i)     those assets that are listed on Annex A-1 and that have a value, as
determined by multiplying each respective asset’s current face value as of the
Closing Date by such asset’s market price (excluding accrued interest) as of the
Effective Date, equal to the Estimated Initial Reinsurance Premium Part A; and
(ii)    those assets and cash that are listed on Annex B-1 and that have a Fair
Market Value (including accrued interest), determined as of the Closing Date,
equal to the Estimated Initial Reinsurance Premium Part B.
For purposes of this Agreement, the “Estimated Initial Reinsurance Premium Part
A” means an amount equal to $6,940,913,473, being the amount equal to the
Reinsurer’s Quota Share of:


1 The Estimated Initial Reinsurance Premium and Annex A-1 have been adjusted to
reflect the novation of certain contracts to HLAIC using 2/1/18 reserves.






--------------------------------------------------------------------------------





(i)    the NAIC Reserves held by the Company on the Business Covered (excluding
separate account NAIC Reserves in respect of the Separate Account Contracts),
determined in accordance with SAP consistently applied, as of the Effective
Time, plus
(ii)    the existing Interest Maintenance Reserve attributable to the Business
Covered, determined in accordance with SAP consistently applied, as of the
Effective Time and as set forth on Schedule I, plus
(iii)    pre-tax unrealized gains (and losses) on the assets listed on Annex A-1
as of the Effective Time.
For purposes of this Agreement, the “Estimated Initial Reinsurance Premium Part
B” means an amount equal to -$811,445,929, being the amount equal to the
Reinsurer’s Quota Share of:
(i)    liability cash flows with respect to the Reinsured Contracts during the
Interim Period, being a) Contract Considerations minus b) reinsured benefits
incurred under Covered Liabilities minus c) Expense Allowances and Commissions,
plus
(ii)    Interim Period Interest, plus
(iii)    premium (or annuitized Account Value) for any new Reinsured Contracts
added after the Effective Time, plus
(iv)    the amount with respect to the Reinsured Contracts of any new Interest
Maintenance Reserve created during the Interim Period (which amount may be
negative to the extent of any capital losses) divided by 0.65, plus
(v)    additional cash flow testing reserves with respect to the Reinsured
Contracts posted during the Interim Period divided by 0.65, minus
(vi)    the accrued interest on assets listed under Annex A-1 as of the Closing
Date.
(c)    Within forty-five (45) calendar days after the Closing Date, the Company
may prepare and deliver to the Reinsurer a revised Estimated Initial Reinsurance
Premium Statement (the “Revised Estimated Initial Reinsurance Premium
Statement”) setting forth the Company’s good faith calculation of any
adjustments it deems necessary to the Estimated Initial Reinsurance Premium (the
Estimated Initial Reinsurance Premium, as adjusted, the “Revised Estimated
Initial Reinsurance Premium”), including a statement of each component thereof.
(d)    The Estimated Initial Reinsurance Premium or the Revised Estimated
Initial Reinsurance Premium (if applicable) shall be deemed to be the “Final
Initial Reinsurance Premium”, unless the Reinsurer provides a written notice to
the Company within thirty-five (35) calendar days after receipt of the Estimated
Initial Reinsurance Premium Statement or the Revised Estimated Initial
Reinsurance Premium Statement (if applicable) stating that the Reinsurer
disagrees with one




--------------------------------------------------------------------------------





or more of the entries or calculations (or any components thereof) set forth in
the Estimated Initial Reinsurance Premium Statement or the Revised Estimated
Initial Reinsurance Premium Statement (if applicable) and specifying in
reasonable detail each item that the Reinsurer disputes, the amount in dispute
for each such disputed item and the reasons supporting the Reinsurer’s
positions. If the Reinsurer delivers such written notice within such thirty-five
(35) calendar day period, the Company and the Reinsurer shall each negotiate in
good faith to resolve the disputed items within ten (10) Business Days beginning
on the date the Company receives the written notice. If the Company and the
Reinsurer reach agreement with respect to any disputed items, the Company shall
revise the Estimated Initial Reinsurance Premium Statement or the Revised
Estimated Initial Reinsurance Premium Statement (if applicable) to reflect such
agreement. If the Company and the Reinsurer are unable to resolve all of the
disputed items within such ten (10) Business Day period, the Company and the
Reinsurer shall submit the unresolved disputed items to review by the Third
Party Actuary, except to the extent the dispute relates to the valuation of the
Transferred Assets (including disputes relating to Fair Market Value), the
Company and the Reinsurer shall submit the dispute to review by the Valuation
Expert. The Company and the Reinsurer shall instruct the Third Party Actuary or
the Valuation Expert (as applicable) to render its decision as to the disputed
items within thirty (30) calendar days after the submission of the applicable
matter for its review (or as soon thereafter as possible). The Third Party
Actuary or the Valuation Expert (as applicable) shall not review any items that
are not in dispute or any assumptions underlying any calculations provided to
it, and shall adhere to the methodologies employed by the Company for performing
any such calculations. The decision(s) of the Third Party Actuary or the
Valuation Expert (as applicable) shall be final, binding and conclusive upon the
Company and the Reinsurer absent manifest error; provided that the decision of
the Third Party Actuary or the Valuation Expert (as applicable) as to any figure
shall not be outside the range of such figures proposed by each of the Company
and the Reinsurer and the Third Party Actuary or the Valuation Expert (as
applicable) shall be subject to the limitations set forth in the preceding
sentence. Following the resolution of all disputed items, the Company shall
prepare and deliver to the Reinsurer a revised premium statement (the “Final
Initial Reinsurance Premium Statement”) which shall reflect the resolution of
all relevant disputed items and which shall set forth the “Final Initial
Reinsurance Premium”. Any expenses relating to the engagement of the Third Party
Actuary or the Valuation Expert (as applicable) in respect of its services
pursuant to this Section 4.1(d) shall be shared equally by the Company and the
Reinsurer.
(e)    If (1) the Final Initial Reinsurance Premium (as determined in accordance
with Section 4.1(d)) minus (2) the Estimated Initial Reinsurance Premium (such
difference, the “Initial Reinsurance Premium Deficiency”) is greater than or
less than zero, there shall be an adjustment payment as follows:
(i)    if the Initial Reinsurance Premium Deficiency is a positive number, the
Company shall pay to the Reinsurer in cash via a wire transfer of immediately
available funds to the account designated therefor in writing by the Reinsurer
(x) an amount equal to the Initial Reinsurance Premium Deficiency plus (y)
interest on the Initial Reinsurance Premium Deficiency for each day during the
period beginning on the Closing Date and ending on, but not including, the date
of such payment of the post-closing adjustment (the “Initial Reinsurance Premium
Adjustment Period”), calculated at a rate equal to the Three-Month LIBOR plus
thirty (30) basis points per




--------------------------------------------------------------------------------





annum as computed on the basis of (i) a 360-day year composed of twelve (12)
30-day months and (ii) daily compounding; and
(ii)    if the Initial Reinsurance Premium Deficiency is a negative number, the
Reinsurer shall pay to the Company in cash via a wire transfer of immediately
available funds to the account designated therefor in writing by the Company (x)
an amount equal to the absolute value of the Initial Reinsurance Premium
Deficiency plus (y) interest on the absolute value of the Initial Reinsurance
Premium Deficiency for each day during the Initial Reinsurance Premium
Adjustment Period calculated at a rate equal to the Three-Month LIBOR plus
thirty (30) basis points per annum as computed on the basis of (i) a 360-day
year composed of twelve (12) 30-day months and (ii) daily compounding.
Any such adjustment payment shall be made within ten (10) Business Days after
the date that the Final Initial Reinsurance Premium is deemed to be determined.
4.2.    Ceding Commission. On the Effective Date, the Reinsurer shall owe to the
Company an amount equal to the Ceding Commission, which amount shall be paid in
the manner described in Section 4.3.
4.3.    Netting of Payments; Transfer of Assets.
(a)    On the Closing Date, the Company shall pay to the Reinsurer an amount
equal to the Estimated Initial Reinsurance Premium and, simultaneously, the
Reinsurer shall pay to the Company an amount equal to the Ceding Commission. The
foregoing payments shall be netted against each other and, in satisfaction of
the net amount due (such net amount, the “Initial Net Settlement Amount”), the
Company shall deposit into the Trust Account on the Closing Date, on behalf of
the Reinsurer as grantor of the Trust Account, those assets identified in the
attached Annex A-1 and Annex B-1 (the “Transferred Assets”) with a mutually
agreed upon Fair Market Value (as set forth on Annex A-1 and Annex B-1).
(b)    In addition, on the Closing Date, (x) if the Initial Net Settlement
Amount exceeds the value of the Transferred Assets as calculated in Section
4.1(b), then, on the Closing Date, the Company shall deposit into the Trust
Account cash in an amount equal to such excess and (y) if the value, of the
Transferred Assets as calculated in Section 4.1(b) exceeds the Initial Net
Settlement Amount, then, on the Closing Date, the Reinsurer shall pay to the
Company an amount equal to such excess in cash. The Company acknowledges and
agrees that the Reinsurer will not be liable for any failure of the Company to
deliver the Transferred Assets or any such cash directly into the Trust Account.
4.4.    Top-Up with Trustee. On the Closing Date, the Reinsurer shall deposit
into the Trust Account Eligible Trust Account Assets with a Book Value (and Fair
Market Value no less than Book Value) equal, in the aggregate, to (i) the excess
of the estimated Required Balance as of the Closing Date over the Initial Net
Settlement Amount minus (ii) the Retrocession Trust Account Balance (if
applicable and if any) as of the Closing Date.




--------------------------------------------------------------------------------





ARTICLE V    

ADDITIONAL REINSURANCE PREMIUMS; EXPENSE ALLOWANCE; COMMISSIONS
5.1.    Additional Contract Considerations. On each Monthly Settlement Date, the
Company shall owe to the Reinsurer the Reinsurer’s Quota Share of the Contract
Considerations with respect to the Reinsured Contracts for the Monthly
Accounting Period corresponding to such Monthly Settlement Date. Except as
otherwise provided in Section 5.4, settlement of amounts owed under this Section
shall be made on a net basis in accordance with Article VI.
5.2.    Expense Allowance. On each Monthly Settlement Date, the Reinsurer shall
owe to the Company with respect to each Monthly Accounting Period ending after
the Effective Date, the Reinsurer’s Quota Share of an expense allowance (each an
“Expense Allowance”) related to each Reinsured Contract in an amount calculated
in accordance with Schedule E. The Reinsurer will bear no part of the expenses
incurred in connection with the Reinsured Contracts, except as otherwise
provided herein. The allowance for any premium Taxes, state guarantee fund
assessments, special assessments or excise Taxes paid in connection with the
Reinsured Contracts is included in Expense Allowances. The Reinsurer will not
reimburse the Company for any other Taxes or assessments paid by the Company in
connection with the Reinsured Contracts. Except as otherwise provided in Section
5.4, settlement of amounts owed under this Section shall be made on a net basis
in accordance with Article VI.
5.3.    Commissions. On each Monthly Settlement Date, the Reinsurer shall owe to
the Company the Reinsurer’s Quota Share of the commission amounts set forth on
Schedule J for the Monthly Accounting Period corresponding to such Monthly
Settlement Date (“Commissions”). The Company shall not change the Commissions
without the prior consent of the Reinsurer. Except as otherwise provided in
Section 5.4, settlement of amounts owed under this Section shall be made on a
net basis in accordance with Article VI.
5.4.    Settlements. Settlement of amounts owed under this Article V with
respect to the Interim Period shall have been effectuated under Section 4.1, and
settlement of amounts owed on and after the Closing Date shall be made in
accordance with Article VI.
ARTICLE VI    

ACCOUNTING AND SETTLEMENT
6.1.    Monthly Reinsurance Settlement Reports and NAIC Reserve Reports.
(a)    As soon as practicable but not more than seven (7) Business Days
following the end of each Monthly Accounting Period ending after the Closing
Date, the Company shall deliver to the Reinsurer a monthly reinsurance
settlement report in the form of Schedule F-1  (the “Monthly Reinsurance
Settlement Report”) and seriatim data reports substantially in the form of
Schedule F-2.




--------------------------------------------------------------------------------





(b)    Together with the Monthly Reinsurance Settlement Report, the Company
shall deliver a written statement of the (i) NAIC Reserves for the Company for
the applicable month and (ii) Separate Account NAIC Reserves for the Company for
the applicable month, in each case substantially in the form of Schedule F-3, to
the Reinsurer.
(c)        After the receipt by the Reinsurer from the Company of the monthly
reports provided for in this Section 6.1, and until such time as the Monthly
Reinsurance Settlement Report is finalized pursuant to Section 6.1(e), the
Reinsurer and its authorized Representatives shall have, upon prior written
notice, reasonable access during normal business hours to the working papers of
the Company relating to such reports and the items set forth thereon. The
Reinsurer shall have the right to review the Monthly Reinsurance Settlement
Report and comment thereon for a period of thirty (30) Business Days after
receipt of such report. Any changes in such Monthly Reinsurance Settlement
Report that are agreed to by the parties within such thirty (30) Business Day
review period shall be incorporated into a final report. In the event the
Reinsurer does not dispute such Monthly Reinsurance Settlement Report within
such thirty (30) Business Day review period, such Monthly Reinsurance Settlement
Report shall, subject to Section 3.4, be deemed final and binding on the
parties.
(d)    In the event that a good faith dispute arises regarding any item or items
in a Monthly Reinsurance Settlement Report within such thirty (30) Business Day
review period, each of the parties shall prepare separate written reports of
such item or items remaining in dispute and refer such Monthly Reinsurance
Settlement Report to the Third Party Actuary within ten (10) calendar days after
the expiration of such thirty (30) Business Day review period.
(e)    The Third Party Actuary shall resolve within thirty (30) calendar days
the dispute regarding such item or items in the Monthly Reinsurance Settlement
Report; provided, however, that the dollar amount of each item in dispute shall
be determined within the range of dollar amounts proposed by the Company and the
Reinsurer; and provided, further, that the Third Party Actuary shall not review
any items that are not in dispute or any assumptions underlying any calculations
provided to it, and shall adhere to the methodologies employed by the Company
for performing any such calculations.
(f)    The determinations by the Third Party Actuary as to the items in dispute
shall be in writing and shall be final and binding on the parties, absent
manifest error. The fees, costs and expenses of retaining the Third Party
Actuary shall be shared equally by the Company and the Reinsurer.
(g)    Within five (5) Business Days following the date on which any Monthly
Reinsurance Settlement Report that was the subject of a timely dispute pursuant
to this Section 6.1 becomes final pursuant to this Section 6.1, the parties
shall make any necessary adjustment payments to reflect the resolution of any
such disputes.
6.2.    Trust Reporting.
(a)    Within ten (10) Business Days after the Reinsurer’s receipt of a Monthly
Reinsurance Settlement Report, the Reinsurer shall certify in writing to the
Company and the Trustee




--------------------------------------------------------------------------------





that all the assets held in the Trust Account as at the end of the applicable
month are Eligible Trust Account Assets or, to the extent any such assets are
not Eligible Trust Account Assets, the Reinsurer’s intended course of action
(and actions already taken, if applicable) with regard to replacing such assets
with Eligible Trust Account Assets.
(b)    Concurrently with the delivery of the above certification, the Reinsurer
shall also deliver to the Company a certification by the Reinsurer of: (i) the
Required Balance, and if applicable, and the portion of the Required Balance
required to be maintained in the Retrocession Trust Account, each as at the end
of the month, (ii) the aggregate Book Value of all the assets in the Trust
Account and in the Retrocession Trust Account, if applicable, as at the end of
the month and (iii) a complete list of the assets in the Trust Account and the
Retrocession Trust Account, if applicable, and their respective Book Values as
at the end of the month.
6.3.    Amounts Due to the Parties.
(a)    All amounts due to be paid to the Company or the Reinsurer under this
Agreement shall be determined on a net basis, giving full effect to Section 3.7
as well as Section 6.3(b). Each net amount due the Company or the Reinsurer with
respect to each Monthly Accounting Period ending after the Closing Date as
reflected on a Monthly Reinsurance Settlement Report (the “Monthly Settlement”)
shall be paid in cash by the owing party no later than ten (10) Business Days
after receipt by the Reinsurer of the Monthly Reinsurance Settlement Report (the
“Monthly Settlement Date”).
(b)    Notwithstanding the Monthly Settlement process, if at any time during a
Monthly Accounting Period a daily cash flow report provided by the Company to
the Reinsurer pursuant to Section 6.5 and Schedule H indicates that payments
during the period on and after the first day of such Monthly Accounting Period
through the Business Day immediately preceding the date of such daily cash flow
report by the Company for Reinsured Risks incurred by the Company under CRC
Policies exceed the Minimum Monthly Cash Call Amount, then the Company can make
a written request for the Reinsurer to make an advance payment of the Monthly
Settlement to cover such payments and the Reinsurer will make the advance within
five (5) Business Days of receiving such request; provided that (i) the Company
provides supporting documentation to evidence the payments, and (ii) the
Reinsurer does not have a bona fide reason to dispute such payments.
6.4.    Annual Financial Reports. As soon as practicable but no later than forty
(40) calendar days following the end of each calendar year ending after the
Closing Date, the Company shall supply the Reinsurer with the reports set forth
on Schedule G and any other reports related to the Reinsured Contracts as may be
reasonably requested by the Reinsurer for use in connection with the preparation
of the Reinsurer’s statutory financial statements. The parties shall cooperate
in good faith to establish the form for the providing of such reports.
6.5.    Additional Reports and Updates. For so long as this Agreement remains in
effect, (i) the Company shall supply the Reinsurer with the reports set forth on
Schedule H within the applicable time periods listed thereon and (ii) each of
the parties shall periodically furnish to the other such other reports and
information as may be reasonably requested by such other party for regulatory,
tax, rating agency or similar purposes and reasonably available to it.




--------------------------------------------------------------------------------





6.6.    Delayed Payments. Unless otherwise specified in this Agreement, in the
event that all or any portion of any payment due either party pursuant to this
Agreement becomes overdue, the portion of the amount overdue shall bear interest
at an annual rate equal to (i) the then current Three-Month LIBOR determined on
the date that the payment becomes overdue plus (ii) thirty (30) basis points,
for the time that the amount is overdue, with Three-Month LIBOR reset as of the
first London Banking Day of each successive Monthly Accounting Period and
applied to such Monthly Accounting Period.
ARTICLE VII    

TERMINATION FOR NON-PAYMENT
7.1.    Notice of Termination for Non-Payment. On any day on which the Company
is delinquent in paying amounts due and owing to the Reinsurer under this
Agreement, other than amounts that are the subject of a good faith dispute or an
error or omission of the type specified in Section 3.5, the Reinsurer may give
the Company written notice that the reinsurance coverage hereunder shall
terminate, solely with respect to the Reinsured Contracts to which such
delinquent amount relates, as of the date of such notice of termination if such
overdue amount plus applicable interest thereon is not paid to the Reinsurer
within thirty (30) calendar days from the date of such notice. If such written
notice has been given by the Reinsurer and such overdue amount plus applicable
interest thereon is not paid to the Reinsurer within such thirty (30) calendar
day period, such failure to pay shall be treated by the parties as a Recapture
Event with respect to the Reinsured Contracts as to which such amounts have not
been paid, and the Reinsurer shall tender to the Company an amount equal to the
Recapture Payment determined in accordance with Section 8.3 below solely with
respect to the Reinsured Contracts to which such delinquent amount relates.
Thereupon, as of or on the Recapture Effective Time, all reinsurance coverage
under this Agreement solely with respect to the Reinsured Contracts to which
such delinquent amount relates shall terminate and the Reinsurer shall have no
further liability solely with respect to the Reinsured Contracts to which such
delinquent amount relates from the date on which such unpaid amount was
originally due, other than the payment of the such Recapture Payment.
ARTICLE VIII    

RECAPTURE
8.1.    Recapture Events. Each of the following shall constitute a “Recapture
Event”:
(a)    (i) the Reinsurer ceases to or fails to be solvent, or generally fails to
pay, or admits in writing its inability to pay, its debt as they become due,
subject to applicable grace periods, (ii) the Reinsurer initiates or commences
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or for all or substantially all of its assets, (iii) the Reinsurer becomes
subject to any liquidation, insolvency, rehabilitation, conservation,
supervision or similar proceeding against the Reinsurer by




--------------------------------------------------------------------------------





a Governmental Authority having jurisdiction over the Reinsurer, or (iv) the
Reinsurer takes any action to effectuate or authorize any of the foregoing;
(b)    (A) the Reinsurer fails to (1) fund the Trust Account for any amounts not
subject to a good faith dispute that are required to be deposited therein by the
Reinsurer in accordance with Section 9.5 and with the terms of the Trust
Agreement, or (2) perform or observe any of the material terms and conditions of
this Agreement or the Trust Agreement, including a failure to pay the Company
any amount due under this Agreement that is not subject to a good faith dispute;
and (B) any such failure continues for twenty (20) Business Days after the date
on which the Reinsurer becomes aware of such failure, including, but not limited
to, the date on which the Company notifies the Reinsurer in writing of such
failure, it being understood that a breach by the Reinsurer of Section 14.1 or
Section 14.2, or any representation or warranty contained in this Agreement
shall not constitute a Recapture Event;
(c)    with respect to a recapture of solely the Reinsured Contracts retroceded
to the Retrocessionaire, if applicable and if any, the Retrocessionaire fails to
perform or observe any of the material terms and conditions of the Retrocession
Trust Agreement and such failure continues for twenty (20) Business Days after
the expiration of any applicable cure period in the Retrocession Trust
Agreement;
(d)    a Reinsurance Credit Event continues for the lesser of (x) ninety (90)
calendar days and (y) the period from inception of such Reinsurance Credit Event
to the “as of” date of the Company’s next statutory financial statement, and the
Reinsurer has not taken action which would enable the Company to receive full
statutory financial statement credit for reinsurance ceded to the Reinsurer
under this Agreement, and the Company has acted in compliance with its
obligations under Section 17.1(c); or
(e)    (i) the Reinsurer’s RBC Ratio is below [REDACTED] in any quarterly period
and (ii) the Reinsurer has not within thirty (30) calendar days of such
shortfall provided the Company with evidence reasonably satisfactory to the
Company that the Reinsurer has either (i) restored its RBC Ratio to [REDACTED]
or (ii) entered into a letter of intent whereby the Reinsurer and an affiliated
insurance company agree to effect a novation causing this Agreement to be
novated to such an affiliated insurance company that has capital in excess of
[REDACTED] and an RBC Ratio (or the local equivalent if not a U.S. entity) in
excess of [REDACTED], subject only to obtaining any required regulatory and
third party consents. Such affiliated insurance company must either be
authorized in the domiciliary state of the Company (provided that such
domiciliary state is a jurisdiction with substantially similar requirements as
the Company’s domiciliary state as of the Closing Date) or provide collateral,
sufficient to provide the Company full financial statement credit, in accordance
with the credit for reinsurance requirements of the domiciliary state of the
Company (provided that such domiciliary state is a jurisdiction with
substantially similar requirements as the Company’s domiciliary state as of the
Closing Date). If regulatory and third party consents are not obtained within
thirty (30) calendar days of the date of the letter of intent, then the Company
may immediately recapture the Reinsured Contracts.
Each calendar quarter, the Reinsurer shall provide to the Company the RBC Ratio
of the Reinsurer calculated in accordance with then Applicable Law and Schedule
H, (i) based on the Reinsurer’s




--------------------------------------------------------------------------------





good faith estimate as of the last day of such calendar quarter (other the last
quarter of a calendar year), using, to the extent any factors are not reasonably
available, hypothetical amounts derived from reasonable estimation and
annualization or (ii) calculated by the Reinsurer as of such calendar year, as
applicable. Each such calculation shall include reasonable supporting detail
with respect to such calculation.
The Reinsurer will notify the Company promptly in writing, in reasonable detail,
of any Recapture Event or any event or circumstance it becomes aware of that,
with the giving of notice or the passage of time, would reasonably be expected
to constitute a Recapture Event. The Company will notify the Reinsurer promptly
in writing, in reasonable detail, upon becoming aware of a Recapture Event or
any event or circumstance that, with the giving of notice or the passage of
time, would reasonably be expected to constitute such a Recapture Event.
8.2.    Notice of Recapture.
(a)    If a Recapture Event has occurred and is continuing, then the Company
shall have the right, but not the obligation, to recapture:
(i)    except in the case of Section 8.1(c), all, but not less than all, of (A)
the Reinsurer’s Quota Share of the Business Covered and (B) the Reinsurer’s
Quota Share of the Business Covered (as each term is defined in the HLAIC
Reinsurance Agreement) pursuant to the HLAIC Reinsurance Agreement, and
(ii)    in the case of Section 8.1(c), all, but not less than all of (A) the
Reinsured Contracts retroceded to the Retrocessionaire pursuant to the
Retrocession Agreement and (B) the Reinsured Contracts (as each term is defined
in the HLAIC Reinsurance Agreement) retroceded to the Retrocessionaire pursuant
to the HLAIC Retrocession Agreement.
In addition, if the Reinsurer elects to terminate this Agreement with respect to
specific Reinsured Contracts pursuant to Section 7.1, then the Company shall be
required to recapture the Reinsurer’s Quota Share of such Reinsured Contracts.
(b)    In order to exercise such right to recapture:
(i)    the Company must provide prior written notice to the Reinsurer of its
intent to recapture such business within ninety (90) calendar days following (A)
receipt of actual written notice from the Reinsurer of the occurrence of a
Recapture Event specified in clauses (a), (b), (c), (d) or (e) of Section 8.1 or
(B) such time as the Company becomes aware of a Recapture Event specified in
clauses (a), (b), (d) or (e) of Section 8.1;
(ii)    the Company’s written notice of recapture must be delivered following
the expiry of any cure periods under Section 8.1 (or if no cure period is
applicable, such notice may be delivered at any time) and designate an effective
date and time of said recapture (the “Recapture Effective Time”) that is no less
than thirty (30) calendar days and no more than sixty (60) calendar days
following the date such notice of recapture is delivered; provided, that in the
case of a Recapture Event described in Section 8.1(d), the company may designate
a Recapture




--------------------------------------------------------------------------------





Effective Time that is as of the “as of” date of the Company’s relevant
statutory financial statements; and
(iii)    the Recapture Event must be continuing on the date notice is delivered
in accordance with Section 8.2(b)(ii) in order for such recapture to be
consummated.
8.3.    Recapture Accounting and Settlement. In the event of a recapture under
this Article, the Reinsurer’s sole liability to the Company shall be for payment
of the Recapture Payment. Following any notice of recapture pursuant to this
Article, the Company shall deliver to the Reinsurer within thirty (30) calendar
days after the Recapture Effective Time, a Monthly Reinsurance Settlement Report
for the Monthly Accounting Period ended on the Termination Date and a Terminal
Accounting Settlement Report. In the event of any recapture of only some, but
not all, of the Reinsured Contracts under Section 7.1 or Section 8.1(c), the
Recapture Payment shall be adjusted according to a mutually acceptable
methodology. Within ten (10) Business Days after the finalization of such
Monthly Reinsurance Settlement Report and the Terminal Accounting Settlement
Report in accordance with Section 8.4, the Recapture Payment specified in the
Terminal Accounting Settlement Report shall be paid to the Company by the
Reinsurer. Concurrently therewith, any and all assets remaining in the Trust
Account shall be returned to the Reinsurer. The payment of the Recapture Payment
upon recapture shall constitute a complete and final release of the Reinsurer in
respect of any and all known and unknown present and future obligations or
liability of any nature to the Company under this Agreement.
8.4.    Determination of Recapture Payment; Disputes.
(a)    After the receipt by the Reinsurer from the Company of the Monthly
Reinsurance Settlement Report and the Terminal Accounting Settlement Report
provided for in Section 8.3, and until such time as such reports are finalized,
the Reinsurer and its authorized Representatives shall have, upon prior written
notice, reasonable access during normal business hours to the working papers of
the Company relating to such reports and the items set forth thereon. The
Reinsurer shall have the right to review such reports and comment thereon for a
period of thirty (30) Business Days after receipt of such reports. Any changes
in such reports that are agreed to by the parties within such thirty (30)
Business Day review period shall be incorporated into final reports. In the
event the Reinsurer does not dispute such reports within such thirty (30)
Business Day review period, such reports shall be deemed final.
(b)    In the event that a dispute arises regarding any item or items in the
Terminal Accounting Settlement Report within such thirty (30) Business Day
review period, each of the parties shall prepare separate written reports of
such item or items remaining in dispute and refer such reports to the Third
Party Actuary within ten (10) calendar days after the expiration of such thirty
(30) Business Day review period.
(c)    The Third Party Actuary shall resolve within thirty (30) calendar days
the dispute regarding such item or items in the Terminal Accounting Settlement
Report; provided, however, that the dollar amount of each item in dispute shall
be determined within the range of dollar amounts proposed by the Company and the
Reinsurer; and provided, further, that the Third Party Actuary shall not review
any items that are not in dispute.




--------------------------------------------------------------------------------





(d)    The determinations by the Third Party Actuary as to the items in dispute
shall be in writing and shall be final and binding on the parties. The fees,
costs and expenses of retaining the Third Party Actuary shall be shared equally
by the Company and the Reinsurer.
(e)    Any dispute with respect to the Monthly Reinsurance Settlement Reports
for the Monthly Accounting Period ended on the Termination Date shall be
governed by Section 6.1. In the event that there are disputes with respect to
both the Monthly Reinsurance Settlement Report for the Monthly Accounting Period
in which a recapture occurred pursuant to Section 6.1 and the Terminal
Accounting Settlement Report pursuant to this Section 8.4, the parties shall
require that the Third Party Actuary resolve all such disputes concurrently.
(f)    In the event that a dispute arises regarding the Fair Market Value of the
assets transferred pursuant to item (iv) of Schedule C, as part of the
determination of the Recapture Payment, the parties shall prepare separate
written reports of such item or items remaining in dispute and refer such
reports to the Valuation Expert within ten (10) calendar days after first
discussing such value. The Valuation Expert shall resolve within thirty (30)
calendar days the dispute regarding such value; provided, however, that the
dollar amount of the item in dispute shall be determined within the range of
dollar amounts proposed by the Company and the Reinsurer. The Valuation Expert
shall not review any items that are not in dispute or any assumptions underlying
any calculations provided to it, and shall adhere to the methodologies employed
by the Reinsurer for performing any such calculations. The determination by the
Valuation Expert as to the item in dispute shall be in writing and shall be
final, binding and conclusive on the parties absent manifest error. The fees,
costs and expenses of retaining the Valuation Expert shall be shared equally by
the Company and the Reinsurer.
8.5.    Partial Recaptures and Liability. Except as otherwise set forth in
Section 7.1 and Section 8.1(c), partial recaptures shall not be permitted under
this Agreement unless otherwise agreed to by the parties.
ARTICLE IX    

TRUST ACCOUNT
9.1.    Trust Account. In order to secure the obligations of the Reinsurer
hereunder, the Company and the Reinsurer, on even date herewith, have entered
into a trust agreement in the form attached hereto as Exhibit 1 (the “Trust
Agreement”), pursuant to which the Reinsurer as grantor established the Trust
Account with the Trustee for the benefit of the Company. In addition, the
Company, the Reinsurer and the Retrocessionaire, if the Closing will occur and
on the day of the Closing, or if the Closing has occurred and at any time after
the Closing (a) all conditions precedent to the closing of the transaction
requiring implementation of the Retrocession Trust Agreement, the form of which
is attached hereto as Exhibit 2 (the “Retrocession Trust Agreement”) and the
Retrocession Agreement are satisfied (as certified in writing by the Reinsurer),
and (b) the Reinsurer and the Retrocessionaire are ready, willing and able to
execute and deliver the Retrocession Agreement and the Retrocession Trust
Agreement and to perform their respective obligations thereunder to be performed
at the closing of the transactions contemplated therein, then the Company




--------------------------------------------------------------------------------





shall, upon the written request of the Reinsurer (provided that written request
is delivered to the Company not later than three (3) Business Days prior to the
intended date of the closing of the transactions requiring implementation of the
Retrocession Trust Agreement and the Retrocession Agreement), enter into the
Retrocession Trust Agreement in the form attached hereto as Exhibit 2, together
with any conditions, modifications or limitations with respect to such form
that, individually and in the aggregate, would have an impact on the Company
that is either insignificant or not adverse (as determined by the Company in
good faith and reasonably taking into account the economic and accounting impact
of such condition, modification or limitation on the Company), pursuant to which
the Retrocessionaire as grantor shall establish the Retrocession Trust Account
with the Trustee for the benefit of the Company and the Reinsurer. The Trustee
(i) is a qualified United States financial institution authorized to act as a
fiduciary of a trust and (ii) is not a parent, subsidiary or Affiliate of the
Company, the Reinsurer or the Retrocessionaire, if applicable. Each of the Trust
Account and the Retrocession Trust Account, if applicable, must be clearly
designated as a segregated account on the books, records and information systems
of the Trustee.
9.2.    Value of Assets in Trust. Except as otherwise provided in Section 4.3,
assets in the Trust Account shall be valued according to their then-current Book
Value, including accrued interest, and shall consist only of Eligible Trust
Account Assets.
9.3.    Depositing Assets in Trust. Prior to depositing assets with the Trustee,
the Reinsurer or, if the Company is depositing assets into the Trust Account on
behalf of the Reinsurer, the Company, will execute assignments or endorsements
in blank, or transfer legal title to the Trustee of all shares, obligations, or
any assets requiring assignments, in order that the Company, or the Trustee upon
direction of the Company, may whenever necessary negotiate these assets without
the consent or signature from the Reinsurer or any other entity.
9.4.    Settlements of Account. All settlements of account between the Company
and the Reinsurer shall be made in cash or its equivalent.
9.5.    Rebalancing the Trust Account. If the Trust Account Balance as of the
end of any calendar month after the Closing Date is less than (x) the Required
Balance as set forth in the statement contemplated by Section 6.2(b) for such
calendar month, minus if applicable, amounts withdrawn by the Company in
accordance with Section 9.8 that are subject to a good faith dispute, provided
that such reduction shall only be permitted to the extent that such disputed
amount has not already been reflected in the NAIC Reserves incorporated in the
Required Balance, minus (y) if applicable, the Retrocession Trust Account
Balance (if any) as set forth in such statement, then, unless such shortfall
shall have been cured by assets deposited into the Retrocession Trust Account,
the Reinsurer shall deposit additional Eligible Trust Account Assets into the
Trust Account within fifteen (15) Business Days following the date such
shortfall is determined so that the Trust Account Balance is no less than the
Required Balance set forth in such statement, minus if applicable, amounts
withdrawn by the Company in accordance with Section 9.8 that are subject to a
good faith dispute, provided that such reduction shall only be permitted to the
extent that such disputed amount has not already been reflected in the NAIC
Reserves incorporated in the Required Balance, minus if applicable, the
Retrocession Trust Account Balance (if any) set forth in such statement;
provided, however, that as of and after the occurrence of a Reinsurance Credit
Event and provided that a




--------------------------------------------------------------------------------





statutory trust is put in place to secure reinsurance credit in accordance with
Section 17.1, for purposes of any provision of this Agreement, if applicable,
the Retrocession Trust Account Balance shall not be subtracted for purposes of
the calculations under the preceding sentence other than, if applicable, amounts
withdrawn by the Company in accordance with Section 9.8 that are subject to a
good faith dispute, provided that such reduction shall only be permitted to the
extent that such disputed amount has not already been reflected in the NAIC
Reserves incorporated in the Required Balance. Without limiting the foregoing,
if an asset in the Trust Account no longer qualifies as an Eligible Trust
Account Asset, then, within fifteen (15) Business Days following the date on
which the Reinsurer becomes aware of such circumstance, the Reinsurer shall
replace such asset with one or more Eligible Trust Account Assets in accordance
with Section 9.7. Notwithstanding the foregoing, should any asset in the Trust
Account become impaired under SAP the Reinsurer shall, as promptly as
practicable but in no event later than five (5) Business Days following the date
on which the Reinsurer becomes aware of such circumstances, deposit or
substitute additional assets constituting Eligible Trust Account Assets in
accordance with this Section 9.5 or Section 9.7, to the extent required such
that the Trust Account Balance is no less than the balance required as of the
end of the month preceding the month in which the impairment occurred.
9.6.    Trust Account Withdrawals. If, as of any month end on and after the
Closing Date, (x) the Trust Account Balance exceeds the Required Balance, minus
if applicable, amounts withdrawn by the Company in accordance with Section 9.8
that are subject to a good faith dispute, provided that such reduction shall
only be permitted to the extent that such disputed amount has not already been
reflected in the NAIC Reserves incorporated in the Required Balance, minus (y)
if applicable, the Retrocession Trust Account Balance (if any), then within ten
(10) Business Days after the Reinsurer’s receipt of a Monthly Reinsurance
Settlement Report for such month end, the Reinsurer may make a written demand to
the Trustee to release to the Reinsurer assets in the Trust Account and the
Trustee shall release such assets, subject to the Company’s prior written
consent, which consent shall be granted if all of the following conditions and
those set forth in clause (x) above are satisfied after any such withdrawal and
shall be deemed granted if the Company has not provided the Reinsurer and
Trustee a written response within five (5) Business Days of receipt of
Reinsurer’s written demand: (a) no Recapture Event has occurred and is
continuing (unless a recapture in respect of such Recapture Event is no longer
exercisable); (b) the Book Value, including accrued interest for so long as such
interest is credited by the Trustee, of the Trust Account assets shall be no
less than the Required Balance, minus if applicable, amounts withdrawn by the
Company in accordance with Section 9.8 that are subject to a good faith dispute,
provided that such reduction shall only be permitted to the extent that such
disputed amount has not already been reflected in the NAIC Reserves incorporated
in the Required Balance, minus if applicable, the Retrocession Trust Account
Balance (if any) after such withdrawal; and (c) all the assets held in the Trust
Account after such withdrawal are Eligible Trust Account Assets; provided,
however, that with respect to any withdrawal and transfer of cash in connection
with the payment by the Reinsurer of an amount specified in a Monthly
Reinsurance Settlement Report, if the conditions in (x) and (a) through (c) are
all met, the Reinsurer may direct the Trustee to release such cash to the
Company without prior notice to or approval by the Company, upon presentation to
the Trustee of (i) a copy of the applicable Monthly Reinsurance Settlement
Report delivered by the Company to the Reinsurer and (ii) a certification to the
Trustee, with a copy to the Company, that such conditions are met.




--------------------------------------------------------------------------------





9.7.    Substitution of Assets. The Reinsurer shall have the right to instruct
the Trustee to substitute or exchange assets contained within the Trust Account
provided that (i) the replacement assets are Eligible Trust Account Assets; (ii)
the replacement assets shall be deposited in the Trust Account on the same day
of substitution or exchange, (iii) the aggregate Book Value, including accrued
interest for so long as such interest is credited by the Trustee, of the
replacement assets are at least equal to the aggregate Book Value, including
accrued interest for so long as such interest is credited by the Trustee, of the
assets being removed from the Trust Account; and (iv) the aggregate Fair Market
Value, including accrued interest for so long as such interest is credited by
the Trustee, of the replacement assets is at least equal to the aggregate Fair
Market Value, including accrued interest for so long as such interest is
credited by the Trustee, of the assets being removed from the Trust Account.
9.8.    Permitted Use of Trust Account Assets.
(a)    The Company shall be permitted to withdraw assets from the Trust Account
only if (x) a Recapture Event has occurred and is continuing and (y) the
Reinsurer has not paid an amount in full that is due and owing to the Company
under this Agreement and any applicable payment period respect thereof; and then
only for one or more of the following purposes: (1) to pay, or reimburse the
Company for, amounts due, but not yet recovered from, the Reinsurer under this
Agreement in order to satisfy liabilities of the Reinsurer under this Agreement;
and (2) to pay expenses relating to the withdrawal, liquidation or enforcement
of legal rights with respect to the Trust Account assets to the extent such
amounts are not being disputed by the Reinsurer in good faith.
(b)    Provided that the Retrocession Agreement and Retrocession Trust Agreement
are applicable to this Agreement, the Reinsurer acknowledges and agrees that
pursuant to Section 9.8 of the Retrocession Agreement and the Retrocession Trust
Agreement, the Company shall be permitted to withdraw assets from the
Retrocession Trust Account only if (x) a Recapture Event has occurred and is
continuing and (y) the Reinsurer has not paid an amount in full that is due and
owing to the Company under this Agreement relating to the Reinsured Contracts
retroceded to the Retrocessionaire and then only in an amount not to exceed the
Retrocessionaire’s Quota Share of such amount and in accordance with the terms
and conditions of the Retrocession Trust Agreement.
9.9.    Excess Withdrawals. The Company shall promptly return (or instruct the
Trustee to return) to the Reinsurer any assets withdrawn from the Trust Account
(and interest paid or accrued thereon) in excess of the actual amounts required
for Section 9.8, and such excess amount shall bear additional interest
calculated at a rate equal to the Three-Month LIBOR plus thirty (30) basis
points per annum as computed on the basis of (i) a 360-day year composed of
twelve (12) 30-day months and (ii) daily compounding, from the time that such
excess amount is outstanding until such excess amount is returned to the
Reinsurer. Pending such return, the Company shall hold all such amounts separate
and apart from its other assets in trust for the benefit of the Reinsurer.
9.10.    Application of this Article. All of the foregoing provisions of this
Article are to be applied without diminution because of insolvency on the part
of either the Company or the Reinsurer. In the event that a statutory trust is
put in place to secure reinsurance credit, the




--------------------------------------------------------------------------------





parties will revise the provisions of this Article IX as necessary to conform to
the requirements under Applicable Law of such a statutory trust, including to
(i) provide that the Retrocession Trust Account Balance (if applicable and if
any), shall not be subtracted from the Required Balance for purposes of any
provision of this Agreement, (ii) eliminate conditions applicable to the
Reinsurer furnishing or withholding its consent to Trust Account withdrawals,
(iii) expand the Company’s rights to withdraw assets from the Trust Account and
(iv) value the assets in the Trust Account at Fair Market Value and (v) make
such other changes as may be a necessary or appropriate for consistency with
Applicable Law with respect to credit for reinsurance.
9.11.    Retrocession on Funds Withheld Basis. If at any time all of the
reinsurance provided pursuant to the Retrocession Agreement, if applicable, is
on a funds withheld basis, references to the Retrocession Trust Account,
Retrocession Trust Account Balance and Retrocession Trust Agreement shall not
apply to this Agreement.
ARTICLE X    

DURATION AND TERMINATION
10.1.    Duration. Except as otherwise provided herein, this Agreement shall be
unlimited in duration.
10.2.    Termination. This Agreement will terminate on the earlier of: (i) the
date the Company’s liability under the Business Covered terminates; (ii) the
date this Agreement is terminated in accordance with Article VII; or (iii) the
date the Reinsurer’s Quota Share of the Business Covered is recaptured by the
Company in accordance with Article VIII; in each case following payment by each
party of all amounts due to the other under this Agreement (any such date, the
“Termination Date”).
ARTICLE XI    

INSOLVENCY
11.1.    Payments. In the event of the insolvency of the Company, all
reinsurance ceded, renewed or otherwise becoming effective under this Agreement
shall be payable by the Reinsurer directly to the Company or its liquidator,
receiver or statutory successor pursuant to the terms of this Agreement (except
if the Reinsurer, with the consent of the contractholders of the Reinsured
Contracts, has assumed policy obligations of the Company as its direct
obligations to the payees under the Reinsured Contracts, in substitution for the
obligations of the Company to such payees), without diminution because of the
insolvency of the Company. It is agreed and understood, however, that (i) in the
event of the insolvency of the Company, the liquidator, receiver or statutory
successor of the Company shall give the Reinsurer written notice of the pendency
of a claim against the insolvent Company on a Reinsured Contract within a
reasonable time after such claim is filed in the insolvency proceeding and
(ii) during the pendency of such claim the Reinsurer may investigate such claim
and interpose, at its own expense, in the proceeding where such claim




--------------------------------------------------------------------------------





is to be adjudicated any defenses which it deems available to the Company, its
liquidator, receiver or statutory successor.
11.2.    Expenses. It is further understood that any expense thus incurred by
the Reinsurer pursuant to Section 11.1 shall be chargeable, subject to court
approval, against the insolvent Company as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer. Where two
or more assuming reinsurers are involved in the same claim and a majority in
interest elect to interpose defenses to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the Company.
ARTICLE XII    

DISPUTE RESOLUTION REGARDING ADMINISTRATION
12.1.    Resolution of Disputes. Any dispute between the Company and the
Reinsurer arising out of the provisions of Section 3.9 of this Agreement, or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
set forth in this Article XII. Either party may initiate arbitration of any such
dispute by giving written notice to the other party of its intention to
arbitrate in accordance with Section 12.4; provided, however, that prior to the
commencement of any arbitration hereunder, the parties must first settle and pay
any amounts outstanding and not in dispute.
12.2.    Good Faith Negotiation of Disputes. As a condition precedent to
arbitration hereunder, any dispute arising out of or in connection with Section
3.9 of this Agreement, before or after its expiry or termination, shall be
attempted to be resolved by negotiation between the parties. Either party may
give notice to the other party detailing the matter under dispute and requesting
the other party to engage in negotiation. Within fourteen (14) calendar days of
the receipt of such notice, each party shall appoint a designated officer who
together will attempt to resolve the dispute. The officers shall meet at a
mutually agreeable location as early as possible and as often as reasonably
necessary, in order to gather and furnish the other with all appropriate and
relevant information concerning the matter under dispute. The officers shall
discuss and negotiate in good faith without the necessity of any formal
proceedings. During the negotiation process, all reasonable requests made by one
officer to the other for information will be honored. The specific format for
such discussions will be mutually decided by the designated officers. The
parties agree to refer the dispute to an arbitration panel, in accordance to the
procedure set out in Section 12.3 below, if the officers cannot resolve the
dispute within thirty (30) calendar days from the date of the negotiation notice
being served in accordance with this Section. The parties may agree in writing
to extend the negotiation period for an additional thirty (30) calendar days.
12.3.    Composition of Panel. The arbitration shall be conducted by a panel of
three (3) arbitrators, who shall be disinterested current or former executive
officers of life insurance companies other than the two parties to this
Agreement or their Affiliates. Each party shall appoint one of the arbitrators,
who shall in turn select the third. In the event that either party should fail
to choose an arbitrator within thirty (30) calendar days after the other party
has given notice of its




--------------------------------------------------------------------------------





arbitrator appointment, that party may choose two arbitrators, who shall in turn
choose a third arbitrator. If the two arbitrators are unable to agree upon the
selection of a third arbitrator within thirty (30) calendar days following their
appointment, the third arbitrator shall be selected in accordance with the AIDA
Reinsurance and Insurance Arbitration Society – US (“ARIAS-US”) required
selections process.
12.4.    Notice of Intention to Arbitrate. The party requesting arbitration
shall give written notice of its intention to arbitrate by registered mail or a
recognized overnight courier to the other party.
12.5.    Choice of Forum. Any arbitration instituted pursuant to this Article
XII shall be held in New York, New York or such other place as the parties may
mutually agree.
12.6.    Procedure Governing Arbitration. The arbitration shall be conducted in
accordance with the procedures of ARIAS-US. The arbitration panel will interpret
Section 3.9 of this Agreement as an honorable engagement and shall make its
decision considering the custom and practice of the life insurance industry. The
arbitration panel shall be relieved of all judicial formality and will not be
bound by the strict rules of procedure and evidence. The arbitration panel shall
use its best efforts to hold the proceeding within three (3) months after
selection of the third arbitrator in accordance with Section 12.3 above.
12.7.    Arbitration Award. The arbitration panel shall render its decision
within sixty (60) calendar days after termination of the proceeding unless the
parties consent to an extension, which decision shall be in writing, stating the
reason therefor. The decision of the majority of the panel shall be final and
binding on the parties to the proceeding except to the extent otherwise provided
in the Federal Arbitration Act. Judgment upon the award may be entered in any
court having jurisdiction pursuant to the Federal Arbitration Act.
12.8.    Cost of Arbitration. Each party shall bear the expense of its own
arbitrator and shall jointly and equally bear with the other party the cost of
the third arbitrator and the remaining costs of the arbitration.
12.9.    Limit of Authority. It is agreed that the arbitrators shall have no
authority to impose any punitive, exemplary or consequential damage awards on
either of the parties hereto.
ARTICLE XIII    

DAC TAX ELECTION
13.1.    The Company and the Reinsurer each acknowledge that it is subject to
taxation under Subchapter “L” of the Internal Revenue Code of 1986 (as amended).
13.2.    With respect to this Agreement, the Company and the Reinsurer agree to
the following pursuant to Section 1.848-2(g)(8) of the Income Tax Regulations
issued December 1992 whereby:




--------------------------------------------------------------------------------





(i)    Each party agrees to attach a schedule to its federal income tax return
which identifies this Agreement for which the joint election under the
regulation has been made;
(ii)    The party with net positive consideration (as defined in the regulations
promulgated under Section 848 of the Internal Revenue Code of 1986, as amended)
for this Agreement for each taxable year agrees to capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1);
(iii)    Each party agrees to exchange information pertaining to the amount of
net consideration under this Agreement each year to ensure consistency; and
(iv)    This election shall be effective for the year that this Agreement was
entered into and for all subsequent years that this Agreement remains in effect.
ARTICLE XIV    

CONFIDENTIALITY
14.1.    Confidentiality. The Reinsurer agrees to protect and hold all nonpublic
personal contractholder information provided to the Reinsurer by the Company in
conjunction with this Agreement in strict confidence and to take reasonable
steps necessary to protect the nonpublic personal information from unauthorized
or inadvertent disclosure. Nonpublic personal information includes, but is not
limited to, health information, financial information and other information
provided to the Reinsurer by the Company in conjunction with carrying out the
Reinsurer’s obligations under this Agreement. No party shall make, or permit any
person to make, any public announcement concerning this Agreement or the
transactions contemplated hereby except as required by Applicable Law, or with
the prior written consent of the other party. If the disclosing party is
required by Applicable Law to make a filing with a regulator, the disclosing
party will (i) use its reasonable best efforts to notify the other party (except
in connection with the disclosure of such confidential information to a
Governmental Authority in connection with a regulatory exam or inquiry), and
(ii) request confidentiality with respect to the specific terms of this
Agreement and the transactions contemplated hereby if it has the option to do so
and the filing is not already confidential. Further, both the Reinsurer and the
Company agree they may not use the name, trademarks, service marks, trade names,
or other indicia of origin of the other party in connection with any
advertising, publicity materials or activities, customer lists or other public
communications without the prior written consent of the other party.  In the
event of any violation of this Section 14.1, the injured party shall have, in
addition to any other rights and remedies, the right and remedy of injunctive
relief from a court of competent jurisdiction.
14.1.    Disclosure. Notwithstanding the foregoing, neither the Company nor the
Reinsurer will be prohibited from disclosing such confidential information
described in Section 14.1 (i) to its retrocessionaires or hedge or other risk
mitigation counterparties in connection with its retrocession or hedging of all
or a portion of the Reinsured Risks, so long as any such retrocessionaires or
hedge counterparties are bound to confidentiality obligations in respect thereof
that are substantially similar to those contained herein, (ii) to its and its
Affiliates’ directors, officers




--------------------------------------------------------------------------------





and employees who have a need for such information in the conduct of its
business (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential), (iii) as might be necessary, during the
course of external audits, (iv) to the extent it is required to disclose any
such information in its statutory filings, (v) other than with respect to
nonpublic personal information, to the extent it is required to provide such
information to any rating agency, or (vi) as required by Applicable Law or any
order, request, requirement, inquiry or subpoena by any Governmental Authority.
14.2.    Survival. The Reinsurer’s obligation to maintain the confidentiality of
nonpublic personal contractholder information provided to the Reinsurer shall
survive termination of this Agreement and shall remain in effect for as long as
the nonpublic personal information remains in the Reinsurer’s possession.
ARTICLE XV    

REPRESENTATIONS AND COVENANTS
15.1.    Representations and Warranties of the Company. To the extent relating
to the Reinsured Contracts and Covered Liabilities, the Company represents and
warrants to the Reinsurer as follows as of the SAPA Execution Date and as of the
SAPA Closing Date, except (i) for such representations and warranties which
address matters only as of a specific date, which representations and warranties
shall be true and correct as of such specific date, (ii) as disclosed in any
Company SEC Reports filed with the SEC and publicly available on the internet
website of the SEC at least ten (10) Business Days prior to the SAPA Execution
Date (excluding any disclosure set forth in sections titled “Risk Factors” or
“forward-looking statements” or in any other section to the extent the
disclosure in such other section is a forward-looking statement or cautionary,
predictive or forward-looking in nature), and (iii) as set forth in the
corresponding numbered disclosure schedule provided on the SAPA Execution Date
(the “Disclosure Schedule”):
(a)    Organization. The Company (i) is a life insurance company duly organized,
validly existing and in good standing under the laws of the State of
Connecticut, (ii) is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the character of its owned,
operated or leased properties or the nature of its activities makes such
qualification necessary and (iii) has the requisite corporate power and
authority to operate its business as now conducted, except in the case of clause
(ii), where the failures to be so qualified, individually or in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect.
(b)    Authorization. The Company has all requisite corporate power to enter
into, consummate the transactions contemplated by, and carry out its obligations
under, this Agreement and the Trust Agreement. The execution and delivery by the
Company of this Agreement and the Trust Agreement, and the consummation by the
Company of the transactions contemplated by, and the performance by the Company
of its obligations under, this Agreement and the Trust Agreement have been duly
authorized by all requisite corporate action on the part of the Company. Upon
execution and delivery of this Agreement and the Trust Agreement, this Agreement
and the Trust




--------------------------------------------------------------------------------





Agreement will be duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by each other party to this Agreement and
the Trust Agreement) this Agreement and the Trust Agreement will constitute, the
legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, rehabilitation, liquidation, fraudulent
conveyance or similar Applicable Law relating to or affecting creditors’ rights
generally and subject, as to enforceability, to the effect of general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The Company has made available to the Reinsurer
copies of the organizational documents of the Company, in each case as amended
and in effect as of the SAPA Execution Date.
(c)    No Conflict or Violation. The execution and delivery of each of this
Agreement and the Trust Agreement does not, and the performance by the Company
of its obligation hereunder and under the Trust Agreement will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation
under, any provision of (i) the articles or certificate of incorporation and
by-laws or comparable organizational documents of the Company, (ii) any material
contract, permit, order, judgment or decree to which the Company is a party,
(iii) any order of any Governmental Authority or (iv) any Applicable Law, except
for such violations or defaults which would not reasonably be expected to have a
Company Material Adverse Effect on the Business Covered or the Company’s ability
to satisfy its obligations hereunder and under the Trust Agreement.
(d)    No Consents or Approvals. The execution and delivery of each of this
Agreement and the Trust Agreement and the performance of the obligations
hereunder and thereunder will not require the Company to obtain any consent,
approval, order or authorization of, or make any registration, declaration or
filing with, any Governmental Authority or other Person, except any consents,
approvals, orders, authorizations, registrations, declarations or filings (i)
except as disclosed in Section 15.1(d)(i) of the Disclosure Schedule or that
have been obtained or made or (ii) those of which the failure to obtain or make
would not reasonably be expected to have a material adverse effect on the
Business Covered or the Company’s ability to satisfy its obligations hereunder
and under the Trust Agreement.
(e)    SEC Reports; Financial Statements; Absence of Undisclosed Liabilities.
(i)    The Company has timely filed or furnished all Company SEC Reports. As of
its filing or furnishing date, each Company SEC Report complied, and each such
Company SEC Report filed or furnished after the SAPA Execution Date will comply,
in all material respects with the requirements of the Securities Act and the
Exchange Act applicable thereto.
(ii)    Except as set forth in Section 15.1(e)(ii) of the Disclosure Schedule,
each of the GAAP Financial Statements has been derived from the books and
records of the Company and its Subsidiaries and prepared in accordance with GAAP
(subject to the omission of notes and normal year-end adjustments in the case of
the unaudited statements) consistently applied by the Company throughout the
periods presented and presents fairly, in all material respects, the
consolidated financial position, results of operations, stockholder’s equity and
cash flows of the




--------------------------------------------------------------------------------





Company and its consolidated Subsidiaries as at the respective dates and for the
respective periods indicated, in accordance with GAAP.
(iii)    The Company has made available to the Reinsurer copies of the Statutory
Statements. Except as set forth on Section 15.1(e)(iii) of the Disclosure
Schedule, the Statutory Statements have been derived from the books and records
of the Company and prepared in all material respects in accordance with SAP
applied consistently throughout the periods involved, and present fairly, in all
material respects, the statutory financial position, results of operations and,
if applicable, cash flows of the Company as of their respective dates and for
the respective periods covered thereby. All assets that are, or will be, as
applicable, reflected as admitted assets on the Statutory Statements, to the
extent applicable, comply, or will comply, as applicable, in all material
respects with all Applicable Law. No material deficiency has been asserted by
any Governmental Authority with respect to any of the Statutory Statements that
has not been resolved to the satisfaction of the applicable Governmental
Authority prior to the date of this Agreement.
(iv)    Section 15.1(e)(iv) of the Disclosure Schedule sets forth a true and
complete list of all accounting practices used by the Company in connection with
the Company’s Statutory Statements that depart from the National Association of
Insurance Commissioners’ Accounting Practices and Procedures Manual (each such
departure, a “Permitted or Prescribed Accounting Practice”), if any. All such
Permitted or Prescribed Accounting Practices have been approved by the
Connecticut Insurance Department in writing at or prior to the time used by the
Company in connection with the applicable Statutory Statement. Since January 1,
2014, neither the Company nor any Person acting on behalf of the Company has
sought approval for a permitted accounting practice that was either (A) not
granted by the Connecticut Insurance Department or (B) granted by the
Connecticut Insurance Department but not used by the Company in connection with
the applicable Statutory Statement.
(v)    When delivered, the Future Quarterly GAAP Financial Statements and Future
Annual GAAP Financial Statements will be derived from the books and records of
the Company and prepared in accordance with GAAP (subject to the omission of
notes and normal year-end adjustments in the case of the Future GAAP Quarterly
Financial Statements) consistently applied by the Company throughout the periods
presented and present fairly, in all material respects, the consolidated
financial position, results of operations, stockholder’s equity and cash flows
of the Company and its consolidated Subsidiaries as at the respective dates and
for the respective periods indicated, in accordance with GAAP. When delivered,
the Future Quarterly Statutory Statements of the Company and Future Annual
Statutory Statements of the Company will be derived from the books and records
of the Company and prepared in all material respects in accordance with SAP
consistently applied by the Company throughout the periods involved and present
fairly, in all material respects, the statutory financial position, results of
operations and, if applicable, cash flows of the Company, as applicable, as at
the respective dates and for the respective periods indicated. All assets that
will be reflected as admitted assets on the Future Quarterly Statutory
Statements of the Company and Future Annual Statutory Statements of the Company
will comply in all material respects with all Applicable Law.




--------------------------------------------------------------------------------





(vi)    The Company maintains internal accounting controls that provide
reasonable assurance that: (A) records are maintained in reasonable detail and
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (B) transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP or SAP, as applicable, and that
receipts and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company and (C) controls
prevent or timely detect unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on the financial statements
of the Company.
(vii)    The Company has made available to the Reinsurer true and correct copies
of the unaudited annual statutory financial statements of each of the Separate
Accounts as of and for the annual periods ended December 31, 2014, 2015 and 2016
(the “Separate Account Annual Statements”), in each case, as filed with the
Connecticut Insurance Department, together with the exhibits, schedules and
notes thereto and any affirmations and certifications filed therewith. The
Separate Account Annual Statements have been prepared in accordance with SAP
applied consistently throughout the periods involved, and present fairly, in all
material respects, the statutory financial position and results of operation of
such Separate Accounts as of their respective dates and for their respective
periods covered thereby.
(viii)    Except (A) as set forth in Section 15.1(e)(viii) of the Disclosure
Schedule, (B) to the extent reserved for in the Financial Statements as of the
Effective Date or disclosed in the notes thereto, (C) for Liabilities and
obligations incurred in the ordinary course of business since the Effective
Date, there are no Liabilities or obligations of the Company of any nature
(whether accrued, absolute, contingent or otherwise) of a type that would be
required to be disclosed, reflected or reserved for on a balance sheet or
disclosed in the notes thereto, prepared in accordance with SAP or GAAP, as
applicable.
(f)    Absence of Certain Changes. Except as set forth in Section 15.1(f) of the
Disclosure Schedule or as contemplated by this Agreement, from the Effective
Date to the date of this Agreement, (i) the Company has conducted the business
of the Company in the ordinary course, (ii) there has not occurred any event or
events that, individually or in the aggregate, have had, or would reasonably be
expected to have, a Company Material Adverse Effect and (iii) other than any
action that would result in Leakage or Permitted Leakage (each as defined in the
Stock and Asset Purchase Agreement), neither the Company nor any of its
Affiliates has taken any action or failed to take any action that, if taken or
failed to be taken after the SAPA Execution Date without the consent of
Hopmeadow Acquisition, Inc., would constitute a breach of the Reinsured Business
Pre-Closing Covenants had such Reinsured Business Pre-Closing Covenants been in
effect from the Effective Date to the SAPA Execution Date.
(g)    Books and Records. The books and records of the Company and the business
conducted by the Company to the extent relating to the Covered Liabilities (i)
have been maintained in all material respects in accordance with Applicable Law
and (ii) accurately present and reflect, in all material respects, the business
conducted by the Company and all transactions and actions related thereto.
(h)    Absence of Litigation.




--------------------------------------------------------------------------------





(i)    Except as set forth in Section 15.1(h) of the Disclosure Schedule, as of
the SAPA Execution Date, there are no Actions (other than individual claims
under insurance or annuity policies and contracts, or any binders, slips,
certificates, endorsements or riders thereto, within applicable policy limits)
reasonably expected to result in (A) damages in excess of $1,000,000 or (B) that
seek an injunction reasonably expected to materially affect the conduct of the
business conducted by the Company to the extent relating to the Covered
Liabilities, pending or, to the Knowledge of the Company, threatened in writing,
against the Company.
(ii)    There are no Actions pending or, to the Knowledge of the Company,
threatened against the Company or any of its Affiliates that question the
validity of, or seek injunctive relief with respect to, this Agreement or the
Trust Agreement or the right of the Company to enter into this Agreement or the
Trust Agreement.
(i)    Brokers. No reinsurance intermediary, broker or finder has acted directly
or indirectly for the Company, nor has it incurred any obligations to pay any
reinsurance intermediary, brokerage or finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement.
(j)    Compliance with Laws.
(i)    Except as set forth in Section 15.1(j)(i) of the Disclosure Schedule,
since January 1, 2014, the Company has not been or currently is in violation in
any material respect of any Applicable Laws, Governmental Orders or material
agreement with any Governmental Authority, in each case, applicable to the
extent relating to the Covered Liabilities. Since January 1, 2014, the Company
has not received any written notice, written communication, or, to the Knowledge
of Company, oral notification from any Governmental Authority regarding any
asserted past or present failure to comply, in any material respect, with any
Applicable Law or Governmental Order and, to the Knowledge of the Company, there
has not been any threat to provide such notification, in each case, applicable
to the extent relating to the Covered Liabilities.
(ii)    Except as set forth in Section 15.1(j)(ii) of the Disclosure Schedule,
the Company is not a party to, or bound by, any material Governmental Order or
other material agreement with any Governmental Authority (including a consent
agreement, memorandum or understanding with, or any commitment letter or similar
undertaking to, any Governmental Authority), in each case, applicable to the
extent relating to the Covered Liabilities.
(iii)    To the Knowledge of Company, since January 1, 2014, no director or
officer of the Company or any of its Affiliates, acting for or on behalf of the
Company has, directly or indirectly, (A) violated any applicable Anti-Bribery
Laws, (B) violated any Applicable Law pertaining to export control, money
laundering or anti-terrorism or (C) established or maintained any unrecorded
fund or asset or made false entries in the books and records for the purpose of
facilitating any of the matters set forth in clauses (A) and (B) above, in each
case, to the extent relating to the Covered Liabilities.
(iv)    The Company and the Separate Accounts have filed all material reports,
statements, documents, registrations, filings or submissions required to be
filed with any




--------------------------------------------------------------------------------





Governmental Authority since January 1, 2014, in each case to the extent
relating to the Covered Liabilities, and all such material reports, statements,
documents, registrations, filings or submissions were timely filed and complied
in all material respects with Applicable Law when filed or as amended or
supplemented, and no deficiencies have been asserted by any Governmental
Authority with respect to such material reports, statements, documents,
registrations, filings or submissions that have not been resolved to the
satisfaction of the applicable Governmental Authority prior to the date of this
Agreement.
(v)    The Company has made available to the Reinsurer true and correct copies
of all material reports, statements, documents, registrations, filings or
submissions filed with any Governmental Authority since January 1, 2014 to the
SAPA Execution Date, to the extent directly relating to the Covered Liabilities.
No later than five (5) Business Days prior to the SAPA Closing Date, the Seller
(under and as defined in the Stock and Asset Purchase Agreement) has also made
available to the Buyer (under and as defined in the Stock and Asset Purchase
Agreement) true and correct copies of all such material reports, statements,
documents, registrations, filings or submissions filed with any Governmental
Authority following the SAPA Execution Date through the fifth (5th) Business Day
prior to the SAPA Closing Date and, if applicable, has made available to the
Buyer (under and as defined in the Stock and Asset Purchase Agreement) within
one (1) Business Day of making such filing all such material reports,
statements, documents, registrations, filings or submissions filed with any
Governmental Authority between the fifth (5th) Business Day prior to the SAPA
Closing Date and the SAPA Closing Date, each to the extent relating to the
Covered Liabilities.
(k)    Governmental Licenses and Permits.
(i)    The Company owns, holds or possesses all material governmental
qualifications, registrations, licenses, permits or authorizations that are
necessary for it to conduct its business and to own or use its assets and
properties, as such business, assets and properties are conducted, owned and
used on the SAPA Execution Date (collectively, the “Permits”).
(ii)    Except as set forth in Section 15.1(k)(i) of the Disclosure Schedule,
(A) all Permits are valid and in full force and effect in accordance with their
terms, (B) the Company is not in default or violation, in any material respect,
of any of the Permits, (C) the Company is not the subject of any pending or, to
the Knowledge of the Company, threatened Action seeking the revocation,
suspension, limitation, termination, modification, impairment or non-renewal of
any Permit and (D) since January 1, 2014, the Company has not received any
written notice or, to the Knowledge of the Company, oral notice from any
Governmental Authority regarding (x) any actual or alleged violation of, or
failure on the part of the Company to comply with, any term or requirement of
any Permit or (y) any actual or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any Permit. Subject to
obtaining the consents set forth in Section 15.1(k)(ii) of the Disclosure
Schedule, none of the Permits will be subject to revocation, suspension,
withdrawal or termination as a result of the consummation of the transactions
contemplated by the Stock and Asset Purchase Agreement.
(l)    Insurance Issued by the Insurance Companies. To the Knowledge of Company,
except as set forth in Section 15.1(l) of the Disclosure Schedule:




--------------------------------------------------------------------------------





(i)    Since January 1, 2014, all benefits due and payable, or required to be
credited, by or on behalf of the Company with respect to Covered Liabilities in
force on such dates have in all material respects been paid or credited, as the
case may be, in accordance with the terms of the Reinsured Contracts under which
they arose, and such payments or credits were not materially delinquent and were
paid or credited without material fines or penalties (excluding interest),
except for such claims for which the Company believed there was a reasonable
basis to contest payment and is taking such action.
(ii)    All policy forms on which in force Reinsured Contracts were issued, and
all amendments, applications and certificates pertaining thereto (collectively,
the “Policy Forms”), where required by Applicable Law, have been approved by all
applicable Governmental Authorities or filed with and not objected to by such
Governmental Authorities within the time period provided by Applicable Law for
objection, other than such exceptions that would not be materially adverse to
the Company and all such Policy Forms comply in all material respects with
Applicable Law. No material deficiencies have been asserted by any Governmental
Authority with respect to any such filings which have not been cured or
otherwise resolved.
(iii)    Any rates currently used for in force Reinsured Contracts, where
required to be filed with or approved by any Governmental Authority, have been
so filed or approved, and such rates conform thereto, subject to such exceptions
that, individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Company Material Adverse Effect.
(iv)    The Reinsured Contracts that are in force or have been in force at any
time since January 1, 2014 have been marketed, sold, issued, maintained and
administered in compliance, in all material respects, with Applicable Law.
(v)    As of the SAPA Execution Date, there are no material unpaid claims or
assessments made against the Company by any state insurance guaranty
associations or similar organizations in connection with such association’s
insurance guarantee fund.
(vi)    Since January 1, 2014, each Reinsured Contract that is a security has
been (A) offered and sold, and all purchase payments under such Reinsured
Contracts have been received, pursuant to an effective registration statement
under the Securities Act or (B) offered and sold in reasonable reliance upon an
applicable exemption from the registration and prospectus delivery requirements
of the Securities Act.
(vii)    Since January 1, 2014, each private placement memorandum, prospectus,
offering document, sales brochure, sales literature or advertising material, as
amended or supplemented, relating to any Reinsured Contract or any Separate
Account, as of their respective mailing dates or dates of use, complied in all
material respects with Applicable Law. Since January 1, 2014, all advertising or
marketing materials relating to any Reinsured Contract that were required to be
filed with FINRA or any other Governmental Authority have been timely filed
therewith.
(m)    Actuarial Appraisal; Reserves.The Company has delivered to the Reinsurer
a true and correct copy of the actuarial appraisal prepared by Milliman, dated
April 21, 2017 and titled “Actuarial Appraisal of Talcott Resolution as of
December 31, 2016” and any and all other




--------------------------------------------------------------------------------





attachments, opinions, addenda, errata, supplements and modifications thereto as
of the date hereof (collectively, the “Actuarial Appraisal”). As of the SAPA
Execution Date, Milliman has not notified the Company or any of its Affiliates
in writing that the Actuarial Appraisal is inaccurate in any material respect.
Except as set forth on Section 15.1(m)(i) of the Disclosure Schedule, the
factual information and data provided by the Company and its Affiliates in
writing to Milliman expressly in connection with the preparation of the
Actuarial Appraisal (A) was obtained from the books and records of the Company
and the Covered Liabilities, (B) were generated from the same underlying sources
and systems that were utilized by the Company and its applicable Affiliates to
prepare the Financial Statements as of the Effective Date, (C) was based upon an
inventory of in force Reinsured Contracts that were issued by the Company that,
at the time of preparation, was complete in all material respects and (D) was
accurate in all material respects as of the date so provided, subject in each
case to any limitations and qualifications contained in the Actuarial Appraisal.
As of the SAPA Execution Date, Milliman has not issued to the Company or any of
its Affiliates, nor does the Company or any of its Affiliates have any pending
request for, any new report or errata with respect to the Actuarial Appraisal.
(i)    Section 15.1(m)(ii) of the Disclosure Schedule lists the final versions
of all actuarial reports (A) that were prepared since January 1, 2014 to the
SAPA Execution Date (other than the Actuarial Appraisal), (B) relate to the
Covered Liabilities and (C) were prepared by external actuaries or, to the
extent made available to any Governmental Authority, internal actuaries. The
Company has made available to the Reinsurer true and correct copies of all such
actuarial reports, together with all attachments, addenda, supplements and
modifications thereto. No later than five (5) Business Days prior to the SAPA
Closing Date, the Seller (under and as defined in the Stock and Asset Purchase
Agreement) has delivered to the Buyer (under and as defined in the Stock and
Asset Purchase Agreement) an update to Section 15.1(m)(ii) of the Disclosure
Schedule, prepared as if the phrase “to the SAPA Execution Date” were not
included in the first sentence of this paragraph, listing all such actuarial
reports prepared following the SAPA Execution Date to the fifth (5th) Business
Day prior to the SAPA Closing Date and, if applicable, has delivered to the
Buyer (under and as defined in the Stock and Asset Purchase Agreement) updates
to such schedule to reflect any such actuarial reports prepared between the
fifth (5th) Business Day prior to the SAPA Closing Date and the SAPA Closing
Date. The Seller (under and as defined in the Stock and Asset Purchase
Agreement) has made available to the Buyer (under and as defined in the Stock
and Asset Purchase Agreement) true and correct copies of all such actuarial
reports, together with all attachments, addenda, supplements and modifications
thereto relating to such update.
(ii)    The Reserves of the Company that relate solely to the Covered
Liabilities, reflected in its Statutory Statements, except as otherwise noted in
such Statutory Statements and notes thereto, (A) were computed in all material
respects in accordance with generally accepted actuarial standards consistently
applied and were fairly stated in accordance with sound actuarial provisions,
(B) were computed on the basis of assumptions consistent with those used in
computing the corresponding items in the Statutory Statements for the prior
year, (C) were based on actuarial assumptions which produced reserves at least
as great as those called for in any contract provision as to reserve basis and
method, and are in accordance with all other contract provisions and
(D) satisfied the requirements of all Applicable Law in all material respects.




--------------------------------------------------------------------------------





(n)    Except for the representations and warranties contained in subsections
(j), (l) and (m) of this Section 15.1, the Company makes no representations or
warranties concerning the Business Covered, including any representations or
warranties concerning data, the accuracy of any models with respect to the
Business Covered, or the adequacy or sufficiency of Reserves.
(o)    Separate Accounts.
(i)    Section 15.1(o)(i) of Disclosure Schedule sets forth a list of all
Separate Accounts established by the Company including an indication of whether
each such Separate Account is (i) registered under the Investment Company Act
(and, if applicable, the Investment Company Act registration file number
applicable to such Separate Account) or (ii) associated with a Reinsured
Contract that has been offered to a contractholder 1that is or is deemed to
constitute the assets of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or an “individual retirement annuity” within the meaning
of Section 4975 of the Code (collectively, “ERISA Separate Accounts”). No later
than five (5) Business Days prior to the SAPA Closing Date, the Seller (under
and as defined in the Stock and Asset Purchase Agreement) has delivered to the
Buyer (under and as defined in the Stock and Asset Purchase Agreement)an updated
copy of such list for all Separate Accounts established following the SAPA
Execution Date to the fifth (5th) Business Day prior to the SAPA Closing Date
and shall have delivered to the Buyer (under and as defined in the Stock and
Asset Purchase Agreement) an update, if any, with respect to such disclosure on
the schedule on each Business Day between the fifth (5th) Business Day prior to
the SAPA Closing Date and the SAPA Closing Date. To the Knowledge of Company,
since January 1, 2014, the Company, to the extent either would be regarded as a
“disqualified person” or “party in interest” (as defined in Section 4975 of the
Code and Section 3(14) of ERISA, respectively) has not engaged in any violation
of any fiduciary duty under ERISA or any nonexempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code with respect to the ERISA
Separate Accounts, in each case, that (A) individually or in the aggregate, have
had, or would reasonably be expected to have, a material liability to the
Company or (B) that result in any way from application of the definition of
“fiduciary” under Department of Labor Regulation Section 2510.3-21(c), as
applicable beginning June 9, 2017. The Company does not have any general account
that is subject to Title I of ERISA or Section 4975 of the Code by reason of the
application of John Hancock Mutual Life Ins. v. Harris Trust & Sav. Bank
(92-1074), 510 U.S. 86 (1993) after taking into account Department of Labor
Regulation Section 2550.401c-1. To the Knowledge of Company, neither it nor its
Affiliates have provided investment advice that has formed or may form a primary
basis for any investment decision in respect of any Reinsured Contract held by
any contractholder that is subject to Title I of ERISA or an “individual
retirement annuity,” or exercised any management or discretionary authority that
would render it a fiduciary under Title I of ERISA or Section 4975 of the Code
with respect to such Reinsured Contracts. No payment received by Company or any
of its Affiliates in respect of any Reinsured Contract held by any
contractholder that is subject to Title I of ERISA or an “individual retirement
annuity” that is from a third party unaffiliated with Company (i.e., in respect
of any Registered Separate Account, including 12b-1 fees, revenue sharing,
commissions etc.) has resulted or would reasonably be expected to result in a
nonexempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code. With respect to any Reinsured Contract held by contractholder that is
subject to Title I of ERISA or an “individual retirement annuity” that has one
or more separately managed accounts (whether or not




--------------------------------------------------------------------------------





a Separate Account), such account is managed by a qualified professional asset
manager (within the meaning of Department of Labor Prohibited Transaction Class
Exemption 84-14, as amended) pursuant to an effective investment management
agreement as to which such manager has acknowledged (other than for separate
accounts that are registered under the Investment Company Act of 1940 or provide
for the guarantee of principal and interest) fiduciary authority under ERISA,
the Code, or both, and to the Knowledge of Company, no fiduciary breach or other
nonexempt prohibited transaction under Section 406 of ERISA or Section 4975 has
occurred with respect to any such Reinsured Contract. From and including June 9,
2017, neither the Company nor any of its Affiliates have provided any
“investment advice” within the meaning of 29 CFR 2510.3(21)(a) pursuant to
revised regulations published in the Federal Register on April 8, 2016 (located
at 82 FR 16902 et seq) and applicable as of June 9, 2017, with respect to any
Reinsured Contract held by any contractholder that is subject to Title I of
ERISA or an “individual retirement annuity” or other account otherwise subject
to the prohibited transaction rules of Section 4975 of the Code.
(ii)    Each Separate Account is, and since January 1, 2014, has been (i) duly
and validly established and maintained in all material respects under Applicable
Law and (ii) operating in compliance in all material respects with Applicable
Law, the terms of Reinsured Contracts applicable to it, and the disclosure
documents related to such Reinsured Contracts.
(iii)    Each Separate Account is either (A) registered as a unit investment
trust or an open-end management investment company under the Investment Company
Act (each, a “Registered Separate Account”) or (B) is not registered as an
investment company in reasonable reliance upon the exclusion from the definition
of an investment company in Section 3(c)(1), 3(c)(7) or 3(c)(11) of the
Investment Company Act and, except as is provided on Section 15.1(o)(iii) of the
Disclosure Schedule, is not subject to Title I of ERISA or Section 4975 of the
Code. The registration of each Separate Account registered under the Investment
Company Act is in full force and effect. Since January 1, 2014, each Registered
Separate Account has (x) maintained a registration statement in material
compliance with Section 8 of the Investment Company Act and (y) been operated in
all material respects in compliance with all Applicable Laws (including the
conditions of any applicable exemptions obtained from provisions of the
Investment Company Act and all applicable regulations, rules, releases and
orders of the SEC).
(iv)    Except as set forth in Section 15.1(o)(iv) of the Disclosure Schedule,
no examinations, investigations, inspections and formal or informal inquiries of
the Separate Accounts, including periodic regulatory examinations of the
Separate Accounts’ affairs and condition, civil investigative demands and market
conduct examinations, by any Governmental Authority have been conducted since
January 1, 2014 through the SAPA Execution Date.
(v)    Except as set forth in Section 15.1(o)(v) of the Disclosure Schedule,
since January 1, 2014, no notice has been received from, and no investigation,
inquiry or review is pending or, to the Knowledge of the Company, threatened by,
any Governmental Authority which has jurisdiction over such Separate Accounts
with respect to any alleged material violation by the Company of any Applicable
Law in connection with the Separate Accounts.
(vi)    (A) Each Separate Account currently is and has been since January 1,
2014 in compliance in all material respects with its investment objectives,
investment policies




--------------------------------------------------------------------------------





and restrictions (as they may be amended from time to time) and other contract
terms; (B) the value of the net assets of each Separate Account has been
determined and is being determined using portfolio valuation methods that comply
in all material respects with the methods described in its offering or plan
documents and (C) the Company has provided investment advisory services to the
Separate Accounts in compliance in all material respects with such Separate
Account’s investment objectives, investment policies and restrictions (as they
may be amended from time to time) and other contract terms.
(vii)    Each Registered Separate Account has written policies and procedures
adopted pursuant to Rule 38a-1 of the Investment Company Act that are reasonably
designed to prevent material violations of the United States Federal Securities
Laws, as such term is defined in Rule 38a-1(e)(1) under the Investment Company
Act. Since January 1, 2014, there have been no material compliance matters that
are materially adverse to any Registered Separate Account, as such term is
defined in Rule 38a-1(e)(2) under the Investment Company Act, other than those
which have been reported as required by Rule 38a-1(a)(4)(iii)(B), if any, and
satisfactorily remedied or are in the process of being remedied.
(viii)    The Company has adopted written anti-money laundering programs and
written customer identification programs applicable to its Separate Accounts
that comply with Applicable Law and since January 1, 2014 the Company has
complied with the terms of such programs in all material respects.
(p)    Distributors and Brokers; Third-Party Administrators.
(i)    To the Knowledge of the Company, since January 1, 2014 to the SAPA
Execution Date, each insurance agent, underwriter, wholesaler, broker,
reinsurance intermediary and distributor that wrote, sold, or produced insurance
business for the Company (each, a “Distributor”), at the time such Person wrote,
sold or produced such business, was duly licensed as required by Applicable Law
(for the type of business written, sold or produced on behalf of the Company),
was duly appointed (to the extent required by Applicable Law) by the Company,
and to the Knowledge of the Company, no Distributor is in violation (or with or
without notice or lapse of time or both, would be in violation) of any term or
provision of any Applicable Law applicable to the writing, sale or production of
insurance business for the Company, except for such failures to be licensed or
such violations which have been cured, resolved or settled through agreements
with applicable Governmental Authorities, are barred by an applicable statute of
limitations or that, individually or in the aggregate, have not had, and would
not reasonably be expected to have, a Company Material Adverse Effect.
(ii)    Other than with respect to any termination that was effective on or
prior to the Effective Date, no Material Distributor has notified the Company in
writing of its intent to terminate its relationship with the Company with
respect to the Reinsured Contracts.
(iii)    Except as set forth in Section 15.1(p) of the Disclosure Schedule, to
the Knowledge of the Company, since January 1, 2014 to the SAPA Execution Date,
each third-party administrator that managed or administered the Reinsured
Contracts for the Company, at the time such Person managed or administered such
Reinsured Contracts, was duly licensed as required




--------------------------------------------------------------------------------





by Applicable Law (for the type of business managed or administered on behalf of
the Company), and to the Knowledge of the Company, no such third-party
administrator has been since January 1, 2014 or is in violation (or with or
without notice or lapse of time or both, would be in violation) of any term or
provision of any Applicable Law applicable to the administration or management
of the Reinsured Contracts for the Company, except for such failures to be
licensed or such violations which have been cured, resolved or settled through
agreements with applicable Governmental Authorities, are barred by an applicable
statute of limitations, or that, individually or in the aggregate, have not had,
and would not reasonably be expected to have, a Company Material Adverse Effect.
(q)    Reinsured Contracts. The Company has provided the Reinsurer true and
correct copies of substantially all of the policy forms, riders and endorsements
pertaining to the Reinsured Contracts, subject to any state variations with
respect thereto.
15.2.    Representations and Warranties of the Reinsurer. The Reinsurer
represents and warrants to the Company (which has relied upon these
representations in entering into this Agreement) that as of the Effective Date:
(a)    Organization. The Reinsurer is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts.
(b)    Authorization. The Reinsurer has all requisite corporate power to enter
into, consummate the transactions contemplated by, and carry out its obligations
under, this Agreement and the Trust Agreement. The execution and delivery by the
Reinsurer of this Agreement and the Trust Agreement, and the consummation by the
Reinsurer of the transactions contemplated by, and the performance by the
Reinsurer of its obligations under, this Agreement and the Trust Agreement have
been duly authorized by all requisite corporate action on the part of the
Reinsurer. Upon execution and delivery of this Agreement and the Trust
Agreement, this Agreement and the Trust Agreement will be duly executed and
delivered by the Reinsurer, and (assuming due authorization, execution and
delivery by each other party to this Agreement and the Trust Agreement) this
Agreement and the Trust Agreement will constitute, the legal, valid and binding
obligation of the Reinsurer, enforceable against it in accordance with its
terms, subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium, rehabilitation, liquidation, fraudulent conveyance or
similar Applicable Law relating to or affecting creditors’ rights generally and
subject, as to enforceability, to the effect of general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
(c)    No Conflict or Violation. The execution and delivery of each of this
Agreement and the Trust Agreement does not, and the performance by the Reinsurer
of its obligation hereunder and under the Trust Agreement will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation
under, any provision of (i) the articles or certificate of incorporation and
by-laws or comparable organizational documents of the Reinsurer, (ii) any
contract, permit, order, judgment or decree to which the Reinsurer is a party,
(iii) any order of any Governmental Authority or (iv) any Applicable Law, except
for such violations or defaults which would not reasonably be expected to have a
material adverse effect on the reinsurance being provided hereunder or the
Reinsurer’s ability to satisfy its obligations hereunder and under the Trust
Agreement.




--------------------------------------------------------------------------------





(d)    No Consents or Approvals. The execution and delivery of each of this
Agreement and the Trust Agreement and the performance of the obligations
hereunder and thereunder will not require the Reinsurer to obtain any consent,
approval, order or authorization of, or make any registration, declaration or
filing with, any Governmental Authority or other Person, except any consents,
approvals, orders, authorizations, registrations, declarations or filings (i)
that have been obtained or made or (ii) those of which the failure to obtain or
make would not reasonably be expected to have a material adverse effect on the
Reinsurer’s ability to satisfy its obligations hereunder and under the Trust
Agreement.
(e)    Brokers. No reinsurance intermediary, broker or finder has acted directly
or indirectly for the Reinsurer, nor has it incurred any obligations to pay any
reinsurance intermediary, brokerage or finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement.
15.3.    Covenants.
(a)    Transfer of Assets. The Company hereby covenants and agrees with the
Reinsurer that (i) as of the date of the transfer of any assets by the Company
to the Reinsurer or to the Trust Account pursuant to this Agreement on the
Effective Date or after the Effective Date, the Company will have good and
marketable title, free and clear of any liens or other encumbrances, to all such
assets and (ii) all assets transferred by the Company to the Reinsurer or to the
Trust Account pursuant to this Agreement shall be transferred free and clear of
any liens or other encumbrances.
(b)    Title to Assets Pre-Transfer. The Reinsurer hereby covenants and agrees
with the Company that (i) as of the date of the transfer of any assets by the
Reinsurer to the Trust Account or to the Company pursuant to this Agreement, the
Reinsurer will have good and marketable title, free and clear of any liens or
other encumbrances, to all such assets and (ii) all assets transferred by the
Reinsurer to the Trust Account or to the Company pursuant to this Agreement
shall be transferred free and clear of any liens or other encumbrances.
(c)    Title of Assets Post-Transfer. Each of the parties hereby covenants and
agrees that , after giving effect to any transfer of assets of such party to the
Trust Account, the Trustee will have good and marketable title to such assets,
free and clear of any liens or other encumbrances.
(d)    Utmost Good Faith; Duty of Cooperation. Each of the parties covenants and
agrees that it shall owe a duty of utmost good faith to the other in all matters
hereunder and deal fairly with the other in order to accomplish the objectives
of this Agreement.
ARTICLE XVI    

INDEMNIFICATION

16.1.    Survival of Representations and Warranties. Except for the
representations and warranties contained in Sections 15.1(a), 15.1(b), 15.2(a)
and 15.2(b), which shall survive the




--------------------------------------------------------------------------------





Closing Date indefinitely, all other representations and warranties made by the
parties in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Closing Date and
terminate on the later of (a) June 30, 2019 and (b) fifteen (15) months
following the Closing Date.
16.2.    Obligation to Indemnify.
(a)    Subject to the limitations set forth in this Article XVI, the Company
shall, indemnify, defend and hold harmless the Reinsurer and its Affiliates and
Representatives, successors and assigns (collectively, the “Reinsurer
Indemnified Parties”) from and against all Losses incurred by the Reinsurer
Indemnified Parties to the extent arising from:
(i)    any inaccuracy in or breach of the representations and warranties made by
the Company contained in Article XV of this Agreement; or
(ii)    any breach or failure by the Company to perform any of its covenants or
obligations contained in this Agreement or any failure by Hopmeadow Acquisition,
Inc. to have obtained the Reinsurer’s prior written consent to any amendments,
modifications, terminations, waivers or any other supplements to the Reinsured
Business Fundamental Representations or Reinsured Business Pre-Closing Covenants
to the extent required under the Binder.
(b)    Subject to the limitations set forth in this Article XVI, the Reinsurer
shall indemnify, defend and hold harmless the Company and its Affiliates and
Representatives, successors and assigns (collectively, the “Company Indemnified
Parties”) from and against all Losses incurred by the Company Indemnified
Parties to the extent arising from:
(i)    any breach of or inaccuracy in the representations and warranties made by
the Reinsurer in Article XV of this Agreement; or
(a)    any breach or failure by the Reinsurer to perform any of its covenants or
obligations contained in this Agreement.
(c)    The parties shall not be required to indemnify, defend or hold harmless
any Indemnified Party against any Losses pursuant to Section 16.2(a)(i) or
Section 16.2(b)(i) (other than Losses to the extent arising as a result of the
inaccuracy or breach of any representation or warranty made by the Company in
Section 15.1(a) and made by the Reinsurer in Section 15.2(a), as to which the
limitations in this sentence shall not apply) with respect to any claim (or
series of related claims arising from substantially the same underlying facts,
events or circumstances) (i) with respect to Losses pursuant to Section
16.2(a)(i), until the aggregate amount of the Buyer Indemnified Parties’ Losses
(as such terms are defined in the Stock and Asset Purchase Agreement), which
shall be deemed to include (A) all Reinsurer Indemnified Parties’ Losses under
Section 16.02(a)(i) hereto, (B) all Buyer Indemnified Parties’ Losses under
Section 13.01(a)(i) of the Stock and Asset Purchase Agreement and (C) all
Reinsurer Indemnified Parties’ Losses (as such terms are defined in the HLAIC
Reinsurance Agreement) under Section 16.02(a)(i) of the HLAIC Reinsurance
Agreement, exceeds $41,250,000, after which the Company shall, subject to the
immediately succeeding sentence and unless not required under Section 16.2(d)
hereof, be obligated




--------------------------------------------------------------------------------





to indemnify and hold harmless such Indemnified Parties against all Reinsurer
Indemnified Parties’ Losses that in the aggregate are in excess of the
$41,250,000 in Buyer Indemnified Parties’ Losses referred to above, and (ii)
with respect to Losses pursuant to Section 16.2(b)(i), until the aggregate
amount of (A) the Company Indemnified Parties’ Losses under Section 16.2(b)(i)
hereto and (B) the Company Indemnified Parties’ Losses (as such terms are
defined in the HLAIC Reinsurance Agreement),exceeds $12,000,000, after which the
Reinsurer shall, subject to the immediately succeeding sentence, be obligated to
indemnify and hold harmless such Indemnified Parties against all Losses of such
Indemnified Parties that in the aggregate are in excess of such amount. The
cumulative aggregate liability (A) of the Company under Section 16.2(a)(i) of
this Agreement and of HLAIC under Section 16.2(a)(i) of the HLAIC Reinsurance
Agreement shall in no event exceed $66,000,000, and (B) of the Reinsurer under
Section 16.2(b)(i) of this Agreement and Section 16.2(b)(i) of the HLAIC
Reinsurance Agreement shall in no event exceed $66,000,000.
(d)    
(i)    The Company shall not be required to indemnify, defend or hold harmless
any Reinsurer Indemnified Party against any Losses pursuant to Section
16.2(a)(i) except to the extent that the Company has recovered under the
indemnification by Seller (as defined in the Stock and Asset Purchase Agreement)
provided pursuant to Section 13.01(a)(i) of the Stock and Asset Purchase
Agreement (or recovered from HFSG (as defined in the Stock and Asset Purchase
Agreement) pursuant to Section 14.19 of the Stock and Asset Purchase Agreement)
in the same or greater amount with respect to the same Losses (“Seller
Indemnification Claim”) and in no event shall any indemnification payment made
by the Company to the Reinsurer Indemnified Party exceed any indemnification
payment received by the Company from the Seller under Section 13.01(a)(i) of the
Stock and Asset Purchase Agreement (or recovered from HFSG (as defined in the
Stock and Asset Purchase Agreement) pursuant to Section 14.19 of the Stock and
Asset Purchase Agreement) with respect to the corresponding Seller
Indemnification Claim; provided, however, that if the Buyer Indemnified Parties
have recovered $330 million pursuant to the indemnification provided pursuant to
Section 13.01(a)(i) of the Stock and Asset Purchase Agreement and the
requirements set forth in Section 16.2(c) of this Agreement have been satisfied,
the requirements of this sentence shall not preclude an indemnification recovery
by the Reinsurer Indemnified Party (subject to the other limitations set forth
in this Agreement, including Section 16.2(c); provided, further, that any
amounts (A) offset by Seller against indemnification payments due to the Company
pursuant to the Stock and Asset Purchase Agreement or (B) recovered from a third
Person not affiliated with Seller or the Company pursuant to Section 13.06(b) of
the Stock and Asset Purchase Agreement, in each case, shall not be taken into
account for purposes of determining the indemnification payment received by the
Company from the Seller under Section 13.01(a)(i) of the Stock and Asset
Purchase Agreement with respect to the corresponding Seller Indemnification
Claim, except in the case of the foregoing clause (A) to the extent that there
is a quantifiable, realizable and direct benefit to the Reinsurer and in such
event the amount shall be taken into account for purposes of determining such
indemnification payment.
(ii)    If the facts and circumstances that underlie a Seller Indemnification
Claim arise out of or relate solely to the Covered Liabilities (a “Covered
Liability Seller Indemnification Claim”), the Company shall act as directed by
the Reinsurer Indemnified Party




--------------------------------------------------------------------------------





regarding the pursuit, litigation and resolution of such Covered Liability
Seller Indemnification Claim and shall not settle or compromise any such Covered
Liability Seller Indemnification Claim except with the prior written consent of
the Reinsurer Indemnified Party; provided, however, that the Company shall have
no obligations pursuant to this Section 16.2(d)(ii) unless the Reinsurer has
promptly paid all of the Company’s costs and expenses, including reasonable
attorneys’ fees, arising out of or relating to pursuing such indemnification
claim, as such costs and expenses are incurred. The Company shall permit counsel
for the Reinsurer Indemnified Party to attend all significant internal meetings
and all meetings with Representatives of plaintiffs, hearings and other
proceedings relating to such Covered Liability Seller Indemnification Claim. 
The parties hereto shall make mutually available to each other all relevant
information in their possession relating to any Covered Liability Seller
Indemnification Claim (except to the extent that such action would result in a
loss of attorney-client privilege as to any material matter). For the avoidance
of doubt, the parties acknowledge that the Company shall have no liability to a
Reinsurer Indemnified Party for any Losses that such Reinsurer Indemnified Party
may suffer, sustain or otherwise incur in respect of the outcome or consequences
of the Company’s making any such Covered Liability Seller Indemnification Claim
on the Reinsurer Indemnified Party’s behalf.
(iii)    If the Company brings on its own behalf, for Losses relating to the
business of the Company other than the Covered Liabilities, a claim under the
Stock and Asset Purchase Agreement that is based on the same facts and
circumstances that underlie a Covered Liability Seller Indemnification Claim (a
“Related Seller Indemnification Claim”), the Company shall cooperate in
pursuing, and the Reinsurer Indemnified Party shall be entitled to participate
fully with the Company in, any such Related Seller Indemnification Claim.  The
Reinsurer Indemnified Party shall be entitled to participate in such Related
Seller Indemnification Claim with internal counsel or with outside counsel (at
its own expense) reasonably acceptable to the Company, and the Company shall
permit counsel for the Reinsurer Indemnified Party to attend all significant
internal meetings and all meetings with Representatives of plaintiffs, hearings
and other proceedings.  Counsel for the Reinsurer Indemnified Party also shall
be given a reasonable opportunity to comment upon and make recommendations with
respect to all memoranda of law, pleadings and briefs and other documents
relating to such Related Seller Indemnification Claim, and the Company and its
counsel shall consider in good faith such comments and recommendations of
counsel for the Reinsurer Indemnified Party and shall not unreasonably reject
any such comments or recommendations after giving due consideration to the
relative proportions in which the Company and the Reinsurer are affected by the
Related Seller Indemnification Claim and any related Covered Liability Seller
Indemnification Claim, respectively, without taking into account any other
disputes or matters under the Stock and Asset Purchase Agreement.  The Reinsurer
Indemnified Party shall cooperate fully with the Company in the pursuit or
settlement of such Related Seller Indemnification Claim. The parties hereto
shall make mutually available to each other all relevant information in their
possession relating to such Related Seller Indemnification Claim (except to the
extent that such action would result in a loss of attorney-client privilege as
to any material matter). In no event shall the Company be liable for any costs
or expenses, including attorneys’ fees, incurred by the Reinsurer Indemnified
Party with respect to the matters contemplated in this subsection (iii).
16.3.    Notification of Claims.




--------------------------------------------------------------------------------





(a)    A Person who may be entitled to be indemnified and held harmless under
Section 16.2(a) or Section 16.2(b) (the “Indemnified Party”), shall promptly
notify the Person providing indemnification (the “Indemnifying Party”) in
writing of any pending or threatened claim or demand by a third party that the
Indemnified Party has determined has given or could reasonably give rise to such
a right under this Agreement (including a pending or threatened claim or demand
asserted by a third party against the Indemnified Party, such claim being a
“Third-Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim or demand and, if
applicable, the specific representation, warranty or provision of this Agreement
that the Indemnified Party alleges to be breached; provided, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article XVI except to the extent the Indemnifying Party
is actually prejudiced by such failure, it being understood that notices for
claims in respect of a breach of a representation, warranty, covenant or
agreement must be delivered prior to the expiration of any applicable survival
period specified in Section 16.1 for such representation, warranty, covenant or
agreement. Following delivery of a notice of a Third-Party Claim, the
Indemnified Party shall deliver to the Indemnifying Party, promptly (and in any
event within ten (10) Business Days) after the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to such Third-Party Claim.
(b)    Following receipt of a notice of a Third-Party Claim from an Indemnified
Party pursuant to Section 16.3(a), subject to Section 16.3(d), the Indemnifying
Party may assume the defense and control of such Third-Party Claim by delivery
of written notice to the Indemnified Party within sixty (60) calendar days after
receipt of the Indemnified Party’s claims notice pursuant to Section 16.3(a);
provided, that the Indemnifying Party shall not be entitled to assume or
maintain control of the defense of any Third-Party Claim and shall pay the
reasonable fees, costs and expenses of counsel retained by the Indemnified Party
to the extent (i) the Third-Party Claim relates to or arises in connection with
any criminal proceeding, action, indictment, allegation or investigation against
the Indemnified Party or (ii) the Third-Party Claim would reasonably be expected
to result in an injunction or equitable relief against the Indemnified Party
that would, in each case, have a material effect on the operation of the
business of such Indemnified Party or any of its Affiliates. The assumption of
the defense by the Indemnifying Party of any Third-Party Claim shall not require
the Indemnifying Party to agree to be liable for any Losses in respect of such
Third-Party Claim and shall be without prejudice to any rights or defenses of
the Indemnifying Party in respect of whether the Indemnified Party is entitled
to indemnification under this Article XVI for any particular Loss or Losses.
(c)    Subject to Section 16.3(d), the Indemnified Party may take any actions
reasonably necessary to defend such Third-Party Claim prior to the time that it
receives a notice from the Indemnifying Party as contemplated by Section
16.3(b). If the Indemnifying Party assumes the defense of any Third-Party Claim
in accordance with Section 16.3(b), the Indemnifying Party shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third-Party Claim with its own counsel and at its own expense; provided,
however, that notwithstanding the foregoing, the Indemnifying Party shall bear
the reasonable fees, costs and expenses of one (1) such separate counsel if (i)
the Indemnifying Party and the Indemnified Party are both named parties to the
Action and the Indemnified Party shall have reasonably determined




--------------------------------------------------------------------------------





in good faith that the representation of both parties by the same counsel would
be inappropriate due to actual differing interests between them or that there
may be defenses or counterclaims available to the Indemnified Party that are
inconsistent with those available to the Indemnified Party or (ii) the
Indemnifying Party shall have authorized the Indemnified Party to employ
separate counsel at the Indemnifying Party’s expense. If the Indemnifying Party
assumes the defense of any Third-Party Claim, the Indemnifying Party shall not,
for so long as it diligently conducts such defense, be liable to the Indemnified
Party for legal or other expenses subsequently incurred by the Indemnified Party
in connection with the defense thereof other than provided in this Section
16.3(c). The Indemnifying Party shall be liable for the reasonable fees, costs
and expenses of counsel employed by the Indemnified Party for any period during
which Indemnifying Party has not assumed or is not diligently conducting the
defense of a Third-Party Claim for which the Indemnified Party is entitled to
indemnification hereunder. The Company or the Reinsurer, as the case may be,
shall, and shall cause each of its Affiliates and Representatives to, reasonably
cooperate with the Indemnifying Party in the defense of any Third-Party Claim.
Without limiting the generality of the foregoing, from and after the delivery of
a notice of a claim for indemnification with respect to a Third-Party Claim, at
the reasonable request of the Indemnifying Party, each Indemnified Party shall
grant the Indemnifying Party and its Representatives reasonable access, during
normal business hours, to the books, records, personnel and properties of the
Indemnified Party to the extent reasonably related to such Third-Party Claim, at
no cost to the Indemnifying Party (other than for reasonable out-of-pocket
expenses of the Indemnified Parties). The Indemnifying Party shall be authorized
to consent to a settlement of, or the entry of any judgment arising from, any
Third-Party Claim, without the consent of any Indemnified Party; provided that
(A) such settlement provides only for the payment of monetary damages (and does
not impose any injunctive relief or otherwise impose any conditions or
restrictions on the applicable Indemnified Party or any of its Affiliates or
Representatives) and does not involve any finding or admission of any violation
of Applicable Law or admission of any wrongdoing or any violation of the rights
of any Person and does not include a statement or admission of fault,
culpability or failure to act by or on the part of any Indemnified Party or any
of its Affiliates or Representatives, (B) the Indemnifying Party pays or causes
to be paid all amounts arising out of such settlement or judgment concurrently
with the effectiveness of such settlement or judgment (other than as
contemplated by Section 16.2(c)), and (C) the Indemnifying Party obtains, as a
condition of any settlement, entry of judgment or other resolution, a complete
and unconditional release of each Indemnified Party from any and all Liabilities
in respect of such Third-Party Claim. If the Indemnifying Party elects not to
defend the Indemnified Party against a Third-Party Claim to which it is entitled
to indemnification hereunder, whether by not giving the Indemnified Party timely
notice of its desire to so defend or otherwise, then the Indemnified Party shall
have the right but not the obligation to assume its own defense, but without in
any way waiving or otherwise affecting the Indemnified Party’s rights to
indemnification pursuant to this Agreement, and the Indemnifying Party shall
bear all fees, costs and expenses of one such counsel engaged by the Indemnified
Party for Third-Party Claims for which such Indemnified Party was entitled to
indemnification hereunder.
(a)    No Indemnifying Party shall have any liability under this Article XVI for
any Losses arising out of or in connection with any Third-Party Claim that is
settled or compromised by an Indemnified Party without the prior consent of such
Indemnifying Party (such consent not to be unreasonably withheld, conditioned or
delayed).




--------------------------------------------------------------------------------





(b)    If an Indemnified Party wishes to make a claim under this Article XVI
that does not involve a Third-Party Claim, the Indemnified Party shall give
written notice to the Indemnifying Party setting forth (i) a reasonably detailed
description of the claim, (ii) a good faith estimate of the amount of the claim
(to the extent ascertainable) and (iii) the specific representation, warranty or
provision of this Agreement that the Indemnified Party alleges to be breached,
and such notice shall be accompanied by copies of all available documentation
that may be necessary or appropriate for the purposes of enabling the
Indemnifying Party to be informed and to take any and all appropriate decisions
and actions in respect of the matter and Loss that is the subject of the claim;
provided, that the failure to provide such notice on a timely basis shall not
release the Indemnifying Party from any of its obligations under this Article
XVI except to the extent the Indemnifying Party is actually prejudiced by such
failure, it being understood that notices for claims in respect of a breach of a
representation, warranty, covenant or agreement must be delivered prior to the
expiration of any applicable survival period specified in Section 16.1 for such
representation, warranty, covenant or agreement.
16.4.    Payment. Except as contemplated by Section 3.7, in the event an Action
under this Article XVI shall have been finally determined, the amount of such
final determination shall be paid to the Indemnified Party on demand in
immediately available funds. An Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Article XVI when the parties to such Action have so determined by mutual
agreement or, if disputed, when a final nonappealable Governmental Order shall
have been entered.
16.5.    No Duplication; Exclusive Remedies.
(a)    Any liability for indemnification hereunder and under any other
Transaction Document shall be determined without duplication of recovery by
reason of the same Loss.
(b)    Other than in the case of fraud or intentional misconduct by the Company
or the Reinsurer or any of their respective Affiliates, the indemnification
provisions of this Article XVI shall be the sole and exclusive remedies of the
Company and the Reinsurer, respectively, for any breach of or inaccuracy in any
representations or warranties in this Agreement and any breach or failure to
perform or comply with any of the covenants or agreements contained in this
Agreement. In furtherance of the foregoing, each of the Company, on behalf of
itself and each other Company Indemnified Party, and the Reinsurer, on behalf of
itself and each other Reinsurer Indemnified Party, hereby waives, from and after
the Closing Date, to the fullest extent permitted under Applicable Law, any and
all rights, claims and causes of action (other than claims of, or causes of
action arising from, fraud or intentional misconduct) it may have against the
Company or any of its Affiliates or Representatives and the Reinsurer or any of
its Affiliates or Representatives, as the case may be, arising under or based
upon this Agreement, any certificate or instrument delivered in connection
herewith (whether under this Agreement or arising under common law or any other
Applicable Law), except pursuant to: (i) the indemnification provisions set
forth in this Article XVI or (ii) as provided under (A) the provisions hereof
providing for equitable remedies or (B) the provisions of any other Transaction
Document.




--------------------------------------------------------------------------------





16.6.    Additional Indemnification Provisions.
(a)    With respect to each indemnification obligation in this Agreement (i)
each such obligation shall be calculated on an After-Tax Basis and (ii) all
Losses shall be net of any actual non-refundable recoveries to the Indemnified
Party described in Section 16.6(b).
(b)    In any case where an Indemnified Party recovers from a third Person not
affiliated with such Indemnified Party, including any third-party insurer, any
amount in respect of any Loss paid by an Indemnifying Party pursuant to this
Article XVI, such Indemnified Party shall promptly pay over to the Indemnifying
Party the amount so recovered (net of any Expenses incurred by such Indemnified
Party in procuring such recovery, which Expenses shall not exceed the amount so
recovered), and, if applicable, net of such Indemnified Party’s (i) retroactive
or prospective premium adjustments associated with such recovery from a
third-party insurer and (ii) actual increase(s) in such Person’s and its
Affiliates’ insurance premium that is reasonably attributable to such Loss
(collectively, the “Premium Increase”), but not in excess of the sum of (i) any
amount previously paid by the Indemnifying Party to or on behalf of the
Indemnified Party in respect of such claim and (ii) any amount expended by the
Indemnifying Party in pursuing or defending any claim arising out of such
matter.
(c)    If any portion of Losses to be paid by the Indemnifying Party pursuant to
this Article XVI would reasonably be expected to be recoverable from a third
party not affiliated with the relevant Indemnified Party (including under any
applicable third-party insurance coverage) based on the underlying claim or
demand asserted against such Indemnifying Party, then the Indemnified Party
shall promptly after becoming aware of such fact give notice thereof to the
Indemnifying Party and, upon the request of the Indemnifying Party shall use
reasonable best efforts to collect the maximum amount recoverable from such
third party, in which event the Indemnifying Party shall reimburse the
Indemnified Party for (i) all reasonable costs and expenses incurred in
connection with such collection (which costs and expenses of collection shall
not exceed the amount recoverable from such third party) and (ii) any related
Premium Increase. If any portion of Losses actually paid by the Indemnifying
Party pursuant to this Article XVI could have been recovered from a third party
not affiliated with the relevant Indemnified Party based on the underlying claim
or demand asserted against such Indemnifying Party, then the Indemnified Party
shall transfer, to the extent transferable, such of its rights to proceed
against such third party as are necessary to permit the Indemnifying Party to
recover from such third party any amount actually paid by the Indemnifying Party
pursuant to this Article XVI, net of any related Premium Increase for which the
Indemnifying Party has not already reimbursed the Indemnified Party pursuant to
the immediately preceding sentence.
(d)    For purposes of determining whether a breach of any representation or
warranty made in this Agreement has occurred, and for calculating the amount of
any Loss under this Article XVI, each representation and warranty contained in
this Agreement shall be read without regard to any “materiality,” “Company
Material Adverse Effect,” “material adverse effect on the Reinsurer” or other
similar qualification contained in or otherwise applicable to such
representation or warranty, other than the representations and warranties in
Section 15.1(j)(v) and Section 15.1(m)(ii), in each case to the extent relating
to the Covered Liabilities.




--------------------------------------------------------------------------------





(c)    In the event that a party hereto: (i) consolidates with or amalgamates,
combines or merges into any other Person and is not the continuing or surviving
corporation or entity of such consolidation, amalgamation, combination or
merger; or (ii) sells, transfers, pledges or otherwise disposes of all or
substantially all of its properties, assets (including portfolio investments) or
equity of its subsidiaries (whether in one transaction or a series of related
transactions) to one or more Persons, then, and in each such case, proper
provision shall be made prior to the consummation of any such transaction so
that each such Person shall assume by a written instrument entered into for the
benefit of, and enforceable by, the other party hereto the obligations of such
party set forth in this Article XVI.
(d)    The waiver of any condition based on the accuracy of any representation
or warranty set forth in this Agreement, or on the performance of or compliance
with any covenant, agreement, condition and obligation set forth in this
Agreement, shall not affect the right to indemnification or other remedy based
on such representations, warranties, covenants, agreements, conditions and
obligations.
16.7.    Reserves. Notwithstanding anything to the contrary in this Agreement or
the other Transaction Documents, the Company makes no representation or warranty
with respect to, and nothing contained in this Agreement, any other Transaction
Documents, any Retrocession Transaction Documents, or in any other agreement,
document or instrument to be delivered in connection with the transactions
contemplated hereby or thereby is intended or shall be construed to be a
representation or warranty (express or implied) of the Company, for any purpose
of this Agreement, the other Transaction Documents, any Retrocession Transaction
Documents, or any other agreement, document or instrument to be delivered in
connection with the transactions contemplated hereby or thereby, with respect to
(a) the adequacy or sufficiency of the Reserves of the Company, (b) the future
profitability of the Business Covered or (c) the effect of the adequacy or
sufficiency of the Reserves of the Company on any “line item” or asset,
Liability or equity amount. Furthermore, no fact, condition, circumstance or
event relating to or affecting the development of the Reserves of the Company
may be used, directly or indirectly, to demonstrate or support the breach of any
representation, warranty, covenant or agreement contained in this Agreement, any
Transaction Document, any Retrocession Transaction Documents, or any other
agreement, document or instrument to be delivered in connection with the
transactions contemplated hereby or thereby.
ARTICLE XVII    

REINSURANCE CREDIT
17.1.    Reinsurance Credit.
(a)    The parties intend that the Company shall be able to fully recognize the
reinsurance ceded hereunder in its statutory financial statements. If a
Reinsurance Credit Event occurs, the Reinsurer shall use commercially reasonable
efforts to novate this Agreement to another affiliated insurer with an RBC Ratio
of not less than [REDACTED] (after taking into account the capital necessary for
such transaction) that is licensed in the domiciliary state of the Company




--------------------------------------------------------------------------------





(provided that such domiciliary state is a jurisdiction with substantially
similar requirements as the Company’s domiciliary state as of the Closing Date)
and, if that cannot be accomplished with the use of commercially reasonable
efforts, the Reinsurer shall enter into a statutory trust agreement, deliver
letters of credit or provide any other form of security acceptable to the
applicable Governmental Authorities of all jurisdictions to which the Company is
subject, or take any other action, in each case, at the Reinsurer’s expense, the
effect of which shall enable the Company to receive full statutory financial
statement credit for reinsurance ceded to the Reinsurer under this Agreement.
(b)    The statutory trust agreement to be used pursuant to clause (a) shall be
negotiated in good faith and mutually agreed to by the parties hereto and shall
comply with all Applicable Laws relating to credit for reinsurance in the
Company’s domiciliary state. If either party has reason to believe that a
Reinsurance Credit Event may occur, such party shall immediately notify the
other party and, no later than two (2) Business Days thereafter, the parties
shall commence negotiation of such trust agreement. If the statutory trust
agreement is to be used pursuant to the foregoing clause (a) to provide
reinsurance credit, the statutory trust agreement shall be executed and
delivered as soon as practicable, but in any event no later than is necessary to
ensure the that the Company will at all times obtain credit for reinsurance.
(c)    It is understood and agreed that any term or condition required by
Applicable Law to be included in this Agreement for the Company to receive full
statutory financial statement credit for the reinsurance provided by this
Agreement shall be deemed to be incorporated in this Agreement by reference.
Furthermore, the Reinsurer and the Company agree to act in good faith to amend
this Agreement and other documents to the extent necessary or appropriate for
consistency with Applicable Law in order to provide the Company with such full
statutory financial statement credit.
ARTICLE XVIII    

MISCELLANEOUS PROVISIONS
18.1.    Headings, Schedules and Exhibits. Headings used herein are not a part
of this Agreement and shall not affect the terms hereof. The attached Schedules
and Exhibits are a part of this Agreement.
18.2.    Notices. Unless otherwise provided in this Agreement, all notices,
directions, requests, demands, acknowledgments and other communications required
or permitted to be given or made under the terms hereof shall be in writing and
shall be deemed to have been duly given or made (a)(i) when delivered
personally, (ii) when made or given by facsimile or electronic media, provided
that, in the case of facsimile and electronic mail notifications, such
notifications are confirmed by telephone or (iii) in the case of mail delivery,
upon the expiration of three (3) calendar days after any such notice, direction,
request, demand, acknowledgment or other communication shall have been deposited
in the United States mail for transmission by first class mail, postage prepaid,
or upon receipt thereof, whichever shall first occur and (b) when addressed as
follows:




--------------------------------------------------------------------------------





If to the Company:    


Hartford Life Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0444
Attention: Vice President, Reinsurance


With a copy to:


Hartford Life Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0441
Attention: General Counsel


If to the Reinsurer:    


Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: President and CEO


With a copy to:


Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: General Counsel and Secretary


or to such other address or to such other Person as either party may have last
designated by notice to the other party.
18.3.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, permitted
assigns and legal Representatives. Neither this Agreement, nor any right or
obligation hereunder, may be assigned by any party without the prior written
consent of the other party hereto. Any assignment in violation of this Section
18.3 shall be void and shall have no force and effect; provided, however, that
nothing in this Agreement shall be construed to prohibit the Reinsurer from
retroceding all or any portion of the Reinsured Contracts reinsured hereunder to
any retrocessionaire or otherwise hedging its obligations hereunder without the
Company’s consent.




--------------------------------------------------------------------------------





18.4.    Execution in Counterpart. This Agreement may be executed by the parties
hereto in any number of counterparts, and by each of the parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
18.5.    Currency. Whenever the word “Dollars” or the “$” sign appear in this
Agreement, they shall be construed to mean United States Dollars, and all
transactions under this Agreement shall be in United States Dollars.
18.6.    Transaction Costs. Except as otherwise provided herein, each party
shall bear its own costs relating to preparing and negotiating this Agreement
and the transactions contemplated hereby.
18.7.    Amendments. This Agreement may not be changed, altered or modified
unless the same shall be in writing executed by the Company and the Reinsurer.
18.8.    Submission to Jurisdiction.
(a)    Except for matters as to which a dispute resolution process is specified
in this Agreement or as otherwise contemplated under Section 8.3, each of the
parties hereto irrevocably and unconditionally submits for itself and its
property in any Action arising out of or relating to this Agreement, the
transactions contemplated by this Agreement, the formation, breach, termination
or validity of this Agreement or the recognition and enforcement of any judgment
in respect of this Agreement, to the exclusive jurisdiction of the courts of the
State of New York sitting in the County of New York, the federal courts for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, and all claims in respect of any such Action
shall be heard and determined in such New York courts or, to the extent
permitted by Applicable Law, in such federal court.
(b)    Any such Action may and shall be brought in such courts and each of the
parties irrevocably and unconditionally waives any objection that it may now or
hereafter have to the venue or jurisdiction of any such Action in any such court
or that such Action was brought in an inconvenient court and shall not plead or
claim the same.
(c)    Service of process in any Action may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 18.2.
(d)    Nothing in this Agreement shall affect the right to effect service of
process in any other manner permitted by the laws of the State of New York.
18.9.    Governing Law. This Agreement will be construed, performed and enforced
in accordance with the laws of the State of Connecticut without giving effect to
its principles or rules of conflict of laws thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.




--------------------------------------------------------------------------------





18.10.    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION AGREEMENTS,
OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
TRANSACTION AGREEMENT.
18.11.    Entire Agreement; Severability.
(a)     This Agreement constitutes the entire agreement between the parties
hereto relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, statements, representations and
warranties, negotiations and discussions, whether oral or written, of the
parties and there are no general or specific warranties, representations or
other agreements by or among the parties in connection with the entering into of
this Agreement or the subject matter hereof except as specifically set forth or
contemplated herein.
(b)    If any provision of this Agreement is held to be void or unenforceable,
in whole or in part, and if the rights or obligations of the Company or the
Reinsurer under this Agreement will not be materially and adversely affected
thereby, (i) such holding shall not affect the validity and enforceability of
the remainder of this Agreement, including any other provision, paragraph or
subparagraph and (ii) the parties agree to attempt in good faith to reform such
void or unenforceable provision to the extent necessary to render such provision
enforceable and to carry out its original intent.
18.12.    No Waiver; Preservation of Remedies. No consent or waiver, express or
implied, by any party to or of any breach or default by any other party in the
performance by such other party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of obligations hereunder by such other party hereunder. Failure on
the part of any party to complain of any act or failure to act of any other
party or to declare any other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first party of any of
its rights hereunder. The rights and remedies provided are cumulative and are
not exclusive of any rights or remedies that any party may otherwise have at law
or equity.
18.13.    Third Party Beneficiary. Nothing in this Agreement will confer any
rights upon any Person that is not a party or a successor or permitted assignee
of a party to this Agreement.
18.14.    Interpretation. Wherever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
18.15.    Survival. Article XII, Article XIV and Article XVII shall survive the
termination of this Agreement.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized Representatives on the date first stated above.
HARTFORD LIFE INSURANCE COMPANY


By /s/ John B. Brady         
    Name: John B. Brady
    Title: Chief Actuary





COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY


By /s/ Gilles Dellaert         
Name: Gilles Dellaert
Title: Chief Investment Officer









--------------------------------------------------------------------------------





SCHEDULE 1.1(a)
INTERIM PERIOD INTEREST1 
An amount as set forth below. Values for “1b) Closing Date statutory reserves +
IMR” to be populated by the Company, where:
•
“statutory reserves” means the gross statutory reserves that are required to be
held by the Company for purposes of its statutory financial statements with
respect to the Reinsured Contracts, as determined in accordance with then
applicable SAP

•
“IMR” means the interest maintenance reserve that was created on or before the
Closing Date and amortized and determined in accordance with SAP held by the
Company with respect to the Reinsured Contracts

($ in millions)
Fixed Deferred Annuities
Payout Annuities
Period Certain Structured Settlements
Standard Lives Structured Settlements
Total
Variable Payout Separate Account Contracts
1a) Effective Date statutory reserves
+ IMR
$
5,369


$
1,101


$
2,323


$
1,701


$
10,494


$179
1b) Closing Date statutory reserves
+ IMR
$
4,677


$
1,066


$
776


$
469


$
6,989


 
1)    Average reserves: (1a + 1b) / 2
$
5,023


$
1,084


$
1,549


$
1,085


$
8,741


 
 
 
 
 
 
 
87
 
 
 
 
 
 
 
2)    Book yield of assets in
Annex A-1
2.91
%
5.21
%
5.23
%
5.23
%
 
 
 
 
 
 
 
 
 
3)    Annual Interest on Reserves (100% Quota Share) (1 x 2)
$
146


$56
$
81


$
57


$
340


 
x Years from Effective Date to Closing Date2
207


80


115


80


482


 
x Reinsurer’s Quota Share
85
%
85
%
85
%
75
%
 
 
4)    Reinsurer’s Quota Share of Interest on Reserves
$
176


$68
$98
$
60


$
402


 
5)    Reinsurer’s Quota Share of Interest on Surplus
$
0


$
0


$
0


$
0


$
0


 
6)    Reinsurer’s Quota Share of Interim Period Interest (4 + 5)
$
176


$68
$98


$60


$
402


 





1 Schedule to be trued-up post-Closing to reflect actual Closing Date Statutory
Reserves.
2 Years as computed on the basis of (A) a 360 day year composed of twelve (12)
30 day months and (b) no compounding.




--------------------------------------------------------------------------------





SCHEDULE 1.1(b)
KNOWLEDGE OF THE COMPANY
1.Christopher Abreu
2.Christopher Conner
3.Robert Cornell
4.Diane Krajewski
5.Lisa Proch
6.Kirsten Ryan
7.Peter Sannizzaro
8.Robert Siracusa
9.Jennifer Whaley
10.John Brady
11.Glenn Gazdik
12.Andrew Diaz-Matos
13.James Cubanski




--------------------------------------------------------------------------------





SCHEDULE A
REINSURED CONTRACTS
Fixed Deferred Annuity Contracts – refer to excel file titled “Schedule A – HLIC
CRC.xlsx”


Fixed Payout Annuity Contracts – refer to excel file titled “Schedule A - HLIC
Fixed Payouts.xlsx”


Period Certain Structured Settlement Contracts – refer to excel file titled
“Schedule A – HLIC Period Certain SS.xlsx”


Standard Lives Structured Settlement Contracts – refer to excel file titled
“Schedule A – HLIC Standard SS.xlsx”


Variable Payout Separate Account Contracts – refer to excel file titled
“Schedule A - HLIC Variable Payouts.xlsx”






--------------------------------------------------------------------------------





SCHEDULE B
AMORTIZATION OF CEDING COMMISSION
The Unamortized Ceding Commission shall be: (i) the Ceding Commission times (ii)
the ratio of (x) to (y), where (x) is the NAIC Reserves attributable to the
Reinsured Contracts held by the Company as of the date of determination
(calculated on a gross basis and without giving effect to the Reinsurer’s Quota
Share ) and (y) is the NAIC Reserves attributable to the Reinsured Contracts
held by the Company at the Effective Date (calculated on a gross basis and
without giving effect to the Reinsurer’s Quota Share).






--------------------------------------------------------------------------------





SCHEDULE C
RECAPTURE PAYMENT FORMULA


The Recapture Payment shall be: (i) the Monthly Settlement (which shall be
expressed as a negative in this calculation if due to the Reinsurer) for the
Monthly Accounting Period ending on the Termination Date; plus (ii) any other
amounts that are due and unpaid by the Reinsurer; plus (iii) interest due on
amounts overdue by the Reinsurer; plus (iv) the Reinsurer’s Quota Share of the
NAIC Reserves attributable to the CRC Policies; plus (v) the Reinsurer’s Quota
Share of the NAIC Reserves attributable to the Reinsured Contracts other than
the CRC Policies; plus (vi) the Interest Maintenance Reserve attributable to the
Reinsured Risks as of the Recapture Effective Time; minus (vii) amounts
withdrawn from the Trust Account that should be returned to the Reinsurer
pursuant to the terms of the Trust Agreement; minus (viii) any other amounts
that are due and unpaid by the Company; minus (ix) interest due on amounts
overdue by the Company; minus (x) the Unamortized Ceding Commission as of the
Recapture Effective Time. [REDACTED]






--------------------------------------------------------------------------------





SCHEDULE D
TERMINAL ACCOUNTING SETTLEMENT REPORT
1.    Monthly Settlement for the Monthly Accounting Period ending on the
Termination Date
 
2.    Any other amounts that are due and unpaid by the Reinsurer
 
3.    Interest due on amounts overdue by the Reinsurer
 
4.    Reinsurer’s Quota Share of NAIC Reserves attributable to CRC Policies1
 
5.    Reinsurer’s Quota Share of NAIC Reserves attributable to all other
Reinsured Contracts1
 
6.    Interest Maintenance Reserve attributable to the Reinsured Risks as of the
Recapture Effective Time
 
7.    Amount withdrawn from the Trust Account that should be returned to the
Reinsurer
 
8.    Any other amounts that are due and unpaid by the Company
 
9.    Interest due on amounts overdue by the Company
 
10.    Unamortized Ceding Commission as of the Recapture Effective Time
 
Total* = 1 + 2 + 3 + 4 + 5 + 6 - 7 - 8 - 9 - 10


 





* [REDACTED]




1Based on the amount that the Company will be required to hold under Applicable
Law immediately after the Recapture Effective Time






--------------------------------------------------------------------------------





SCHEDULE E
EXPENSE ALLOWANCE
The monthly expense allowance shall equal A divided by B, where:
A.
is the sum of (i) and (ii), where:

(i)    is $50.00 per reinsured fixed deferred annuity contract in force as of
the first day of the applicable Monthly Accounting Period, which per contract
amount shall be increased on each anniversary of the Effective Date by an annual
rate equal to 2.0%; and
(ii)     is an amount equal to 0.15% of the NAIC Reserves held by the Reinsurer
with respect to the reinsured variable payout annuity contracts, fixed payout
annuity contracts, immediate annuity contracts and structured settlement
contracts as of the first day of the applicable Monthly Accounting Period.
B.
is twelve (12).











--------------------------------------------------------------------------------





SCHEDULE F-1
MONTHLY REINSURANCE SETTLEMENT REPORT
[see attached]





--------------------------------------------------------------------------------





Monthly Settlement Statement
HLIC Summary
From Ceding Company
Assuming Company - Commonwealth Annuity and Life Insurance Company
hlicschedulef1tohlicandcommo.jpg [hlicschedulef1tohlicandcommo.jpg]




--------------------------------------------------------------------------------





SCHEDULE F-2
SERIATIM DATA REPORT
 See the following reports listed on Schedule H of this Agreement: “Seriatim
Valuation Feeds (excl. Reserves)”, “Seriatim Transaction File (CRC)”, “Seriatim
Transaction File (Payouts/SS)” and “Seriatim Valuation Feeds (incl. Reserves)”.






--------------------------------------------------------------------------------





SCHEDULE F-3
STATEMENT OF NAIC RESERVES
hlicnaicreservesa01.jpg [hlicnaicreservesa01.jpg]




--------------------------------------------------------------------------------





SCHEDULE G
ANNUAL FINANCIAL REPORTS


Report
Frequency
Timing
Sample
Blue Book Note 27 Support
Annual
Calendar Day 40
See attached
Exhibits 5 and 7 Support
Annual
Calendar Day 40
See attached
Exhibit of Annuities & Life Insurance Support
Annual
Calendar Day 40
See attached
Page 7 Support
Annual
Calendar Day 40
See attached





--------------------------------------------------------------------------------





SCHEDULE H
ONGOING REPORTS
Reports from the Company:
Report
Frequency
Timing
Sample
Daily Cash Flow Report (CRC Only)
- Report will not include daily commission and expense allowances.
- Report will include any ongoing premium and withdrawals, but those withdrawals
may not be split by the various categories (partial, full, annuitization, etc.)
That split will be available in the monthly report.
Daily
Next Business Day
Refer to excel file
titled “Seriatim Transaction File_CRC.xlsx”
Monthly Cash Flow Report (Payouts & SS)
Monthly
Business Day 5
Refer to excel file
titled “Monthly
Cashflow Report
(Payouts & SS).xlsx”
Seriatim Valuation Feeds (excl. Reserves)
Monthly
Business Day 2
Refer to the following
excel files titled:


“Seriatim Valuation
Feed (excl
Reserves)_CRC.xlsx”


“Seriatim Valuation
Feed (excl
Reserves)_Fixed
Payout.xlsx”


“Seriatim Valuation
Feed (excl
Reserves)_SPIA.xlsx”


“Seriatim Valuation
Feed (excl
Reserves)_Structured
Settlements.xlsx”


“Seriatim Valuation
Feed (excl
Reserves)_Variable
Payout.xlsx”





--------------------------------------------------------------------------------







Report
Frequency
Timing
Sample
AV Rollforward
Monthly
Business Day 6
Refer to excel file
titled “AV
Rollforward (CRC
Only).xlsx”
Seriatim Transaction File (CRC)
Monthly
Business Day 2
Refer to excel file titled “Seriatim Transaction File_CRC.xlsx”
Seriatim Transaction File (Payouts/SS)
Monthly
Business Day 4
Refer to excel file titled “Seriatim Transaction
File_Payouts & SS.xlsx”
Seriatim Valuation Feeds (incl. Reserves)
Monthly
Business Day 4
Refer to the following
excel files titled:


“Seriatim Valuation
Feed (incl
Reserves)_CRC.xlsx”


“Seriatim Valuation
Feed (incl
Reserves)_Fixed
Payout.xlsx”


“Seriatim Valuation
Feed (incl
Reserves)_SPIA.xlsx”


“Seriatim Valuation
Feed (incl
Reserves)_Structured
Settlements.xlsx”


“Seriatim Valuation
Feed (incl
Reserves)_Variable
Payout.xlsx”
Tax Reserves
Quarterly
Business Day 7
Refer to excel file
titled “Tax
Reserves.xlsx”

Reports from the Reinsurer:
Report
Frequency
Timing
Sample
Quarterly RBC Estimate Report
Quarterly
(Q1 – Q3)
Calendar Day 45
See attached

Year-end RBC Report
Annual
Calendar Day 60
See attached







--------------------------------------------------------------------------------





hlicbbcratio.jpg [hlicbbcratio.jpg]






--------------------------------------------------------------------------------





SCHEDULE I
INTEREST MAINTENANCE RESERVE


Existing Interest Maintenance Reserve as of the Effective Date, as relates to:


•
CRC Policies: $0

•
Period certain structured settlement Reinsured Contracts: $43,500,000

•
Life contingent structured settlement Reinsured Contracts: $31,800,000







--------------------------------------------------------------------------------





SCHEDULE J
COMMISSIONS
A total amount equal to A plus B, where:
A.
is the product of (i) and (ii), where:

(i)    is the percentage shown in the table below, as applicable to each
respective contract that entered a new renewal period during the Monthly
Accounting Period, based on the product, renewal guarantee period duration and
age of the contract holder. For the avoidance of doubt, any products not listed
in the table below are deemed to have a renewal commission percentage of 0.000%
Renewal Commission (% of AV)
Attained Age
Product
Guarantee Years
0-80
81-85
86+
CRC Select
1
2+
0.500%
2.000
0.500%
1.000
0.500%
0.500
CRC Select II / III
1
3
4
5+
0.500%
1.000
1.500
2.000
0.250%
0.500
0.750
1.000
0.500%
0.500
0.500
0.500
Saver, Saver Generations
1
3
5+
0.750%
1.500
3.000
0.750%
1.500
3.000
0.750%
1.500
3.000
Saver Max
7
3.250%
1.630%
1.630%
Saver Certainty
1
1.000%
0.500%
0.500%



(ii)    is the amount of Account Value with respect to contracts that entered a
new renewal period during the Monthly Accounting Period
B.
is an amount equal to 0.40% of Separate Account value with respect to the
reinsured variable payout annuity contracts as of the first day of the Monthly
Accounting Period, divided by twelve (12).





--------------------------------------------------------------------------------







EXHIBIT 1
TRUST AGREEMENT
[see attached]




--------------------------------------------------------------------------------





THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [REDACTED]


EXHIBIT 1
TRUST AGREEMENT
This TRUST AGREEMENT, dated June 1, 2018 (this “Trust Agreement”), among
Commonwealth Annuity and Life Insurance Company, an insurance company organized
under the Laws of the State of Massachusetts (the “Grantor”), Hartford Life
Insurance Company, a life insurance company organized under the laws of the
State of Connecticut (the “Beneficiary”), and The Bank of New York Mellon, a New
York banking corporation (the “Trustee”) (the Grantor, the Beneficiary and the
Trustee are hereinafter each sometimes referred to individually as a “Party” and
collectively as the “Parties”).
WITNESSETH:
WHEREAS, pursuant to an Annuity Reinsurance Agreement, dated as of June 1, 2018,
by and between the Beneficiary and the Grantor, the Beneficiary is ceding to the
Grantor, and the Grantor is reinsuring specified fixed immediate and deferred
annuity contracts, variable payout separate account annuity contracts and
structured settlement annuity contracts of the Beneficiary (the “Reinsurance
Agreement”) pursuant to the terms and conditions thereof;
WHEREAS, the Grantor desires to transfer, or cause to be transferred, to the
Trustee for deposit to a trust account (including any sub-accounts thereunder,
the “Trust Account”), pursuant to Article IX of the Reinsurance Agreement,
certain assets as security for the payment and performance by the Grantor of its
obligations under the Reinsurance Agreement;
WHEREAS, the Trustee has agreed to act as trustee hereunder, and to hold such
assets in trust in the Trust Account for the sole use and benefit of the
Beneficiary for such purposes in accordance with the terms and conditions of
this Trust Agreement; and
WHEREAS, this Trust Agreement is made for the sole use and benefit of the
Beneficiary and for the purpose of setting forth the rights, duties and powers
of the Trustee with respect to the Trust Account.
NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:
Section 1.1    Deposit of Assets to the Trust Account.
(a)The Grantor hereby establishes the Trust Account with the Trustee for the
sole use and benefit of the Beneficiary, under the terms set forth herein. The
Beneficiary is required to deposit




--------------------------------------------------------------------------------





into the Trust Account as an initial deposit the assets listed on Schedule I
attached hereto, having an aggregate fair market value satisfying the
requirements under Sections 4.3 and 4.4 of the Reinsurance Agreement, as jointly
confirmed in writing by the Grantor and the Beneficiary to the Trustee. The
Trustee shall administer the Trust Account in its name as trustee for the sole
benefit of the Beneficiary. The Trust Account shall be subject to withdrawal by
the Beneficiary and the Grantor solely as provided herein. The Trustee hereby
accepts the Trust Account upon the terms set forth in this Trust Agreement.
(b)    The Grantor shall transfer, or shall cause to be transferred, to the
Trustee, for deposit to the Trust Account, such assets as may be required from
time to time pursuant to the Reinsurance Agreement including any
overcollateralization amount contemplated thereby (all such assets are herein
referred to individually as an “Asset” and collectively as the “Assets”). The
Trustee is authorized and shall have power to receive the Assets from the
Grantor and to hold, invest, reinvest and dispose of the same for the uses and
purposes of and according to the provisions herein set forth. All Assets shall
be maintained by the Trustee in the Trust Account separate and distinct from all
other assets on the books and records of the Trustee and in accordance with the
terms of this Trust Agreement. The Assets shall consist only of Eligible
Investments (as hereinafter defined). All Eligible Investments and other Assets
credited to the Trust Account shall be registered in the name of the Trustee or
its nominee (except for Commercial Mortgage Loans or participations therein) and
shall be held by the Trustee in its capacity as trustee and securities
intermediary hereunder. No such Eligible Investment or other Asset credited to
the Trust Account shall be registered in the name of the Grantor, payable to the
order of the Grantor or endorsed to the Grantor, it being agreed and understood
that title to all Eligible Investments and other Assets credited to the Trust
Account must be held by the Trustee. If any Asset is no longer an Eligible
Investment or becomes impaired, the Grantor shall promptly substitute or deposit
other Assets which meet the requirements of an Eligible Investment and, if a
substitution, having a Book Value greater than or equal to the Book Value, and
having a fair market value greater than or equal to the fair market value, of
such substituted Asset; provided, however, that the total value of the Assets
held in the Trust Account, to the extent required, is equal to or exceeds the
Required Balance, in compliance, and as calculated in accordance, with Exhibit C
hereto. The Trustee shall accept for deposit into the Trust Account any asset
transferred to the Trustee from time to time by the Beneficiary pursuant to a
written directive and designated to be deposited into the Trust Account, and all
such assets shall be considered “Assets” for purposes of this Agreement and
shall be subject to the provisions of this Agreement. The Trustee shall have no
duty or responsibility to determine whether any Assets constitute Eligible
Investments or to determine the fair market value of any Assets held in the
Trust Account. The Grantor shall be solely responsible for making such
determinations.
(c)    The Grantor hereby represents and warrants (i) that any Assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary whenever necessary may, and the Trustee
upon direction by the Beneficiary will, negotiate any such Assets without
consent or signature from the Grantor or any other Person or entity in
accordance with the terms of this Trust Agreement, (ii) that all Assets
transferred by the Grantor to the Trustee for deposit into the Trust Account
will consist only of Eligible Investments, (iii) that Grantor has, at the time
of transfer into this Trust Account, conveyed to the Trustee good and marketable
title to the Assets to be so transferred and each such Asset shall be at the
time of transfer free and clear of




--------------------------------------------------------------------------------





all claims, liens, interests and encumbrances (other than those arising under
this Trust Agreement) and (iv) that Grantor will not cause the Trustee to take
any action that would create, incur, assume or permit any claim, lien or
encumbrance on any Asset in the Trust Account (other than those arising under
this Trust Agreement).
(d)    Prior to depositing the Assets into the Trust Account, and from time to
time thereafter as required, the Grantor shall execute assignments, endorsement
in blank, or transfer legal title to the Trustee of all shares, obligations or
other Assets requiring assignments, so that the Beneficiary whenever necessary
may, and the Trustee upon the direction by the Beneficiary will, negotiate any
such Assets without the consent or signature from the Grantor or any other
Person or entity.
(e)    The parties recognize that certain Assets will not be readily negotiable
and that certain notices, opinions of counsel, representations and/or consents
will be required for the Beneficiary to obtain good and marketable title to such
Assets. In the event any such Asset is not readily negotiable, the Trustee shall
only be required to deliver the Asset, together with any assignment or other
document related to such Asset and previously actually deposited with the
Trustee, to the Beneficiary in accordance with a Beneficiary Request for
Withdrawal (as hereinafter defined). Any notice, opinion of counsel,
representation or consent required to negotiate the Assets shall be provided by
the Beneficiary for the initial deposit described in Section 1.1(a), and by the
Grantor for any other conveyance of Assets to the Trust Account.
Section 1.2.    Deposit of Commercial Mortgage Loans.
(a)    In the case of Commercial Mortgage Loans, the Grantor shall effect such
transfer through delivery by the Grantor to the Trustee of a complete and
accurate set of the related Loan Assignment Documents.
(b)    In the case of Eligible Investments that are Commercial Mortgage Loans,
the Grantor grants to the Trustee all powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein. Subject to the terms, conditions and limitations set forth in this
Agreement, the Trustee may execute and deliver in the name of the Grantor or the
Beneficiary, as permitted by Section 2 of this Agreement, as the case may be,
any assignments, stock or bond powers or other documents or instruments which
the Trustee deems necessary or convenient and proper (1) to sell, assign,
transfer, or make other disposition of any security or other property in the
Trust Account; provided that the Trustee shall only sell, assign, transfer or
dispose of any Commercial Mortgage Loan in accordance with this Agreement and by
sale, assignment or transfer of the whole Commercial Mortgage Loan; (2) to take
any necessary action in relation to any such security or property as required
pursuant to Section 1.2(c); or (3) to obtain any payment due, but only as
instructed by the Grantor or the Beneficiary in accordance with the terms of
this Agreement. Each of the Trustee and the Beneficiary is hereby authorized and
empowered hereunder (x) to prepare and file, on behalf of itself or either of
them, any UCC-3 assignment, and (y) and record any assignments delivered as to a
Loan Assignment Document in the related real property records, in each case in
connection with the withdrawal of any Commercial Mortgage Loan pursuant to a
Beneficiary Request for Withdrawal or in connection with the sale, assignment or
transfer of any Commercial Mortgage Loan.




--------------------------------------------------------------------------------





(c)    (i)    In connection with the deposit of any Commercial Mortgage Loan
into the Trust Account on the date of the closing of the transactions
contemplated in the Reinsurance Agreement (the “Closing” and such date, the
“Closing Date”): (A) the Beneficiary shall (x) deliver (or cause to be
delivered) to the Trustee a complete and accurate set of the executed originals
of related Loan Assignment Documents (other than Trailing Documents, only copies
of executed originals of which will be delivered) together with a CML Assignment
Document Certification from the Beneficiary, and (y) deliver to the Grantor
copies of such Loan Assignment Documents. The Trustee shall provide a Custody
Transmission to the Grantor and the Beneficiary with respect to every Commercial
Mortgage Loan deposited in the Trust Account in connection with the Closing (X)
within six (6) Business Days following the Trustee’s receipt of the Loan
Assignment Documents in accordance with this Section 1.2(c)(i), (Y) on a monthly
basis concurrently with the delivery of the Monthly Statement, and (Z) upon the
written request of the Beneficiary or Grantor. For the avoidance of doubt,
delivery of the Loan Assignment Documents in connection with the Closing shall
be the Beneficiary’s responsibility.
(ii)    In connection with any subsequent deposit of any Commercial Mortgage
Loan into the Trust Account after the Closing Date, (A) the Grantor shall (x)
deliver (or cause to be delivered) to the Trustee a complete and accurate set of
the executed originals of the related Loan Assignment Documents (other than
Trailing Documents, only copies of executed originals of which will be
delivered) together with a CML Assignment Document Certification, and (y)
deliver to the Beneficiary copies of such Loan Assignment Documents. The Trustee
shall provide a Custody Transmission to the Grantor and the Beneficiary with
respect to every Commercial Mortgage Loan deposited in the Trust Account
subsequent to the Closing (X) as promptly as possible, but in no event later
than fifteen (15) Business Days after such receipt, (Y) on a monthly basis
concurrently with the delivery of the Monthly Statement, and (Z) upon the
written request of the Beneficiary or Grantor. For the avoidance of doubt,
delivery of the Loan Assignment Documents subsequent to the Closing shall be the
Grantor’s responsibility.
(iii)    Upon its receipt of the Loan Assignment Documents relating to any
Commercial Mortgage Loan, Trustee shall compare the delivered Loan Assignment
Documents to the related CML Assignment Document Certification and shall provide
all related Custody Transmissions to the Grantor and the Beneficiary within the
time frames set forth in paragraphs (c)(i)(X) and (c)(ii)(X) above, as
applicable, and if the Trustee shall determine that such documents do not
substantially conform to the description of such documents specified in the CML
Assignment Document Certification, delivered by the Grantor or the Beneficiary
(as applicable) to the Trustee in respect of such Commercial Mortgage Loan, or
if for any reason the Trustee is unable to confirm that the documents are as
specified in such CML Assignment Document Certification, the Trustee shall
identify such Commercial Mortgage Loan, as having an exception (an “Exception”)
on the applicable Custody Transmission. With respect to any deposit of
Commercial Mortgage Loans into the Trust Account, the Grantor, or the
Beneficiary, as applicable, shall be solely responsible for delivering to the
Trustee in a timely manner each and every Loan Assignment Document required for
each Commercial Mortgage Loan deposited into the Trust, and for completing




--------------------------------------------------------------------------------





or correcting any missing, incomplete or inconsistent documents and the Trustee
shall not be responsible or liable for taking any action to ensure the Grantor
or Beneficiary has complied with its delivery obligation hereunder, causing any
other Person to do so or notifying the Grantor that any such action has or has
not been taken. A Commercial Mortgage Loan shall be deemed an Asset in the Trust
Account only after the Trustee has delivered a completed Custody Transmission to
the Beneficiary in respect of such Commercial Mortgage Loan, confirming that all
originals of the executed Loan Assignment Documents or (solely with respect to
Trailing Documents, copies thereof) have been received by the Trustee with no
Exceptions, and if an Exception is noted by the Trustee on the Custody
Transmission, only after all Exceptions have been addressed to the Trustee’s
reasonable satisfaction and originals of the executed Loan Assignment Documents
or (solely with respect to Trailing Documents, copies thereof) have been
received by the Trustee.
(iv)    With respect to the Trailing Documents: (x) the Parties acknowledge that
the Trailing Documents are not required for the initial deposit and acceptance
of a Commercial Mortgage Loan in the Trust Account; (y) the Grantor covenants
that, upon its receipt of a Trailing Document, it shall promptly provide such
Trailing Document to the Trustee; and (z) in the event that the Trailing
Documents with respect to any Commercial Mortgage Loan are not so provided
within ninety (90) days following such initial deposit and acceptance, such
Commercial Mortgage Loan shall cease to be an “Asset” for the purposes of this
Agreement, in each case until all Trailing Documents are delivered to the
Trustee.
(v)    Notwithstanding paragraphs (c)(i), (c)(ii) and (c)(iii) above, it is
herein acknowledged that, in accepting a deposit of any Commercial Mortgage Loan
into the Trust Account, the Trustee shall be under no duty or obligation to
inspect, review or examine the actual content or substance of any related Loan
Assignment Documents, any other loan document, security document or any other
related document, instrument or agreement or to determine that they are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face. In no event shall the Trustee be responsible for the preparation of
any Loan Assignment Documents, any other loan document, security document or any
other instruments, agreements or documents relating to the Commercial Mortgage
Loan or required for the deposit of the Commercial Mortgage Loan into the Trust
Account or for the expenses of such preparation or any other costs related
thereto, including any filing fees therefor.
(vi)    The Trustee’s administrative obligations hereunder in respect of the
Commercial Mortgage Loans shall be limited to (x) the preparation and delivery
of a Custody Transmission in respect of each Commercial Mortgage Loan, including
notation of any Exceptions, and (y) the execution of instruments or other
documents provided to it, including Trustee Loan Assignment Documents, and the
Trustee shall take no action with respect to any Commercial Mortgage Loan or any
Underlying Asset, except at the written direction of the Grantor or the
Beneficiary, as applicable, or as otherwise permitted pursuant to this
Agreement. Any compensation and expenses payable to any servicer under the
Servicing Agreements shall be paid by the Grantor, and, if charged to and paid
by the Trustee (it being




--------------------------------------------------------------------------------





understood that the Trustee has no obligation to pay any such amounts), shall be
reimbursed as expenses of the Trustee by the Grantor in accordance with Section
9(a); provided that any such compensation and expenses may be payable out of
assets in the Trust Account or Income Account.
With respect to any assignment and assumption agreement relating to a Commercial
Mortgage Loan, the Trustee is hereby authorized and directed, not in its
individual capacity but solely in its capacity as Trustee, to execute and
deliver such assignment and assumption agreements presented to the Trustee for
execution from time to time. To the extent that, under the assignment and
assumption agreements, the Trustee as assignee has undertaken or assumed any
obligations or made any representations, warranties or covenants, such
obligations, representations, warranties or covenants shall not be those of the
Trustee, but shall instead be those of the Grantor and the Grantor shall perform
or cause to be performed all such obligations, representations, warranties or
covenants.
(d)    The Grantor hereby represents, warrants and covenants (i) that any assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary whenever necessary may, and the Trustee
upon direction by the Beneficiary may, negotiate any such assets without consent
or signature from the Grantor or any Person in accordance with the terms of this
Agreement; and (ii) that all assets delivered (or caused to be delivered) by the
Grantor to the Trustee for deposit to the Trust Account will consist only of
Eligible Investments at the time of such transfer. In furtherance of the
foregoing, the Grantor shall take such actions that shall become necessary or
appropriate to maintain the assignability of Commercial Mortgage Loans held in
the Trust Account during the term of this Agreement, including but not limited
to, obtaining any consents necessary to transfer any Commercial Mortgage Loans
to or from the Trust Account. The Grantor hereby represents, warrants and
covenants with the Beneficiary and the Trustee that any consents required to
effect any sale, transfer or assignment with respect to any Commercial Mortgage
Loan have been or will have been obtained prior to the deposit of such
Commercial Mortgage Loan into the Trust Account. The Trustee shall have no
responsibility whatsoever to determine at any time whether any Assets are or
continue to be Eligible Investments.
Section 2.    Withdrawal of Assets from the Trust Account.
(a)    The Beneficiary shall have the right, at any time and from time to time,
to withdraw from the Trust Account, upon notice to the Trustee in the form of a
certificate and request for withdrawal substantially in the form of Exhibit A
attached hereto (the “Beneficiary Request for Withdrawal”), signed by two (2)
duly authorized officers of the Beneficiary, such Assets as are specified in
such Beneficiary Request for Withdrawal. The Beneficiary shall simultaneously
deliver a copy of such notice to the Grantor; provided, however, that the
Trustee shall not be required to confirm delivery of such copy. Such withdrawal
by the Beneficiary shall be made only in the circumstances permitted by Section
9.8(a) of the Reinsurance Agreement (the text of which section is set forth on
Exhibit C to this Agreement) and then only in the amount permitted to be
withdrawn pursuant to Section 9.8(a). The Beneficiary shall not submit the
Beneficiary Request for Withdrawal except as permitted by the immediately
preceding sentence. The Beneficiary shall acknowledge in writing receipt of any
such Assets withdrawn from the Trust.




--------------------------------------------------------------------------------





(b)    Upon receipt of a Beneficiary Request for Withdrawal in accordance with
Section 2(a) above, the Trustee shall as soon as practicable, but in no event
later than two (2) Business Days, take any and all steps necessary to transfer
the Assets specified in such Beneficiary Request for Withdrawal, and shall
deliver such Assets to or for the account of the Beneficiary or such designee as
specified in such Beneficiary Request for Withdrawal; provided, however, that
such transfer shall occur no later than two (2) Business Days following receipt
of such request. The Trustee agrees to notify the Grantor of the occurrence of
any such withdrawal by the Beneficiary within two (2) Business Days following
such delivery. In addition, the Beneficiary agrees with Grantor that it shall
provide a certificate to the Grantor in the form of Exhibit E attached hereto,
certifying that the withdrawal has been made in accordance with Section 9.8(a)
of the Reinsurance Agreement, within the two (2) Business Day period as required
therein.
(c)    Without limiting the applicability of the foregoing, in connection with
the withdrawal of any Commercial Mortgage Loan, the Beneficiary shall direct the
Trustee in writing to, and the Trustee shall, in its capacity as Trustee and not
in its individual capacity, date, as applicable, the Trustee Loan Assignment
Documents to endorse and transfer the Commercial Mortgage Loan to the
Beneficiary, and the Trustee shall reasonably cooperate with the Beneficiary in
providing any information or documentation necessary to effect such assignment
(to the extent such information or documentation exists and is in the possession
or control of the Trustee). The Grantor hereby grants the Beneficiary a limited
power of attorney to act on the behalf of the Grantor to the extent (and only to
such extent) necessary to obtain the consents or approvals required to effect
the transfer of any Commercial Mortgage Loan in connection with any withdrawal
by the Beneficiary permitted hereunder, and the Grantor shall reasonably
cooperate with the Beneficiary in providing any information or documentation
necessary to effect such sale, transfer or assignment. In the event that the
Beneficiary withdraws a Commercial Mortgage Loan from the Trust Account pursuant
to this Agreement, then, unless otherwise agreed upon by the Grantor and the
Beneficiary in writing with notice to the Trustee, only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation
interest in a Commercial Mortgage Loan then in the Trust Account may be assigned
or transferred to the Beneficiary.
(d)    (1)    Unless and until a Notice of Exclusive Control is given to the
Trustee pursuant to Section 11, the Grantor may, at any time and from time to
time, withdraw from the Trust Account, after providing written notice to the
Trustee. Grantor may make such request using the form of certificate and request
for withdrawal substantially in the form of Exhibit B attached hereto (the
“Grantor Request for Withdrawal”), signed by duly authorized officers of the
Grantor, and specifying such Assets Grantor intends to withdraw. Such withdrawal
by the Grantor may be made only pursuant to Section 9.6 of the Reinsurance
Agreement (the text of which section is set forth on Exhibit C to this
Agreement).
(2)    The Grantor shall acknowledge in writing receipt of any such Assets
withdrawn from the Trust.
(e)    Upon receipt of a Grantor Request for Withdrawal in accordance with
Section 2(d) above, the Trustee shall take any and all steps necessary to
transfer the Assets specified in such Grantor Request for Withdrawal, and shall
deliver such Assets to or for the account of the Grantor




--------------------------------------------------------------------------------





or such designee as specified in such Grantor Request for Withdrawal (i) no
later than two (2) Business Days following receipt of such request, if (A) such
request is in respect of any withdrawal and transfer of cash in connection with
the payment by the Grantor of an amount specified in a Monthly Reinsurance
Settlement Report and (B) the conditions in clauses (x) and (a) through (c) in
Section 9.6 of the Reinsurance Agreement are all met or (ii) on the fifth
Business Day following the date of such Grantor Request for Withdrawal, in
respect of all other requests made pursuant to Section 9.6 of the Reinsurance
Agreement unless Beneficiary shall have objected to such withdrawal in writing
within such five (5) Business Day period. The Trustee shall provide notice to
the Beneficiary of the withdrawal within two (2) Business Days following such
delivery. In addition, in respect of a withdrawal pursuant to clause (i) of this
Section 2(e), the Grantor shall provide a certificate to the Beneficiary in the
form of Exhibit D attached hereto, certifying that such withdrawal has been made
in accordance with Section 9.6 of the Reinsurance Agreement, within such two (2)
Business Day period.
(f)    Without limiting the applicability of the foregoing, in the event that
the Grantor makes a demand to the Trustee to withdraw a Commercial Mortgage Loan
held in the Trust Account under this Section 2, then only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation
interest in a Commercial Mortgage Loan may be withdrawn by the Grantor;
provided, further, that in connection with any withdrawal of any Commercial
Mortgage Loan hereunder, the Grantor or the applicable investment manager shall
(A) direct the Trustee in writing to, and the Trustee shall, execute and return
the Trustee Loan Assignment Documents to the Grantor and (B) obtain any consents
required to effect such sale, transfer or assignment, and the Trustee shall
reasonably cooperate with the Grantor or the investment manager in providing any
information or documentation necessary to effect such withdrawal (to the extent
such information or documentation exists and is in the possession or control of
the Trustee); provided that, for the avoidance of doubt, the Grantor shall be
permitted to release single assets from the Commercial Mortgage Loans
encumbering multiple assets by payment of the applicable release price, as
confirmed by the Grantor and Beneficiary, received thereunder to the Trustee
(e.g., release of a single condo unit in a condominium encumbered by the
Commercial Mortgage Loan).
(g)    In the event of any dispute between, or conflicting claims by or between,
the Grantor and the Beneficiary concerning the right of the Grantor or the
Beneficiary to initiate a withdrawal of Assets pursuant to this Section 2, the
Trustee shall, notwithstanding such dispute or conflicting claims, promptly, and
without further inquiry, comply with the terms of any Beneficiary Request for
Withdrawal or Grantor Request for Withdrawal (collectively a “Withdrawal
Notice”) received by it in accordance with this Agreement, provided, however,
that the Trustee shall not be or become liable in any way to the Grantor or the
Beneficiary for complying with such Withdrawal Notice and the Trustee shall be
fully and completely indemnified in accordance with the provisions of Section 9
hereof.
(h)    The Trustee shall enable the Beneficiary to view each deposit to, or
withdrawal from, the Trust Account by providing the Beneficiary access to the
Trustee’s online portal with respect to the Trust Account.




--------------------------------------------------------------------------------





(i)    Subject to Section 1(b) and Section 4, in the absence of a Beneficiary
Request for Withdrawal or a Grantor Request for Withdrawal, the Trustee shall
allow no substitution or withdrawal of any Asset from the Trust Account.
Section 3.    Application of Assets.
(a)    The Beneficiary shall be permitted to withdraw Assets from the Trust
Account only for the purposes of satisfying obligations of the Grantor under
Section 9.8(a) of the Reinsurance Agreement that have not been satisfied within
five (5) Business Days after a demand therefor by the Beneficiary.
(b)    The Trustee shall have no responsibility whatsoever to determine that any
Assets withdrawn from the Trust Account pursuant to Section 2 of this Agreement
will be used and applied in the manner contemplated by paragraph (a) of this
Section 3.
Section 4.    Redemption, Investment and Substitution of Assets.
(a)    The Trustee shall surrender for payment all maturing Assets and all
Assets called for redemption, and deposit the principal amount of the proceeds
of any such payment to the Trust Account.
(b)    The Grantor may retain (and pay the service fees of) one or more
professional asset managers (each, an “Asset Manager”) to manage and make
investment decisions with regard to the Assets held by the Trustee in the Trust
Account, including any sub-accounts thereunder. The initial Asset Managers shall
be Hartford Investment Management Company and the Grantor. The Grantor shall
cause the Asset Managers to comply with the investment guidelines attached
hereto as Exhibit F (the “Investment Guidelines”), which sets forth the division
of duties between such parties with respect to making investment decisions,
including what instructions such parties may provide to the Trustee. From time
to time, at the written order and direction of the Grantor or any Asset Manager
(with respect to the Assets managed by such Asset Manager), the Trustee shall
invest Assets in the Trust Account in Eligible Investments.
(c)    From time to time and in accordance with Section 9.7 of the Reinsurance
Agreement (the text of which section is set forth on Exhibit C to this
Agreement), the Grantor or any Asset Manager (with respect to the Assets managed
by such Asset Manager) may provide notice to the Trustee and the Beneficiary of
its desire to substitute specified Assets in the Trust Account with Eligible
Investments having an aggregate Book Value greater than or equal to the
aggregate Book Value of such Assets being replaced and having an aggregate fair
market value greater than or equal to the aggregate fair market value of such
Assets being replaced, so long as following such substitution all assets in the
Trust Account are Eligible Investments. Such notice of substitution shall be
substantially in the form of Exhibit G, attached, and shall specify by CUSIP the
specific assets to be deposited in, and withdrawn from, the Trust Account, and
shall contain a certification to the Trustee and the Beneficiary that the assets
to be deposited in the Trust Account are Eligible Investments. Five (5) Business
Days after receipt of such notice from the Grantor or any Asset Manager by the
Trustee, the Trustee shall distribute the specified assets to the Grantor or
applicable Asset Manager upon receipt of the specified assets from the Grantor
or the applicable Asset Manager.




--------------------------------------------------------------------------------





The Trustee shall have no responsibility whatsoever to determine the aggregate
Book Value of such substituted Assets or that such substituted Assets constitute
Eligible Investments.
(d)    All investments and substitutions of securities referred to in Section
4(b) and Section 4(c) above shall be in compliance with the definition of
“Eligible Investments” in Section 14 of this Trust Agreement. Any instruction or
order concerning such investments or substitutions of securities shall be
referred to herein as an “Investment Order”. The Trustee shall execute
Investment Orders and settle securities transactions by itself or by means of an
agent or broker. The Trustee shall not be responsible for any act or omission,
or for the solvency, of any such agent or broker.
(e)    Any investment orders related to the sale, transfer or assignment of any
Commercial Mortgage Loan (other than in connection with a substitution or
exchange covered under Section 4(c) or Section 4(j)) shall only be effected by
the Grantor or the applicable investment manager in accordance with Section
12(a).
(f)    When the Trustee is directed to deliver Assets against payment, delivery
will be made in accordance with generally accepted market practice.
(g)    Any loss incurred from any investment pursuant to the terms of this
Section 4 shall be borne exclusively by the Trust Account.
(h)    All items of income, gain, expense and loss recognized in the Trust
Account shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Grantor.
(i)    Without limiting the applicability of the foregoing and subject to the
Reinsurance Agreement, with respect to the Commercial Mortgage Loans, in the
substitution notice to the Trustee, the Grantor or the applicable investment
manager shall (1) direct the Trustee in writing to, and the Trustee shall, in
its capacity as Trustee and not in its individual capacity, execute and deliver
to the Grantor, the Trustee Loan Assignment Documents, for the Commercial
Mortgage Loan being replaced, and (2) obtain any consents required to effect
such substitution, and the Trustee shall reasonably cooperate with the Grantor
or the investment manager in providing any information or documentation
necessary to effect such substitution (to the extent such information or
documentation exists and is in the possession or control of the Trustee). The
Grantor may from time to time designate a third party in the substitution notice
to whom the Trustee Loan Assignment Documents, including the original Note and
the Loan Assignment Allonge or the Participation Certificate, as applicable
shall be delivered.
(j)    Subject to the Reinsurance Agreement and the provisions of this Section
4(j), the Grantor shall also have the right, at any time and from time to time,
to withdraw from the Trust Account, subject only to three (3) Business Days’
prior written notice from the Grantor to the Trustee and the Beneficiary in the
form attached hereto as Exhibit H (a “Grantor Servicing Notice”), such
Commercial Mortgage Loan or Commercial Mortgage Loans as are specified in such
Grantor Servicing Notice, which notice shall include a certification by the
Grantor to the Trustee and the Beneficiary that the withdrawal of the Commercial
Mortgage Loan or Commercial Mortgage Loans is required in connection with (i)
the pay-off of any Commercial Mortgage Loan, (ii) the sale of a




--------------------------------------------------------------------------------





Commercial Mortgage Loan by the Grantor or (iii) the modification, servicing,
restructuring, foreclosure, deed-in-lieu or other liquidation of any Commercial
Mortgage Loan. In the Grantor Servicing Notice delivered in connection with any
withdrawal of any Commercial Mortgage Loan pursuant to this Section 4(j), the
Grantor or the applicable investment manager shall (1) direct the Trustee in
writing to, and the Trustee shall, in its capacity as Trustee and not in its
individual capacity, execute and deliver to the Grantor, the Trustee Loan
Assignment Documents, and (2) obtain any consents required to effect such
withdrawal, and the Trustee shall reasonably cooperate with the Grantor or the
investment manager in providing any information or documentation necessary to
effect such withdrawal (to the extent such information or documentation exists
and is in the possession or control of the Trustee). The Grantor may from time
to time designate a third party in a Grantor Servicing Notice to whom the
Trustee Loan Assignment Documents, including the original Note and the Loan
Assignment Allonge or the Participation Certificate, as applicable shall be
delivered. The Grantor Servicing Notice shall include a certification that, as
applicable, (A) the proceeds from a transaction of the type described in clause
(i) or (ii) of the first sentence of this Section 4(j) will be paid into the
Trust Account within three (3) Business Days; or (B) in the case of clause (iii)
of the first sentence of this Section 4(j), that any net cash proceeds from such
foreclosure sale or liquidation shall be paid into the Trust Account within
three (3) Business Days. For avoidance of doubt, in the event that the Grantor
comes into possession of any cash proceeds, the Grantor acknowledges and agrees
(i) that it holds such proceeds in trust for the benefit of the Beneficiary, and
(ii) that it will transfer such proceeds to the Trust Account as soon as
reasonably practical following receipt by the Grantor, except in each case, to
the extent that it has previously deposited other Assets into the Trust Account
to replace some or all of the value of the withdrawn Commercial Mortgage Loan.
The withdrawal of a Commercial Mortgage Loan pursuant to this Section 4(j) shall
reduce the Book Value or fair market value, as applicable, of the Assets in the
Trust Account by the value of the asset so withdrawn in the event the Grantor
does not deposit such cash proceeds, and/or other Assets (which may include a
modified or restructured Commercial Mortgage Loan with a Book Value or fair
market value, as applicable, at least equal to the value of such withdrawn
Commercial Mortgage Loans), within three (3) Business Days following such
withdrawal. For the avoidance of doubt, in no event shall real estate owned
resulting from any such foreclosure, deed-in-lieu or other liquidation be
deposited into the Trust Account. Notwithstanding anything herein to the
contrary, at no time shall the value of any Commercial Mortgage Loans “in
transit” (i.e., such Commercial Mortgage Loan is withdrawn from the Trust
Account for one of the purposes set forth in clause (i) through (iii) of this
Section 4(j) without simultaneously being replaced with Eligible Investments
with the same value) under this Section 4(j) exceed $50 million. The Grantor
shall not be required to present any other statement or document in addition to
a Grantor Servicing Notice in order to withdraw any Commercial Mortgage Loan,
and the Grantor shall acknowledge receipt of any Commercial Mortgage Loans,
withdrawn from the Trust Account upon request by the Trustee. The Trustee shall
have no liability or responsibility to verify or determine the occurrence of any
event or condition giving rise to the Grantor’s right to withdraw Commercial
Mortgage Loans from the Trust Account pursuant to a Grantor Servicing Notice or
to monitor the Grantor’s compliance with its obligation to deposit proceeds of
any withdrawn Asset, and the Trustee shall be fully protected in relying
conclusively on the Grantor Servicing Notice.
Section 5.    The Income Account. (a) All payments of interest, dividends and
other income in respect to Assets in the Trust Account (it being agreed that
with respect to Commercial




--------------------------------------------------------------------------------





Mortgage Loans, such amounts shall be deposited in the Income Account after
retention by the related servicer of required escrows and reserves to the extent
contemplated pursuant to the terms of the applicable loan agreement and the
Servicing Agreement) shall be the property of the Grantor and shall be deposited
by the Trustee subject to deduction of the Trustee’s compensation and expenses
as provided in Section 9 of this Agreement, in a separate income column of
custody ledger (the “Income Account”) established and maintained by the Grantor
at an office of the Trustee. The Grantor, upon written notice to the Trustee,
may withdraw amounts from the Income Account at any time and from time to time.
Any interest, dividend or other income automatically posted and credited on the
payment date to the Income Account which is not subsequently received by the
Trustee shall be reimbursed by the Grantor to the Trustee and the Trustee may
debit the Income Account for this purpose.
(b)    To the extent received from a servicer under any Servicing Agreements the
Grantor shall deliver (i) to the Trustee monthly remittance reports that detail
the payments of Net Collections, interest and other income received in respect
of each of the Commercial Mortgage Loans, and (ii) in accordance with the
applicable Servicing Agreement(s) for deposit into the Trust Account, all Net
Collections generated by Commercial Mortgage Loans in the Trust Account, it
being agreed that Grantor may satisfy such obligations by causing servicer to
deliver such reports and amounts directly to the Trustee. To the extent that the
Trustee receives in the Trust Account such income together with principal in a
single payment, the Trustee shall, in accordance with the information contained
in the monthly remittance reports to be delivered by or on behalf of the Grantor
as provided below, allocate such income to the Income Account. For the avoidance
of doubt, no principal payments on any of the Commercial Mortgage Loans shall be
deposited into the Income Account.
Section 6.    Right to Vote Assets. Whenever there are voluntary rights that may
be exercised or alternate courses of action that may be taken by reason of the
Grantor’s ownership of Eligible Investments, the Grantor or its designee shall
be responsible for making any decisions relating thereto and for directing the
Trustee to act. The Trustee shall notify the Grantor or its designee of rights
or discretionary actions with respect to Eligible Investments as promptly as
practicable under the circumstances, provided that the Trustee has actually
received notice of such right or discretionary corporate action from the
relevant depository, etc. Absent actual receipt of such notice, the Trustee
shall have no liability for failing to so notify the Grantor or its designee.
Absent the Trustee’s timely receipt of instructions, the Trustee shall not be
liable for failure to take any action relating to or to exercise any rights
conferred by such Eligible Investments.
Section 7.    Additional Rights and Duties of the Trustee.
(a)    Before accepting any Asset for deposit to the Trust Account, the Trustee
shall determine that such Asset is in such form that the Beneficiary whenever
necessary may, or the Trustee upon direction by the Beneficiary will, negotiate
such Asset without consent or signature from the Grantor or any Person or entity
other than the Trustee in accordance with the terms of this Trust Agreement.
(b)    The Trustee shall be under no obligation to determine whether or not any
instructions given by the Grantor and Beneficiary are contrary to any provision
of law. It is understood and agreed that the Trustee’s duties are solely those
set forth herein and that the Trustee shall have no




--------------------------------------------------------------------------------





duty to take any other action unless specifically agreed to by the Trustee in
writing. Without limiting the generality of the foregoing, the Trustee shall not
have any duty to advise, manage, supervise or make recommendations with respect
to the purchase, retention or sale of Assets with respect to any Assets in the
Trust Account as to which a default in the payment of principal or interest has
occurred or to be responsible for the consequences of insolvency or the legal
inability of any broker, dealer, bank or other agent employed by the Grantor or
Trustee with respect to the Assets. The Trustee agrees to use reasonable efforts
to advise the Grantor and the Beneficiary of the occurrence of any default with
respect to securities held in trust hereunder to the extent that it has received
notice of same.
(c)    The Trustee shall accept and open all mail directed to the Grantor or the
Beneficiary in care of the Trustee.
(d)    The Trustee shall have no responsibility whatsoever to determine that any
Assets in the Trust Account are or continue to be Eligible Investments or to
determine the value of any Asset.
(e)    The Trustee shall furnish to the Grantor and the Beneficiary a statement
(the “Asset Statement”), containing (i) a description of all of the Assets in
the Trust Account and (ii) information pertaining to all deposits, withdrawals
and substitutions made during the statement period, upon the inception of the
Trust Account and at the end of each calendar month thereafter; provided,
however, the Asset Statement shall not include any other information regarding
Commercial Mortgage Loans or Bank Loans (which shall be reported on the
applicable Custody Transmission). The Asset Statement shall be delivered within
five (5) Business Days following the end of each such calendar month. The Asset
Statement to be delivered pursuant to this Section 7(e) shall be deemed
delivered by the Trustee to the Grantor and the Beneficiary to the extent that
prior to the end of such calendar month, the Grantor and the Beneficiary, as the
case may be, had requested and been given access to the Trustee’s automated data
system affording on-line access to Trust Account information and such
information is posted by the Trustee on such system within the relevant period.
(f)    The Trustee shall keep full and complete records of the administration of
the Trust Account in accordance with all applicable law. Upon the request of the
Grantor or the Beneficiary, the Trustee shall promptly permit the Grantor or the
Beneficiary, their respective agents, employees, independent auditors and
regulatory authorities to examine, audit, excerpt, transcribe and copy, during
the Trustee’s normal business hours, any books, documents, papers and records
relating to the Trust Account or the Assets.
(g)    (7) Unless otherwise provided in this Trust Agreement, the Trustee is
authorized to follow and rely upon all instructions given by officers named in
incumbency certificates furnished to the Trustee from time to time by the
Grantor, any relevant Asset Manager and the Beneficiary, respectively, and by
attorneys-in-fact acting under written authority furnished to the Trustee by the
Grantor or the Beneficiary, including, without limitation, instructions given by
letter, facsimile transmission or electronic media, if the Trustee reasonably
believes such instructions to be genuine and to have been signed, sent or
presented by the proper party or parties. The Trustee shall not incur any
liability to anyone resulting from actions taken by the Trustee in reliance in
good faith on such instructions. The Trustee shall not incur any liability in
executing instructions (i) from any attorney-in-fact prior to receipt by it of
notice of the revocation of the written authority of the attorney-in-




--------------------------------------------------------------------------------





fact or (ii) from any officer of the Grantor or the Beneficiary named in an
incumbency certificate delivered hereunder prior to receipt by it of a more
current certificate. Each of the Grantor and the Beneficiary acknowledges and
agrees that it is fully informed of the protections and risks associated with
the various methods of transmitting instructions to the Trustee, and that there
may be more secure methods of transmitting instructions than the method selected
by the sender. Each of the Grantor and the Beneficiary agrees that the security
procedures, if any, to be followed in connection with a transmission of
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.
(1)    Funds Transfers. With respect to any “funds transfer,” as defined in
Article 4-A of the Uniform Commercial Code, the following security procedure
will apply: payment instruction of the Grantor or the Beneficiary, as the case
may be, is to include the name and (in the case of a facsimile) signature of the
Person initiating the funds transfer request. If the name is listed as an
Authorized Person on the relevant account, the Trustee will confirm the
instructions by telephone call to any Person listed as an Authorized Person on
the account, who may be the same Person who initiated the instruction. When
calling back, the Trustee will request from the staff member of the Grantor or
the Beneficiary, as the case may be, his or her name. If the name is listed in
the Trustee’s records as an Authorized Person, the Trustee will confirm the
instructions with respect to amount, names and numbers of accounts to be charged
or credited and other relevant reference information. Where the Agreement
contemplates joint payment instructions from the Grantor and Beneficiary, the
Trustee shall call back both the Grantor and Beneficiary. Each of the Grantor
and Beneficiary acknowledges that Trustee has offered such Grantor and
Beneficiary other security procedures that are more secure and are commercially
reasonable for such Grantor and Beneficiary, and that such Grantor and
Beneficiary has nonetheless chosen the procedure described in this paragraph.
Each of the Grantor and the Beneficiary agrees to be bound by any payment order
issued in its name, whether or not authorized that is accepted by the Trustee in
accordance with the above procedures. When instructed to credit or pay a party
by both name and a unique numeric or alpha-numeric identifier (e.g. ABA number
or account number), the Trustee, and any other bank participating in the funds
transfer, may rely solely on the unique identifier, even if it identifies a
party different than the party named. This applies to beneficiaries as well as
any intermediary bank. Each of the Grantor and Beneficiary agrees to be bound by
the rules of any funds transfer network used in connection with any payment
order accepted by the Trustee hereunder. The Trustee shall not be obliged to
make any payment or otherwise to act on any instruction notified to it under
this Agreement if it is unable to validate the authenticity of the request by
telephoning an Authorized Person who has not executed the relevant request or
instruction of the relevant Grantor and Beneficiary. Payment or otherwise to act
on any instruction by Authorized Person of the relevant Grantor and Beneficiary
will be made by the Trustee within three (3) Business Days after Trustee’s
verification of instructions as set forth above. A “Business Day” shall mean any
day on which banks in the State of New York, the Commonwealth of Massachusetts
and the State of Connecticut are open for business.
Notwithstanding any revocation, cancellation or amendment of this authorization,
any action taken by the Trustee pursuant to this authorization prior to the
Trustee’s actual receipt and acknowledgement of a notice of revocation,
cancellation or amendment shall not be affected by such notice.




--------------------------------------------------------------------------------





(h)    The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Trust Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Trust
Agreement against the Trustee.
(i)    No provision of this Trust Agreement shall require the Trustee to take
any action which, in the Trustee’s reasonable judgment, would result in any
violation of this Trust Agreement or any provision of law.
(j)    The Trustee may confer with counsel of its own choice in relation to
matters arising under this Trust Agreement and shall have full and complete
authorization from the other Parties for any action taken or suffered by it
under this Trust Agreement or in respect of any transaction contemplated hereby
in good faith and in accordance with the advice or opinion of such counsel.
(k)    The Trustee shall not be liable hereunder except for its own negligence,
willful misconduct or lack of good faith. Anything in this Agreement to the
contrary notwithstanding, in no event shall the Trustee, be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee has
been advised of the possibility thereof and regardless of the form of action in
which such damages are sought. The Trustee shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder to the extent solely by reason of any occurrence beyond the control of
Trustee, including, but not limited to, any act or provision of any present or
future law or regulation or governmental authority, any act of God or war or
terrorism, accidents, labor disputes, loss or malfunction of utilities or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility. Nothing contained in any contract between Trustee and
any entity authorized to hold Assets, as defined herein, shall diminish or
otherwise alter the liability of Trustee to the Grantor or Beneficiary as set
forth and in accordance with the terms herein. The provisions of this paragraph
shall not affect the burden of proof under applicable law with respect to the
assertions of liability in any claim, action or dispute alleging any breach of
or failure to observe such standard of care.
(l)    The Trustee shall not be responsible for the existence, genuineness or
value of any of the Assets, for the validity, perfection, priority or
enforceability of the liens or any security interest in or with respect to any
of the Assets, for the validity of title to the Assets, for insuring the Assets,
for the payment of taxes, charges, assessments or liens upon or with respect to
the Assets, for any obligations under any agreements or other documents
evidencing or related to any of the Assets (other than this Trust Agreement), or
for the compliance of the Assets with any laws. The Trustee shall have no
responsibility for the recording, filing or registration (or for the
rerecording, refiling or reregistration) of any instrument or notice, including
any financing or continuation statement or any tax or securities form, at any
time in any public office or elsewhere for the purpose of perfecting,
maintaining the perfection of or otherwise making effective any lien or any
security interest upon, in or with respect to any of the Assets.
(m)    The Trustee shall have no responsibility to determine whether any
Commercial Mortgage Loans are negotiable, transferable or assignable, as
applicable, and shall have no liability (i) to the extent that the Loan
Assignment Documents and other instruments or documents provided




--------------------------------------------------------------------------------





to the Trustee are not sufficient to effect the transfer, sale or assignment, as
applicable, of any Commercial Mortgage Loan upon the execution and delivery
thereof by the Trustee as provided herein or (ii) to the extent that there is a
failure in the withdrawal of a Commercial Mortgage Loan specified in a
Beneficiary Request for Withdrawal by the Beneficiary as a result of the
Grantor’s or applicable investment manager’s sale or transfer of such Commercial
Mortgage Loan.
(n)    The Grantor and the Beneficiary acknowledge and agree that (i) the
Trustee shall have no liability under this Agreement for any action or omission
of any of the parties to any Servicing Agreement or any other agreement (related
to the Commercial Mortgage Loans or Bank Loans) taken pursuant to such
agreements, including with respect to any Commercial Mortgage Loan or Bank Loan
at any time during which such Commercial Mortgage Loan is under the care,
custody, possession or control of any of the parties to any Servicing Agreement
or any other agreement (related to the Commercial Mortgage Loans or Bank Loans)
or any of their respective other depositories, subcustodians, other agents or
nominees (and none of such other entities or persons shall be considered to be
the depositories, subcustodians, agents or nominees of the Trustee), (ii) the
performance by the Trustee of any of its obligations under this Agreement may be
delayed, limited or otherwise affected by the actions or omissions of any of the
parties to any Servicing Agreement or any other agreement (related to the
Commercial Mortgage Loans or Bank Loans) or as a result of such Commercial
Mortgage Loan or Bank Loan being subject to any Servicing Agreement, and (iii)
the Trustee shall have no liability under this Agreement as a result of the
Trustee’s failure to perform any of its obligations under this Agreement as a
result of the actions or omissions of any of the parties to any Servicing
Agreement or any other agreement (related to the Commercial Mortgage Loans or
Bank Loans) that cause such failure or as a result of obligations under any
Servicing Agreement or any other agreement (related to the Commercial Mortgage
Loans or Bank Loans). In no event will the Trustee be required to perform or
assume any duties of any party under any Servicing Agreement.
(o)    The Trustee shall not foreclose on, direct or consent to the foreclosure
of, any Underlying Asset or take title to such Underlying Asset by deed-in-lieu
of foreclosure or other means except that, in connection with the Grantor,
servicer or the Beneficiary taking such action, the Trustee shall execute such
documents, in its capacity as Trustee and not in its individual capacity,
provided to it and take such other action as may be reasonably required, in
accordance with instructions from the Grantor or the Beneficiary provided
pursuant to the terms hereof.
(p)    Any notice or correspondence received by the Trustee from any Person in
respect of any Commercial Mortgage Loan shall be promptly forwarded to the
Grantor and, if such notice did not come to the Trustee from the Beneficiary, to
the Beneficiary, pursuant to the notice provisions contained in this Agreement,
and, unless the Grantor provides written instructions to the Trustee in
accordance with terms of this Agreement, the Trustee shall take no other action
with respect to any such notice or correspondence (other than such action
explicitly required under this Agreement, including the provision of a
Beneficiary Request for Withdrawal under Section 2(a)), and the Trustee shall
not be liable for failure to take any action relating thereto.
(q)    The Trustee may deposit any Assets in the Trust Account in a book-entry
account maintained at the Federal Reserve Bank of New York or in depositories
such as the Depository Trust




--------------------------------------------------------------------------------





Company. The Trustee shall have no liability whatsoever for the action or
inaction of any depository or for any Losses resulting from the maintenance of
such Assets with a depository. Assets may be held in the name of a nominee
maintained by the Trustee or by any such depository. The Trustee shall have no
responsibility whatsoever to determine whether any Assets are or continue to be
Eligible Investments or for the determination of the value of any Assets.
(r)    The Trustee shall not be required to risk or expend its own funds in
performing its obligations under this Agreement.
(s)    Notwithstanding references to the Reinsurance Agreement in this
Agreement, it is acknowledged and agreed that the Trustee has no interest in,
and no duty, responsibility or obligation with respect to, the Reinsurance
Agreement (including without limitation, no duty, responsibility or obligation
to monitor the Grantor’s or the Beneficiary’s compliance with the Reinsurance
Agreement.
(t)    The Trustee shall set up online access to the Trust Account and shall
provide each of the Grantor and the Beneficiary with the appropriate access
information.
Section 8.    Representations, Warranties and Covenants of the Trustee. The
Trustee represents, warrants and covenants to the Grantor and Beneficiary that:
(a)    The Trustee is a Qualified United States Financial Institution;
(b)    In the ordinary course of its business, the Trustee maintains securities
accounts for others and is acting in that capacity in this Trust Agreement;
(c)    The Trust Account is and at all times shall be maintained at an office of
the Trustee in the United States of America;
(d)    The Trustee is not an Affiliate of the Grantor or the Beneficiary.
Section 9.    The Trustee’s Compensation; Expenses.
(a)    The Grantor shall pay the Trustee, as compensation for its services under
this Trust Agreement, a fee computed at rates agreed to between the Trustee and
the Grantor. The Grantor shall pay or reimburse the Trustee for all of the
Trustee’s expenses and disbursements in connection with its duties under this
Trust Agreement (including reasonable attorney’s fees and expenses), except any
such expense or disbursement as may arise from the Trustee’s negligence, willful
misconduct, lack of good faith or failure to administer the Trust Account in
accordance with the terms of this Trust Agreement if such failure is the result
of the Trustee’s negligence, willful misconduct or lack of good faith. The
Grantor hereby agrees to indemnify the Trustee for, and hold it harmless
against, any Losses howsoever arising in connection with this Trust Agreement or
the Trustee’s performance of its obligations in accordance with the provisions
of this Trust Agreement including but not limited to any Losses incurred by the
Trustee in connection with its successful defense, in whole or part, of any
claim of negligence, willful misconduct or lack of good faith on its part or
Losses arising out of or in connection with the status of the Trustee and its
nominee as




--------------------------------------------------------------------------------





the holder of record of the Assets, provided, however, that the Trustee shall
not be indemnified with respect to Losses caused by the Trustee’s own
negligence, willful misconduct or lack of good faith. The Grantor hereby
acknowledges that the foregoing indemnities and payment and reimbursement
obligations shall survive the resignation or discharge of the Trustee or the
termination of this Agreement.
(b)    The Grantor hereby agrees to indemnify the Trustee for, and hold it
harmless against, any Losses or Environmental Damages sustained or incurred by
or asserted against the Trustee by reason of or as a result of any action or
inaction, or arising out of the Trustee’s performance hereunder, including,
without limitation, reasonable attorneys’ and accountants’ fees and expenses
incurred by the Trustee in a successful defense of claims by the Grantor or the
Beneficiary; provided, however, that the Grantor shall not indemnify the Trustee
for those Losses or Environmental Damages arising out of the Trustee’s
negligence, willful misconduct or lack of good faith. This indemnity shall be a
continuing obligation of the Grantor, its successors and assigns,
notwithstanding the termination of this Agreement.
(c)    The Beneficiary hereby agrees to indemnify the Trustee for, and hold it
harmless against, any and all Losses which are sustained by the Trustee by
reason of or as a result of any action taken or omitted by the Trustee pursuant
to the Beneficiary’s written instructions or notices required or permitted to be
given to the Trustee by the Beneficiary hereunder. Notwithstanding the
foregoing, the Beneficiary shall not indemnify the Trustee for those Losses
caused by the Trustee’s negligence, willful misconduct or lack of good faith.
This indemnity shall be a continuing obligation of the Beneficiary and its
successors and assigns, notwithstanding the termination of this Agreement.
(d)    If the Grantor is required to pay any amounts to the Trustee pursuant to
paragraphs 9(a) or 9(b) above for which the Beneficiary is liable under
paragraph 9(c), then the Beneficiary shall, upon demand by the Grantor, promptly
reimburse the Grantor for all such amounts. If the Beneficiary is required to
pay any amounts to the Trustee pursuant to paragraph 9(c) above for which the
Grantor is liable under paragraphs 9(a) or 9(b), then the Grantor shall, upon
demand by the Beneficiary, promptly reimburse the Beneficiary for all such
amounts.
(e)    No Assets shall be withdrawn from the Trust Account or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee;
provided, however, that the Grantor and Beneficiary hereby grant the Trustee a
lien, right of set-off and security interest in the funds in the Income Account
for the payment of any claim for compensation, reimbursement or indemnity
hereunder.
Section 10.    Resignation or Removal of the Trustee.
(a)    The Trustee may resign at any time upon delivery of a written notice
thereof to the Beneficiary and to the Grantor effective not less than 90 days
after receipt by the Beneficiary and the Grantor of such notice. The Trustee may
be removed by prior written notice executed by both the Grantor and Beneficiary.
No such resignation or removal shall become effective until a successor Trustee
has been appointed and approved by both the Beneficiary and the Grantor and all
Assets in the Trust Account have been duly transferred to the successor Trustee
in accordance with paragraph (b) of this Section 10. In the event of the
Trustee’s resignation or removal, it agrees to provide




--------------------------------------------------------------------------------





reasonable assistance in transferring the Assets to any successor Trustee,
including executing instruments of conveyance and providing necessary
information; provided, however, that the Trustee is assured to its satisfaction,
that it will be reimbursed by the Grantor for any cost or expense that it may
incur by reason of taking or continuing to take any such action.
(b)    Upon receipt by the proper Parties of the Trustee’s notice of resignation
or the Grantor’s and Beneficiary’s notice of removal, the Grantor and the
Beneficiary shall appoint a successor Trustee. Any successor Trustee shall be a
bank that is a member of the Federal Reserve System and a Qualified United
States Financial Institution, and shall not be an Affiliate of the Grantor or
the Beneficiary. Upon the acceptance of the appointment as Trustee hereunder by
a successor Trustee and the transfer to such successor Trustee of all Assets in
the Trust Account, the resignation or removal of the Trustee shall become
effective. Thereupon, such successor Trustee shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning or removed
Trustee, and the resigning or removed Trustee shall be discharged from any
future duties and obligations under this Trust Agreement, but the resigning or
removed Trustee shall continue after such resignation or removal to be entitled
to the benefits of the indemnities provided herein for the Trustee.
Section 11.    Security Interest in the Assets in the Trust Account.
(a)    Security Interest. The Grantor and the Beneficiary intend that the
Trustee, in its capacity as Trustee, is and at all times shall be the registered
owner of and holder of legal title to the Trust Account and the Assets. However,
to the extent that a court of competent jurisdiction should determine that (1)
the Trustee is not the owner of the Trust Account and the Assets, (2) the Trust
is not valid, or (3) the transfer of the Assets by the Grantor to the Trust
Account is not effective or does not otherwise transfer to the Trust all of the
Grantor’s right, title and interest to the Assets, then as further provided in
this Section 11 and without any intent to vitiate the creation of an effective
trust, the Trust Account shall be deemed to be a “securities account” (within
the meaning of Section 8-501(a) of the Uniform Commercial Code as in effect in
the State of New York (the “NY UCC”)). All Eligible Investments and other Assets
(as defined below) delivered to the Trustee shall be credited to the Trust
Account and shall be treated as “financial assets” within the meaning of Section
8-102(a)(9) of the NY UCC.
(b)    The Grantor hereby grants and transfers to the Beneficiary, for the
purposes set forth herein, a first priority perfected security interest in, and
pledges and assigns to the Beneficiary, all of the Grantor’s right, title and
interest in, to and under, whether now existing or hereafter acquired or
arising, (i) the Trust Account and all cash and other financial assets credited
thereto from time to time including, without limitation, the Assets, and all
security entitlements arising therefrom, (ii) all investment property,
securities, investments, instruments, cash, mortgage notes and all participation
interests in mortgage notes, funds, deposit accounts, general intangibles,
accounts, receivables, chattel paper, letter-of-credit rights, documents, goods,
real property and all other assets (a) held in or credited to the Trust Account,
(b) otherwise conveyed to the Trustee by the Grantor pursuant to this Trust
Agreement or (c) purporting to be part of the Assets, and (iii) all proceeds,
supporting obligations and all security interests, mortgages or other liens
securing any of the foregoing (collectively, the “Collateral”), solely to secure
the obligations of the Grantor under the




--------------------------------------------------------------------------------





Reinsurance Agreement to the Beneficiary and agrees that this Trust Agreement
shall constitute a security agreement under all laws, published rules, statutes,
regulations, policies and codes and judgments, injunctions, orders, decrees,
licenses, permits and all other requirements of governmental entities applicable
to the Person, place and situation in question. In furtherance of the preceding
sentence, the Trustee acknowledges that all Collateral conveyed to the Trustee
is held for the benefit of the Beneficiary for purposes of the security interest
granted hereunder and that the Beneficiary shall have “control” (as such term is
defined in Articles 8 and 9 of the NY UCC) of the Collateral. All terms used in
this Section 11(a) and not otherwise defined shall have the meaning ascribed to
such terms in the NY UCC. In addition, the Grantor hereby (i) authorizes the
Beneficiary to file any and all UCC financing statements with respect to the
Collateral that are reasonably deemed necessary by the Beneficiary in order to
perfect such security interest in the Collateral.
The parties understand and agree that the Trustee is a “securities intermediary”
within the meaning of Section 8-102(a)(14) of the NY UCC with respect to the
Trust Account and all such financial assets held therein, except with respect to
any cash so credited, and in respect of any such cash, the Trust Account shall
be deemed to be a “deposit account” (as defined in Section 9-102(a)(29) of the
NY UCC) to the extent a security interest can be granted and perfected under the
NY UCC in the Trust Account as a deposit account, which the Trustee shall
maintain acting not as a securities intermediary but as a “bank” (within the
meaning of Section 9-102(a)(8) of the NY UCC). The parties agree that New York
shall be deemed to be the “securities intermediary’s jurisdiction” for purposes
of Section 8110(e) of the NY UCC. The Grantor may, from time to time, with prior
notice to the Beneficiary, establish one or more sub-accounts under the Trust
Account, which shall be part of the Trust Account.
(c)    Until receipt by the Trustee from the Beneficiary of a notice (i) stating
that an Exclusive Control Event has occurred with respect to the Grantor and
(ii) attaching a certification from the Beneficiary of the occurrence of an
Exclusive Control Event following, if applicable, a final, valid and binding
determination with respect to any Grantor’s challenges to a notification of a
“Mandatory Control Level Event” by the Commissioner (the “Notice of Exclusive
Control”), the Trustee will comply with notifications it receives directing it
to transfer or redeem any Asset in the Trust Account and any other “entitlement
order” (as such term is defined in Section 8-102(a)(8) of the NY UCC) originated
by the Grantor in accordance with the terms of this Trust Agreement. The Grantor
shall provide notice to the Beneficiary within two (2) Business Days following
the occurrence of an Exclusive Control Event, which, if applicable, shall not be
until there has been a final, valid and binding determination with respect to
any Grantor’s challenges to a notification of a “Mandatory Control Level Event”
by the Commissioner.
(d)    In the event the Trustee receives a Notice of Exclusive Control, the
Trustee thereafter will (i) immediately cease complying with entitlement orders
originated by the Grantor in respect of the Trust Account and any Asset held
therein that would otherwise be permitted under Section 2, and (ii) immediately
comply with “entitlement orders” originated by the Beneficiary in respect of the
Trust Account and any Asset held therein, in each case without further consent
of the Grantor. The Beneficiary shall also provide notice to the Grantor of such
Notice of Exclusive Control at the same time provided to the Trustee.




--------------------------------------------------------------------------------





(e)    The Trustee hereby acknowledges the Beneficiary’s security interest in
the Collateral granted pursuant to clause (a) above, and will mark its records,
by book-entry or otherwise, to indicate the Beneficiary’s security interest in
the Collateral and the proceeds thereof. The Trustee has not entered into, and
until the termination of this Trust Agreement will not enter into, any agreement
with any other Person: (i) which purports to grant any lien or security interest
in the Trust Account or any Assets credited thereto, (ii) pursuant to which the
Trustee has agreed to comply with entitlement orders of any other Person or
otherwise agreed to give “control” over the Trust Account to any other Person or
(iii) which purports to limit or condition the obligation of the Trustee to
comply with entitlement orders from the Grantor and Beneficiary as set forth in
Section 2 hereof. The Trustee hereby waives and releases, for the benefit of the
Beneficiary, all liens, encumbrances, claims and rights of setoff the Trustee
may have against the Trust Account or any Asset carried in the Trust Account on
account of any fees, indebtedness or other obligations owed to the Trustee by
the Grantor and agrees that the Trustee will look solely to the Grantor and the
Income Account for payment of all such fees, indebtedness or other obligations;
provided, that the foregoing shall not prohibit the Trustee from exercising any
rights of setoff with respect to amounts which are withdrawn from the Trust
Account at the Grantor’s direction in accordance with Section 2 hereof and in
compliance with Section 9.6 of the Reinsurance Agreement.
(f)    The Beneficiary agrees that all Assets released from the Trust Account to
Grantor or its designee in accordance with the terms and conditions of this
Agreement shall be free and clear of any lien, encumbrance or security interest
granted by the Grantor pursuant to this Agreement.
Section 12.    Commercial Mortgage Loans
(a)    Except with respect to any Commercial Mortgage Loan withdrawn by the
Beneficiary in accordance with the terms hereof, the Grantor shall have the sole
and exclusive right, power and authority to service, administer, manage,
liquidate, deal with, issue or withhold any consents or waivers, amend, modify,
extend, or make any other decisions in respect of any Commercial Mortgage Loans
in any manner that it shall choose, subject only to any limitations set forth in
this Agreement, the applicable Servicing Agreement or in any other related
agreement affecting the Commercial Mortgage Loans, as applicable; provided, that
the Trustee shall be entitled to receive on behalf of the Grantor all payments
made in respect of the Commercial Mortgage Loans (whether from any servicer,
borrower or other Person), including principal and interest payments, proceeds
and other income arising from or under such Commercial Mortgage Loans (after
retention by the related servicer of such servicer’s expenses, required escrows
and reserves to the extent contemplated pursuant to the terms of the applicable
loan agreement and Servicing Agreement), as applicable, and to retain, use,
enjoy the same subject only to the limitations set forth in this Agreement, the
applicable Servicing Agreement and in any other related agreement affecting the
Commercial Mortgage Loans. Except with respect to any Commercial Mortgage
withdrawn by the Beneficiary in accordance with the terms hereof, the Grantor
shall have the sole and exclusive right, power and authority to make decisions
and take other actions in respect of any Commercial Mortgage Loans (and any
related Underlying Assets) under any servicing agreement, loan document and any
other related agreement affecting the Commercial Mortgage Loans or the related
Underlying Assets, in each case, as fully and completely as if this Agreement
had not been executed and delivered; provided, however, that the sale, transfer
or assignment of any such Commercial Mortgage Loan




--------------------------------------------------------------------------------





shall only be effectuated by substitution, exchange and withdrawal pursuant to
the terms of this Agreement. The Grantor shall have the exclusive power and
authority, acting alone or through sub-servicers, to do any and all things in
connection with such servicing, administration, management and liquidation of
the Commercial Mortgage Loans which it may deem necessary or desirable to
maximize recoveries with respect thereto, subject to the limitations contained
in this Agreement and any related agreements. Without limiting the generality of
the foregoing, the Grantor shall continue, and is hereby authorized and
empowered hereunder, to prepare and file any and all financing statements,
continuation statements and other documents or instruments necessary to maintain
the lien on any Underlying Assets. Notwithstanding anything to the contrary
contained in this Agreement, the Trustee shall not date, endorse, record or
transfer any Loan Assignment Document except in accordance with the written
directions of the Grantor or the applicable investment manager or, upon receipt
of a Beneficiary Request for Withdrawal, in accordance with the written
direction of the Beneficiary.
(b)    The Trustee (not in its individual capacity but solely as Trustee
hereunder), upon receipt of a written request from the Grantor, shall execute
and deliver any powers of attorney and other documents provided to it which the
Grantor determines, in the exercise of its reasonable judgment, are necessary in
order to enable any servicer to carry out its duties under the applicable
Servicing Agreement or any other servicing agreement, or to enable the Grantor
to take appropriate action in respect of the ownership, assignment, transfer and
liquidation of the Commercial Mortgage Loans (and any related Underlying
Assets), as applicable, subject to the limitations in this Agreement. The
Trustee acknowledges that the Grantor may (in its sole discretion), from time to
time, execute and deliver a limited power of attorney in order to enable a
servicer to carry out their duties under the applicable Servicing Agreement
relating to any Commercial Mortgage Loan or any related Underlying Assets. The
authority of the Grantor or any servicer shall include the power to (i) enforce,
modify, amend, renew or extend the Commercial Mortgage Loans or the Underlying
Assets, (ii) grant or withhold any consents or waivers under or in respect of
the Commercial Mortgage Loans or the Underlying Assets, (iii) file and collect
insurance claims, (iv) release any Underlying Asset or any other collateral or
any party from any liability on or with respect to any of the Commercial
Mortgage Loans, (v) compromise or settle any claims of any kind or character
with respect to any of the Commercial Mortgage Loans, subject to any limitations
provided herein, (vi) initiate, complete or otherwise take any action with
respect to a foreclosure or deed in lieu of foreclosure, on any of the
Underlying Assets, (vii) repair, replace, renovate, restore and improve the
Underlying Assets, (viii) negotiate and contract to sell and sell any Commercial
Mortgage Loan (including through receipt of a discounted pay-off on such Asset),
(ix) commence, continue, negotiate, or settle litigation relating to a
Commercial Mortgage Loan or the Underlying Assets, (x) make any servicing or
other advances, (xi) act as a mortgagee in possession or receiver or in any
other capacity with respect to the Underlying Assets, (xii) exercise any and all
rights in respect of the Commercial Mortgage Loans and the Underlying Assets, or
(xiii) take any action with respect to any security document securing a
Commercial Mortgage Loan, effectuate foreclosure or other conversion of the
ownership of any Underlying Asset, including the employment of attorneys, the
institution of legal proceedings, the acceptance of compromise proposals, the
filing of claims for mortgage insurance, the collection of liquidation proceeds,
seeking a receiver, appointing a new property manager and any other matter
pertaining to a Commercial Mortgage Loan or an Underlying Asset. When the
Grantor, in the exercise of its reasonable business judgment, finds it
appropriate,




--------------------------------------------------------------------------------





it shall execute and deliver any instruments of satisfaction, cancellation,
partial or full release, discharge, transfer and all other comparable
instruments, with respect to the related Commercial Mortgage Loan or the
Underlying Asset, as applicable, provided that the execution and delivery of
such instrument is necessary in order to enable any servicer to carry out its
duties under the Servicing Agreements or any related loan document. Any such
action taken by the Grantor shall be subject in all respects to the terms of
this Agreement (including, without limitation, Section 4 regarding substitution
of Assets in the Trust Account). The Grantor may exercise all of the powers set
forth herein in its own name. Upon written request of the Grantor, the Trustee
shall execute and deliver any documents provided to it and reasonably requested
by the Grantor in furtherance of or incidental to any of the foregoing actions.
(c)    The Grantor may retain a professional servicer to service the Commercial
Mortgage Loans on its behalf, in furtherance of the Grantor’s exclusive right,
power and authority to service, manage and administer the Commercial Mortgage
Loans in the Trust Account, upon reasonable advance written notice to but
without the approval or consent of the Trustee or the Beneficiary, but subject
to the rights in and requirements of the applicable Servicing Agreement,
provided that the retention of such servicer shall not relieve the Grantor of
any of its obligations and liabilities hereunder. The Grantor may remove any
servicer under any Servicing Agreement pursuant to the terms of the applicable
Servicing Agreement or such other servicing agreements and may appoint a
successor servicer, without the consent or approval of, but only upon written
notice of such removal and appointment to, the Trustee and the Beneficiary. The
Grantor agrees to, and shall use commercially reasonable efforts to cause the
servicer to, reasonably cooperate with the Beneficiary to assist with the
transfer of servicing responsibilities to the successor servicer appointed by
the Beneficiary. In connection with any withdrawal by Beneficiary, Grantor
shall, or shall cause any such servicer to, transfer to the Beneficiary all
funds held by Grantor or such servicer with respect to such Commercial Mortgage
Loan, including without limitation all collections, reserves and escrows
relating to such Commercial Mortgage Loan.
(d)    With the exception of the Loan Assignment Documents to be delivered to
the Trustee in accordance with the terms of this Agreement, the servicer shall
retain and be charged with maintaining possession of all documentation and files
relating to the Commercial Mortgage Loans (the “Servicing File”). Upon the
deposit of any Commercial Mortgage Loan to the Trust Account, (a) the Grantor
shall deliver (or cause to be delivered) to the Trustee a letter in the form
attached hereto as Exhibit I, executed in blank by an authorized signatory and
addressed to the applicable servicer, instructing such servicer to release the
Servicing File to the Trustee or to the Beneficiary in accordance with the terms
hereof, whenever requested by the Trustee (the “Document Release Letter”), and
(b) within thirty (30) calendar days of the date of deposit, the Grantor shall
provide the servicer’s list of the documents in the Servicing File to the
Trustee and the Beneficiary. The delivery of the Document Release Letter by the
Grantor to the Trustee shall constitute a representation and certification by
the Grantor to the Trustee and the Beneficiary that such Document Release Letter
is sufficient under the terms of the applicable Servicing Agreement to require
the servicer to release the Servicing File to the Trustee without the further
consent of the Grantor or any other Person. The Servicing Agreements shall not
be amended, modified or supplemented in any way that adversely impacts the
ability of the Trustee to obtain the Servicing File without the prior written
consent of the Beneficiary. As promptly as practicable following the date
hereof, and




--------------------------------------------------------------------------------





in any event within thirty (30) days of the date hereof, the Grantor shall
arrange with the servicer to separately designate the Servicing File from other
documents held by the servicer for the benefit of the Grantor and provide
written notice to the Trustee and the Beneficiary when such access has been
arranged. Such direct access arrangements with the servicer shall not be changed
without the consent of the Beneficiary. The Trustee acknowledges that the
Beneficiary may instruct the Trustee to withdraw any documents in the Servicing
File in accordance with a Beneficiary Request for Withdrawal.
(e)    In order to facilitate the servicing, administration and enforcement of
the Commercial Mortgage Loans by or on behalf of the Grantor, and the servicing
of the Commercial Mortgage Loans by a servicer, the Grantor (if it is not using
a third party servicer) or servicers may temporarily hold collections on such
Commercial Mortgage Loans prior to the time they are remitted to the Trustee and
may hold physical possession of any related documents or instruments. Upon
written request of the Grantor to the Trustee (with a simultaneous copy to the
Beneficiary, provided the Trustee shall not be required to confirm delivery of
such copy) pursuant to the terms hereof, the Trustee shall promptly release,
deliver or transfer such documents and instruments as may be requested from time
to time by the Grantor. The Trustee and the Grantor hereby acknowledge that the
Grantor and the servicers are acting as bailees of the Trustee in holding such
monies pursuant to this Agreement (with respect to the Grantor) and the
applicable Servicing Agreement, and that the Grantor and the servicers are
acting as the Trustee’s bailee in holding any documents or instruments released,
delivered or transferred to the Grantor or any servicer pursuant to this
Agreement, and any other items constituting a part of the Trust Account which
from time to time come into the possession of the Grantor or any servicer;
provided, however, the Trustee shall incur no liability whatsoever for any acts
of the Grantor and the servicers in their capacity as bailee.
(f)    Each of the Trustee and the Beneficiary hereby acknowledges that the
rights and obligations of the Grantor under any Servicing Agreement have not
been transferred to or accepted or assumed by the Trustee and are otherwise
expressly reserved by and to the Grantor to act on its own behalf and in any
manner that it so chooses, without any consent or approval rights on the part of
the Trustee or the Beneficiary hereunder, subject to the terms of this Agreement
and any related agreement.
(g)    The Grantor hereby acknowledges and agrees that the Trustee shall not
have any obligations relating to any future funding commitments in respect of
the Assets (including, for the avoidance of doubt, the Commercial Mortgage
Loans).
Section 13.    Assets Consisting of Bank Loans.
(a)    The Trustee shall perform the functions set forth in this Section 13 with
respect to Assets consisting of Bank Loans and the cash receipts and proceeds
with respect thereto. For the avoidance of doubt, any Bank Loan deposited into
the Trust Account shall be an Asset. The Trustee and agrees to (i) forward to
the Grantor and Beneficiary any notices received with respect to the Bank Loans;
and (ii) include information pertaining to the Bank Loans in the Custody
Transmissions delivered in accordance with this Agreement as if such Bank Loans
were Commercial Mortgage Loans.




--------------------------------------------------------------------------------





(b)    For each Bank Loan, the Grantor shall deliver or cause to be delivered to
the Trustee, the following documents:


(1)    Original allonge executed in favor of the Trustee, attaching the original
Note and any prior Note assignment documents or a participation certificate (if
available), as applicable; and
(2) Assignment and Assumption Agreement, if any.
(c)    The Beneficiary shall be solely responsible for delivering or causing to
be delivered to the Trustee as soon as reasonably practicable, each and every
document required pursuant to this Agreement for each Bank Loan deposited into
the Trust as of the Closing Date (as such document is available to it),
including with respect to any Bank Loan constituting a participation interest, a
participation certificate (if available) and a copy of the applicable
participation agreement, and the Trustee shall not be responsible or liable for
taking any action to ensure the Beneficiary has complied with its delivery
obligation hereunder, causing any other person to do so or notifying the
Beneficiary that any such action has or has not been taken. The Grantor shall be
solely responsible for delivering or causing to be delivered to the Trustee as
soon as reasonably practicable, each and every document required pursuant to
this Agreement for each Bank Loan deposited into the Trust after the Closing
Date (as such document is available to it), including with respect to any Bank
Loan constituting a participation interest, a participation certificate (if
available) and a copy of the applicable participation agreement, and the Trustee
shall not be responsible or liable for taking any action to ensure the Grantor
has complied with its delivery obligation hereunder, causing any other person to
do so or notifying the Grantor that any such action has or has not been taken.
Any such delivery of a Bank Loan to the Trustee shall be accompanied by a
certification, signed by the Grantor or the Beneficiary, as applicable,
substantially in in the form of Exhibit K, attached hereto (the “Bank Loan
Delivery Certification”). It is understood and agreed that the Trustee will
accept any such documents without any independent verification and shall be
entitled to rely on the information provided by the Beneficiary or Grantor, as
applicable, regarding each Bank Loan. With respect account statements issues by
the Trustee hereunder, it is understood and agreed that such statements will
only reflect an inventory of the documents and files that the Trustee holds
hereunder with respect to the Bank Loans. The Grantor shall be solely
responsible for servicing the Bank Loans (or causing the Bank Loans to be
serviced) in accordance with the terms and conditions of Section 12 of this
Trust Agreement (other than those provisions that apply solely to Commercial
Mortgage Loans and not Bank Loans).
(d)    The Trustee shall not have any duty or responsibility to provide the
Grantor or the Beneficiary with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any borrower of any Bank Loan that may come into the
possession of the Trustee or any of its officers, directors, employees, agents,
attorneys, attorneys-in-fact or affiliates. The Grantor further acknowledges and
agrees that the Trustee shall not have any obligations relating to any future
funding commitments in respect of the Assets (including, for the avoidance of
doubt, the Bank Loans).




--------------------------------------------------------------------------------





(e)    In order to facilitate the servicing of any Bank Loan, the Grantor shall
also have the right, at any time and from time to time, to withdraw from the
Trust Account, subject only to three (3) Business Days’ prior written notice
from the Grantor to the Trustee and the Beneficiary such Bank Loans as are
specified in such Grantor Servicing Notice, which notice shall include a
certification by the Grantor to the Trustee and the Beneficiary that the
withdrawal of the Bank Loans is required in connection with (i) the pay-off of
any Bank Loan, (ii) the sale of a Bank Loan by the Grantor, (iii) the
modification, servicing, restructuring, foreclosure or other liquidation of any
Loan or (iv) or as may otherwise be required in connection with
servicing/administration of the Loan. If directed by the Grantor or the
applicable Investment Manager in the Grantor Servicing Notice delivered in
connection with any withdrawal of any Bank Loan pursuant to this Section 13(e)
or otherwise in writing, the Trustee shall (A) in its capacity as Trustee and
not in its individual capacity, execute and deliver to the Grantor, the
applicable Assignment Documents (and any other transfer documents provided to
the Trustee for execution in appropriate form), including the original
promissory note, and (B) obtain any consents required to effect such withdrawal,
and the Trustee shall reasonably cooperate with the Grantor or the Investment
Manager in providing any information or documentation necessary to effect such
withdrawal (to the extent such information or documentation exists and is in the
possession or control of the Trustee). The Grantor may from time to time
designate a third party in a Grantor Servicing Notice to whom the applicable
Loan Assignment Documents, including the original promissory Note shall be
delivered. The Grantor Servicing Notice shall include a certification that the
proceeds from a transaction of the type described in clause (i) or (ii) of the
first sentence of this Section 13(e) will be paid into the Trust Account and
that any net cash proceeds from such foreclosure sale or liquidation shall be
paid into the Trust Account within three (3) Business Days. For avoidance of
doubt, in the event that the Grantor comes into possession of any cash proceeds,
the Grantor acknowledges and agrees (x) that it holds such proceeds in trust for
the benefit of the Beneficiary, and (y) that it will transfer such proceeds to
the Trust Account as soon as reasonably practical following receipt by the
Grantor, except in each case, to the extent that it has previously deposited
other Assets into the Trust Account to replace some or all of the value of the
withdrawn Bank Loan. The Trustee shall have no liability or responsibility to
verify or determine the occurrence of any event or condition giving rise to the
Grantor’s right to withdraw Bank Loans from the Trust Account pursuant to a
Grantor Servicing Notice or to monitor the Grantor’s compliance with its
obligation to deposit proceeds of any withdrawn Asset, and the Trustee shall be
fully protected in relying conclusively on the Grantor Servicing Notice.
Section 14.    Termination of the Trust Account. This Trust Agreement, except
for the indemnities provided herein, may be terminated only after the Grantor
and the Beneficiary have given the Trustee joint written notice of their
intention to terminate this Trust Agreement and the Trust Account (the “Notice
of Intention”). Upon receipt of the Notice of Intention, and without further
authorization from the Beneficiary or any other Person, the Trustee shall
promptly transfer to the Grantor or the Beneficiary, in accordance with the
joint direction of the Grantor and the Beneficiary contained in the Notice of
Intention, any and all Assets remaining in the Trust Account, at which time all
liability of the Trustee with respect to the Assets so transferred shall cease.
This Trust Agreement, except for the indemnities provided herein, and the Trust
Account shall terminate when all of the Assets have been so delivered by the
Trustee in accordance with the terms of this Trust Agreement.




--------------------------------------------------------------------------------





Section 15.    Definitions. Except as the context shall otherwise require, the
following terms shall have the following meanings for purposes of this Trust
Agreement (the definitions to be applicable to both the singular and the plural
forms of each term defined if both forms of such term are used in this Trust
Agreement):
The term “Affiliate” means any other Person that directly or indirectly
controls, is controlled by, or is under common control with, the first Person.
The term “Bank Loan(s)” means any loan (other than a Commercial Mortgage Loan),
or any portion thereof, held as an Asset in the Account which, for the avoidance
of doubt, may include any participation or syndication interests, provided such
interests are (x) obtained in accordance with the applicable loan documents and
are subject to a valid participation agreement, if applicable, and (y) are on a
pari passu economic basis with the other participants.
The term “Beneficiary” shall include any successor of the Beneficiary by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
The term “Binder” means that certain binding commitment agreement, dated as of
December 3, 2017, by and among Hopmeadow Acquisition, Inc., the Beneficiary,
Hartford Life and Annuity Company, an insurance company organized under the laws
of Connecticut, the Grantor and, solely for purposes of Annex A thereto,
Hartford Holdings, Inc.
The term “Book Value” means, with respect to any Asset and as of any date of
determination, the amount stated for such assets, including accrued interest, on
the Grantor’s statutory financial statements determined in accordance with then
applicable statutory accounting principles.
The term “Control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of more
than 50% of the voting securities of a corporation.
The term “CML Assignment Document Certification” means a certification
substantially in the form of Exhibit J attached hereto.
The term “Commercial Mortgage Loan” means commercial mortgage loans as permitted
under the Investment Guidelines and deposited into the Trust Account, which, for
the avoidance of doubt, may include any participation interests, provided such
interests are (a) obtained in accordance with the applicable loan documents and
are subject to a valid participation agreement and (b) are on a pari passu
economic basis with the other participants, and may include any commercial
mortgage loans evidenced by multiple promissory notes provided such notes are on
a pari passu economic basis with other noteholder(s).
The term “Custody Transmission” means, in the case of each Commercial Mortgage
Loan or Bank Loan held by the Trustee, a computer-readable transmission
containing the following information (and such other data as may be mutually
agreed upon in writing by the Grantor and the Trustee), which shall be delivered
by the Trustee to the Grantor and the Beneficiary pursuant to Section 1.2(c) of
this Agreement and for each Commercial Mortgage Loan shall include: the




--------------------------------------------------------------------------------





Mortgage Loan Number, Underlying Asset’s address, Mortgagor’s name, and
Mortgagor’s address and for each Bank Loan shall include borrower’s name, and
borrower’s address. The Trustee shall incorporate the outstanding principal
amount of the Commercial Mortgage Loan or Bank Loan, as applicable, whether or
not such Commercial Mortgage Loan or Bank Loan is specially serviced and all
other agreed upon data, to the extent provided to the Trustee, into the Custody
Transmission. Each Custody Transmission delivered shall (i) be cumulative, and
shall cover all Commercial Mortgage Loans and Bank Loans for which related Loan
Assignment Documents are being held by the Trustee on the date of such Custody
Transmission, and (ii) include a then-current listing of all Loan Assignment
Documents. The form of the Custody Transmission shall not be modified without
the consent of the Parties, not to be unreasonably conditioned, delayed or
withheld.
The term “Eligible Investments” means assets (i) qualifying as admitted assets
for life insurance companies under the insurance laws of the State of
Connecticut and (ii) complying with the requirements specified by the Investment
Guidelines.
The term “Environmental Damages” means any and all claims, Losses, liabilities,
damages, fines, penalties, and out-of-pocket costs and expenses (including
reasonable attorney’s fees and expenses) of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to (1)
the presence, disposal, release or threatened release of any Hazardous Materials
which are on, from or affecting soil, water, vegetation, buildings, personal
property, persons, animals or otherwise; (2) any personal injury (including
wrongful death), property damage (real or personal) or natural resource damage
arising out of or related to such Hazardous Materials; (3) any third party claim
brought or threatened, settlement reached, government order, or any legal
policies or legal requirements having the force of law imposed on the Trustee,
which are based upon or in any way related to such Hazardous Materials,
including attorney and consultant fees and expenses, investigation and
laboratory fees, court costs and litigation expenses; and (4) any violations of
Environmental Law.
The term “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, and any other applicable federal, state,
local, or foreign statute, rule, regulation, order, judgment, directive, decree,
permit, license or common law as in effect now, previously, or at any time
during the term of this Agreement, and regulating, relating to, or imposing
liability or standards of conduct concerning air emissions, water discharges,
noise emissions, the release or threatened release or discharge of any Hazardous
Material into the environment, the use, manufacture, production, refinement,
generation, handling, treatment, storage, transport or disposal of any Hazardous
Material or otherwise concerning pollution or the protection of the outdoor or
indoor environment, or human health or safety in relation to exposure to
Hazardous Materials.
The term “Exclusive Control Event” means that there has been a Mandatory Control
Level Event with respect to Grantor within the meaning of section 211 CMR 20.06
of the Massachusetts Insurance Regulations.
The term “Governmental Authority” means any foreign or national government, any
state or other political subdivision thereof or any self-regulatory authority,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.




--------------------------------------------------------------------------------





The term “Hazardous Materials” means, without limit, any pollutant, contaminant
or hazardous, toxic, medical, biohazardous, or dangerous waste, substance,
constituent or material, defined or regulated as such in, or for the purpose of,
any applicable Environmental Law, including any asbestos, any petroleum, oil
(including crude oil or any fraction thereof), any radioactive substance, any
polychlorinated biphenyls, any toxin, chemical, disease-causing agent or
pathogen, and any other substance that gives rise to liability under any
applicable Environmental Law.
The term “Loan Assignment Documents” means, (A) with respect to any whole
Commercial Mortgage Loans, (i) an original allonge (“Loan Assignment Allonge”)
executed in a form sufficient to properly assign and transfer each original
promissory note or notes and any prior transfer documents pertaining to such
notes (collectively and severally, the “Note”) evidencing such Commercial
Mortgage Loan and attaching the original Note, (ii) one or more original
assignment agreements executed in favor of the Trustee (solely in its capacity
as Trustee and not in its individual capacity), in recordable form and otherwise
in a form sufficient to transfer and assign of record each of the mortgages,
deeds of trust, deeds to secure debt or similar instruments securing such
Commercial Mortgage Loan (the “Security Instruments”) and each of any separate
assignments of rents and leases and similar agreements securing such Commercial
Mortgage Loan (the “Lease Assignments”), (iii) UCC-3 assignments or similar
assignments in form sufficient to assign each of the financing statements
(including fixture filings) required in connection with such Commercial Mortgage
Loan (the “Financing Statements”), to the Trustee, and (iv) an original executed
omnibus assignment in favor of the Trustee, in form and substance sufficient to
transfer to Trustee all of the Grantor’s right, title and interest in and to the
Commercial Mortgage Loan to the Trustee, including specifically, without
limitation, all of the Grantor’s rights and interests in and to all guaranties,
environmental indemnification agreements, security agreements, loan agreements
and similar agreements; (B) with respect to any Commercial Mortgage Loans
constituting participation interests, (i) an original participation certificate
executed in a form sufficient to properly assign such participation interest
(the “Participation Certificate”) and (ii) a copy of the applicable
participation agreement (the “Participation Agreement”) and (C) with respect to
all Commercial Mortgage Loans in subclauses (A) and (B) above, a CML Assignment
Document Certification delivered by the Grantor to the Trustee in respect of
such Commercial Mortgage Loan; (D) with respect to any Bank Loan such
documentation as may be required by the applicable loan, credit agreement or
security agreement to effect an assignment of all or part of such Bank Loan
including (as applicable) (x) an original allonge (also a “Loan Assignment
Allonge”) executed in a form sufficient to properly assign and transfer each
original promissory note or notes and any prior transfer documents pertaining to
such notes (collectively and severally, the “Note”) evidencing such Bank Loan
and attaching the original Note, (y) if any UCC filings exist, UCC-3 assignments
or similar assignments in form sufficient to assign each of the financing
statements (including fixture filings) required in connection with such Bank
Loan (also the “Financing Statements”), to the Trustee, and (z) an original
executed omnibus assignment in favor of the Trustee, in form and substance
sufficient to transfer to Trustee all of the Grantor’s right, title and interest
in and to the Bank Loan to the Trustee, including specifically, without
limitation, all of the Grantor’s rights and interests in and to all guaranties,
environmental indemnification agreements, security agreements, loan agreements
and similar agreements.




--------------------------------------------------------------------------------





The term “Losses” means, collectively, losses, costs, expenses (including
reasonable attorney’s fees and expenses), damages, liabilities and claims.
The term “Monthly Reinsurance Settlement Report” has the meaning set forth on
Exhibit C attached hereto.
The term “Net Collections” shall mean all principal collections on an Asset,
insurance proceeds and condemnation awards arising from or under such Asset,
after retention by the related servicer of required escrows and reserves to the
extent contemplated pursuant to the terms of the applicable loan agreement and
Servicing Agreement.
The term “Person” shall mean and include an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.
The term “Qualified United States Financial Institution” shall mean an
institution that (1) is organized, or in the case of a United States branch or
agency office of a foreign banking organization, licensed under the laws of the
United States or any state thereof and has been granted authority to operate
with fiduciary powers; and (2) is regulated, supervised, and examined by federal
or state authorities having regulatory authority over banks and trust companies.
The term “Representative” of a Person shall mean the directors, officers,
employees, advisors, agents, consultants, independent accountants, investment
bankers, counsel or other representatives of such Person and of such Person’s
Affiliates.
The term “Servicing Agreement” means any servicing agreement entered into by the
Grantor and any third party with respect to any Commercial Mortgage Loan.
The term “Trailing Document” means those Loan Assignment Documents referenced in
subclauses (ii) and (iii) of the definition thereof.
The term “Trustee Loan Assignment Documents” means, with respect to (i) any
whole Commercial Mortgage Loan, documents substantially similar to the Loan
Assignment Documents pertaining to such whole Commercial Mortgage Loan, (and
with respect to the allonge, attaching the original Loan Assignment Allonge and
Note), (ii) any participated Commercial Mortgage Loan, an original Participation
Certificate, and (iii) in either case, any other required transfer documents, in
each case provided to the Trustee by the Person requesting the release of the
applicable Commercial Mortgage Loan, for execution in appropriate form.
The term “Underlying Asset” means any property or other asset serving as
collateral for any Commercial Mortgage Loan.
Section 16.    Governing Law. Except for the rights, duties, privileges,
immunities and standard of care of the Trustee, which shall be governed by the
laws of the State of the New York without regard to its conflict of laws or
principles, and as otherwise expressly provided herein, the provisions of and
validity and construction of this Trust Agreement and any amendments thereto
shall be governed by and construed in accordance with the laws of the State of
Connecticut without




--------------------------------------------------------------------------------





regard to its conflict of laws provision, and the Trust Account created
hereunder shall be administered in accordance with the laws of said state. Each
of the Parties hereby submits to the personal jurisdiction of and each agrees
that all proceedings relating hereto shall be brought in courts located within
the City and State of New York.
Section 17.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
Section 18.    Dispute Resolution. Except as otherwise specifically provided in
Section 2(g), or in the event that the Beneficiary delivers a Notice of
Exclusive Control to the Trustee, in the event of any dispute between or
conflicting claims by or between the Grantor and the Beneficiary and/or any
other Person or entity with respect to any Assets, the Trustee shall be
entitled, in its sole discretion, to refuse to comply with any and all claims,
demands or instructions with respect to such Assets so long as such dispute or
conflict shall continue, and the Trustee shall not be or become liable in any
way to the Grantor or the Beneficiary for failure or refusal to comply with such
conflicting claims, demands or instructions. The Trustee shall be entitled to
refuse to act until, in its sole discretion, either (i) such conflicting or
adverse claims or demands shall have been determined by a final order, judgment
or decree of a court of competent jurisdiction, which order, judgment or decree
is not subject to appeal, or settled by agreement between the conflicting
parties as evidenced in a writing satisfactory to the Trustee or (ii) the
Trustee shall have received security or an indemnity satisfactory to it
sufficient to hold it harmless from and against any and all Losses which it may
incur by reason of so acting. The Trustee may, in addition, elect, in its sole
discretion, to commence an interpleader action or seek other judicial relief or
orders as it may deem, in its sole discretion, necessary. The costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
such proceeding shall be paid by, and shall be deemed a joint and several
obligation of, the Grantor and the Beneficiary.
Section 19.    Successors and Assigns. This Trust Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
permitted assigns and legal Representatives. Neither this Trust Agreement, nor
any right or obligation hereunder, may be assigned by any Party without the
prior written consent of the other Parties hereto. Any assignment in violation
of this Section 19 shall be void and shall have no force and effect.
Section 20.    Severability. If any provision of this Trust Agreement is held to
be void or unenforceable, in whole or in part, (i) such holding shall not affect
the validity and enforceability of the remainder of this Trust Agreement,
including any other provision, paragraph or subparagraph, and (ii) the Parties
agree to attempt in good faith to reform such void or unenforceable provision to
the extent necessary to render such provision enforceable and to carry out its
original intent.
Section 21.    Entire Agreement. This Trust Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof, and there
are no understandings or




--------------------------------------------------------------------------------





agreements, conditions or qualifications relative to this Trust Agreement which
are not fully expressed in this Trust Agreement or the Reinsurance Agreement.
Section 22.    Amendments. This Trust Agreement may be modified or otherwise
amended, and the observance of any term of this Trust Agreement may be waived,
only if such modification, amendment or waiver is in writing and signed by the
Parties.
Section 23.    Notices. All notices, requests, instructions, directions, demands
and other communications under this Trust Agreement must be in writing and will
be deemed to have been duly given or made as follows: (a) if sent by registered
or certified mail in the United States, return receipt requested, or by
reputable overnight air courier, upon receipt; (b) if sent by facsimile
transmission, with a copy mailed on the same day in the manner provided in (a)
above, when transmitted; or (c) if otherwise actually personally delivered, when
delivered, and shall be delivered as follows:
If to the Grantor:
Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Joel Volcy, Managing Director and Chief Operating Officer


With a copy to:


Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Samuel Ramos, Esq., General Counsel and Secretary


If to the Beneficiary:
Hartford Life Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0444
Attention: Vice President, Reinsurance


With a copy to:


Hartford Life Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0441
Attention: General Counsel




--------------------------------------------------------------------------------







If to the Trustee:
Bank of New York Mellon
101 Barclay Street
Mailstop: 101-0700
New York, New York 10286
Attention: Insurance Trust Group
Facsimile: (732) 667-9536


or to such other address or to such other Person as a Party may have last
designated by notice to the other Parties.
Section 24.    Headings. The headings of the Sections have been inserted for
convenience of reference only and shall not be deemed to constitute a part of
this Trust Agreement.
Section 25.    Counterparts. This Trust Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original, but such counterparts together shall constitute but one and the
same Trust Agreement.
Section 26.    USA Patriot Act. The Grantor and Beneficiary hereby acknowledge
that the Trustee is subject to federal laws, including the Customer
Identification Program (“CIP”) requirements under the USA PATRIOT Act and its
implementing regulations, pursuant to which the Trustee must obtain, verify and
record information that allows the Trustee to identify the Grantor and
Beneficiary. Accordingly, prior to opening the Trust Account hereunder, the
Trustee will ask the Grantor and Beneficiary to provide certain information
including, but not limited to, the Grantor’s and Beneficiary’s name, physical
address, tax identification number and other information that will help the
Trustee to identify and verify the Grantor’s and Beneficiary’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information. Each of the Grantor and Beneficiary
agrees that the Trustee cannot open the Trust Account hereunder unless and until
the Trustee verifies the Grantor’s and Beneficiary’s identity in accordance with
the Trustee’s CIP.
Section 27.    Representations. Each Party represents and warrants to the others
that it has full authority to enter into this Trust Agreement upon the terms and
conditions hereof and that the individual executing this Trust Agreement on its
behalf has the requisite authority to bind such Party to this Trust Agreement,
and that the Trust Agreement constitutes a binding obligation of such Party
enforceable in accordance with its terms.
Section 28.    Required Disclosure. The Trustee is authorized to supply any
information regarding the Trust Account and related Assets that is required by
any law, regulation or rule now or hereafter in effect. Each of the Grantor and
the Beneficiary agrees to supply the Trustee with any required information if it
is not otherwise reasonably available to the Trustee, except for information
that is subject to the obligation of confidentiality and is not required by the
Trustee to comply with any applicable law, regulation or rule now or hereafter
in effect.




--------------------------------------------------------------------------------





Section 29.    Shareholder Communication Act, Etc. With respect to securities
issued in the United States, the Shareholders Communications Act of 1985 (the
“Act”) requires Trustee to disclose to the issuers, upon their request, the
name, address and securities position of its Grantor who are (a) the “beneficial
owners” (as defined in the Act) of the issuer’s securities, if the beneficial
owner does not object to such disclosure, or (b) acting as a “respondent bank”
(as defined in the Act) with respect to the securities. (Under the Act,
“respondent banks” do not have the option of objecting to such disclosure upon
the issuers’ request.) The Act defines a “beneficial owner” as any Person who
has, or shares, the power to vote a security (pursuant to an agreement or
otherwise), or who directs the voting of a security. The Act defines a
“respondent bank” as any bank, association or other entity that exercises
fiduciary powers which holds securities on behalf of beneficial owners and
deposits such securities for safekeeping with a bank, such as Trustee. Under the
Act, Grantor is either the “beneficial owner” or a “respondent bank.”
[ ] Grantor is the “beneficial owner,” as defined in the Act, of the securities
to be held by Trustee hereunder.

[ ] Grantor is not the beneficial owner of the securities to be held by Trustee,
but is acting as a “respondent bank,” as defined in the Act, with respect to the
securities to be held by Trustee hereunder.
IF NO BOX IS CHECKED, TRUSTEE SHALL ASSUME THAT GRANTOR IS THE BENEFICIAL OWNER
OF THE SECURITIES.
For beneficial owners of the securities only:
[ ] Grantor objects
[ ] Grantor does not object to the disclosure of its name, address and
securities position to any issuer which requests such information pursuant to
the Act for the specific purpose of direct communications between such issuer
and Grantor.
IF NO BOX IS CHECKED, TRUSTEE SHALL RELEASE SUCH INFORMATION UNTIL IT RECEIVES A
CONTRARY WRITTEN INSTRUCTION FROM GRANTOR.
With respect to securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.
The Grantor agrees to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.
Section 30.    Information Sharing.
The Bank of New York Mellon Corporation is a global financial organization that
operates in and provides services and products to clients through its affiliates
and subsidiaries located in multiple jurisdictions (the “BNY Mellon Group”). The
BNY Mellon Group may (i) centralize in one or more affiliates and subsidiaries
certain activities (the “Centralized Functions”), including audit, accounting,
administration, risk management, legal, compliance, sales, product
communication, relationship management, and the compilation and analysis of
information and




--------------------------------------------------------------------------------





data regarding Grantor and Beneficiary (which, for purposes of this provision,
is the name and business contact information for the Grantor and Beneficiary’s
employees and Representatives) and the accounts established pursuant to this
Agreement (“Grantor and Beneficiary Information”) and (ii) use third party
service providers to store, maintain and process Grantor and Beneficiary’s
Information (“Outsourced Functions”). Notwithstanding anything to the contrary
contained elsewhere in this Agreement and solely in connection with the
Centralized Functions and/or Outsourced Functions, Grantor and Beneficiary
consent to the disclosure of, and authorize the BNY Mellon Group to disclose,
Grantor and Beneficiary’s Information to (i) other members of the BNY Mellon
Group (and their respective officers, directors and employees) and to (ii)
third-party service providers (but solely in connection with Outsourced
Functions) who are required to maintain the confidentiality of Grantor and
Beneficiary’s Information in furtherance of the Trustee’s performance of its
obligations hereunder. In addition, the BNY Mellon Group may aggregate Grantor
and Beneficiary’s Information with other data collected and/or calculated by the
BNY Mellon Group, and the BNY Mellon Group will own all such aggregated data,
provided that the BNY Mellon Group shall not distribute the aggregated data in a
format that identifies Grantor and Beneficiary Information with Grantor and
Beneficiary specifically.  Grantor and Beneficiary also consent to the
disclosure of Grantor and Beneficiary’s Information to governmental and
regulatory authorities in jurisdictions where the BNY Mellon Group operates and
otherwise as required by law.
Section 31.    Successors and Assigns of Trustee.
Any corporation or other company into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or other
company resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or other company succeeding to the
business of the Trustee shall be the successor of the Trustee hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.
COMMONWEALTH ANNUITY AND LIFE
INSURANCE COMPANY, as Grantor


By:    
Name:
Title:




HARTFORD LIFE INSURANCE COMPANY, as Beneficiary




By:    
Name:
Title:




THE BANK OF NEW YORK MELLON, as Trustee




By:     
Name:
Title:






--------------------------------------------------------------------------------





SCHEDULE I
INITIAL DEPOSIT
[see attached]








--------------------------------------------------------------------------------






hlicannexa1tohlicandcomw.jpg [hlicannexa1tohlicandcomw.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw01.jpg [hlicannexa1tohlicandcomw01.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw02.jpg [hlicannexa1tohlicandcomw02.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw03.jpg [hlicannexa1tohlicandcomw03.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcw04.jpg [hlicannexa1tohlicandcw04.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw05.jpg [hlicannexa1tohlicandcomw05.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw06.jpg [hlicannexa1tohlicandcomw06.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw07.jpg [hlicannexa1tohlicandcomw07.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw08.jpg [hlicannexa1tohlicandcomw08.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw09.jpg [hlicannexa1tohlicandcomw09.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw10.jpg [hlicannexa1tohlicandcomw10.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw11.jpg [hlicannexa1tohlicandcomw11.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw12.jpg [hlicannexa1tohlicandcomw12.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw13.jpg [hlicannexa1tohlicandcomw13.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcomw14.jpg [hlicannexa1tohlicandcomw14.jpg]




--------------------------------------------------------------------------------





hlicannexa1tohlicandcw15.jpg [hlicannexa1tohlicandcw15.jpg]







--------------------------------------------------------------------------------





hlicannexb1tohlicandcw.jpg [hlicannexb1tohlicandcw.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw01.jpg [hlicannexb1tohlicandcw01.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw02.jpg [hlicannexb1tohlicandcw02.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw03.jpg [hlicannexb1tohlicandcw03.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw04.jpg [hlicannexb1tohlicandcw04.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw05.jpg [hlicannexb1tohlicandcw05.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw06.jpg [hlicannexb1tohlicandcw06.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw07.jpg [hlicannexb1tohlicandcw07.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw08.jpg [hlicannexb1tohlicandcw08.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw09.jpg [hlicannexb1tohlicandcw09.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw10.jpg [hlicannexb1tohlicandcw10.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw11.jpg [hlicannexb1tohlicandcw11.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw12.jpg [hlicannexb1tohlicandcw12.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw13.jpg [hlicannexb1tohlicandcw13.jpg]




--------------------------------------------------------------------------------





hlicannexb1tohlicandcw14.jpg [hlicannexb1tohlicandcw14.jpg]




--------------------------------------------------------------------------------








EXHIBIT A
BENEFICIARY REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and [insert position], each a duly
authorized officer of Hartford Life Insurance Company (“Beneficiary”), do hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [ ],
2018, entered into by and among Beneficiary, Commonwealth Annuity and Life
Insurance Company (“Commonwealth”) and The Bank of New York Mellon (the
“Trustee”) (the “Trust Agreement”) and the Annuity Reinsurance Agreement dated
as of [ ], 2018, between Beneficiary and Commonwealth (the “Reinsurance
Agreement”), Beneficiary is entitled to withdraw from the Trust Account (as
defined in the Trust Agreement) established by Commonwealth for the benefit of
Beneficiary pursuant to the Trust Agreement, Assets with a current fair market
value equal to $[_______] for the purpose[s] specified in Section 9.8(a) of the
Reinsurance Agreement.
[Certification to specify the basis for the withdrawal.]
Beneficiary hereby requests that the Trustee immediately transfer to Beneficiary
all right, title and interest in those Assets set forth on Schedule A attached
hereto (which Assets have a fair market value equal to $[_____]) from the Trust
Account established by Commonwealth for the benefit of Beneficiary pursuant to
the Trust Agreement. [Insert transfer instructions.]
[If Bank Loans—[The Trustee is instructed to deliver to the Beneficiary the Loan
Assignment Documents applicable to Loan No. ____________] OR [The Trustee is
instructed to endorse, date and transfer the applicable Loan Assignment
Documents or other transfer documents attached hereto to the Beneficiary]].


This Certificate is a “Beneficiary Request for Withdrawal” within the meaning of
Section 2(a) of the Trust Agreement.
Please notify the Grantor within two (2) Business Days of delivery of the
withdrawn Assets.




--------------------------------------------------------------------------------





 
HARTFORD LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:
 
 
 
 
Dated:
 
 
Name:
 
Title:

cc: Grantor




--------------------------------------------------------------------------------





EXHIBIT B
GRANTOR REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Commonwealth”), does hereby
request that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among Hartford Life Insurance Company (“Beneficiary”),
Commonwealth and The Bank of New York Mellon (the “Trustee”) (the “Trust
Agreement”) and the Annuity Reinsurance Agreement dated as of [___], 2018,
between Beneficiary and Commonwealth (the “Reinsurance Agreement”), Commonwealth
withdraw from the Trust Account (as defined in the Trust Agreement) established
by Commonwealth for the benefit of Beneficiary pursuant to the Trust Agreement,
Assets with a current fair market value equal to $[_____].
[Commonwealth hereby directs the Trustee to immediately deliver to Beneficiary
cash in the amount of $[_____]. Commonwealth hereby attaches a copy of the
applicable Monthly Reinsurance Settlement Report and hereby certifies that the
conditions described in Section 9.6 of the Reinsurance Agreement and Section
2(d)(i) of the Trust Agreement have been met.] [Note: for use if the proviso set
forth in Section 9.6 applies.]
[Commonwealth hereby directs the Trustee to deliver to [Commonwealth or its
designee] [the Assets specified below] [and] [cash in the amount of $[_____],
immediately following the fifth (5th) Business Day after the date hereof unless
Beneficiary shall have objected to such withdrawal in writing within such five
(5) Business Day period.] [Note: for use if the proviso set forth in Section 9.6
does not apply.]
[Insert transfer instructions]
This Certificate is a “Grantor Request for Withdrawal” within the meaning of
Section 2(c) of the Trust Agreement.
Please notify the Beneficiary within two (2) Business Days of delivery of the
withdrawn Assets.
 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:

With copy to: [Note: for use if the proviso set forth in Section 9.6 does not
apply.]
Hartford Life Insurance Company
[Address]
Facsimile:




--------------------------------------------------------------------------------





Attention:
EXHIBIT C


PROVISIONS OF THE REINSURANCE AGREEMENT


Set forth below is the text of the provisions of the Reinsurance Agreement that
are referenced in this Agreement.


Section 8.1.
Recapture Events. Each of the following shall constitute a “Recapture Event”:
(a)     (i) the Reinsurer ceases to or fails to be solvent, or generally fails
to pay, or admits in writing its inability to pay, its debt as they become due,
subject to applicable grace periods, (ii) the Reinsurer initiates or commences
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or for all or substantially all of its assets, (iii) the Reinsurer becomes
subject to any liquidation, insolvency, rehabilitation, conservation,
supervision or similar proceeding against the Reinsurer by a Governmental
Authority having jurisdiction over the Reinsurer, or (iv) the Reinsurer takes
any action to effectuate or authorize any of the foregoing;
(b)     (A) the Reinsurer fails to (1) fund the Trust Account for any amounts
not subject to a good faith dispute that are required to be deposited therein by
the Reinsurer in accordance with Section 9.5 and with the terms of the Trust
Agreement, or (2) perform or observe any of the material terms and conditions of
this Agreement or the Trust Agreement, including a failure to pay the Company
any amount due under this Agreement that is not subject to a good faith dispute;
and (B) any such failure continues for twenty (20) Business Days after the date
on which the Reinsurer becomes aware of such failure, including, but not limited
to, the date on which the Company notifies the Reinsurer in writing of such
failure, it being understood that a breach by the Reinsurer of Section 14.1 or
Section 14.2, or any representation or warranty contained in this Agreement
shall not constitute a Recapture Event;
(c)    with respect to a recapture of solely the Reinsured Contracts retroceded
to the Retrocessionaire, if applicable and if any, the Retrocessionaire fails to
perform or observe any of the material terms and conditions of the Retrocession
Trust Agreement and such failure continues for twenty (20) Business Days after
the expiration of any applicable cure period in the Retrocession Trust
Agreement;
(d)    a Reinsurance Credit Event continues for the lesser of (x) ninety (90)
calendar days and (y) the period from inception of such Reinsurance Credit Event
to the “as of” date of the Company’s next statutory financial statement, and the
Reinsurer has not taken action which would enable the Company to receive full
statutory financial statement credit for reinsurance ceded to the Reinsurer
under this Agreement, and the Company has acted in compliance with its
obligations under Section 17.1(c); or
(e)    (i) the Reinsurer’s RBC Ratio is below [REDACTED] in any quarterly period
and (ii) the Reinsurer has not within thirty (30) calendar days of such
shortfall provided the Company with




--------------------------------------------------------------------------------





evidence reasonably satisfactory to the Company that the Reinsurer has either
(i) restored its RBC Ratio to [REDACTED] or (ii) entered into a letter of intent
whereby the Reinsurer and an affiliated insurance company agree to effect a
novation causing this Agreement to be novated to such an affiliated insurance
company that has capital in excess of [REDACTED] and an RBC Ratio (or the local
equivalent if not a U.S. entity) in excess of [REDACTED], subject only to
obtaining any required regulatory and third party consents. Such affiliated
insurance company must either be authorized in the domiciliary state of the
Company (provided that such domiciliary state is a jurisdiction with
substantially similar requirements as the Company’s domiciliary state as of the
Closing Date) or provide collateral, sufficient to provide the Company full
financial statement credit, in accordance with the credit for reinsurance
requirements of the domiciliary state of the Company (provided that such
domiciliary state is a jurisdiction with substantially similar requirements as
the Company’s domiciliary state as of the Closing Date). If regulatory and third
party consents are not obtained within thirty (30) calendar days of the date of
the letter of intent, then the Company may immediately recapture the Reinsured
Contracts.
Each calendar quarter, the Reinsurer shall provide to the Company the RBC Ratio
of the Reinsurer calculated in accordance with then Applicable Law and Schedule
H, (i) based on the Reinsurer’s good faith estimate as of the last day of such
calendar quarter (other the last quarter of a calendar year), using, to the
extent any factors are not reasonably available, hypothetical amounts derived
from reasonable estimation and annualization or (ii) calculated by the Reinsurer
as of such calendar year, as applicable. Each such calculation shall include
reasonable supporting detail with respect to such calculation.
The Reinsurer will notify the Company promptly in writing, in reasonable detail,
of any Recapture Event or any event or circumstance it becomes aware of that,
with the giving of notice or the passage of time, would reasonably be expected
to constitute a Recapture Event. The Company will notify the Reinsurer promptly
in writing, in reasonable detail, upon becoming aware of a Recapture Event or
any event or circumstance that, with the giving of notice or the passage of
time, would reasonably be expected to constitute such a Recapture Event.


Section 9.5.
Rebalancing the Trust Account. If the Trust Account Balance as of the end of any
calendar month after the Closing Date is less than (x) the Required Balance as
set forth in the statement contemplated by Section 6.2(b) for such calendar
month, minus if applicable, amounts withdrawn by the Company in accordance with
Section 9.8 that are subject to a good faith dispute, provided that such
reduction shall only be permitted to the extent that such disputed amount has
not already been reflected in the NAIC Reserves incorporated in the Required
Balance, minus (y) if applicable, the Retrocession Trust Account Balance (if
any) as set forth in such statement, then, unless such shortfall shall have been
cured by assets deposited into the Retrocession Trust Account, the Reinsurer
shall deposit additional Eligible Trust Account Assets into the Trust Account
within fifteen (15) Business Days following the date such shortfall is
determined so that the Trust Account Balance is no less than the Required
Balance set forth in such statement, minus if applicable, amounts withdrawn by
the Company in accordance with Section 9.8 that are subject to a good faith
dispute, provided that such reduction shall only be permitted to the extent that
such disputed amount has not already been




--------------------------------------------------------------------------------





reflected in the NAIC Reserves incorporated in the Required Balance, minus if
applicable, the Retrocession Trust Account Balance (if any) set forth in such
statement; provided, however, that as of and after the occurrence of a
Reinsurance Credit Event and provided that a statutory trust is put in place to
secure reinsurance credit in accordance with Section 17.1, for purposes of any
provision of this Agreement, if applicable, the Retrocession Trust Account
Balance shall not be subtracted for purposes of the calculations under the
preceding sentence other than, if applicable, amounts withdrawn by the Company
in accordance with Section 9.8 that are subject to a good faith dispute,
provided that such reduction shall only be permitted to the extent that such
disputed amount has not already been reflected in the NAIC Reserves incorporated
in the Required Balance. Without limiting the foregoing, if an asset in the
Trust Account no longer qualifies as an Eligible Trust Account Asset, then,
within fifteen (15) Business Days following the date on which the Reinsurer
becomes aware of such circumstance, the Reinsurer shall replace such asset with
one or more Eligible Trust Account Assets in accordance with Section 9.7.
Notwithstanding the foregoing, should any asset in the Trust Account become
impaired under SAP the Reinsurer shall, as promptly as practicable but in no
event later than five (5) Business Days following the date on which the
Reinsurer becomes aware of such circumstances, deposit or substitute additional
assets constituting Eligible Trust Account Assets in accordance with this
Section 9.5 or Section 9.7, to the extent required such that the Trust Account
Balance is no less than the balance required as of the end of the month
preceding the month in which the impairment occurred.


Section 9.6.
Trust Account Withdrawals. If, as of any month end on and after the Closing
Date, (x) the Trust Account Balance exceeds the Required Balance, minus if
applicable, amounts withdrawn by the Company in accordance with Section 9.8 that
are subject to a good faith dispute, provided that such reduction shall only be
permitted to the extent that such disputed amount has not already been reflected
in the NAIC Reserves incorporated in the Required Balance, minus (y) if
applicable, the Retrocession Trust Account Balance (if any), then within ten
(10) Business Days after the Reinsurer’s receipt of a Monthly Reinsurance
Settlement Report for such month end, the Reinsurer may make a written demand to
the Trustee to release to the Reinsurer assets in the Trust Account and the
Trustee shall release such assets, subject to the Company’s prior written
consent, which consent shall be granted if all of the following conditions and
those set forth in clause (x) above are satisfied after any such withdrawal and
shall be deemed granted if the Company has not provided the Reinsurer and
Trustee a written response within five (5) Business Days of receipt of
Reinsurer’s written demand: (a) no Recapture Event has occurred and is
continuing (unless a recapture in respect of such Recapture Event is no longer
exercisable); (b) the Book Value, including accrued interest for so long as such
interest is credited by the Trustee, of the Trust Account assets shall be no
less than the Required Balance, minus if applicable, amounts withdrawn by the
Company in accordance with Section 9.8 that are subject to a good faith dispute,
provided that such reduction shall only be permitted to the extent that such
disputed amount has not already been reflected in the NAIC Reserves incorporated
in the Required Balance, minus if applicable, the Retrocession Trust Account
Balance (if any) after such withdrawal; and (c) all the assets held in the Trust
Account after such withdrawal are Eligible Trust Account Assets; provided,
however, that with respect to any withdrawal and transfer of cash in connection
with the payment by the Reinsurer of an amount specified in a Monthly
Reinsurance Settlement Report, if the conditions in (x) and (a) through (c) are
all met, the Reinsurer




--------------------------------------------------------------------------------





may direct the Trustee to release such cash to the Company without prior notice
to or approval by the Company, upon presentation to the Trustee of (i) a copy of
the applicable Monthly Reinsurance Settlement Report delivered by the Company to
the Reinsurer and (ii) a certification to the Trustee, with a copy to the
Company, that such conditions are met.
Section 9.7.
Substitution of Assets. The Reinsurer shall have the right to instruct the
Trustee to substitute or exchange assets contained within the Trust Account
provided that (i) the replacement assets are Eligible Trust Account Assets; (ii)
the replacement assets shall be deposited in the Trust Account on the same day
of substitution or exchange, (iii) the aggregate Book Value, including accrued
interest for so long as such interest is credited by the Trustee, of the
replacement assets are at least equal to the aggregate Book Value, including
accrued interest for so long as such interest is credited by the Trustee, of the
assets being removed from the Trust Account; and (iv) the aggregate Fair Market
Value, including accrued interest for so long as such interest is credited by
the Trustee, of the replacement assets is at least equal to the aggregate Fair
Market Value, including accrued interest for so long as such interest is
credited by the Trustee, of the assets being removed from the Trust Account.
Section 9.8(a).
Permitted Use of Trust Account Assets.
(a) The Company shall be permitted to withdraw assets from the Trust Account
only if (x) a Recapture Event has occurred and is continuing and (y) the
Reinsurer has not paid an amount in full that is due and owing to the Company
under this Agreement and any applicable payment period respect thereof; and then
only for one or more of the following purposes: (1) to pay, or reimburse the
Company for, amounts due, but not yet recovered from, the Reinsurer under this
Agreement in order to satisfy liabilities of the Reinsurer under this Agreement;
and (2) to pay expenses relating to the withdrawal, liquidation or enforcement
of legal rights with respect to the Trust Account assets to the extent such
amounts are not being disputed by the Reinsurer in good faith.


Form of Monthly Reinsurance Settlement Report. [see attached]




--------------------------------------------------------------------------------





hlicschedulef1tohlicandcommo.jpg [hlicschedulef1tohlicandcommo.jpg]






--------------------------------------------------------------------------------







EXHIBIT D
CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Commonwealth”), does hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among Hartford Life Insurance Company (“Beneficiary”),
Commonwealth and The Bank of New York Mellon (the “Trustee”) (the “Trust
Agreement”) and the Annuity Reinsurance Agreement dated as of [___], 2018,
between Beneficiary and Commonwealth (the “Reinsurance Agreement”), Commonwealth
has withdrawn from the Trust Account (as defined in the Trust Agreement)
established by Commonwealth for the benefit of Beneficiary pursuant to the Trust
Agreement, Assets with a current fair market value equal to $[_____].
Commonwealth hereby attaches a copy of the applicable Monthly Reinsurance
Settlement Report and hereby certifies that the conditions described in Section
9.6 of the Reinsurance Agreement have been met.


 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



 

EXHIBIT E
CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of Hartford
Life Insurance Company (“Hartford”), does hereby certify that, pursuant to
Section 2 of the Trust Agreement dated as of [___], 2018, entered into by and
among [___] (“Grantor”), Hartford and The Bank of New York Mellon (the
“Trustee”) (the “Trust Agreement”) and the Annuity Reinsurance Agreement dated
as of [___], 2018, between Grantor and Hartford (the “Reinsurance Agreement”),
Hartford has withdrawn from the Trust Account (as defined in the Trust
Agreement) established by Grantor for its benefit pursuant to the Trust
Agreement, Assets with a current fair market value equal to $[_____]. Hartford
hereby certifies that the conditions described in Section 9.8(a) of the
Reinsurance Agreement have been met.






--------------------------------------------------------------------------------





 
HARTFORD LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



EXHIBIT F
INVESTMENT GUIDELINES


Capitalized terms used in these Investment Guidelines that are not defined
herein shall have the meanings ascribed to such terms in the Reinsurance
Agreement.


The Reinsurer shall have full authority to buy and sell investments for the
Trust Account unless specifically limited or restricted by these investment
guidelines or by the insurance laws and regulations of the State of Connecticut
or the Commonwealth of Massachusetts (as in effect from time to time) (for
purposes of this Exhibit 4, “Insurance Laws”). The foregoing summary is intended
to serve as a guide and any and all investments must (i) comply with the more
restrictive of such Insurance Laws, including, but not limited to, Conn. Gen.
Statute Section 38a-102c and Massachusetts Ins. Code Section 175:63 and (ii) be
considered “admitted assets” under the Insurance Laws. For purposes of applying
these guidelines, the assets held in the Trust Account will be considered all of
the assets of a life insurance company writing the Reinsured Contracts.
In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Trust Account; provided that, for the avoidance of doubt, this
limitation shall not prohibit the Reinsurer from acquiring investments or
instruments otherwise permitted pursuant to these investment guidelines.
Investment Limits
All limits referred to herein are with respect to statutory book value.




--------------------------------------------------------------------------------





Asset Class Limitations
 
Limit
US obligations
 
 [REDACTED]
US state/municipal obligations
 
 [REDACTED]
US agency obligations
 
 [REDACTED]
Canadian municipal and agency obligations
 
 [REDACTED]
NAIC 1-2 corporate bonds
 
 [REDACTED]
Total financial companies/banks obligations
 
 [REDACTED]
NAIC 1-2 structured securities
 
 [REDACTED]
Common stock/futures/LPs
 
 [REDACTED]
Investments in affiliates
 
 [REDACTED]
Emerging markets
 
 [REDACTED]
Qualified mortgage loans
 
 [REDACTED]
Cash & repo
 
 [REDACTED]
Obligations to all foreign countries rated lower than AA
 
 [REDACTED]
Aggregate foreign obligations and investments (regardless of rating)
 
 [REDACTED]
Tangible investments, non-income producing real estate & portion of loan secured
by unqualified mortgage loans
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]



Limitations on Obligations With Ratings from the SVO of the NAIC
 
Limit
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
NAIC 5-6
 
 [REDACTED]
NAIC 6
 
 [REDACTED]



Concentration Limits in Single Obligor
 
Limit
Issued or guaranteed by any agency, state, development bank (excl. general
obligations of any state)
 
 [REDACTED]
NAIC 1-2 (maturity greater than 1yr)
 
 [REDACTED]
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]
Obligations to each foreign country rated AA or higher
 
 [REDACTED]
Obligations to each foreign country rated lower than AA
 
 [REDACTED]
Common stock, LP interest or other equity interests (incl. preferred stock) in
single institution
 
 [REDACTED]
Real Estate investment or other tangible investment
 
 [REDACTED]







--------------------------------------------------------------------------------







EXHIBIT G
Form of Substitution Notice


[DATE]




The Bank of New York Mellon
101 Barclay Street
Mailstop: 101-0850
New York, New York 10286
Attention: Insurance Trust




Re:
Substitution Notice re Trust Agreement dated as of ___________, by and among
Commonwealth Annuity and Life Insurance Company, (the “Grantor”), Hartford Life
Insurance Company, (the “Beneficiary”), and The Bank of New York Mellon, (the
“Trustee”), as amended, supplemented or otherwise modified (the “Trust
Agreement”).

Capitalized terms shall have the meanings ascribed to them in the Trust
Agreement. We hereby direct you pursuant to Section 4(c) of the Trust Agreement
to substitute the Assets identified in paragraph 1 below for the Assets
currently deposited in the from the Trust Account and identified in paragraph 2
below:
1.    [Specify list of substitute Assets to be received][CUSIP]
2.    [Specify list of Assets to be substituted][CUSIP]
We hereby certify that (i) the assets to be deposited in the Trust Account are
Eligible Investments, (ii) the aggregate Book Value of the substitute Assets are
greater than or equal to the aggregate Book Value of the Assets being replaced
and (iii) have an aggregate fair market value greater than or equal to the
aggregate fair market value of the Assets being replaced.
Promptly return the substituted Assets to [Grantor] as follows:
[Specify delivery instructions]
Very truly yours,


[Grantor][Investment Manager]


By: _________________________
Name:
Title:
cc:    Beneficiary




--------------------------------------------------------------------------------





EXHIBIT H
FORM OF GRANTOR SERVICING NOTICE


From:    Commonwealth Annuity and Life Insurance Company (“Grantor”)
To:    The Bank of New York Mellon (“Trustee”)
cc:    Hartford Life Insurance Company (“Beneficiary”)
Date:    [ ]
Re:
Grantor Servicing Notice





We refer to Section 4(j) of the Trust Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Trust Agreement.


We hereby (i) certify that (a) the transfer of the following [Asset or Assets]
is required in connection with [the pay-off of the following Commercial Mortgage
Loan/Bank Loan] / [the sale of the following Commercial Mortgage Loan/Bank Loan
by the Grantor] / [the restructuring, foreclosure, deed-in-lieu or other
liquidation of the following defaulted Commercial Mortgage Loan/Bank Loan] and
(b) that the proceeds from the transfer of such [Asset or Assets] will be paid
to the Trustee within three (3) Business Days, and (ii) give you notice that we
are exercising our right withdraw the following [Assets or Assets] from the
Trust Account.
Please deliver the following [Asset or Assets] to or for the account of the
Person named below at the address specified below:
[The Trustee is instructed to deliver to the Grantor the undated Loan Assignment
Documents and original promissory note applicable to Commercial Mortgage Loan
No. ____________].
[The Trustee is instructed to deliver to the Grantor the undated Loan Assignment
Documents and original promissory note applicable to [Identify Loan]].
You shall not take any action under this notice until the passage of three (3)
Business Days from your receipt hereof.


GRANTOR
By:             
    Name:    
    Title:    




--------------------------------------------------------------------------------





EXHIBIT I
FORM OF DOCUMENT RELEASE LETTER


[Servicer]
Date:             

Re:
Servicing Agreement dated as of [______], between [Servicer] for Commonwealth
Annuity and Life Insurance Company, and affiliate organizations, as the Owner.
Trust Account No. [________]


In connection with the administration of the below commercial mortgage loan(s)
serviced by you and the servicing file related thereto held by you as the
Servicer on behalf of the Owner, we request and authorize the release of the
servicing file for the [Loan] described below to the Bank of New York Mellon as
Trustee (the “Trustee”) under the Trust Agreement dated [____] among
Commonwealth Annuity and Life Insurance Company, [●] (the “Beneficiary”), or to
the Beneficiary, in each case upon request of the Trustee. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Servicing Agreement.


Borrower’s Name:        
Property Name & Address:    


Loan Number:                


Note Amount:            


Mortgage Dated:        


Ship To:
___________________________________________
___________________________________________
___________________________________________
___________________________________________


Reason for Requesting Documents (check one):
X Asset Loan to be: Sold, Transferred or Otherwise Liquidated – Date:    


If all or part of the servicing file was previously released to us, please
release to us previous correspondence related thereto on file with you, as well
as any additional documents in your possession relating to the specified [Loan].










--------------------------------------------------------------------------------





Commonwealth Annuity and Life Insurance
Company


By:                    
Name/Title:    ____________________




                
The undersigned Servicer hereby acknowledges its agreement to deliver the
Servicing File to .




[Servicer]


By:                    
                        








--------------------------------------------------------------------------------







EXHIBIT J
FORM OF CML ASSIGNMENT DOCUMENT CERTIFICATION


From:    [Commonwealth Annuity and Life Insurance Company (“Grantor”)/[●]
(“Beneficiary)]
To:    The Bank of New York Mellon (“Trustee”)
cc:    [Hartford Life Insurance Company (“Beneficiary”)/ Commonwealth Annuity
and Life Insurance Company (“Grantor”)]
Date:    [ ]
Re:    CML Assignment Documentation Certification: Trust Account No.
[___________]
We hereby certify that, in connection with the deposit of [Identify Commercial
Mortgage Loan] into the Trust Account, the following documents and instruments
are being provided to the Trustee:
i.            [Original allonge executed in favor of the Trustee, attaching the
original Note and any prior Note assignment documents
ii.       
Copies of the Assignment of the [[Mortgage]/Loan/[Deed of Trust] and Assignment
of Leases and Rents] executed in favor of the Trustee

iii.            Copies of the UCC-3 assignments of Secretary of State Filings
and Fixture Filings, as to the Trustee
iv.           Original Omnibus Assignment Agreement in favor of the Trustee,
executed in favor of the Trustee]
v.    [Original Participation Certificate and a copy of the Participation
Agreement]
vi.    Original Document Release Letter


All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Trust Agreement.


[GRANTOR]/[BENEFICIARY]
By:             
    Name:    
    Title:














--------------------------------------------------------------------------------





EXHIBIT K
Form of Bank Loan Delivery Certification


From:    [Commonwealth Annuity and Life Insurance Company (“Grantor”)/[●]
(“Beneficiary)]
To:    The Bank of New York Mellon (“Trustee”)
cc:    [Hartford Life Insurance Company (“Beneficiary”)/ Commonwealth Annuity
and Life Insurance Company (“Grantor”)]
Date:    [ ]
Re:    Bank Loan Delivery Certification: Trust Account No. [___________]
We hereby certify that, in connection with the deposit of the [Bank Loan
identifying information] into the Trust Account, the following Loan Documents
are contained in the Loan Document File, and we further certify that such
documents and instruments are accurate and complete:


i.            Original allonge executed in favor of the Trustee, attaching the
original Note and any prior Note assignment documents
ii.        [Copies of the UCC-3 assignments of Secretary of State Filings and
Fixture Filings, as to the Trustee]
iii.           Original Omnibus Assignment Agreement in favor of the Trustee,
executed in favor of the Trustee]
___    __________________________________________________________




Yours faithfully,


[GRANTOR]/[BENEFICIARY]




By:        
Name:
Title:








--------------------------------------------------------------------------------





EXHIBIT 2
FORM OF RETROCESSION TRUST AGREEMENT
[see attached]




--------------------------------------------------------------------------------





THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [REDACTED]


Exhibit 2
TRUST AGREEMENT 1 
This TRUST AGREEMENT, dated [___], 2018 (this “Agreement”), among Commonwealth
Annuity and Life Insurance Company, an insurance company organized under the
Laws of the State of Massachusetts (the “Beneficiary”), [___], a life insurance
company organized under the laws of the State of Connecticut (the “Direct
Insurer”), [Retrocessionaire], a life insurance company organized under the laws
of [__] (the “Grantor”) and [The Bank of New York Mellon], a [New York] banking
corporation (the “Trustee”) (the Grantor, the Beneficiary, the Direct Insurer
and the Trustee are hereinafter each sometimes referred to individually as a
“Party” and collectively as the “Parties”).
WITNESSETH:
WHEREAS, pursuant to an Annuity Reinsurance Agreement, dated as of [___], 2018,
by and between the Beneficiary and the Direct Insurer, the Direct Insurer is
ceding to the Beneficiary, and the Beneficiary is reinsuring specified fixed
immediate and deferred annuity contracts, variable payout separate account
annuity contracts and structured settlement annuity contracts of the Beneficiary
(the “Underlying Reinsurance Agreement”) pursuant to the terms and conditions
thereof;
WHEREAS, pursuant to an Annuity Retrocession Agreement, dated as of [___], 2018
(the “Retrocession Agreement”), the Beneficiary is retroceding to the Grantor a
[__]% quota share portion of certain contracts reinsured to the Beneficiary
pursuant to the Underlying Reinsurance Agreement (the “Retroceded Contracts”);
WHEREAS, the Grantor desires to transfer, or cause to be transferred, to the
Trustee for deposit to a trust account (including any sub-accounts thereunder,
the “Trust Account”), pursuant to Article IX of the Retrocession Agreement,
certain assets as security for the payment and performance by the Grantor of its
obligations under the Retrocession Agreement;
WHEREAS, the Trustee has agreed to act as trustee hereunder, and to hold such
assets in trust in the Trust Account for the use and benefit of the Beneficiary
and the Direct Insurer for such purposes in accordance with the terms and
conditions of this Agreement; and
WHEREAS, this Agreement is made for the use and benefit of the Beneficiary and
the Direct Insurer for the purpose of setting forth the rights, duties and
powers of the Trustee with respect to the Trust Account.
1 Note to Draft: If this Retrocession Trust Agreement is utilized pursuant to
Section 3 of the Binder, the terms shall be generally revised to conform to the
final version of the Reinsurance Trust Agreement agreed to by the parties.




--------------------------------------------------------------------------------





NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:
Section 1.1    Deposit of Assets to the Trust Account.
(a)    The Grantor hereby establishes the Trust Account with the Trustee for the
use and benefit of the Beneficiary and the Direct Insurer, under the terms set
forth herein. The Beneficiary is required to deposit (or the Direct Insurer on
behalf of the Beneficiary shall deposit), on behalf of the Grantor as Grantor of
the Trust Account as an initial deposit the assets listed on Schedule [__]
attached hereto. The Trustee shall administer the Trust Account in its name as
trustee for the benefit of the Beneficiary and the Direct Insurer. The Trust
Account shall be subject to withdrawal by the Beneficiary, the Direct Insurer
and the Grantor solely as provided herein. The Trustee hereby accepts the Trust
Account upon the terms set forth in this Agreement.
(b)    The Grantor shall transfer, or shall cause to be transferred, to the
Trustee, for deposit to the Trust Account, such assets as may be required from
time to time pursuant to the Retrocession Agreement including any
overcollateralization amount contemplated thereby (all such assets are herein
referred to individually as an “Asset” and collectively as the “Assets”). The
Trustee is authorized and shall have power to receive the Assets from the
Grantor and to hold, invest, reinvest and dispose of the same for the uses and
purposes of and according to the provisions herein set forth. All Assets shall
be maintained by the Trustee in the Trust Account separate and distinct from all
other assets on the books and records of the Trustee and in accordance with the
terms of this Agreement. The Assets shall consist only of Eligible Investments
(as defined below). All Eligible Investments and other Assets credited to the
Trust Account shall be registered in the name of the Trustee or its nominee
(except for Commercial Mortgage Loans or participations therein) and shall be
held by the Trustee in its capacity as trustee and securities intermediary
hereunder. No such Eligible Investment or other Asset credited to the Trust
Account shall be registered in the name of the Grantor, payable to the order of
the Grantor or endorsed to the Grantor, it being agreed and understood that
title to all Eligible Investments and other Assets credited to the Trust Account
must be held by the Trustee. If any Asset is no longer an Eligible Investment or
becomes impaired, the Grantor shall promptly substitute or deposit other Assets
which meet the requirements of an Eligible Investment and, if a substitution,
having a Book Value greater than or equal to the Book Value, and having a fair
market value greater than or equal to the fair market value, of such substituted
Asset; provided, however, that the total value of the Assets held in the Trust
Account, to the extent required, is equal to or exceeds the Required Balance, in
compliance, and as calculated in accordance with Exhibit D hereto. The Trustee
shall accept for deposit into the Trust Account any asset transferred to the
Trustee from time to time by the Direct Insurer or the Beneficiary pursuant to a
written directive and designated to be deposited into the Trust Account, and all
such assets shall be considered “Assets” for purposes of this Agreement and
shall be subject to the provisions of this Agreement. The Trustee shall have no
duty or responsibility to determine whether any Assets constitute Eligible
Investments or to determine the fair market value of any Assets held in the
Trust Account. The Grantor shall be solely responsible for making such
determinations.
(c)    The Grantor hereby represents and warrants (i) that any Assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary or the Direct Insurer whenever necessary
may, and the Trustee upon direction by the Beneficiary and/




--------------------------------------------------------------------------------





or the Direct Insurer will, negotiate any such Assets without consent or
signature from the Grantor or any other Person or entity in accordance with the
terms of this Agreement, (ii) that all Assets transferred by the Grantor to the
Trustee for deposit into the Trust Account will consist only of Eligible
Investments, (iii) that Grantor has, at the time of transfer into this Trust
Account, conveyed to the Trustee good and marketable title to the Assets to be
so transferred and each such Asset shall be at the time of transfer free and
clear of all claims, liens, interests and encumbrances (other than those arising
under this Agreement) and (iv) that Grantor will not cause the Trustee to take
any action that would create, incur, assume or permit any claim, lien or
encumbrance on any Asset in the Trust Account (other than those arising under
this Agreement).
(d)    Prior to depositing the Assets into the Trust Account, and from time to
time thereafter as required, the Grantor shall execute assignments, endorsement
in blank, or transfer legal title to the Trustee of all shares, obligations or
other Assets requiring assignments, so that the Beneficiary and/or the Direct
Insurer whenever necessary may, and the Trustee upon the direction by the
Beneficiary or the Direct Insurer will, negotiate any such Assets without the
consent or signature from the Grantor or any other Person or entity.
(e)    The parties recognize that certain Assets will not be readily negotiable
and that certain notices, opinions of counsel, representations and/or consents
will be required for the Beneficiary or the Direct Insurer (as applicable) to
obtain good and marketable title to such Assets. In the event any such Asset is
not readily negotiable, the Trustee shall only be required to deliver the Asset,
together with any assignment or other document related to such Asset and
previously actually deposited with the Trustee, to: (i) the Beneficiary in
accordance with a Beneficiary Request for Withdrawal (as defined below); or (ii)
the Direct Insurer in accordance with a Direct Insurer Request for Withdrawal
(as defined below). Any notice, opinion of counsel, representation or consent
required to negotiate the Assets shall be provided by the Beneficiary or the
Direct Insurer, as applicable, for the initial deposit described in Section
1.1(a), and by the Grantor for any other conveyance of Assets to the Trust
Account.


Section 1.2.    Deposit of Commercial Mortgage Loans.
(a)    In the case of Commercial Mortgage Loans, the Grantor shall effect such
transfer through delivery by the Grantor to the Trustee of a complete and
accurate set of the related Loan Assignment Documents.
(b)    In the case of Eligible Investments that are Commercial Mortgage Loans,
the Grantor grants to the Trustee all powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein. Subject to the terms, conditions and limitations set forth in this
Agreement, the Trustee may execute and deliver in the name of the Grantor, the
Beneficiary or the Direct Insurer, as permitted by Section 2 of this Agreement,
as the case may be, any assignments, stock or bond powers or other documents or
instruments which the Trustee deems necessary or convenient and proper (1) to
sell, assign, transfer, or make other disposition of any security or other
property in the Trust Account; provided that the Trustee shall only sell,
assign, transfer or dispose of any Commercial Mortgage Loan in accordance with
this Agreement and by sale, assignment or transfer of the whole Commercial
Mortgage Loan; (2) to take any necessary action in relation to any such security
or property as required pursuant to Section 1.2(c); or (3) to obtain any payment
due, but only as instructed by the Grantor, the Beneficiary or the Direct
Insurer, as applicable, in accordance with the terms of this Agreement. Each of
the Trustee, and the




--------------------------------------------------------------------------------





Beneficiary or the Direct Insurer, as applicable, is hereby authorized and
empowered hereunder (x) to prepare and file, on behalf of itself or either of
them, any UCC-3 assignment, and (y) and record any assignments delivered as to a
Loan Assignment Document in the related real property records, in each case in
connection with the withdrawal of any Commercial Mortgage Loan pursuant to a
Beneficiary Request for Withdrawal or a Direct Insurer Request for Withdrawal,
or in connection with the sale, assignment or transfer of any Commercial
Mortgage Loan.
(c)
(i)    In connection with the deposit of any Commercial Mortgage Loan into the
Trust Account on the date of the closing of the transactions contemplated in the
Retrocession Agreement (the “Closing” and such date, the “Closing Date”): the
Direct Insurer on behalf of the Beneficiary shall (A) deliver (or cause to be
delivered) to the Trustee a complete and accurate set of the executed originals
of related Loan Assignment Documents (other than Trailing Documents, only copies
of executed originals of which will be delivered) together with a Loan
Assignment Document Certification from the Direct Insurer on behalf of the
Beneficiary, and (B) deliver to the Beneficiary and the Grantor copies of such
Loan Assignment Documents. The Trustee shall provide a Custody Transmission to
the Grantor, the Beneficiary and the Direct Insurer with respect to every
Commercial Mortgage Loan deposited in the Trust Account in connection with the
Closing (x) within six (6) Business Days following the Trustee’s receipt of the
Loan Assignment Documents in accordance with this Section 1.2(c)(i), (y) on a
monthly basis concurrently with the delivery of the Monthly Statement, and (z)
upon the written request of the Beneficiary, the Direct Insurer or the Grantor.
For the avoidance of doubt, delivery of the Loan Assignment Documents in
connection with the Closing shall be the Direct Insurer’s responsibility.
(ii)    In connection with any subsequent deposit of any Commercial Mortgage
Loan into the Trust Account after the Closing Date, the Grantor shall (A)
deliver (or cause to be delivered) to the Trustee a complete and accurate set of
the executed originals of the related Loan Assignment Documents (other than
Trailing Documents, only copies of executed originals of which will be
delivered) together with a Loan Assignment Document Certification, and (B)
deliver to the Beneficiary and the Direct Insurer copies of such Loan Assignment
Documents. The Trustee shall provide a Custody Transmission to the Beneficiary,
the Direct Insurer and the Grantor, with respect to every Commercial Mortgage
Loan deposited in the Trust Account subsequent to the Closing (x) as promptly as
possible, but in no event later than fifteen (15) Business Days after such
receipt, (y) on a monthly basis concurrently with the delivery of the Monthly
Statement, and (z) upon the written request of the Beneficiary, the Direct
Insurer or Grantor. For the avoidance of doubt, delivery of the Loan Assignment
Documents subsequent to the Closing shall be the Grantor’s responsibility.
(iii)    Upon its receipt of the Loan Assignment Documents relating to any
Commercial Mortgage Loan, the Trustee shall compare the delivered Loan
Assignment Documents to the related Loan Assignment Document Certification and
shall provide all related Custody Transmissions to the Beneficiary, the Direct
Insurer and the Grantor within the time frames set forth in paragraphs (c)(i)(x)
and (c)(ii)(x) above, as applicable, and if the Trustee shall determine that
such documents do not substantially conform to the




--------------------------------------------------------------------------------





description of such documents specified in the Loan Assignment Document
Certification, delivered by the Beneficiary, the Direct Insurer or the Grantor
(as applicable) to the Trustee in respect of such Commercial Mortgage Loan, or
if for any reason the Trustee is unable to confirm that the documents are as
specified in such Loan Assignment Document Certification, the Trustee shall
identify such Commercial Mortgage Loan, as having an exception (an “Exception”)
on the applicable Custody Transmission. With respect to any deposit of
Commercial Mortgage Loans into the Trust Account, the Beneficiary, the Direct
Insurer or the Grantor, as applicable, shall be solely responsible for
delivering to the Trustee in a timely manner each and every Loan Assignment
Document required for each Commercial Mortgage Loan deposited into the Trust,
and for completing or correcting any missing, incomplete or inconsistent
documents and the Trustee shall not be responsible or liable for taking any
action to ensure the Beneficiary, the Direct Insurer or the Grantor, as
applicable, has complied with its delivery obligation hereunder, causing any
other Person to do so or notifying the Grantor that any such action has or has
not been taken. A Commercial Mortgage Loan shall be deemed an Asset in the Trust
Account only after the Trustee has delivered a completed Custody Transmission to
the Beneficiary and the Direct Insurer in respect of such Commercial Mortgage
Loan, confirming that all originals of the executed Loan Assignment Documents or
(solely with respect to Trailing Documents, copies thereof) have been received
by the Trustee with no Exceptions, and if an Exception is noted by the Trustee
on the Custody Transmission, only after all Exceptions have been addressed to
the Trustee’s reasonable satisfaction and originals of the executed Loan
Assignment Documents or (solely with respect to Trailing Documents, copies
thereof) have been received by the Trustee.
(iv)    With respect to the Trailing Documents: (x) the Parties acknowledge that
the Trailing Documents are not required for the initial deposit and acceptance
of a Commercial Mortgage Loan in the Trust Account; (y) the Grantor covenants
that, upon its receipt of a Trailing Document, it shall promptly provide such
Trailing Document to the Trustee; and (z) in the event that the Trailing
Documents with respect to any Commercial Mortgage Loan are not so provided
within ninety (90) days following such initial deposit and acceptance, such
Commercial Mortgage Loan shall cease to be an “Asset” for the purposes of this
Agreement, in each case until all Trailing Documents are delivered to the
Trustee.
(v)    Notwithstanding paragraphs (c)(i), (c)(ii) and (c)(iii) above, it is
herein acknowledged that, in accepting a deposit of any Commercial Mortgage Loan
into the Trust Account, the Trustee shall be under no duty or obligation to
inspect, review or examine the actual content or substance of any related Loan
Assignment Documents, any other loan document, security document or any other
related document, instrument or agreement or to determine that they are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face. In no event shall the Trustee be responsible for the preparation of
any Loan Assignment Documents, any other loan document, security document or any
other instruments, agreements or documents relating to the Commercial Mortgage
Loan or required for the deposit of the Commercial Mortgage Loan into the Trust
Account or for the




--------------------------------------------------------------------------------





expenses of such preparation or any other costs related thereto, including any
filing fees therefor.
(vi)    The Trustee’s administrative obligations hereunder in respect of the
Commercial Mortgage Loans shall be limited to (x) the preparation and delivery
of a Custody Transmission in respect of each Commercial Mortgage Loan, including
notation of any Exceptions, and (y) the execution of instruments or other
documents provided to it, including Trustee Loan Assignment Documents, and the
Trustee shall take no action with respect to any Commercial Mortgage Loan or any
Underlying Asset, except at the written direction of the Beneficiary, the Direct
Insurer or the Grantor, as applicable, or as otherwise permitted pursuant to
this Agreement. Any compensation and expenses payable to any servicer under the
Servicing Agreements shall be paid by the Grantor, and, if charged to and paid
by the Trustee (it being understood that the Trustee has no obligation to pay
any such amounts), shall be reimbursed as expenses of the Trustee by the Grantor
in accordance with Section 9(a); provided that any such compensation and
expenses may be payable out of assets in the Trust Account or Income Account.
With respect to any assignment and assumption agreement relating to a Commercial
Mortgage Loan, the Trustee is hereby authorized and directed, not in its
individual capacity but solely in its capacity as Trustee, to execute and
deliver such assignment and assumption agreements presented to the Trustee for
execution from time to time. To the extent that, under the assignment and
assumption agreements, the Trustee as assignee has undertaken or assumed any
obligations or made any representations, warranties or covenants, such
obligations, representations, warranties or covenants shall not be those of the
Trustee, but shall instead be those of the Grantor and the Grantor shall perform
or cause to be performed all such obligations, representations, warranties or
covenants.
(d)    The Grantor hereby represents, warrants and covenants (i) that any assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary or the Direct Insurer whenever necessary
may, and the Trustee upon direction by the Beneficiary and/or the Direct Insurer
may, negotiate any such assets without consent or signature from the Grantor or
any Person in accordance with the terms of this Agreement; and (ii) that all
assets delivered (or caused to be delivered) by the Grantor to the Trustee for
deposit to the Trust Account will consist only of Eligible Investments at the
time of such transfer. In furtherance of the foregoing, the Grantor shall take
such actions that shall become necessary or appropriate to maintain the
assignability of Commercial Mortgage Loans held in the Trust Account during the
term of this Agreement, including but not limited to, obtaining any consents
necessary to transfer any Commercial Mortgage Loans to or from the Trust
Account. The Grantor hereby represents, warrants and covenants with the
Beneficiary, the Direct Insurer and the Trustee that any consents required to
effect any sale, transfer or assignment with respect to any Commercial Mortgage
Loan have been or will have been obtained prior to the deposit of such
Commercial Mortgage Loan into the Trust Account. The Trustee shall have no
responsibility whatsoever to determine at any time whether any Assets are or
continue to be Eligible Investments.
Section 2.    Withdrawal of Assets from the Trust Account.
(a)The Beneficiary shall have the right, at any time and from time to time, to
withdraw from the Trust Account, upon notice to the Trustee in the form of a
certificate and request for




--------------------------------------------------------------------------------





withdrawal substantially in the form of Exhibit A attached hereto (the
“Beneficiary Request for Withdrawal”), signed by a duly authorized officer of
the Beneficiary, such Assets as are specified in such Beneficiary Request for
Withdrawal. The Beneficiary shall simultaneously deliver a copy of such notice
to the Grantor; provided, however, that the Trustee shall not be required to
confirm delivery of such copy. Such withdrawal by the Beneficiary shall be made
only in the circumstances permitted by Section 9.8(a) of the Retrocession
Agreement (the text of which section is set forth on Exhibit D to this
Agreement) and then only in the amount permitted to be withdrawn pursuant to
such Section 9.8(a). The Beneficiary shall not submit the Beneficiary Request
for Withdrawal except as permitted by the immediately preceding sentence. The
Beneficiary shall acknowledge in writing receipt of any such Assets withdrawn
from the Trust.
(b)The Direct Insurer shall have the right, at any time and from time to time,
to withdraw from the Trust Account, upon notice to the Trustee in the form of a
certificate and request for withdrawal substantially in the form of Exhibit B
attached hereto (the “Direct Insurer Request for Withdrawal”), signed by a duly
authorized officer of the Direct Insurer, such Assets as are specified in such
Direct Insurer Request for Withdrawal. The Direct Insurer shall simultaneously
deliver a copy of such notice to the Grantor and the Beneficiary; provided,
however, that the Trustee shall not be required to confirm delivery of such
copy. Such withdrawal by the Direct Insurer shall be made only in the
circumstances permitted by Section 9.8(b) of the Retrocession Agreement and
Section 9.8(b) of the Underlying Reinsurance Agreement and then only in the
amount permitted to be withdrawn pursuant to such Section 9.8(b) of the
Retrocession Agreement and Section 9.8(b) of the Underlying Reinsurance
Agreement. The Direct Insurer shall not submit the Direct Insurer Request for
Withdrawal except as permitted by the immediately preceding sentence. The Direct
Insurer shall acknowledge in writing receipt of any such Assets withdrawn from
the Trust. In the event of a dispute between the Direct Insurer and the
Beneficiary regarding the appropriate amount of such a withdrawal by the Direct
Insurer the parties shall act in accordance with the last sentence of Section
9.8(b) of the Retrocession Agreement (the text of which section is set forth on
Exhibit D to this Agreement).
(c)Upon receipt of a Beneficiary Request for Withdrawal or a Direct Insurer
Request for Withdrawal in accordance with Section 2(a) or Section 2(b) above,
the Trustee shall as soon as practicable, but in no event later than two (2)
Business Days, take any and all steps necessary to transfer the Assets specified
in such Beneficiary Request for Withdrawal or Direct Insurer Request for
Withdrawal, and shall deliver such Assets to or for the account of the
Beneficiary, such designee as specified in such Beneficiary Request for
Withdrawal or Account Number [•] or to or for the account of the Direct Insurer
or such designee as specified in such Direct Insurer Request for Withdrawal, as
the case may be; provided, however, that such transfer shall occur no later than
two (2) Business Days following receipt of such request. The Trustee agrees to
notify the Grantor of the occurrence of any such withdrawal by the Beneficiary
or the Direct Insurer, as applicable, within two (2) Business Days following
such delivery. In addition, (i) the Beneficiary agrees with the Grantor that it
shall provide a certificate to the Grantor in the form of Exhibit E attached
hereto, certifying that the withdrawal has been made in accordance with Section
9.8(a) of the Retrocession Agreement, within such two (2) Business Day period,
and (ii) the Direct Insurer agrees with the Grantor that it shall provide a
certificate to the Grantor in the form of Exhibit F attached hereto, certifying
that the withdrawal has been made in accordance with Section 9.8(b) of the
Retrocession Agreement and Section 9.8(b) of the Underlying Reinsurance
Agreement, within such two (2) Business Day period.




--------------------------------------------------------------------------------





(d)Without limiting the applicability of the foregoing, in connection with the
withdrawal of any Commercial Mortgage Loan, the Beneficiary or the Direct
Insurer, as applicable, shall direct the Trustee in writing to, and the Trustee
shall, in its capacity as Trustee and not in its individual capacity, date, as
applicable, the Trustee Loan Assignment Documents to endorse and transfer the
Commercial Mortgage Loan to the Beneficiary or the Direct Insurer, as
applicable, and the Trustee shall reasonably cooperate with the Beneficiary or
the Direct Insurer in providing any information or documentation necessary to
effect such assignment (to the extent such information or documentation exists
and is in the possession or control of the Trustee). The Grantor hereby grants
the Beneficiary and the Direct Insurer a limited power of attorney to act on the
behalf of the Grantor to the extent (and only to such extent) necessary to
obtain the consents or approvals required to effect the transfer of any
Commercial Mortgage Loan in connection with any withdrawal by the Beneficiary
and the Direct Insurer, as applicable, permitted hereunder, and the Grantor
shall reasonably cooperate with the Beneficiary and the Direct Insurer in
providing any information or documentation necessary to effect such sale,
transfer or assignment. In the event that the Beneficiary or the Direct Insurer
withdraws a Commercial Mortgage Loan from the Trust Account pursuant to this
Agreement, then, unless otherwise agreed upon by the Grantor and the Beneficiary
or the Direct Insurer, as applicable, in writing with notice to the Trustee,
only the entire whole Commercial Mortgage Loan (and not a portion thereof) or
the entire participation interest in a Commercial Mortgage Loan then in the
Trust Account may be assigned or transferred to the Beneficiary or the Direct
Insurer, as applicable.
(e)
(i)    Unless and until a Notice of Exclusive Control is given to the Trustee
pursuant to Section 11, the Grantor may, at any time and from time to time, to
withdraw from the Trust Account, after providing written notice to the Trustee.
The Grantor may make such request using the form of a certificate and request
for withdrawal substantially in the form of Exhibit C (the “Grantor Request for
Withdrawal”), signed by duly authorized officers of the Grantor, and specifying
such Assets the Grantor intends to withdraw. Such withdrawal by the Grantor may
be made only pursuant to Section 9.6 of the Retrocession Agreement (the text of
which section is set forth on Exhibit D to this Agreement).
(ii)    The Grantor shall acknowledge in writing receipt of any such Assets
withdrawn from the Trust.
(f)    Upon receipt of a Grantor Request for Withdrawal in accordance with
Section 2(e)(i) above, the Trustee shall take any and all steps necessary to
transfer the Assets specified in such Grantor Request for Withdrawal, and shall
deliver such Assets to or for the account of the Grantor or such designee as
specified in such Grantor Request for Withdrawal (i) no later than two (2)
Business Days following receipt of such request, if (A) such request is in
respect of any withdrawal and transfer of cash in connection with the payment by
the Grantor of an amount specified in a Monthly Reinsurance Settlement Report
and (B) the conditions in clauses (x) and (i) through (v) in Section 9.6(a) of
the Retrocession Agreement are all met, or (ii) on the fifth Business Day
following the date of such Grantor Request for Withdrawal, in respect of all
other requests made pursuant to Section 9.6 of the Retrocession Agreement unless
the Beneficiary or the Direct Insurer shall have objected to such withdrawal in
writing within such five (5) Business Day period. The Trustee shall provide
notice to the Beneficiary and the Direct Insurer of the withdrawal within two
(2) Business




--------------------------------------------------------------------------------





Days following such delivery. In addition, in respect of a withdrawal pursuant
to clause (i) of this Section 2(f), the Grantor shall provide a certificate to
the Beneficiary and the Direct Insurer in the form of Exhibit G attached hereto,
certifying that such withdrawal has been made in accordance with Section 9.6 of
the Retrocession Agreement, within such two (2) Business Day period.
(g)    Without limiting the applicability of the foregoing, in the event that
the Grantor makes a demand to the Trustee to withdraw a Commercial Mortgage Loan
held in the Trust Account under this Section 2, then only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation
interest in a Commercial Mortgage Loan may be withdrawn by the Grantor;
provided, further, that in connection with any withdrawal of any Commercial
Mortgage Loan hereunder, the Grantor or the applicable investment manager shall
(A) direct the Trustee in writing to, and the Trustee shall, execute and return
the Trustee Loan Assignment Documents to the Grantor and (B) obtain any consents
required to effect such sale, transfer or assignment, and the Trustee shall
reasonably cooperate with the Grantor or the investment manager in providing any
information or documentation necessary to effect such withdrawal (to the extent
such information or documentation exists and is in the possession or control of
the Trustee).
(h)    In the event of any dispute between, or conflicting claims by or between,
the Beneficiary, the Direct Insurer and/or the Grantor concerning the right of
the Beneficiary, the Direct Insurer or the Grantor to initiate a withdrawal of
Assets pursuant to this Section 2, the Trustee shall, notwithstanding such
dispute or conflicting claims, promptly, and without further inquiry, comply
with the terms of any Beneficiary Request for Withdrawal, the Direct Insurer
Request for Withdrawal or Grantor Request for Withdrawal (collectively a
“Withdrawal Notice”) received by it in accordance with this Agreement, provided,
however, that the Trustee shall not be or become liable in any way to the
Beneficiary, the Direct Insurer or the Grantor for complying with such
Withdrawal Notice and the Trustee shall be fully and completely indemnified in
accordance with the provisions of Section 9 hereof.
(i)    The Trustee shall enable the Beneficiary and the Direct Insurer to view
each deposit to, or withdrawal from, the Trust Account by providing the
Beneficiary and the Direct Insurer access to the Trustee’s online portal with
respect to the Trust Account.
(j)    Subject to Section 1(b) and Section 4, in the absence of a Beneficiary
Request for Withdrawal, a Direct Insurer Request for Withdrawal or a Grantor
Request for Withdrawal, the Trustee shall allow no substitution or withdrawal of
any Asset from the Trust Account.
Section 3.    Application of Assets.
(a)    The Beneficiary shall be permitted to withdraw Assets from the Trust
Account only for the purposes of satisfying obligations of the Grantor under
Section 9.8(a) of the Retrocession Agreement that have not been satisfied within
five (5) Business Days after a demand therefor by the Beneficiary.
(b)    The Direct Insurer shall be permitted to withdraw Assets from the Trust
Account only for the purposes of satisfying obligations of the Beneficiary under
Section 9.8(b) of the Retrocession Agreement that have not been satisfied within
five (5) Business Days after a demand therefore by the Direct Insurer.
(c)    The Trustee shall have no responsibility whatsoever to determine that any
Assets withdrawn from the Trust Account pursuant to Section 2 of this Agreement
will be used and applied in the manner contemplated by paragraphs (a) and (b) of
this Section 3.
Section 4.    Redemption, Investment and Substitution of Assets.




--------------------------------------------------------------------------------





(a)    The Trustee shall surrender for payment all maturing Assets and all
Assets called for redemption, and deposit the principal amount of the proceeds
of any such payment to the Trust Account.
(b)    The Grantor may retain (and pay the service fees of) one or more
professional asset managers (each, an “Asset Manager”) to manage and make
investment decisions with regard to the Assets held by the Trustee in the Trust
Account, including any sub-accounts thereunder. The initial Asset Managers shall
be Hartford Investment Management Company and the Grantor. The Grantor shall
cause the Asset Managers to comply with the investment guidelines attached
hereto as Exhibit H (the “Investment Guidelines”), which sets forth the division
of duties between such parties with respect to making investment decisions,
including what instructions the parties may provide to the Trustee . From time
to time, at the written order and direction of the Grantor or any Asset Manager
(with respect to the Assets managed by such Asset Manager), the Trustee shall
invest Assets in the Trust Account in Eligible Investments.
(c)    From time to time and in accordance with Section 9.7 of the Retrocession
Agreement (the text of which section is set forth on Exhibit D to this
Agreement), the Grantor or any Asset Manager (with respect to the Assets managed
by such Asset Manager) may provide notice to the Trustee, the Beneficiary and
the Direct Insurer of its desire to substitute specified Assets in the Trust
Account with Eligible Investments having an aggregate Book Value greater than or
equal to the aggregate Book Value of such Assets being replaced and having an
aggregate fair market value greater than or equal to the aggregate fair market
value of such Assets being replaced, so long as following such substitution all
assets in the Trust Account are Eligible Investments. Such notice of
substitution shall be substantially in the form of Exhibit [__], attached, and
shall specify by CUSIP the specific assets to be deposited in, and withdrawn
from, the Trust Account, and shall contain a certification to the Trustee, the
Beneficiary and the Direct Insurer that the assets to be deposited in the Trust
Account are Eligible Investments Five (5) Business Days after receipt of such
notice from the Grantor or any Asset Manager by the Trustee, the Trustee shall
distribute the specified assets to the Grantor or applicable Asset Manager upon
receipt of the specified assets from the Grantor or the applicable Asset
Manager. The Trustee shall have no responsibility whatsoever to determine the
aggregate Book Value of such substituted Assets or that such substituted Assets
constitute Eligible Investments.
(d)    All investments and substitutions of securities referred to in Section
4(b) and Section 4(c) above shall be in compliance with the definition of
“Eligible Investments” in Section 14 of this Agreement. Any instruction or order
concerning such investments or substitutions of securities shall be referred to
herein as an “Investment Order”. The Trustee shall execute Investment Orders and
settle securities transactions by itself or by means of an agent or broker. The
Trustee shall not be responsible for any act or omission, or for the solvency,
of any such agent or broker.
(e)Any investment orders related to the sale, transfer or assignment of any
Commercial Mortgage Loan (other than in connection with a substitution or
exchange covered under Section 4(c) or Section 4(j)) shall only be effected by
the Grantor or the applicable investment manager in accordance with Section
12(a).
(f)When the Trustee is directed to deliver Assets against payment, delivery will
be made in accordance with generally accepted market practice.
(g)Any loss incurred from any investment pursuant to the terms of this Section 4
shall be borne exclusively by the Trust Account.




--------------------------------------------------------------------------------





(h)All items of income, gain, expense and loss recognized in the Trust Account
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Grantor.
(i)Without limiting the applicability of the foregoing and subject to the
Retrocession Agreement, with respect to the Commercial Mortgage Loans, in the
substitution notice to the Trustee, the Grantor or the applicable investment
manager shall (1) direct the Trustee in writing to, and the Trustee shall, in
its capacity as Trustee and not in its individual capacity, execute and deliver
to the Grantor, the Trustee Loan Assignment Documents, for the Commercial
Mortgage Loan being replaced, and (2) obtain any consents required to effect
such substitution, and the Trustee shall reasonably cooperate with the Grantor
or the investment manager in providing any information or documentation
necessary to effect such substitution (to the extent such information or
documentation exists and is in the possession or control of the Trustee). The
Grantor may from time to time designate a third party in the substitution notice
to whom the Trustee Loan Assignment Documents, including the original Note and
the Loan Assignment Allonge or the Participation Certificate, as applicable
shall be delivered.
(j)Subject to the Retrocession Agreement and the provisions of this Section
4(j), the Grantor shall also have the right, at any time and from time to time,
to withdraw from the Trust Account, subject only to three (3) Business Days’
prior written notice from the Grantor to the Trustee, the Beneficiary and the
Direct Insurer in the form attached hereto as Exhibit I (a “Grantor Servicing
Notice”), such Commercial Mortgage Loan or Commercial Mortgage Loans as are
specified in such Grantor Servicing Notice, which notice shall include a
certification by the Grantor to the Trustee, the Beneficiary and the Direct
Insurer that the withdrawal of the Commercial Mortgage Loan or Commercial
Mortgage Loans is required in connection with (i) the pay-off of any Commercial
Mortgage Loan, (ii) the sale of a Commercial Mortgage Loan by the Grantor or
(iii) the modification, servicing, restructuring, foreclosure, deed-in-lieu or
other liquidation of any Commercial Mortgage Loan. In the Grantor Servicing
Notice delivered in connection with any withdrawal of any Commercial Mortgage
Loan pursuant to this Section 4(j), the Grantor or the applicable investment
manager shall (1) direct the Trustee in writing to, and the Trustee shall, in
its capacity as Trustee and not in its individual capacity, execute and deliver
to the Grantor, the Trustee Loan Assignment Documents, and (2) obtain any
consents required to effect such withdrawal, and the Trustee shall reasonably
cooperate with the Grantor or the investment manager in providing any
information or documentation necessary to effect such withdrawal (to the extent
such information or documentation exists and is in the possession or control of
the Trustee). The Grantor may from time to time designate a third party in a
Grantor Servicing Notice to whom the Trustee Loan Assignment Documents,
including the original Note and the Loan Assignment Allonge or the Participation
Certificate, as applicable shall be delivered. The Grantor Servicing Notice
shall include a certification that, as applicable, (A) the proceeds from a
transaction of the type described in clause (i) or (ii) of the first sentence of
this Section 4(j) will be paid into the Trust Account within three (3) Business
Days; or (B) in the case of clause (iii) of the first sentence of this Section
4(j), that any net cash proceeds from such foreclosure sale or liquidation shall
be paid into the Trust Account within three (3) Business Days. For avoidance of
doubt, in the event that the Grantor comes into possession of any cash proceeds,
the Grantor acknowledges and agrees (i) that it holds such proceeds in trust for
the benefit of the Beneficiary, and (ii) that it will transfer such proceeds to
the Trust Account as soon as reasonably practical following receipt by the
Grantor, except in each case, to the extent that it has previously deposited
other Assets into the Trust Account to replace some or all of the value of




--------------------------------------------------------------------------------





the withdrawn Commercial Mortgage Loan. The withdrawal of a Commercial Mortgage
Loan pursuant to this Section 4(j) shall reduce the Book Value or fair market
value, as applicable, of the Assets in the Trust Account by the value of the
asset so withdrawn in the event the Grantor does not deposit such cash proceeds,
and/or other Assets (which may include a modified or restructured Commercial
Mortgage Loan with a Book Value or fair market value, as applicable, at least
equal to the value of such withdrawn Commercial Mortgage Loans), within three
(3) Business Days following such withdrawal. For the avoidance of doubt, in no
event shall real estate owned resulting from any such foreclosure, deed-in-lieu
or other liquidation be deposited into the Trust Account. Notwithstanding
anything herein to the contrary, at no time shall the value of any Commercial
Mortgage Loans “in transit” (i.e., such Commercial Mortgage Loan is withdrawn
from the Trust Account for one of the purposes set forth in clause (i) through
(iii) of this Section 4(j) without simultaneously being replaced with Eligible
Investments with the same value) under this Section 4(j) exceed $50 million. The
Grantor shall not be required to present any other statement or document in
addition to a Grantor Servicing Notice in order to withdraw any Commercial
Mortgage Loan, and the Grantor shall acknowledge receipt of any Commercial
Mortgage Loans, withdrawn from the Trust Account upon request by the Trustee.
The Trustee shall have no liability or responsibility to verify or determine the
occurrence of any event or condition giving rise to the Grantor’s right to
withdraw Commercial Mortgage Loans from the Trust Account pursuant to a Grantor
Servicing Notice or to monitor the Grantor’s compliance with its obligation to
deposit proceeds of any withdrawn Asset, and the Trustee shall be fully
protected in relying conclusively on the Grantor Servicing Notice.
Section 5.    The Income Account.
(a)    All payments of interest, dividends and other income in respect to Assets
in the Trust Account (it being agreed that with respect to Commercial Mortgage
Loans, such amounts shall be deposited in the Income Account after retention by
the related servicer of required escrows and reserves to the extent contemplated
pursuant to the terms of the applicable loan agreement and the Servicing
Agreement) shall be the property of the Grantor and shall be deposited by the
Trustee subject to deduction of the Trustee’s compensation and expenses as
provided in Section 9 of this Agreement, in a separate income column of custody
ledger (the “Income Account”) established and maintained by the Grantor at an
office of the Trustee. The Grantor, upon written notice to the Trustee, may
withdraw amounts from the Income Account at any time and from time to time. Any
interest, dividend or other income automatically posted and credited on the
payment date to the Income Account which is not subsequently received by the
Trustee shall be reimbursed by the Grantor to the Trustee and the Trustee may
debit the Income Account for this purpose.
(b)    To the extent received from a servicer under any Servicing Agreements the
Grantor shall deliver (i) to the Trustee monthly remittance reports that detail
the payments of Net Collections, interest and other income received in respect
of each of the Commercial Mortgage Loans, and (ii) in accordance with the
applicable Servicing Agreement(s) for deposit into the Trust Account, all Net
Collections generated by Commercial Mortgage Loans in the Trust Account, it
being agreed that Grantor may satisfy such obligations by causing servicer to
deliver such reports and amounts directly to the Trustee. To the extent that the
Trustee receives in the Trust Account such income together with principal in a
single payment, the Trustee shall, in accordance with the information contained
in the monthly remittance reports to be delivered by or on behalf of the Grantor
as provided below, allocate such income to the Income Account. For the avoidance
of doubt, no principal payments on any of the Commercial Mortgage Loans shall be
deposited into the Income Account.




--------------------------------------------------------------------------------





Section 6.    Right to Vote Assets. Whenever there are voluntary rights that may
be exercised or alternate courses of action that may be taken by reason of the
Grantor’s ownership of Eligible Investments, the Grantor or its designee shall
be responsible for making any decisions relating thereto and for directing the
Trustee to act. The Trustee shall notify the Grantor or its designee of rights
or discretionary actions with respect to Eligible Investments as promptly as
practicable under the circumstances, provided that the Trustee has actually
received notice of such right or discretionary corporate action from the
relevant depository, etc. Absent actual receipt of such notice, the Trustee
shall have no liability for failing to so notify the Grantor or its designee.
Absent the Trustee’s timely receipt of instructions, the Trustee shall not be
liable for failure to take any action relating to or to exercise any rights
conferred by such Eligible Investments.
Section 7.    Additional Rights and Duties of the Trustee.
(a)    Before accepting any Asset for deposit to the Trust Account, the Trustee
shall determine that such Asset is in such form that the Beneficiary or Direct
Insurer whenever necessary may, or the Trustee upon direction by the Beneficiary
or Direct Insurer will, negotiate such Asset without consent or signature from
the Grantor or any Person or entity other than the Trustee in accordance with
the terms of this Agreement.
(b)    The Trustee shall be under no obligation to determine whether or not any
instructions given by the Grantor, the Beneficiary or the Direct Insurer are
contrary to any provision of law. It is understood and agreed that the Trustee’s
duties are solely those set forth herein and that the Trustee shall have no duty
to take any other action unless specifically agreed to by the Trustee in
writing. Without limiting the generality of the foregoing, the Trustee shall not
have any duty to advise, manage, supervise or make recommendations with respect
to the purchase, retention or sale of Assets with respect to any Assets in the
Trust Account as to which a default in the payment of principal or interest has
occurred or to be responsible for the consequences of insolvency or the legal
inability of any broker, dealer, bank or other agent employed by the Grantor or
Trustee with respect to the Assets. The Trustee agrees to use reasonable efforts
to advise the Grantor, the Beneficiary and the Direct Insurer of the occurrence
of any default with respect to securities held in trust hereunder to the extent
that it has received notice of same.
(c)    The Trustee shall accept and open all mail directed to the Grantor, the
Beneficiary or the Direct Insurer in care of the Trustee.
(d)    The Trustee shall have no responsibility whatsoever to determine that any
Assets in the Trust Account are or continue to be Eligible Investments or to
determine the value of any Asset.
(e)    The Trustee shall furnish to the Grantor, the Beneficiary and the Direct
Insurer a statement (the “Asset Statement”), containing (i) a description of all
of the Assets in the Trust Account and (ii) information pertaining to all
deposits, withdrawals and substitutions made during the statement period, upon
the inception of the Trust Account and at the end of each calendar month
thereafter; provided, however, the Asset Statement shall not include any other
information regarding Commercial Mortgage Loans (which shall be reported on the
Custody Transmission). The Asset Statement shall be delivered within five (5)
Business Days following the end of each such calendar month. The Asset Statement
to be delivered pursuant to this Section 7(e) shall be deemed delivered by the
Trustee to the Grantor, the Beneficiary and the Direct Insurer to the extent
that prior to the end of such calendar month, the Grantor, the Beneficiary and
the Direct Insurer, as the case may be, had requested and been given access to
the Trustee’s automated data system affording on-line access to Trust Account
information and such information is posted by the Trustee on such system within
the relevant period.




--------------------------------------------------------------------------------





(f)    The Trustee shall keep full and complete records of the administration of
the Trust Account in accordance with all applicable law. Upon the request of the
Grantor, the Beneficiary or the Direct Insurer, the Trustee shall promptly
permit the Grantor, the Beneficiary, or the Direct Insurer, their respective
agents, employees, independent auditors and regulatory authorities to examine,
audit, excerpt, transcribe and copy, during the Trustee’s normal business hours,
any books, documents, papers and records relating to the Trust Account or the
Assets.
(g)
(i)    Unless otherwise provided in this Agreement, the Trustee is authorized to
follow and rely upon all instructions given by officers named in incumbency
certificates furnished to the Trustee from time to time by the Grantor, any
relevant Asset Manager, the Beneficiary or the Direct Insurer, respectively, and
by attorneys-in-fact acting under written authority furnished to the Trustee by
the Grantor, the Beneficiary or the Direct Insurer, including, without
limitation, instructions given by letter, facsimile transmission or electronic
media, if the Trustee reasonably believes such instructions to be genuine and to
have been signed, sent or presented by the proper party or parties. The Trustee
shall not incur any liability to anyone resulting from actions taken by the
Trustee in reliance in good faith on such instructions. The Trustee shall not
incur any liability in executing instructions (A) from any attorney-in-fact
prior to receipt by it of notice of the revocation of the written authority of
the attorney-in-fact or (B) from any officer of the Grantor, the Beneficiary or
the Direct Insurer named in an incumbency certificate delivered hereunder prior
to receipt by it of a more current certificate. Each of the Grantor, the
Beneficiary and the Direct Insurer acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting instructions to the Trustee, and that there may be more secure
methods of transmitting instructions than the method selected by the sender.
Each of the Grantor, the Beneficiary and the Direct Insurer agrees that the
security procedures, if any, to be followed in connection with a transmission of
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.
(ii)    Funds Transfers. With respect to any “funds transfer,” as defined in
Article 4-A of the Uniform Commercial Code, the following security procedure
will apply: payment instruction of the Grantor, the Beneficiary or the Direct
Insurer, as the case may be, is to include the name and (in the case of a
facsimile) signature of the Person initiating the funds transfer request. If the
name is listed as an Authorized Person on the relevant account, the Trustee will
confirm the instructions by telephone call to any Person listed as an Authorized
Person on the account, who may be the same Person who initiated the instruction.
When calling back, the Trustee will request from the staff member of the
Grantor, the Beneficiary or the Direct Insurer, as the case may be, his or her
name. If the name is listed in the Trustee’s records as an Authorized Person,
the Trustee will confirm the instructions with respect to amount, names and
numbers of accounts to be charged or credited and other relevant reference
information. Where the Agreement contemplates joint payment instructions from
the Grantor, the Beneficiary and the Direct Insurer, the Trustee shall call back
the Grantor, the Beneficiary and the Direct Insurer. Each of the Grantor and
Beneficiary acknowledges that Trustee has offered each of the Grantor, the
Beneficiary and the Direct Insurer other security procedures that are more
secure and are commercially reasonable for such Grantor,




--------------------------------------------------------------------------------





Beneficiary or Direct Insurer, and that such Grantor, Beneficiary and Direct
Insurer has nonetheless chosen the procedure described in this paragraph. Each
of the Grantor, the Beneficiary and the Direct Insurer agrees to be bound by any
payment order issued in its name, whether or not authorized, that is accepted by
the Trustee in accordance with the above procedures. When instructed to credit
or pay a party by both name and a unique numeric or alpha-numeric identifier
(e.g. ABA number or account number), the Trustee, and any other bank
participating in the funds transfer, may rely solely on the unique identifier,
even if it identifies a party different than the party named. This applies to
beneficiaries as well as any intermediary bank. Each of the Grantor, the
Beneficiary and the Direct Insurer agrees to be bound by the rules of any funds
transfer network used in connection with any payment order accepted by the
Trustee hereunder. The Trustee shall not be obliged to make any payment or
otherwise to act on any instruction notified to it under this Agreement if it is
unable to validate the authenticity of the request by telephoning an Authorized
Person who has not executed the relevant request or instruction of the relevant
Grantor, Beneficiary or Direct Insurer. Payment or otherwise to act on any
instruction by Authorized Person of the relevant the Grantor, Beneficiary or
Direct Insurer will be made by the Trustee within three (3) Business Days after
Trustee’s verification of instructions as set forth above. A “Business Day”
shall mean any day on which banks in the State of New York, the Commonwealth of
Massachusetts and the State of Connecticut are open for business.
Notwithstanding any revocation, cancellation or amendment of this authorization,
any action taken by the Trustee pursuant to this authorization prior to the
Trustee’s actual receipt and acknowledgement of a notice of revocation,
cancellation or amendment shall not be affected by such notice.
(h)    The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee.
(i)    No provision of this Agreement shall require the Trustee to take any
action which, in the Trustee’s reasonable judgment, would result in any
violation of this Agreement or any provision of law.
(j)    The Trustee may confer with counsel of its own choice in relation to
matters arising under this Agreement and shall have full and complete
authorization from the other Parties for any action taken or suffered by it
under this Agreement or in respect of any transaction contemplated hereby in
good faith and in accordance with the advice or opinion of such counsel.
(k)The Trustee shall not be liable hereunder except for its own negligence,
willful misconduct or lack of good faith. Anything in this Agreement to the
contrary notwithstanding, in no event shall the Trustee, be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee has
been advised of the possibility thereof and regardless of the form of action in
which such damages are sought. The Trustee shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder to the extent solely by reason of any occurrence beyond the control of
Trustee, including, but not limited to, any act or provision of any present or
future law or regulation or governmental authority, any act of God or war or
terrorism, accidents, labor disputes, loss or




--------------------------------------------------------------------------------





malfunction of utilities or the unavailability of the Federal Reserve Bank wire
or telex or other wire or communication facility. Nothing contained in any
contract between Trustee and any entity authorized to hold Assets, as defined
herein, shall diminish or otherwise alter the liability of Trustee to the
Grantor, the Beneficiary or the Direct Insurer as set forth and in accordance
with the terms herein. The provisions of this paragraph shall not affect the
burden of proof under applicable law with respect to the assertions of liability
in any claim, action or dispute alleging any breach of or failure to observe
such standard of care.
(l)The Trustee shall not be responsible for the existence, genuineness or value
of any of the Assets, for the validity, perfection, priority or enforceability
of the liens or any security interest in or with respect to any of the Assets,
for the validity of title to the Assets, for insuring the Assets, for the
payment of taxes, charges, assessments or liens upon or with respect to the
Assets, for any obligations under any agreements or other documents evidencing
or related to any of the Assets (other than this Agreement), or for the
compliance of the Assets with any laws. The Trustee shall have no responsibility
for the recording, filing or registration (or for the rerecording, refiling or
reregistration) of any instrument or notice, including any financing or
continuation statement or any tax or securities form, at any time in any public
office or elsewhere for the purpose of perfecting, maintaining the perfection of
or otherwise making effective any lien or any security interest upon, in or with
respect to any of the Assets.
(m)The Trustee shall have no responsibility to determine whether any Commercial
Mortgage Loans are negotiable, transferable or assignable, as applicable, and
shall have no liability (i) to the extent that the Loan Assignment Documents and
other instruments or documents provided to the Trustee are not sufficient to
effect the transfer, sale or assignment, as applicable, of any Commercial
Mortgage Loan upon the execution and delivery thereof by the Trustee as provided
herein or (ii) to the extent that there is a failure in the withdrawal of a
Commercial Mortgage Loan specified in a Beneficiary Request for Withdrawal by
the Beneficiary or in a Direct Insurer Request for Withdrawal by the Direct
Insurer, as applicable, as a result of the Grantor’s or applicable investment
manager’s sale or transfer of such Commercial Mortgage Loan.
(n)The Grantor, the Beneficiary and the Direct Insurer acknowledge and agree
that (i) the Trustee shall have no liability under this Agreement for any action
or omission of any of the parties to any Servicing Agreement or any other
agreement (related to the Commercial Mortgage Loans) taken pursuant to such
agreements, including with respect to any Commercial Mortgage Loan at any time
during which such Commercial Mortgage Loan is under the care, custody,
possession or control of any of the parties to any Servicing Agreement or any
other agreement (related to the Commercial Mortgage Loans) or any of their
respective other depositories, subcustodians, other agents or nominees (and none
of such other entities or Persons shall be considered to be the depositories,
subcustodians, agents or nominees of the Trustee), (ii) the performance by the
Trustee of any of its obligations under this Agreement may be delayed, limited
or otherwise affected by the actions or omissions of any of the parties to any
Servicing Agreement or any other agreement (related to the Commercial Mortgage
Loans) or as a result of such Commercial Mortgage Loan being subject to any
Servicing Agreement, and (iii) the Trustee shall have no liability under this
Agreement as a result of the Trustee’s failure to perform any of its obligations
under this Agreement as a result of the actions or omissions of any of the
parties to any Servicing Agreement or any other agreement (related to the
Commercial Mortgage Loans) that cause such failure or as a result of obligations
under any Servicing Agreement or any other agreement




--------------------------------------------------------------------------------





(related to the Commercial Mortgage Loans). In no event will the Trustee be
required to perform or assume any duties of any party under any Servicing
Agreement.
(o)The Trustee shall not foreclose on, direct or consent to the foreclosure of,
any Underlying Asset or take title to such Underlying Asset by deed-in-lieu of
foreclosure or other means except that, in connection with the Grantor,
servicer, the Beneficiary or the Direct Insurer taking such action, the Trustee
shall execute such documents, in its capacity as Trustee and not in its
individual capacity, provided to it and take such other action as may be
reasonably required, in accordance with instructions from the Grantor, the
Beneficiary or the Direct Insurer provided pursuant to the terms hereof.
(p)Any notice or correspondence received by the Trustee from any Person in
respect of any Commercial Mortgage Loan shall be promptly forwarded to the
Grantor and, if such notice did not come to the Trustee from the Beneficiary or
the Direct Insurer, to the Beneficiary or the Direct Insurer, as applicable,
pursuant to the notice provisions contained in this Agreement, and, unless the
Grantor provides written instructions to the Trustee in accordance with terms of
this Agreement, the Trustee shall take no other action with respect to any such
notice or correspondence (other than such action explicitly required under this
Agreement, including the provision of a Beneficiary Request for Withdrawal under
Section 2(a) or the provision of a Direct Insurer Request for Withdrawal under
Section 2(b)), and the Trustee shall not be liable for failure to take any
action relating thereto.
(q)The Trustee may deposit any Assets in the Trust Account in a book-entry
account maintained at the Federal Reserve Bank of New York or in depositories
such as the Depository Trust Company. The Trustee shall have no liability
whatsoever for the action or inaction of any depository or for any Losses
resulting from the maintenance of such Assets with a depository. Assets may be
held in the name of a nominee maintained by the Trustee or by any such
depository. The Trustee shall have no responsibility whatsoever to determine
whether any Assets are or continue to be Eligible Investments or for the
determination of the value of any Assets.
(r)The Trustee shall not be required to risk or expend its own funds in
performing its obligations under this Agreement.
(s)Notwithstanding references to the Retrocession Agreement in this Agreement,
it is acknowledged and agreed that the Trustee has no interest in, and no duty,
responsibility or obligation with respect to, the Retrocession Agreement
(including without limitation, no duty, responsibility or obligation to monitor
the Grantor’s, the Beneficiary’s or the Direct Insurer’s compliance with the
Retrocession Agreement).
(t)The Trustee shall set up online access to the Trust Account and shall provide
each of the Grantor, the Beneficiary and the Direct Insurer with the appropriate
access information.
Section 8.    Representations, Warranties and Covenants of the Trustee. The
Trustee represents, warrants and covenants to the Grantor, the Beneficiary and
the Direct Insurer that:
(a)    The Trustee is a Qualified United States Financial Institution;
(b)    In the ordinary course of its business, the Trustee maintains securities
accounts for others and is acting in that capacity in this Agreement;
(c)    The Trust Account is and at all times shall be maintained at an office of
the Trustee in the United States of America;
(d)    The Trustee is not an Affiliate of the Grantor, the Beneficiary or the
Direct Insurer.
Section 9.    The Trustee’s Compensation; Expenses.




--------------------------------------------------------------------------------





(a)    The Grantor shall pay the Trustee, as compensation for its services under
this Agreement, a fee computed at rates agreed to between the Trustee and the
Grantor. The Grantor shall pay or reimburse the Trustee for all of the Trustee’s
expenses and disbursements in connection with its duties under this Agreement
(including reasonable attorney’s fees and expenses), except any such expense or
disbursement as may arise from the Trustee’s negligence, willful misconduct,
lack of good faith or failure to administer the Trust Account in accordance with
the terms of this Agreement if such failure is the result of the Trustee’s
negligence, willful misconduct or lack of good faith. The Grantor hereby agrees
to indemnify the Trustee for, and hold it harmless against, any Losses howsoever
arising in connection with this Agreement or the Trustee’s performance of its
obligations in accordance with the provisions of this Agreement, including but
not limited to any Losses incurred by the Trustee in connection with its
successful defense, in whole or in part, of any claim of negligence, willful
misconduct or lack of good faith on its part or Losses arising out of or in
connection with the status of the Trustee and its nominee as the holder of
record of the Assets; provided, however, that the Trustee shall not be
indemnified with respect to Losses caused by the Trustee’s own negligence,
willful misconduct or lack of good faith. The Grantor hereby acknowledges that
the foregoing indemnities and payment and reimbursement obligations shall
survive the resignation or discharge of the Trustee or the termination of this
Agreement.
(b)    The Grantor hereby agrees to indemnify the Trustee for, and hold it
harmless against, any Losses or Environmental Damages sustained or incurred by
or asserted against the Trustee by reason of or as a result of any action or
inaction, or arising out of the Trustee’s performance hereunder, including,
without limitation, reasonable attorneys’ and accountants’ fees and expenses
incurred by the Trustee in a successful defense of claims by the Grantor, the
Beneficiary or the Direct Insurer; provided, however, that the Grantor shall not
indemnify the Trustee for those Losses or Environmental Damages arising out of
the Trustee’s negligence, willful misconduct or lack of good faith. This
indemnity shall be a continuing obligation of the Grantor, its successors and
assigns, notwithstanding the termination of this Agreement.
(c)    The Beneficiary hereby agrees to indemnify the Trustee for, and hold it
harmless against, any and all Losses which are sustained by the Trustee by
reason of or as a result of any action taken or omitted by the Trustee pursuant
to the Beneficiary’s written instructions or notices required or permitted to be
given to the Trustee by the Beneficiary hereunder. Notwithstanding the
foregoing, the Beneficiary shall not indemnify the Trustee for those Losses
caused by the Trustee’s negligence, willful misconduct or lack of good faith.
This indemnity shall be a continuing obligation of the Beneficiary and its
successors and assigns, notwithstanding the termination of this Agreement.
(d)    The Direct Insurer hereby agrees to indemnify the Trustee for, and hold
it harmless against, any and all Losses which are sustained by the Trustee by
reason of or as a result of any action taken or omitted by the Trustee pursuant
to the Direct Insurer’s written instructions or notices required or permitted to
be given to the Trustee by the Direct Insurer hereunder. Notwithstanding the
foregoing, the Direct Insurer shall not indemnify the Trustee for those Losses
caused by the Trustee’s negligence, willful misconduct or lack of good faith.
This indemnity shall be a continuing obligation of the Direct Insurer and its
successors and assigns, notwithstanding the termination of this Agreement.
(e)    If the Grantor is required to pay any amounts to the Trustee pursuant to
paragraphs 9(a) or 9(b) above for which the Beneficiary or the Direct Insurer is
liable under paragraph 9(c) or 9(d), as applicable, then the Beneficiary or the
Direct Insurer, as applicable, shall, upon demand by the Grantor, promptly
reimburse the Grantor for all such amounts. If the Beneficiary or the Direct




--------------------------------------------------------------------------------





Insurer is required to pay any amounts to the Trustee pursuant to paragraph 9(c)
or 9(d) above, as applicable, for which the Grantor is liable under paragraphs
9(a) or 9(b), then the Grantor shall, upon demand by the Beneficiary or the
Direct Insurer, promptly reimburse the Beneficiary or the Direct Insurer, as
applicable, for all such amounts.
(f)    No Assets shall be withdrawn from the Trust Account or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee;
provided, however, that the Grantor, the Beneficiary and the Direct Insurer
hereby grant the Trustee a lien, right of set-off and security interest in the
funds in the Income Account for the payment of any claim for compensation,
reimbursement or indemnity hereunder.
Section 10.    Resignation or Removal of the Trustee.
(a)    The Trustee may resign at any time upon delivery of a written notice
thereof to the Grantor, the Beneficiary and the Direct Insurer effective not
less than ninety (90) days after receipt by the Beneficiary, the Grantor and the
Direct Insurer of such notice. The Trustee may be removed by prior written
notice executed by the Grantor, the Beneficiary and the Direct Insurer. No such
resignation or removal shall become effective until a successor Trustee has been
appointed and approved by the Grantor, the Beneficiary and the Direct Insurer
and all Assets in the Trust Account have been duly transferred to the successor
Trustee in accordance with paragraph (b) of this Section 10. In the event of the
Trustee’s resignation or removal, it agrees to provide reasonable assistance in
transferring the Assets to any successor Trustee, including executing
instruments of conveyance and providing necessary information; provided,
however, that the Trustee is assured to its satisfaction, that it will be
reimbursed by the Grantor for any cost or expense that it may incur by reason of
taking or continuing to take any such action.
(b)    Upon receipt by the proper Parties of the Trustee’s notice of resignation
or the Grantor’s, the Beneficiary’s or the Direct Insurer’s notice of removal,
the Grantor, the Beneficiary and the Direct Insurer shall jointly appoint a
successor Trustee. Any successor Trustee shall be a bank that is a member of the
Federal Reserve System and a Qualified United States Financial Institution, and
shall not be an Affiliate of the Grantor, the Beneficiary or the Direct Insurer.
Upon the acceptance of the appointment as Trustee hereunder by a successor
Trustee and the transfer to such successor Trustee of all Assets in the Trust
Account, the resignation or removal of the Trustee shall become effective.
Thereupon, such successor Trustee shall succeed to and become vested with all
the rights, powers, privileges and duties of the resigning or removed Trustee,
and the resigning or removed Trustee shall be discharged from any future duties
and obligations under this Agreement, but the resigning or removed Trustee shall
continue after such resignation or removal to be entitled to the benefits of the
indemnities provided herein for the Trustee.
Section 11.    Security Interest in the Assets in the Trust Account.
(a)    Security Interest. The Grantor, the Beneficiary and the Direct Insurer
intend that the Trustee, in its capacity as Trustee, is and at all times shall
be the registered owner of and holder of legal title to the Trust Account and
the Assets. However, to the extent that a court of competent jurisdiction should
determine that (1) the Trustee is not the owner of the Trust Account and the
Assets, (2) the Trust is not valid, or (3) the transfer of the Assets by the
Grantor to the Trust Account is not effective or does not otherwise transfer to
the Trust all of the Grantor’s right, title and interest to the Assets, then as
further provided in this Section 11 and without any intent to vitiate the
creation of an effective trust, the Trust Account shall be deemed to be a
“securities account” (within the meaning of Section 8-501(a) of the Uniform
Commercial Code as in effect in the State of New York (the “NY UCC”)). All
Eligible Investments and other Assets (as defined below) delivered to the




--------------------------------------------------------------------------------





Trustee shall be credited to the Trust Account and shall be treated as
“financial assets” within the meaning of Section 8-102(a)(9) of the NY UCC.
(b)    The Grantor hereby grants and transfers to the Beneficiary, for the
purposes set forth herein, a first priority perfected security interest in, and
pledges and assigns to the Beneficiary, all of the Grantor’s right, title and
interest in, to and under, whether now existing or hereafter acquired or
arising, (i) the Trust Account and all cash and other financial assets credited
thereto from time to time including, without limitation, the Assets, and all
security entitlements arising therefrom, (ii) all investment property,
securities, investments, instruments, cash, mortgage notes and all participation
interests in mortgage notes, funds, deposit accounts, general intangibles,
accounts, receivables, chattel paper, letter-of-credit rights, documents, goods,
real property and all other assets (a) held in or credited to the Trust Account,
(b) otherwise conveyed to the Trustee by the Grantor pursuant to this Agreement
or (c) purporting to be part of the Assets, and (iii) all proceeds, supporting
obligations and all security interests, mortgages or other liens securing any of
the foregoing (collectively, the “Collateral”), solely to secure the obligations
of the Grantor under the Retrocession Agreement to the Beneficiary and agrees
that this Agreement shall constitute a security agreement under all laws,
published rules, statutes, regulations, policies and codes and judgments,
injunctions, orders, decrees, licenses, permits and all other requirements of
governmental entities applicable to the Person, place and situation in question.
In furtherance of the preceding sentence, the Trustee acknowledges that all
Collateral conveyed to the Trustee is held for the benefit of the Beneficiary
for purposes of the security interest granted hereunder and that the Beneficiary
shall have “control” (as such term is defined in Articles 8 and 9 of the NY UCC)
of the Collateral. All terms used in this Section 11(a) and not otherwise
defined shall have the meaning ascribed to such terms in the NY UCC. In
addition, the Grantor hereby (i) authorizes the Beneficiary to file any and all
UCC financing statements with respect to the Collateral that are reasonably
deemed necessary by the Beneficiary in order to perfect such security interest
in the Collateral.
The parties understand and agree that the Trustee is a “securities intermediary”
within the meaning of Section 8-102(a)(14) of the NY UCC with respect to the
Trust Account and all such financial assets held therein, except with respect to
any cash so credited, and in respect of any such cash, the Trust Account shall
be deemed to be a “deposit account” (as defined in Section 9-102(a)(29) of the
NY UCC) to the extent a security interest can be granted and perfected under the
NY UCC in the Trust Account as a deposit account, which the Trustee shall
maintain acting not as a securities intermediary but as a “bank” (within the
meaning of Section 9-102(a)(8) of the NY UCC). The Parties agree that New York
shall be deemed to be the “securities intermediary’s jurisdiction” for purposes
of Section 8-110(e) of the NY UCC. The Grantor may, from time to time, with
prior notice to the Beneficiary and the Direct Insurer, establish one or more
sub-accounts under the Trust Account, which shall be part of the Trust Account.
(c)    Until receipt by the Trustee from the Beneficiary of a notice (i) stating
that an Exclusive Control Event has occurred with respect to the Grantor and
(ii) attaching a certification from the Beneficiary of the occurrence of an
Exclusive Control Event following, if applicable, a final, valid and binding
determination with respect to Grantor’s challenges to a notification of a
“Mandatory Control Level Event” by the Commissioner (the “Notice of Exclusive
Control”), the Trustee will comply with notifications it receives directing it
to transfer or redeem any Asset in the Trust Account and any other “entitlement
order” (as such term is defined in Section 8-102(a)(8) of the NY UCC) originated
by the Grantor in accordance with the terms of this Agreement. The Grantor




--------------------------------------------------------------------------------





shall provide notice to the Beneficiary and the Direct Insurer within two (2)
Business Days following the occurrence of an Exclusive Control Event, which, if
applicable, shall not be until there has been a final, valid and binding
determination with respect to any Grantor’s challenges to a notification of a
“Mandatory Control Level Event” by the Commissioner.
(d)    In the event the Trustee receives a Notice of Exclusive Control, the
Trustee thereafter will (i) immediately cease complying with entitlement orders
originated by the Grantor in respect of the Trust Account and any Asset held
therein that would otherwise be permitted under Section 2, and (ii) immediately
comply with “entitlement orders” originated by the Beneficiary in respect of the
Trust Account and any Asset held therein, in each case without further consent
of the Grantor. The Beneficiary shall also provide notice to the Grantor and the
Direct Insurer of such Notice of Exclusive Control at the same time provided to
the Trustee.
(e)    The Trustee hereby acknowledges the Beneficiary’s security interest in
the Collateral granted pursuant to clause (a) above, and will mark its records,
by book-entry or otherwise, to indicate the Beneficiary’s security interest in
the Collateral and the proceeds thereof. The Trustee has not entered into, and
until the termination of this Agreement will not enter into, any agreement with
any other Person: (i) which purports to grant any lien or security interest in
the Trust Account or any Assets credited thereto, (ii) pursuant to which the
Trustee has agreed to comply with entitlement orders of any other Person or
otherwise agreed to give “control” over the Trust Account to any other Person or
(iii) which purports to limit or condition the obligation of the Trustee to
comply with entitlement orders from the Grantor and Beneficiary as set forth in
Section 2 hereof. The Trustee hereby waives and releases, for the benefit of the
Beneficiary, all liens, encumbrances, claims and rights of setoff the Trustee
may have against the Trust Account or any Asset carried in the Trust Account on
account of any fees, indebtedness or other obligations owed to the Trustee by
the Grantor and agrees that the Trustee will look solely to the Grantor and the
Income Account for payment of all such fees, indebtedness or other obligations;
provided, that the foregoing shall not prohibit the Trustee from exercising any
rights of setoff with respect to amounts which are withdrawn from the Trust
Account at the Grantor’s direction in accordance with Section 2 hereof and in
compliance with Section 9.6 of the Retrocession Agreement.
(f)    The Beneficiary and the Direct Insurer agree that all Assets released
from the Trust Account to Grantor or its designee in accordance with the terms
and conditions of this Agreement shall be free and clear of any lien,
encumbrance or security interest granted by the Grantor pursuant to this
Agreement.
Section 12.    Commercial Mortgage Loans.
(a)    Except with respect to any Commercial Mortgage Loan withdrawn by the
Beneficiary or the Direct Insurer in accordance with the terms hereof, the
Grantor or the Direct Insurer, as applicable, shall have the sole and exclusive
right, power and authority to service, administer, manage, liquidate, deal with,
issue or withhold any consents or waivers, amend, modify, extend, or make any
other decisions in respect of any Commercial Mortgage Loans in any manner that
it shall choose, subject only to any limitations set forth in this Agreement,
the applicable Servicing Agreement or in any other related agreement affecting
the Commercial Mortgage Loans, as applicable; provided, that the Trustee shall
be entitled to receive on behalf of the Grantor all payments made in respect of
the Commercial Mortgage Loans (whether from any servicer, borrower or other
Person), including principal and interest payments, proceeds and other income
arising from or under such Commercial Mortgage Loans (after retention by the
related servicer of such servicer’s expenses, required escrows and reserves to
the extent contemplated pursuant to the terms of the




--------------------------------------------------------------------------------





applicable loan agreement and Servicing Agreement), as applicable, and to
retain, use, enjoy the same subject only to the limitations set forth in this
Agreement, the applicable Servicing Agreement and in any other related agreement
affecting the Commercial Mortgage Loans. Except with respect to any Commercial
Mortgage withdrawn by the Beneficiary or the Direct Insurer in accordance with
the terms hereof, the Grantor shall have the sole and exclusive right, power and
authority to make decisions and take other actions in respect of any Commercial
Mortgage Loans (and any related Underlying Assets) under any servicing
agreement, loan document and any other related agreement affecting the
Commercial Mortgage Loans or the related Underlying Assets, in each case, as
fully and completely as if this Agreement had not been executed and delivered;
provided, however, that the sale, transfer or assignment of any such Commercial
Mortgage Loan shall only be effectuated by substitution, exchange and withdrawal
pursuant to the terms of this Agreement. The Grantor shall have the exclusive
power and authority, acting alone or through sub-servicers, to do any and all
things in connection with such servicing, administration, management and
liquidation of the Commercial Mortgage Loans which it may deem necessary or
desirable to maximize recoveries with respect thereto, subject to the
limitations contained in this Agreement and any related agreements. Without
limiting the generality of the foregoing, the Grantor shall continue, and is
hereby authorized and empowered hereunder, to prepare and file any and all
financing statements, continuation statements and other documents or instruments
necessary to maintain the lien on any Underlying Assets. Notwithstanding
anything to the contrary contained in this Agreement, the Trustee shall not
date, endorse, record or transfer any Loan Assignment Document except in
accordance with the written directions of the Grantor or the applicable
investment manager or, (i) upon receipt of a Beneficiary Request for Withdrawal,
in accordance with the written direction of the Beneficiary and (ii) upon
receipt of a Direct Insurer Request for Withdrawal, in accordance with the
written direction of the Direct Insurer.
(b)    The Trustee (not in its individual capacity but solely as Trustee
hereunder), upon receipt of a written request from the Grantor, shall execute
and deliver any powers of attorney and other documents provided to it which the
Grantor determines, in the exercise of its reasonable judgment, are necessary in
order to enable any servicer to carry out its duties under the applicable
Servicing Agreement or any other servicing agreement, or to enable the Grantor
to take appropriate action in respect of the ownership, assignment, transfer and
liquidation of the Commercial Mortgage Loans (and any related Underlying
Assets), as applicable, subject to the limitations in this Agreement. The
Trustee acknowledges that the Grantor may (in its sole discretion), from time to
time, execute and deliver a limited power of attorney in order to enable a
servicer to carry out their duties under the applicable Servicing Agreement
relating to any Commercial Mortgage Loan or any related Underlying Assets. The
authority of the Grantor or any servicer shall include the power to (i) enforce,
modify, amend, renew or extend the Commercial Mortgage Loans or the Underlying
Assets, (ii) grant or withhold any consents or waivers under or in respect of
the Commercial Mortgage Loans or the Underlying Assets, (iii) file and collect
insurance claims, (iv) release any Underlying Asset or any other collateral or
any party from any liability on or with respect to any of the Commercial
Mortgage Loans, (v) compromise or settle any claims of any kind or character
with respect to any of the Commercial Mortgage Loans, subject to any limitations
provided herein, (vi) initiate, complete or otherwise take any action with
respect to a foreclosure or deed in lieu of foreclosure, on any of the
Underlying Assets, (vii) repair, replace, renovate, restore and improve the
Underlying Assets, (viii) negotiate and contract to sell and sell any Commercial
Mortgage Loan (including through receipt of a discounted pay-off on such Asset),
(ix) commence, continue,




--------------------------------------------------------------------------------





negotiate, or settle litigation relating to a Commercial Mortgage Loan or the
Underlying Assets, (x) make any servicing or other advances, (xi) act as a
mortgagee in possession or receiver or in any other capacity with respect to the
Underlying Assets, (xii) exercise any and all rights in respect of the
Commercial Mortgage Loans and the Underlying Assets, or (xiii) take any action
with respect to any security document securing a Commercial Mortgage Loan,
effectuate foreclosure or other conversion of the ownership of any Underlying
Asset, including the employment of attorneys, the institution of legal
proceedings, the acceptance of compromise proposals, the filing of claims for
mortgage insurance, the collection of liquidation proceeds, seeking a receiver,
appointing a new property manager and any other matter pertaining to a
Commercial Mortgage Loan or an Underlying Asset. When the Grantor, in the
exercise of its reasonable business judgment, finds it appropriate, it shall
execute and deliver any instruments of satisfaction, cancellation, partial or
full release, discharge, transfer and all other comparable instruments, with
respect to the related Commercial Mortgage Loan or the Underlying Asset, as
applicable, provided that the execution and delivery of such instrument is
necessary in order to enable any servicer to carry out its duties under the
Servicing Agreements or any related loan document. Any such action taken by the
Grantor shall be subject in all respects to the terms of this Agreement
(including, without limitation, Section 4 regarding substitution of Assets in
the Trust Account). The Grantor may exercise all of the powers set forth herein
in its own name. Upon written request of the Grantor, the Trustee shall execute
and deliver any documents provided to it and reasonably requested by the Grantor
in furtherance of or incidental to any of the foregoing actions.
(c)    The Grantor may retain a professional servicer to service the Commercial
Mortgage Loans on its behalf, in furtherance of the Grantor’s exclusive right,
power and authority to service, manage and administer the Commercial Mortgage
Loans in the Trust Account, upon reasonable advance written notice to but
without the approval or consent of the Trustee, the Beneficiary and the Direct
Insurer, but subject to the rights in and requirements of the applicable
Servicing Agreement, provided that the retention of such servicer shall not
relieve the Grantor of any of its obligations and liabilities hereunder. The
Grantor may remove any servicer under any Servicing Agreement pursuant to the
terms of the applicable Servicing Agreement or such other servicing agreements
and may appoint a successor servicer, without the consent or approval of, but
only upon written notice of such removal and appointment to, the Trustee, the
Beneficiary and the Direct Insurer. The Grantor agrees to, and shall use
commercially reasonable efforts to cause the servicer to, reasonably cooperate
with the Beneficiary or the Direct Insurer to assist with the transfer of
servicing responsibilities to the successor servicer appointed by the
Beneficiary or the Direct Insurer. In connection with any withdrawal by
Beneficiary or the Direct Insurer, Grantor shall, or shall cause any such
servicer to, transfer to the Beneficiary or the Direct Insurer all funds held by
Grantor or such servicer with respect to such Commercial Mortgage Loan,
including without limitation all collections, reserves and escrows relating to
such Commercial Mortgage Loan.
(d)    With the exception of the Loan Assignment Documents to be delivered to
the Trustee in accordance with the terms of this Agreement, the servicer shall
retain and be charged with maintaining possession of all documentation and files
relating to the Commercial Mortgage Loans (the “Servicing File”). Upon the
deposit of any Commercial Mortgage Loan to the Trust Account, (i) the Grantor
shall deliver (or cause to be delivered) to the Trustee a letter in the form
attached hereto as Exhibit K, executed in blank by an authorized signatory and
addressed to the applicable servicer, instructing such servicer to release the
Servicing File to the Trustee or to the Beneficiary or the Direct Insurer in
accordance with the terms hereof, whenever requested by the Trustee (the




--------------------------------------------------------------------------------





“Document Release Letter”), and (ii) within thirty (30) calendar days of the
date of deposit, the Grantor shall provide the servicer’s list of the documents
in the Servicing File to the Trustee, the Beneficiary and the Direct Insurer.
The delivery of the Document Release Letter by the Grantor to the Trustee shall
constitute a representation and certification by the Grantor to the Trustee, the
Beneficiary and the Direct Insurer that such Document Release Letter is
sufficient under the terms of the applicable Servicing Agreement to require the
servicer to release the Servicing File to the Trustee without the further
consent of the Grantor or any other Person. The Servicing Agreements shall not
be amended, modified or supplemented in any way that adversely impacts the
ability of the Trustee to obtain the Servicing File without the prior written
consent of the Beneficiary and the Direct Insurer. As promptly as practicable
following the date hereof, and in any event within thirty (30) days of the date
hereof, the Grantor shall arrange with the servicer to separately designate the
Servicing File from other documents held by the servicer for the benefit of the
Grantor and provide written notice to the Trustee, the Beneficiary and the
Direct Insurer when such access has been arranged. Such direct access
arrangements with the servicer shall not be changed without the consent of the
Beneficiary and the Direct Insurer. The Trustee acknowledges that (x) the
Beneficiary may instruct the Trustee to withdraw any documents in the Servicing
File in accordance with a Beneficiary Request for Withdrawal and (y) the Direct
Insurer may instruct the Trustee to withdraw any documents in the Servicing File
in accordance with a Direct Insurer Request for Withdrawal.
(e)    In order to facilitate the servicing, administration and enforcement of
the Commercial Mortgage Loans by or on behalf of the Grantor, and the servicing
of the Commercial Mortgage Loans by a servicer, the Grantor (if it is not using
a third party servicer) or servicers may temporarily hold collections on such
Commercial Mortgage Loans prior to the time they are remitted to the Trustee and
may hold physical possession of any related documents or instruments. Upon
written request of the Grantor to the Trustee (with a simultaneous copy to the
Beneficiary and the Direct Insurer, provided the Trustee shall not be required
to confirm delivery of such copy) pursuant to the terms hereof, the Trustee
shall promptly release, deliver or transfer such documents and instruments as
may be requested from time to time by the Grantor. The Trustee and the Grantor
hereby acknowledge that the Grantor and the servicers are acting as bailees of
the Trustee in holding such monies pursuant to this Agreement (with respect to
the Grantor) and the applicable Servicing Agreement, and that the Grantor and
the servicers are acting as the Trustee’s bailee in holding any documents or
instruments released, delivered or transferred to the Grantor or any servicer
pursuant to this Agreement, and any other items constituting a part of the Trust
Account which from time to time come into the possession of the Grantor or any
servicer; provided, however, the Trustee shall incur no liability whatsoever for
any acts of the Grantor and the servicers in their capacity as bailee.
(f)    Each of the Trustee, Beneficiary and the Direct Insurer hereby
acknowledges that the rights and obligations of the Grantor under any Servicing
Agreement have not been transferred to or accepted or assumed by the Trustee and
are otherwise expressly reserved by and to the Grantor to act on its own behalf
and in any manner that it so chooses, without any consent or approval rights on
the part of the Trustee, the Beneficiary or the Direct Insurer hereunder,
subject to the terms of this Agreement and any related agreement.
(g)    The Grantor hereby acknowledges and agrees that the Trustee shall not
have any obligations relating to any future funding commitments in respect of
the Assets (including, for the avoidance of doubt, the Commercial Mortgage
Loans).
Section 13.    Termination of the Trust Account. This Agreement, except for the
indemnities provided herein, may be terminated only after the Grantor, the
Beneficiary and the




--------------------------------------------------------------------------------





Direct Insurer have given the Trustee joint written notice of their intention to
terminate this Agreement and the Trust Account (the “Notice of Intention”). Upon
receipt of the Notice of Intention, and without further authorization from the
Beneficiary or any other Person, the Trustee shall promptly transfer to the
Grantor, the Beneficiary or the Direct Insurer, in accordance with the joint
direction of the Grantor, the Beneficiary and the Direct Insurer contained in
the Notice of Intention, any and all Assets remaining in the Trust Account, at
which time all liability of the Trustee with respect to the Assets so
transferred shall cease. This Agreement, except for the indemnities provided
herein, and the Trust Account shall terminate when all of the Assets have been
so delivered by the Trustee in accordance with the terms of this Agreement.
Section 14.    Definitions. Except as the context shall otherwise require, the
following terms shall have the following meanings for purposes of this Agreement
(the definitions to be applicable to both the singular and the plural forms of
each term defined if both forms of such term are used in this Agreement):
The term “Affiliate” means any other Person that directly or indirectly
controls, is controlled by, or is under common control with, the first Person.
The term “Beneficiary” shall include any successor of the Beneficiary by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
The term “Book Value” means, with respect to any Asset and as of any date of
determination, the amount stated for such assets, including accrued interest, on
the Grantor’s statutory financial statements determined in accordance with then
applicable statutory accounting principles.
The term “Control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of more
than 50% of the voting securities of a corporation.
The term “Direct Insurer” shall include any successor of the Direct Insurer by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
The term “Commercial Mortgage Loan” means commercial mortgage loans as permitted
under the Investment Guidelines and deposited into the Trust Account, which, for
the avoidance of doubt, may include any participation interests, provided such
interests are (a) obtained in accordance with the applicable loan documents and
are subject to a valid participation agreement and (b) are on a pari passu
economic basis with the other participants, but shall not include any commercial
mortgage loans evidenced by multiple promissory notes.
The term “Custody Transmission” means, in the case of each Commercial Mortgage
Loan held by the Trustee, a computer-readable transmission containing the
following information (and such other data as may be mutually agreed upon in
writing by the Grantor and the Trustee), which shall be delivered by the Trustee
to the Grantor and the Beneficiary (or the Direct Insurer on behalf of the
Beneficiary) pursuant to Section 1.2(c) of this Agreement: the Mortgage Loan
Number, Underlying Asset’s address, Mortgagor’s name, and Mortgagor’s address,
for each Commercial Mortgage Loan. The Trustee shall incorporate the outstanding
principal amount of the Commercial Mortgage Loan, whether or not a Commercial
Mortgage Loan is specially serviced and all other agreed upon data, to the
extent provided to the Trustee, into the Custody Transmission. Each Custody




--------------------------------------------------------------------------------





Transmission delivered shall (a) be cumulative, and shall cover all Commercial
Mortgage Loans for which related Loan Assignment Documents are being held by the
Trustee on the date of such Custody Transmission, and (b) include a then-current
listing of all Loan Assignment Documents. The form of the Custody Transmission
shall not be modified without the consent of the Parties, not to be unreasonably
conditioned, delayed or withheld.
The term “Eligible Investments” means assets (i) qualifying as admitted assets
for life insurance companies under the insurance laws of the State of
Connecticut and (ii) complying with the requirements specified by the Investment
Guidelines.
The term “Environmental Damages” means any and all claims, Losses, liabilities,
damages, fines, penalties, and out-of-pocket costs and expenses (including
reasonable attorney’s fees and expenses) of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to (a)
the presence, disposal, release or threatened release of any Hazardous Materials
which are on, from or affecting soil, water, vegetation, buildings, personal
property, persons, animals or otherwise; (b) any personal injury (including
wrongful death), property damage (real or personal) or natural resource damage
arising out of or related to such Hazardous Materials; (c) any third party claim
brought or threatened, settlement reached, government order, or any legal
policies or legal requirements having the force of law imposed on the Trustee,
which are based upon or in any way related to such Hazardous Materials,
including attorney and consultant fees and expenses, investigation and
laboratory fees, court costs and litigation expenses; and (d) any violations of
Environmental Law.
The term “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, and any other applicable federal, state,
local, or foreign statute, rule, regulation, order, judgment, directive, decree,
permit, license or common law as in effect now, previously, or at any time
during the term of this Agreement, and regulating, relating to, or imposing
liability or standards of conduct concerning air emissions, water discharges,
noise emissions, the release or threatened release or discharge of any Hazardous
Material into the environment, the use, manufacture, production, refinement,
generation, handling, treatment, storage, transport or disposal of any Hazardous
Material or otherwise concerning pollution or the protection of the outdoor or
indoor environment, or human health or safety in relation to exposure to
Hazardous Materials.
The term “Exclusive Control Event” means that there has been a Mandatory Control
Level Event with respect to the Grantor within the meaning of [insert applicable
citation to the insurance regulation of the Grantor’s domiciliary state].
The term “Governmental Authority” means any foreign or national government, any
state or other political subdivision thereof or any self-regulatory authority,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
The term “Hazardous Materials” means, without limit, any pollutant, contaminant
or hazardous, toxic, medical, biohazardous, or dangerous waste, substance,
constituent or material, defined or regulated as such in, or for the purpose of,
any applicable Environmental Law, including any asbestos, any petroleum, oil
(including crude oil or any fraction thereof), any radioactive




--------------------------------------------------------------------------------





substance, any polychlorinated biphenyls, any toxin, chemical, disease-causing
agent or pathogen, and any other substance that gives rise to liability under
any applicable Environmental Law.
The term “Loan Assignment Document Certification” means a certification
substantially in the form of Exhibit J attached hereto.
The term “Loan Assignment Documents” means, (a) with respect to any whole
Commercial Mortgage Loans, (i) an original allonge (“Loan Assignment Allonge”)
executed in a form sufficient to properly assign and transfer each original
promissory note or notes and any prior transfer documents pertaining to such
notes (collectively and severally, the “Note”) evidencing such Commercial
Mortgage Loan and attaching the original Note, (ii) one or more original
assignment agreements executed in favor of the Trustee (solely in its capacity
as Trustee and not in its individual capacity), in recordable form and otherwise
in a form sufficient to transfer and assign of record each of the mortgages,
deeds of trust, deeds to secure debt or similar instruments securing such
Commercial Mortgage Loan (the “Security Instruments”) and each of any separate
assignments of rents and leases and similar agreements securing such Commercial
Mortgage Loan (the “Lease Assignments”), (iii) UCC-3 assignments or similar
assignments in form sufficient to assign each of the financing statements
(including fixture filings) required in connection with such Commercial Mortgage
Loan (the “Financing Statements”), to the Trustee, and (iv) an original executed
omnibus assignment in favor of the Trustee, in form and substance sufficient to
transfer to Trustee all of the Grantor’s right, title and interest in and to the
Commercial Mortgage Loan to the Trustee, including specifically, without
limitation, all of the Grantor’s rights and interests in and to all guaranties,
environmental indemnification agreements, security agreements, loan agreements
and similar agreements; (b) with respect to any Commercial Mortgage Loans
constituting participation interests, (i) an original participation certificate
executed in a form sufficient to properly assign such participation interest
(the “Participation Certificate”) and (ii) a copy of the applicable
participation agreement (the “Participation Agreement”) and (c) with respect to
all Commercial Mortgage Loans in subclauses (a) and (b) above, a Loan Assignment
Document Certification delivered by the Grantor to the Trustee in respect of
such Commercial Mortgage Loan.
The term “Losses” means, collectively, losses, costs, expenses (including
reasonable attorney’s fees and expenses), damages, liabilities and claims.
The term “Monthly Reinsurance Settlement Report” has the meaning set forth on
Exhibit D attached hereto.
The term “Net Collections” means all principal collections on an Asset,
insurance proceeds and condemnation awards arising from or under such Asset,
after retention by the related servicer of required escrows and reserves to the
extent contemplated pursuant to the terms of the applicable loan agreement and
Servicing Agreement.
The term “Person” means and includes an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.
The term “Qualified United States Financial Institution” means an institution
that (1) is organized, or in the case of a United States branch or agency office
of a foreign banking organization,




--------------------------------------------------------------------------------





licensed under the laws of the United States or any state thereof and has been
granted authority to operate with fiduciary powers; and (2) is regulated,
supervised, and examined by federal or state authorities having regulatory
authority over banks and trust companies.
The term “Retrocession Binder” means that certain binding commitment agreement,
dated as of [__], by and among the Beneficiary and the Grantor.
The term “Representative” of a Person shall mean the directors, officers,
employees, advisors, agents, consultants, independent accountants, investment
bankers, counsel or other representatives of such Person and of such Person’s
Affiliates.
The term “Servicing Agreement” means any servicing agreement entered into by the
Grantor and any third party with respect to any Commercial Mortgage Loan.
The term “Trailing Document” means those Loan Assignment Documents referenced in
subclauses (a)(ii) and (iii) and (b)(ii) of the definition thereof.
The term “Trustee Loan Assignment Documents” means, with respect to (a) any
whole Commercial Mortgage Loan, documents substantially similar to the Loan
Assignment Documents pertaining to such whole Commercial Mortgage Loan, (and
with respect to the allonge, attaching the original Loan Assignment Allonge and
Note), (b) any participated Commercial Mortgage Loan, an original Participation
Certificate, and (c) in either case, any other required transfer documents, in
each case provided to the Trustee by the Person requesting the release of the
applicable Commercial Mortgage Loan, for execution in appropriate form.
The term “Underlying Asset” means any property or other asset serving as
collateral for any Commercial Mortgage Loan.
Section 15.    Governing Law. Except for the rights, duties, privileges,
immunities and standard of care of the Trustee, which shall be governed by the
laws of the State of the New York without regard to its conflict of laws or
principles, and as otherwise expressly provided herein, the provisions of and
validity and construction of this Agreement and any amendments thereto shall be
governed by and construed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provision, and the Trust
Account created hereunder shall be administered in accordance with the laws of
said state. Each of the Parties hereby submits to the personal jurisdiction of
and each agrees that all proceedings relating hereto shall be brought in courts
located within the City and State of New York.
Section 16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
Section 17.    Dispute Resolution. Except as otherwise specifically provided in
Section 2(h), or in the event that the Beneficiary delivers a Notice of
Exclusive Control to the Trustee, in the event of any dispute between or
conflicting claims by or between the Grantor, the Beneficiary




--------------------------------------------------------------------------------





and the Direct Insurer and/or any other Person or entity with respect to any
Assets, the Trustee shall be entitled, in its sole discretion, to refuse to
comply with any and all claims, demands or instructions with respect to such
Assets so long as such dispute or conflict shall continue, and the Trustee shall
not be or become liable in any way to the Grantor, the Beneficiary or the Direct
Insurer for failure or refusal to comply with such conflicting claims, demands
or instructions. The Trustee shall be entitled to refuse to act until, in its
sole discretion, either (a) such conflicting or adverse claims or demands shall
have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to the Trustee or (b) the Trustee shall have received
security or an indemnity satisfactory to it sufficient to hold it harmless from
and against any and all Losses which it may incur by reason of so acting. The
Trustee may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by, and shall be deemed a joint and several obligation of, the Grantor,
the Beneficiary and the Direct Insurer.
Section 18.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, permitted
assigns and legal Representatives. Neither this Agreement, nor any right or
obligation hereunder, may be assigned by any Party without the prior written
consent of the other Parties hereto. Any assignment in violation of this Section
18 shall be void and shall have no force and effect.
Section 19.    Severability. If any provision of this Agreement is held to be
void or unenforceable, in whole or in part, (a) such holding shall not affect
the validity and enforceability of the remainder of this Agreement, including
any other provision, paragraph or subparagraph, and (b) the Parties agree to
attempt in good faith to reform such void or unenforceable provision to the
extent necessary to render such provision enforceable and to carry out its
original intent.
Section 20.    Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof, and there are no
understandings or agreements, conditions or qualifications relative to this
Agreement which are not fully expressed in this Agreement or the Retrocession
Agreement.
Section 21.    Amendments. This Agreement may be modified or otherwise amended,
and the observance of any term of this Agreement may be waived, only if such
modification, amendment or waiver is in writing and signed by the Parties.
Section 22.    Notices. All notices, requests, instructions, directions, demands
and other communications under this Agreement must be in writing and will be
deemed to have been duly given or made as follows: (a) if sent by registered or
certified mail in the United States, return receipt requested, or by reputable
overnight air courier, upon receipt; (b) if sent by facsimile transmission, with
a copy mailed on the same day in the manner provided in (a) above, when
transmitted; or (c) if otherwise actually personally delivered, when delivered,
and shall be delivered as follows:


If to the Grantor:
[___]
If to the Direct Insurer:




--------------------------------------------------------------------------------





[___]
If to the Beneficiary:
Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Joel Volcy, Managing Director and Chief Operating Officer
With a copy to:
Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Samuel Ramos, Esq., General Counsel and Secretary
If to the Trustee:
[___]
or to such other address or to such other Person as a Party may have last
designated by notice to the other Parties.
Section 23.    Headings. The headings of the Sections have been inserted for
convenience of reference only and shall not be deemed to constitute a part of
this Agreement.
Section 24.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original, but such counterparts together shall constitute but one and the same
Agreement.
Section 25.    USA Patriot Act. The Grantor, the Beneficiary and the Direct
Insurer hereby acknowledge that the Trustee is subject to federal laws,
including the Customer Identification Program (“CIP”) requirements under the USA
PATRIOT Act and its implementing regulations, pursuant to which the Trustee must
obtain, verify and record information that allows the Trustee to identify the
Grantor, the Beneficiary and the Direct Insurer. Accordingly, prior to opening
the Trust Account hereunder, the Trustee will ask the Grantor, the Beneficiary
and the Direct Insurer to provide certain information including, but not limited
to, the Grantor’s, the Beneficiary’s and the Direct Insurer’s name, physical
address, tax identification number and other information that will help the
Trustee to identify and verify the Grantor’s, the Beneficiary’s and the Direct
Insurer’s identity such as organizational documents, certificate of good
standing, license to do business, or other pertinent identifying information.
Each of the Grantor, the Beneficiary and the Direct Insurer agrees that the
Trustee cannot open the Trust Account hereunder unless and until the Trustee
verifies the Grantor’s, the Beneficiary’s and the Direct Insurer’s identity in
accordance with the Trustee’s CIP.
Section 26.    Representations. Each Party represents and warrants to the others
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the




--------------------------------------------------------------------------------





individual executing this Agreement on its behalf has the requisite authority to
bind such Party to this Agreement, and that the Agreement constitutes a binding
obligation of such Party enforceable in accordance with its terms.
Section 27.    Required Disclosure. The Trustee is authorized to supply any
information regarding the Trust Account and related Assets that is required by
any law, regulation or rule now or hereafter in effect. Each of the Grantor, the
Beneficiary and the Direct Insurer agrees to supply the Trustee with any
required information if it is not otherwise reasonably available to the Trustee,
except for information that is subject to the obligation of confidentiality and
is not required by the Trustee to comply with any applicable law, regulation or
rule now or hereafter in effect.
Section 28.    Shareholder Communication Act, Etc. With respect to securities
issued in the United States, the Shareholders Communications Act of 1985 (the
“Act”) requires Trustee to disclose to the issuers, upon their request, the
name, address and securities position of its Grantor who are (a) the “beneficial
owners” (as defined in the Act) of the issuer’s securities, if the beneficial
owner does not object to such disclosure, or (b) acting as a “respondent bank”
(as defined in the Act) with respect to the securities. (Under the Act,
“respondent banks” do not have the option of objecting to such disclosure upon
the issuers’ request.) The Act defines a “beneficial owner” as any Person who
has, or shares, the power to vote a security (pursuant to an agreement or
otherwise), or who directs the voting of a security. The Act defines a
“respondent bank” as any bank, association or other entity that exercises
fiduciary powers which holds securities on behalf of beneficial owners and
deposits such securities for safekeeping with a bank, such as Trustee. Under the
Act, Grantor is either the “beneficial owner” or a “respondent bank.”
[___] Grantor is the “beneficial owner,” as defined in the Act, of the
securities to be held by Trustee hereunder.
[___] Grantor is not the beneficial owner of the securities to be held by
Trustee, but is acting as a “respondent bank,” as defined in the Act, with
respect to the securities to be held by Trustee hereunder.
IF NO BOX IS CHECKED, TRUSTEE SHALL ASSUME THAT GRANTOR IS THE BENEFICIAL OWNER
OF THE SECURITIES.
For beneficial owners of the securities only:


[___] Grantor objects


[___] Grantor does not object to the disclosure of its name, address and
securities position to any issuer which requests such information pursuant to
the Act for the specific purpose of direct communications between such issuer
and Grantor.
IF NO BOX IS CHECKED, TRUSTEE SHALL RELEASE SUCH INFORMATION UNTIL IT RECEIVES A
CONTRARY WRITTEN INSTRUCTION FROM GRANTOR.
With respect to securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.
The Grantor agrees to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.




--------------------------------------------------------------------------------





Section 29.    Information Sharing.
The Bank of New York Mellon Corporation is a global financial organization that
operates in and provides services and products to clients through its affiliates
and subsidiaries located in multiple jurisdictions (the “BNY Mellon Group”). The
BNY Mellon Group may (a) centralize in one or more affiliates and subsidiaries
certain activities (the “Centralized Functions”), including audit, accounting,
administration, risk management, legal, compliance, sales, product
communication, relationship management, and the compilation and analysis of
information and data regarding the Grantor, the Beneficiary and the Direct
Insurer (which, for purposes of this provision, is the name and business contact
information for the Grantor’s, the Beneficiary’s and the Direct Insurer’s
respective employees and Representatives) and the accounts established pursuant
to this Agreement (“Account Information”) and (b) use third party service
providers to store, maintain and process Account Information (“Outsourced
Functions”). Notwithstanding anything to the contrary contained elsewhere in
this Agreement and solely in connection with the Centralized Functions and/or
Outsourced Functions, the Grantor’s, the Beneficiary’s and the Direct Insurer’s
respective consent to the disclosure of, and authorize BNY Mellon to disclose
Account Information to (i) other members of the BNY Mellon Group (and their
respective officers, directors and employees) and to (ii) third-party service
providers (but solely in connection with Outsourced Functions) who are required
to maintain the confidentiality of the Grantor’s, the Beneficiary’s and the
Direct Insurer’s Account Information in furtherance of the Trustee’s performance
of its obligations hereunder. In addition, the BNY Mellon Group may aggregate
Account Information with other data collected and/or calculated by the BNY
Mellon Group, and the BNY Mellon Group will own all such aggregated data,
provided that the BNY Mellon Group shall not distribute the aggregated data in a
format that identifies Account Information with the Grantor, the Beneficiary and
the Direct Insurer specifically. The Grantor, the Beneficiary and the Direct
Insurer each as to itself also consent to the disclosure of the Grantor’s, the
Beneficiary’s and the Direct Insurer’s Account Information to governmental and
regulatory authorities in jurisdictions where the BNY Mellon Group operates and
otherwise as required by law.
Section 30.    Successors and Assigns of Trustee.
Any corporation or other company into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or other
company resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or other company succeeding to the
business of the Trustee shall be the successor of the Trustee hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
[The rest of this page intentionally left blank.]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.
COMMONWEALTH ANNUITY AND LIFE
INSURANCE COMPANY, as Beneficiary








--------------------------------------------------------------------------------





By:    
Name:
Title:




[___], as Direct Insurer




By:    
Name:
Title:




[RETROCESSIONAIRE], as Grantor


By:    
Name:
Title:




[THE BANK OF NEW YORK MELLON], as Trustee




By:     
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT A
BENEFICIARY REQUEST FOR WITHDRAWAL


The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Beneficiary”), does hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among the Beneficiary, [___] (“Direct Insurer”), [___]
(the “Grantor”) and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between the Beneficiary and the Grantor (the “Retrocession Agreement”), the
Beneficiary is entitled to withdraw from the Trust Account (as defined in the
Trust Agreement) established by the Grantor for the benefit of the Beneficiary
and the Direct Insurer pursuant to the Trust Agreement, Assets with a current
fair market value equal to $[_______] for the purpose[s] specified in Section
9.8(a) of the Retrocession Agreement.
[Certification to specify the basis for the withdrawal.]
Beneficiary hereby requests that the Trustee immediately transfer to [the
Beneficiary] [such designee of the Beneficiary] [Account No. [•]] all right,
title and interest in those Assets set forth on Schedule A attached hereto
(which Assets have a fair market value equal to $[_____]) from the Trust Account
established by Commonwealth for the benefit of Beneficiary pursuant to the Trust
Agreement. [Insert transfer instructions.]
This Certificate is a “Beneficiary Request for Withdrawal” within the meaning of
Section 2(a) of the Trust Agreement.
Please notify the Grantor within two (2) Business Days of delivery of the
withdrawn Assets.
 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



cc: Grantor
cc: Direct Insurer






--------------------------------------------------------------------------------





EXHIBIT B
DIRECT INSURER REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(“Direct Insurer”), does hereby request that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among the Direct Insurer,
Commonwealth Annuity and Life Insurance Company (“the Beneficiary”), [___] (the
“Grantor”) and The Bank of New York Mellon (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between the Grantor and the Beneficiary (the “Retrocession Agreement”), the
Direct Insurer is entitled to withdraw from the Trust Account (as defined in the
Trust Agreement) established by the Grantor for the benefit of the Direct
Insurer and The Beneficiary pursuant to the Trust Agreement, Assets with a
current fair market value equal to $[_______] for the purpose[s] specified in
Section 9.8(b) of the Retrocession Agreement.
[Certification to specify the basis for the withdrawal.]
Direct Insurer hereby requests that the Trustee immediately transfer to the
Beneficiary all right, title and interest in those Assets set forth on Schedule
A attached hereto (which Assets have a fair market value equal to $[_____]) from
the Trust Account established by Commonwealth for the benefit of Beneficiary
pursuant to the Trust Agreement. [Insert transfer instructions.]
This Certificate is a “Direct Insurer Request for Withdrawal” within the meaning
of Section 2(b) of the Trust Agreement.
Please notify the Grantor within two (2) Business Days of delivery of the
withdrawn Assets.
 
[DIRECT INSURER]
 
 
 
 
Dated:
 
 
Name:
 
Title:



cc: Grantor
cc: Beneficiary








--------------------------------------------------------------------------------





EXHIBIT C
GRANTOR REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(the “Grantor”), does hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among Commonwealth
Annuity and Life Insurance Company (“Beneficiary”), Grantor, [___] (“Direct
Insurer”), and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between Beneficiary and Grantor (the “Retrocession Agreement”), Grantor is
entitled to withdraw from the Trust Account (as defined in the Trust Agreement)
established by the Grantor for the benefit of the Beneficiary and the Direct
Insurer pursuant to the Trust Agreement, Assets with a current fair market value
equal to $[_____].
[Grantor hereby directs the Trustee to immediately deliver to [Grantor or its
designee] [the Assets specified below] [and] [cash in the amount of $[_____]].
Grantor hereby attaches a copy of the applicable Monthly Reinsurance Settlement
Report and hereby certifies that the conditions described in Section 9.6 of the
Retrocession Agreement and Section 2(e)(i) of the Trust Agreement have been
met.] [Note: for use if the proviso set forth in Section 9.6 applies.]
[Grantor hereby directs the Trustee to deliver to [Grantor or its designee] [the
Assets specified below] [and] [cash in the amount of $[_____], immediately
following the fifth (5th) Business Day after the date hereof unless Beneficiary
or Direct Insurer shall have objected to such withdrawal in writing within such
five (5) Business Day period.] [Note: for use if the proviso set forth in
Section 9.6 does not apply.]
[Insert transfer instructions]
This Certificate is a “Grantor Request for Withdrawal” within the meaning of
Section 2(e) of the Trust Agreement.
Please notify the Beneficiary and the Direct Insurer within two (2) Business
Days of delivery of the withdrawn Assets.
 
[GRANTOR]
 
 
 
 
Dated:
 
 
Name:
 
Title:

With copy to: [Note: for use if the proviso set forth in Section 9.6 does not
apply.]
[Beneficiary]
[Address]
Facsimile:
Attention:




--------------------------------------------------------------------------------







AND


[Direct Insurer]
[Address]
Facsimile:
Attention:     




--------------------------------------------------------------------------------





EXHIBIT D
PROVISIONS OF THE RETROCESSION AGREEMENT
AND UNDERLYING REINSURANCE AGREEMENT
Set forth below is the text of the provisions of the Retrocession Agreement (the
“Agreement”) that are referenced in this Trust Agreement.
Retrocession Agreement
Certain Definitions
“Adjusted MV Percentage” means, as of a given date, the percentage set forth in
Schedule L applicable to such date.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. “Control” (including the terms, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or credit
arrangement, as trustee or executor, or otherwise.
“[REDACTED]” means [REDACTED] or any successor thereto.
“Book Value” means, with respect to Trust Account assets, at any date of
determination, the amount stated for such assets on the Reinsurer’s statutory
financial statements determined in accordance with then applicable statutory
accounting principles.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the Commonwealth of Massachusetts, the City of New York, New York or
[______] are permitted or required to be closed.
“Business Covered” means the in-force block of Retroceded Contracts retroceded
under this Agreement.
“Company” means Commonwealth Annuity and Life Insurance Company, a life
insurance company organized under the laws of the Commonwealth of Massachusetts.
“Covered Liabilities” shall have the meaning specified in the Underlying
Reinsurance Agreement.
“Direct Insurer” means [___], a Connecticut-domiciled life insurer.
“Closing Date” means the date on which this Agreement is executed and delivered
by the parties hereto.




--------------------------------------------------------------------------------





“Effective Date” means the first calendar day of the month during which the
Closing Date occurs.
“Eligible Trust Account Assets” means assets that comply with the Investment
Guidelines.
“Extracontractual Obligations” means all Liabilities for (i) any fines,
penalties, settlements, taxes, fees, forfeitures, costs or expenses or any
compensatory, punitive, exemplary, special, treble, bad faith, tort, statutory
or any other form of extra-contractual damages, or portion thereof, as well as
all legal fees and expenses relating thereto, relating to, but not arising under
the express terms and conditions of, or in excess of the applicable payment
provisions or coverage limits of, the Retroceded Contracts, whether to
contractholders, insureds, producers, agents, brokers, distributors,
Governmental Authorities or any other Person, which arise from any actual or
alleged act, error or omission committed by or on behalf of the Direct Insurer
or Company, whether or not intentional, negligent, malicious, fraudulent,
unlawful, in bad faith or otherwise, including, any act, error or omission of
such Person, relating to (a) the form, marketing, sale, underwriting,
production, issuance, cancellation, offering of elections or options under, or
administration of, the Retroceded Contracts, (b) the investigation, defense,
trial, settlement or handling of claims, benefits or payments in respect of any
Retroceded Contracts, (c) the failure to pay, the delay in payment or errors in
calculating or administering the payment of benefits, claims or any other
amounts due or alleged to be due under or in connection with any Retroceded
Contracts or (d) the failure of any of the Retroceded Contracts to qualify for
their intended tax status and (ii) ex-gratia payments made by or on behalf of
the Direct Insurer or Company.
“Governmental Authority” means any foreign or national government, any state or
other political subdivision thereof or any self-regulatory authority, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Interest Maintenance Reserve” means the sum of (a) the Company’s existing
interest maintenance reserve that is attributable to the Reinsured Risks
immediately prior to the Closing Date, after giving effect to the execution of
the Underlying Reinsurance Agreement, plus (b) the Company’s interest
maintenance reserve that is created on the Closing Date as a direct result of
the transactions contemplated by this Agreement, plus (c) the amount of the
interest maintenance reserve attributable to the Reinsured Risks that is created
after the Closing Date and including the reserve established in Deemed Sales
under Section 9.7, in each case determined in accordance with SAP applicable to
the Company.
“Market Value” means, with respect to any asset, the fair market value thereof
as determined by the Reinsurer in good faith in accordance with the Market Value
Methods.
“Market Value Methods” shall have the meaning specified in Schedule K.




--------------------------------------------------------------------------------





“Market Value Required Balance” means, as of any given date, an amount equal to
the product of (a) the Adjusted MV Percentage as of such date, times (b) the
Reinsurer’s Quota Share of the NAIC Reserves as of such date.
“Milliman” means Milliman LLP or any successor thereto.
“Monthly Accounting Period” means each calendar month, provided that the initial
Monthly Accounting Period shall commence on the Effective Date and end on the
last day of the calendar month in which the Effective Date falls [alternatively,
“shall be deemed to end on [___]”], and the final Monthly Accounting Period
shall commence on the first day of the calendar month in which the Termination
Date falls and end on the Termination Date.
“NAIC Reserves” means, as of any given date, an amount equal to the gross
statutory reserves that are required to be held by the Company for purposes of
its statutory financial statements with respect to the Retroceded Liabilities,
determined in accordance with SAP applicable to the Company.
“Person” means any natural person, firm, limited liability company, general
partnership, limited partnership, joint venture, association, corporation,
trust, Governmental Authority or other entity.
“RBC Ratio” means, as of any given date, the ratio of (i) Total Adjusted Capital
(as defined in the NAIC Risk Based Capital (RBC) Model Act, or in the rules and
procedures prescribed by the NAIC with respect thereto, as in effect as of such
date) to (ii) Company Action Level RBC (as defined in the NAIC Risk Based
Capital (RBC) Model Act, or in the rules and procedures prescribed by the NAIC
with respect thereto, as in effect as of such date).
“RBC Reporting Deadline” means, with respect to any calendar year, the date that
is sixty (60) calendar days after the end of such calendar year and with respect
to any calendar quarter, the date that is forty-five (45) calendar days after
the end of such calendar quarter.
“Reinsurance Credit Event” means an event that causes the Company to be unable,
for any reason attributable to the Reinsurer or a change in Applicable Law, to
take full statutory financial statement credit for the reinsurance provided by
this Agreement.
“Reinsurer” means [Retrocessionaire], a life insurance company organized under
the laws of [__].
“Reinsurer’s Quota Share” means [REDACTED].
“Reinsured Risks” means the Reinsurer’s Quota Share of the Retroceded
Liabilities incurred by the Company.




--------------------------------------------------------------------------------





“Required Balance” means, as of any given date, an amount equal to (x) of the
sum of (a) the Reinsurer’s Quota Share of the NAIC Reserves plus (b) the
Unamortized Interest Maintenance Reserve, where (i) other than following the
occurrence and during the continuance of a Triggering Event, (x) equals
[REDACTED]; and (ii) following the occurrence and during the continuance of a
Triggering Event, (x) equals [REDACTED].
“Retroceded Contracts” means those contracts in force on the Effective Date
ceded to the Company pursuant to the Underlying Reinsurance Agreement that are
set out in Schedule A under the heading “Business Covered” and as listed,
together with the NAIC Reserves in respect thereof, on an electronic bordereaux,
delivered by the Company to the Reinsurer on the Closing Date, and any such
contract reinstated after the Effective Date in accordance with the terms of the
Underlying Reinsurance Agreement, but excluding any such contract that has been
novated from the Direct Insurer to the Reinsurer.
“Retroceded Liabilities” means all liability of the Company for Covered
Liabilities pursuant to and in accordance with the Underlying Reinsurance
Agreement, but only to the extent, and insofar as, such Covered Liabilities
relate to the Retroceded Contracts (including any Retroceded Contract reinstated
in accordance with the terms of the Underlying Reinsurance Agreement); provided,
that Retroceded Liabilities shall not include any Extracontractual Obligations
other than any such Extracontractual Obligation for which the Reinsurer received
prior notice of and the Reinsurer has expressly concurred, in writing, with the
actions taken or not taken, or to be taken or not taken, by the Direct Insurer
that led to the assessment of such Extracontractual Obligation.
“SAP” means, as to any insurance company, the statutory accounting practices
prescribed by the Insurance Regulator in the jurisdiction in which such company
is domiciled, consistently applied by such company.
“Termination Date” means the effective date of any termination of this Agreement
as provided in Section 10.2.
“Third Party Actuary” means Milliman; provided if Milliman refuses or is
otherwise not available to act in such capacity, the Third Party Actuary means a
nationally recognized independent actuarial firm mutually agreed upon by the
parties hereto; provided, that if the parties are unable to mutually agree on an
actuarial firm within ten (10) Business Days from the date on which Milliman
shall have provided the parties with notice of such refusal or unavailability,
the parties hereto shall jointly request the President of the Society of
Actuaries to appoint, within ten (10) Business Days from the date of such
request, a nationally recognized actuarial firm independent of the Company, the
Direct Insurer and the Reinsurer and their respective Affiliates to serve as the
Third Party Actuary.
“Triggering Event” means any of the following occurrences:




--------------------------------------------------------------------------------





(a) the Reinsurer’s RBC Ratio as of any quarter-end is below [REDACTED] and the
Reinsurer has not cured such shortfall by the date that is twenty (20) calendar
days after the applicable RBC Reporting Deadline;
(b) there has been a failure by the Reinsurer to pay any undisputed amounts due
hereunder within the due dates specified in this Agreement, or to fund the Trust
Account in any undisputed amount required by Section 9.5 within the time
required to fund the Trust Account;
(c) a Reinsurance Credit Event has occurred and is continuing;
(d) the financial strength rating of the Reinsurer by [REDACTED]or below or has
been withdrawn; provided that such downgrade or withdrawal has not occurred
because (i) [REDACTED] has ceased to exist or has ceased to publicly provide
financial strength ratings for U.S. life insurance companies generally or (ii)
[REDACTED]has changed its financial strength ratings scale (in which case the
closest equivalent of a [REDACTED] rating as of the date hereof will be
applicable for this clause (d));
(e) any Guarantor fails to perform any of its obligations under the Guarantee
applicable to such Guarantor and such Guarantor fails to cure such breach within
twenty (20) Business Days after the date on which the Reinsurer or such
Guarantor becomes aware of such breach, including but not limited to, the date
on which the Company notifies the Reinsurer in writing of such breach; or
(f) the Reinsurer has been placed into liquidation, rehabilitation,
conservation, supervision, receivership or similar proceedings (whether
voluntary or involuntary), or there has been instituted against it proceedings
for the appointment of a receiver, liquidator, rehabilitator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or assume control of its operations.
“Trust Account” means the trust account established by the Reinsurer, as
grantor, for the benefit of the Company and the Direct Issuer, and governed by
the Trust Agreement.
“Trust Account Balance” means, as of a given date, the aggregate Book Value of
all assets in the Trust Account, including accrued interest, on such date,
determined in the manner set forth in Section 9.2.
“Trust Assets” means, as of a given date, the assets held in the Trust Account
as of such date.
“Trustee” means the trustee of the Trust Account.
“Unamortized Interest Maintenance Reserve” means, with respect to any date of
determination, the Reinsurer’s share of the Interest Maintenance Reserve which
remains




--------------------------------------------------------------------------------





unamortized as of such date, determined in accordance with SAP applicable to the
Reinsurer without giving effect to any retrocession by the Reinsurer.
“Underlying Reinsurance Agreement” means that certain Annuity Reinsurance
Agreement, dated as of the date hereof, by and between the Direct Insurer, as
ceding company, and the Company, as reinsurer, a copy of which is attached
hereto at Exhibit 2.
Section 6.1
Section 6.1    Monthly Reinsurance Settlement Reports.
(a)    As soon as practicable but not more than nine (9) Business Days following
the end of each Monthly Accounting Period ending after the Effective Date (or,
if later, within two (2) Business Days after delivery to the Company of the
corresponding report under the Underlying Reinsurance Agreement), the Company
shall deliver to the Reinsurer a monthly reinsurance settlement report in the
form of Schedule G-1  (the “Monthly Reinsurance Settlement Report”) and seriatim
data reports substantially in the form of Schedule G-2 (collectively, the
“Monthly Reports”).
Section 9.5
Section 9.5. Rebalancing the Trust Account.
(a)    With respect to any calendar month after the Closing Date:
(i) if the Trust Account Balance as of the end of such calendar month is less
than the Required Balance set forth in the certificate contemplated by Section
6.2(b) for such calendar month, then the Reinsurer shall deposit additional
Eligible Trust Account Assets into the Trust Account within ten (10) Business
Days following the date such shortfall is determined so that the Trust Account
Balance is no less than the Required Balance set forth in such certificate
(after giving effect to any deposit made following the end of such calendar
month pursuant to Section 9.5(b)); and
(ii) if, after giving effect to the deposit, if any, into the Trust Account of
Eligible Trust Account Assets pursuant to clause (i) of this Section 9.5(a) and
to any deposit made following the end of such calendar month pursuant to Section
9.5(b), the Market Value of the Eligible Trust Account Assets held in the Trust
Account as of the end of such calendar month is less than the Market Value
Required Balance as of the end such calendar month, then Reinsurer shall deposit
additional Eligible Trust Account Assets into the Trust Account within ten (10)
Business Days following the date such shortfall is determined so that the Market
Value of Eligible Trust Account Assets then held in the Trust Account is no less
than the Market Value Required Balance.
(b)    If, on the day a Triggering Event occurs, the Trust Account Balance
(calculated as of such day) is less than the Required Balance after giving
effect to the Triggering Event (calculated as of the end of the month
immediately preceding the month during which the




--------------------------------------------------------------------------------





Triggering Event occurs), then the Reinsurer, on the fifth (5th) Business Day
after the Triggering Event shall have occurred, shall deposit additional
Eligible Trust Account Assets into the Trust Account so that the Trust Account
Balance as of such day is no less than the Required Balance after giving effect
to the Triggering Event as of the end of the month immediately preceding the
month during which the Triggering Event occurred. For the avoidance of doubt,
this Section 9.5(b) shall apply from time to time only if and so long as a
Triggering Event remains in effect.
Section 9.6
Section 9.6. Trust Account Withdrawals by the Reinsurer.
(a)    If, as of any month end on and after the Closing Date, (x) the Trust
Account Balance exceeds the Required Balance, then within ten (10) Business Days
after the Reinsurer’s receipt of a Monthly Reinsurance Settlement Report for
such month end, the Reinsurer may make a written demand to the Trustee,
substantially in the form as attached to the Trust Agreement, to release to the
Reinsurer assets in the Trust Account and the Trustee shall release such assets,
subject to the Company’s prior written consent, which consent shall be required
to be granted if all of, and only, the following conditions and those set forth
in clause (x) above are satisfied after any such withdrawal and shall be deemed
granted if the Company has not provided the Reinsurer and Trustee a good faith
written response within five (5) Business Days of receipt of Reinsurer’s written
demand (which response, if a rejection of such demand, shall specify in
reasonable detail the reasons for such rejection): (i) no Recapture Event has
occurred and is continuing (unless a recapture in respect of such Recapture
Event is no longer exercisable); (ii) the Book Value, including accrued interest
for so long as such interest is credited by the Trustee, of the Trust Account
assets shall be no less than the Required Balance, (iii) the ratio of Market
Value to Book Value of the aggregate Eligible Trust Account Assets in the Trust
Account immediately following the withdrawal shall not be less than such ratio
on the Business Day immediately prior to such withdrawal, (iv) after such
withdrawal, the Market Value of the Eligible Trust Account Assets, including
accrued interest, is no less than the Market Value Required Balance; and (v) all
the assets held in the Trust Account after such withdrawal are Eligible Trust
Account Assets; provided, however, that with respect to any withdrawal and
transfer of cash in connection with the payment by the Reinsurer of an amount
specified in a Monthly Reinsurance Settlement Report, if the conditions in (x)
and (i) through (v) are all met, the Reinsurer may direct the Trustee to release
such cash to the Company without prior notice to or approval by the Company,
upon presentation to the Trustee of (1) a copy of the applicable Monthly
Reinsurance Settlement Report delivered by the Company to the Reinsurer and (2)
a certification to the Trustee, with a copy to the Company, that such conditions
are met.
(b)    The Reinsurer covenants and agrees that it will not deliver a Reinsurer
Withdrawal Notice to the Trustee to withdraw from the Trust Account all or any
part of the Trust Assets and transfer such assets to the Reinsurer unless all
the conditions set forth in Section 9.6(a) have been met.




--------------------------------------------------------------------------------





(c)    In the event there is a dispute between the Company and the Reinsurer
with respect to the Reinsurer’s rights to deliver a Reinsurer Withdrawal Notice
and withdraw Trust Assets pursuant to this Section 9.6, the parties shall use
their commercially reasonable efforts to negotiate a resolution of such dispute.
Should for any reason the dispute not be resolved within fifteen (15) Business
Days after the Reinsurer receives notice from the Company disputing the amount
requested for withdrawal by the Reinsurer in the Reinsurer Withdrawal Notice,
such dispute shall be submitted to a Third Party Actuary in accordance with the
procedures that apply to disputes with the Company by the Reinsurer with respect
to Monthly Reinsurance Settlement Reports pursuant to Section 6.1. Until the
final resolution of such dispute hereunder, the Reinsurer may not withdraw Trust
Assets, provided, however, that to the extent the Company does not dispute
Reinsurer’s right to withdraw a portion of the Trust Assets, the Reinsurer may
deliver a Reinsurer Withdrawal Notice to the Trustee and withdraw any such
undisputed amounts.
(d)    If, notwithstanding the foregoing, a withdrawal is made in excess of the
amount permitted by this Section 9.6, such excess amount (including interest
paid or accrued thereon) shall be deemed to be held by the Reinsurer in
constructive trust for the benefit of the Company and the Reinsurer shall return
such excess amount (including interest paid or accrued thereon) to the Trust
Account within one (1) Business Day following the date the Reinsurer becomes
aware, or reasonably should have been aware, of such excess withdrawal.
Section 9.7
Section 9.7. Substitution of Assets. The Reinsurer may at any time, by written
request to the Trustee and the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed), substitute
or exchange assets contained within the Trust Account with other Eligible Trust
Account Assets (such substituted or exchanged Eligible Trust Account Assets are
referred to herein as “Replacement Assets”). The Reinsurer represents and
warrants that (a) the assets contained within the Trust Account (including any
such Replacement Assets) shall remain Eligible Trust Account Assets following
such substitution or exchange; (b) the Book Value, including accrued interest,
and Market Value, including accrued interest, of such Replacement Assets that
are deposited in or credited to the Trust Account shall be at least equal to the
Book Value, including accrued interest, and Market Value, including accrued
interest, respectively, of the assets contained within the Trust Account being
removed from the Trust Account; (c) the difference, whether positive or
negative, between Market Value, including accrued interest, and Book Value,
including accrued interest, of the assets being removed from the Trust Account
will be treated as a realized gain or loss, respectively, and new Interest
Maintenance Reserve will be established in accordance with SAP for such realized
gain or loss for the purposes of this Agreement (“Deemed Sale”); (d) the
Replacement Assets shall be deposited into the Trust Account prior to or
simultaneously with the removal of assets from the Trust Account in connection
with any such substitution or exchange; and (e) the Reinsurer shall not make any
substitutions under this Section 9.7 if it is in default in any material respect
under any provision of this Agreement or the Trust Agreement. Any written
request provided by the Reinsurer




--------------------------------------------------------------------------------





pursuant to this Section 9.7 shall include the Reinsurer’s representation and
warranty that such substitution or exchange meets the requirements of this
Section 9.7. Notwithstanding the foregoing, if an asset in the Trust Account no
longer qualifies as an Eligible Trust Account Asset, then, within five (5)
Business Days following the date on which the Reinsurer becomes aware of such
circumstance, the Reinsurer shall replace such asset with one or more Eligible
Trust Account Assets meeting the requirements of this Section 9.7.
Section 9.8
Section 9.8. Permitted Use of Trust Account Assets.
(a)    The Company shall be permitted to withdraw assets from the Trust Account
only if (x) a Recapture Event has occurred and is continuing and (y) the
Reinsurer has not paid an amount in full that is due and owing (or, if part of
the amount is disputed in good faith, the undisputed portion) to the Company
under this Agreement and any applicable payment period respect thereof (or, to
the extent of the portion of the payment under good faith dispute, the dispute
resolution period afforded the Reinsurer has expired); and then only for one or
more of the following purposes: (1) to reimburse the Company for undisputed
amounts due by, but not yet recovered from the Reinsurer under this Agreement in
order to satisfy liabilities of the Reinsurer under this Agreement; and (2) to
pay reasonable out-of-pocket expenses relating to the withdrawal, liquidation or
enforcement of legal rights with respect to the Trust Account assets to the
extent such amounts are not being disputed by the Reinsurer in good faith. The
Company may so withdraw assets from the Trust Account by written request to the
Trustee signed by an authorized representative of the Company, substantially in
the form as attached to the Trust Agreement (the “Company Withdrawal Notice”),
to withdraw Trust Assets from the Trust Account. The Company Withdrawal Notice
shall be deemed to be a certification by the Company to the Trustee that the
requirements of this Section 9.8(a) are satisfied, signed by a duly authorized
officer of the Company. Simultaneously with the Company submitting such written
request to the Trustee, the Company shall provide written notice to the
Reinsurer of its request to withdraw Trust Assets from the Trust Account
together with a completed Company Withdrawal Notice for such proposed withdrawal
in substantially the form of Exhibit 3. A Company Withdrawal Notice shall
specify the Trust Assets to be withdrawn and an instruction to the Trustee as to
how such specified Trust Assets shall be delivered. The Company may from time to
time designate a third party (the “Company Designee”) in a Company Withdrawal
Notice to whom all or part of the Trust Assets specified therein shall be
delivered. The Company shall acknowledge receipt of any such Trust Assets
withdrawn upon request by the Trustee. Any Company Withdrawal Notice provided by
the Company pursuant to this Section 9.8 shall be deemed to be a certification
that the withdrawal meets the requirements of this Section 9.8.
(b)    The Direct Insurer shall be permitted to withdraw assets from the Trust
Account, subject to the following sentence, only if (x) a Recapture Event (as
defined in the Underlying Reinsurance Agreement) has occurred and is continuing
and (y) the Company shall have failed to pay to the Direct Insurer an amount
that is due to the Direct Insurer under the




--------------------------------------------------------------------------------





Underlying Reinsurance Agreement where such amount constitutes a Retroceded
Liability (a “Direct Insurer Claim Amount”), following written notice to the
Company of its failure to pay the Direct Insurer Claim Amount and the Company’s
failure to pay such Direct Insurer Claim Amount within the applicable cure
period set forth in the Underlying Reinsurance Agreement. If the conditions in
the preceding sentence are satisfied, then the Direct Insurer shall be permitted
to withdraw from the Trust Account in an amount not to exceed the Reinsurer’s
Quota Share of the Direct Insurer Claim Amount. The Company acknowledges and
agrees that if (i) the Direct Insurer withdraws from the Trust Account in the
circumstances permitted by this Section 9.8(b) and (ii) the Reinsurer disputes
in good faith that the Reinsurer’s Quota Share of the Direct Insurer Claim
Amount is an amount for which the Reinsurer is liable under this Agreement,
then, pending resolution of such dispute between the Company and the Reinsurer,
the Company shall promptly deposit into the Trust Account Eligible Trust Account
Assets having a Book Value and a Market Value equal to the disputed portion of
the amount withdrawn by the Direct Insurer.
Adjusted MV Percentage (Schedule L to the Retrocession Agreement)
See Schedule 1 to this Exhibit D.
Form of Monthly Reinsurance Settlement Report (Schedule G-1 to the Retrocession
Agreement)
See Schedule 2 to this Exhibit D.
Market Value Methods (Schedule K to the Retrocession Agreement)
See Schedule 3 to this Exhibit D.


SCHEDULE 1 TO EXHIBIT D
ADJUSTED MV PERCENTAGE
The Adjusted MV Percentage shall equal 100% as of the Effective Time. At each
subsequent time, the Adjusted MV Percentage shall equal:
a)
100%, minus

b)
(i) divided by (ii):

(i)
The Unamortized Interest Maintenance Reserve as of the Effective Date minus the
Unamortized Interest Maintenance Reserve as of such date of determination

(ii)
The Unamortized Interest Maintenance Reserve as of the Effective Date plus
Reinsurer’s Quota Share of NAIC Reserves as of the Effective Date.

Below is an illustration of the calculation:




--------------------------------------------------------------------------------





 
Reinsurer’s Quota Share of NAIC Reserves
Unamortized Interest Maintenance Reserve
 
Adjusted MV Percentage
 
 
Calculation
Value
Effective Date
1000
100
 
=100%-(100-100)/(100+1000)
100%
Time 1
900
60
 
=100%-(100-60)/(100+1000)
96%
Time 2
800
20
 
=100%-(100-20)/(100+1000)
93%
Time 3
700
0
 
=100%-(100-0)/(100+1000)
91%









--------------------------------------------------------------------------------





SCHEDULE 2 TO EXHIBIT D
MONTHLY REINSURANCE SETTLEMENT REPORT




[see attached.]






--------------------------------------------------------------------------------





hlicschedulef1tohlicandcommo.jpg [hlicschedulef1tohlicandcommo.jpg]








--------------------------------------------------------------------------------





SCHEDULE 3 TO EXHIBIT D
MARKET VALUE METHODS
In determining the market value of any Eligible Asset, the Reinsurer shall use
prices published by using the “Pricing Services Hierarchy” below for assets for
which such prices are available, and for assets for which such prices are not
available, the Reinsurer shall determine the market value (the “Unpublished
Market Value”) of such assets in accordance with the methodologies used by the
Reinsurer in determining the market value of assets of the same or similar type
as such assets held in its own general account (other than the Trust Assets).


If the Company disputes the Reinsurer’s determination of an Unpublished Market
Value of any asset, and the parties are unable to resolve such dispute within
ten (10) calendar days of the origination of such dispute, then the Unpublished
Market Value of such asset shall be determined by a Valuation Expert, provided,
that the Valuation Expert’s determination of Unpublished Market Value shall be
within the range of the values provided by the Reinsurer and the Company
(inclusive of such values), and, in each case, the parties shall be bound by
such determination. Until such time as the Valuation Expert has determined the
Unpublished Market Value in dispute, the applicable Unpublished Market Value
shall be as determined by the Reinsurer. All fees, costs and expenses relating
to the foregoing shall be paid in equal shares by the parties hereto.


Pricing Services Hierarchy


Reinsurer shall use prices published by Interactive Data Corporation (or any
successor organization) or, for assets as to which Interactive Data Corporation
(or any successor organization) does not, at such time, provide prices, then
such prices published by (in the following priority):
1.
Barclays Capital’s “Barclays Index” pricing service

2.
Any other nationally recognized pricing service provider as the Company shall
approve (such approval not to be unreasonably withheld)









--------------------------------------------------------------------------------





EXHIBIT E
BENEFICIARY CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Beneficiary”), does hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among [___] (“Grantor”), [___] (“Direct Insurer”),
Beneficiary and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between Beneficiary and Grantor (the “Retrocession Agreement”), Beneficiary has
withdrawn from the Trust Account (as defined in the Trust Agreement) established
by Grantor for the benefit of Beneficiary and Direct Insurer pursuant to the
Trust Agreement, Assets with a current fair market value equal to $[_____].
Beneficiary hereby certifies that the conditions described in Section 9.8(a) of
the Retrocession Agreement have been met.
 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



EXHIBIT F
DIRECT INSURER CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(“Direct Insurer”), does hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among [___] (“Grantor”),
Direct Insurer, Commonwealth Annuity and Life Insurance Company (“Beneficiary”)
and [The Bank of New York Mellon] (the “Trustee”) (the “Trust Agreement”) and
the Annuity Retrocession Agreement dated as of [___], 2018, between Beneficiary
and Commonwealth (the “Retrocession Agreement”), Direct Insurer has withdrawn
from the Trust Account (as defined in the Trust Agreement) established by
Grantor for the benefit of Beneficiary and Direct Insurer pursuant to the Trust
Agreement, Assets with a current fair market value equal to $[_____]. Direct
Insurer hereby certifies that the conditions described in Section 9.8(b) of the
Retrocession Agreement have been met.
 
[DIRECT INSURER]
 
 
 
 
Dated:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------





EXHIBIT G
GRANTOR CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(the “Grantor”), does hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among Grantor, [___]
(“Direct Insurer”), Commonwealth Annuity and Life Insurance Company
(“Beneficiary”) and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between Beneficiary and Commonwealth (the “Retrocession Agreement”), Grantor has
withdrawn from the Trust Account (as defined in the Trust Agreement) established
by Grantor for the benefit of Beneficiary and Direct Insurer pursuant to the
Trust Agreement, Assets with a current fair market value equal to $[_____].
Grantor hereby attaches a copy of the applicable Monthly Reinsurance Settlement
Report and hereby certifies that the conditions described in Section 9.6 of the
Retrocession Agreement have been met.
 
[GRANTOR]
 
 
 
 
Dated:
 
 
Name:
 
Title:



EXHIBIT H
INVESTMENT GUIDELINES
Capitalized terms used in these Investment Guidelines that are not defined
herein shall have the meanings ascribed to such terms in the Retrocession
Agreement.


The Reinsurer shall be responsible for complying with the terms of the
Investment Guidelines outlined below. These Investment Guidelines shall apply to
the management of the Investment Assets.


In addition to these Investment Guidelines, all Investment Assets must qualify
as admitted assets for life insurance companies under the insurance laws of the
State of Connecticut and the Commonwealth of Massachusetts.


Eligible Investments: The Reinsurer shall have full authority to buy and sell
the Investment Assets as described below unless specifically limited or
restricted by these Investment Guidelines or by Applicable Law:
i.
[REDACTED].

Prohibited Investments: The Reinsurer may not invest in:
i.
[REDACTED].





--------------------------------------------------------------------------------





In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Funds Withheld Account or the OC Trust Account; provided that,
for the avoidance of doubt, this limitation shall not prohibit the Reinsurer
from acquiring investments or instruments otherwise permitted pursuant to these
Investment Guidelines.
Any asset sector not listed as an Eligible Investment above may nevertheless be
approved as an Eligible Investment subject to prior written approval of the
Company (such approval to be at the sole discretion of the Company).
Compliance and Exceptions:
These Investment Guidelines shall be applied at the time the Funds Withheld
Account or the OC Trust Account are initially funded to ensure compliance.
Additionally, the portfolio of Investment Assets shall be monitored
periodically, as set forth below, to ensure compliance with these Investment
Guidelines on a maintenance basis.
As soon as practicable, but not more than five (5) Business Days (or such longer
reasonable period, if mutually agreeable), following the receipt by the
Reinsurer of the Monthly Reinsurance Settlement Report, the Reinsurer shall
supply the Company with a compliance report that demonstrates the Reinsurer’s
compliance with these Investment Guidelines as of the previous month end.
In the event that any Investment Asset, or the portfolio as a whole, exceeds or
otherwise fails to comply with these Investment Guidelines, the Reinsurer shall
promptly notify the Company and, unless otherwise directed by the Company, take
corrective action to correct such noncompliance or failure promptly but not
longer than within ten (10) Business Days after such non-compliance is
determined.
OTTI Reporting:
Within ten (10) Business Days following the end of each calendar quarter, the
Reinsurer shall supply the Company with its assessment of OC Trust Assets as to
impairment, which shall include any assessments prepared by any investment
manager appointed by the Reinsurer to manage any OC Trust Assets and relied upon
in the Reinsurer’s OTTI assessments.
If the Company, based on its review of such reports, notifies the Reinsurer that
any OC Trust Assets would be considered impaired under the Company’s OTTI
policy, then the Book Value of such OC Trust Assets shall be marked down to
equal the Market Value of such OC Trust Assets for purposes of determining
whether the Book Value of the OC Trust Assets is at least equal to the OC
Amount.
Investment Limits:
All limits referred to herein are with respect to Book Value. All limits are
maintenance limits that must be cured or agreed to by the Company in accordance
with Compliance and Exceptions above.
•
All ratings herein refer to NRSRO Ratings, unless an NAIC Rating is specified





--------------------------------------------------------------------------------





•
Single issuer exposure limits Structured Product single issuer limits will be
based on the equivalent NAIC Rating. (the US federal government and agencies are
excluded from these limits):

◦
[REDACTED]

•
Duration of assets no less than [REDACTED]

•
All Investment Assets must carry an NAIC Rating

•
All Investment Assets must be denominated in U.S. Dollars

•
[REDACTED]

•
[REDACTED]

•
[REDACTED]

•
Asset allocation limits:





--------------------------------------------------------------------------------





Asset Class
Limits
U.S. Treasuries, agencies, cash equivalents, etc.
[REDACTED]
 
 
NAIC Class 1 Corporate Bonds (AAA through A-)
[REDACTED]
BBB Corporate Bonds
[REDACTED]
Emerging market Corporate Bonds
[REDACTED]
Below investment grade Corporate Bonds
[REDACTED]
Total Corporate Bonds
[REDACTED]
Note: BBB Corporate Bond limit of [REDACTED]Investment Grade Corporate bond
limit of [REDACTED] are separate and mutually exclusive of each other.
 
 
 
Asset Class
Limits
Agency MBS
[REDACTED]
Non-Agency RMBS
[REDACTED]
CMBS
[REDACTED]
CLOs
[REDACTED]
ABS
[REDACTED]
Total Structured Products
[REDACTED]
 
 
CML
[REDACTED]
 
 
Municipal Bonds (investment grade)
[REDACTED]
 
 
Alternative Assets - debt funds only
[REDACTED]
 
 
All other assets
[REDACTED]
 
 
 
 
Additional restrictions that apply to all the assets above
 
Aggregate amount of Structured Products rated NAIC 3 and ABS/CLOs rated
non-investment grade by a NRSRO
[REDACTED]
Structured Products rated NAIC 4-6
[REDACTED]
Aggregate amount of Structured Products rated NAIC 3 and ABS/CLOs rated
non-investment grade by a NRSRO, Alternative Assets (debt focused funds only)
and below investment grade Corporate Bonds (which can be BB only)
[REDACTED]
Private Placements (excl. 144A registered securities, Reg S, Reg D and CML)
[REDACTED]
Corporate bond 144A Reg S and Reg D securities
[REDACTED]







--------------------------------------------------------------------------------





WARF Limit:
The portfolio WARF of the Investment Assets must be no greater than the WARF
Limit. The following scale will be utilized for computing the WARF weighted by
the Book Value of each asset.
Asset Class and Rating
WARF Score
Corporates, Emerging Markets, Municipal Bonds and Private Placements
 
AAA Rated
[REDACTED]
AA Rated
[REDACTED]
A Rated
[REDACTED]
BBB Rated
[REDACTED]
BB Rated
[REDACTED]
B Rated
[REDACTED]
CCC Rated
[REDACTED]
D Rated
[REDACTED]
Structured Products rated NAIC 1 or 2 (excluding ABS/CLOs rated non-investment
grade by a NRSRO)
[REDACTED]
Structured Products rated NAIC 3 and ABS/CLOs rated non-investment grade by a
NRSRO
[REDACTED]
CML
[REDACTED]
Alternative Assets
[REDACTED]







Defined Terms:
Capitalized terms used in these Investment Guidelines that are not defined in
the Agreement shall have the following meanings:
“Alternative Assets” means limited partnerships, hedge funds, real estate
equity, private equity, and equity-linked investments generally filed on
Schedule BA of a U.S. insurance company’s statutory financial statement.
“Asset-Backed Securities” or “ABS” means securitized fixed income securities
backed by pools of collateral including loans, receivables, advances, tangible
assets, and operating lease assets, and collateralized bond obligations/CLOs;
but, excluding such securities backed by CMBS and RMBS.




--------------------------------------------------------------------------------





“CLOs” means collateralized loan obligations.
“Commercial Mortgage Backed Securities” or “CMBS” means securitized fixed income
securities backed by pools of collateral consisting of commercial real estate
mortgage loans.
“Commercial Mortgage Loan” or “CML” or “Residential Mortgage Loan” or “RML”
means direct lending supported by commercial and residential real estate
properties, respectively.
“Corporate Bonds” means public bonds (including U.S. agency and corporate bonds)
but not including U.S. Treasuries or Structured Products.
“Derivative Instruments” shall include interest rate swaps, credit default
swaps, currency swaps, interest rate caps and floors, equity options, and other
derivatives used for hedging, replication, and income generation purposes.
“Municipal Bonds” means taxable and tax-exempt bonds issued by municipals.
“NAIC Rating” means the credit rating designation of 1, 2, 3, 4, 5 or 6 assigned
to a security in accordance with the Purpose and Procedures manual of the
Securities Valuation Office of the NAIC. All references to NAIC ratings shall be
on the NAIC ratings scale as of the Effective Date. Any subsequent changes to
the NAIC ratings scale will not affect these limits.
“Private Placements” means bonds or loans that have not been issued through a
public offering.
“Residential Mortgage-Backed Securities” or “RMBS” means securitized fixed
income securities backed by pools of collateral consisting of residential real
estate mortgage loans (including agency and non-agency mortgage- backed
securities and home equity).
“Structured Products” means all loan-backed or securitized asset types defined
above including ABS, CMBS, and RMBS.
“U.S. Treasuries” means U.S. federal government debt securities issued by the
Department of the Treasury.
“WARF” means weighted average rating factor.
“WARF Limit” means [REDACTED]




--------------------------------------------------------------------------------





EXHIBIT I
FORM OF GRANTOR SERVICING NOTICE


From:    [•] (“Grantor”)
To:    The Bank of New York Mellon (“Trustee”)
cc:    Commonwealth Annuity and Life Insurance Company (“Beneficiary”)
[___] (“Direct Insurer”)
Date:    [ ]
Re:
Grantor Servicing Notice





We refer to Section 4(j) of the Trust Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Trust Agreement.


We hereby (a) certify that (i) the transfer of the following [Asset or Assets]
is required in connection with [the pay-off of the following Commercial Mortgage
Loan] / [the sale of the following Commercial Mortgage Loan by the Grantor] /
[the restructuring, foreclosure, deed-in-lieu or other liquidation of the
following defaulted Commercial Mortgage Loan] and (ii) that the proceeds from
the transfer of such [Asset or Assets] will be paid to the Trustee within three
(3) Business Days, and (b) give you notice that we are exercising our right
withdraw the following [Assets or Assets] from the Trust Account.
Please deliver the following [Asset or Assets] to or for the account of the
Person named below at the address specified below:
The Trustee is instructed to deliver to the Grantor the undated Loan Assignment
Documents and original promissory note applicable to Commercial Mortgage Loan
No. ____________].
You shall not take any action under this notice until the passage of three (3)
Business Days from your receipt hereof.


GRANTOR
By:             
Name:    
Title:    




--------------------------------------------------------------------------------





EXHIBIT J
FORM OF LOAN ASSIGNMENT DOCUMENT CERTIFICATION


From:    [[•] (“Grantor) / [•] (“Direct Insurer”)]
To:    The Bank of New York Mellon (“Trustee”)
cc:    [[•] (“Grantor) / Commonwealth Annuity and Life Insurance Company
(“Beneficiary”) / [•] (“Direct Insurer”)]
Date:    [ ]
Re:    Loan Assignment Documentation Certification: Trust Account No.
[___________]
We hereby certify that, in connection with the deposit of [Commercial Mortgage
Loan] into the Trust Account, the following documents and instruments are being
provided to the Trustee:
i.            [Original allonge executed in favor of the Trustee, attaching the
original Note and any prior Note assignment documents
ii.       
Copies of the Assignment of the [[Mortgage]/[Deed of Trust] and Assignment of
Leases and Rents] executed in favor of the Trustee

iii.       Copies of the UCC-3 assignments of Secretary of State Filings and
Fixture Filings, as to the Trustee
iv.            Omnibus Assignment Agreement in favor of the Trustee, executed in
favor of the Trustee]
v.    [Original Participation Certificate and a copy of the Participation
Agreement]
vi.    Original Document Release Letter


All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Trust Agreement.


[GRANTOR]/[DIRECT INSURER]
By:             
Name:    
Title:




--------------------------------------------------------------------------------





EXHIBIT K
FORM OF DOCUMENT RELEASE LETTER
[Servicer]
Date:             

Re:
Servicing Agreement dated as of [______], between [Servicer] for [•], and
affiliate organizations, as the Owner. Trust Account No. [________]



In connection with the administration of the below commercial mortgage loan(s)
serviced by you and the servicing file related thereto held by you as the
Servicer on behalf of the Owner, we request and authorize the release of the
servicing file for the [Loan] described below to the Bank of New York Mellon as
Trustee (the “Trustee”) under the Trust Agreement dated as of [___], 2018,
entered into by and among [•] (“Grantor”), [•] (“Direct Insurer”), Commonwealth
Annuity and Life Insurance Company (“Beneficiary”) and [The Bank of New York
Mellon] (the “Trustee”), to the Beneficiary or to the Direct Insurer, in each
case upon request of the Trustee. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Servicing Agreement.


Borrower’s Name:        
Property Name & Address:    


Loan Number:                


Note Amount:            


Mortgage Dated:        


Ship To:
___________________________________________
___________________________________________
___________________________________________
___________________________________________


Reason for Requesting Documents (check one):
X Asset Loan to be: Sold, Transferred or Otherwise Liquidated - Date:    


If all or part of the servicing file was previously released to us, please
release to us previous correspondence related thereto on file with you, as well
as any additional documents in your possession relating to the specified [Loan].




[GRANTOR]


By:        ____________________            




--------------------------------------------------------------------------------





Name/Title:    ____________________


The undersigned Servicer hereby acknowledges its agreement to deliver the
Servicing File to .


[Servicer]
By:        ____________________
EXHIBIT 3
ELIGIBLE TRUST ACCOUNT ASSETS INVESTMENT GUIDELINES
The Reinsurer shall have full authority to buy and sell investments for the
Trust Account unless specifically limited or restricted by these investment
guidelines or by the insurance laws and regulations of the State of Connecticut
or the Commonwealth of Massachusetts (as in effect from time to time) (for
purposes of this Exhibit 3, “Insurance Laws”). The foregoing summary is intended
to serve as a guide and any and all investments must (i) comply with the more
restrictive of such Insurance Laws, including, but not limited to, Conn. Gen.
Statute Section 38a-102c and Massachusetts Ins. Code Section 175:63 and (ii) be
considered “admitted assets” under the Insurance Laws. For purposes of applying
these guidelines, the assets held in the Trust Account will be considered all of
the assets of a life insurance company writing the Reinsured Contracts.
In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Trust Account; provided that, for the avoidance of doubt, this
limitation shall not prohibit the Reinsurer from acquiring investments or
instruments otherwise permitted pursuant to these investment guidelines.
Investment Limits
All limits referred to herein are with respect to statutory book value.




--------------------------------------------------------------------------------





Asset Class Limitations
 
Limit
US obligations
 
 [REDACTED]
US state/municipal obligations
 
 [REDACTED]
US agency obligations
 


[REDACTED]
Canadian municipal and agency obligations
 


[REDACTED]
NAIC 1-2 corporate bonds
 
 [REDACTED]
Total financial companies/banks obligations
 
 [REDACTED]
NAIC 1-2 structured securities
 
 [REDACTED]
Common stock/futures/LPs
 
 [REDACTED]
Investments in affiliates
 
 [REDACTED]
Emerging markets
 
 [REDACTED]
Qualified mortgage loans
 
 [REDACTED]
Cash & repo
 
 [REDACTED]
Obligations to all foreign countries rated lower than AA
 
 [REDACTED]
Aggregate foreign obligations and investments (regardless of rating)
 
 [REDACTED]
Tangible investments, non-income producing real estate & portion of loan secured
by unqualified mortgage loans
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]



Limitations on Obligations With Ratings from the SVO of the NAIC
 
Limit
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
NAIC 5-6
 
 [REDACTED]
NAIC 6
 
 [REDACTED]



Concentration Limits in Single Obligor
 
Limit
Issued or guaranteed by any agency, state, development bank (excl. general
obligations of any state)
 
 [REDACTED]
NAIC 1-2 (maturity greater than 1yr)
 
 [REDACTED]
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]
Obligations to each foreign country rated AA or higher
 
 [REDACTED]
Obligations to each foreign country rated lower than AA
 
 [REDACTED]
Common stock, LP interest or other equity interests (incl. preferred stock) in
single institution
 
 [REDACTED]
Real Estate investment or other tangible investment
 
 [REDACTED]









--------------------------------------------------------------------------------





EXHIBIT 3
ELIGIBLE TRUST ACCOUNT ASSETS INVESTMENT GUIDELINES
The Reinsurer shall have full authority to buy and sell investments for the
Trust Account unless specifically limited or restricted by these investment
guidelines or by the insurance laws and regulations of the State of Connecticut
or the Commonwealth of Massachusetts (as in effect from time to time) (for
purposes of this Exhibit 3, “Insurance Laws”). The foregoing summary is intended
to serve as a guide and any and all investments must (i) comply with the more
restrictive of such Insurance Laws, including, but not limited to, Conn. Gen.
Statute Section 38a-102c and Massachusetts Ins. Code Section 175:63 and (ii) be
considered “admitted assets” under the Insurance Laws. For purposes of applying
these guidelines, the assets held in the Trust Account will be considered all of
the assets of a life insurance company writing the Reinsured Contracts.
In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Trust Account; provided that, for the avoidance of doubt, this
limitation shall not prohibit the Reinsurer from acquiring investments or
instruments otherwise permitted pursuant to these investment guidelines.
Investment Limits
All limits referred to herein are with respect to statutory book value.
Asset Class Limitations
 
Limit
US obligations
 
 [REDACTED]
US state/municipal obligations
 
 [REDACTED]
US agency obligations
 
 [REDACTED]
Canadian municipal and agency obligations
 
 
[REDACTED]
NAIC 1-2 corporate bonds
 
 [REDACTED]
Total financial companies/banks obligations
 
 [REDACTED]
NAIC 1-2 structured securities
 
 [REDACTED]
Common stock/futures/LPs
 
 [REDACTED]
Investments in affiliates
 
 [REDACTED]
Emerging markets
 
 [REDACTED]
Qualified mortgage loans
 
 [REDACTED]
Cash & repo
 
 [REDACTED]
Obligations to all foreign countries rated lower than AA
 
 [REDACTED]
Aggregate foreign obligations and investments (regardless of rating)
 
 [REDACTED]
Tangible investments, non-income producing real estate & portion of loan secured
by unqualified mortgage loans
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]







--------------------------------------------------------------------------------





Limitations on Obligations With Ratings from the SVO of the NAIC
 
Limit
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
NAIC 5-6
 
 [REDACTED]
NAIC 6
 
 [REDACTED]



Concentration Limits in Single Obligor
 
Limit
Issued or guaranteed by any agency, state, development bank (excl. general
obligations of any state)
 
 [REDACTED]
NAIC 1-2 (maturity greater than 1yr)
 
 [REDACTED]
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]
Obligations to each foreign country rated AA or higher
 
 [REDACTED]
Obligations to each foreign country rated lower than AA
 
 [REDACTED]
Common stock, LP interest or other equity interests (incl. preferred stock) in
single institution
 
 [REDACTED]
Real Estate investment or other tangible investment
 
 [REDACTED]









--------------------------------------------------------------------------------







ANNEX A-1
ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART A
[see attached]




--------------------------------------------------------------------------------




CUSIP
Position Description
Legal Entity
Portfolio


UniqueID
Face Val USD
Par/Shares USD
Book Value (NAIC Statement Value) USD
Market Value
USD
WAL


Sector
Subsector
Effective Rating
Effective Rating2
46640JAT4
JPMCC_13-C13 XA
Hartford Life Insurance Company
CRC
CRC46640JAT4
135,350,000
126,489,168
1,461,709
1,461,709
4.33
 CMBS
 CMBS IO
 Aaa
 AAA
350910AQ8
FTST_06-4TS X 144A
Hartford Life Insurance Company
LC2
LC2350910AQ8
302,875,805
302,361,069
2,538,208
2,677,407
3.56
 CMBS
 CMBS IO
 Aa1
 AA
17325CAL9
CGCMT_16-SMPL XCP 144A
Hartford Life Insurance Company
CRC
CRC17325CAL9
44,644,000
44,644,000
1,434,992
1,434,992
1.69
 CMBS
 CMBS IO
 AAA
 AAA
36192LAC9
GSMS_12-SHOP XA 144A
Hartford Life Insurance Company
CRC
CRC36192LAC9
62,848,407
62,848,407
1,780,872
1,780,872
2.18
 CMBS
 CMBS IO
 Aaa
 AAA
12630DAZ7
COMM_14-CR14 XA
Hartford Life Insurance Company
CRC
CRC12630DAZ7
74,256,000
71,957,728
2,414,110
2,414,110
4.65
 CMBS
 CMBS IO
 Aaa
 AAA
92938JAH5
WFRBS_13-UBS1 XA
Hartford Life Insurance Company
CRC
CRC92938JAH5
64,487,736
62,701,966
2,434,968
2,434,968
4.17
 CMBS
 CMBS IO
 Aaa
 AAA
96221QAH6
WFRBS_13-C18 XA
Hartford Life Insurance Company
CRC
CRC96221QAH6
93,619,353
90,549,287
3,537,308
3,537,308
5.08
 CMBS
 CMBS IO
 Aaa
 AAA
3137BGK32
FHMS_K043 X1
Hartford Life Insurance Company
LC2
LC23137BGK32
42,144,358
41,940,155
1,554,697
1,539,791
7.27
 CMBS
 CMBS Agency
 Agency
 Govt
17321RAF3
CGCMT_13-GC17 XA
Hartford Life Insurance Company
CRC
CRC17321RAF3
51,900,000
49,842,557
2,590,517
2,590,517
4.66
 CMBS
 CMBS IO
 Aaa
 AAA
36248GAF7
GSMS_13-GC16 XA
Hartford Life Insurance Company
CRC
CRC36248GAF7
29,800,000
28,100,583
1,488,038
1,488,038
4.79
 CMBS
 CMBS IO
 Aaa
 AAA
3137APPA2
FHMS_K018 X1
Hartford Life Insurance Company
CRC
CRC3137APPA2
71,463,000
66,172,233
3,698,234
3,698,234
4.33
 CMBS
 CMBS Agency
 Agency
 Govt
92938GAG3
WFRBS_13-C17 XA
Hartford Life Insurance Company
CRC
CRC92938GAG3
35,148,179
33,682,387
1,917,875
1,917,875
4.96
 CMBS
 CMBS IO
 Aaa
 AAA
12635FAV6
CSAIL_15-C3 XA
Hartford Life Insurance Company
CRC
CRC12635FAV6
59,640,000
59,039,697
2,881,432
2,881,432
6.92
 CMBS
 CMBS IO
 Aa1
 AA
21870KAE8
CORE_15-WEST XB 144A
Hartford Life Insurance Company
LC2
LC221870KAE8
21,614,000
21,614,000
1,094,273
1,077,026
7.61
 CMBS
 CMBS IO
 A-
 A
61763BAV6
MSBAM_13-C13 XA
Hartford Life Insurance Company
CRC
CRC61763BAV6
33,122,949
31,642,298
1,719,474
1,719,474
5.59
 CMBS
 CMBS IO
 Aaa
 AAA
17324DBA1
CGCMT_15-P1 XA
Hartford Life Insurance Company
CRC
CRC17324DBA1
81,994,000
81,205,546
4,107,295
4,107,295
7.50
 CMBS
 CMBS IO
 Aa1
 AA
61765LAV2
MSBAM_15-C24 XA
Hartford Life Insurance Company
CRC
CRC61765LAV2
44,600,000
44,147,416
2,244,410
2,244,410
7.50
 CMBS
 CMBS IO
 Aaa
 AAA
12592XBE5
COMM_15-CR22 XA
Hartford Life Insurance Company
LC2
LC212592XBE5
27,655,220
27,311,866
1,528,434
1,493,904
6.11
 CMBS
 CMBS IO
 AAA
 AAA
17325DAK9
CGCMT_16-P5 XB
Hartford Life Insurance Company
CRC
CRC17325DAK9
32,084,000
32,084,000
1,638,209
1,638,209
9.50
 CMBS
 CMBS IO
 AA-
 AA
126281BB9
CSAIL_15-C1 XA
Hartford Life Insurance Company
LC2
LC2126281BB9
30,709,000
30,369,736
1,693,552
1,679,052
6.84
 CMBS
 CMBS IO
 Aa1
 AA
12593JBG0
COMM_15-CR24 XA
Hartford Life Insurance Company
CRC
CRC12593JBG0
78,241,000
77,125,029
4,214,189
4,214,189
7.54
 CMBS
 CMBS IO
 Aa1
 AA
61691EBB0
MSC_16-UB12 XA
Hartford Life Insurance Company
CRC
CRC61691EBB0
54,800,000
54,800,000
2,981,120
2,981,120
8.30
 CMBS
 CMBS IO
 Aaa
 AAA
61764XBK0
MSBAM_15-C21 XA
Hartford Life Insurance Company
LC2
LC261764XBK0
58,850,000
58,006,328
3,407,154
3,348,009
6.99
 CMBS
 CMBS IO
 Aa1
 AA
94989DAZ2
WFCM_15-C27 XA
Hartford Life Insurance Company
LC2
LC294989DAZ2
48,631,500
48,006,336
2,872,296
2,796,081
7.04
 CMBS
 CMBS IO
 Aa2
 AA
92939FBA6
WFRBS_14-C21 XA
Hartford Life Insurance Company
LC2
LC292939FBA6
13,925,515
13,577,535
803,370
809,588
6.09
 CMBS
 CMBS IO
 Aaa
 AAA
95000MBT7
WFCM_16_C36 XB
Hartford Life Insurance Company
CRC
CRC95000MBT7
30,000,000
30,000,000
1,677,000
1,677,000
9.48
 CMBS
 CMBS IO
 AA-
 AA
78413MAG3
SFAVE_15-5AVE XA 144A
Hartford Life Insurance Company
CRC
CRC78413MAG3
58,960,000
58,960,000
3,283,954
3,283,954
17.51
 CMBS
 CMBS IO
 AAA
 AAA
20048EAZ4
COMM_13-LC6 XA
Hartford Life Insurance Company
CRC
CRC20048EAZ4
67,257,000
62,485,933
3,446,912
3,446,912
4.04
 CMBS
 CMBS IO
 Aaa
 AAA





--------------------------------------------------------------------------------




46644ABH4
JPMBB_15-C27 XA
Hartford Life Insurance Company
LC2
LC246644ABH4
51,960,912
51,064,025
3,595,088
3,537,971
6.17
 CMBS
 CMBS IO
 Aa1
 AA
38379KPC6
GNR_15-68 IO
Hartford Life Insurance Company
LC2
LC238379KPC6
14,124,000
13,121,960
864,086
817,052
4.94
 CMBS
 CMBS Agency
 Govt
 Govt
36197XAM6
GSMS_13-GC12 XA
Hartford Life Insurance Company
CRC
CRC36197XAM6
43,572,817
40,666,907
2,626,757
2,626,757
4.79
 CMBS
 CMBS IO
 AAA
 AAA
3137BN6H2
FHMS_K053 X1
Hartford Life Insurance Company
LC2
LC23137BN6H2
19,260,000
19,209,439
1,225,874
1,234,629
8.21
 CMBS
 CMBS Agency
 Agency
 Govt
92890NAA7
WFRBS_12-C10 XA 144A
Hartford Life Insurance Company
CRC
CRC92890NAA7
95,283,134
88,152,150
6,194,981
6,194,981
4.76
 CMBS
 CMBS IO
 Aaa
 AAA
200474BD5
COMM_15-LC19 XA
Hartford Life Insurance Company
LC2
LC2200474BD5
34,715,080
34,261,871
2,554,521
2,522,359
7.04
 CMBS
 CMBS IO
 AAA
 AAA
94989EAH0
WFCM_15-LC20 XA
Hartford Life Insurance Company
LC2
LC294989EAH0
49,684,506
49,076,874
3,839,564
3,705,746
6.54
 CMBS
 CMBS IO
 Aa2
 AA
38379KQF8
GNR_15-70 IO
Hartford Life Insurance Company
LC2
LC238379KQF8
19,099,500
17,829,671
1,259,714
1,217,250
4.39
 CMBS
 CMBS Agency
 Govt
 Govt
94989CBA8
WFCM_15-C26 XA
Hartford Life Insurance Company
LC2
LC294989CBA8
25,478,261
24,367,753
1,887,640
1,860,064
6.89
 CMBS
 CMBS IO
 AAA
 AAA
61764RBG2
MSBAM_15-C20 XA
Hartford Life Insurance Company
LC2
LC261764RBG2
26,215,000
25,755,856
2,024,189
1,944,593
6.48
 CMBS
 CMBS IO
 Aa1
 AA
17323CAG2
CGCMT_15-GC27 XA
Hartford Life Insurance Company
LC2
LC217323CAG2
19,658,040
19,377,235
1,673,160
1,614,608
6.91
 CMBS
 CMBS IO
 Aa1
 AA
3137BPVP1
FHMS_K152 X1
Hartford Life Insurance Company
LC2
LC23137BPVP1
14,712,500
14,669,065
1,290,222
1,314,847
11.97
 CMBS
 CMBS Agency
 Agency
 Govt
46590RAG4
JPMCC_16-JP3 XA
Hartford Life Insurance Company
CRC
CRC46590RAG4
18,460,000
18,431,716
1,899,112
1,899,112
8.30
 CMBS
 CMBS IO
 Aa1
 AA
23312LAW8
DBJPM_16-C1 XA
Hartford Life Insurance Company
LC2
LC223312LAW8
14,907,240
14,858,021
1,481,596
1,519,099
8.03
 CMBS
 CMBS IO
 AAA
 AAA
3137BKRL6
FHMS_K047 X3
Hartford Life Insurance Company
CRC
CRC3137BKRL6
38,658,538
38,658,538
3,528,674
3,528,674
8.16
 CMBS
 CMBS Agency
 Agency
 Govt
17325DAJ2
CGCMT_16-P5 XA
Hartford Life Insurance Company
CRC
CRC17325DAJ2
37,000,000
36,951,512
3,795,622
3,795,622
8.11
 CMBS
 CMBS IO
 Aa1
 AA
3137BGK40
FHMS_K043 X3
Hartford Life Insurance Company
LC2
LC23137BGK40
15,033,500
15,033,500
1,578,183
1,458,670
7.81
 CMBS
 CMBS Agency
 Agency
 Govt
95000GBB9
WFCM_16-BNK1 XA
Hartford Life Insurance Company
CRC
CRC95000GBB9
14,620,000
14,577,066
1,857,264
1,857,264
8.51
 CMBS
 CMBS IO
 AAA
 AAA
29429EAF8
CGCMT_16-P4 XA
Hartford Life Insurance Company
LC2
LC229429EAF8
6,634,000
6,619,444
912,768
880,816
8.06
 CMBS
 CMBS IO
 Aa1
 AA
95000FAW6
WFCM_16-C35 XA
Hartford Life Insurance Company
LC2
LC295000FAW6
7,356,250
7,327,848
1,009,770
983,690
8.12
 CMBS
 CMBS IO
 AAA
 AAA
60242NDH1
MILWAUKEE REDEV TXBL POB SER C03
Hartford Life Insurance Company
LC2
LC260242NDH1
3,902,825
3,902,825
1,415,589
1,895,680
16.25
 Corporates
 Tax Muni
 AA-
 AA
60242NDG3
MILWAUKEE REDEV TXBL POB SER C03
Hartford Life Insurance Company
LC2
LC260242NDG3
3,201,975
3,201,975
1,238,009
1,636,946
15.25
 Corporates
 Tax Muni
 AA-
 AA
912803CK7
TREASURY STRIP (PRIN)
Hartford Life Insurance Company
LC2
LC2912803CK7
51,040,000
51,040,000
29,787,183
35,482,600
14.13
 TSY
 TSY
 Govt
 Govt
35906AAZ1
FRONTIER COMMUNICATIONS CORP
Hartford Life Insurance Company
CRC
CRC35906AAZ1
1,307,000
1,307,000
1,349,478
1,349,478
8.45
 BIG Corporates
 HY Industrials
 BB-
 BIG
88167AAE1
TEVA PHARMACEUTICAL FINANCE NETHER
Hartford Life Insurance Company
CRC
CRC88167AAE1
5,145,000
5,145,000
4,743,314
4,743,314
9.75
 Corporates
 Industrials
 BBB
 BBB
88167AAE1
TEVA PHARMACEUTICAL FINANCE NETHER
Hartford Life Insurance Company
LC2
LC288167AAE1
4,547,500
4,547,500
4,154,145
4,192,463
9.75
 Corporates
 Industrials
 BBB
 BBB
88732JBD9
TIME WARNER CABLE INC
Hartford Life Insurance Company
LC2
LC288732JBD9
2,420,875
2,420,875
2,366,965
2,192,480
25.71
 Corporates
 Industrial
 BBB-
 BBB
00432CBZ3
ACCSS_04-2 B
Hartford Life Insurance Company
CRC
CRC00432CBZ3
12,500,000
9,718,396
7,824,727
7,824,727
7.09
 ABS
 Student Loans
 Baa2
 BBB
B02960746
HSBC BANK PLC
Hartford Life Insurance Company
LC2
LC2B02960746
6,741,000
6,741,000
4,819,815
4,819,815
32.50
 Corporates
 Financial
 A3
 A
B06983645
HSBC BANK PLC
Hartford Life Insurance Company
LC2
LC2B06983645
7,639,800
7,639,800
5,416,618
5,409,131
32.50
 Corporates
 Financial
 BBB+
 BBB
BHM1K78X8
LINCOLN ELECTRIC HOLDINGS INC Prvt
Hartford Life Insurance Company
LC2
LC2BHM1K78X8
6,000,000
6,000,000
6,000,000
5,440,440
16.81
 Corporates
 Industrial
 A3
 A





--------------------------------------------------------------------------------




73474TAP5
PORT MORROW ORE TRANSMISSION F
Hartford Life Insurance Company
LC2
LC273474TAP5
2,573,350
2,573,350
2,578,228
2,305,670
19.17
 Corporates
 Tax Muni
 AA
 AA
912810RS9
TREASURY BOND (2OLD)
Hartford Life Insurance Company
LC2
LC2912810RS9
43,500
43,500
46,850
38,657
29.38
 TSY
 Govt
 Govt
 Govt
9128282A7
TREASURY NOTE (OLD)
Hartford Life Insurance Company
LC2
LC29128282A7
4,187,600
4,187,600
4,098,679
3,851,449
9.63
 TSY
 Govt
 Govt
 Govt
BHM1JVPW0
ETSA UTILITIES FINANCE PTY LTD Prvt
Hartford Life Insurance Company
LC2
LC2BHM1JVPW0
6,000,000
6,000,000
6,000,000
5,574,240
11.61
 Corporates
 Utilities
 A3
 A
25470XAY1
DISH DBS CORP
Hartford Life Insurance Company
CRC
CRC25470XAY1
1,224,000
1,224,000
1,380,060
1,380,060
9.50
 BIG Corporates
 HY Industrials
 Ba3
 BIG
362333AH9
VERIZON FLORIDA LLC
Hartford Life Insurance Company
LC2
LC2362333AH9
2,380,000
2,380,000
2,085,836
2,066,599
11.09
 BIG Corporates
 HY Industrial
 BB+
 BIG
349553AL1
FORTIS INC 144A
Hartford Life Insurance Company
CRC
CRC349553AL1
16,800,000
16,800,000
15,712,654
15,712,654
9.76
 Corporates
 Utilities
 Baa3
 BBB
74913EAJ9
QWEST CAPITAL FUNDING
Hartford Life Insurance Company
CRC
CRC74913EAJ9
3,171,000
3,171,000
2,885,610
2,885,610
14.13
 BIG Corporates
 HY Industrials
 BB
 BIG
44421LAG7
HY_16-10HY C 144A
Hartford Life Insurance Company
LC2
LC244421LAG7
1,201,075
1,201,075
1,206,956
1,130,127
9.61
 CMBS
 CMBS
 A3
 A
026874DC8
AMERICAN INTERNATIONAL GROUP INC
Hartford Life Insurance Company
LC2
LC2026874DC8
3,905,500
3,905,500
3,572,611
3,668,569
18.04
 Corporates
 Financial
 BBB+
 BBB
29364GAJ2
ENTERGY CORPORATION
Hartford Life Insurance Company
CRC
CRC29364GAJ2
7,600,000
7,600,000
7,109,359
7,109,359
9.67
 Corporates
 Utilities
 Baa3
 BBB
95000GBA1
WFCM_16-BNK1 AS
Hartford Life Insurance Company
CRC
CRC95000GBA1
1,600,000
1,600,000
1,528,707
1,528,707
9.55
 CMBS
 CMBS
 AAA
 AAA
9128282D1
TREASURY NOTE
Hartford Life Insurance Company
LC2
LC29128282D1
98,600
98,600
98,098
93,420
6.67
 TSY
 TSY
 Govt
 Govt
912828U24
TREASURY NOTE (OTR)
Hartford Life Insurance Company
CRC
CRC912828U24
24,220,000
24,220,000
23,303,225
23,303,225
9.88
 TSY
 TSY
 Govt
 govt
12514MBE4
CD_16-CD1 AM
Hartford Life Insurance Company
LC2
LC212514MBE4
1,872,500
1,872,500
1,926,934
1,795,759
9.61
 CMBS
 CMBS
 Aa3
 AA
38379KGA0
GNR_15-32 AG
Hartford Life Insurance Company
LC2
LC238379KGA0
1,016,500
887,823
876,652
859,121
4.08
 CMBS
 CMBS Agency
 Govt
 Govt
92553PBB7
VIACOM INC
Hartford Life Insurance Company
CRC
CRC92553PBB7
24,316,000
24,316,000
22,472,823
22,472,823
9.76
 Corporates
 Industrials
 BBB-
 BBB
665501AK8
NORTHERN NATURAL GAS CO 144A
Hartford Life Insurance Company
LC2
LC2665501AK8
9,097,675
9,097,675
7,961,983
8,512,886
25.71
 Corporates
 Industrial
 A
 A
44421LAA0
HY_16-10HY A 144A
Hartford Life Insurance Company
LC2
LC244421LAA0
1,966,125
1,966,125
2,023,712
1,894,275
9.61
 CMBS
 CMBS
 Aaa
 AAA
912828T91
TREASURY NOTE (2OLD)
Hartford Life Insurance Company
CRC
CRC912828T91
6,560,000
6,560,000
6,311,179
6,311,179
6.83
 TSY
 TSY
 Govt
 govt
91086QBB3
MEXICO (UNITED MEXICAN STATES) MTN
Hartford Life Insurance Company
CRC
CRC91086QBB3
1,500,000
1,500,000
1,363,950
1,363,950
27.19
 EM
 EM
 BBB+
 BBB
649322AC8
NEW YORK PRESBYTERIAN HOS
Hartford Life Insurance Company
LC2
LC2649322AC8
1,730,725
1,730,725
1,730,674
1,655,710
19.59
 Corporates
 Tax Muni
 Aa3
 AA
23312VAH9
DBJPM_16-C3 AM
Hartford Life Insurance Company
LC2
LC223312VAH9
989,750
989,750
1,018,368
956,593
9.54
 CMBS
 CMBS
 Aa3
 AA
00507UAT8
ACTAVIS FUNDING SCS
Hartford Life Insurance Company
LC2
LC200507UAT8
6,794,500
6,794,500
7,130,123
6,725,142
18.21
 Corporates
 Industrial
 BBB-
 BBB
61166WAQ4
MONSANTO COMPANY
Hartford Life Insurance Company
LC2
LC261166WAQ4
4,269,300
4,269,300
4,230,665
3,845,350
47.54
 Corporates
 Industrial
 A3
 A
82481LAC3
SHIRE ACQUISITIONS INVESTMENTS IRE
Hartford Life Insurance Company
CRC
CRC82481LAC3
15,405,000
15,405,000
14,641,636
14,641,636
6.73
 Corporates
 Industrials
 Baa3
 BBB
BHM19ESL0
SCHREIBER FOODS INC Prvt
Hartford Life Insurance Company
LC2
LC2BHM19ESL0
10,000,000
10,000,000
10,000,000
9,900,300
13.25
 Corporates
 Industrial
 Baa2
 BBB
912828R69
TREASURY NOTE
Hartford Life Insurance Company
LC2
LC2912828R69
58,000
58,000
58,586
56,031
6.42
 TSY
 TSY
 Govt
 Govt
38379RFE8
GNR_16-14 HA
Hartford Life Insurance Company
LC2
LC238379RFE8
909,500
885,936
884,026
867,263
4.89
 CMBS
 CMBS Agency
 Govt
 Govt
87612BAP7
TARGA RESOURCES PARTNERS LP/TARGA
Hartford Life Insurance Company
CRC
CRC87612BAP7
1,734,000
1,734,000
1,658,138
1,658,138
6.88
 BIG Corporates
 HY Industrials
 Ba3
 BIG
78413MAL2
SFAVE_15-5AVE B 144A
Hartford Life Insurance Company
LC2
LC278413MAL2
2,193,500
2,193,500
2,081,305
2,097,352
18.01
 CMBS
 CMBS
 AA-
 AA





--------------------------------------------------------------------------------




718172AW9
PHILIP MORRIS INTERNATIONAL INC
Hartford Life Insurance Company
LC2
LC2718172AW9
6,821,250
6,821,250
6,256,813
6,600,828
26.18
 Corporates
 Industrial
 A
 A
46361TAL6
ICOT_13-IRV D 144A
Hartford Life Insurance Company
CRC
CRC46361TAL6
3,059,000
3,059,000
2,832,414
2,832,414
6.38
 CMBS
 CMBS
 BBB+
 BBB
38379U2R6
GNR_16-178 EA
Hartford Life Insurance Company
CRC
CRC38379U2R6
2,000,000
2,000,000
1,962,656
1,962,656
4.96
 CMBS
 CMBS Agency
 Govt
 govt
912828T67
TREASURY NOTE (2OLD)
Hartford Life Insurance Company
CRC
CRC912828T67
18,260,000
18,260,000
17,706,503
17,706,503
4.83
 TSY
 TSY
 Govt
 govt
92769XAL9
VIRGIN MEDIA SECURED FINANCE PLC 144A
Hartford Life Insurance Company
CRC
CRC92769XAL9
1,347,000
1,347,000
1,330,163
1,330,163
9.04
 BIG Corporates
 HY Industrials
 BB-
 BIG
12624PAS4
COMM_12-CR3 D 144A
Hartford Life Insurance Company
CRC
CRC12624PAS4
4,800,000
4,800,000
4,810,901
4,810,901
5.79
 CMBS
 CMBS
 Baa1
 BBB
36164Q6M5
GE CAPITAL INTERNATIONAL FUNDING C
Hartford Life Insurance Company
CRC
CRC36164Q6M5
4,816,000
4,816,000
4,895,830
4,895,830
8.88
 Corporates
 Financials
 AA-
 AA
68383NAY9
OPMAC_05-2 M3
Hartford Life Insurance Company
CRC
CRC68383NAY9
1,700,000
1,700,000
1,566,593
1,566,593
4.87
 ABS
 Home Equity
 Baa2
 BBB
61764XBP9
MSBAM_15-C21 C
Hartford Life Insurance Company
LC2
LC261764XBP9
1,899,250
1,899,250
1,930,063
1,829,120
8.13
 CMBS
 CMBS
 A-
 A
95000FAV8
WFCM_16-C35 AS
Hartford Life Insurance Company
LC2
LC295000FAV8
1,230,500
1,230,500
1,266,018
1,205,368
9.48
 CMBS
 CMBS
 Aa2
 AA
131347CK0
CALPINE CORP 144A
Hartford Life Insurance Company
CRC
CRC131347CK0
1,281,000
1,281,000
1,261,785
1,261,785
9.42
 BIG Corporates
 HY Utilities
 BB
 BIG
17325CAC9
CGCMT_16-SMPL B 144A
Hartford Life Insurance Company
CRC
CRC17325CAC9
7,200,000
7,200,000
7,029,965
7,029,965
4.69
 CMBS
 CMBS
 AA-
 AA
83162CXP3
SBAP_16-20B 1
Hartford Life Insurance Company
LC2
LC283162CXP3
3,531,000
3,457,308
3,457,308
3,367,792
6.21
 Agency
 SBA
 Govt
 Govt
94989CBD2
WFCM_15-C26 C
Hartford Life Insurance Company
LC2
LC294989CBD2
2,678,210
2,678,210
2,678,081
2,526,939
8.13
 CMBS
 CMBS
 A-
 A
983130AU9
WYNN LAS VEGAS LLC / WYNN LAS VEGA 144A
Hartford Life Insurance Company
CRC
CRC983130AU9
1,145,000
1,145,000
1,090,258
1,090,258
6.42
 BIG Corporates
 HY Industrials
 BB
 BIG
36164QNA2
GE CAPITAL INTERNATIONAL FUNDING C
Hartford Life Insurance Company
LC2
LC236164QNA2
4,376,835
4,376,835
4,413,288
4,586,516
18.88
 Corporates
 Financial
 AA-
 AA
38082JAA7
GLDN_16-2A A 144A
Hartford Life Insurance Company
CRC
CRC38082JAA7
3,330,000
3,330,000
3,189,141
3,189,141
7.35
 ABS
 Other ABS
 AA
 AA
35671DAZ8
FREEPORT-MCMORAN INC
Hartford Life Insurance Company
CRC
CRC35671DAZ8
1,565,000
1,565,000
1,435,888
1,435,888
6.21
 BIG Corporates
 HY Industrials
 BB-
 BIG
82481LAB5
SHIRE ACQUISITIONS INVESTMENTS IRE
Hartford Life Insurance Company
CRC
CRC82481LAB5
17,411,000
17,411,000
16,818,800
16,818,800
4.73
 Corporates
 Industrials
 Baa3
 BBB
410345AL6
HANESBRANDS INC 144A
Hartford Life Insurance Company
CRC
CRC410345AL6
1,616,000
1,616,000
1,579,640
1,579,640
9.38
 BIG Corporates
 HY Industrials
 Ba2
 BIG
BHM0M67U7
HTFD RREEF IND PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M67U7
68,366,525
68,366,525
65,894,127
65,894,127
8.42
 CML
 CML
 A2
 A
BHM0M67U7
HTFD RREEF IND PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0M67U7
6,734,121
6,734,121
6,734,121
6,490,589
8.42
 CML
 CML
 A2
 A
BHM0M26W3
HTFD FARRAGUT W PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M26W3
21,000,000
19,014,878
19,037,705
19,037,705
2.11
 CML
 CML
 A1
 A
30292PAE8
FREMF_15-K45 B 144A
Hartford Life Insurance Company
CRC
CRC30292PAE8
2,600,000
2,600,000
2,517,611
2,517,611
8.11
 CMBS
 CMBS
 BBB+
 BBB
446150AK0
HUNTINGTON BANCSHARES INC
Hartford Life Insurance Company
CRC
CRC446150AK0
4,930,000
4,930,000
4,781,533
4,781,533
5.04
 Corporates
 Financials
 Baa1
 BBB
BHM1F9406
HARDWOOD FUNDING LLC Prvt
Hartford Life Insurance Company
LC2
LC2BHM1F9406
4,000,000
4,000,000
4,000,000
3,961,240
9.44
 Corporates
 Industrial
 A-
 A
36962GW75
GENERAL ELECTRIC CAPITAL CORP MTN
Hartford Life Insurance Company
CRC
CRC36962GW75
10,255,000
10,255,000
9,921,887
9,921,887
9.35
 Corporates
 Financials
 AA-
 AA
912828U57
TREASURY NOTE (OLD)
Hartford Life Insurance Company
CRC
CRC912828U57
1,500,000
1,500,000
1,490,039
1,490,039
6.92
 TSY
 TSY
 Govt
 govt
693304AP2
PECO ENERGY CO
Hartford Life Insurance Company
CRC
CRC693304AP2
10,300,000
10,300,000
10,115,187
10,115,187
5.71
 Corporates
 Utilities
 A
 A
38145GAG5
GOLDMAN SACHS GROUP INC/THE
Hartford Life Insurance Company
CRC
CRC38145GAG5
6,555,000
6,555,000
6,368,576
6,368,576
4.88
 Corporates
 Financials
 A3
 A
281020AJ6
EDISON INTERNATIONAL
Hartford Life Insurance Company
CRC
CRC281020AJ6
7,500,000
7,500,000
7,411,838
7,411,838
6.21
 Corporates
 Utilities
 A3
 A





--------------------------------------------------------------------------------




40139LAA1
GUARDIAN LIFE GLOBAL FUNDING 144A
Hartford Life Insurance Company
CRC
CRC40139LAA1
4,800,000
4,800,000
4,681,363
4,681,363
4.32
 Corporates
 Financials
 Aa2
 AA
3132WEB43
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132WEB43
2,637,000
2,514,920
2,499,866
2,499,866
9.47
 MBS
 MBS
 Govt
 govt
3132WEB43
Govt
Hartford Life Insurance Company
LC2
LC23132WEB43
4,795,740
4,573,721
4,697,007
4,546,343
9.47
 MBS
 MBS
 Govt
 govt
254709AL2
DISCOVER FINANCIAL SERVICES
Hartford Life Insurance Company
CRC
CRC254709AL2
10,000,000
10,000,000
9,776,610
9,776,610
8.18
 Corporates
 Financials
 BBB-
 BBB
3132WED25
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132WED25
870,000
845,586
840,522
840,522
9.47
 MBS
 MBS
 Govt
 govt
3132WED25
Govt
Hartford Life Insurance Company
LC2
LC23132WED25
5,291,150
5,142,671
5,291,755
5,111,872
9.47
 MBS
 MBS
 Govt
 govt
3138WG5Q3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138WG5Q3
1,933,000
1,882,500
1,872,173
1,872,173
9.43
 MBS
 MBS
 Govt
 govt
3138WG5Q3
Govt
Hartford Life Insurance Company
LC2
LC23138WG5Q3
11,802,100
11,493,768
11,840,640
11,430,714
9.43
 MBS
 MBS
 Govt
 govt
3138WHFN7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138WHFN7
1,845,000
1,808,497
1,798,576
1,798,576
9.43
 MBS
 MBS
 Govt
 govt
3138WHFN7
Govt
Hartford Life Insurance Company
LC2
LC23138WHFN7
3,354,450
3,288,084
3,380,690
3,270,045
9.43
 MBS
 MBS
 Govt
 govt
3138WHER9
Govt
Hartford Life Insurance Company
LC2
LC23138WHER9
13,833,495
13,247,501
13,660,664
13,174,825
9.43
 MBS
 MBS
 Govt
 Govt
3140F5QW6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3140F5QW6
22,919,000
22,153,146
22,031,614
22,031,614
9.43
 MBS
 MBS
 Govt
 govt
3140F5QW6
Govt
Hartford Life Insurance Company
LC2
LC23140F5QW6
2,761,670
2,669,387
2,744,894
2,654,743
9.43
 MBS
 MBS
 Govt
 govt
3138WHFR8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138WHFR8
6,325,000
6,050,682
6,017,488
6,017,488
9.43
 MBS
 MBS
 Govt
 govt
3138WHFR8
Govt
Hartford Life Insurance Company
LC2
LC23138WHFR8
11,505,175
11,006,191
11,312,151
10,945,811
9.43
 MBS
 MBS
 Govt
 govt
3140F5MJ9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3140F5MJ9
3,508,000
3,289,763
3,271,715
3,271,715
9.43
 MBS
 MBS
 Govt
 govt
3140F5MJ9
Govt
Hartford Life Insurance Company
LC2
LC23140F5MJ9
422,650
396,356
407,698
394,182
9.43
 MBS
 MBS
 Govt
 govt
30292NAG8
FREMF_15-K44 B 144A
Hartford Life Insurance Company
LC2
LC230292NAG8
963,000
963,000
956,169
927,981
8.07
 CMBS
 CMBS
 BBB+
 BBB
61766RBC9
MSBAM_16-C31 AS
Hartford Life Insurance Company
CRC
CRC61766RBC9
3,750,000
3,750,000
3,649,095
3,649,095
9.79
 CMBS
 CMBS
 Aa3
 AA
66989HAJ7
NOVARTIS CAPITAL CORP
Hartford Life Insurance Company
CRC
CRC66989HAJ7
7,425,000
7,425,000
7,372,906
7,372,906
8.89
 Corporates
 Industrials
 AA-
 AA
95000HBH4
WFCM_16-LC24 AS
Hartford Life Insurance Company
CRC
CRC95000HBH4
3,000,000
3,000,000
2,900,007
2,900,007
9.63
 CMBS
 CMBS
 Aa2
 AA
95000HBH4
WFCM_16-LC24 AS
Hartford Life Insurance Company
LC2
LC295000HBH4
1,070,000
1,070,000
1,101,307
1,034,336
9.63
 CMBS
 CMBS
 Aa2
 AA
61765DAX6
MSC_15-MS1 B
Hartford Life Insurance Company
LC2
LC261765DAX6
1,070,000
1,070,000
1,131,576
1,062,473
8.46
 CMBS
 CMBS
 Aa1
 AA
17325DAF0
CGCMT_16-P5 AS
Hartford Life Insurance Company
CRC
CRC17325DAF0
10,000,000
10,000,000
9,833,300
9,833,300
9.69
 CMBS
 CMBS
 Aa2
 AA
969457BU3
WILLIAMS COS INC
Hartford Life Insurance Company
CRC
CRC969457BU3
2,144,000
2,144,000
2,068,960
2,068,960
6.04
 BIG Corporates
 HY Industrials
 BB
 BIG
BHM1JT3V1
WASTE CONNECTIONS INC Prvt
Hartford Life Insurance Company
CRC
CRCBHM1JT3V1
5,000,000
5,000,000
4,847,450
4,847,450
4.42
 Corporates
 Industrials
 BBB
 BBB
912828U65
TREASURY NOTE (OLD)
Hartford Life Insurance Company
CRC
CRC912828U65
800,000
800,000
794,031
794,031
4.92
 TSY
 TSY
 Govt
 govt
00287YAQ2
ABBVIE INC
Hartford Life Insurance Company
CRC
CRC00287YAQ2
9,820,000
9,820,000
9,726,592
9,726,592
8.37
 Corporates
 Industrials
 Baa2
 BBB
151020AM6
CELGENE CORPORATION
Hartford Life Insurance Company
LC2
LC2151020AM6
6,428,025
6,428,025
6,480,117
6,293,801
27.38
 Corporates
 Industrial
 Baa2
 BBB
35690AAS7
FREMF_16-K58 B 144A
Hartford Life Insurance Company
CRC
CRC35690AAS7
1,875,995
1,875,995
1,718,723
1,718,723
9.69
 CMBS
 CMBS
 BBB+
 BBB
83162CXR9
SBAP_16-20C 1
Hartford Life Insurance Company
LC2
LC283162CXR9
3,210,000
3,142,969
3,142,969
3,111,851
6.32
 Agency
 SBA
 Govt
 Govt





--------------------------------------------------------------------------------




BHM01L3N7
CREA DC PROPERT PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM01L3N7
35,000,000
35,000,000
34,309,421
34,309,421
7.92
 CML
 CML
 Aa3
 AA
617451ER6
MSAC_06-HE2 A1
Hartford Life Insurance Company
CRC
CRC617451ER6
24,720,000
1,740,337
1,627,025
1,627,025
2.77
 ABS
 Home Equity
 Ba2
 BIG
149123CB5
CATERPILLAR INC
Hartford Life Insurance Company
LC2
LC2149123CB5
2,407,500
2,407,500
2,065,811
2,313,184
25.63
 Corporates
 Industrial
 A
 A
30286XAN9
FREMF_15-K43 B 144A
Hartford Life Insurance Company
LC2
LC230286XAN9
3,103,000
3,103,000
3,120,594
3,040,344
8.05
 CMBS
 CMBS
 A-
 A
17323CAK3
CGCMT_15-GC27 B
Hartford Life Insurance Company
LC2
LC217323CAK3
1,679,900
1,679,900
1,721,768
1,673,824
7.96
 CMBS
 CMBS
 Aa3
 AA
46623EKG3
JPMORGAN CHASE & CO MTN
Hartford Life Insurance Company
CRC
CRC46623EKG3
27,500,000
27,500,000
26,990,535
26,990,535
4.63
 Corporates
 Financials
 A-
 A
07274EAG8
BAYER US FINANCE LLC 144A
Hartford Life Insurance Company
CRC
CRC07274EAG8
14,435,000
14,435,000
14,362,695
14,362,695
7.77
 Corporates
 Industrials
 A3
 A
478160BU7
JOHNSON & JOHNSON
Hartford Life Insurance Company
LC2
LC2478160BU7
1,912,625
1,912,625
1,953,598
1,913,788
18.67
 Corporates
 Industrial
 AAA
 AAA
431318AN4
HILCORP ENERGY I LP/HILCORP FINANC 144A
Hartford Life Insurance Company
CRC
CRC431318AN4
1,515,000
1,515,000
1,503,638
1,503,638
7.92
 BIG Corporates
 HY Industrials
 Ba2
 BIG
845467AH2
SOUTHWESTERN ENERGY COMPANY
Hartford Life Insurance Company
CRC
CRC845467AH2
1,112,000
1,112,000
1,050,618
1,050,618
5.21
 BIG Corporates
 HY Industrials
 BB-
 BIG
17323CAE7
CGCMT_15-GC27 A5
Hartford Life Insurance Company
LC2
LC217323CAE7
8,560,000
8,560,000
8,772,036
8,546,715
7.92
 CMBS
 CMBS
 Aaa
 AAA
3136AQV80
FNA_16-M1 A2
Hartford Life Insurance Company
LC2
LC23136AQV80
1,053,950
1,053,950
1,058,736
1,054,950
8.95
 CMBS
 CMBS Agency
 Agency
 Govt
00507UAF8
ACTAVIS FUNDING SCS
Hartford Life Insurance Company
CRC
CRC00507UAF8
14,795,000
14,795,000
14,926,927
14,926,927
7.21
 Corporates
 Industrials
 BBB-
 BBB
166764AT7
CHEVRON CORP
Hartford Life Insurance Company
CRC
CRC166764AT7
15,000,000
15,000,000
14,870,550
14,870,550
5.18
 Corporates
 Industrials
 AA-
 AA
037833BY5
APPLE INC
Hartford Life Insurance Company
CRC
CRC037833BY5
10,100,000
10,100,000
10,105,363
10,105,363
9.15
 Corporates
 Industrials
 Aa1
 AA
200474BC7
COMM_15-LC19 A4
Hartford Life Insurance Company
LC2
LC2200474BC7
4,280,000
4,280,000
4,385,962
4,310,003
7.98
 CMBS
 CMBS
 Aaa
 AAA
00817YAQ1
AETNA INC
Hartford Life Insurance Company
CRC
CRC00817YAQ1
5,400,000
5,400,000
5,478,575
5,478,575
7.63
 Corporates
 Financials
 A-
 A
BHM0NS7F1
KONINKLIJKE VOPAK NV Prvt
Hartford Life Insurance Company
CRC
CRCBHM0NS7F1
4,000,000
4,000,000
3,991,920
3,991,920
6.47
 Corporates
 Industrials
 Baa2
 BBB
68389XBB0
ORACLE CORPORATION
Hartford Life Insurance Company
CRC
CRC68389XBB0
20,800,000
20,800,000
20,655,544
20,655,544
5.38
 Corporates
 Industrials
 A+
 A
BHM1EZ6U1
PORTLAND GENERAL ELECTRIC COMP Prvt
Hartford Life Insurance Company
CRC
CRCBHM1EZ6U1
22,000,000
22,000,000
21,813,220
21,813,220
4.02
 Corporates
 Utilities
 A-
 A
BHM1EZ6U1
PORTLAND GENERAL ELECTRIC COMP Prvt
Hartford Life Insurance Company
LC2
LC2BHM1EZ6U1
7,000,000
7,000,000
7,000,000
6,940,570
4.02
 Corporates
 Utilities
 A-
 A
61764RBF4
MSBAM_15-C20 A4
Hartford Life Insurance Company
LC2
LC261764RBF4
6,420,000
6,420,000
6,578,599
6,457,088
7.93
 CMBS
 CMBS
 Aaa
 AAA
90320MAA3
UPCB FINANCE IV LTD 144A
Hartford Life Insurance Company
CRC
CRC90320MAA3
1,356,000
1,356,000
1,366,170
1,366,170
6.04
 BIG Corporates
 HY Industrials
 BB
 BIG
90320MAA3
UPCB FINANCE IV LTD 144A
Hartford Life Insurance Company
LC2
LC290320MAA3
2,154,000
2,154,000
2,082,696
2,170,155
6.04
 BIG Corporates
 HY Industrials
 BB
 BIG
887317AZ8
TIME WARNER INC
Hartford Life Insurance Company
CRC
CRC887317AZ8
11,437,000
11,437,000
11,449,318
11,449,318
9.04
 Corporates
 Industrials
 BBB
 BBB
50076QAE6
KRAFT FOODS GROUP INC
Hartford Life Insurance Company
LC2
LC250076QAE6
7,383,000
7,383,000
7,992,905
7,559,719
25.43
 Corporates
 Industrial
 BBB-
 BBB
14314EAF8
CARMX_16-3 C
Hartford Life Insurance Company
CRC
CRC14314EAF8
3,780,000
3,780,000
3,694,428
3,694,428
3.71
 ABS
 Auto Loans
 A
 A
76112BA42
RAMP_05-RZ3 M3
Hartford Life Insurance Company
CRC
CRC76112BA42
3,865,000
3,865,000
3,407,399
3,407,399
4.44
 ABS
 Home Equity
 BB
 BIG
92937UAH1
WFRBS_13-C13 C
Hartford Life Insurance Company
CRC
CRC92937UAH1
2,380,000
2,380,000
2,360,398
2,360,398
6.38
 CMBS
 CMBS
 A3
 A
BHM1JRHW8
MCGRAW-HILL GLOBAL EDUCATION TLB Prvt
Hartford Life Insurance Company
CRC
CRCBHM1JRHW8
1,416,875
1,416,875
1,417,102
1,417,102
0.33
 BIG Corporates
 Bank Loans
 B+
 BIG
68389XBH7
ORACLE CORPORATION
Hartford Life Insurance Company
LC2
LC268389XBH7
4,294,445
4,294,445
4,225,819
4,191,035
19.54
 Corporates
 Industrial
 A+
 A





--------------------------------------------------------------------------------




126281BF0
CSAIL_15-C1 C
Hartford Life Insurance Company
LC2
LC2126281BF0
1,872,500
1,872,500
1,887,779
1,881,484
8.13
 CMBS
 CMBS
 A-
 A
46639YAW7
JPMCC_13-LC11 C
Hartford Life Insurance Company
CRC
CRC46639YAW7
2,760,000
2,760,000
2,719,649
2,719,649
6.34
 CMBS
 CMBS
 A3
 A
532716AN7
LIMITED BRANDS INC
Hartford Life Insurance Company
CRC
CRC532716AN7
1,303,000
1,303,000
1,332,318
1,332,318
20.54
 BIG Corporates
 HY Industrials
 Ba2
 BIG
74840LAA0
QUICKEN LOANS INC 144A
Hartford Life Insurance Company
CRC
CRC74840LAA0
1,661,000
1,661,000
1,615,323
1,615,323
8.34
 BIG Corporates
 HY Financials
 Ba2
 BIG
94989EAK3
WFCM_15-LC20 B
Hartford Life Insurance Company
LC2
LC294989EAK3
2,621,500
2,621,500
2,688,176
2,619,859
8.21
 CMBS
 CMBS
 Aa3
 AA
151020AS3
CELGENE CORPORATION
Hartford Life Insurance Company
CRC
CRC151020AS3
8,510,000
8,510,000
8,631,778
8,631,778
8.37
 Corporates
 Industrials
 Baa2
 BBB
12594JAJ4
COMM_16-GCT D 144A
Hartford Life Insurance Company
LC2
LC212594JAJ4
1,337,500
1,337,500
1,338,885
1,299,356
4.61
 CMBS
 CMBS
 BBB-
 BBB
92890PAH7
WFRBS_13-C14 B
Hartford Life Insurance Company
CRC
CRC92890PAH7
4,430,000
4,430,000
4,510,094
4,510,094
6.38
 CMBS
 CMBS
 Aa3
 AA
74368CAD6
PROTECTIVE LIFE GLOBAL FUNDING 144A
Hartford Life Insurance Company
CRC
CRC74368CAD6
33,600,000
33,600,000
33,086,760
33,086,760
2.70
 Corporates
 Financials
 A2
 A
17275RBD3
CISCO SYSTEMS INC
Hartford Life Insurance Company
CRC
CRC17275RBD3
12,553,000
12,553,000
12,525,948
12,525,948
4.16
 Corporates
 Industrials
 A1
 A
82481LAA7
SHIRE ACQUISITIONS INVESTMENTS IRE
Hartford Life Insurance Company
CRC
CRC82481LAA7
12,130,000
12,130,000
11,976,216
11,976,216
2.73
 Corporates
 Industrials
 Baa3
 BBB
86960BAJ1
SVENSKA HANDELSBANKEN AB MTN
Hartford Life Insurance Company
CRC
CRC86960BAJ1
8,000,000
8,000,000
7,983,048
7,983,048
3.75
 Corporates
 Financials
 Aa2
 AA
86960BAJ1
SVENSKA HANDELSBANKEN AB MTN
Hartford Life Insurance Company
LC2
LC286960BAJ1
2,006,250
2,006,250
2,004,754
2,001,999
3.75
 Corporates
 Financials
 Aa2
 AA
760942BA9
URUGUAY (ORIENTAL REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC760942BA9
1,890,000
1,890,000
1,701,000
1,701,000
32.47
 EM
 EM
 Baa2
 BBB
83162CWX7
SBAP_15-20C 1
Hartford Life Insurance Company
LC2
LC283162CWX7
3,317,000
2,962,485
2,962,485
2,947,883
5.66
 Agency
 SBA
 Govt
 Govt
95000KBG9
WFCM_16-NXS6 B
Hartford Life Insurance Company
CRC
CRC95000KBG9
9,464,000
9,464,000
9,156,732
9,156,732
9.71
 CMBS
 CMBS
 AA-
 AA
87236YAE8
TD AMERITRADE HOLDING CORPORATION
Hartford Life Insurance Company
CRC
CRC87236YAE8
15,890,000
15,890,000
16,087,815
16,087,815
5.09
 Corporates
 Financials
 A3
 A
03065DAF4
AMCAR_16-3 C
Hartford Life Insurance Company
CRC
CRC03065DAF4
13,000,000
13,000,000
12,867,998
12,867,998
3.43
 ABS
 Auto Loans
 A
 A
075887BG3
BECTON DICKINSON AND COMPANY
Hartford Life Insurance Company
LC2
LC2075887BG3
1,824,350
1,824,350
1,824,350
1,889,926
27.46
 Corporates
 Industrial
 Baa2
 BBB
03065DAG2
AMCAR_16-3 D
Hartford Life Insurance Company
CRC
CRC03065DAG2
5,790,000
5,790,000
5,695,270
5,695,270
4.00
 ABS
 Auto Loans
 BBB
 BBB
00507UAR2
ACTAVIS FUNDING SCS
Hartford Life Insurance Company
CRC
CRC00507UAR2
16,450,000
16,450,000
16,696,898
16,696,898
5.04
 Corporates
 Industrials
 BBB-
 BBB
B0A016S52
PERU (THE REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRCB0A016S52
2,520,000
2,520,000
2,469,600
2,469,600
10.69
 EM
 EM
 BBB+
 BBB
928668AM4
VOLKSWAGEN GROUP OF AMERICA FINANC 144A
Hartford Life Insurance Company
CRC
CRC928668AM4
8,635,000
8,635,000
8,545,248
8,545,248
3.39
 Corporates
 Industrials
 BBB+
 BBB
731011AT9
POLAND (REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC731011AT9
1,675,000
1,675,000
1,641,500
1,641,500
6.21
 EM
 EM
 A-
 A
857477AN3
STATE STREET CORP
Hartford Life Insurance Company
CRC
CRC857477AN3
13,000,000
13,000,000
13,128,024
13,128,024
7.96
 Corporates
 Financials
 A1
 A
BHM1DG0Q9
GUADALUPE VALLEY ELECTRIC COOPERAT Prvt
Hartford Life Insurance Company
LC2
LC2BHM1DG0Q9
10,000,000
9,800,000
9,800,000
9,864,484
14.26
 Corporates
 Utilities
 AA-
 AA
87165BAG8
SYNCHRONY FINANCIAL
Hartford Life Insurance Company
LC2
LC287165BAG8
3,964,350
3,964,350
3,951,549
4,072,046
8.32
 Corporates
 Financial
 BBB-
 BBB
87165BAD5
SYNCHRONY FINANCIAL
Hartford Life Insurance Company
CRC
CRC87165BAD5
8,550,000
8,550,000
8,703,455
8,703,455
7.38
 Corporates
 Financials
 BBB-
 BBB
59217GBR9
METROPOLITAN LIFE GLOBAL FUNDING I 144A
Hartford Life Insurance Company
CRC
CRC59217GBR9
4,000,000
4,000,000
4,001,404
4,001,404
3.93
 Corporates
 Financials
 AA-
 AA
57629WBW9
MASSMUTUAL GLOBAL FUNDING II 144A
Hartford Life Insurance Company
CRC
CRC57629WBW9
17,500,000
17,500,000
17,495,608
17,495,608
3.90
 Corporates
 Financials
 AA+
 AA
453140AB1
IMPERIAL BRANDS FINANCE PLC 144A
Hartford Life Insurance Company
CRC
CRC453140AB1
8,642,000
8,642,000
8,689,410
8,689,410
5.86
 Corporates
 Industrials
 BBB
 BBB





--------------------------------------------------------------------------------




233851BR4
DAIMLER FINANCE NORTH AMERICA LLC 144A
Hartford Life Insurance Company
CRC
CRC233851BR4
3,535,000
3,535,000
3,518,750
3,518,750
3.17
 Corporates
 Industrials
 A-
 A
69353REP9
PNC BANK NA MTN
Hartford Life Insurance Company
CRC
CRC69353REP9
6,000,000
6,000,000
5,997,420
5,997,420
3.42
 Corporates
 Financials
 A
 A
75156XAC5
RAMP_06-RZ4 A3
Hartford Life Insurance Company
CRC
CRC75156XAC5
6,000,000
6,000,000
5,321,928
5,321,928
3.92
 ABS
 Home Equity
 B
 BIG
12625KAM7
COMM_13-CR8 B 144A
Hartford Life Insurance Company
CRC
CRC12625KAM7
8,500,000
8,500,000
8,700,651
8,700,651
6.40
 CMBS
 CMBS
 Aa3
 AA
12625KAM7
COMM_13-CR8 B 144A
Hartford Life Insurance Company
LC2
LC212625KAM7
802,500
802,500
816,137
821,444
6.40
 CMBS
 CMBS
 Aa3
 AA
BHM1AS5W8
WHEELING POWER CO Prvt
Hartford Life Insurance Company
CRC
CRCBHM1AS5W8
7,000,000
7,000,000
6,844,110
6,844,110
5.42
 Corporates
 Utilities
 Baa2
 BBB
78443CCY8
SLMA_06-BW A5
Hartford Life Insurance Company
CRC
CRC78443CCY8
10,000,000
10,000,000
9,230,320
9,230,320
5.36
 ABS
 Student Loans
 AA
 AA
06406HDF3
BANK OF NEW YORK MELLON CORP/THE MTN
Hartford Life Insurance Company
CRC
CRC06406HDF3
3,445,000
3,445,000
3,446,254
3,446,254
3.91
 Corporates
 Financials
 A1
 A
07274EAF0
BAYER US FINANCE LLC 144A
Hartford Life Insurance Company
CRC
CRC07274EAF0
32,695,000
32,695,000
32,874,528
32,874,528
4.77
 Corporates
 Industrials
 A3
 A
320276AB4
FFML_06-FF9 1A
Hartford Life Insurance Company
LC2
LC2320276AB4
6,741,000
897,698
834,650
831,595
3.47
 ABS
 Home Equity
 CCC
 BIG
233851BV5
DAIMLER FINANCE NORTH AMERICA LLC 144A
Hartford Life Insurance Company
CRC
CRC233851BV5
34,305,000
34,305,000
34,235,944
34,235,944
3.38
 Corporates
 Industrials
 A-
 A
539830BH1
LOCKHEED MARTIN CORPORATION
Hartford Life Insurance Company
CRC
CRC539830BH1
5,625,000
5,625,000
5,747,130
5,747,130
8.79
 Corporates
 Industrials
 BBB+
 BBB
61746BDZ6
MORGAN STANLEY
Hartford Life Insurance Company
CRC
CRC61746BDZ6
5,000,000
5,000,000
5,050,530
5,050,530
9.08
 Corporates
 Financials
 A3
 A
BHM191228
TRITON CONTAINER INTERNATIONAL LTD Prvt
Hartford Life Insurance Company
CRC
CRCBHM191228
15,000,000
15,000,000
15,013,950
15,013,950
3.25
 Corporates
 Industrials
 BBB
 BBB
86359UAE9
SASC_06-OPT1 A5
Hartford Life Insurance Company
CRC
CRC86359UAE9
2,500,000
2,103,769
2,047,865
2,047,865
2.44
 ABS
 Home Equity
 BBB
 BBB
92939LAJ5
WFRBS_14-C25 C
Hartford Life Insurance Company
LC2
LC292939LAJ5
3,012,532
3,012,532
3,082,284
3,004,795
7.88
 CMBS
 CMBS
 A3
 A
002824BD1
ABBOTT LABORATORIES
Hartford Life Insurance Company
CRC
CRC002824BD1
5,200,000
5,200,000
5,185,180
5,185,180
4.92
 Corporates
 Industrials
 A
 A
233851BE3
DAIMLER FINANCE NORTH AMERICA LLC 144A
Hartford Life Insurance Company
CRC
CRC233851BE3
3,720,000
3,720,000
3,742,889
3,742,889
4.19
 Corporates
 Industrials
 A-
 A
637432MU6
NATIONAL RURAL UTILITIES COOP FINA
Hartford Life Insurance Company
CRC
CRC637432MU6
5,315,000
5,315,000
5,322,638
5,322,638
3.46
 Corporates
 Utilities
 A1
 A
24702RAF8
DELL INC
Hartford Life Insurance Company
CRC
CRC24702RAF8
1,340,000
1,340,000
1,262,950
1,262,950
21.29
 BIG Corporates
 HY Industrials
 Ba2
 BIG
37045XAW6
GENERAL MOTORS FINANCIAL CO INC
Hartford Life Insurance Company
CRC
CRC37045XAW6
5,000,000
5,000,000
4,944,675
4,944,675
5.28
 Corporates
 Industrials
 BBB-
 BBB
BHM0PKFV2
KIRBY CORPORATION Prvt
Hartford Life Insurance Company
CRC
CRCBHM0PKFV2
10,000,000
10,000,000
9,963,600
9,963,600
3.16
 Corporates
 Industrials
 Baa2
 BBB
002824BE9
ABBOTT LABORATORIES
Hartford Life Insurance Company
CRC
CRC002824BE9
5,726,000
5,726,000
5,704,476
5,704,476
6.92
 Corporates
 Industrials
 A
 A
00252GAD1
AMIT_06-1 A4
Hartford Life Insurance Company
CRC
CRC00252GAD1
1,991,000
1,991,000
1,796,963
1,796,963
3.67
 ABS
 Home Equity
 B+
 BIG
07330NAL9
BRANCH BANKING AND TRUST COMPANY MTN
Hartford Life Insurance Company
CRC
CRC07330NAL9
16,200,000
16,200,000
16,019,629
16,019,629
2.36
 Corporates
 Financials
 A1
 A
36197XAQ7
GSMS_13-GC12 B
Hartford Life Insurance Company
CRC
CRC36197XAQ7
4,700,000
4,700,000
4,775,877
4,775,877
6.36
 CMBS
 CMBS
 AA-
 AA
36197XAQ7
GSMS_13-GC12 B
Hartford Life Insurance Company
LC2
LC236197XAQ7
2,675,000
2,675,000
2,557,253
2,718,185
6.36
 CMBS
 CMBS
 AA-
 AA
00287YAT6
ABBVIE INC
Hartford Life Insurance Company
CRC
CRC00287YAT6
18,065,000
18,065,000
18,069,715
18,069,715
3.37
 Corporates
 Industrials
 Baa2
 BBB
74368CAA2
PROTECTIVE LIFE GLOBAL FUNDING 144A
Hartford Life Insurance Company
CRC
CRC74368CAA2
4,960,000
4,960,000
4,967,227
4,967,227
3.90
 Corporates
 Financials
 A2
 A
166754AM3
CHEVRON PHILLIPS CHEMICAL CO LLC 144A
Hartford Life Insurance Company
CRC
CRC166754AM3
25,000,000
25,000,000
24,827,075
24,827,075
3.34
 Corporates
 Industrials
 A-
 A
63939EAB9
NAVSL_15-AA A2A 144A
Hartford Life Insurance Company
LC2
LC263939EAB9
3,745,000
3,745,000
3,744,037
3,743,483
4.21
 ABS
 Student Loan
 Aaa
 AAA





--------------------------------------------------------------------------------




46640JAX5
JPMCC_13-C13 C
Hartford Life Insurance Company
CRC
CRC46640JAX5
7,660,000
7,660,000
7,592,316
7,592,316
6.49
 CMBS
 CMBS
 A3
 A
30265AAN4
FREMF_13-K33 B 144A
Hartford Life Insurance Company
CRC
CRC30265AAN4
3,500,000
3,500,000
3,524,150
3,524,150
6.57
 CMBS
 CMBS
 A2
 A
00434QAA6
ACCSS_13-1 A 144A
Hartford Life Insurance Company
CRC
CRC00434QAA6
3,750,000
1,848,561
1,825,783
1,825,783
3.40
 ABS
 Student Loans
 AA+
 AA
928668AH5
VOLKSWAGEN GROUP OF AMERICA FINANC 144A
Hartford Life Insurance Company
CRC
CRC928668AH5
20,000,000
20,000,000
19,950,240
19,950,240
2.89
 Corporates
 Industrials
 BBB+
 BBB
61764XBL8
MSBAM_15-C21 AS
Hartford Life Insurance Company
LC2
LC261764XBL8
1,712,000
1,712,000
1,755,115
1,722,488
8.13
 CMBS
 CMBS
 Aa1
 AA
36251FAW6
GSMS_15-GC28 A5
Hartford Life Insurance Company
LC2
LC236251FAW6
4,226,500
4,226,500
4,332,470
4,298,126
8.03
 CMBS
 CMBS
 Aaa
 AAA
BHM1KDYL2
HTFD 8 TOWER BR PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM1KDYL2
20,000,000
20,000,000
19,807,665
19,807,665
2.92
 CML
 CML
 A1
 A
375558BF9
GILEAD SCIENCES INC
Hartford Life Insurance Company
CRC
CRC375558BF9
11,000,000
11,000,000
11,153,307
11,153,307
8.92
 Corporates
 Industrials
 A3
 A
33843PAG1
FCAT_16-3 C 144A
Hartford Life Insurance Company
CRC
CRC33843PAG1
6,600,000
6,600,000
6,501,488
6,501,488
3.13
 ABS
 Auto Loans
 A
 A
05530QAG5
BAT INTERNATIONAL FINANCE PLC 144A
Hartford Life Insurance Company
CRC
CRC05530QAG5
15,100,000
15,100,000
15,180,770
15,180,770
3.46
 Corporates
 Industrials
 A-
 A
26884TAM4
ERAC USA FINANCE LLC 144A
Hartford Life Insurance Company
CRC
CRC26884TAM4
6,403,000
6,403,000
6,397,314
6,397,314
2.79
 Corporates
 Industrials
 Baa1
 BBB
14314MAF0
CARMX_16-2 C
Hartford Life Insurance Company
CRC
CRC14314MAF0
2,000,000
2,000,000
1,985,878
1,985,878
3.38
 ABS
 Auto Loans
 A
 A
46625HJE1
JPMORGAN CHASE & CO
Hartford Life Insurance Company
CRC
CRC46625HJE1
7,690,000
7,690,000
7,776,820
7,776,820
5.73
 Corporates
 Financials
 A-
 A
30161NAH4
EXELON CORPORATION
Hartford Life Insurance Company
CRC
CRC30161NAH4
11,419,000
11,419,000
11,540,898
11,540,898
3.37
 Corporates
 Utilities
 Baa2
 BBB
64352VLM1
NCHET_05-3 M4
Hartford Life Insurance Company
LC2
LC264352VLM1
1,658,500
1,658,500
1,494,870
1,429,451
7.15
 ABS
 Home Equity
 B
 BIG
585055BS4
MEDTRONIC INC
Hartford Life Insurance Company
CRC
CRC585055BS4
3,760,000
3,760,000
3,871,725
3,871,725
8.21
 Corporates
 Industrials
 A3
 A
30288BAE5
FREMF_15-K721 B 144A
Hartford Life Insurance Company
LC2
LC230288BAE5
1,356,225
1,356,225
1,351,443
1,322,875
5.71
 CMBS
 CMBS
 Baa2
 BBB
07274EAD5
BAYER US FINANCE LLC 144A
Hartford Life Insurance Company
CRC
CRC07274EAD5
59,605,000
59,605,000
59,710,560
59,710,560
2.77
 Corporates
 Industrials
 A3
 A
617451DR7
MSAC_06-HE1 A4
Hartford Life Insurance Company
LC2
LC2617451DR7
3,509,600
2,922,991
2,738,234
2,729,471
4.48
 ABS
 Home Equity
 CCC
 BIG
86562MAC4
SUMITOMO MITSUI FINANCIAL GROUP IN
Hartford Life Insurance Company
CRC
CRC86562MAC4
7,355,000
7,355,000
7,519,119
7,519,119
9.19
 Corporates
 Financials
 A-
 A
05565QCX4
BP CAPITAL MARKETS PLC
Hartford Life Insurance Company
CRC
CRC05565QCX4
19,920,000
19,920,000
19,922,809
19,922,809
3.12
 Corporates
 Industrials
 A2
 A
BHM0NRNS7
STERICYCLE INC Prvt
Hartford Life Insurance Company
CRC
CRCBHM0NRNS7
10,000,000
10,000,000
10,062,200
10,062,200
2.95
 Corporates
 Industrials
 A3
 A
03040WAL9
AMERICAN WATER CAPITAL CORP
Hartford Life Insurance Company
CRC
CRC03040WAL9
7,170,000
7,170,000
7,337,434
7,337,434
7.91
 Corporates
 Utilities
 A3
 A
709599AS3
PENSKE TRUCK LEASING COMPANY LP / 144A
Hartford Life Insurance Company
CRC
CRC709599AS3
11,000,000
11,000,000
11,093,049
11,093,049
4.92
 Corporates
 Industrials
 BBB
 BBB
606822AA2
MITSUBISHI UFJ FINANCIAL GROUP INC
Hartford Life Insurance Company
CRC
CRC606822AA2
8,335,000
8,335,000
8,390,636
8,390,636
4.17
 Corporates
 Financials
 A
 A
81375WGU4
SABR_05-OP2 M1
Hartford Life Insurance Company
CRC
CRC81375WGU4
2,590,000
2,590,000
2,371,546
2,371,546
3.16
 ABS
 Home Equity
 BBB+
 BBB
637432MQ5
NATIONAL RURAL UTILITIES COOP FINA
Hartford Life Insurance Company
CRC
CRC637432MQ5
4,245,000
4,245,000
4,339,061
4,339,061
4.87
 Corporates
 Utilities
 A1
 A
05531FAU7
BB&T CORP MTN
Hartford Life Insurance Company
CRC
CRC05531FAU7
6,175,000
6,175,000
6,223,375
6,223,375
3.41
 Corporates
 Financials
 A2
 A
68389FJY1
OOMLT_05-5 M1
Hartford Life Insurance Company
CRC
CRC68389FJY1
4,815,000
4,815,000
4,325,873
4,325,873
3.78
 ABS
 Home Equity
 BBB
 BBB
13976AAH3
AFIN_16-3 D
Hartford Life Insurance Company
LC2
LC213976AAH3
1,444,500
1,444,500
1,449,419
1,422,233
3.47
 ABS
 Auto
 A3
 A
453140AD7
IMPERIAL BRANDS FINANCE PLC 144A
Hartford Life Insurance Company
CRC
CRC453140AD7
9,495,000
9,495,000
9,553,090
9,553,090
3.56
 Corporates
 Industrials
 BBB
 BBB





--------------------------------------------------------------------------------




80556XAA5
SAST_06-2 A1
Hartford Life Insurance Company
CRC
CRC80556XAA5
45,210,000
4,972,429
4,824,832
4,824,832
2.86
 ABS
 Home Equity
 A
 A
13974MAF3
AFIN_16-2 C
Hartford Life Insurance Company
CRC
CRC13974MAF3
3,820,000
3,820,000
3,769,381
3,769,381
3.33
 ABS
 Auto Loans
 A+
 A
002824BC3
ABBOTT LABORATORIES
Hartford Life Insurance Company
CRC
CRC002824BC3
6,668,000
6,668,000
6,675,862
6,675,862
2.89
 Corporates
 Industrials
 A
 A
437084MJ2
HEAT_05-5 M3
Hartford Life Insurance Company
CRC
CRC437084MJ2
5,000,000
5,000,000
4,308,485
4,308,485
3.56
 ABS
 Home Equity
 CCC
 BIG
BHM0RMP52
HTFD LIT IX WHL PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0RMP52
25,000,000
24,294,351
24,078,959
24,078,959
3.37
 CML
 CML
 A1
 A
637432NB7
NATIONAL RURAL UTILITIES COOP FINA
Hartford Life Insurance Company
CRC
CRC637432NB7
9,200,000
9,200,000
9,264,980
9,264,980
2.79
 Corporates
 Utilities
 A1
 A
90349GAN5
UBSBB_13-C6 B 144A
Hartford Life Insurance Company
CRC
CRC90349GAN5
4,620,000
4,620,000
4,716,059
4,716,059
6.22
 CMBS
 CMBS
 Aa3
 AA
05530QAL4
BAT INTERNATIONAL FINANCE PLC 144A
Hartford Life Insurance Company
CRC
CRC05530QAL4
18,940,000
18,940,000
19,412,307
19,412,307
5.46
 Corporates
 Industrials
 A-
 A
12623SAQ3
COMM_12-CR5 C 144A
Hartford Life Insurance Company
LC2
LC212623SAQ3
1,180,046
1,180,046
1,240,106
1,187,701
5.94
 CMBS
 CMBS
 A2
 A
035242AL0
ANHEUSER-BUSCH INBEV FINANCE INC
Hartford Life Insurance Company
CRC
CRC035242AL0
13,636,000
13,636,000
13,877,794
13,877,794
5.92
 Corporates
 Industrials
 A3
 A
12591KAK1
COMM_13-CR12 C
Hartford Life Insurance Company
CRC
CRC12591KAK1
4,700,000
4,700,000
4,861,459
4,861,459
6.86
 CMBS
 CMBS
 A3
 A
94989DAY5
WFCM_15-C27 AS
Hartford Life Insurance Company
LC2
LC294989DAY5
2,883,650
2,883,650
2,956,515
2,964,848
8.18
 CMBS
 CMBS
 Aa2
 AA
06406HDD8
BANK OF NEW YORK MELLON CORP/THE MTN
Hartford Life Insurance Company
CRC
CRC06406HDD8
16,445,000
16,445,000
16,564,736
16,564,736
3.54
 Corporates
 Financials
 A1
 A
771196BB7
ROCHE HOLDINGS INC 144A
Hartford Life Insurance Company
CRC
CRC771196BB7
16,665,000
16,665,000
16,951,338
16,951,338
4.58
 Corporates
 Industrials
 A1
 A
651229AV8
NEWELL RUBBERMAID INC
Hartford Life Insurance Company
CRC
CRC651229AV8
3,332,000
3,332,000
3,456,307
3,456,307
6.08
 Corporates
 Industrials
 BBB-
 BBB
1248EPBM4
CCO HOLDINGS LLC/CCO HOLDINGS CAPI 144A
Hartford Life Insurance Company
CRC
CRC1248EPBM4
3,221,000
3,221,000
3,333,735
3,333,735
7.13
 BIG Corporates
 HY Industrials
 BB+
 BIG
197677AH0
HCA INC
Hartford Life Insurance Company
CRC
CRC197677AH0
1,534,000
1,534,000
1,468,805
1,468,805
78.88
 BIG Corporates
 HY Industrials
 B+
 BIG
698299BE3
PANAMA (REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC698299BE3
2,400,000
2,400,000
2,382,000
2,382,000
8.21
 EM
 EM
 BBB
 BBB
61761JB32
MORGAN STANLEY
Hartford Life Insurance Company
CRC
CRC61761JB32
20,000,000
20,000,000
20,163,680
20,163,680
3.46
 Corporates
 Financials
 A3
 A
591894BY5
METROPOLITAN EDISON CO 144A
Hartford Life Insurance Company
CRC
CRC591894BY5
11,153,000
11,153,000
11,135,780
11,135,780
6.21
 Corporates
 Utilities
 BBB-
 BBB
02665WAH4
AMERICAN HONDA FINANCE CORPORATION
Hartford Life Insurance Company
CRC
CRC02665WAH4
10,000,000
10,000,000
10,097,370
10,097,370
2.63
 Corporates
 Industrials
 A1
 A
49327M2F0
KEYBANK NA/CLEVELAND OH
Hartford Life Insurance Company
CRC
CRC49327M2F0
3,500,000
3,500,000
3,536,453
3,536,453
2.96
 Corporates
 Financials
 A-
 A
706451BG5
PETROLEOS MEXICANOS
Hartford Life Insurance Company
CRC
CRC706451BG5
1,205,000
1,205,000
1,186,925
1,186,925
18.46
 EM
 EM
 BBB+
 BBB
05565QCZ9
BP CAPITAL MARKETS PLC
Hartford Life Insurance Company
CRC
CRC05565QCZ9
5,000,000
5,000,000
5,057,510
5,057,510
5.21
 Corporates
 Industrials
 A2
 A
912828U40
TREASURY NOTE (OLD)
Hartford Life Insurance Company
CRC
CRC912828U40
6,310,000
6,310,000
6,289,789
6,289,789
1.92
 TSY
 TSY
 Govt
 govt
BHM1EVSR3
ICON INVESTMENTS FIVE UNLIMITED CO Prvt
Hartford Life Insurance Company
CRC
CRCBHM1EVSR3
5,000,000
5,000,000
5,050,900
5,050,900
3.96
 Corporates
 Industrials
 Baa3
 BBB
90520EAF8
UNION BANK NA
Hartford Life Insurance Company
CRC
CRC90520EAF8
11,370,000
11,370,000
11,387,896
11,387,896
2.27
 Corporates
 Financials
 A
 A
32027NLR0
FFML_04-FFH3 M1
Hartford Life Insurance Company
LC2
LC232027NLR0
8,565,350
3,136,545
3,080,628
3,107,337
1.51
 ABS
 Home Equity
 Baa2
 BBB
63939GAD0
NAVSL_15-2 B
Hartford Life Insurance Company
LC2
LC263939GAD0
1,524,750
1,524,750
1,478,331
1,314,847
11.05
 ABS
 Student Loan
 A+
 A
61749HAA8
MSAC_06-HE3 A1
Hartford Life Insurance Company
CRC
CRC61749HAA8
20,595,000
1,844,247
1,739,735
1,739,735
2.90
 ABS
 Home Equity
 B
 BIG
69351UAP8
PPL ELECTRIC UTILITIES CORPORATION
Hartford Life Insurance Company
CRC
CRC69351UAP8
10,000,000
10,000,000
10,149,750
10,149,750
4.71
 Corporates
 Utilities
 A
 A





--------------------------------------------------------------------------------




74113MAF7
PART_16-2A D 144A
Hartford Life Insurance Company
CRC
CRC74113MAF7
3,488,000
3,488,000
3,418,146
3,418,146
3.71
 ABS
 Auto Loans
 BBB
 BBB
33843PAE6
FCAT_16-3 B 144A
Hartford Life Insurance Company
CRC
CRC33843PAE6
5,875,000
5,875,000
5,821,925
5,821,925
2.32
 ABS
 Auto Loans
 AA
 AA
912828T42
TREASURY NOTE
Hartford Life Insurance Company
CRC
CRC912828T42
2,220,000
2,220,000
2,204,997
2,204,997
1.75
 TSY
 TSY
 Govt
 govt
20451PKN5
COMPASS BANK
Hartford Life Insurance Company
LC2
LC220451PKN5
2,220,250
2,220,250
2,217,335
2,208,165
2.75
 Corporates
 Financial
 BBB+
 BBB
25466AAG6
DISCOVER BANK
Hartford Life Insurance Company
CRC
CRC25466AAG6
22,800,000
22,800,000
23,073,281
23,073,281
3.34
 Corporates
 Financials
 BBB
 BBB
25470XAE5
DISH DBS CORP
Hartford Life Insurance Company
CRC
CRC25470XAE5
3,388,000
3,388,000
3,675,980
3,675,980
4.42
 BIG Corporates
 HY Industrials
 Ba3
 BIG
35671DBH7
FREEPORT-MCMORAN INC
Hartford Life Insurance Company
CRC
CRC35671DBH7
2,663,000
2,663,000
2,596,425
2,596,425
4.87
 BIG Corporates
 HY Industrials
 BB-
 BIG
382550BE0
GOODYEAR TIRE & RUBBER COMPANY (TH
Hartford Life Insurance Company
CRC
CRC382550BE0
1,327,000
1,327,000
1,366,810
1,366,810
3.88
 BIG Corporates
 HY Industrials
 BB
 BIG
63939DAD7
NAVSL_14-8 B
Hartford Life Insurance Company
LC2
LC263939DAD7
1,337,500
1,337,500
1,303,259
1,208,565
10.80
 ABS
 Student Loan
 A
 A
01026CAC5
ALABAMA ECONOMIC SETTLEMENT AU
Hartford Life Insurance Company
CRC
CRC01026CAC5
10,000,000
10,000,000
10,086,500
10,086,500
5.42
 Corporates
 Taxable Muni
 A-
 A
151020AR5
CELGENE CORPORATION
Hartford Life Insurance Company
CRC
CRC151020AR5
16,246,000
16,246,000
16,661,735
16,661,735
5.63
 Corporates
 Industrials
 Baa2
 BBB
22534JAE7
CAALT_16-3A C 144A
Hartford Life Insurance Company
CRC
CRC22534JAE7
2,600,000
2,600,000
2,554,666
2,554,666
3.28
 ABS
 Auto Loans
 A
 A
34530QAG5
FORDO_15-A C
Hartford Life Insurance Company
CRC
CRC34530QAG5
15,400,000
15,400,000
15,518,026
15,518,026
2.46
 ABS
 Auto Loans
 Aaa
 AAA
637432MX0
NATIONAL RURAL UTILITIES COOP FINA
Hartford Life Insurance Company
CRC
CRC637432MX0
7,000,000
7,000,000
7,053,522
7,053,522
2.00
 Corporates
 Utilities
 A1
 A
32027NLA7
FFML_04-FF7 M1
Hartford Life Insurance Company
CRC
CRC32027NLA7
5,490,000
4,212,416
4,024,905
4,024,905
2.96
 ABS
 Home Equity
 BB
 BIG
BHM0M5QW4
HTFD 1000 MAIN PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M5QW4
27,000,000
27,000,000
27,086,832
27,086,832
4.25
 CML
 CML
 Aa3
 AA
80285CAH4
SDART_16-2 C
Hartford Life Insurance Company
CRC
CRC80285CAH4
3,200,000
3,200,000
3,208,813
3,208,813
2.78
 ABS
 Auto Loans
 A
 A
85208NAA8
SPRINT SPECTRUM CO I/ II /III/ LLC 144A
Hartford Life Insurance Company
CRC
CRC85208NAA8
8,912,000
8,912,000
8,928,665
8,928,665
2.85
 Corporates
 Industrials
 Baa2
 BBB
87246YAA4
TIAA ASSET MANAGEMENT FINANCE COMP 144A
Hartford Life Insurance Company
LC2
LC287246YAA4
1,602,325
1,602,325
1,600,640
1,629,983
2.84
 Corporates
 Financial
 BBB
 BBB
12545RAA5
CIC CENTRAL AMERICAN CARD RECEIVAB Prvt
Hartford Life Insurance Company
CRC
CRC12545RAA5
20,000,000
15,024,047
15,127,435
15,127,435
2.03
 EM
 EM
 A-
 A
455780BK1
INDONESIA (REPUBLIC OF) 144A
Hartford Life Insurance Company
CRC
CRC455780BK1
2,200,000
2,200,000
2,208,232
2,208,232
5.32
 EM
 EM
 Baa3
 BBB
512807AM0
LAM RESEARCH CORPORATION
Hartford Life Insurance Company
CRC
CRC512807AM0
20,000,000
20,000,000
20,041,400
20,041,400
3.21
 Corporates
 Industrials
 BBB
 BBB
75406EAD3
RASC_06-KS4 A4
Hartford Life Insurance Company
LC2
LC275406EAD3
2,407,500
1,777,455
1,719,233
1,737,121
1.91
 ABS
 Home Equity
 BBB
 BBB
00287YAR0
ABBVIE INC
Hartford Life Insurance Company
LC2
LC200287YAR0
10,614,400
10,614,400
10,319,845
10,428,935
18.37
 Corporates
 Industrial
 Baa2
 BBB
05565QCS5
BP CAPITAL MARKETS PLC
Hartford Life Insurance Company
CRC
CRC05565QCS5
20,090,000
20,090,000
20,390,305
20,390,305
7.84
 Corporates
 Industrials
 A2
 A
13056MAF4
CRART_15-2 C
Hartford Life Insurance Company
CRC
CRC13056MAF4
3,000,000
3,000,000
3,042,648
3,042,648
2.79
 ABS
 Auto Loans
 BBB
 BBB
30289HAE1
FREMF_16-K55 B 144A
Hartford Life Insurance Company
CRC
CRC30289HAE1
3,000,000
3,000,000
2,951,730
2,951,730
9.28
 CMBS
 CMBS
 BBB+
 BBB
13056XAF0
CRART_14-2 C
Hartford Life Insurance Company
CRC
CRC13056XAF0
1,595,000
1,595,000
1,609,999
1,609,999
1.71
 ABS
 Auto Loans
 BBB+
 BBB
912828S68
TREASURY NOTE
Hartford Life Insurance Company
CRC
CRC912828S68
3,330,000
3,330,000
3,312,178
3,312,178
1.59
 TSY
 TSY
 Govt
 govt
BHM03Z7L4
HTFD LIT VIII P PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM03Z7L4
24,053,761
23,444,451
23,286,591
23,286,591
6.06
 CML
 CML
 A1
 A
143127AG3
CARMX_15-2 D
Hartford Life Insurance Company
CRC
CRC143127AG3
2,875,000
2,875,000
2,878,617
2,878,617
2.54
 ABS
 Auto Loans
 Baa2
 BBB





--------------------------------------------------------------------------------




92922F4R6
WAMU_05-AR13 A1B2
Hartford Life Insurance Company
CRC
CRC92922F4R6
6,250,000
2,585,355
2,368,209
2,368,209
3.72
 ABS
 Other ABS
 BB-
 BIG
92922F4R6
WAMU_05-AR13 A1B2
Hartford Life Insurance Company
LC2
LC292922F4R6
2,701,750
1,117,597
1,021,511
1,023,729
3.72
 ABS
 Other ABS
 BB-
 BIG
61691EBD6
MSC_16-UB12 AS
Hartford Life Insurance Company
CRC
CRC61691EBD6
4,000,000
4,000,000
4,063,752
4,063,752
9.88
 CMBS
 CMBS
 Aa3
 AA
65557CAQ6
NORDEA BANK AB MTN 144A
Hartford Life Insurance Company
CRC
CRC65557CAQ6
6,045,000
6,045,000
6,042,020
6,042,020
1.71
 Corporates
 Financials
 AA-
 AA
3137BJP64
FHMS_K046 A2
Hartford Life Insurance Company
LC2
LC23137BJP64
1,337,500
1,337,500
1,366,769
1,375,374
8.18
 CMBS
 CMBS Agency
 Agency
 Govt
12593ABD6
COMM_15-CR23 B
Hartford Life Insurance Company
CRC
CRC12593ABD6
3,000,000
3,000,000
2,893,839
2,893,839
8.28
 CMBS
 CMBS
 A1
 A
12593ABD6
COMM_15-CR23 B
Hartford Life Insurance Company
LC2
LC212593ABD6
1,070,000
1,070,000
1,124,644
1,032,136
8.28
 CMBS
 CMBS
 A1
 A
22534MAA8
CAALT_16-2 A 144A
Hartford Life Insurance Company
CRC
CRC22534MAA8
3,650,000
3,650,000
3,645,927
3,645,927
1.89
 ABS
 Auto Loans
 AAA
 AAA
931142DG5
WAL-MART STORES INC
Hartford Life Insurance Company
LC2
LC2931142DG5
3,282,225
3,282,225
3,539,522
3,297,235
25.78
 Corporates
 Industrial
 AA
 AA
49327M2N3
KEYBANK NA/CLEVELAND OH
Hartford Life Insurance Company
CRC
CRC49327M2N3
10,000,000
10,000,000
10,057,460
10,057,460
2.19
 Corporates
 Financials
 A-
 A
698525AA0
PANOCHE ENERGY CENTER LLC 144A
Hartford Life Insurance Company
LC2
LC2698525AA0
10,700,000
8,484,360
8,484,360
8,772,557
7.34
 Corporates
 Utilities
 Baa3
 BBB
961214CQ4
WESTPAC BANKING CORP
Hartford Life Insurance Company
CRC
CRC961214CQ4
21,085,000
21,085,000
21,119,600
21,119,600
1.90
 Corporates
 Financials
 AA-
 AA
912828R93
TREASURY NOTE
Hartford Life Insurance Company
CRC
CRC912828R93
790,000
790,000
785,032
785,032
1.50
 TSY
 TSY
 Govt
 govt
12636AAB0
CPS_16-C B 144A
Hartford Life Insurance Company
CRC
CRC12636AAB0
6,320,000
6,320,000
6,329,644
6,329,644
1.59
 ABS
 Auto Loans
 AA
 AA
446438RR6
HUNTINGTON NATIONAL BANK (THE)
Hartford Life Insurance Company
CRC
CRC446438RR6
12,040,000
12,040,000
12,074,073
12,074,073
1.76
 Corporates
 Financials
 A3
 A
30293XAJ9
FREMF_15-K51 B 144A
Hartford Life Insurance Company
LC2
LC230293XAJ9
1,605,000
1,605,000
1,432,672
1,537,123
8.74
 CMBS
 CMBS
 BBB+
 BBB
04541GTM4
ABSHE_05-HE6 M3
Hartford Life Insurance Company
CRC
CRC04541GTM4
4,570,000
4,570,000
4,476,361
4,476,361
1.67
 ABS
 Home Equity
 A
 A
174610AK1
CITIZENS FINANCIAL GROUP INC
Hartford Life Insurance Company
CRC
CRC174610AK1
4,275,000
4,275,000
4,342,622
4,342,622
8.84
 Corporates
 Financials
 BBB
 BBB
46642EAX4
JPMBB_14-C21 A4
Hartford Life Insurance Company
LC2
LC246642EAX4
1,070,000
1,070,000
1,084,417
1,102,653
7.26
 CMBS
 CMBS
 Aaa
 AAA
17401QAC5
CITIZENS BANK NA/ PROVIDENCE RI MTN
Hartford Life Insurance Company
CRC
CRC17401QAC5
8,870,000
8,870,000
8,915,450
8,915,450
1.84
 Corporates
 Financials
 BBB+
 BBB
375558BC6
GILEAD SCIENCES INC
Hartford Life Insurance Company
CRC
CRC375558BC6
9,800,000
9,800,000
10,003,125
10,003,125
5.67
 Corporates
 Industrials
 A3
 A
718172BE8
PHILIP MORRIS INTERNATIONAL INC
Hartford Life Insurance Company
CRC
CRC718172BE8
5,500,000
5,500,000
5,716,904
5,716,904
6.88
 Corporates
 Industrials
 A
 A
03064VAE8
AMCAR_14-2 C
Hartford Life Insurance Company
CRC
CRC03064VAE8
2,060,000
2,060,000
2,072,854
2,072,854
1.40
 ABS
 Auto Loans
 Aaa
 AAA
34530KAE3
FORDO_14-B C
Hartford Life Insurance Company
CRC
CRC34530KAE3
2,000,000
2,000,000
2,010,568
2,010,568
1.63
 ABS
 Auto Loans
 Aaa
 AAA
15136PAE9
CECLO_13-17A A2B 144A
Hartford Life Insurance Company
CRC
CRC15136PAE9
3,400,000
3,400,000
3,375,808
3,375,808
5.15
 CLO
 CLO
 AA
 AA
31677QBD0
FIFTH THIRD BANK MTN
Hartford Life Insurance Company
CRC
CRC31677QBD0
3,000,000
3,000,000
3,018,954
3,018,954
1.56
 Corporates
 Financials
 A-
 A
17275RAV4
CISCO SYSTEMS INC
Hartford Life Insurance Company
CRC
CRC17275RAV4
20,000,000
20,000,000
20,386,400
20,386,400
5.46
 Corporates
 Industrials
 A1
 A
843646AK6
SOUTHERN POWER COMPANY
Hartford Life Insurance Company
CRC
CRC843646AK6
6,327,000
6,327,000
6,298,263
6,298,263
1.42
 Corporates
 Utilities
 BBB+
 BBB
14149YBC1
CARDINAL HEALTH INC
Hartford Life Insurance Company
CRC
CRC14149YBC1
4,235,000
4,235,000
4,244,207
4,244,207
1.46
 Corporates
 Industrials
 BBB+
 BBB
03064VAF5
AMCAR_14-2 D
Hartford Life Insurance Company
CRC
CRC03064VAF5
2,400,000
2,400,000
2,410,226
2,410,226
2.00
 ABS
 Auto Loans
 A
 A
126281BD5
CSAIL_15-C1 AS
Hartford Life Insurance Company
LC2
LC2126281BD5
1,605,000
1,605,000
1,645,682
1,640,854
8.04
 CMBS
 CMBS
 Aa2
 AA





--------------------------------------------------------------------------------




805564RM5
SAST_05-1 M1
Hartford Life Insurance Company
CRC
CRC805564RM5
5,000,000
2,718,295
2,615,016
2,615,016
2.44
 ABS
 Home Equity
 B
 BIG
69352PAG8
PPL CAPITAL FUNDING INC
Hartford Life Insurance Company
CRC
CRC69352PAG8
5,000,000
5,000,000
4,998,815
4,998,815
1.42
 Corporates
 Utilities
 Baa2
 BBB
80556UAA1
SAST_06-1 A1
Hartford Life Insurance Company
LC2
LC280556UAA1
105,208,820
2,836,701
2,824,602
2,813,639
0.78
 ABS
 Home Equity
 A3
 A
06050TMC3
BANK OF AMERICA NA
Hartford Life Insurance Company
CRC
CRC06050TMC3
25,000,000
25,000,000
24,998,950
24,998,950
1.43
 Corporates
 Financials
 A+
 A
32058FAL4
FIAOT_14-1A D 144A
Hartford Life Insurance Company
CRC
CRC32058FAL4
2,055,000
2,055,000
2,060,158
2,060,158
1.54
 ABS
 Auto Loans
 BBB
 BBB
12590YAA4
CPS_16-B A 144A
Hartford Life Insurance Company
CRC
CRC12590YAA4
3,420,000
2,413,325
2,421,636
2,421,636
0.62
 ABS
 Auto Loans
 AAA
 AAA
00764MGF8
AABST_05-4 2A2
Hartford Life Insurance Company
LC2
LC200764MGF8
133,644,605
4,524,258
4,488,093
4,472,383
0.86
 ABS
 Home Equity
 A+
 A
03062AAF3
AMCAR_14-3 C
Hartford Life Insurance Company
CRC
CRC03062AAF3
2,000,000
2,000,000
2,024,040
2,024,040
1.60
 ABS
 Auto Loans
 Aaa
 AAA
17119XAF6
CCART_14-AA C 144A
Hartford Life Insurance Company
CRC
CRC17119XAF6
1,885,000
1,885,000
1,899,944
1,899,944
1.25
 ABS
 Auto Loans
 Aaa
 AAA
14313RAG8
CARMX_14-2 D
Hartford Life Insurance Company
CRC
CRC14313RAG8
4,670,000
4,670,000
4,674,404
4,674,404
1.46
 ABS
 Auto Loans
 BBB
 BBB
166754AK7
CHEVRON PHILLIPS CHEMICAL CO LLC 144A
Hartford Life Insurance Company
CRC
CRC166754AK7
27,300,000
27,300,000
27,302,867
27,302,867
1.34
 Corporates
 Industrials
 A-
 A
22533WAE9
CAALT_15-1A C 144A
Hartford Life Insurance Company
CRC
CRC22533WAE9
2,250,000
2,250,000
2,236,631
2,236,631
1.54
 ABS
 Auto Loans
 A
 A
268789AA2
E.ON INTERNATIONAL FINANCE B.V. 144A
Hartford Life Insurance Company
CRC
CRC268789AA2
11,427,000
11,427,000
11,960,527
11,960,527
1.33
 Corporates
 Utilities
 BBB+
 BBB
31391UC52
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391UC52
8,500,000
20,740
23,465
23,465
4.60
 MBS
 MBS
 Govt
 govt
31400SZ93
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31400SZ93
9,500,000
40,687
41,208
41,208
0.42
 MBS
 MBS
 Govt
 govt
60855RAG5
MOLINA HEALTHCARE INC
Hartford Life Insurance Company
CRC
CRC60855RAG5
989,000
989,000
1,003,835
1,003,835
5.62
 BIG Corporates
 HY Financials
 Ba3
 BIG
96042BAJ2
WLAKE_16-2A C 144A
Hartford Life Insurance Company
CRC
CRC96042BAJ2
2,450,000
2,450,000
2,455,562
2,455,562
1.93
 ABS
 Auto Loans
 A
 A
92930RAE2
WFRBS_12-C9 C
Hartford Life Insurance Company
CRC
CRC92930RAE2
7,819,000
7,819,000
7,929,381
7,929,381
5.79
 CMBS
 CMBS
 A3
 A
64352VMU2
NCHET_05-4 M1
Hartford Life Insurance Company
CRC
CRC64352VMU2
8,970,000
4,696,843
4,655,445
4,655,445
0.88
 ABS
 Home Equity
 AA
 AA
13975KAF6
AFIN_15-1 C
Hartford Life Insurance Company
LC2
LC213975KAF6
2,675,000
2,675,000
2,674,657
2,710,569
2.14
 ABS
 Auto
 AA
 AA
81375WJF4
SABR_06-OP1 M1
Hartford Life Insurance Company
CRC
CRC81375WJF4
2,900,000
2,548,257
2,496,486
2,496,486
1.05
 ABS
 Home Equity
 A
 A
33843MAA1
FCAT_16-1 A 144A
Hartford Life Insurance Company
CRC
CRC33843MAA1
2,725,000
1,801,071
1,814,516
1,814,516
0.97
 ABS
 Auto Loans
 AA
 AA
91830MAJ5
VNDO_13-PENN C 144A
Hartford Life Insurance Company
CRC
CRC91830MAJ5
1,750,000
1,750,000
1,811,301
1,811,301
3.95
 CMBS
 CMBS
 A-
 A
76110W3T1
RASC_05-KS8 M3
Hartford Life Insurance Company
LC2
LC276110W3T1
1,872,500
1,872,500
1,786,452
1,799,469
2.93
 ABS
 Home Equity
 BBB+
 BBB
76112BWJ5
RAMP_05-RZ2 M3
Hartford Life Insurance Company
LC2
LC276112BWJ5
1,241,200
1,241,200
1,214,743
1,210,160
1.24
 ABS
 Home Equity
 A+
 A
04541GUN0
ABSHE_05-HE8 M1
Hartford Life Insurance Company
LC2
LC204541GUN0
1,902,781
1,498,426
1,481,633
1,477,529
0.93
 ABS
 Home Equity
 Baa3
 BBB
00084DAG5
ABN AMRO BANK NV 144A
Hartford Life Insurance Company
CRC
CRC00084DAG5
5,425,000
5,425,000
5,467,749
5,467,749
1.83
 Corporates
 Financials
 A1
 A
80283NAG4
SDART_14-1 D
Hartford Life Insurance Company
CRC
CRC80283NAG4
4,190,000
4,190,000
4,241,659
4,241,659
1.37
 ABS
 Auto Loans
 AA
 AA
31394AGS9
FNMA_04-54 FL
Hartford Life Insurance Company
CRC
CRC31394AGS9
29,392,593
1,602,895
1,603,639
1,603,639
3.91
 MBS
 CMO Agency
 Agency
 Govt
59020UG90
MLMI_05-AR1 M1
Hartford Life Insurance Company
LC2
LC259020UG90
3,076,250
1,748,794
1,650,469
1,678,783
2.59
 ABS
 Home Equity
 BB
 BIG
126670EK0
CWL_05-12 M1
Hartford Life Insurance Company
CRC
CRC126670EK0
2,750,000
2,750,000
2,629,946
2,629,946
1.80
 ABS
 Home Equity
 Ba1
 BIG





--------------------------------------------------------------------------------




681919AZ9
OMNICOM GROUP INC
Hartford Life Insurance Company
CRC
CRC681919AZ9
4,762,000
4,762,000
4,890,626
4,890,626
5.34
 Corporates
 Industrials
 Baa1
 BBB
718172AP4
PHILIP MORRIS INTERNATIONAL INC
Hartford Life Insurance Company
LC2
LC2718172AP4
7,490,000
7,490,000
7,026,505
7,642,991
25.22
 Corporates
 Industrial
 A
 A
02006WAG4
ALLYA_14-2 D
Hartford Life Insurance Company
CRC
CRC02006WAG4
8,565,000
8,565,000
8,684,054
8,684,054
1.54
 ABS
 Auto Loans
 Aa3
 AA
89641UAC5
TRINITY ACQUISITION PLC
Hartford Life Insurance Company
CRC
CRC89641UAC5
4,655,000
4,655,000
4,712,042
4,712,042
8.96
 Corporates
 Financials
 BBB
 BBB
86358EUV6
SAIL_05-HE1 M1
Hartford Life Insurance Company
LC2
LC286358EUV6
5,558,650
2,563,270
2,465,903
2,521,233
1.72
 ABS
 Home Equity
 A2
 A
02155FAA3
ALTICE US FIN I CORP 144A
Hartford Life Insurance Company
CRC
CRC02155FAA3
1,689,000
1,689,000
1,752,338
1,752,338
4.54
 BIG Corporates
 HY Industrials
 Ba3
 BIG
02155FAA3
ALTICE US FIN I CORP 144A
Hartford Life Insurance Company
LC2
LC202155FAA3
1,932,000
1,932,000
2,008,635
2,004,450
4.54
 BIG Corporates
 HY Industrials
 Ba3
 BIG
03072SJ89
AMSI_05-R7 M1
Hartford Life Insurance Company
LC2
LC203072SJ89
1,605,000
1,506,323
1,476,540
1,495,873
1.15
 ABS
 Home Equity
 A
 A
61748HKZ3
MSM_05-5AR 1A4
Hartford Life Insurance Company
CRC
CRC61748HKZ3
5,910,000
2,196,401
2,161,858
2,161,858
1.11
 ABS
 Home Equity
 A1
 A
33843NAC5
FCAT_16-2 A2 144A
Hartford Life Insurance Company
CRC
CRC33843NAC5
6,880,000
6,880,000
6,924,527
6,924,527
1.80
 ABS
 Auto Loans
 AA
 AA
3138E0Q93
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138E0Q93
27,000
15,969
16,470
16,470
8.05
 MBS
 MBS
 Govt
 govt
BHM0KL7W2
ELECTRIC TRANSMISSION TEXAS LLC Prvt
Hartford Life Insurance Company
CRC
CRCBHM0KL7W2
5,000,000
5,000,000
5,109,200
5,109,200
1.49
 Corporates
 Utilities
 Baa1
 BBB
753910AD0
RASC_05-KS12 M1
Hartford Life Insurance Company
LC2
LC2753910AD0
4,547,500
4,547,500
4,387,128
4,387,633
2.11
 ABS
 Home Equity
 BB+
 BIG
12590YAB2
CPS_16-B B 144A
Hartford Life Insurance Company
CRC
CRC12590YAB2
3,000,000
3,000,000
3,039,957
3,039,957
1.58
 ABS
 Auto Loans
 AA-
 AA
BHM0M48Q0
HTFD FAIRWAY GL PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M48Q0
13,700,000
13,700,000
13,642,071
13,642,071
5.11
 CML
 CML
 A2
 A
BHM0M24H8
WEIR GROUP PLC Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M24H8
3,000,000
3,000,000
3,048,270
3,048,270
2.13
 Corporates
 Industrials
 Baa3
 BBB
3138EHP30
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138EHP30
435,541
246,034
253,775
253,775
8.05
 MBS
 MBS
 Govt
 govt
06051GFH7
BANK OF AMERICA CORP MTN
Hartford Life Insurance Company
CRC
CRC06051GFH7
6,805,000
6,805,000
6,932,281
6,932,281
7.66
 Corporates
 Financials
 BBB
 BBB
87155MAC5
SYMP_07-5A A2 144A
Hartford Life Insurance Company
LC2
LC287155MAC5
856,000
856,000
848,643
853,138
4.45
 CLO
 CLO
 Aa1
 AA
96042CAL5
WLAKE_15-2A D 144A
Hartford Life Insurance Company
CRC
CRC96042CAL5
2,150,000
2,150,000
2,157,854
2,157,854
1.50
 ABS
 Auto Loans
 A-
 A
3137BLAC2
FHMS_K048 A2
Hartford Life Insurance Company
LC2
LC23137BLAC2
1,070,000
1,070,000
1,099,692
1,105,546
8.32
 CMBS
 CMBS Agency
 Agency
 Govt
260543CL5
DOW CHEMICAL COMPANY (THE)
Hartford Life Insurance Company
LC2
LC2260543CL5
6,709,435
6,709,435
6,306,795
6,732,462
27.25
 Corporates
 Industrial
 BBB
 BBB
35729PHM5
FHLT_05-A M2
Hartford Life Insurance Company
LC2
LC235729PHM5
8,025,000
1,975,672
1,975,672
1,956,387
1.03
 ABS
 Home Equity
 BBB+
 BBB
87243BAB5
BOARDWALK PIPELINES LP
Hartford Life Insurance Company
CRC
CRC87243BAB5
5,000,000
5,000,000
5,176,735
5,176,735
1.42
 Corporates
 Industrials
 BBB-
 BBB
90131HAL9
21ST CENTURY FOX AMERICA INC
Hartford Life Insurance Company
LC2
LC290131HAL9
5,965,250
5,965,250
5,927,431
6,394,557
1.38
 Corporates
 Industrial
 BBB+
 BBB
32027NRD5
FFML_05-FF4 M2
Hartford Life Insurance Company
CRC
CRC32027NRD5
2,000,000
1,861,376
1,832,013
1,832,013
1.26
 ABS
 Home Equity
 A
 A
456606GU0
INABS_05-B M2
Hartford Life Insurance Company
LC2
LC2456606GU0
2,922,098
2,870,782
2,697,612
2,825,587
1.15
 ABS
 Home Equity
 A
 A
25272KAA1
DIAMOND 1 FINANCE CORPORATION/DIAM 144A
Hartford Life Insurance Company
CRC
CRC25272KAA1
18,019,000
18,019,000
18,393,903
18,393,903
2.42
 Corporates
 Industrials
 BBB-
 BBB
BHM0LTJW1
HTFD MONARCH AT PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0LTJW1
8,000,000
8,000,000
8,066,104
8,066,104
2.09
 CML
 CML
 A1
 A
BHM0MN8Z8
HTFD GAEDEKE PO PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0MN8Z8
20,000,000
19,945,287
19,945,287
20,023,111
9.62
 CML
 CML
 A2
 A
17291EAY7
CGCMT_16-P6 AS
Hartford Life Insurance Company
CRC
CRC17291EAY7
2,160,000
2,160,000
2,215,944
2,215,944
9.86
 CMBS
 CMBS
 Aa2
 AA





--------------------------------------------------------------------------------




202712AG0
COMMONWEALTH BANK OF AUSTRALIA 144A
Hartford Life Insurance Company
CRC
CRC202712AG0
8,670,000
8,670,000
8,968,361
8,968,361
1.46
 Corporates
 Financials
 A2
 A
29445FBH0
EMLT_04-2 M1
Hartford Life Insurance Company
CRC
CRC29445FBH0
4,000,000
2,545,727
2,493,123
2,493,123
1.04
 ABS
 Home Equity
 Baa1
 BBB
29445FBH0
EMLT_04-2 M1
Hartford Life Insurance Company
LC2
LC229445FBH0
2,140,000
1,361,964
1,343,383
1,333,821
1.04
 ABS
 Home Equity
 Baa1
 BBB
03062AAG1
AMCAR_14-3 D
Hartford Life Insurance Company
CRC
CRC03062AAG1
5,705,000
5,705,000
5,794,574
5,794,574
2.18
 ABS
 Auto Loans
 AA-
 AA
65536HBE7
NHELI_05-HE1 M3
Hartford Life Insurance Company
LC2
LC265536HBE7
1,177,000
1,177,000
1,161,374
1,149,231
1.31
 ABS
 Home Equity
 Aa3
 AA
30290MAN7
FREMF_12-K19 B 144A
Hartford Life Insurance Company
CRC
CRC30290MAN7
5,000,000
5,000,000
5,211,265
5,211,265
5.24
 CMBS
 CMBS
 A
 A
57629WBV1
MASSMUTUAL GLOBAL FUNDING II 144A
Hartford Life Insurance Company
CRC
CRC57629WBV1
9,560,000
9,560,000
9,796,447
9,796,447
7.28
 Corporates
 Financials
 AA+
 AA
30711XAE4
CAS_14-C02 1M1
Hartford Life Insurance Company
LC2
LC230711XAE4
7,329,500
3,114,156
3,114,156
3,120,938
1.54
 MBS
 CMO Non Agency
 A-
 A
36179RBX6
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36179RBX6
403,000
281,782
293,215
293,215
6.37
 MBS
 MBS
 Govt
 govt
87246YAC0
TIAA ASSET MANAGEMENT FINANCE COMP 144A
Hartford Life Insurance Company
CRC
CRC87246YAC0
19,525,000
19,525,000
19,720,914
19,720,914
7.84
 Corporates
 Financials
 BBB
 BBB
35729PJE1
FHLT_05-1 M4
Hartford Life Insurance Company
LC2
LC235729PJE1
2,140,000
2,140,000
1,928,499
2,087,773
1.32
 ABS
 Home Equity
 Ba2
 BIG
004421MF7
ACE_05-HE2 M4
Hartford Life Insurance Company
CRC
CRC004421MF7
2,000,000
2,000,000
1,963,500
1,963,500
1.83
 ABS
 Home Equity
 BBB
 BBB
17307GSL3
CMLTI_05-OPT3 M3
Hartford Life Insurance Company
LC2
LC217307GSL3
1,954,355
1,954,355
1,786,958
1,855,506
2.45
 ABS
 Home Equity
 BB+
 BIG
61746BDJ2
MORGAN STANLEY
Hartford Life Insurance Company
CRC
CRC61746BDJ2
23,560,000
23,560,000
24,199,513
24,199,513
6.15
 Corporates
 Financials
 A3
 A
03065NAG0
AMCAR_15-3 D
Hartford Life Insurance Company
CRC
CRC03065NAG0
1,715,000
1,715,000
1,738,266
1,738,266
3.00
 ABS
 Auto Loans
 BBB
 BBB
026874DE4
AMERICAN INTERNATIONAL GROUP INC
Hartford Life Insurance Company
LC2
LC2026874DE4
12,947,000
12,947,000
12,898,356
13,418,543
18.03
 Corporates
 Financial
 BBB+
 BBB
46639NAV3
JPMBB_13-C12 B
Hartford Life Insurance Company
CRC
CRC46639NAV3
2,920,000
2,920,000
3,034,765
3,034,765
6.46
 CMBS
 CMBS
 Aa3
 AA
70069FCW5
PPSI_04-MHQ1 M2
Hartford Life Insurance Company
LC2
LC270069FCW5
20,848,950
9,493,289
9,115,950
9,463,575
1.01
 ABS
 Home Equity
 A
 A
BHM0LBU80
ECOLAB INC. Prvt
Hartford Life Insurance Company
CRC
CRCBHM0LBU80
8,000,000
8,000,000
8,200,960
8,200,960
1.89
 Corporates
 Industrials
 Baa1
 BBB
125581GS1
CIT GROUP INC
Hartford Life Insurance Company
CRC
CRC125581GS1
2,090,000
2,090,000
2,134,413
2,134,413
2.14
 BIG Corporates
 HY Financials
 BB+
 BIG
61766CAL3
MSC_16-UBS9 C
Hartford Life Insurance Company
LC2
LC261766CAL3
1,284,000
1,284,000
1,188,434
1,263,068
9.13
 CMBS
 CMBS
 A-
 A
78442FEH7
SLM CORP MTN
Hartford Life Insurance Company
CRC
CRC78442FEH7
1,359,000
1,359,000
1,464,323
1,464,323
1.46
 BIG Corporates
 HY Financials
 BB-
 BIG
12637UBA6
CSAIL_16-C7 AS
Hartford Life Insurance Company
CRC
CRC12637UBA6
2,400,000
2,400,000
2,405,803
2,405,803
9.79
 CMBS
 CMBS
 Aa3
 AA
31396XAL8
FNMA_07-81 AF
Hartford Life Insurance Company
CRC
CRC31396XAL8
23,575,000
1,609,442
1,610,225
1,610,225
4.98
 MBS
 CMO Agency
 Agency
 Govt
03072SRX5
AMSI_04-R5 M1
Hartford Life Insurance Company
CRC
CRC03072SRX5
6,355,000
2,915,658
2,675,676
2,675,676
4.71
 ABS
 Home Equity
 B1
 BIG
03072STZ8
AMSI_04-R8 M1
Hartford Life Insurance Company
CRC
CRC03072STZ8
4,000,000
2,507,209
2,495,057
2,495,057
1.50
 ABS
 Home Equity
 Baa1
 BBB
91412GXE0
UNIVERSITY CALIF REVS FOR PREV
Hartford Life Insurance Company
LC2
LC291412GXE0
4,280,000
4,280,000
4,293,219
4,238,270
18.05
 Corporates
 Tax Muni
 AA
 AA
BHM0J37X2
HEINEKEN N.V. Prvt
Hartford Life Insurance Company
CRC
CRCBHM0J37X2
24,000,000
24,000,000
24,902,160
24,902,160
1.63
 Corporates
 Industrials
 Baa1
 BBB
30711XAA2
CAS_13-C01 M1
Hartford Life Insurance Company
LC2
LC230711XAA2
9,605,925
3,245,391
3,266,549
3,272,072
1.27
 MBS
 CMO Non Agency
 A
 A
BHM0LDDB0
HTFD 11850 RIVE PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0LDDB0
17,250,000
16,439,727
16,641,436
16,641,436
2.28
 CML
 CML
 A2
 A
91830MAG1
VNDO_13-PENN B 144A
Hartford Life Insurance Company
CRC
CRC91830MAG1
2,000,000
2,000,000
2,091,992
2,091,992
3.95
 CMBS
 CMBS
 AA-
 AA





--------------------------------------------------------------------------------




59748TAA7
MIDLAND COGENERATION VENTURE LP 144A
Hartford Life Insurance Company
CRC
CRC59748TAA7
7,000,000
5,494,258
5,815,139
5,815,139
4.68
 Corporates
 Utilities
 BBB-
 BBB
83162CVV2
SBAP_13-20J 1
Hartford Life Insurance Company
CRC
CRC83162CVV2
2,000,000
1,595,035
1,646,413
1,646,413
4.94
 Agency
 SBA
 Govt
 govt
02005NAR1
ALLY FINANCIAL INC
Hartford Life Insurance Company
CRC
CRC02005NAR1
1,495,000
1,495,000
1,539,850
1,539,850
1.69
 BIG Corporates
 HY Financials
 BB+
 BIG
494550BK1
KINDER MORGAN ENERGY PARTNERS L.P.
Hartford Life Insurance Company
LC2
LC2494550BK1
2,675,000
2,675,000
2,662,898
2,686,719
24.67
 Corporates
 Industrial
 BBB-
 BBB
00764MCS4
AABST_04-4 A2B
Hartford Life Insurance Company
LC2
LC200764MCS4
12,658,100
1,386,624
1,386,624
1,380,944
1.10
 ABS
 Home Equity
 AA-
 AA
61691GAV2
MSBAM_16-C32 AS
Hartford Life Insurance Company
CRC
CRC61691GAV2
2,655,720
2,655,720
2,718,613
2,718,613
9.96
 CMBS
 CMBS
 Aa1
 AA
36192BAY3
GSMS_12-GC6 A3
Hartford Life Insurance Company
LC2
LC236192BAY3
3,081,600
3,070,006
3,093,979
3,212,915
4.68
 CMBS
 CMBS
 Aaa
 AAA
12626BAU8
COMM_13-CR10 C 144A
Hartford Life Insurance Company
CRC
CRC12626BAU8
2,000,000
2,000,000
2,054,688
2,054,688
6.61
 CMBS
 CMBS
 A3
 A
95000JAX6
WFCM_16-LC25 AS
Hartford Life Insurance Company
CRC
CRC95000JAX6
5,200,000
5,200,000
5,289,539
5,289,539
9.88
 CMBS
 CMBS
 Aa2
 AA
42770XAC1
HERO_16-3A A2 144A
Hartford Life Insurance Company
LC2
LC242770XAC1
5,366,050
5,181,311
5,297,891
5,297,891
4.94
 ABS
 Other ABS
 Aa2
 AA
404121AF2
HCA INC
Hartford Life Insurance Company
CRC
CRC404121AF2
1,119,000
1,119,000
1,145,576
1,145,576
6.34
 BIG Corporates
 HY Industrials
 BB+
 BIG
21987DAD6
CORPORACION FINANCIERA DE DESARROL 144A
Hartford Life Insurance Company
CRC
CRC21987DAD6
1,000,000
1,000,000
1,041,250
1,041,250
8.54
 EM
 EM
 BBB+
 BBB
32008DAA4
FIRST DATA CORPORATION 144A
Hartford Life Insurance Company
CRC
CRC32008DAA4
2,081,000
2,081,000
2,092,071
2,092,071
4.04
 BIG Corporates
 HY Industrials
 BB
 BIG
361841AH2
GLP CAPITAL LP / GLP FINANCING II
Hartford Life Insurance Company
CRC
CRC361841AH2
1,306,000
1,306,000
1,362,027
1,362,027
9.29
 BIG Corporates
 HY Industrials
 Ba1
 BIG
466112AF6
JBS USA LLC/JBS USA FINANCE INC 144A
Hartford Life Insurance Company
CRC
CRC466112AF6
1,251,000
1,251,000
1,294,798
1,294,798
0.46
 BIG Corporates
 HY Industrials
 BB
 BIG
760942BB7
REPUBLICA ORIENT URUGUAY
Hartford Life Insurance Company
CRC
CRC760942BB7
1,210,000
1,210,000
1,213,086
1,213,086
9.83
 EM
 EM
 Baa2
 BBB
80282KAE6
SANTANDER HOLDINGS USA INC
Hartford Life Insurance Company
CRC
CRC80282KAE6
4,515,000
4,515,000
4,486,763
4,486,763
8.55
 Corporates
 Financials
 Baa3
 BBB
20030NBQ3
COMCAST CORP
Hartford Life Insurance Company
LC2
LC220030NBQ3
1,618,375
1,618,375
1,617,192
1,696,491
28.13
 Corporates
 Industrial
 A-
 A
30711XAC8
CAS_14-C01 M1
Hartford Life Insurance Company
LC2
LC230711XAC8
5,505,150
2,303,685
2,303,685
2,315,752
1.69
 MBS
 CMO Non Agency
 A-
 A
54627RAG5
LCDA_10-EGSL A3
Hartford Life Insurance Company
CRC
CRC54627RAG5
7,000,000
7,000,000
7,366,030
7,366,030
3.95
 ABS
 Other ABS
 AAA
 AAA
BHM0KTYD7
HTFD HARVARD PL PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0KTYD7
20,000,000
18,110,809
18,411,805
18,411,805
4.48
 CML
 CML
 A1
 A
12624KAF3
COMM_12-CR2 AM
Hartford Life Insurance Company
CRC
CRC12624KAF3
2,590,000
2,590,000
2,704,434
2,704,434
5.54
 CMBS
 CMBS
 Aaa
 AAA
31298FJL7
Govt
Hartford Life Insurance Company
LC2
LC231298FJL7
525,778
5,818
5,782
5,893
4.00
 MBS
 MBS
 Govt
 Govt
94981PAJ9
WFHET_05-2 M6
Hartford Life Insurance Company
CRC
CRC94981PAJ9
1,700,000
1,700,000
1,616,828
1,616,828
4.28
 ABS
 Home Equity
 BBB+
 BBB
83162CTR4
SBAP_10-20K 1
Hartford Life Insurance Company
CRC
CRC83162CTR4
13,000,000
7,248,101
7,465,761
7,465,761
3.68
 Agency
 SBA
 Govt
 govt
BHM0KTYC9
HTFD CORONA DEL PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0KTYC9
20,000,000
18,110,809
18,441,894
18,441,894
4.48
 CML
 CML
 A1
 A
198280AF6
COLUMBIA PIPELINE GROUP INC
Hartford Life Insurance Company
CRC
CRC198280AF6
22,500,000
22,500,000
23,637,825
23,637,825
8.17
 Corporates
 Industrials
 BBB+
 BBB
33843MAC7
FCAT_16-1 B 144A
Hartford Life Insurance Company
CRC
CRC33843MAC7
6,140,000
6,140,000
6,267,030
6,267,030
2.56
 ABS
 Auto Loans
 A
 A
33843NAE1
FCAT_16-2 B 144A
Hartford Life Insurance Company
CRC
CRC33843NAE1
1,965,000
1,965,000
2,000,830
2,000,830
2.80
 ABS
 Auto Loans
 A
 A
22534MAE0
CAALT_16-2 C 144A
Hartford Life Insurance Company
CRC
CRC22534MAE0
2,850,000
2,850,000
2,839,025
2,839,025
2.86
 ABS
 Auto Loans
 A
 A
313614XS3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC313614XS3
16,171,101
2,317
2,462
2,462
2.89
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




78573NAA0
SABRE GLBL INC 144A
Hartford Life Insurance Company
CRC
CRC78573NAA0
1,043,000
1,043,000
1,063,860
1,063,860
4.29
 BIG Corporates
 HY Industrials
 BB-
 BIG
83162CUE1
SBAP_11-20H 1
Hartford Life Insurance Company
CRC
CRC83162CUE1
9,601,000
5,737,813
5,871,780
5,871,780
3.86
 Agency
 SBA
 Govt
 govt
46625YJN4
JPMCC_05-CB11 D
Hartford Life Insurance Company
LC2
LC246625YJN4
2,675,000
2,675,000
2,376,604
2,813,330
2.88
 CMBS
 CMBS
 A
 A
345397WF6
FORD MOTOR CREDIT CO LLC
Hartford Life Insurance Company
CRC
CRC345397WF6
6,105,000
6,105,000
6,289,902
6,289,902
5.72
 Corporates
 Industrials
 BBB
 BBB
641423BW7
NEVADA POWER COMPANY
Hartford Life Insurance Company
CRC
CRC641423BW7
5,444,000
5,444,000
5,853,890
5,853,890
1.59
 Corporates
 Utilities
 A2
 A
95000AAU1
WFCM_15-P2 A4
Hartford Life Insurance Company
LC2
LC295000AAU1
1,337,500
1,337,500
1,374,046
1,396,928
8.89
 CMBS
 CMBS
 Aaa
 AAA
BHM0L66Z8
HTFD GRI-REGENC PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0L66Z8
12,600,000
11,827,352
12,021,535
12,021,535
5.03
 CML
 CML
 A1
 A
96042BAL7
WLAKE_16-2A D 144A
Hartford Life Insurance Company
CRC
CRC96042BAL7
1,700,000
1,700,000
1,706,817
1,706,817
2.59
 ABS
 Auto Loans
 BBB
 BBB
12590YAC0
CPS_16-B C 144A
Hartford Life Insurance Company
CRC
CRC12590YAC0
5,705,000
5,705,000
5,827,081
5,827,081
2.47
 ABS
 Auto Loans
 A-
 A
47010BAA2
JAGUAR LAND ROVER PLC 144A
Hartford Life Insurance Company
CRC
CRC47010BAA2
1,206,000
1,206,000
1,257,255
1,257,255
1.09
 BIG Corporates
 HY Industrials
 BB+
 BIG
25466AAD3
DISCOVER BANK
Hartford Life Insurance Company
CRC
CRC25466AAD3
14,345,000
14,345,000
14,945,066
14,945,066
6.61
 Corporates
 Financials
 BBB
 BBB
12527DAF7
CFCRE_11-C2 D 144A
Hartford Life Insurance Company
CRC
CRC12527DAF7
5,000,000
5,000,000
5,252,295
5,252,295
4.88
 CMBS
 CMBS
 BBB+
 BBB
02209SAS2
ALTRIA GROUP INC.
Hartford Life Insurance Company
CRC
CRC02209SAS2
10,000,000
10,000,000
10,566,170
10,566,170
7.08
 Corporates
 Industrials
 A3
 A
55342UAE4
MPT OPERATING PARTNERSHIP LP / MPT
Hartford Life Insurance Company
CRC
CRC55342UAE4
991,000
991,000
1,000,910
1,000,910
5.34
 BIG Corporates
 HY Financials
 Ba1
 BIG
748767AF7
QUINTILES TRANSNATIONAL 144A
Hartford Life Insurance Company
CRC
CRC748767AF7
1,201,000
1,201,000
1,219,015
1,219,015
4.38
 BIG Corporates
 HY Industrials
 Ba3
 BIG
05565QCP1
BP CAPITAL MARKETS PLC
Hartford Life Insurance Company
CRC
CRC05565QCP1
5,000,000
5,000,000
5,194,320
5,194,320
7.11
 Corporates
 Industrials
 A2
 A
36223E7F5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36223E7F5
7,735,000
10,235
10,425
10,425
3.63
 MBS
 MBS
 Govt
 govt
03040WAK1
AMERICAN WATER CAPITAL CORP
Hartford Life Insurance Company
CRC
CRC03040WAK1
5,000,000
5,000,000
5,268,475
5,268,475
6.92
 Corporates
 Utilities
 A3
 A
BHM0L6753
HTFD GRI-REGENC PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0L6753
9,400,000
8,823,580
9,057,570
9,057,570
5.03
 CML
 CML
 A1
 A
BHM0KQZY6
HTFD PARK 277 I PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0KQZY6
25,000,000
25,000,000
25,000,000
25,611,358
4.59
 CML
 CML
 Aa3
 AA
12625CAL7
COMM_13-WWP C 144A
Hartford Life Insurance Company
LC2
LC212625CAL7
1,337,500
1,337,500
1,386,113
1,337,178
6.19
 CMBS
 CMBS
 A-
 A
3137G0AX7
STACR_14-DN2 M2
Hartford Life Insurance Company
CRC
CRC3137G0AX7
3,750,000
3,319,883
3,347,113
3,347,113
2.35
 MBS
 CMO Non-Agency
 BBB+
 BBB
552081AG6
LYONDELLBASELL INDUSTRIES NV
Hartford Life Insurance Company
CRC
CRC552081AG6
7,662,000
7,662,000
8,096,068
8,096,068
2.04
 Corporates
 Industrials
 BBB
 BBB
94973BAA9
WELLS ENTERPRISES INC 144A
Hartford Life Insurance Company
CRC
CRC94973BAA9
1,300,000
1,300,000
1,342,250
1,342,250
2.09
 BIG Corporates
 HY Industrials
 B2
 BIG
05357HAA8
AVMT_13-AVM A 144A
Hartford Life Insurance Company
CRC
CRC05357HAA8
7,800,000
7,800,000
8,195,881
8,195,881
3.93
 CMBS
 CMBS
 Aaa
 AAA
313401U25
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC313401U25
55,596,512
7,791
8,249
8,249
3.07
 MBS
 MBS
 Govt
 govt
775109AK7
ROGERS COMMUNICATIONS INC.
Hartford Life Insurance Company
CRC
CRC775109AK7
4,130,000
4,130,000
4,453,160
4,453,160
1.63
 Corporates
 Industrials
 BBB+
 BBB
46590KAE4
JPMCC_15-JP1 A5
Hartford Life Insurance Company
LC2
LC246590KAE4
1,712,000
1,712,000
1,758,908
1,804,571
8.89
 CMBS
 CMBS
 Aaa
 AAA
542514JL9
LBMLT_04-6 A3
Hartford Life Insurance Company
CRC
CRC542514JL9
3,800,000
1,854,166
1,839,546
1,839,546
2.48
 ABS
 Home Equity
 A+
 A
212015AH4
CONTINENTAL RESOURCES INC
Hartford Life Insurance Company
CRC
CRC212015AH4
1,713,000
1,713,000
1,729,085
1,729,085
3.21
 BIG Corporates
 HY Industrials
 Ba3
 BIG
26442RAD3
DUKE ENERGY PROGRESS INC
Hartford Life Insurance Company
LC2
LC226442RAD3
4,432,475
4,432,475
4,417,879
4,403,717
27.92
 Corporates
 Utilities
 A+
 A





--------------------------------------------------------------------------------




904764AK3
UNILEVER CAPITAL CORP
Hartford Life Insurance Company
CRC
CRC904764AK3
10,000,000
10,000,000
10,641,220
10,641,220
2.13
 Corporates
 Industrials
 A+
 A
58013MEG5
MCDONALDS CORPORATION MTN
Hartford Life Insurance Company
LC2
LC258013MEG5
2,675,000
2,675,000
2,674,773
2,840,676
2.09
 Corporates
 Industrial
 Baa1
 BBB
61690GAH4
MSBAM_14-C14 AS
Hartford Life Insurance Company
LC2
LC261690GAH4
1,551,500
1,551,500
1,586,870
1,641,974
7.04
 CMBS
 CMBS
 Aaa
 AAA
125581GR3
CIT GROUP INC
Hartford Life Insurance Company
CRC
CRC125581GR3
4,711,000
4,711,000
4,864,108
4,864,108
6.59
 BIG Corporates
 HY Financials
 BB+
 BIG
12630BBF4
COMM_13-CR13 C
Hartford Life Insurance Company
CRC
CRC12630BBF4
9,200,000
9,200,000
9,496,442
9,496,442
6.94
 CMBS
 CMBS
 A3
 A
31397U3N7
FNA_11-M2 A3
Hartford Life Insurance Company
CRC
CRC31397U3N7
23,000,000
23,000,000
24,237,308
24,237,308
4.26
 CMBS
 CMBS Agency
 Agency
 Govt
61760VAD5
MSC_12-C4 C 144A
Hartford Life Insurance Company
LC2
LC261760VAD5
1,166,835
1,166,835
1,281,773
1,235,727
5.21
 CMBS
 CMBS
 A2
 A
25272KAD5
DIAMOND 1 FINANCE CORPORATION/DIAM 144A
Hartford Life Insurance Company
CRC
CRC25272KAD5
6,218,000
6,218,000
6,434,044
6,434,044
4.38
 Corporates
 Industrials
 BBB-
 BBB
17275RAE2
CISCO SYSTEMS INC
Hartford Life Insurance Company
CRC
CRC17275RAE2
12,400,000
12,400,000
13,255,464
13,255,464
2.13
 Corporates
 Industrials
 A1
 A
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JB0A1
28,000,000
26,665,592
27,536,692
27,536,692
3.92
 CML
 CML
 Aa3
 AA
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0JB0A1
10,000,000
9,523,426
9,523,426
9,834,533
3.92
 CML
 CML
 Aa3
 AA
161175BB9
CHARTER COMMUNICATIONS OPERATING L
Hartford Life Insurance Company
CRC
CRC161175BB9
25,200,000
25,200,000
26,334,781
26,334,781
5.39
 Corporates
 Industrials
 BBB-
 BBB
91412GXY6
UNIVERSITY CALIF REVS FOR PREV
Hartford Life Insurance Company
LC2
LC291412GXY6
3,822,575
3,822,575
3,822,575
3,792,377
21.67
 Corporates
 Tax Muni
 AA-
 AA
21036PAL2
CONSTELLATION BRANDS INC
Hartford Life Insurance Company
CRC
CRC21036PAL2
3,172,000
3,172,000
3,289,015
3,289,015
6.34
 Corporates
 Industrials
 BBB-
 BBB
89837LAA3
PRINCETON UNIVERSITY
Hartford Life Insurance Company
CRC
CRC89837LAA3
11,259,000
11,259,000
12,017,958
12,017,958
2.17
 Corporates
 Industrials
 Aaa
 AAA
3137G0ET2
STACR_15-DNA1 M2
Hartford Life Insurance Company
CRC
CRC3137G0ET2
4,000,000
4,000,000
4,057,272
4,057,272
4.06
 MBS
 CMO Non-Agency
 Baa1
 BBB
46640UAK8
JPMBB_13-C17 C
Hartford Life Insurance Company
CRC
CRC46640UAK8
6,343,000
6,343,000
6,536,278
6,536,278
6.96
 CMBS
 CMBS
 A3
 A
96221TAG2
WFRBS_14-LC14 AS
Hartford Life Insurance Company
LC2
LC296221TAG2
802,500
802,500
820,609
852,258
7.04
 CMBS
 CMBS
 Aaa
 AAA
031162AZ3
AMGEN INC.
Hartford Life Insurance Company
CRC
CRC031162AZ3
8,600,000
8,600,000
9,243,375
9,243,375
2.09
 Corporates
 Industrials
 Baa1
 BBB
12591UAJ2
COMM_14-UBS2 B
Hartford Life Insurance Company
LC2
LC212591UAJ2
1,070,000
1,070,000
1,151,805
1,139,425
7.11
 CMBS
 CMBS
 Aa3
 AA
36201GTM7
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36201GTM7
7,042,292
12,648
12,902
12,902
5.58
 MBS
 MBS
 Govt
 govt
3137G0FT1
STACR_15-DNA2 M2
Hartford Life Insurance Company
LC2
LC23137G0FT1
2,086,500
1,886,508
1,886,508
1,922,587
1.85
 MBS
 CMO Non Agency
 A3
 A
3137ADTJ6
FHMS_K014 A2
Hartford Life Insurance Company
CRC
CRC3137ADTJ6
10,000,000
10,000,000
10,631,110
10,631,110
4.16
 CMBS
 CMBS Agency
 Agency
 Govt
3138XQX63
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138XQX63
1,404,060
935,627
991,858
991,858
8.15
 MBS
 MBS
 Govt
 govt
125581GQ5
CIT GROUP INC
Hartford Life Insurance Company
CRC
CRC125581GQ5
2,357,000
2,357,000
2,457,173
2,457,173
5.63
 BIG Corporates
 HY Financials
 BB+
 BIG
BHM1DDGR7
CORPORACION NACIONAL DEL COBRE DE RegS
Hartford Life Insurance Company
CRC
CRCBHM1DDGR7
1,600,000
1,600,000
1,624,237
1,624,237
8.71
 EM
 EM
 A+
 A
06053FAA7
BANK OF AMERICA CORP
Hartford Life Insurance Company
CRC
CRC06053FAA7
15,000,000
15,000,000
15,669,000
15,669,000
6.57
 Corporates
 Financials
 BBB+
 BBB
362429AD4
GSAMP_07-HS1 M3
Hartford Life Insurance Company
LC2
LC2362429AD4
1,465,900
1,465,900
1,472,618
1,470,252
6.49
 ABS
 Home Equity
 B1
 BIG
96221QAK9
WFRBS_13-C18 C
Hartford Life Insurance Company
CRC
CRC96221QAK9
1,710,000
1,710,000
1,770,339
1,770,339
7.04
 CMBS
 CMBS
 A3
 A
26442CAG9
DUKE ENERGY CAROLINAS LLC
Hartford Life Insurance Company
CRC
CRC26442CAG9
5,000,000
5,000,000
5,470,575
5,470,575
1.88
 Corporates
 Utilities
 AA-
 AA
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JEJL1
8,800,000
8,131,983
8,455,862
8,455,862
4.13
 CML
 CML
 A1
 A





--------------------------------------------------------------------------------




BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0JEJL1
23,896,000
22,082,030
22,082,030
22,961,510
4.13
 CML
 CML
 A1
 A
21684AAA4
RABOBANK NEDERLAND
Hartford Life Insurance Company
CRC
CRC21684AAA4
3,900,000
3,900,000
4,103,151
4,103,151
6.92
 Corporates
 Financials
 A3
 A
31390BFK9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390BFK9
221,716
1,036
1,075
1,075
4.77
 MBS
 MBS
 Govt
 govt
69369EAC3
PERTAMINA PERSERO PT 144A
Hartford Life Insurance Company
CRC
CRC69369EAC3
970,000
970,000
996,311
996,311
5.34
 EM
 EM
 Baa3
 BBB
883203BU4
TEXTRON INC
Hartford Life Insurance Company
CRC
CRC883203BU4
5,000,000
5,000,000
5,186,335
5,186,335
6.92
 Corporates
 Industrials
 Baa3
 BBB
3132JN4V6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132JN4V6
2,345,921
1,586,087
1,680,117
1,680,117
8.17
 MBS
 MBS
 Govt
 govt
BHM0JEJN7
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JEJN7
8,700,000
8,039,574
8,375,478
8,375,478
4.13
 CML
 CML
 Aa3
 AA
55336VAE0
MPLX LP
Hartford Life Insurance Company
CRC
CRC55336VAE0
5,625,000
5,625,000
5,712,840
5,712,840
6.29
 Corporates
 Industrials
 BBB-
 BBB
629377BW1
NRG ENERGY INC
Hartford Life Insurance Company
CRC
CRC629377BW1
1,344,000
1,344,000
1,347,360
1,347,360
3.54
 BIG Corporates
 HY Utilities
 B1
 BIG
83162CUA9
SBAP_11-20E 1
Hartford Life Insurance Company
CRC
CRC83162CUA9
9,590,000
4,969,116
5,201,035
5,201,035
3.90
 Agency
 SBA
 Govt
 govt
12189TBC7
BURLINGTON NORTHERN SANTA FE CORP
Hartford Life Insurance Company
LC2
LC212189TBC7
2,407,500
2,407,500
2,406,142
2,589,107
2.75
 Corporates
 Industrial
 A3
 A
501044BM2
KROGER CO. (THE)
Hartford Life Insurance Company
LC2
LC2501044BM2
4,087,400
4,087,400
4,052,271
4,474,465
1.96
 Corporates
 Industrial
 BBB
 BBB
744448CC3
PUBLIC SERVICE COMPANY OF COLORADO
Hartford Life Insurance Company
CRC
CRC744448CC3
6,400,000
6,400,000
6,898,067
6,898,067
2.42
 Corporates
 Utilities
 A1
 A
84756NAD1
SPECTRA ENERGY PARTNERS LP
Hartford Life Insurance Company
CRC
CRC84756NAD1
11,723,000
11,723,000
12,445,723
12,445,723
6.96
 Corporates
 Industrials
 BBB
 BBB
84756NAB5
SPECTRA ENERGY PARTNERS LP
Hartford Life Insurance Company
CRC
CRC84756NAB5
3,565,000
3,565,000
3,802,682
3,802,682
4.21
 Corporates
 Industrials
 BBB
 BBB
31371LPS2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371LPS2
39,084
1,125
1,158
1,158
1.04
 MBS
 MBS
 Govt
 govt
31405CUV9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31405CUV9
42,962
1,522
1,567
1,567
1.04
 MBS
 MBS
 Govt
 govt
31418P6N0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31418P6N0
31,283
4,842
5,069
5,069
3.08
 MBS
 MBS
 Govt
 govt
774341AB7
ROCKWELL COLLINS INC.
Hartford Life Insurance Company
CRC
CRC774341AB7
15,000,000
15,000,000
16,104,570
16,104,570
2.54
 Corporates
 Industrials
 A-
 A
12591KAH8
COMM_13-CR12 B
Hartford Life Insurance Company
CRC
CRC12591KAH8
4,400,000
4,400,000
4,730,563
4,730,563
6.85
 CMBS
 CMBS
 Aa3
 AA
12594CBJ8
COMM_16-DC2 B
Hartford Life Insurance Company
CRC
CRC12594CBJ8
2,900,000
2,900,000
2,967,628
2,967,628
9.11
 CMBS
 CMBS
 A1
 A
31298F2A9
Govt
Hartford Life Insurance Company
LC2
LC231298F2A9
4,554,875
5,610
5,498
5,850
4.53
 MBS
 MBS
 Govt
 Govt
3138XFC45
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138XFC45
344,887
279,567
296,341
296,341
8.15
 MBS
 MBS
 Govt
 govt
3138X1UK0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138X1UK0
2,791,916
2,201,534
2,333,904
2,333,904
8.22
 MBS
 MBS
 Govt
 govt
82967NAS7
SIRIUS XM RADIO INC 144A
Hartford Life Insurance Company
CRC
CRC82967NAS7
1,478,000
1,478,000
1,544,510
1,544,510
5.54
 BIG Corporates
 HY Industrials
 Ba3
 BIG
82967NAS7
SIRIUS XM RADIO INC 144A
Hartford Life Insurance Company
LC2
LC282967NAS7
2,532,000
2,532,000
2,565,734
2,645,940
5.54
 BIG Corporates
 HY Industrials
 Ba3
 BIG
92938EBJ1
WFRBS_13-C16 C
Hartford Life Insurance Company
CRC
CRC92938EBJ1
3,700,000
3,700,000
3,893,802
3,893,802
6.71
 CMBS
 CMBS
 A3
 A
3138AVP74
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3138AVP74
838,962
457,684
485,115
485,115
7.88
 MBS
 MBS
 Govt
 govt
26875PAD3
EOG RESOURCES INC.
Hartford Life Insurance Company
CRC
CRC26875PAD3
25,637,000
25,637,000
27,703,804
27,703,804
2.42
 Corporates
 Industrials
 Baa1
 BBB
3132JNML8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132JNML8
9,412,977
6,748,473
7,148,550
7,148,550
8.17
 MBS
 MBS
 Govt
 govt
3137G0HF9
STACR_15-HQA2 M2
Hartford Life Insurance Company
CRC
CRC3137G0HF9
3,750,000
3,750,000
3,849,060
3,849,060
12.18
 MBS
 CMO Non-Agency
 BBB-
 BBB





--------------------------------------------------------------------------------




3128M9UZ3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3128M9UZ3
8,109,714
6,080,976
6,441,462
6,441,462
8.17
 MBS
 MBS
 Govt
 govt
3132JNRG4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132JNRG4
3,412,422
2,247,127
2,380,344
2,380,344
8.17
 MBS
 MBS
 Govt
 govt
3132JNX44
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132JNX44
4,214,095
3,027,826
3,206,274
3,206,274
8.17
 MBS
 MBS
 Govt
 govt
3132JPF49
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132JPF49
1,162,063
859,444
910,393
910,393
8.17
 MBS
 MBS
 Govt
 govt
3132JPSP8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3132JPSP8
3,166,051
2,393,362
2,535,252
2,535,252
8.17
 MBS
 MBS
 Govt
 govt
291011AY0
EMERSON ELECTRIC CO
Hartford Life Insurance Company
CRC
CRC291011AY0
15,600,000
15,600,000
16,829,842
16,829,842
2.79
 Corporates
 Industrials
 A2
 A
3137G0AL3
STACR_14-DN1 M2
Hartford Life Insurance Company
CRC
CRC3137G0AL3
2,165,000
2,165,000
2,214,849
2,214,849
3.74
 MBS
 CMO Non-Agency
 A1
 A
3137G0AL3
STACR_14-DN1 M2
Hartford Life Insurance Company
LC2
LC23137G0AL3
3,745,000
3,745,000
3,745,000
3,831,229
3.74
 MBS
 CMO Non-Agency
 A1
 A
154051BH8
CENTRAL MAINE POWER COMPANY 144A
Hartford Life Insurance Company
CRC
CRC154051BH8
20,000,000
20,000,000
21,648,920
21,648,920
2.42
 Corporates
 Utilities
 A
 A
92938GAJ7
WFRBS_13-C17 B
Hartford Life Insurance Company
CRC
CRC92938GAJ7
5,000,000
5,000,000
5,340,220
5,340,220
6.88
 CMBS
 CMBS
 Aa3
 AA
444454AB8
HUGHES SATELLITE SYSTEMS CORP
Hartford Life Insurance Company
CRC
CRC444454AB8
1,344,000
1,344,000
1,461,600
1,461,600
2.46
 BIG Corporates
 HY Industrials
 Ba2
 BIG
483007AH3
KAISER ALUMINUM CORPORATION
Hartford Life Insurance Company
CRC
CRC483007AH3
1,093,000
1,093,000
1,131,255
1,131,255
5.38
 BIG Corporates
 HY Industrials
 Ba3
 BIG
12626BAQ7
COMM_13-CR10 B 144A
Hartford Life Insurance Company
CRC
CRC12626BAQ7
3,000,000
3,000,000
3,244,800
3,244,800
6.61
 CMBS
 CMBS
 Aa3
 AA
12626BAQ7
COMM_13-CR10 B 144A
Hartford Life Insurance Company
LC2
LC212626BAQ7
1,070,000
1,070,000
1,077,897
1,157,312
6.61
 CMBS
 CMBS
 Aa3
 AA
8935268Y2
TRANSCANADA PIPELINES LTD
Hartford Life Insurance Company
CRC
CRC8935268Y2
25,000,000
25,000,000
27,439,125
27,439,125
2.04
 Corporates
 Industrials
 A3
 A
64072TAC9
CSC HOLDINGS LLC 144A
Hartford Life Insurance Company
CRC
CRC64072TAC9
3,276,000
3,276,000
3,579,030
3,579,030
3.79
 BIG Corporates
 HY Industrials
 BB-
 BIG
736508BQ4
PORTLAND GENERAL ELECTRIC COMPANY
Hartford Life Insurance Company
CRC
CRC736508BQ4
17,000,000
17,000,000
18,542,784
18,542,784
2.29
 Corporates
 Utilities
 A-
 A
89152UAD4
TOTAL CAPITAL SA
Hartford Life Insurance Company
LC2
LC289152UAD4
1,888,550
1,888,550
1,901,127
2,032,072
3.48
 Corporates
 Industrial
 Aa3
 AA
BHM0JEJP2
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JEJP2
11,100,000
10,264,136
10,748,790
10,748,790
5.89
 CML
 CML
 A1
 A
36201ENY2
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36201ENY2
5,010,055
136,886
149,846
149,846
5.58
 MBS
 MBS
 Govt
 govt
87243QAB2
TENET HEALTHCARE CORPORATION
Hartford Life Insurance Company
CRC
CRC87243QAB2
2,103,000
2,103,000
2,202,893
2,202,893
3.75
 BIG Corporates
 HY Industrials
 BB-
 BIG
87243QAB2
TENET HEALTHCARE CORPORATION
Hartford Life Insurance Company
LC2
LC287243QAB2
2,801,000
2,801,000
2,925,180
2,934,048
3.75
 BIG Corporates
 HY Industrials
 BB-
 BIG
29365TAA2
ENTERGY TEXAS INC
Hartford Life Insurance Company
CRC
CRC29365TAA2
10,000,000
10,000,000
11,004,920
11,004,920
2.09
 Corporates
 Utilities
 Baa1
 BBB
853496AB3
STANDARD INDUSTRIES INC 144A
Hartford Life Insurance Company
CRC
CRC853496AB3
1,572,000
1,572,000
1,627,177
1,627,177
6.13
 BIG Corporates
 HY Industrials
 Ba2
 BIG
655844BC1
NORFOLK SOUTHERN CORP
Hartford Life Insurance Company
CRC
CRC655844BC1
22,500,000
22,500,000
24,548,333
24,548,333
2.46
 Corporates
 Industrials
 Baa1
 BBB
31412VJV1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31412VJV1
4,532,932
1,234,353
1,311,292
1,311,292
3.13
 MBS
 MBS
 Govt
 govt
12527EAD0
CFCRE_11-C1 A4 144A
Hartford Life Insurance Company
CRC
CRC12527EAD0
2,000,000
2,000,000
2,156,542
2,156,542
3.64
 CMBS
 CMBS
 Aaa
 AAA
452308AJ8
ILLINOIS TOOL WORKS INC.
Hartford Life Insurance Company
CRC
CRC452308AJ8
19,660,000
19,660,000
21,503,675
21,503,675
2.25
 Corporates
 Industrials
 A2
 A
29425AAG8
CGCMT_15-GC33 B
Hartford Life Insurance Company
CRC
CRC29425AAG8
2,502,000
2,502,000
2,660,582
2,660,582
8.69
 CMBS
 CMBS
 AA-
 AA
87264AAL9
T-MOBILE USA INC
Hartford Life Insurance Company
CRC
CRC87264AAL9
5,676,000
5,676,000
6,016,560
6,016,560
1.25
 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JEHH2
26,000,000
24,042,121
25,203,187
25,203,187
5.89
 CML
 CML
 A1
 A





--------------------------------------------------------------------------------




BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0JEHH2
7,569,000
6,999,031
6,999,031
7,337,035
5.89
 CML
 CML
 A1
 A
61763BAX2
MSBAM_13-C13 B
Hartford Life Insurance Company
CRC
CRC61763BAX2
10,000,000
10,000,000
10,813,220
10,813,220
6.88
 CMBS
 CMBS
 Aa3
 AA
BHM0V0A77
TEEKAY SHUTTLE TANKER FINANCE LLC Prvt
Hartford Life Insurance Company
CRC
CRCBHM0V0A77
14,000,000
11,517,823
12,213,270
12,213,270
4.89
 EM
 EM
 BBB-
 BBB
36202FKM7
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202FKM7
23,000,000
6,994,024
7,501,384
7,501,384
6.62
 MBS
 MBS
 Govt
 govt
482480AE0
KLA-TENCOR CORPORATION
Hartford Life Insurance Company
CRC
CRC482480AE0
11,194,000
11,194,000
11,850,103
11,850,103
7.59
 Corporates
 Industrials
 Baa2
 BBB
83162CTB9
SBAP_10-20B 1
Hartford Life Insurance Company
CRC
CRC83162CTB9
9,251,000
4,469,630
4,751,525
4,751,525
3.16
 Agency
 SBA
 Govt
 govt
09247XAE1
BLACKROCK INC
Hartford Life Insurance Company
LC2
LC209247XAE1
2,181,730
2,181,730
2,185,991
2,369,466
2.94
 Corporates
 Financial
 A1
 A
83162CSL8
SBAP_09-20D 1
Hartford Life Insurance Company
LC2
LC283162CSL8
4,119,500
1,618,990
1,618,990
1,715,679
2.91
 Agency
 SBA
 Govt
 Govt
718546AC8
PHILLIPS 66
Hartford Life Insurance Company
CRC
CRC718546AC8
8,995,000
8,995,000
9,658,084
9,658,084
5.25
 Corporates
 Industrials
 BBB+
 BBB
83162CTD5
SBAP_10-20C 1
Hartford Life Insurance Company
CRC
CRC83162CTD5
19,176,000
8,948,125
9,529,333
9,529,333
3.25
 Agency
 SBA
 Govt
 govt
BHM03HEU6
HTFD BOSTON HAR PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM03HEU6
40,000,000
40,000,000
39,947,290
39,947,290
1.34
 CML
 CML
 A2
 A
71656LBQ3
PETROLEOS MEXICANOS 144A
Hartford Life Insurance Company
CRC
CRC71656LBQ3
1,750,000
1,750,000
1,805,125
1,805,125
10.20
 EM
 EM
 BBB+
 BBB
31418TXF9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31418TXF9
100,622
8,690
9,241
9,241
3.04
 MBS
 MBS
 Govt
 govt
651229AY2
NEWELL RUBBERMAID INC
Hartford Life Insurance Company
LC2
LC2651229AY2
1,560,060
1,560,060
1,554,439
1,790,989
29.25
 Corporates
 Industrial
 BBB-
 BBB
61762XAX5
MSBAM_13-C12 B
Hartford Life Insurance Company
CRC
CRC61762XAX5
4,500,000
4,500,000
4,849,380
4,849,380
6.71
 CMBS
 CMBS
 Aa3
 AA
83162CTE3
SBAP_10-20D 1
Hartford Life Insurance Company
CRC
CRC83162CTE3
7,615,000
3,351,061
3,575,123
3,575,123
3.32
 Agency
 SBA
 Govt
 govt
3137G0GT0
STACR_15-DNA3 M2
Hartford Life Insurance Company
CRC
CRC3137G0GT0
2,730,000
2,730,000
2,808,785
2,808,785
3.08
 MBS
 CMO Non-Agency
 BBB-
 BBB
3137G0GT0
STACR_15-DNA3 M2
Hartford Life Insurance Company
LC2
LC23137G0GT0
1,284,000
1,284,000
1,284,000
1,321,055
3.08
 MBS
 CMO Non-Agency
 BBB-
 BBB
29444UAP1
EQUINIX INC
Hartford Life Insurance Company
CRC
CRC29444UAP1
1,794,000
1,794,000
1,874,730
1,874,730
6.00
 BIG Corporates
 HY Industrials
 BB
 BIG
31419ABG1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31419ABG1
9,997,307
1,921,018
2,037,633
2,037,633
3.13
 MBS
 MBS
 Govt
 govt
31418U2M5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31418U2M5
545,481
67,209
71,411
71,411
3.04
 MBS
 MBS
 Govt
 govt
31419AHL4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31419AHL4
381,970
61,922
65,453
65,453
3.04
 MBS
 MBS
 Govt
 govt
BHM03TLB4
HTFD AMB PORTFO PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM03TLB4
30,000,000
26,350,501
27,968,253
27,968,253
3.75
 CML
 CML
 Aa3
 AA
63938CAD0
NAVIENT CORP
Hartford Life Insurance Company
CRC
CRC63938CAD0
2,172,000
2,172,000
2,296,890
2,296,890
4.57
 BIG Corporates
 HY Financials
 BB-
 BIG
485260BL6
KANSAS GAS AND ELECTRIC CO 144A
Hartford Life Insurance Company
CRC
CRC485260BL6
19,288,000
19,288,000
21,384,779
21,384,779
2.46
 Corporates
 Utilities
 A
 A
81727TAA6
SENSATA TECHNOLOGIES UK FINANCING 144A
Hartford Life Insurance Company
CRC
CRC81727TAA6
1,557,000
1,557,000
1,627,065
1,627,065
4.13
 BIG Corporates
 HY Industrials
 Ba3
 BIG
96221QAJ2
WFRBS_13-C18 B
Hartford Life Insurance Company
CRC
CRC96221QAJ2
3,000,000
3,000,000
3,237,438
3,237,438
7.04
 CMBS
 CMBS
 Aa3
 AA
228227BE3
CROWN CASTLE INTERNATIONAL CORP
Hartford Life Insurance Company
CRC
CRC228227BE3
10,300,000
10,300,000
10,967,440
10,967,440
5.29
 Corporates
 Industrials
 BBB-
 BBB
29364NAP3
ENTERGY MISSISSIPPI INC
Hartford Life Insurance Company
CRC
CRC29364NAP3
5,000,000
5,000,000
5,519,780
5,519,780
2.50
 Corporates
 Utilities
 A3
 A
460146CG6
INTERNATIONAL PAPER CO
Hartford Life Insurance Company
CRC
CRC460146CG6
3,635,000
3,635,000
3,932,052
3,932,052
4.87
 Corporates
 Industrials
 Baa2
 BBB
45326TAA6
INCITEC PIVOT FINANCE LLC 144A
Hartford Life Insurance Company
LC2
LC245326TAA6
3,568,450
3,568,450
3,559,917
3,839,049
2.94
 Corporates
 Industrial
 Baa3
 BBB





--------------------------------------------------------------------------------




25179MAU7
DEVON ENERGY CORPORATION
Hartford Life Insurance Company
LC2
LC225179MAU7
5,671,000
5,671,000
5,346,873
5,570,822
28.46
 Corporates
 Industrial
 BBB
 BBB
344868AA2
FOOTBALL TRUST V 144A
Hartford Life Insurance Company
LC2
LC2344868AA2
2,140,000
2,140,000
2,140,000
2,274,651
3.78
 Corporates
 Industrials
 A
 A
BHM0J5AM7
HTFD 840 FIRST PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0J5AM7
16,000,000
14,441,493
15,437,486
15,437,486
3.37
 CML
 CML
 Aa3
 AA
BHM0J5AM7
HTFD 840 FIRST PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0J5AM7
10,000,000
9,025,933
9,025,933
9,648,429
3.37
 CML
 CML
 Aa3
 AA
69353UAA9
PPL WEM HOLDINGS PLC 144A
Hartford Life Insurance Company
CRC
CRC69353UAA9
10,000,000
10,000,000
10,790,180
10,790,180
4.08
 Corporates
 Utilities
 Baa3
 BBB
375558BG7
GILEAD SCIENCES INC
Hartford Life Insurance Company
LC2
LC2375558BG7
2,541,250
2,541,250
2,550,677
2,635,759
18.67
 Corporates
 Industrial
 A3
 A
496902AN7
KINROSS GOLD CORP
Hartford Life Insurance Company
CRC
CRC496902AN7
2,000,000
2,000,000
2,025,000
2,025,000
6.96
 BIG Corporates
 HY Industrials
 BB+
 BIG
31412MLD8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31412MLD8
8,414,974
316,186
337,491
337,491
2.41
 MBS
 MBS
 Govt
 govt
3128MCET8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3128MCET8
2,318,507
87,991
94,292
94,292
2.74
 MBS
 MBS
 Govt
 govt
709599AH7
PENSKE TRUCK LEASING COMPANY LP / 144A
Hartford Life Insurance Company
CRC
CRC709599AH7
13,916,000
13,916,000
14,933,413
14,933,413
5.53
 Corporates
 Industrials
 BBB
 BBB
881609BB6
TESORO CORP 144A
Hartford Life Insurance Company
CRC
CRC881609BB6
1,783,000
1,783,000
1,795,258
1,795,258
6.79
 BIG Corporates
 HY Industrials
 Ba2
 BIG
55354GAB6
MSCI INC 144A
Hartford Life Insurance Company
CRC
CRC55354GAB6
957,000
957,000
1,016,813
1,016,813
3.63
 BIG Corporates
 HY Industrials
 Ba2
 BIG
02666BAD8
AH4R_15-SFR2 D 144A
Hartford Life Insurance Company
CRC
CRC02666BAD8
2,000,000
2,000,000
2,085,210
2,085,210
8.80
 ABS
 Other ABS
 Baa2
 BBB
404121AC9
HCA INC
Hartford Life Insurance Company
CRC
CRC404121AC9
1,350,000
1,350,000
1,476,900
1,476,900
3.13
 BIG Corporates
 HY Industrials
 BB+
 BIG
903293BD9
USG CORPORATION 144A
Hartford Life Insurance Company
CRC
CRC903293BD9
1,331,000
1,331,000
1,367,603
1,367,603
6.17
 BIG Corporates
 HY Industrials
 BB+
 BIG
36248GAJ9
GSMS_13-GC16 B
Hartford Life Insurance Company
CRC
CRC36248GAJ9
9,581,000
9,581,000
10,527,057
10,527,057
6.86
 CMBS
 CMBS
 Aa3
 AA
13645RAJ3
CANADIAN PACIFIC RAILWAY CO
Hartford Life Insurance Company
CRC
CRC13645RAJ3
10,001,000
10,001,000
11,192,029
11,192,029
2.38
 Corporates
 Industrials
 Baa1
 BBB
BHM0NVNU3
WAKALA GLOBAL SUKUK BHD RegS
Hartford Life Insurance Company
CRC
CRCBHM0NVNU3
1,440,000
1,440,000
1,540,238
1,540,238
4.52
 EM
 EM
 A3
 A
013817AQ4
ARCONIC INC
Hartford Life Insurance Company
CRC
CRC013817AQ4
1,663,000
1,663,000
1,779,410
1,779,410
5.15
 BIG Corporates
 HY Industrials
 BB+
 BIG
761713AY2
REYNOLDS AMERICAN INC
Hartford Life Insurance Company
CRC
CRC761713AY2
14,512,000
14,512,000
15,760,758
15,760,758
6.71
 Corporates
 Industrials
 BBB
 BBB
15135BAH4
CENTENE CORPORATION
Hartford Life Insurance Company
CRC
CRC15135BAH4
1,651,000
1,651,000
1,739,741
1,739,741
5.13
 BIG Corporates
 HY Financials
 Ba2
 BIG
68557NAC7
ORBITAL ATK INC
Hartford Life Insurance Company
CRC
CRC68557NAC7
1,324,000
1,324,000
1,363,720
1,363,720
4.75
 BIG Corporates
 HY Industrials
 BB
 BIG
15135BAH4
CENTENE CORPORATION
Hartford Life Insurance Company
LC2
LC215135BAH4
1,865,000
1,865,000
1,962,094
1,965,244
5.13
 BIG Corporates
 HY Financials
 Ba2
 BIG
984851AC9
YARA INTERNATIONAL ASA 144A
Hartford Life Insurance Company
CRC
CRC984851AC9
12,285,000
12,285,000
13,735,588
13,735,588
2.45
 Corporates
 Industrials
 Baa2
 BBB
638612AK7
NATIONWIDE FINANCIAL SERVICES 144A
Hartford Life Insurance Company
CRC
CRC638612AK7
5,000,000
5,000,000
5,461,205
5,461,205
4.24
 Corporates
 Financials
 Baa1
 BBB
126650CS7
CVS HEALTH CORP
Hartford Life Insurance Company
CRC
CRC126650CS7
6,638,000
6,638,000
7,266,645
7,266,645
7.66
 Corporates
 Industrials
 Baa1
 BBB
36202FEH5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202FEH5
4,580,042
1,086,521
1,171,022
1,171,022
6.46
 MBS
 MBS
 Govt
 govt
36202FGW0
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202FGW0
64,859,000
15,504,293
16,710,186
16,710,186
6.46
 MBS
 MBS
 Govt
 govt
36202FLP9
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202FLP9
480,000
126,612
137,020
137,020
6.46
 MBS
 MBS
 Govt
 govt
910047AG4
UNITED CONTINENTAL HOLDINGS INC
Hartford Life Insurance Company
CRC
CRC910047AG4
961,000
961,000
1,021,063
1,021,063
3.92
 BIG Corporates
 HY Industrials
 BB-
 BIG
36202FCN4
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202FCN4
31,372,400
7,151,404
7,715,628
7,715,628
6.48
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




445545AD8
HUNGARY (REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC445545AD8
1,192,000
1,192,000
1,303,750
1,303,750
3.08
 EM
 EM
 BBB-
 BBB
651290AP3
NEWFIELD EXPLORATION COMPANY
Hartford Life Insurance Company
CRC
CRC651290AP3
2,203,000
2,203,000
2,321,411
2,321,411
5.08
 BIG Corporates
 HY Industrials
 BB+
 BIG
651290AP3
NEWFIELD EXPLORATION COMPANY
Hartford Life Insurance Company
LC2
LC2651290AP3
2,896,000
2,896,000
2,953,202
3,051,660
5.08
 BIG Corporates
 HY Industrials
 BB+
 BIG
454889AQ9
INDIANA MICHIGAN POWER COMPANY
Hartford Life Insurance Company
LC2
LC2454889AQ9
1,963,450
1,963,450
1,956,804
2,036,435
28.71
 Corporates
 Utilities
 Baa1
 BBB
31293EFM7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31293EFM7
22,500,000
96,038
101,973
101,973
3.65
 MBS
 MBS
 Govt
 govt
350910AN5
FTST_06-4TS A 144A
Hartford Life Insurance Company
LC2
LC2350910AN5
5,347,325
5,337,357
5,346,594
5,866,444
3.77
 CMBS
 CMBS
 AAA
 AAA
816851AK5
SEMPRA ENERGY
Hartford Life Insurance Company
CRC
CRC816851AK5
5,000,000
5,000,000
5,791,400
5,791,400
2.13
 Corporates
 Utilities
 BBB+
 BBB
718172BD0
PHILIP MORRIS INTERNATIONAL INC
Hartford Life Insurance Company
LC2
LC2718172BD0
8,025,000
8,025,000
7,917,500
8,631,915
26.88
 Corporates
 Industrial
 A
 A
521865AX3
LEAR CORP
Hartford Life Insurance Company
CRC
CRC521865AX3
2,964,000
2,964,000
3,115,905
3,115,905
3.04
 Corporates
 Industrials
 Baa3
 BBB
58013MEZ3
MCDONALDS CORPORATION MTN
Hartford Life Insurance Company
LC2
LC258013MEZ3
2,353,465
2,353,465
2,413,300
2,489,768
18.44
 Corporates
 Industrial
 Baa1
 BBB
228227BD5
CROWN CASTLE INTERNATIONAL CORP
Hartford Life Insurance Company
CRC
CRC228227BD5
8,183,000
8,183,000
8,806,954
8,806,954
6.04
 Corporates
 Industrials
 BBB-
 BBB
219868BN5
CORPORACION ANDINA DE FOMENTO
Hartford Life Insurance Company
CRC
CRC219868BN5
3,340,000
3,340,000
3,780,780
3,780,780
2.43
 EM
 EM
 AA-
 AA
36201BBR6
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36201BBR6
5,104,087
32,929
35,399
35,399
5.58
 MBS
 MBS
 Govt
 govt
210518CS3
CONSUMERS ENERGY CO
Hartford Life Insurance Company
CRC
CRC210518CS3
10,000,000
10,000,000
11,242,980
11,242,980
2.71
 Corporates
 Utilities
 A1
 A
585055BU9
MEDTRONIC INC
Hartford Life Insurance Company
LC2
LC2585055BU9
3,541,700
3,541,700
3,532,521
3,830,069
28.21
 Corporates
 Industrial
 A3
 A
84861AAA7
SPMF_14-3A A 144A
Hartford Life Insurance Company
LC2
LC284861AAA7
33,934,279
33,812,397
33,851,571
35,296,389
5.20
 ABS
 Small Business
 A+
 A
775109BB6
ROGERS COMMUNICATIONS INC.
Hartford Life Insurance Company
LC2
LC2775109BB6
5,335,555
5,335,555
5,322,778
5,707,449
26.71
 Corporates
 Industrial
 BBB+
 BBB
31297BAK8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31297BAK8
400,000
33,919
36,924
36,924
5.18
 MBS
 MBS
 Govt
 govt
BHM01J6D1
WELLS FARGO-WACHOVIA BANK Prvt
Hartford Life Insurance Company
LC2
LC2BHM01J6D1
11,079,369
8,030,803
8,030,803
8,707,077
3.24
 Corporates
 Financial
 A2
 A
B0A0A7ZT0
EIRE JACKSONVILE FLA LLC LEASE BA Prvt
Hartford Life Insurance Company
LC2
LC2B0A0A7ZT0
14,573,017
6,499,130
6,499,130
7,250,625
2.00
 Corporates
 Industrial
 Baa1
 BBB
126650AY6
WELLS FARGO BANK NW (CVS 02 CTL) S Prvt
Hartford Life Insurance Company
LC2
LC2126650AY6
5,350,000
2,585,771
2,585,771
2,857,380
6.91
 Corporates
 Industrial
 Baa1
 BBB
88160QAM5
TESORO LOGISTICS LP
Hartford Life Insurance Company
CRC
CRC88160QAM5
1,784,000
1,784,000
1,908,880
1,908,880
5.34
 BIG Corporates
 HY Industrials
 Ba3
 BIG
88160QAM5
TESORO LOGISTICS LP
Hartford Life Insurance Company
LC2
LC288160QAM5
1,987,000
1,987,000
2,132,770
2,126,090
5.34
 BIG Corporates
 HY Industrials
 Ba3
 BIG
126117AR1
CNA FINANCIAL CORP
Hartford Life Insurance Company
LC2
LC2126117AR1
2,703,890
2,703,890
2,707,019
3,020,507
4.63
 Corporates
 Financial
 BBB
 BBB
BHM1CVL68
KAZAKHSTAN (REPUBLIC OF) MTN RegS
Hartford Life Insurance Company
CRC
CRCBHM1CVL68
1,000,000
1,000,000
1,068,408
1,068,408
8.56
 EM
 EM
 BBB-
 BBB
785592AD8
SABINE PASS LIQUEFACTION LLC
Hartford Life Insurance Company
CRC
CRC785592AD8
4,276,000
4,276,000
4,543,250
4,543,250
6.04
 BIG Corporates
 HY Industrials
 Ba1
 BIG
BHM1K9NK5
MICHIGAN CONSOLIDATED GAS COMPANY Prvt
Hartford Life Insurance Company
CRC
CRCBHM1K9NK5
4,000,000
4,000,000
4,514,920
4,514,920
3.67
 Corporates
 Utilities
 A3
 A
539830BL2
LOCKHEED MARTIN CORPORATION
Hartford Life Insurance Company
LC2
LC2539830BL2
2,140,000
2,140,000
2,108,834
2,327,734
28.88
 Corporates
 Industrial
 BBB+
 BBB
31383MQB2
Govt
Hartford Life Insurance Company
LC2
LC231383MQB2
2,140,214
31,782
32,230
34,947
2.95
 MBS
 MBS
 Govt
 Govt
126650BP4
CVS PASSTHROUGH TRUST
Hartford Life Insurance Company
LC2
LC2126650BP4
3,745,000
2,614,571
2,541,084
2,931,188
6.64
 Corporates
 Industrial
 Baa1
 BBB
95709TAK6
WESTAR ENERGY INC
Hartford Life Insurance Company
LC2
LC295709TAK6
2,675,000
2,675,000
2,674,950
2,866,525
26.17
 Corporates
 Utilities
 A
 A





--------------------------------------------------------------------------------




445545AH9
HUNGARY (REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC445545AH9
2,100,000
2,100,000
2,276,085
2,276,085
6.14
 EM
 EM
 BBB-
 BBB
3620A9SH5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC3620A9SH5
9,391,819
2,499,175
2,780,910
2,780,910
6.92
 MBS
 MBS
 Govt
 govt
75405UAA4
RAS LNG 3 144A
Hartford Life Insurance Company
LC2
LC275405UAA4
10,833,750
10,833,750
10,377,545
12,079,631
8.07
 Corporates
 Non-Corp
 A+
 A
444454AA0
HUGHES SATELLITE SYSTEMS CORP
Hartford Life Insurance Company
CRC
CRC444454AA0
1,150,000
1,150,000
1,262,125
1,262,125
4.46
 BIG Corporates
 HY Industrials
 B3
 BIG
31400JPF0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31400JPF0
92,543
3,395
3,719
3,719
5.04
 MBS
 MBS
 Govt
 govt
BHM0K0385
CROATIA REPUBLIC OF (GOVERNMENT) RegS
Hartford Life Insurance Company
CRC
CRCBHM0K0385
1,060,000
1,060,000
1,152,750
1,152,750
4.23
 EM
 EM
 BB
 BIG
31408AAK6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31408AAK6
45,112
1,369
1,494
1,494
4.90
 MBS
 MBS
 Govt
 govt
878091BD8
TEACHERS INSURANCE AND ANNUITY 144A
Hartford Life Insurance Company
LC2
LC2878091BD8
3,629,975
3,629,975
3,626,720
3,926,751
27.71
 Corporates
 Financial
 AA-
 AA
31402KCE2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402KCE2
97,760
4,701
5,139
5,139
5.04
 MBS
 MBS
 Govt
 govt
31416BVH8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31416BVH8
327,038
24,708
27,125
27,125
5.11
 MBS
 MBS
 Govt
 govt
31402EAQ1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402EAQ1
435,000
8,892
9,706
9,706
5.04
 MBS
 MBS
 Govt
 govt
31400JSJ9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31400JSJ9
140,000
5,741
6,251
6,251
5.04
 MBS
 MBS
 Govt
 govt
883203BS9
TEXTRON INC
Hartford Life Insurance Company
CRC
CRC883203BS9
4,290,000
4,290,000
4,774,954
4,774,954
4.47
 Corporates
 Industrials
 Baa3
 BBB
58013MEK6
MCDONALDS CORPORATION
Hartford Life Insurance Company
LC2
LC258013MEK6
2,918,425
2,918,425
2,899,905
3,083,943
23.54
 Corporates
 Industrial
 Baa1
 BBB
36202FB47
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202FB47
2,847,526
486,401
539,114
539,114
6.41
 MBS
 MBS
 Govt
 govt
73358WJA3
PORT AUTHORITY OF NEW YORK AND NEW
Hartford Life Insurance Company
LC2
LC273358WJA3
3,477,500
3,477,500
3,342,958
3,517,144
41.25
 Corporates
 Tax Muni
 AA-
 AA
595112BG7
MICRON TECHNOLOGY INC 144A
Hartford Life Insurance Company
CRC
CRC595112BG7
1,144,000
1,144,000
1,133,990
1,133,990
9.04
 BIG Corporates
 HY Industrials
 Ba3
 BIG
530715AJ0
LIBERTY INTERACTIVE LLC
Hartford Life Insurance Company
CRC
CRC530715AJ0
1,270,000
1,270,000
1,352,550
1,352,550
13.09
 BIG Corporates
 HY Industrials
 BB
 BIG
40429CGD8
HSBC FINANCE CORP
Hartford Life Insurance Company
CRC
CRC40429CGD8
4,202,000
4,202,000
4,723,220
4,723,220
4.04
 Corporates
 Financials
 A-
 A
BHM0JZ7U7
LITHUANIA REPUBLIC OF (GOVERNMENT RegS
Hartford Life Insurance Company
CRC
CRCBHM0JZ7U7
1,610,000
1,610,000
1,803,200
1,803,200
4.19
 EM
 EM
 A-
 A
66989HAH1
NOVARTIS CAPITAL CORP
Hartford Life Insurance Company
LC2
LC266989HAH1
5,885,000
5,885,000
5,839,970
6,346,619
27.35
 Corporates
 Industrial
 AA-
 AA
03938LAX2
ARCELORMITTAL SA
Hartford Life Insurance Company
CRC
CRC03938LAX2
2,394,000
2,394,000
2,699,235
2,699,235
5.15
 BIG Corporates
 HY Industrials
 BB
 BIG
445545AE6
HUNGARY (REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC445545AE6
1,720,000
1,720,000
1,925,987
1,925,987
4.25
 EM
 EM
 BBB-
 BBB
36213EYA8
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36213EYA8
5,623,806
49,243
54,859
54,859
5.58
 MBS
 MBS
 Govt
 govt
68241FAA0
OLCMT_04-C3 A1 144A
Hartford Life Insurance Company
LC2
LC268241FAA0
12,305,000
12,305,000
12,344,733
14,289,797
5.14
 CMBS
 CMBS
 AA+
 AA
31296NKW6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31296NKW6
4,311,096
206,018
229,430
229,430
4.96
 MBS
 MBS
 Govt
 govt
31296NGG6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31296NGG6
36,000,000
4,251,722
4,729,662
4,729,662
5.09
 MBS
 MBS
 Govt
 govt
30161NAQ4
EXELON CORPORATION
Hartford Life Insurance Company
LC2
LC230161NAQ4
4,865,825
4,865,825
4,852,939
5,162,193
17.96
 Corporates
 Utilities
 Baa2
 BBB
31405STM6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31405STM6
18,268,282
308,192
342,427
342,427
4.98
 MBS
 MBS
 Govt
 govt
31407DWC5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407DWC5
569,041
34,207
37,990
37,990
4.79
 MBS
 MBS
 Govt
 govt
31407KTV1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407KTV1
570,849
16,101
17,885
17,885
4.79
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




31415WCV3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31415WCV3
919,603
10,092
11,208
11,208
4.47
 MBS
 MBS
 Govt
 govt
31408XRK8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31408XRK8
500,000
10,396
11,546
11,546
4.31
 MBS
 MBS
 Govt
 govt
31401MBK6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31401MBK6
12,217,603
474,092
533,760
533,760
4.91
 MBS
 MBS
 Govt
 govt
12189LAX9
BURLINGTON NORTHERN SANTA FE LLC
Hartford Life Insurance Company
LC2
LC212189LAX9
5,350,000
5,350,000
5,327,803
5,855,650
28.17
 Corporates
 Industrial
 A3
 A
03938LAZ7
ARCELORMITTAL
Hartford Life Insurance Company
CRC
CRC03938LAZ7
927,000
927,000
1,015,065
1,015,065
8.42
 BIG Corporates
 HY Industrials
 BB
 BIG
03938JAA7
ARCH CAPITAL GROUP US INC
Hartford Life Insurance Company
LC2
LC203938JAA7
5,136,000
5,136,000
5,144,590
5,422,738
26.84
 Corporates
 Financial
 A-
 A
31297AQZ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31297AQZ0
1,001,964
76,202
85,922
85,922
5.06
 MBS
 MBS
 Govt
 govt
31407TRG7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407TRG7
502,431
30,678
34,394
34,394
4.79
 MBS
 MBS
 Govt
 govt
31408YMG0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31408YMG0
587,824
20,405
22,690
22,690
4.79
 MBS
 MBS
 Govt
 govt
31297A6E9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31297A6E9
1,000,952
85,562
96,249
96,249
5.06
 MBS
 MBS
 Govt
 govt
552081AK7
LYONDELLBASELL INDUSTRIES NV
Hartford Life Insurance Company
CRC
CRC552081AK7
4,000,000
4,000,000
4,577,712
4,577,712
7.04
 Corporates
 Industrials
 BBB
 BBB
31402VYD6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402VYD6
3,037,815
303,690
341,964
341,964
4.91
 MBS
 MBS
 Govt
 govt
31407VVA0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407VVA0
575,159
46,958
52,408
52,408
4.79
 MBS
 MBS
 Govt
 govt
36213GAL5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36213GAL5
2,380,733
32,673
35,463
35,463
5.58
 MBS
 MBS
 Govt
 govt
31408XQF0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31408XQF0
1,001,183
58,516
65,512
65,512
4.31
 MBS
 MBS
 Govt
 govt
31409C3W3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31409C3W3
504,558
48,467
53,846
53,846
4.31
 MBS
 MBS
 Govt
 govt
31407RVY7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407RVY7
874,120
14,663
16,414
16,414
4.79
 MBS
 MBS
 Govt
 govt
31405SFX7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31405SFX7
91,799
6,183
6,915
6,915
4.79
 MBS
 MBS
 Govt
 govt
65473QAV5
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
CRC
CRC65473QAV5
5,647,000
5,647,000
6,512,499
6,512,499
5.17
 Corporates
 Utilities
 BBB
 BBB
31407YES4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407YES4
880,884
39,709
44,187
44,187
4.79
 MBS
 MBS
 Govt
 govt
31409FJQ2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31409FJQ2
416,231
38,723
43,297
43,297
4.31
 MBS
 MBS
 Govt
 govt
31407PW38
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407PW38
205,539
6,948
7,773
7,773
4.79
 MBS
 MBS
 Govt
 govt
31405VD38
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31405VD38
9,275,251
761,604
854,948
854,948
4.98
 MBS
 MBS
 Govt
 govt
31407V3P8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407V3P8
137,493
6,378
7,143
7,143
4.79
 MBS
 MBS
 Govt
 govt
02209SAR4
ALTRIA GROUP INC.
Hartford Life Insurance Company
LC2
LC202209SAR4
2,675,000
2,675,000
2,664,127
3,089,951
27.08
 Corporates
 Industrial
 A3
 A
31408CT97
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31408CT97
570,651
47,519
52,997
52,997
4.79
 MBS
 MBS
 Govt
 govt
12189TAQ7
BURLINGTON NORTHERN SANTA FE CORP
Hartford Life Insurance Company
LC2
LC212189TAQ7
2,140,000
2,140,000
2,203,164
2,515,499
3.29
 Corporates
 Industrial
 A3
 A
31407CKC0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407CKC0
538,385
30,648
34,179
34,179
4.79
 MBS
 MBS
 Govt
 govt
24820RAB4
STATOIL ASA 144A
Hartford Life Insurance Company
LC2
LC224820RAB4
2,140,000
2,140,000
2,284,917
2,456,099
6.98
 Corporates
 Non-Corp
 A+
 A
31407LFY8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31407LFY8
571,129
19,934
22,172
22,172
4.79
 MBS
 MBS
 Govt
 govt
B0A0GB8L2
LEGG MASON MTGE CAPITAL (WALGREEN) Prvt
Hartford Life Insurance Company
CRC
CRCB0A0GB8L2
10,000,000
6,263,421
7,075,223
7,075,223
5.92
 Corporates
 Industrials
 Baa3
 BBB





--------------------------------------------------------------------------------




31416CAR7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31416CAR7
10,200,000
875,040
981,136
981,136
4.91
 MBS
 MBS
 Govt
 govt
65473QBB8
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
LC2
LC265473QBB8
2,127,160
2,127,160
2,467,837
2,353,549
25.63
 Corporates
 Utilities
 BBB
 BBB
84263PAM2
SOUTHERN CONNECTICUT GAS CO MTN 144A
Hartford Life Insurance Company
LC2
LC284263PAM2
8,025,000
8,025,000
8,025,000
9,100,125
8.84
 Corporates
 Utilities
 A
 A
31391XQX0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391XQX0
6,105,156
331,557
375,083
375,083
4.73
 MBS
 MBS
 Govt
 govt
31296XHJ7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31296XHJ7
1,576,238
112,843
127,277
127,277
5.06
 MBS
 MBS
 Govt
 govt
31402RUN7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402RUN7
25,430,000
1,216,474
1,364,176
1,364,176
4.91
 MBS
 MBS
 Govt
 govt
31418MA28
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31418MA28
7,538,786
823,417
923,548
923,548
4.98
 MBS
 MBS
 Govt
 govt
31292GTN6
Govt
Hartford Life Insurance Company
LC2
LC231292GTN6
6,152,495
18,922
19,289
21,094
3.45
 MBS
 MBS
 Govt
 Govt
31403AZ57
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403AZ57
13,900,000
986,639
1,118,569
1,118,569
4.91
 MBS
 MBS
 Govt
 govt
682439AE4
AACMT_05-C6A A3 144A
Hartford Life Insurance Company
LC2
LC2682439AE4
8,359,375
8,359,375
8,387,431
9,743,019
13.24
 CMBS
 CMBS
 AAA
 AAA
655422AV5
GLENCORE CANADA CORP
Hartford Life Insurance Company
LC2
LC2655422AV5
1,605,000
1,605,000
1,760,694
1,636,846
18.46
 Corporates
 Industrial
 Baa3
 BBB
030288AB0
AMERICAN TRANSMISSION SYSTEMS INC 144A
Hartford Life Insurance Company
LC2
LC2030288AB0
6,687,500
6,687,500
6,623,392
6,992,336
27.17
 Corporates
 Utilities
 BBB-
 BBB
31405VAT4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31405VAT4
10,006,742
1,128,195
1,263,619
1,263,619
4.98
 MBS
 MBS
 Govt
 govt
458140AK6
INTEL CORPORATION
Hartford Life Insurance Company
LC2
LC2458140AK6
9,737,000
9,737,000
9,358,140
10,718,752
24.75
 Corporates
 Industrial
 A+
 A
31403HYK0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403HYK0
15,863,238
1,185,871
1,337,455
1,337,455
4.91
 MBS
 MBS
 Govt
 govt
31400JRY7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31400JRY7
12,250,000
712,120
807,907
807,907
4.91
 MBS
 MBS
 Govt
 govt
31292GY59
Govt
Hartford Life Insurance Company
LC2
LC231292GY59
239,145
1,547
1,577
1,801
3.95
 MBS
 MBS
 Govt
 Govt
293791AT6
ENTERPRISE PRODUCTS OPERATING LLC
Hartford Life Insurance Company
LC2
LC2293791AT6
3,156,500
3,156,500
3,076,185
3,447,498
18.17
 Corporates
 Industrial
 BBB+
 BBB
BHM0K4486
MERRITT INDUSTR PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0K4486
8,223,495
7,718,592
8,653,725
8,653,725
8.43
 CML
 CML
 A1
 A
BHM0K4486
MERRITT INDUSTR PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0K4486
23,026,505
21,612,732
21,612,732
24,231,186
8.43
 CML
 CML
 A1
 A
761713BA3
REYNOLDS AMERICAN INC
Hartford Life Insurance Company
LC2
LC2761713BA3
4,954,100
4,954,100
4,933,146
5,690,472
18.13
 Corporates
 Industrial
 BBB
 BBB
31296NLC9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31296NLC9
16,240,289
997,221
1,131,674
1,131,674
4.96
 MBS
 MBS
 Govt
 govt
487312AA8
KEENAN FT DETRICK ENERGY 144A
Hartford Life Insurance Company
LC2
LC2487312AA8
9,563,125
7,807,270
7,807,270
8,774,560
9.71
 Corporates
 Tax Muni
 AA
 AA
31412NSL1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31412NSL1
1,154,980
61,652
69,748
69,748
4.56
 MBS
 MBS
 Govt
 govt
31418UZ64
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31418UZ64
1,093,885
219,989
248,895
248,895
5.20
 MBS
 MBS
 Govt
 govt
207758KM4
CONNECTICUT ST SPL TAX OBLIG
Hartford Life Insurance Company
LC2
LC2207758KM4
5,130,650
5,130,650
5,130,650
5,979,721
11.05
 Corporates
 Tax Muni
 AA-
 AA
478375AJ7
JOHNSON CONTROLS INTERNATIONAL PLC
Hartford Life Insurance Company
LC2
LC2478375AJ7
4,461,900
4,461,900
4,427,807
5,058,246
24.17
 Corporates
 Industrial
 BBB+
 BBB
552953BX8
MGM RESORTS INTERNATIONAL
Hartford Life Insurance Company
CRC
CRC552953BX8
1,428,000
1,428,000
1,642,200
1,642,200
5.21
 BIG Corporates
 HY Industrials
 BB-
 BIG
31410C2M3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31410C2M3
9,465,041
552,615
625,190
625,190
4.32
 MBS
 MBS
 Govt
 govt
31410XB88
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31410XB88
11,247,158
497,063
563,458
563,458
4.32
 MBS
 MBS
 Govt
 govt
31368HK28
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31368HK28
8,146,783
33,137
38,532
38,532
4.35
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




31371FUG5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371FUG5
78,593
428
484
484
3.49
 MBS
 MBS
 Govt
 govt
31371GMR8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371GMR8
12,842,407
45,945
52,258
52,258
3.66
 MBS
 MBS
 Govt
 govt
31371HCR7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371HCR7
83,531
444
503
503
3.66
 MBS
 MBS
 Govt
 govt
31371HX94
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371HX94
91,005
631
714
714
3.82
 MBS
 MBS
 Govt
 govt
31371KBS9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371KBS9
32,885
191
221
221
4.35
 MBS
 MBS
 Govt
 govt
31371KN49
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371KN49
574,130
6,838
7,846
7,846
4.60
 MBS
 MBS
 Govt
 govt
31371KYS4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371KYS4
1,466,393
21,649
24,493
24,493
4.60
 MBS
 MBS
 Govt
 govt
31371KZC8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371KZC8
3,567,909
70,363
81,377
81,377
4.60
 MBS
 MBS
 Govt
 govt
31374QZB4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31374QZB4
221,095
757
857
857
2.98
 MBS
 MBS
 Govt
 govt
31374TJV2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31374TJV2
71,583
346
395
395
3.66
 MBS
 MBS
 Govt
 govt
31374TRJ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31374TRJ0
7,867,670
49,611
56,128
56,128
3.82
 MBS
 MBS
 Govt
 govt
31374Y2V9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31374Y2V9
295,461
4,443
5,026
5,026
2.98
 MBS
 MBS
 Govt
 govt
31376J2G3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31376J2G3
545,981
1,086
1,229
1,229
4.60
 MBS
 MBS
 Govt
 govt
31379E3G0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31379E3G0
228,090
527
596
596
3.66
 MBS
 MBS
 Govt
 govt
31379VUA5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31379VUA5
35,000
203
229
229
3.66
 MBS
 MBS
 Govt
 govt
31380TV81
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31380TV81
661,237
2,738
3,098
3,098
3.66
 MBS
 MBS
 Govt
 govt
31380VD29
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31380VD29
189,971
462
523
523
3.66
 MBS
 MBS
 Govt
 govt
31380YBY5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31380YBY5
412,772
5,219
5,904
5,904
3.66
 MBS
 MBS
 Govt
 govt
31381AMX6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31381AMX6
3,000,000
10,295
11,648
11,648
3.66
 MBS
 MBS
 Govt
 govt
31382GZJ9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31382GZJ9
95,000
1,220
1,380
1,380
3.82
 MBS
 MBS
 Govt
 govt
31382KPD4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31382KPD4
45,541
55
62
62
3.82
 MBS
 MBS
 Govt
 govt
31382RNY5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31382RNY5
583,548
2,213
2,511
2,511
3.82
 MBS
 MBS
 Govt
 govt
31382SE72
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31382SE72
59,132
526
595
595
3.82
 MBS
 MBS
 Govt
 govt
31383DVT7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31383DVT7
82,031
496
561
561
3.82
 MBS
 MBS
 Govt
 govt
31383EFV8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31383EFV8
47,864
75
84
84
3.82
 MBS
 MBS
 Govt
 govt
31383M2L6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31383M2L6
88,108
398
450
450
3.82
 MBS
 MBS
 Govt
 govt
31384WG87
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31384WG87
48,074
200
230
230
4.35
 MBS
 MBS
 Govt
 govt
31385HQR6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385HQR6
76,912
299
339
339
4.35
 MBS
 MBS
 Govt
 govt
31385HSL7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385HSL7
141,383
658
763
763
4.35
 MBS
 MBS
 Govt
 govt
31385HZE5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385HZE5
61,117
298
341
341
4.35
 MBS
 MBS
 Govt
 govt
31385JJ82
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JJ82
36,487
334
378
378
3.66
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




31385JJD1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JJD1
2,942,122
25,107
28,606
28,606
4.60
 MBS
 MBS
 Govt
 govt
31385JJF6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JJF6
2,179,506
17,464
20,373
20,373
4.60
 MBS
 MBS
 Govt
 govt
31385JK64
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JK64
3,725,812
35,246
41,051
41,051
4.60
 MBS
 MBS
 Govt
 govt
31385JRL4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JRL4
2,919,016
22,991
26,438
26,438
4.60
 MBS
 MBS
 Govt
 govt
31385WQJ1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385WQJ1
98,339
3,068
3,471
3,471
4.17
 MBS
 MBS
 Govt
 govt
31385WV63
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385WV63
42,853
569
646
646
4.60
 MBS
 MBS
 Govt
 govt
31385WYY9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385WYY9
28,320
314
362
362
4.60
 MBS
 MBS
 Govt
 govt
31385WZ77
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385WZ77
27,906
382
432
432
5.04
 MBS
 MBS
 Govt
 govt
31385WZT9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385WZT9
28,198,027
266,341
304,920
304,920
4.35
 MBS
 MBS
 Govt
 govt
31385XNP8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385XNP8
20,345,830
441,543
507,149
507,149
4.35
 MBS
 MBS
 Govt
 govt
31386GJV6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31386GJV6
112,460
153
173
173
4.35
 MBS
 MBS
 Govt
 govt
31387BUY7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387BUY7
5,552,650
16,341
18,488
18,488
4.35
 MBS
 MBS
 Govt
 govt
31387DUW7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387DUW7
685,265
720
814
814
4.35
 MBS
 MBS
 Govt
 govt
31387EFJ1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387EFJ1
77,194
395
455
455
4.35
 MBS
 MBS
 Govt
 govt
31387KK77
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387KK77
1,243,575
2,068
2,340
2,340
4.35
 MBS
 MBS
 Govt
 govt
31387QUP3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387QUP3
140,674
724
819
819
4.35
 MBS
 MBS
 Govt
 govt
31387V4D8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387V4D8
63,549
385
436
436
4.35
 MBS
 MBS
 Govt
 govt
31387WTE7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31387WTE7
63,346
86
97
97
4.35
 MBS
 MBS
 Govt
 govt
31388CMV9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31388CMV9
121,286
1,374
1,555
1,555
4.35
 MBS
 MBS
 Govt
 govt
31388KWY4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31388KWY4
12,458,046
92,445
104,589
104,589
4.35
 MBS
 MBS
 Govt
 govt
31388XTD6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31388XTD6
214,206
3,508
3,968
3,968
4.60
 MBS
 MBS
 Govt
 govt
31389AD26
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389AD26
740,486
68,767
77,800
77,800
4.60
 MBS
 MBS
 Govt
 govt
31389DYC5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389DYC5
4,451,967
14,631
16,554
16,554
4.35
 MBS
 MBS
 Govt
 govt
31389GM49
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389GM49
51,047
187
212
212
4.60
 MBS
 MBS
 Govt
 govt
31389JVJ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389JVJ0
44,758
441
513
513
4.60
 MBS
 MBS
 Govt
 govt
31389NKH7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389NKH7
29,407
154
174
174
4.60
 MBS
 MBS
 Govt
 govt
31389NTK1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389NTK1
28,101
176
199
199
4.60
 MBS
 MBS
 Govt
 govt
31389S6W9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389S6W9
5,222,441
27,077
30,634
30,634
4.35
 MBS
 MBS
 Govt
 govt
31389VMF1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389VMF1
135,368
780
883
883
4.60
 MBS
 MBS
 Govt
 govt
31389WGN9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389WGN9
924,783
32,266
36,504
36,504
4.60
 MBS
 MBS
 Govt
 govt
31390ABH2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390ABH2
2,716,325
7,043
7,968
7,968
4.60
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




31390ESP8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390ESP8
1,707,012
2,660
3,009
3,009
4.60
 MBS
 MBS
 Govt
 govt
31390GPV3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390GPV3
70,474
2,250
2,546
2,546
4.60
 MBS
 MBS
 Govt
 govt
31390JCP4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390JCP4
38,136
252
285
285
4.60
 MBS
 MBS
 Govt
 govt
31390L3V6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390L3V6
126,920
744
841
841
4.60
 MBS
 MBS
 Govt
 govt
31390MHU1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390MHU1
31,557
429
485
485
4.60
 MBS
 MBS
 Govt
 govt
31390MVF8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390MVF8
29,761
152
172
172
4.60
 MBS
 MBS
 Govt
 govt
31390PBX4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390PBX4
4,438,738
27,656
31,289
31,289
4.60
 MBS
 MBS
 Govt
 govt
31390PGD3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390PGD3
3,749,903
37,662
42,609
42,609
4.60
 MBS
 MBS
 Govt
 govt
31390PPL5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390PPL5
4,073,154
21,521
24,349
24,349
4.60
 MBS
 MBS
 Govt
 govt
31390RFA6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390RFA6
45,869
143
162
162
4.60
 MBS
 MBS
 Govt
 govt
31390SV81
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390SV81
834,416
23,410
26,485
26,485
4.60
 MBS
 MBS
 Govt
 govt
31390SWU1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390SWU1
37,195
96
109
109
4.60
 MBS
 MBS
 Govt
 govt
31390T2Q1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390T2Q1
5,088,364
30,269
34,246
34,246
4.60
 MBS
 MBS
 Govt
 govt
31390TUG2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390TUG2
26,108
294
333
333
4.60
 MBS
 MBS
 Govt
 govt
31390TVF3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390TVF3
451,985
2,420
2,738
2,738
4.60
 MBS
 MBS
 Govt
 govt
31390UXA9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390UXA9
1,627,411
13,109
14,831
14,831
4.60
 MBS
 MBS
 Govt
 govt
31390W4C3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390W4C3
34,784
231
261
261
4.60
 MBS
 MBS
 Govt
 govt
31390YR83
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390YR83
1,555,935
14,326
16,208
16,208
4.60
 MBS
 MBS
 Govt
 govt
31391AV22
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391AV22
4,477,013
54,151
62,820
62,820
4.60
 MBS
 MBS
 Govt
 govt
31391BMR5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391BMR5
29,024
468
529
529
4.60
 MBS
 MBS
 Govt
 govt
31391FXX1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391FXX1
1,655,178
60,641
68,607
68,607
4.60
 MBS
 MBS
 Govt
 govt
31391K5X1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391K5X1
34,178,545
193,457
224,727
224,727
4.60
 MBS
 MBS
 Govt
 govt
31391LX75
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391LX75
78,544
367
415
415
4.60
 MBS
 MBS
 Govt
 govt
31391TWH7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391TWH7
26,956
758
857
857
4.60
 MBS
 MBS
 Govt
 govt
31400EAV2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31400EAV2
241,894
8,558
9,682
9,682
5.04
 MBS
 MBS
 Govt
 govt
31400WRT9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31400WRT9
655,062
20,974
23,729
23,729
5.04
 MBS
 MBS
 Govt
 govt
31402C3V2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402C3V2
607,498
18,661
21,259
21,259
4.60
 MBS
 MBS
 Govt
 govt
31402FG41
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402FG41
637,305
18,714
21,173
21,173
4.60
 MBS
 MBS
 Govt
 govt
31402VS43
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402VS43
680,191
27,988
31,664
31,664
5.04
 MBS
 MBS
 Govt
 govt
31403AYD1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403AYD1
582,160
10,867
12,295
12,295
5.04
 MBS
 MBS
 Govt
 govt
31403BB85
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403BB85
897,230
73,695
83,376
83,376
5.04
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




31403CPJ4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403CPJ4
1,284,337
14,244
16,115
16,115
5.04
 MBS
 MBS
 Govt
 govt
31403NQC4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403NQC4
524,162
18,933
21,420
21,420
5.04
 MBS
 MBS
 Govt
 govt
31403QQN3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403QQN3
52,435
5,094
5,763
5,763
4.94
 MBS
 MBS
 Govt
 govt
31403RC89
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403RC89
671,805
67,503
76,370
76,370
5.04
 MBS
 MBS
 Govt
 govt
31403YLX9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31403YLX9
512,639
24,838
28,101
28,101
5.04
 MBS
 MBS
 Govt
 govt
31404CA67
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404CA67
2,508,132
100,609
113,826
113,826
5.04
 MBS
 MBS
 Govt
 govt
31404GYW5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404GYW5
369,768
7,814
8,840
8,840
4.94
 MBS
 MBS
 Govt
 govt
31404KJM5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404KJM5
656,509
24,507
27,727
27,727
4.94
 MBS
 MBS
 Govt
 govt
31404P3D1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404P3D1
49,412
3,004
3,399
3,399
4.94
 MBS
 MBS
 Govt
 govt
31404QUM9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404QUM9
3,199,419
73,515
83,172
83,172
4.94
 MBS
 MBS
 Govt
 govt
31404SA96
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404SA96
315,730
13,519
15,294
15,294
4.94
 MBS
 MBS
 Govt
 govt
31404UYC8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404UYC8
1,500,018
35,148
39,765
39,765
4.94
 MBS
 MBS
 Govt
 govt
31404YSU7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31404YSU7
635,556
15,795
17,870
17,870
4.94
 MBS
 MBS
 Govt
 govt
31405ADK6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31405ADK6
712,078
7,621
8,622
8,622
4.94
 MBS
 MBS
 Govt
 govt
31410K5K6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31410K5K6
21,888,485
1,679,856
1,900,532
1,900,532
4.50
 MBS
 MBS
 Govt
 govt
3137G0EW5
STACR_15-DNA1 M3
Hartford Life Insurance Company
CRC
CRC3137G0EW5
3,625,000
3,625,000
3,796,441
3,796,441
11.08
 MBS
 CMO Non-Agency
 Ba3
 BIG
81211KAK6
SEALED AIR CORPORATION 144A
Hartford Life Insurance Company
CRC
CRC81211KAK6
1,162,000
1,162,000
1,182,335
1,182,335
16.54
 BIG Corporates
 HY Industrials
 Ba3
 BIG
31401MFB2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31401MFB2
31,318,868
818,157
946,562
946,562
4.94
 MBS
 MBS
 Govt
 govt
31391CKQ7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391CKQ7
1,593,128
38,758
45,062
45,062
4.60
 MBS
 MBS
 Govt
 govt
718286BN6
PHILIPPINES (REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC718286BN6
2,000,000
2,000,000
2,357,192
2,357,192
9.25
 EM
 EM
 Baa2
 BBB
31413UTQ2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31413UTQ2
17,377,302
1,456,942
1,673,947
1,673,947
4.27
 MBS
 MBS
 Govt
 govt
31368HKZ5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31368HKZ5
43,797
169
194
194
4.35
 MBS
 MBS
 Govt
 govt
912810RD2
TREASURY BOND
Hartford Life Insurance Company
LC2
LC2912810RD2
150,189,550
150,189,550
146,566,098
170,283,260
26.88
 TSY
 TSY
 Govt
 Govt
31385JKZ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JKZ0
591,965
4,563
5,234
5,234
4.60
 MBS
 MBS
 Govt
 govt
458140AT7
INTEL CORPORATION
Hartford Life Insurance Company
LC2
LC2458140AT7
1,901,925
1,901,925
1,900,474
2,127,651
28.08
 Corporates
 Industrial
 A+
 A
010392FF0
ALABAMA POWER COMPANY
Hartford Life Insurance Company
LC2
LC2010392FF0
1,776,200
1,776,200
1,773,987
2,009,282
24.42
 Corporates
 Utilities
 A1
 A
36200VX99
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36200VX99
4,795,587
142,454
162,721
162,721
5.62
 MBS
 MBS
 Govt
 govt
36200WC90
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36200WC90
6,295,299
99,504
113,660
113,660
5.62
 MBS
 MBS
 Govt
 govt
36200XY52
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36200XY52
5,000,352
96,336
110,042
110,042
5.62
 MBS
 MBS
 Govt
 govt
36201CLN2
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36201CLN2
2,001,980
31,486
35,965
35,965
5.44
 MBS
 MBS
 Govt
 govt
36201FXX0
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36201FXX0
7,007,811
217,229
248,134
248,134
5.44
 MBS
 MBS
 Govt
 govt





--------------------------------------------------------------------------------




36213ANM2
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36213ANM2
3,174,784
126,864
144,912
144,912
5.62
 MBS
 MBS
 Govt
 govt
31386MZB9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31386MZB9
1,075,439
34,291
39,463
39,463
4.17
 MBS
 MBS
 Govt
 govt
3128KRWQ3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC3128KRWQ3
44,979,000
2,675,910
3,081,488
3,081,488
4.40
 MBS
 MBS
 Govt
 govt
31384WLN8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31384WLN8
7,523,534
26,190
30,213
30,213
4.35
 MBS
 MBS
 Govt
 govt
31385WW88
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385WW88
25,334
222
258
258
4.17
 MBS
 MBS
 Govt
 govt
31385JNG9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31385JNG9
284,257
1,844
2,140
2,140
4.35
 MBS
 MBS
 Govt
 govt
36202DZZ7
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
CRC36202DZZ7
11,600,000
572,278
665,935
665,935
5.84
 MBS
 MBS
 Govt
 govt
761713BB1
REYNOLDS AMERICAN INC
Hartford Life Insurance Company
LC2
LC2761713BB1
4,978,175
4,978,175
4,952,606
5,894,786
28.12
 Corporates
 Industrial
 BBB
 BBB
31283HY58
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31283HY58
18,642,137
1,192,827
1,348,814
1,348,814
5.15
 MBS
 MBS
 Govt
 govt
31287WDA3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31287WDA3
931,068
3,977
4,492
4,492
4.68
 MBS
 MBS
 Govt
 govt
655844AA6
NORFOLK SOUTHERN CORP
Hartford Life Insurance Company
LC2
LC2655844AA6
3,745,000
3,745,000
4,036,657
4,448,768
4.17
 Corporates
 Industrial
 Baa1
 BBB
04351LAA8
ASCENSION HEALTH
Hartford Life Insurance Company
LC2
LC204351LAA8
9,095,000
9,095,000
9,095,000
9,916,697
34.73
 Corporates
 Taxable Muni
 AA+
 AA
31371KP88
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371KP88
5,000,000
54,458
63,230
63,230
4.77
 MBS
 MBS
 Govt
 govt
74456QAP1
PUBLIC SERVICE ELECTRIC AND GAS CO MTN
Hartford Life Insurance Company
LC2
LC274456QAP1
6,858,700
6,858,700
6,841,798
7,953,650
18.50
 Corporates
 Utilities
 A+
 A
893526DF7
TRANSCANADA PIPELINES LTD
Hartford Life Insurance Company
LC2
LC2893526DF7
3,720,925
3,720,925
3,711,119
4,269,668
17.25
 Corporates
 Industrial
 A3
 A
615369AE5
MOODYS CORPORATION
Hartford Life Insurance Company
LC2
LC2615369AE5
3,745,000
3,745,000
3,725,581
4,127,578
27.54
 Corporates
 Industrial
 BBB+
 BBB
725906AH4
PLACER DOME INC
Hartford Life Insurance Company
LC2
LC2725906AH4
5,895,700
5,895,700
6,034,860
6,156,520
16.17
 Corporates
 Industrial
 Baa3
 BBB
546676AU1
LOUISVILLE GAS & ELECTRIC CO
Hartford Life Insurance Company
LC2
LC2546676AU1
1,893,900
1,893,900
1,875,374
2,145,368
23.38
 Corporates
 Utilities
 A
 A
31391L5L5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31391L5L5
115,473
788
917
917
4.60
 MBS
 MBS
 Govt
 govt
59562VBD8
BERKSHIRE HATHAWAY ENERGY CO
Hartford Life Insurance Company
LC2
LC259562VBD8
5,350,000
5,350,000
5,319,896
6,006,873
26.38
 Corporates
 Utilities
 A3
 A
224044BR7
COX COMMUNICATIONS INC 144A
Hartford Life Insurance Company
LC2
LC2224044BR7
2,675,000
2,675,000
2,577,581
2,717,907
19.92
 Corporates
 Industrial
 BBB
 BBB
68233DAR8
ONCOR ELECTRIC DELIVERY CO LLC
Hartford Life Insurance Company
CRC
CRC68233DAR8
5,630,000
5,630,000
6,871,803
6,871,803
5.67
 Corporates
 Utilities
 A3
 A
373334JR3
GEORGIA POWER COMPANY
Hartford Life Insurance Company
LC2
LC2373334JR3
7,056,650
7,056,650
7,009,863
8,063,973
23.42
 Corporates
 Utilities
 A-
 A
31402DF39
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31402DF39
417,458
13,509
15,846
15,846
4.60
 MBS
 MBS
 Govt
 govt
575767AJ7
MASSACHUSETTS MUTUAL LIFE INSURANC 144A
Hartford Life Insurance Company
LC2
LC2575767AJ7
4,764,710
4,764,710
4,888,485
5,254,212
24.92
 Corporates
 Financial
 AA-
 AA
907834AG0
ANADARKO HOLDING CO
Hartford Life Insurance Company
LC2
LC2907834AG0
2,728,500
2,728,500
2,894,365
3,306,465
11.38
 Corporates
 Industrial
 BBB
 BBB
842400FA6
SOUTHERN CALIFORNIA EDISON
Hartford Life Insurance Company
LC2
LC2842400FA6
10,700,000
10,700,000
10,783,586
12,542,947
18.54
 Corporates
 Utilities
 A+
 A
539830AU3
LOCKHEED MARTIN CORP
Hartford Life Insurance Company
LC2
LC2539830AU3
5,350,000
5,350,000
5,310,815
6,276,187
22.88
 Corporates
 Industrial
 BBB+
 BBB
29379VAV5
ENTERPRISE PRODUCTS OPERATING LLC
Hartford Life Insurance Company
LC2
LC229379VAV5
5,350,000
5,350,000
5,344,421
5,863,809
25.13
 Corporates
 Industrial
 BBB+
 BBB
893570BL4
TRANSCONTINENTAL GAS PIPE LINE
Hartford Life Insurance Company
LC2
LC2893570BL4
2,675,000
2,675,000
2,756,593
3,258,506
9.54
 Corporates
 Industrial
 Baa2
 BBB
695114BZ0
PACIFICORP
Hartford Life Insurance Company
LC2
LC2695114BZ0
8,025,000
8,025,000
8,002,431
9,219,577
18.46
 Corporates
 Utilities
 A+
 A





--------------------------------------------------------------------------------




94973VAL1
ANTHEM INC
Hartford Life Insurance Company
LC2
LC294973VAL1
27,285,000
27,285,000
26,869,328
30,669,322
19.04
 Corporates
 Financial
 BBB
 BBB
65473QAZ6
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
LC2
LC265473QAZ6
4,477,415
4,477,415
5,185,589
5,210,475
24.59
 Corporates
 Utilities
 BBB
 BBB
63618EAR2
NATIONAL FUEL GAS COMPANY MTN
Hartford Life Insurance Company
LC2
LC263618EAR2
2,675,000
2,675,000
2,653,622
3,131,406
8.45
 Corporates
 Industrial
 BBB
 BBB
144141BP2
CAROLINA POWER & LIGHT CO
Hartford Life Insurance Company
LC2
LC2144141BP2
1,605,000
1,605,000
1,664,041
1,986,866
4.71
 Corporates
 Utilities
 A+
 A
134429AG4
CAMPBELL SOUP CO
Hartford Life Insurance Company
LC2
LC2134429AG4
6,607,250
6,607,250
6,945,198
8,179,108
4.34
 Corporates
 Industrial
 BBB+
 BBB
283695AZ7
EL PASO NATURAL GAS COMPANY
Hartford Life Insurance Company
LC2
LC2283695AZ7
4,547,500
4,547,500
4,595,489
5,562,425
5.04
 Corporates
 Industrial
 BBB-
 BBB
767201AL0
RIO TINTO FINANCE (USA) LIMITED
Hartford Life Insurance Company
LC2
LC2767201AL0
3,731,625
3,731,625
3,716,640
4,245,697
23.84
 Corporates
 Industrial
 A-
 A
866762AK3
SUNOCO INC
Hartford Life Insurance Company
LC2
LC2866762AK3
2,675,000
2,675,000
3,178,046
3,257,356
7.84
 Corporates
 Industrial
 BBB-
 BBB
035229BP7
ANHEUSER-BUSCH COMPANIES INC
Hartford Life Insurance Company
LC2
LC2035229BP7
1,605,000
1,605,000
1,627,996
1,992,415
10.96
 Corporates
 Industrial
 A3
 A
73358WEK6
PORT AUTH N Y & N J
Hartford Life Insurance Company
LC2
LC273358WEK6
1,738,750
1,738,750
1,791,243
1,923,110
32.75
 Corporates
 Tax Muni
 AA-
 AA
459745GK5
INTERNATIONAL LEASE FINANCE CORP
Hartford Life Insurance Company
CRC
CRC459745GK5
3,374,000
3,374,000
4,053,018
4,053,018
5.04
 Corporates
 Financials
 BBB-
 BBB
29379VAT0
ENTERPRISE PRODUCTS OPERATING LLC
Hartford Life Insurance Company
LC2
LC229379VAT0
8,506,500
8,506,500
8,587,475
9,602,988
24.09
 Corporates
 Industrial
 BBB+
 BBB
BHM0627E0
BASIN ELECTRIC POWER COOPERATIVE I Prvt
Hartford Life Insurance Company
CRC
CRCBHM0627E0
5,000,000
3,000,000
3,682,620
3,682,620
6.46
 Corporates
 Utilities
 A
 A
914744AB3
UNIVERSITY OF NOTRE DAME
Hartford Life Insurance Company
LC2
LC2914744AB3
5,885,000
5,885,000
5,868,762
6,874,604
24.17
 Corporates
 Industrial
 Aaa
 AAA
139859AB8
ABC INC
Hartford Life Insurance Company
LC2
LC2139859AB8
2,140,000
2,140,000
2,381,524
2,660,146
4.63
 Corporates
 Industrial
 A
 A
491674BG1
KENTUCKY UTILITIES CO
Hartford Life Insurance Company
LC2
LC2491674BG1
3,531,000
3,531,000
3,496,564
4,041,780
23.34
 Corporates
 Utilities
 A
 A
89417EAH2
TRAVELERS CO INC
Hartford Life Insurance Company
LC2
LC289417EAH2
5,515,850
5,515,850
5,484,979
6,497,384
23.84
 Corporates
 Financial
 A
 A
669771AS6
NOVA GAS TRANSMISSION LTD
Hartford Life Insurance Company
LC2
LC2669771AS6
6,807,875
6,807,875
6,933,919
8,343,881
6.25
 Corporates
 Industrial
 A3
 A
740816AH6
PRESIDENT & FELLOWS OF HARVARD
Hartford Life Insurance Company
LC2
LC2740816AH6
3,429,350
3,429,350
3,408,901
4,044,935
23.79
 Corporates
 Industrial
 Aaa
 AAA
494368BG7
KIMBERLY-CLARK CORPORATION
Hartford Life Insurance Company
LC2
LC2494368BG7
2,461,000
2,461,000
2,431,747
2,943,853
24.17
 Corporates
 Industrial
 A
 A
68233JAH7
ONCOR ELECTRIC DELIVERY CO LLC
Hartford Life Insurance Company
LC2
LC268233JAH7
3,908,175
3,908,175
3,948,910
4,532,076
23.75
 Corporates
 Utilities
 A3
 A
715638BM3
PERU (THE REPUBLIC OF)
Hartford Life Insurance Company
CRC
CRC715638BM3
1,220,000
1,220,000
1,381,650
1,381,650
33.88
 EM
 EM
 BBB+
 BBB
797440BL7
SAN DIEGO GAS & ELECTRIC
Hartford Life Insurance Company
LC2
LC2797440BL7
1,605,000
1,605,000
1,695,521
1,898,635
23.38
 Corporates
 Utilities
 AA-
 AA
74432QAC9
PRUDENTIAL FINANCIAL INC. MTN
Hartford Life Insurance Company
LC2
LC274432QAC9
15,247,500
15,247,500
16,343,894
17,409,809
16.54
 Corporates
 Financial
 A-
 A
001192AH6
AGL CAPITAL CORPORATION
Hartford Life Insurance Company
LC2
LC2001192AH6
9,555,100
9,555,100
9,550,674
11,129,905
23.71
 Corporates
 Utilities
 BBB+
 BBB
026609AC1
WYETH
Hartford Life Insurance Company
LC2
LC2026609AC1
2,461,000
2,461,000
2,481,448
3,060,455
6.17
 Corporates
 Industrial
 A+
 A
26442CAH7
DUKE ENERGY CAROLINAS LLC
Hartford Life Insurance Company
LC2
LC226442CAH7
2,675,000
2,675,000
2,817,995
3,172,986
23.13
 Corporates
 Utilities
 AA-
 AA
00868PAA3
AHOLD LEASE SERIES 2001-A-2 PASS T
Hartford Life Insurance Company
LC2
LC200868PAA3
2,675,000
2,517,140
2,470,792
2,886,373
8.01
 Corporates
 Industrial
 Baa2
 BBB
141784AR9
CARGILL INC MTN 144A
Hartford Life Insurance Company
LC2
LC2141784AR9
2,675,000
2,675,000
2,881,209
3,118,445
10.58
 Corporates
 Industrial
 A2
 A
58013MEH3
MCDONALDS CORPORATION
Hartford Life Insurance Company
LC2
LC258013MEH3
5,350,000
5,350,000
5,328,523
6,166,506
22.09
 Corporates
 Industrial
 Baa1
 BBB
BHM0J2FU1
UNITED ILLUMINATING CO Prvt
Hartford Life Insurance Company
LC2
LC2BHM0J2FU1
11,000,000
11,000,000
11,000,000
13,416,480
23.58
 Corporates
 Utilities
 Baa1
 BBB





--------------------------------------------------------------------------------




931142CB7
WAL-MART STORES INC
Hartford Life Insurance Company
LC2
LC2931142CB7
8,025,000
8,025,000
7,811,653
9,598,117
18.67
 Corporates
 Industrial
 AA
 AA
049560AK1
ATMOS ENERGY CORPORATION
Hartford Life Insurance Company
LC2
LC2049560AK1
2,557,300
2,557,300
2,549,770
2,949,321
23.96
 Corporates
 Utilities
 A
 A
65473QAX1
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
LC2
LC265473QAX1
2,156,050
2,156,050
2,513,006
2,559,744
23.96
 Corporates
 Utilities
 BBB
 BBB
914440LJ9
UNIVERSITY MASS BLDG AUTH PROJ REV
Hartford Life Insurance Company
LC2
LC2914440LJ9
3,632,650
3,632,650
3,469,023
4,330,337
19.61
 Corporates
 Taxable Muni
 Aa2
 AA
907834AB1
ANADARKO HOLDING CO
Hartford Life Insurance Company
LC2
LC2907834AB1
2,153,375
2,153,375
2,318,989
2,601,929
9.79
 Corporates
 Industrial
 BBB
 BBB
BHM1CVL76
KAZAKHSTAN (REPUBLIC OF) MTN RegS
Hartford Life Insurance Company
CRC
CRCBHM1CVL76
1,000,000
1,000,000
1,145,000
1,145,000
28.56
 EM
 EM
 BBB-
 BBB
594918AM6
MICROSOFT CORPORATION
Hartford Life Insurance Company
LC2
LC2594918AM6
2,675,000
2,675,000
2,654,501
3,180,580
24.11
 Corporates
 Industrials
 Aaa
 AAA
BRS3B9085
INDONESIA (REPUBLIC OF ) RegS
Hartford Life Insurance Company
CRC
CRCBRS3B9085
1,885,000
1,885,000
2,179,695
2,179,695
20.13
 EM
 EM
 Baa3
 BBB
172967BL4
CITIGROUP INC
Hartford Life Insurance Company
LC2
LC2172967BL4
6,377,735
6,377,735
6,875,034
7,736,792
15.46
 Corporates
 Financial
 BBB
 BBB
25477GEU5
DISTRICT COLUMBIA INCOME TAX REV
Hartford Life Insurance Company
LC2
LC225477GEU5
1,605,000
1,605,000
1,605,000
1,931,553
14.99
 Corporates
 Tax Muni
 AA+
 AA
771367BX6
ROCHESTER GAS & ELECTRIC
Hartford Life Insurance Company
LC2
LC2771367BX6
6,045,500
6,045,500
6,334,942
6,954,882
16.67
 Corporates
 Utilities
 A
 A
837004BV1
SOUTH CAROLINA ELECTRIC & GAS
Hartford Life Insurance Company
LC2
LC2837004BV1
1,605,000
1,605,000
1,595,629
2,069,233
15.09
 Corporates
 Utilities
 A-
 A
291011AQ7
EMERSON ELECTRIC CO
Hartford Life Insurance Company
LC2
LC2291011AQ7
1,979,500
1,979,500
1,955,448
2,378,714
15.63
 Corporates
 Industrial
 A2
 A
207597DX0
CONNECTICUT LIGHT AND POWER CO
Hartford Life Insurance Company
LC2
LC2207597DX0
6,420,000
6,420,000
6,368,071
7,520,427
20.17
 Corporates
 Utilities
 A+
 A
263534BG3
EI DU PONT DE NEMOURS & CO
Hartford Life Insurance Company
LC2
LC2263534BG3
5,350,000
5,350,000
5,294,691
6,510,303
11.04
 Corporates
 Industrial
 A-
 A
224050AE4
COX ENTERPRISES 144A
Hartford Life Insurance Company
LC2
LC2224050AE4
5,350,000
5,350,000
5,350,000
6,221,531
10.54
 Corporates
 Industrial
 BBB
 BBB
656531AC4
STATOILHYDRO ASA
Hartford Life Insurance Company
LC2
LC2656531AC4
4,881,875
4,881,875
4,971,027
6,141,111
6.46
 Corporates
 Non-Corp
 A+
 A
455434BH2
INDIANAPOLIS PWR & LT 144A
Hartford Life Insurance Company
LC2
LC2455434BH2
8,025,000
8,025,000
7,982,136
9,439,631
19.75
 Corporates
 Utilities
 BBB+
 BBB
BHM0GBW01
CVS CAREMARK CTL 9-2009 Prvt
Hartford Life Insurance Company
LC2
LC2BHM0GBW01
5,350,000
4,476,481
4,476,481
5,540,725
8.75
 Corporates
 Industrial
 Baa1
 BBB
816851AP4
SEMPRA ENERGY
Hartford Life Insurance Company
LC2
LC2816851AP4
5,350,000
5,350,000
5,309,862
6,374,782
22.79
 Corporates
 Utilities
 BBB+
 BBB
059438AG6
BANK ONE CORPORATION
Hartford Life Insurance Company
LC2
LC2059438AG6
4,280,000
4,280,000
4,258,164
5,369,183
8.54
 Corporates
 Financial
 BBB+
 BBB
893526DJ9
TRANSCANADA PIPELINES LTD
Hartford Life Insurance Company
LC2
LC2893526DJ9
2,675,000
2,675,000
2,667,402
3,325,111
23.42
 Corporates
 Industrial
 A3
 A
002824AV2
ABBOTT LABORATORIES
Hartford Life Insurance Company
LC2
LC2002824AV2
8,025,000
8,025,000
8,008,816
9,549,894
22.25
 Corporates
 Industrial
 A
 A
485134BH2
KANSAS CITY POWER & LIGHT CO
Hartford Life Insurance Company
LC2
LC2485134BH2
10,700,000
10,700,000
10,647,694
12,683,202
18.88
 Corporates
 Utilities
 Baa1
 BBB
694308GM3
PACIFIC GAS & ELECTRIC CO
Hartford Life Insurance Company
LC2
LC2694308GM3
2,756,320
2,756,320
2,752,948
3,507,045
21.13
 Corporates
 Utilities
 A3
 A
38141GGM0
GOLDMAN SACHS GROUP INC
Hartford Life Insurance Company
LC2
LC238141GGM0
2,608,125
2,608,125
3,161,782
3,232,946
24.09
 Corporates
 Financial
 A3
 A
207597CZ6
CONNECTICUT LIGHT AND POWER CO
Hartford Life Insurance Company
LC2
LC2207597CZ6
4,975,500
4,975,500
5,234,794
6,207,394
7.75
 Corporates
 Utilities
 A+
 A
91324PBN1
UNITEDHEALTH GROUP INC
Hartford Life Insurance Company
LC2
LC291324PBN1
1,702,370
1,702,370
1,772,844
2,075,451
23.29
 Corporates
 Financial
 A-
 A
49306CAB7
KEYBANK NATIONAL ASSOCIATION
Hartford Life Insurance Company
LC2
LC249306CAB7
3,515,485
3,515,485
3,603,653
4,317,395
11.09
 Corporates
 Financial
 BBB+
 BBB
38141GFD1
GOLDMAN SACHS GROUP INC
Hartford Life Insurance Company
LC2
LC238141GFD1
6,259,500
6,259,500
7,297,081
7,729,525
20.75
 Corporates
 Financial
 Baa2
 BBB
373334JN2
GEORGIA POWER COMPANY
Hartford Life Insurance Company
LC2
LC2373334JN2
5,350,000
5,350,000
5,332,529
6,434,595
22.09
 Corporates
 Utilities
 A-
 A





--------------------------------------------------------------------------------




36186CBY8
ALLY FINANCIAL INC
Hartford Life Insurance Company
CRC
CRC36186CBY8
4,095,000
4,095,000
4,749,872
4,749,872
14.84
 BIG Corporates
 HY Financials
 BB+
 BIG
126659AA9
CVS PASSTHROUGH TRUST 144A
Hartford Life Insurance Company
LC2
LC2126659AA9
5,350,000
4,435,775
4,435,775
5,714,352
8.67
 Corporates
 Industrial
 Baa1
 BBB
773903AB5
ROCKWELL AUTOMATION INC
Hartford Life Insurance Company
LC2
LC2773903AB5
1,738,750
1,738,750
1,649,975
2,226,442
11.04
 Corporates
 Industrial
 A
 A
084664BL4
BERKSHIRE HATHAWAY FINANCE CORP
Hartford Life Insurance Company
LC2
LC2084664BL4
3,898,010
3,898,010
3,856,297
4,795,761
23.04
 Corporates
 Financial
 Aa2
 AA
743315AL7
PROGRESSIVE CORP
Hartford Life Insurance Company
LC2
LC2743315AL7
5,350,000
5,350,000
5,339,257
6,683,450
15.92
 Corporates
 Financial
 A
 A
17248RAJ5
CINGULAR WIRELESS LLC
Hartford Life Insurance Company
LC2
LC217248RAJ5
10,763,130
10,763,130
11,302,384
13,468,593
14.96
 Corporates
 Industrial
 BBB+
 BBB
74531EAA0
PUGET SOUND ENERGY INC MTN
Hartford Life Insurance Company
LC2
LC274531EAA0
1,337,500
1,337,500
1,337,500
1,729,430
10.92
 Corporates
 Utilities
 A-
 A
743315AJ2
PROGRESSIVE CORP
Hartford Life Insurance Company
LC2
LC2743315AJ2
1,819,000
1,819,000
1,766,218
2,308,522
12.17
 Corporates
 Financial
 A
 A
889175BD6
TOLEDO EDISON COMPANY (THE)
Hartford Life Insurance Company
LC2
LC2889175BD6
5,350,000
5,350,000
5,343,245
6,314,316
20.38
 Corporates
 Utilities
 Baa1
 BBB
539830AR0
LOCKHEED MARTIN CORP
Hartford Life Insurance Company
LC2
LC2539830AR0
5,885,000
5,885,000
7,084,843
7,362,300
19.67
 Corporates
 Industrial
 BBB+
 BBB
73358WCX0
PORT AUTH N Y & N J
Hartford Life Insurance Company
LC2
LC273358WCX0
4,518,075
4,518,075
5,406,423
5,442,112
21.50
 Corporates
 Tax Muni
 AA-
 AA
12189TAG9
BURLINGTON NORTHERN SANTA FE CORP
Hartford Life Insurance Company
LC2
LC212189TAG9
2,675,000
2,675,000
2,668,775
3,460,179
10.92
 Corporates
 Industrial
 A3
 A
87612EAK2
TARGET CORPORATION
Hartford Life Insurance Company
LC2
LC287612EAK2
6,168,550
6,168,550
6,365,857
7,898,304
15.84
 Corporates
 Industrial
 A2
 A
12189TAJ3
BURLINGTON NORTHERN SANTA FE CORP
Hartford Life Insurance Company
LC2
LC212189TAJ3
2,675,000
2,675,000
2,667,977
3,407,222
11.59
 Corporates
 Industrial
 A3
 A
010392FB9
ALABAMA POWER COMPANY
Hartford Life Insurance Company
LC2
LC2010392FB9
5,885,000
5,885,000
5,875,057
7,304,227
22.17
 Corporates
 Utilities
 A1
 A
79765RSV2
SAN FRANCISCO CALIF CITY & CNTY PU
Hartford Life Insurance Company
LC2
LC279765RSV2
3,413,300
3,413,300
3,596,073
4,135,213
17.56
 Corporates
 Tax Muni
 Aa3
 AA
88579EAC9
3M CO MTN
Hartford Life Insurance Company
LC2
LC288579EAC9
6,473,500
6,473,500
7,309,066
8,142,724
20.21
 Corporates
 Industrial
 A1
 A
73358WCW2
PORT AUTHORITY OF NEW YORK & NEW J
Hartford Life Insurance Company
LC2
LC273358WCW2
4,395,025
4,395,025
5,243,812
5,293,896
21.50
 Corporates
 Tax Muni
 AA-
 AA
575634AS9
MASSACHUSETTS ELECTRIC COMPANY 144A
Hartford Life Insurance Company
LC2
LC2575634AS9
7,423,125
7,423,125
7,477,616
8,961,902
22.88
 Corporates
 Utilities
 A3
 A
872287AL1
TCI COMMUNICATIONS INC
Hartford Life Insurance Company
LC2
LC2872287AL1
2,675,000
2,675,000
2,592,341
3,537,781
11.13
 Corporates
 Industrial
 A-
 A
91324PBQ4
UNITEDHEALTH GROUP INC
Hartford Life Insurance Company
LC2
LC291324PBQ4
4,863,150
4,863,150
4,839,746
6,068,331
24.13
 Corporates
 Financials
 A-
 A
87973PAB0
TEMASEK FINANCIAL I LTD 144A
Hartford Life Insurance Company
LC2
LC287973PAB0
10,008,780
10,008,780
9,922,865
12,557,556
22.90
 Corporates
 Non-Corp
 Aaa
 AAA
89420GAE9
TRAVELERS PROPERTY CASUALTY CORP.
Hartford Life Insurance Company
LC2
LC289420GAE9
2,675,000
2,675,000
2,994,269
3,377,912
16.21
 Corporates
 Financial
 A
 A
136385AC5
CANADIAN NATURAL RESOURCES LTD
Hartford Life Insurance Company
LC2
LC2136385AC5
2,137,325
2,137,325
2,474,194
2,524,386
15.04
 Corporates
 Industrial
 Baa3
 BBB
013716AQ8
ALCAN INC.
Hartford Life Insurance Company
LC2
LC2013716AQ8
2,675,000
2,675,000
2,710,092
3,186,193
14.21
 Corporates
 Industrial
 A-
 A
208251AE8
CONOCO INC
Hartford Life Insurance Company
LC2
LC2208251AE8
1,605,000
1,605,000
1,511,753
2,018,381
12.29
 Corporates
 Industrial
 A-
 A
136375BD3
CANADIAN NATIONAL RAILWAY CO
Hartford Life Insurance Company
LC2
LC2136375BD3
2,675,000
2,675,000
2,943,795
3,566,519
11.54
 Corporates
 Industrial
 A2
 A
28368EAE6
KINDER MORGAN INC
Hartford Life Insurance Company
LC2
LC228368EAE6
3,290,250
3,290,250
4,090,195
4,032,050
15.04
 Corporates
 Industrial
 BBB-
 BBB
872287AF4
TCI COMMUNICATIONS INC
Hartford Life Insurance Company
LC2
LC2872287AF4
4,173,000
4,173,000
4,501,942
5,601,284
9.13
 Corporates
 Industrial
 A-
 A
17305EDT9
CCCIT_07-A3 A3
Hartford Life Insurance Company
CRC
CRC17305EDT9
2,000,000
2,000,000
2,631,320
2,631,320
20.46
 ABS
 Credit Card
 AAA
 AAA
17305EDT9
CCCIT_07-A3 A3
Hartford Life Insurance Company
LC2
LC217305EDT9
2,316,550
2,316,550
2,682,655
3,047,792
20.46
 ABS
 Credit Card
 AAA
 AAA





--------------------------------------------------------------------------------




668131AA3
NORTHWESTERN MUTUAL LIFE INSURANCE 144A
Hartford Life Insurance Company
LC2
LC2668131AA3
2,942,500
2,942,500
3,379,255
3,623,353
23.25
 Corporates
 Financial
 Aa2
 AA
268789AB0
E.ON INTERNATIONAL FINANCE B.V. 144A
Hartford Life Insurance Company
LC2
LC2268789AB0
2,673,930
2,673,930
2,808,161
3,143,464
21.33
 Corporates
 Utilities
 BBB+
 BBB
58013MEF7
MCDONALDS CORPORATION MTN
Hartford Life Insurance Company
LC2
LC258013MEF7
2,148,025
2,148,025
2,358,638
2,676,849
21.17
 Corporates
 Industrial
 Baa1
 BBB
656531AM2
STATOILHYDRO ASA
Hartford Life Insurance Company
LC2
LC2656531AM2
2,675,000
2,675,000
2,724,768
3,569,408
10.73
 Corporates
 Non-Corp
 A+
 A
19633SAB9
COLORADO BRIDGE ENTERPRISE
Hartford Life Insurance Company
LC2
LC219633SAB9
1,321,450
1,321,450
1,321,450
1,656,345
18.47
 Corporates
 Tax Muni
 Aa3
 AA
797440BJ2
SAN DIEGO GAS & ELEC
Hartford Life Insurance Company
LC2
LC2797440BJ2
6,467,615
6,467,615
6,450,394
8,300,356
20.71
 Corporates
 Utilities
 AA-
 AA
437076AV4
HOME DEPOT INC
Hartford Life Insurance Company
LC2
LC2437076AV4
14,089,225
14,089,225
14,157,080
17,911,195
24.25
 Corporates
 Industrials
 A
 A
58013MEC4
MCDONALDS CORPORATION
Hartford Life Insurance Company
LC2
LC258013MEC4
4,881,875
4,881,875
5,509,506
6,133,510
20.79
 Corporates
 Industrial
 Baa1
 BBB
91412GDZ5
UNIVERSITY CALIF REVS
Hartford Life Insurance Company
LC2
LC291412GDZ5
2,367,375
2,367,375
2,924,826
2,927,543
21.06
 Corporates
 Tax Muni
 AA-
 AA
0010EPAF5
AEP TEXAS CENTRAL CO
Hartford Life Insurance Company
LC2
LC20010EPAF5
1,471,250
1,471,250
1,465,799
1,816,986
16.13
 Corporates
 Utilities
 BBB+
 BBB
64966HYV6
NEW YORK N Y
Hartford Life Insurance Company
LC2
LC264966HYV6
4,012,500
4,012,500
4,012,500
5,036,530
21.20
 Corporates
 Tax Muni
 AA
 AA
69351UAM5
PPL ELECTRIC UTILITIES CORPORATION
Hartford Life Insurance Company
LC2
LC269351UAM5
1,685,250
1,685,250
1,732,941
2,182,298
22.38
 Corporates
 Utilities
 A
 A
89837LAB1
PRINCETON UNIVERSITY
Hartford Life Insurance Company
LC2
LC289837LAB1
12,899,920
12,899,920
13,070,746
16,937,131
22.17
 Corporates
 Industrial
 Aaa
 AAA
63946BAF7
NBCUNIVERSAL MEDIA LLC
Hartford Life Insurance Company
LC2
LC263946BAF7
2,067,775
2,067,775
2,067,269
2,673,873
23.33
 Corporates
 Industrial
 A-
 A
26882PBE1
ERAC USA FINANCE LLC 144A
Hartford Life Insurance Company
LC2
LC226882PBE1
1,498,000
1,498,000
1,976,808
1,898,050
20.79
 Corporates
 Industrial
 Baa1
 BBB
677415CF6
OHIO POWER COMPANY
Hartford Life Insurance Company
LC2
LC2677415CF6
2,086,500
2,086,500
2,079,132
2,565,016
16.13
 Corporates
 Utilities
 BBB+
 BBB
759136QP2
REGIONAL TRANSN DIST COLO
Hartford Life Insurance Company
LC2
LC2759136QP2
6,136,450
6,136,450
7,012,196
8,049,795
31.95
 Corporates
 Tax Muni
 AA
 AA
90131HAV7
21ST CENTURY FOX AMERICA INC
Hartford Life Insurance Company
LC2
LC290131HAV7
6,420,000
6,420,000
7,646,796
8,509,986
7.54
 Corporates
 Industrial
 BBB+
 BBB
00817YAG3
AETNA INC
Hartford Life Insurance Company
LC2
LC200817YAG3
1,872,500
1,872,500
2,079,189
2,433,522
20.96
 Corporates
 Financial
 A-
 A
91913YAE0
VALERO ENERGY CORP
Hartford Life Insurance Company
LC2
LC291913YAE0
2,675,000
2,675,000
2,639,791
3,284,972
15.29
 Corporates
 Industrial
 BBB
 BBB
98389BAH3
XCEL ENERGY INC
Hartford Life Insurance Company
LC2
LC298389BAH3
4,873,850
4,873,850
5,348,083
6,128,262
19.50
 Corporates
 Utilities
 BBB+
 BBB
02765UCR3
AMERICAN MUN PWR-OHIO INC
Hartford Life Insurance Company
LC2
LC202765UCR3
2,244,325
2,244,325
2,633,598
2,660,580
24.67
 Corporates
 Tax Muni
 A
 A
244199BA2
DEERE & CO
Hartford Life Insurance Company
LC2
LC2244199BA2
1,337,500
1,337,500
1,332,544
1,827,410
14.18
 Corporates
 Industrial
 A
 A
88731EAJ9
TIME WARNER ENTERTAINMENT CO LP
Hartford Life Insurance Company
LC2
LC288731EAJ9
2,461,000
2,461,000
2,785,437
3,224,429
16.54
 Corporates
 Industrial
 BBB-
 BBB
44881HET7
HYDRO-QUEBEC MTN
Hartford Life Insurance Company
LC2
LC244881HET7
2,675,000
2,675,000
2,675,000
3,625,171
7.88
 Corporates
 Non-Corp
 AA-
 AA
377372AE7
GLAXOSMITHKLINE CAPITAL INC
Hartford Life Insurance Company
LC2
LC2377372AE7
16,317,500
16,317,500
20,800,812
21,461,657
21.38
 Corporates
 Industrial
 A
 A
251799AA0
DEVON ENERGY CORP
Hartford Life Insurance Company
LC2
LC2251799AA0
8,517,735
8,517,735
10,765,541
10,785,292
15.29
 Corporates
 Industrial
 BBB
 BBB
235241LS3
DALLAS TEX AREA RAPID TRAN SALES T
Hartford Life Insurance Company
LC2
LC2235241LS3
3,210,000
3,210,000
3,895,544
4,226,896
23.74
 Corporates
 Tax Muni
 Aa2
 AA
22541LAE3
CREDIT SUISSE (USA) INC
Hartford Life Insurance Company
LC2
LC222541LAE3
16,745,500
16,745,500
16,711,907
22,126,516
15.54
 Corporates
 Financial
 A
 A
91324PAX0
UNITEDHEALTH GROUP INC
Hartford Life Insurance Company
LC2
LC291324PAX0
1,538,125
1,538,125
1,686,100
1,976,755
20.46
 Corporates
 Financial
 A-
 A
167725AC4
CHICAGO ILL TRANSIT AUTH
Hartford Life Insurance Company
LC2
LC2167725AC4
2,942,500
2,942,500
3,314,856
3,699,017
16.87
 Corporates
 Tax Muni
 A1
 A





--------------------------------------------------------------------------------




677347CE4
OHIO EDISON COMPANY
Hartford Life Insurance Company
LC2
LC2677347CE4
4,312,100
4,312,100
4,298,556
5,474,439
19.54
 Corporates
 Utilities
 BBB-
 BBB
25468PBW5
WALT DISNEY CO
Hartford Life Insurance Company
LC2
LC225468PBW5
6,553,750
6,553,750
7,088,276
8,984,628
15.17
 Corporates
 Industrial
 A
 A
68233DAT4
ONCOR ELECTRIC DELIVERY CO LLC
Hartford Life Insurance Company
LC2
LC268233DAT4
2,675,000
2,675,000
2,645,855
3,622,934
15.34
 Corporates
 Utilities
 A3
 A
822582AD4
SHELL INTERNATIONAL FINANCE BV
Hartford Life Insurance Company
LC2
LC2822582AD4
7,128,875
7,128,875
7,814,190
9,193,283
21.96
 Corporates
 Industrial
 AA-
 AA
826418BE4
SIERRA PACIFIC POWER CO
Hartford Life Insurance Company
LC2
LC2826418BE4
5,541,530
5,541,530
6,242,474
7,345,897
20.50
 Corporates
 Utilities
 A2
 A
961548AY0
MEADWESTVACO CORP
Hartford Life Insurance Company
LC2
LC2961548AY0
2,391,450
2,391,450
2,782,056
3,147,191
14.13
 Corporates
 Industrial
 Baa2
 BBB
59259YBY4
METROPOLITAN TRANSN AUTH N Y
Hartford Life Insurance Company
LC2
LC259259YBY4
2,675,000
2,675,000
3,623,576
3,547,425
20.04
 Corporates
 Tax Muni
 A1
 A
59259YDC0
METROPOLITAN TRANSN AUTH N Y
Hartford Life Insurance Company
LC2
LC259259YDC0
5,893,025
5,893,025
7,665,012
7,919,165
19.90
 Corporates
 Tax Muni
 A1
 A
68389XAE5
ORACLE CORPORATION
Hartford Life Insurance Company
LC2
LC268389XAE5
6,980,145
6,980,145
6,969,679
9,120,167
21.29
 Corporates
 Industrial
 A+
 A
887315AZ2
HISTORIC TW INC
Hartford Life Insurance Company
LC2
LC2887315AZ2
13,535,500
13,535,500
10,268,844
17,375,548
19.04
 Corporates
 Industrial
 BBB
 BBB
89352HAE9
TRANSCANADA PIPELINES LTD
Hartford Life Insurance Company
LC2
LC289352HAE9
4,572,645
4,572,645
4,571,097
6,172,966
21.63
 Corporates
 Industrial
 A3
 A
878091BC0
TEACHERS INSURANCE AND ANNUITY 144A
Hartford Life Insurance Company
LC2
LC2878091BC0
10,700,000
10,700,000
11,039,087
13,885,647
22.96
 Corporates
 Financial
 AA-
 AA
141781AF1
CARGILL INC 144A
Hartford Life Insurance Company
LC2
LC2141781AF1
1,971,475
1,971,475
1,937,361
2,623,527
19.84
 Corporates
 Industrial
 A2
 A
744448CA7
PUBLIC SERVICE COMPANY OF COLORADO
Hartford Life Insurance Company
LC2
LC2744448CA7
1,895,505
1,895,505
1,888,813
2,502,774
21.59
 Corporates
 Utilities
 A1
 A
91913YAB6
VALERO ENERGY CORP MTN
Hartford Life Insurance Company
LC2
LC291913YAB6
4,611,700
4,611,700
5,466,803
6,062,393
13.46
 Corporates
 Industrial
 BBB
 BBB
961548AV6
MEADWESTVACO CORP
Hartford Life Insurance Company
CRC
CRC961548AV6
3,907,000
3,907,000
5,100,495
5,100,495
13.04
 Corporates
 Industrials
 Baa2
 BBB
961548AV6
MEADWESTVACO CORP
Hartford Life Insurance Company
LC2
LC2961548AV6
2,308,525
2,308,525
2,705,755
3,013,724
13.04
 Corporates
 Industrials
 Baa2
 BBB
209111EU3
CONSOLIDATED EDISON CO OF NEW YORK
Hartford Life Insurance Company
LC2
LC2209111EU3
4,012,500
4,012,500
4,002,202
5,430,706
21.25
 Corporates
 Utilities
 A-
 A
77509NAF0
ROGERS COMMUNICATIONS INC.
Hartford Life Insurance Company
LC2
LC277509NAF0
2,691,050
2,691,050
3,145,243
3,666,305
15.34
 Corporates
 Industrial
 BBB+
 BBB
59259YGF0
METROPOLITAN TRANSN AUTH N Y REV F
Hartford Life Insurance Company
LC2
LC259259YGF0
2,699,075
2,699,075
3,650,426
3,584,264
19.73
 Corporates
 Tax Muni
 A1
 A
494368BC6
KIMBERLY-CLARK CORPORATION
Hartford Life Insurance Company
LC2
LC2494368BC6
28,307,385
28,307,385
28,050,238
38,785,533
20.59
 Corporates
 Industrial
 A
 A
072024NU2
BAY AREA TOLL AUTH CALIF TOLL BRDG
Hartford Life Insurance Company
LC2
LC2072024NU2
7,693,300
7,693,300
10,111,979
10,425,883
19.39
 Corporates
 Tax Muni
 A1
 A
244199AZ8
DEERE & CO
Hartford Life Insurance Company
LC2
LC2244199AZ8
4,940,725
4,940,725
5,383,928
7,193,873
13.38
 Corporates
 Industrial
 A
 A
931142BF9
WAL-MART STORES INC
Hartford Life Insurance Company
LC2
LC2931142BF9
16,050,000
16,050,000
18,779,767
23,176,778
13.13
 Corporates
 Industrial
 AA
 AA
401378AA2
GUARDIAN LIFE INSURANCE CO OF AMER 144A
Hartford Life Insurance Company
LC2
LC2401378AA2
7,579,345
7,579,345
7,508,593
10,104,972
22.75
 Corporates
 Financial
 AA-
 AA
13063A5E0
CALIFORNIA ST
Hartford Life Insurance Company
LC2
LC213063A5E0
6,013,400
6,013,400
7,423,821
8,499,941
17.25
 Corporates
 Tax Muni
 AA-
 AA
717081CY7
PFIZER INC.
Hartford Life Insurance Company
LC2
LC2717081CY7
16,116,875
16,116,875
16,108,461
23,280,616
22.21
 Corporates
 Industrial
 A+
 A
702274AW1
PASADENA CALIF PUB FING AUTH L
Hartford Life Insurance Company
LC2
LC2702274AW1
1,845,750
1,845,750
2,407,257
2,486,281
22.35
 Corporates
 Tax Muni
 AA
 AA
646139X83
NEW JERSEY ST TPK AUTH TPK REV
Hartford Life Insurance Company
LC2
LC2646139X83
1,444,500
1,444,500
1,924,093
2,021,072
21.61
 Corporates
 Tax Muni
 A
 A
386088AH1
DIAGEO INVESTMENT CORP
Hartford Life Insurance Company
LC2
LC2386088AH1
3,745,000
3,745,000
4,323,311
5,231,978
18.29
 Corporates
 Industrial
 A-
 A
646139W35
NEW JERSEY ST TPK AUTH
Hartford Life Insurance Company
LC2
LC2646139W35
3,119,050
3,119,050
4,277,623
4,504,501
21.59
 Corporates
 Tax Muni
 A
 A





--------------------------------------------------------------------------------




655855FB5
NORFOLK SOUTHERN RAILWAY CO
Hartford Life Insurance Company
LC2
LC2655855FB5
1,551,500
1,551,500
1,538,456
2,298,896
26.38
 Corporates
 Industrial
 BBB+
 BBB
13063A5G5
STATE OF CALIFORNIA
Hartford Life Insurance Company
LC2
LC213063A5G5
2,193,500
2,193,500
2,812,570
3,245,612
22.25
 Corporates
 Tax Muni
 AA-
 AA
097023AK1
BOEING COMPANY
Hartford Life Insurance Company
LC2
LC2097023AK1
2,675,000
2,675,000
3,367,093
4,073,878
26.29
 Corporates
 Industrial
 A
 A
02765UEK6
AMERICAN MUN PWR OHIO INC
Hartford Life Insurance Company
LC2
LC202765UEK6
2,514,500
2,514,500
3,537,692
3,818,419
29.85
 Corporates
 Tax Muni
 A2
 A
714264AF5
PERNOD-RICARD SA 144A
Hartford Life Insurance Company
CRC
CRC714264AF5
5,870,000
5,870,000
5,873,164
5,873,164
0.04
 Corporates
 Industrials
 BBB-
 BBB
72650RAP7
PLAINS ALL AMERICAN PIPELINE LP
Hartford Life Insurance Company
CRC
CRC72650RAP7
3,295,000
3,295,000
3,299,023
3,299,023
0.04
 Corporates
 Industrials
 BBB-
 BBB
44923QAH7
HYUNDAI CAPITAL AMERICA 144A
Hartford Life Insurance Company
CRC
CRC44923QAH7
9,645,000
9,645,000
9,646,640
9,646,640
0.10
 Corporates
 Industrials
 BBB+
 BBB
62718QAA3
MURRAY STREET INVESTMENT TRUST I
Hartford Life Insurance Company
CRC
CRC62718QAA3
12,175,000
12,175,000
12,238,432
12,238,432
0.19
 Corporates
 Financials
 A3
 A
65557FAB2
NORDEA BANK AB 144A
Hartford Life Insurance Company
CRC
CRC65557FAB2
15,000,000
15,000,000
15,068,100
15,068,100
0.22
 Corporates
 Financials
 AA-
 AA
55608PAE4
MACQUARIE BANK LTD MTN 144A
Hartford Life Insurance Company
CRC
CRC55608PAE4
4,490,000
4,490,000
4,493,722
4,493,722
0.23
 Corporates
 Financials
 A
 A
717081DQ3
PFIZER INC
Hartford Life Insurance Company
CRC
CRC717081DQ3
6,349,000
6,349,000
6,425,874
6,425,874
0.25
 Corporates
 Industrials
 A+
 A
233851AP9
DAIMLER FINANCE NORTH AMERICA LLC 144A
Hartford Life Insurance Company
CRC
CRC233851AP9
5,000,000
5,000,000
5,015,665
5,015,665
0.28
 Corporates
 Industrials
 A-
 A
31371KQE4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31371KQE4
4,573,365
3,923
3,939
3,939
0.27
 MBS
 MBS
 Govt
 govt
02581FYA1
AMERICAN EXPRESS CENTURION BANK
Hartford Life Insurance Company
CRC
CRC02581FYA1
10,000,000
10,000,000
10,195,260
10,195,260
0.45
 Corporates
 Financials
 A2
 A
701776AM8
PARCSR_07-12 (IG8 10-15%) 144A
Hartford Life Insurance Company
CRC
CRC701776AM8
100,000,000
100,000,000
100,280,000
100,280,000
0.47
 Corporates
 Financials
 A+
 A
858271AA7
STEELRIVER TRANSMISSION COMPANY LL Prvt
Hartford Life Insurance Company
CRC
CRC858271AA7
14,700,000
9,869,559
9,935,537
9,935,537
0.50
 Corporates
 Utilities
 Baa1
 BBB
912828XP0
TREASURY NOTE
Hartford Life Insurance Company
CRC
CRC912828XP0
5,170,000
5,170,000
5,167,777
5,167,777
0.59
 TSY
 TSY
 Govt
 govt
BHM02QEM5
HTFD LION INDUS PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM02QEM5
26,966,396
25,845,851
26,350,227
26,350,227
0.67
 CML
 CML
 A3
 A
87020PAA5
SWEDBANK AB 144A
Hartford Life Insurance Company
CRC
CRC87020PAA5
3,765,000
3,765,000
3,783,064
3,783,064
0.75
 Corporates
 Financials
 AA-
 AA
68233JAK0
ONCOR ELECTRIC DELIVERY CO LLC
Hartford Life Insurance Company
CRC
CRC68233JAK0
13,950,000
13,950,000
14,317,903
14,317,903
0.75
 Corporates
 Utilities
 A3
 A
505742AC0
LADDER CAPITAL FINANCE HOLDINGS LL
Hartford Life Insurance Company
CRC
CRC505742AC0
2,082,000
2,082,000
2,082,000
2,082,000
0.25
 BIG Corporates
 HY Financials
 Ba3
 BIG
42824CAS8
HEWLETT PACKARD ENTERPRISE CO
Hartford Life Insurance Company
CRC
CRC42824CAS8
4,500,000
4,500,000
4,524,597
4,524,597
0.76
 Corporates
 Industrials
 BBB
 BBB
BHM0JA815
SCHREIBER FOODS INC Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JA815
7,000,000
7,000,000
7,100,730
7,100,730
0.86
 Corporates
 Industrials
 Baa2
 BBB
843646AN0
SOUTHERN POWER COMPANY
Hartford Life Insurance Company
CRC
CRC843646AN0
5,346,000
5,346,000
5,360,129
5,360,129
0.92
 Corporates
 Utilities
 BBB+
 BBB
BHM0WHSY1
AMETEK INC Prvt
Hartford Life Insurance Company
CRC
CRCBHM0WHSY1
5,000,000
5,000,000
5,200,200
5,200,200
0.97
 Corporates
 Industrials
 Baa1
 BBB
BHM1K1266
PNG CO LLC Prvt
Hartford Life Insurance Company
CRC
CRCBHM1K1266
3,300,000
3,300,000
3,309,372
3,309,372
0.97
 Corporates
 Utilities
 BBB-
 BBB
61761JVM8
MORGAN STANLEY
Hartford Life Insurance Company
CRC
CRC61761JVM8
15,900,000
15,900,000
15,923,691
15,923,691
1.01
 Corporates
 Financials
 A3
 A
205944AB7
CON-WAY INC
Hartford Life Insurance Company
LC2
LC2205944AB7
17,000,000
17,000,000
17,071,978
17,459,000
1.04
 BIG Corporates
 HY Industrial
 B-
 BIG
22404QAF5
COX COMMUNICATIONS INC MTN
Hartford Life Insurance Company
LC2
LC222404QAF5
2,675,000
2,675,000
2,703,585
2,789,190
1.04
 Corporates
 Industrial
 BBB
 BBB
465685AE5
ITC HOLDINGS CORP 144A
Hartford Life Insurance Company
CRC
CRC465685AE5
10,591,000
10,591,000
11,045,417
11,045,417
1.08
 Corporates
 Utilities
 Baa2
 BBB
14042E3V0
CAPITAL ONE NA/MCLEAN VA
Hartford Life Insurance Company
CRC
CRC14042E3V0
9,125,000
9,125,000
9,084,558
9,084,558
1.23
 Corporates
 Financials
 BBB+
 BBB





--------------------------------------------------------------------------------




BHM0M35G7
HTFD THE RIDGEW PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M35G7
10,000,000
10,000,000
10,009,835
10,009,835
1.25
 CML
 CML
 Aa3
 AA
053643AG7
AVEST_06-1A C 144A
Hartford Life Insurance Company
CRC
CRC053643AG7
3,315,000
3,315,000
3,293,448
3,293,448
0.94
 CLO
 CLO
 A3
 A
89236TCX1
TOYOTA MOTOR CREDIT CORP MTN
Hartford Life Insurance Company
CRC
CRC89236TCX1
5,444,000
5,444,000
5,419,812
5,419,812
1.27
 Corporates
 Industrials
 Aa3
 AA
04363UAC0
ASCIANO FINANCE LTD 144A
Hartford Life Insurance Company
CRC
CRC04363UAC0
10,411,000
10,411,000
10,696,324
10,696,324
1.27
 Corporates
 Industrials
 Baa3
 BBB
362320AZ6
GTE CORP
Hartford Life Insurance Company
CRC
CRC362320AZ6
10,400,000
10,400,000
11,008,306
11,008,306
1.29
 Corporates
 Industrials
 BBB+
 BBB
151020AK0
CELGENE CORPORATION
Hartford Life Insurance Company
CRC
CRC151020AK0
8,000,000
8,000,000
8,048,904
8,048,904
1.63
 Corporates
 Industrials
 Baa2
 BBB
694308GN1
PACIFIC GAS & ELECTRIC CO
Hartford Life Insurance Company
CRC
CRC694308GN1
10,000,000
10,000,000
11,101,310
11,101,310
1.79
 Corporates
 Utilities
 A3
 A
BHM0LC9M1
HTFD EVERGREEN PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0LC9M1
16,500,000
15,513,627
15,787,872
15,787,872
1.88
 CML
 CML
 A2
 A
56585AAK8
MARATHON PETROLEUM CORP
Hartford Life Insurance Company
CRC
CRC56585AAK8
3,000,000
3,000,000
3,039,939
3,039,939
1.96
 Corporates
 Industrials
 BBB
 BBB
62854AAA2
MYLAN NV 144A
Hartford Life Insurance Company
CRC
CRC62854AAA2
5,390,000
5,390,000
5,428,980
5,428,980
1.96
 Corporates
 Industrials
 BBB-
 BBB
075887AU3
BECTON DICKINSON AND COMPANY
Hartford Life Insurance Company
CRC
CRC075887AU3
16,995,000
16,995,000
18,111,351
18,111,351
2.38
 Corporates
 Industrials
 Baa2
 BBB
30165QAC4
EART_14-1A C 144A
Hartford Life Insurance Company
CRC
CRC30165QAC4
1,615,000
1,615,000
1,625,430
1,625,430
0.67
 ABS
 Auto Loans
 A+
 A
17305EDY8
CCCIT_07-A8 A8
Hartford Life Insurance Company
CRC
CRC17305EDY8
6,400,000
6,400,000
6,598,566
6,598,566
0.72
 ABS
 Credit Card
 AAA
 AAA
17305EDY8
CCCIT_07-A8 A8
Hartford Life Insurance Company
LC2
LC217305EDY8
3,576,475
3,576,475
3,616,906
3,687,439
0.72
 ABS
 Credit Card
 AAA
 AAA
03062AAE6
AMCAR_14-3 B
Hartford Life Insurance Company
CRC
CRC03062AAE6
2,000,000
2,000,000
2,006,490
2,006,490
0.87
 ABS
 Auto Loans
 Aaa
 AAA
14313QAF2
CARMX_14-1 C
Hartford Life Insurance Company
CRC
CRC14313QAF2
1,840,000
1,840,000
1,849,498
1,849,498
1.21
 ABS
 Auto Loans
 Aaa
 AAA
BHM0W7MC7
LEVEL 3 FINANCING INC TL-B2 Prvt
Hartford Life Insurance Company
CRC
CRCBHM0W7MC7
1,777,000
1,777,000
1,800,101
1,800,101
0.08
 BIG Corporates
 Bank Loans
 BB+
 BIG
96524UAC2
WITEH_06-4A B 144A
Hartford Life Insurance Company
CRC
CRC96524UAC2
1,901,000
1,901,000
1,866,274
1,866,274
1.71
 CLO
 CLO
 AA+
 AA
96524UAD0
WITEH_06-4A C 144A
Hartford Life Insurance Company
CRC
CRC96524UAD0
2,620,000
2,620,000
2,569,212
2,569,212
2.23
 CLO
 CLO
 A2
 A
161571FU3
CHAIT_13-A1 A1
Hartford Life Insurance Company
CRC
CRC161571FU3
11,750,000
11,750,000
11,742,821
11,742,821
1.13
 ABS
 Credit Card
 AAA
 AAA
BHM12L080
TRANSDIGM INC TL-C Prvt
Hartford Life Insurance Company
CRC
CRCBHM12L080
1,974,154
1,974,154
1,987,104
1,987,104
0.08
 BIG Corporates
 Bank Loans
 Ba2
 BIG
BHM12L080
TRANSDIGM INC TL-C Prvt
Hartford Life Insurance Company
LC2
LC2BHM12L080
2,664,546
2,664,546
2,644,138
2,682,025
0.08
 BIG Corporates
 Bank Loans
 Ba2
 BIG
02587RAA5
AMXCA_12-4 C 144A
Hartford Life Insurance Company
CRC
CRC02587RAA5
15,000,000
15,000,000
14,990,820
14,990,820
0.80
 ABS
 Credit Card
 AA-
 AA
48123VAB8
J2 GLOBAL INC
Hartford Life Insurance Company
CRC
CRC48123VAB8
2,657,000
2,657,000
2,763,280
2,763,280
0.59
 BIG Corporates
 HY Industrials
 Ba3
 BIG
48123VAB8
J2 GLOBAL INC
Hartford Life Insurance Company
LC2
LC248123VAB8
1,896,000
1,896,000
1,925,188
1,971,840
0.59
 BIG Corporates
 HY Industrials
 Ba3
 BIG
941574AB1
WTFRT_07-1A A2 144A
Hartford Life Insurance Company
CRC
CRC941574AB1
1,800,000
1,800,000
1,787,030
1,787,030
1.86
 CLO
 CLO
 Aaa
 AAA
BHM1C6FW3
CABELAS INCORPORATED Prvt
Hartford Life Insurance Company
CRC
CRCBHM1C6FW3
17,000,000
17,000,000
17,165,410
17,165,410
3.59
 Corporates
 Industrials
 Baa2
 BBB
14313QAG0
CARMX_14-1 D
Hartford Life Insurance Company
CRC
CRC14313QAG0
2,200,000
2,200,000
2,199,153
2,199,153
1.21
 ABS
 Auto Loans
 BBB
 BBB
78443CAZ7
SLMA_03-C A2
Hartford Life Insurance Company
CRC
CRC78443CAZ7
23,282,000
3,058,725
3,031,793
3,031,793
0.94
 ABS
 Student Loans
 A-
 A
78443CAZ7
SLMA_03-C A2
Hartford Life Insurance Company
LC2
LC278443CAZ7
6,473,500
850,471
846,882
842,982
0.94
 ABS
 Student Loans
 A-
 A
319963BE3
FIRST DATA CORPORATION 144A
Hartford Life Insurance Company
CRC
CRC319963BE3
1,068,000
1,068,000
1,108,050
1,108,050
0.08
 BIG Corporates
 HY Industrials
 BB
 BIG





--------------------------------------------------------------------------------




57701RAA0
MATTAMY GROUP CORP 144A
Hartford Life Insurance Company
CRC
CRC57701RAA0
1,526,000
1,526,000
1,548,890
1,548,890
1.88
 BIG Corporates
 HY Industrials
 B1
 BIG
BHM1KFGX1
NXP BV TL B Prvt
Hartford Life Insurance Company
CRC
CRCBHM1KFGX1
1,345,625
1,345,625
1,351,681
1,351,681
0.21
 BIG Corporates
 Bank Loans
 BBB-
 BBB
46186GAJ2
INWD_06-1A C 144A
Hartford Life Insurance Company
CRC
CRC46186GAJ2
2,397,000
2,397,000
2,395,626
2,395,626
0.06
 CLO
 CLO
 Aaa
 AAA
959319AG9
WESTERN REFINING INC
Hartford Life Insurance Company
CRC
CRC959319AG9
1,330,000
1,330,000
1,379,875
1,379,875
0.25
 BIG Corporates
 HY Industrials
 B3
 BIG
224607AD3
CRTOS_07-1A C 144A
Hartford Life Insurance Company
CRC
CRC224607AD3
5,481,000
5,481,000
5,398,751
5,398,751
1.92
 CLO
 CLO
 Aaa
 AAA
BHM0K2BG4
HTFD ORCHARD GL PN Prvt
Hartford Life Insurance Company
LC2
LC2BHM0K2BG4
30,000,000
28,403,799
28,403,799
30,219,030
4.23
 CML
 CML
 A1
 A
374825AA5
GIBSON ENERGY INC 144A
Hartford Life Insurance Company
CRC
CRC374825AA5
1,243,000
1,243,000
1,289,613
1,289,613
2.54
 BIG Corporates
 HY Industrials
 Ba2
 BIG
BHM0JLKV1
HTFD KINGSTOWNE PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0JLKV1
10,000,000
8,887,858
9,547,858
9,547,858
4.34
 CML
 CML
 Aa3
 AA
88160QAD5
TESORO LOGISTICS LP/TESORO LOGISTI
Hartford Life Insurance Company
CRC
CRC88160QAD5
1,133,000
1,133,000
1,189,650
1,189,650
0.12
 BIG Corporates
 HY Industrials
 Ba3
 BIG
33882VAL9
FLAT_12-1A A2R 144A
Hartford Life Insurance Company
CRC
CRC33882VAL9
2,000,000
2,000,000
1,996,464
1,996,464
4.95
 CLO
 CLO
 AA+
 AA
20605PAC5
CONCHO RESOURCES INC
Hartford Life Insurance Company
CRC
CRC20605PAC5
1,428,000
1,428,000
1,477,552
1,477,552
0.08
 BIG Corporates
 HY Industrials
 Ba2
 BIG
BHM0M39B4
HTFD VILLAGE SH PN Prvt
Hartford Life Insurance Company
CRC
CRCBHM0M39B4
16,000,000
15,543,972
15,724,837
15,724,837
4.98
 CML
 CML
 A2
 A
14309JAQ0
CGMS_12-1AR BR 144A
Hartford Life Insurance Company
CRC
CRC14309JAQ0
8,074,000
8,074,000
8,073,950
8,073,950
3.23
 CLO
 CLO
 AA
 AA
14309JAS6
CGMS_12-1AR CR 144A
Hartford Life Insurance Company
CRC
CRC14309JAS6
9,721,000
9,721,000
9,721,234
9,721,234
3.60
 CLO
 CLO
 A
 A
277345AE4
EASTL_07-1A A2B 144A
Hartford Life Insurance Company
CRC
CRC277345AE4
16,323,000
16,323,000
16,158,781
16,158,781
1.77
 CLO
 CLO
 Aaa
 AAA
21036PAH1
CONSTELLATION BRANDS INC
Hartford Life Insurance Company
CRC
CRC21036PAH1
10,108,000
10,108,000
11,400,207
11,400,207
5.34
 Corporates
 Industrials
 BBB-
 BBB
382550BC4
GOODYEAR TIRE & RUBBER COMPANY (TH
Hartford Life Insurance Company
CRC
CRC382550BC4
1,182,000
1,182,000
1,247,010
1,247,010
0.38
 BIG Corporates
 HY Industrials
 BB
 BIG
16524RAE3
WILLIAMS PARTNERS LP/ACMP FINANCE
Hartford Life Insurance Company
CRC
CRC16524RAE3
9,555,000
9,555,000
9,855,333
9,855,333
0.08
 Corporates
 Industrials
 BBB-
 BBB
95736XAB4
WCHC_07-1A A1B 144A
Hartford Life Insurance Company
CRC
CRC95736XAB4
10,350,000
10,350,000
10,247,550
10,247,550
1.95
 CLO
 CLO
 Aaa
 AAA
858119AV2
STEEL DYNAMICS INC
Hartford Life Insurance Company
CRC
CRC858119AV2
1,574,000
1,574,000
1,640,895
1,640,895
0.63
 BIG Corporates
 HY Industrials
 Ba2
 BIG
69688XAC5
PLMRS_14-1A A2 144A
Hartford Life Insurance Company
CRC
CRC69688XAC5
3,424,000
3,424,000
3,424,000
3,424,000
3.65
 CLO
 CLO
 AA
 AA
69688XAE1
PLMRS_14-1A B 144A
Hartford Life Insurance Company
CRC
CRC69688XAE1
2,250,000
2,250,000
2,250,000
2,250,000
4.01
 CLO
 CLO
 A
 A
22533WAC3
CAALT_15-1A B 144A
Hartford Life Insurance Company
LC2
LC222533WAC3
1,070,000
1,070,000
1,069,923
1,072,063
1.35
 ABS
 Auto
 AA
 AA
20605PAE1
CONCHO RESOURCES INC
Hartford Life Insurance Company
CRC
CRC20605PAE1
1,923,000
1,923,000
1,992,805
1,992,805
0.75
 BIG Corporates
 HY Industrials
 Ba2
 BIG
20605PAE1
CONCHO RESOURCES INC
Hartford Life Insurance Company
LC2
LC220605PAE1
2,531,000
2,531,000
2,564,160
2,622,875
0.75
 BIG Corporates
 HY Industrials
 Ba2
 BIG
12627UAB7
COAS_14-1A A2 144A
Hartford Life Insurance Company
CRC
CRC12627UAB7
1,500,000
1,500,000
1,499,916
1,499,916
4.04
 CLO
 CLO
 Aaa
 AAA
35553AAL8
FRASR_12-7A A2R 144A
Hartford Life Insurance Company
CRC
CRC35553AAL8
3,243,000
3,243,000
3,242,753
3,242,753
2.95
 CLO
 CLO
 AA
 AA
BHM1KBQH4
WESTERN DIGITAL CORPORATION TL B Prvt
Hartford Life Insurance Company
CRC
CRCBHM1KBQH4
1,286,336
1,286,336
1,306,030
1,306,030
0.08
 BIG Corporates
 Bank Loans
 BBB-
 BBB
26613TAF7
DUPONT FABROS TECHNOLOGY LP
Hartford Life Insurance Company
CRC
CRC26613TAF7
1,253,000
1,253,000
1,309,385
1,309,385
4.46
 BIG Corporates
 HY Financials
 BB
 BIG
48274DAA7
KVK_12-1A A 144A
Hartford Life Insurance Company
CRC
CRC48274DAA7
11,387,000
4,444,853
4,444,828
4,444,828
1.31
 CLO
 CLO
 AAA
 AAA
3137G0AC3
STACR_13-DN2 M1
Hartford Life Insurance Company
LC2
LC23137G0AC3
5,826,150
1,563,669
1,562,946
1,567,250
0.77
 MBS
 CMO Non Agency
 A
 A





--------------------------------------------------------------------------------




04941DAL9
ATCLO_12-2A BR 144A
Hartford Life Insurance Company
CRC
CRC04941DAL9
2,700,000
2,700,000
2,694,408
2,694,408
4.98
 CLO
 CLO
 AA+
 AA
04941DAN5
ATCLO_12-2A CR 144A
Hartford Life Insurance Company
CRC
CRC04941DAN5
3,600,000
3,600,000
3,590,258
3,590,258
5.51
 CLO
 CLO
 A+
 A
920479AA0
VALVOLINE FINCO TWO LLC 144A
Hartford Life Insurance Company
CRC
CRC920479AA0
1,512,000
1,512,000
1,564,920
1,564,920
5.54
 BIG Corporates
 HY Industrials
 Ba3
 BIG
04941CAN7
ATCLO_12-1A A2LR 144A
Hartford Life Insurance Company
CRC
CRC04941CAN7
2,800,000
2,800,000
2,795,892
2,795,892
3.79
 CLO
 CLO
 AA+
 AA
04941CAQ0
ATCLO_12-1A A3LR 144A
Hartford Life Insurance Company
CRC
CRC04941CAQ0
1,500,000
1,500,000
1,495,241
1,495,241
4.34
 CLO
 CLO
 A+
 A
74982GAP6
RACEP_12-7A BR 144A
Hartford Life Insurance Company
CRC
CRC74982GAP6
4,500,000
4,500,000
4,501,002
4,501,002
5.19
 CLO
 CLO
 AA
 AA
36804PAF3
GATX CORP 144A
Hartford Life Insurance Company
CRC
CRC36804PAF3
12,000,000
5,807,907
6,126,610
6,126,610
8.01
 Corporates
 Financials
 Baa1
 BBB
26250JAJ9
DRSLF_12-25A B1R 144A
Hartford Life Insurance Company
CRC
CRC26250JAJ9
2,000,000
2,000,000
1,996,984
1,996,984
5.83
 CLO
 CLO
 AA
 AA
69689XAC4
PSTAT_16-3A A2 144A
Hartford Life Insurance Company
CRC
CRC69689XAC4
2,800,000
2,800,000
2,792,756
2,792,756
6.66
 CLO
 CLO
 AA
 AA
69689XAE0
PSTAT_16-3A B 144A
Hartford Life Insurance Company
CRC
CRC69689XAE0
2,500,000
2,500,000
2,490,402
2,490,402
6.88
 CLO
 CLO
 A
 A
69689XAC4
PSTAT_16-3A A2 144A
Hartford Life Insurance Company
LC2
LC269689XAC4
3,156,500
3,156,500
3,156,500
3,148,334
6.66
 CLO
 CLO
 AA
 AA
69689XAE0
PSTAT_16-3A B 144A
Hartford Life Insurance Company
LC2
LC269689XAE0
3,210,000
3,210,000
3,210,000
3,197,676
6.88
 CLO
 CLO
 A
 A
87612BAZ5
TARGA RESOURCES PARTNERS LP/TARGA 144A
Hartford Life Insurance Company
CRC
CRC87612BAZ5
1,107,000
1,107,000
1,098,698
1,098,698
8.09
 BIG Corporates
 HY Industrials
 Ba3
 BIG
03674XAG1
ANTERO RESOURCES CORP 144A
Hartford Life Insurance Company
CRC
CRC03674XAG1
1,784,000
1,784,000
1,744,770
1,744,770
8.17
 BIG Corporates
 HY Industrials
 Ba3
 BIG
31389XE41
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31389XE41
6,545,326
35,089
39,698
39,698
3.82
 MBS
 MBS
 Govt
 govt
19624MAE7
CAH_14-2A C 144A
Hartford Life Insurance Company
LC2
LC219624MAE7
4,547,500
4,547,500
4,547,500
4,539,919
2.58
 ABS
 Other ABS
 A1
 A
31388QT66
Govt
Hartford Life Insurance Company
LC2
LC231388QT66
267,527
3,266
3,355
3,695
4.35
 MBS
 MBS
 Govt
 Govt
31390F4K2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390F4K2
2,757,357
27,943
31,614
31,614
4.60
 MBS
 MBS
 Govt
 govt
31390RMY6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
CRC31390RMY6
1,946,482
3,209
3,631
3,631
4.60
 MBS
 MBS
 Govt
 govt
03072SXY6
AMSI_05-R1 M1
Hartford Life Insurance Company
LC2
LC203072SXY6
11,235,000
1,083,676
1,083,676
1,083,681
0.32
 ABS
 Home Equity
 A
 A
04541GRM6
ABSHE_05-HE4 M3
Hartford Life Insurance Company
CRC
CRC04541GRM6
7,500,000
2,343,676
2,342,141
2,342,141
0.39
 ABS
 Home Equity
 AAA
 AAA
437084KS4
HEAT_05-3 M3
Hartford Life Insurance Company
LC2
LC2437084KS4
2,541,250
925,136
924,456
922,266
0.35
 ABS
 Home Equity
 A+
 A
542514NB6
LBMLT_05-WL2 M1
Hartford Life Insurance Company
LC2
LC2542514NB6
4,280,000
1,097,669
1,097,669
1,091,760
0.91
 ABS
 Home Equity
 Ba3
 BIG
46625MP52
JPMCC_03-CB7 D
Hartford Life Insurance Company
LC2
LC246625MP52
2,541,785
1,485,086
1,475,792
1,507,145
0.62
 CMBS
 CMBS
 Aaa
 AAA
173067EK1
CGCMT_04-C2 D
Hartford Life Insurance Company
LC2
LC2173067EK1
1,872,500
1,872,500
1,872,500
1,871,148
0.04
 CMBS
 CMBS
 AA
 AA
19075CAD5
CWCI_07-C2 A3
Hartford Life Insurance Company
CRC
CRC19075CAD5
5,500,000
3,044,917
3,052,840
3,052,840
0.15
 CMBS
 CMBS
 Aaa
 AAA
92978TAE1
WBCMT_07-C31 A4
Hartford Life Insurance Company
CRC
CRC92978TAE1
14,700,000
9,933,721
9,953,141
9,953,141
0.18
 CMBS
 CMBS
 Aaa
 AAA
17291CBX2
CGCMT_16-C2 XB
Hartford Life Insurance Company
LC2
LC217291CBX2
36,664,085
36,664,085
2,628,361
2,482,159
9.36
 CMBS
 CMBS IO
 A-
 A
17313KAF8
CGCMT_08-C7 A4
Hartford Life Insurance Company
CRC
CRC17313KAF8
16,760,000
13,714,906
13,987,832
13,987,832
0.54
 CMBS
 CMBS
 Aaa
 AAA
59025KAE2
MLMT_07-C1 A4
Hartford Life Insurance Company
CRC
CRC59025KAE2
18,235,000
16,962,062
17,104,967
17,104,967
0.41
 CMBS
 CMBS
 BBB+
 BBB







--------------------------------------------------------------------------------





ANNEX B-1
ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART B
[see attached]




--------------------------------------------------------------------------------




 CUSIP
Position Description
Legal Entity
 Portfolio
Par/Shares
Closing Date Market Value (excl Accrued)
Accrued Interest
UniqueID
46640JAT4
JPMCC_13-C13 XA
Hartford Life Insurance Company
CRC
(28,059,079)
(164,118)
 NA
CRC46640JAT4
12630DAZ7
COMM_14-CR14 XA
Hartford Life Insurance Company
CRC
(3,880,150)
(96,317)
 NA
CRC12630DAZ7
92938JAH5
WFRBS_13-UBS1 XA
Hartford Life Insurance Company
CRC
(1,680,529)
(42,751)
 NA
CRC92938JAH5
96221QAH6
WFRBS_13-C18 XA
Hartford Life Insurance Company
CRC
(3,110,864)
(88,958)
 NA
CRC96221QAH6
17321RAF3
CGCMT_13-GC17 XA
Hartford Life Insurance Company
CRC
(1,253,152)
(42,444)
 NA
CRC17321RAF3
36248GAF7
GSMS_13-GC16 XA
Hartford Life Insurance Company
CRC
(1,270,019)
(45,069)
 NA
CRC36248GAF7
3137APPA2
FHMS_K018 X1
Hartford Life Insurance Company
CRC
(66,172,233)
(2,596,095)
 NA
CRC3137APPA2
92938GAG3
WFRBS_13-C17 XA
Hartford Life Insurance Company
CRC
(841,203)
(33,053)
 NA
CRC92938GAG3
12635FAV6
CSAIL_15-C3 XA
Hartford Life Insurance Company
CRC
(885,764)
(35,386)
 NA
CRC12635FAV6
61763BAV6
MSBAM_13-C13 XA
Hartford Life Insurance Company
CRC
(704,857)
(28,910)
 NA
CRC61763BAV6
17324DBA1
CGCMT_15-P1 XA
Hartford Life Insurance Company
CRC
(918,173)
(39,185)
 NA
CRC17324DBA1
61765LAV2
MSBAM_15-C24 XA
Hartford Life Insurance Company
CRC
(605,656)
(25,990)
 NA
CRC61765LAV2
12593JBG0
COMM_15-CR24 XA
Hartford Life Insurance Company
CRC
(3,128,038)
(144,240)
 NA
CRC12593JBG0
61691EBB0
MSC_16-UB12 XA
Hartford Life Insurance Company
CRC
(920,059)
(42,694)
 NA
CRC61691EBB0
20048EAZ4
COMM_13-LC6 XA
Hartford Life Insurance Company
CRC
(18,203,066)
(960,467)
 NA
CRC20048EAZ4
36197XAM6
GSMS_13-GC12 XA
Hartford Life Insurance Company
CRC
(40,666,907)
(2,292,052)
 NA
CRC36197XAM6
92890NAA7
WFRBS_12-C10 XA 144A
Hartford Life Insurance Company
CRC
(88,152,150)
(5,035,066)
 NA
CRC92890NAA7
46590RAG4
JPMCC_16-JP3 XA
Hartford Life Insurance Company
CRC
(219,496)
(18,793)
 NA
CRC46590RAG4
17325DAJ2
CGCMT_16-P5 XA
Hartford Life Insurance Company
CRC
(36,951,512)
(3,280,869)
 NA
CRC17325DAJ2
95000GBB9
WFCM_16-BNK1 XA
Hartford Life Insurance Company
CRC
(192,452)
(21,528)
 NA
CRC95000GBB9
35906AAZ1
FRONTIER COMMUNICATIONS CORP
Hartford Life Insurance Company
CRC
(1,307,000)
(1,040,699)
 NA
CRC35906AAZ1
88167AAE1
TEVA PHARMACEUTICAL FINANCE NETHER
Hartford Life Insurance Company
CRC
(5,145,000)
(4,147,981)
 NA
CRC88167AAE1
00432CBZ3
ACCSS_04-2 B
Hartford Life Insurance Company
CRC
(496,767)
(433,846)
 NA
CRC00432CBZ3
349553AL1
FORTIS INC 144A
Hartford Life Insurance Company
CRC
(16,800,000)
(15,386,734)
 NA
CRC349553AL1
74913EAJ9
QWEST CAPITAL FUNDING
Hartford Life Insurance Company
CRC
(1,195,000)
(1,098,540)
 NA
CRC74913EAJ9
29364GAJ2
ENTERGY CORPORATION
Hartford Life Insurance Company
CRC
(7,600,000)
(6,974,094)
 NA
CRC29364GAJ2





--------------------------------------------------------------------------------




912828U24
TREASURY NOTE (OTR)
Hartford Life Insurance Company
CRC
(23,850,000)
(22,182,360)
 NA
CRC912828U24
92553PBB7
VIACOM INC
Hartford Life Insurance Company
CRC
(24,316,000)
(22,453,297)
 NA
CRC92553PBB7
912828T91
TREASURY NOTE (2OLD)
Hartford Life Insurance Company
CRC
(6,560,000)
(6,175,112)
 NA
CRC912828T91
91086QBB3
MEXICO (UNITED MEXICAN STATES) MTN
Hartford Life Insurance Company
CRC
(1,500,000)
(1,404,000)
 NA
CRC91086QBB3
82481LAC3
SHIRE ACQUISITIONS INVESTMENTS IRE
Hartford Life Insurance Company
CRC
(5,095,000)
(4,807,219)
 NA
CRC82481LAC3
87612BAP7
TARGA RESOURCES PARTNERS LP/TARGA
Hartford Life Insurance Company
CRC
(222,000)
(211,455)
 NA
CRC87612BAP7
38379U2R6
GNR_16-178 EA
Hartford Life Insurance Company
CRC
(43,373)
(41,327)
 NA
CRC38379U2R6
912828T67
TREASURY NOTE (2OLD)
Hartford Life Insurance Company
CRC
(18,260,000)
(17,413,320)
 NA
CRC912828T67
92769XAL9
VIRGIN MEDIA SECURED FINANCE PLC 144A
Hartford Life Insurance Company
CRC
(875,000)
(821,406)
 NA
CRC92769XAL9
36164Q6M5
GE CAPITAL INTERNATIONAL FUNDING C
Hartford Life Insurance Company
CRC
(4,816,000)
(4,616,343)
 NA
CRC36164Q6M5
131347CK0
CALPINE CORP 144A
Hartford Life Insurance Company
CRC
(193,000)
(182,385)
 NA
CRC131347CK0
983130AU9
WYNN LAS VEGAS LLC / WYNN LAS VEGA 144A
Hartford Life Insurance Company
CRC
(1,145,000)
(1,094,906)
 NA
CRC983130AU9
38082JAA7
GLDN_16-2A A 144A
Hartford Life Insurance Company
CRC
(661,830)
(635,357)
 NA
CRC38082JAA7
410345AL6
HANESBRANDS INC 144A
Hartford Life Insurance Company
CRC
-548,000
-528,820
 NA
CRC410345AL6
BHM0M26W3
HTFD FARRAGUT W PN Prvt
Hartford Life Insurance Company
CRC
5,216,122
5,019,760
               13,185
CRCBHM0M26W3
36962GW75
GENERAL ELECTRIC CAPITAL CORP MTN
Hartford Life Insurance Company
CRC
(10,255,000)
(9,974,105)
 NA
CRC36962GW75
912828U57
TREASURY NOTE (OLD)
Hartford Life Insurance Company
CRC
(1,500,000)
(1,448,202)
 NA
CRC912828U57
693304AP2
PECO ENERGY CO
Hartford Life Insurance Company
CRC
(10,300,000)
(9,941,045)
 NA
CRC693304AP2
38145GAG5
GOLDMAN SACHS GROUP INC/THE
Hartford Life Insurance Company
CRC
(6,555,000)
(6,331,239)
 NA
CRC38145GAG5
281020AJ6
EDISON INTERNATIONAL
Hartford Life Insurance Company
CRC
(7,500,000)
(7,231,440)
 NA
CRC281020AJ6
3132WEB43
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,514,920)
(2,427,820)
 NA
CRC3132WEB43
3132WED25
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(845,586)
(816,433)
 NA
CRC3132WED25
3138WG5Q3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,882,500)
(1,818,280)
 NA
CRC3138WG5Q3
3138WHFN7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,808,497)
(1,746,815)
 NA
CRC3138WHFN7
3140F5QW6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(22,153,146)
(21,397,923)
 NA
CRC3140F5QW6
3138WHFR8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,050,682)
(5,844,414)
 NA
CRC3138WHFR8
3140F5MJ9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,289,763)
(3,177,629)
 NA
CRC3140F5MJ9





--------------------------------------------------------------------------------




969457BU3
WILLIAMS COS INC
Hartford Life Insurance Company
CRC
(97,000)
(94,696)
 NA
CRC969457BU3
912828U65
TREASURY NOTE (OLD)
Hartford Life Insurance Company
CRC
(800,000)
(775,094)
 NA
CRC912828U65
617451ER6
MSAC_06-HE2 A1
Hartford Life Insurance Company
CRC
(405,157)
(393,172)
 NA
CRC617451ER6
46623EKG3
JPMORGAN CHASE & CO MTN
Hartford Life Insurance Company
CRC
(27,500,000)
(26,690,180)
 NA
CRC46623EKG3
07274EAG8
BAYER US FINANCE LLC 144A
Hartford Life Insurance Company
CRC
(14,435,000)
(14,014,436)
 NA
CRC07274EAG8
00507UAF8
ACTAVIS FUNDING SCS
Hartford Life Insurance Company
CRC
(14,795,000)
(14,460,012)
 NA
CRC00507UAF8
00817YAQ1
AETNA INC
Hartford Life Insurance Company
CRC
(5,400,000)
(5,266,350)
 NA
CRC00817YAQ1
90320MAA3
UPCB FINANCE IV LTD 144A
Hartford Life Insurance Company
CRC
(921,000)
(887,034)
 NA
CRC90320MAA3
887317AZ8
TIME WARNER INC
Hartford Life Insurance Company
CRC
(11,437,000)
(11,070,478)
 NA
CRC887317AZ8
92937UAH1
WFRBS_13-C13 C
Hartford Life Insurance Company
CRC
(2,380,000)
(2,334,732)
 NA
CRC92937UAH1
BHM1JRHW8
MCGRAW-HILL GLOBAL EDUCATION TLB Prvt
Hartford Life Insurance Company
CRC
(1,416,875)
(1,377,911)
 NA
CRCBHM1JRHW8
46639YAW7
JPMCC_13-LC11 C
Hartford Life Insurance Company
CRC
(2,760,000)
(2,710,417)
 NA
CRC46639YAW7
532716AN7
LIMITED BRANDS INC
Hartford Life Insurance Company
CRC
(383,000)
(353,318)
 NA
CRC532716AN7
82481LAA7
SHIRE ACQUISITIONS INVESTMENTS IRE
Hartford Life Insurance Company
CRC
(12,130,000)
(11,951,107)
 NA
CRC82481LAA7
760942BA9
URUGUAY (ORIENTAL REPUBLIC OF)
Hartford Life Insurance Company
CRC
(1,890,000)
(1,856,169)
 NA
CRC760942BA9
00507UAR2
ACTAVIS FUNDING SCS
Hartford Life Insurance Company
CRC
(16,450,000)
(16,189,958)
 NA
CRC00507UAR2
B0A016S52
PERU (THE REPUBLIC OF)
Hartford Life Insurance Company
CRC
(2,520,000)
(2,473,813)
 NA
CRCB0A016S52
731011AT9
POLAND (REPUBLIC OF)
Hartford Life Insurance Company
CRC
(1,675,000)
(1,637,313)
 NA
CRC731011AT9
857477AN3
STATE STREET CORP
Hartford Life Insurance Company
CRC
(13,000,000)
(12,804,779)
 NA
CRC857477AN3
87165BAD5
SYNCHRONY FINANCIAL
Hartford Life Insurance Company
CRC
(8,550,000)
(8,446,707)
 NA
CRC87165BAD5
75156XAC5
RAMP_06-RZ4 A3
Hartford Life Insurance Company
CRC
(85,270)
(83,977)
 NA
CRC75156XAC5
78443CCY8
SLMA_06-BW A5
Hartford Life Insurance Company
CRC
(1,350,943)
(1,325,645)
 NA
CRC78443CCY8
539830BH1
LOCKHEED MARTIN CORPORATION
Hartford Life Insurance Company
CRC
(5,625,000)
(5,557,928)
 NA
CRC539830BH1
61746BDZ6
MORGAN STANLEY
Hartford Life Insurance Company
CRC
(5,000,000)
(4,951,240)
 NA
CRC61746BDZ6
BHM191228
TRITON CONTAINER INTERNATIONAL LTD Prvt
Hartford Life Insurance Company
CRC
(3,000,000)
(2,959,682)
 NA
CRCBHM191228
86359UAE9
SASC_06-OPT1 A5
Hartford Life Insurance Company
CRC
(489,178)
(482,669)
 NA
CRC86359UAE9
24702RAF8
DELL INC
Hartford Life Insurance Company
CRC
(956,000)
(934,490)
 NA
CRC24702RAF8





--------------------------------------------------------------------------------




37045XAW6
GENERAL MOTORS FINANCIAL CO INC
Hartford Life Insurance Company
CRC
(5,000,000)
(4,937,685)
 NA
CRC37045XAW6
00287YAT6
ABBVIE INC
Hartford Life Insurance Company
CRC
(18,065,000)
(17,887,475)
 NA
CRC00287YAT6
00434QAA6
ACCSS_13-1 A 144A
Hartford Life Insurance Company
CRC
(509,728)
(504,154)
 NA
CRC00434QAA6
05530QAG5
BAT INTERNATIONAL FINANCE PLC 144A
Hartford Life Insurance Company
CRC
(15,100,000)
(14,952,654)
 NA
CRC05530QAG5
585055BS4
MEDTRONIC INC
Hartford Life Insurance Company
CRC
(3,760,000)
(3,735,714)
 NA
CRC585055BS4
86562MAC4
SUMITOMO MITSUI FINANCIAL GROUP IN
Hartford Life Insurance Company
CRC
(7,355,000)
(7,298,124)
 NA
CRC86562MAC4
709599AS3
PENSKE TRUCK LEASING COMPANY LP / 144A
Hartford Life Insurance Company
CRC
(11,000,000)
(10,901,308)
 NA
CRC709599AS3
606822AA2
MITSUBISHI UFJ FINANCIAL GROUP INC
Hartford Life Insurance Company
CRC
(3,543,000)
(3,512,388)
 NA
CRC606822AA2
637432MQ5
NATIONAL RURAL UTILITIES COOP FINA
Hartford Life Insurance Company
CRC
(4,245,000)
(4,219,746)
 NA
CRC637432MQ5
80556XAA5
SAST_06-2 A1
Hartford Life Insurance Company
CRC
(1,284,911)
(1,273,581)
 NA
CRC80556XAA5
002824BC3
ABBOTT LABORATORIES
Hartford Life Insurance Company
CRC
(6,668,000)
(6,629,492)
 NA
CRC002824BC3
BHM0RMP52
HTFD LIT IX WHL PN Prvt
Hartford Life Insurance Company
CRC
(739,584)
(733,610)
 NA
CRCBHM0RMP52
035242AL0
ANHEUSER-BUSCH INBEV FINANCE INC
Hartford Life Insurance Company
CRC
(13,636,000)
(13,528,507)
 NA
CRC035242AL0
197677AH0
HCA INC
Hartford Life Insurance Company
CRC
(819,000)
(800,573)
 NA
CRC197677AH0
698299BE3
PANAMA (REPUBLIC OF)
Hartford Life Insurance Company
CRC
(2,400,000)
(2,358,000)
 NA
CRC698299BE3
706451BG5
PETROLEOS MEXICANOS
Hartford Life Insurance Company
CRC
(1,205,000)
(1,201,988)
 NA
CRC706451BG5
912828U40
TREASURY NOTE (OLD)
Hartford Life Insurance Company
CRC
(6,310,000)
(6,275,245)
 NA
CRC912828U40
61749HAA8
MSAC_06-HE3 A1
Hartford Life Insurance Company
CRC
(515,016)
(512,171)
 NA
CRC61749HAA8
69351UAP8
PPL ELECTRIC UTILITIES CORPORATION
Hartford Life Insurance Company
CRC
(10,000,000)
(9,970,070)
 NA
CRC69351UAP8
912828T42
TREASURY NOTE
Hartford Life Insurance Company
CRC
(2,220,000)
(2,210,720)
 NA
CRC912828T42
25470XAE5
DISH DBS CORP
Hartford Life Insurance Company
CRC
(1,719,000)
(1,716,851)
 NA
CRC25470XAE5
35671DBH7
FREEPORT-MCMORAN INC
Hartford Life Insurance Company
CRC
(2,663,000)
(2,639,699)
 NA
CRC35671DBH7
382550BE0
GOODYEAR TIRE & RUBBER COMPANY (TH
Hartford Life Insurance Company
CRC
(573,000)
(566,554)
 NA
CRC382550BE0
34530QAG5
FORDO_15-A C
Hartford Life Insurance Company
CRC
(15,400,000)
(15,311,798)
 NA
CRC34530QAG5
32027NLA7
FFML_04-FF7 M1
Hartford Life Insurance Company
CRC
(1,423,872)
(1,418,196)
 NA
CRC32027NLA7
85208NAA8
SPRINT SPECTRUM CO I/ II /III/ LLC 144A
Hartford Life Insurance Company
CRC
(1,114,000)
(1,107,049)
 NA
CRC85208NAA8
12545RAA5
CIC CENTRAL AMERICAN CARD RECEIVAB Prvt
Hartford Life Insurance Company
CRC
(15,024,047)
(14,972,501)
 NA
CRC12545RAA5





--------------------------------------------------------------------------------




455780BK1
INDONESIA (REPUBLIC OF) 144A
Hartford Life Insurance Company
CRC
(2,200,000)
(2,176,878)
 NA
CRC455780BK1
05565QCS5
BP CAPITAL MARKETS PLC
Hartford Life Insurance Company
CRC
(20,090,000)
(20,029,248)
 NA
CRC05565QCS5
912828S68
TREASURY NOTE
Hartford Life Insurance Company
CRC
(3,330,000)
(3,323,849)
 NA
CRC912828S68
BHM03Z7L4
HTFD LIT VIII P PN Prvt
Hartford Life Insurance Company
CRC
(644,410)
(643,769)
 NA
CRCBHM03Z7L4
92922F4R6
WAMU_05-AR13 A1B2
Hartford Life Insurance Company
CRC
(476,827)
(476,154)
 NA
CRC92922F4R6
22534MAA8
CAALT_16-2 A 144A
Hartford Life Insurance Company
CRC
(3,650,000)
(3,644,149)
 NA
CRC22534MAA8
912828R93
TREASURY NOTE
Hartford Life Insurance Company
CRC
(790,000)
(789,226)
 NA
CRC912828R93
04541GTM4
ABSHE_05-HE6 M3
Hartford Life Insurance Company
CRC
(1,348,565)
(1,346,176)
 NA
CRC04541GTM4
03064VAE8
AMCAR_14-2 C
Hartford Life Insurance Company
CRC
(2,060,000)
(2,058,618)
 NA
CRC03064VAE8
34530KAE3
FORDO_14-B C
Hartford Life Insurance Company
CRC
(2,000,000)
(1,998,433)
 NA
CRC34530KAE3
15136PAE9
CECLO_13-17A A2B 144A
Hartford Life Insurance Company
CRC
(3,400,000)
(3,400,000)
 NA
CRC15136PAE9
843646AK6
SOUTHERN POWER COMPANY
Hartford Life Insurance Company
CRC
(6,327,000)
(6,326,842)
 NA
CRC843646AK6
805564RM5
SAST_05-1 M1
Hartford Life Insurance Company
CRC
(963,444)
(962,501)
 NA
CRC805564RM5
69352PAG8
PPL CAPITAL FUNDING INC
Hartford Life Insurance Company
CRC
(5,000,000)
(4,999,935)
 NA
CRC69352PAG8
12590YAA4
CPS_16-B A 144A
Hartford Life Insurance Company
CRC
(2,368,310)
(2,367,710)
 NA
CRC12590YAA4
03062AAF3
AMCAR_14-3 C
Hartford Life Insurance Company
CRC
(2,000,000)
(2,000,216)
 NA
CRC03062AAF3
17119XAF6
CCART_14-AA C 144A
Hartford Life Insurance Company
CRC
(1,885,000)
(1,885,000)
 NA
CRC17119XAF6
14313RAG8
CARMX_14-2 D
Hartford Life Insurance Company
CRC
(4,670,000)
(4,669,550)
 NA
CRC14313RAG8
166754AK7
CHEVRON PHILLIPS CHEMICAL CO LLC 144A
Hartford Life Insurance Company
CRC
(27,300,000)
(27,300,000)
 NA
CRC166754AK7
22533WAE9
CAALT_15-1A C 144A
Hartford Life Insurance Company
CRC
(2,250,000)
(2,250,000)
 NA
CRC22533WAE9
268789AA2
E.ON INTERNATIONAL FINANCE B.V. 144A
Hartford Life Insurance Company
CRC
(11,427,000)
(11,427,000)
 NA
CRC268789AA2
31391UC52
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(20,740)
(20,740)
 NA
CRC31391UC52
31400SZ93
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(40,687)
(40,687)
 NA
CRC31400SZ93
60855RAG5
MOLINA HEALTHCARE INC
Hartford Life Insurance Company
CRC
(213,000)
(213,000)
 NA
CRC60855RAG5
92930RAE2
WFRBS_12-C9 C
Hartford Life Insurance Company
CRC
(7,819,000)
(7,830,098)
 NA
CRC92930RAE2
64352VMU2
NCHET_05-4 M1
Hartford Life Insurance Company
CRC
(4,660,101)
(4,660,101)
 NA
CRC64352VMU2
81375WJF4
SABR_06-OP1 M1
Hartford Life Insurance Company
CRC
(1,527,110)
(1,527,362)
 NA
CRC81375WJF4





--------------------------------------------------------------------------------




33843MAA1
FCAT_16-1 A 144A
Hartford Life Insurance Company
CRC
(1,240,182)
(1,240,757)
 NA
CRC33843MAA1
00084DAG5
ABN AMRO BANK NV 144A
Hartford Life Insurance Company
CRC
(5,425,000)
(5,424,311)
 NA
CRC00084DAG5
80283NAG4
SDART_14-1 D
Hartford Life Insurance Company
CRC
(4,190,000)
(4,191,408)
 NA
CRC80283NAG4
31394AGS9
FNMA_04-54 FL
Hartford Life Insurance Company
CRC
(394,511)
(395,138)
 NA
CRC31394AGS9
126670EK0
CWL_05-12 M1
Hartford Life Insurance Company
CRC
(1,395,088)
(1,396,293)
 NA
CRC126670EK0
61748HKZ3
MSM_05-5AR 1A4
Hartford Life Insurance Company
CRC
(1,631,293)
(1,633,884)
 NA
CRC61748HKZ3
33843NAC5
FCAT_16-2 A2 144A
Hartford Life Insurance Company
CRC
(130,222)
(130,438)
 NA
CRC33843NAC5
3138E0Q93
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,546)
(2,545)
 NA
CRC3138E0Q93
BHM0M48Q0
HTFD FAIRWAY GL PN Prvt
Hartford Life Insurance Company
CRC
(240,425)
(241,064)
 NA
CRCBHM0M48Q0
3138EHP30
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(39,987)
(39,985)
 NA
CRC3138EHP30
06051GFH7
BANK OF AMERICA CORP MTN
Hartford Life Insurance Company
CRC
(6,805,000)
(6,852,621)
 NA
CRC06051GFH7
96042CAL5
WLAKE_15-2A D 144A
Hartford Life Insurance Company
CRC
(292,937)
(293,425)
 NA
CRC96042CAL5
87243BAB5
BOARDWALK PIPELINES LP
Hartford Life Insurance Company
CRC
(5,000,000)
(5,000,295)
 NA
CRC87243BAB5
32027NRD5
FFML_05-FF4 M2
Hartford Life Insurance Company
CRC
(1,227,582)
(1,230,213)
 NA
CRC32027NRD5
29445FBH0
EMLT_04-2 M1
Hartford Life Insurance Company
CRC
(1,516,482)
(1,520,343)
 NA
CRC29445FBH0
36179RBX6
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(81,024)
(81,342)
 NA
CRC36179RBX6
004421MF7
ACE_05-HE2 M4
Hartford Life Insurance Company
CRC
(669,798)
(671,755)
 NA
CRC004421MF7
61746BDJ2
MORGAN STANLEY
Hartford Life Insurance Company
CRC
(23,560,000)
(23,681,287)
 NA
CRC61746BDJ2
125581GS1
CIT GROUP INC
Hartford Life Insurance Company
CRC
(2,090,000)
(2,092,613)
 NA
CRC125581GS1
78442FEH7
SLM CORP MTN
Hartford Life Insurance Company
CRC
(1,359,000)
(1,370,348)
 NA
CRC78442FEH7
31396XAL8
FNMA_07-81 AF
Hartford Life Insurance Company
CRC
(432,161)
(434,364)
 NA
CRC31396XAL8
03072SRX5
AMSI_04-R5 M1
Hartford Life Insurance Company
CRC
(106,507)
(107,051)
 NA
CRC03072SRX5
03072STZ8
AMSI_04-R8 M1
Hartford Life Insurance Company
CRC
(1,157,349)
(1,163,292)
 NA
CRC03072STZ8
BHM0LDDB0
HTFD 11850 RIVE PN Prvt
Hartford Life Insurance Company
CRC
(481,138)
(483,597)
 NA
CRCBHM0LDDB0
59748TAA7
MIDLAND COGENERATION VENTURE LP 144A
Hartford Life Insurance Company
CRC
(762,965)
(770,056)
 NA
CRC59748TAA7
83162CVV2
SBAP_13-20J 1
Hartford Life Insurance Company
CRC
(333,004)
(335,398)
 NA
CRC83162CVV2
02005NAR1
ALLY FINANCIAL INC
Hartford Life Insurance Company
CRC
(1,495,000)
(1,500,233)
 NA
CRC02005NAR1





--------------------------------------------------------------------------------




404121AF2
HCA INC
Hartford Life Insurance Company
CRC
(588,000)
(589,470)
 NA
CRC404121AF2
21987DAD6
CORPORACION FINANCIERA DE DESARROL 144A
Hartford Life Insurance Company
CRC
(1,000,000)
(997,500)
 NA
CRC21987DAD6
466112AF6
JBS USA LLC/JBS USA FINANCE INC 144A
Hartford Life Insurance Company
CRC
(1,251,000)
(1,263,885)
 NA
CRC466112AF6
760942BB7
REPUBLICA ORIENT URUGUAY
Hartford Life Insurance Company
CRC
(1,210,000)
(1,234,200)
 NA
CRC760942BB7
BHM0KTYD7
HTFD HARVARD PL PN Prvt
Hartford Life Insurance Company
CRC
(595,676)
(600,811)
 NA
CRCBHM0KTYD7
83162CTR4
SBAP_10-20K 1
Hartford Life Insurance Company
CRC
(1,625,398)
(1,641,525)
 NA
CRC83162CTR4
BHM0KTYC9
HTFD CORONA DEL PN Prvt
Hartford Life Insurance Company
CRC
(595,676)
(601,174)
 NA
CRCBHM0KTYC9
313614XS3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,416)
(1,429)
 NA
CRC313614XS3
83162CUE1
SBAP_11-20H 1
Hartford Life Insurance Company
CRC
(1,702,079)
(1,721,299)
 NA
CRC83162CUE1
345397WF6
FORD MOTOR CREDIT CO LLC
Hartford Life Insurance Company
CRC
(2,200,000)
(2,224,774)
 NA
CRC345397WF6
BHM0L66Z8
HTFD GRI-REGENC PN Prvt
Hartford Life Insurance Company
CRC
(341,455)
(345,488)
 NA
CRCBHM0L66Z8
47010BAA2
JAGUAR LAND ROVER PLC 144A
Hartford Life Insurance Company
CRC
(1,206,000)
(1,224,090)
 NA
CRC47010BAA2
25466AAD3
DISCOVER BANK
Hartford Life Insurance Company
CRC
(14,345,000)
(14,528,544)
 NA
CRC25466AAD3
12527DAF7
CFCRE_11-C2 D 144A
Hartford Life Insurance Company
CRC
(5,000,000)
(5,071,361)
 NA
CRC12527DAF7
55342UAE4
MPT OPERATING PARTNERSHIP LP / MPT
Hartford Life Insurance Company
CRC
(991,000)
(995,955)
 NA
CRC55342UAE4
36223E7F5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(3,163)
(3,206)
 NA
CRC36223E7F5
BHM0L6753
HTFD GRI-REGENC PN Prvt
Hartford Life Insurance Company
CRC
(254,736)
(258,282)
 NA
CRCBHM0L6753
3137G0AX7
STACR_14-DN2 M2
Hartford Life Insurance Company
CRC
(1,438,892)
(1,458,875)
 NA
CRC3137G0AX7
552081AG6
LYONDELLBASELL INDUSTRIES NV
Hartford Life Insurance Company
CRC
(3,833,000)
(3,881,990)
 NA
CRC552081AG6
94973BAA9
WELLS ENTERPRISES INC 144A
Hartford Life Insurance Company
CRC
(1,300,000)
(1,321,970)
 NA
CRC94973BAA9
313401U25
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(5,187)
(5,249)
 NA
CRC313401U25
775109AK7
ROGERS COMMUNICATIONS INC.
Hartford Life Insurance Company
CRC
(4,130,000)
(4,193,640)
 NA
CRC775109AK7
542514JL9
LBMLT_04-6 A3
Hartford Life Insurance Company
CRC
(821,401)
(834,571)
 NA
CRC542514JL9
212015AH4
CONTINENTAL RESOURCES INC
Hartford Life Insurance Company
CRC
(368,000)
(374,489)
 NA
CRC212015AH4
31397U3N7
FNA_11-M2 A3
Hartford Life Insurance Company
CRC
(740,222)
(754,262)
 NA
CRC31397U3N7
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life Insurance Company
CRC
(733,653)
(747,880)
 NA
CRCBHM0JB0A1
21036PAL2
CONSTELLATION BRANDS INC
Hartford Life Insurance Company
CRC
(3,172,000)
(3,248,607)
 NA
CRC21036PAL2





--------------------------------------------------------------------------------




89837LAA3
PRINCETON UNIVERSITY
Hartford Life Insurance Company
CRC
(5,629,000)
(5,733,688)
 NA
CRC89837LAA3
031162AZ3
AMGEN INC.
Hartford Life Insurance Company
CRC
(8,600,000)
(8,775,027)
 NA
CRC031162AZ3
36201GTM7
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(684)
(699)
 NA
CRC36201GTM7
3138XQX63
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(216,938)
(221,814)
 NA
CRC3138XQX63
125581GQ5
CIT GROUP INC
Hartford Life Insurance Company
CRC
(676,000)
(687,411)
 NA
CRC125581GQ5
BHM1DDGR7
CORPORACION NACIONAL DEL COBRE DE RegS
Hartford Life Insurance Company
CRC
(1,600,000)
(1,626,560)
 NA
CRCBHM1DDGR7
06053FAA7
BANK OF AMERICA CORP
Hartford Life Insurance Company
CRC
(15,000,000)
(15,334,065)
 NA
CRC06053FAA7
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
(238,304)
(243,803)
 NA
CRCBHM0JEJL1
31390BFK9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,036)
(1,036)
 NA
CRC31390BFK9
69369EAC3
PERTAMINA PERSERO PT 144A
Hartford Life Insurance Company
CRC
(970,000)
(991,910)
 NA
CRC69369EAC3
3132JN4V6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(301,894)
(309,452)
 NA
CRC3132JN4V6
BHM0JEJN7
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
(235,596)
(241,418)
 NA
CRCBHM0JEJN7
55336VAE0
MPLX LP
Hartford Life Insurance Company
CRC
(5,625,000)
(5,783,248)
 NA
CRC55336VAE0
629377BW1
NRG ENERGY INC
Hartford Life Insurance Company
CRC
(1,344,000)
(1,384,320)
 NA
CRC629377BW1
83162CUA9
SBAP_11-20E 1
Hartford Life Insurance Company
CRC
(1,166,513)
(1,198,240)
 NA
CRC83162CUA9
31371LPS2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(838)
(860)
 NA
CRC31371LPS2
31405CUV9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,172)
(1,203)
 NA
CRC31405CUV9
31418P6N0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,725)
(1,770)
 NA
CRC31418P6N0
3138XFC45
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(48,691)
(50,026)
 NA
CRC3138XFC45
3138X1UK0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(288,321)
(296,229)
 NA
CRC3138X1UK0
82967NAS7
SIRIUS XM RADIO INC 144A
Hartford Life Insurance Company
CRC
(1,012,000)
(1,033,505)
 NA
CRC82967NAS7
3138AVP74
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(93,279)
(95,895)
 NA
CRC3138AVP74
3132JNML8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,264,894)
(1,300,412)
 NA
CRC3132JNML8
3137G0HF9
STACR_15-HQA2 M2
Hartford Life Insurance Company
CRC
(3,750,000)
(3,858,606)
 NA
CRC3137G0HF9
3128M9UZ3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,005,489)
(1,033,721)
 NA
CRC3128M9UZ3
3132JNRG4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(395,082)
(406,176)
 NA
CRC3132JNRG4
3132JNX44
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(696,177)
(715,726)
 NA
CRC3132JNX44





--------------------------------------------------------------------------------




3132JPF49
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(116,938)
(120,221)
 NA
CRC3132JPF49
3132JPSP8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(443,547)
(456,001)
 NA
CRC3132JPSP8
3137G0AL3
STACR_14-DN1 M2
Hartford Life Insurance Company
CRC
(502,825)
(517,785)
 NA
CRC3137G0AL3
444454AB8
HUGHES SATELLITE SYSTEMS CORP
Hartford Life Insurance Company
CRC
(1,344,000)
(1,385,328)
 NA
CRC444454AB8
483007AH3
KAISER ALUMINUM CORPORATION
Hartford Life Insurance Company
CRC
(1,093,000)
(1,123,058)
 NA
CRC483007AH3
BHM0JEJP2
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
(298,615)
(308,442)
 NA
CRCBHM0JEJP2
36201ENY2
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(68,766)
(70,953)
 NA
CRC36201ENY2
87243QAB2
TENET HEALTHCARE CORPORATION
Hartford Life Insurance Company
CRC
(2,103,000)
(2,170,738)
 NA
CRC87243QAB2
853496AB3
STANDARD INDUSTRIES INC 144A
Hartford Life Insurance Company
CRC
(296,000)
(301,180)
 NA
CRC853496AB3
31412VJV1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(422,238)
(434,484)
 NA
CRC31412VJV1
12527EAD0
CFCRE_11-C1 A4 144A
Hartford Life Insurance Company
CRC
(297,059)
(306,904)
 NA
CRC12527EAD0
87264AAL9
T-MOBILE USA INC
Hartford Life Insurance Company
CRC
(5,676,000)
(5,864,046)
 NA
CRC87264AAL9
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
CRC
(699,458)
(723,384)
 NA
CRCBHM0JEHH2
BHM0V0A77
TEEKAY SHUTTLE TANKER FINANCE LLC Prvt
Hartford Life Insurance Company
CRC
(11,517,823)
(11,908,081)
 NA
CRCBHM0V0A77
36202FKM7
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(1,826,475)
(1,887,282)
 NA
CRC36202FKM7
83162CTB9
SBAP_10-20B 1
Hartford Life Insurance Company
CRC
(1,035,681)
(1,072,033)
 NA
CRC83162CTB9
718546AC8
PHILLIPS 66
Hartford Life Insurance Company
CRC
(8,995,000)
(9,300,272)
 NA
CRC718546AC8
83162CTD5
SBAP_10-20C 1
Hartford Life Insurance Company
CRC
(2,399,512)
(2,486,835)
 NA
CRC83162CTD5
71656LBQ3
PETROLEOS MEXICANOS 144A
Hartford Life Insurance Company
CRC
(1,750,000)
(1,809,481)
 NA
CRC71656LBQ3
31418TXF9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,188)
(2,265)
 NA
CRC31418TXF9
83162CTE3
SBAP_10-20D 1
Hartford Life Insurance Company
CRC
(845,344)
(877,721)
 NA
CRC83162CTE3
3137G0GT0
STACR_15-DNA3 M2
Hartford Life Insurance Company
CRC
(1,585,977)
(1,645,099)
 NA
CRC3137G0GT0
31419ABG1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(592,003)
(609,282)
 NA
CRC31419ABG1
31418U2M5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(22,090)
(22,906)
 NA
CRC31418U2M5
31419AHL4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(20,845)
(21,617)
 NA
CRC31419AHL4
BHM03TLB4
HTFD AMB PORTFO PN Prvt
Hartford Life Insurance Company
CRC
(798,103)
(828,219)
 NA
CRCBHM03TLB4
63938CAD0
NAVIENT CORP
Hartford Life Insurance Company
CRC
(322,000)
(334,478)
 NA
CRC63938CAD0





--------------------------------------------------------------------------------




228227BE3
CROWN CASTLE INTERNATIONAL CORP
Hartford Life Insurance Company
CRC
(10,300,000)
(10,698,723)
 NA
CRC228227BE3
BHM0J5AM7
HTFD 840 FIRST PN Prvt
Hartford Life Insurance Company
CRC
(427,984)
(445,185)
 NA
CRCBHM0J5AM7
496902AN7
KINROSS GOLD CORP
Hartford Life Insurance Company
CRC
(318,000)
(329,130)
 NA
CRC496902AN7
31412MLD8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(116,635)
(120,630)
 NA
CRC31412MLD8
3128MCET8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(34,422)
(35,919)
 NA
CRC3128MCET8
881609BB6
TESORO CORP 144A
Hartford Life Insurance Company
CRC
(1,783,000)
(1,858,660)
 NA
CRC881609BB6
55354GAB6
MSCI INC 144A
Hartford Life Insurance Company
CRC
(570,000)
(585,675)
 NA
CRC55354GAB6
02666BAD8
AH4R_15-SFR2 D 144A
Hartford Life Insurance Company
CRC
(2,000,000)
(2,097,568)
 NA
CRC02666BAD8
404121AC9
HCA INC
Hartford Life Insurance Company
CRC
(1,350,000)
(1,412,438)
 NA
CRC404121AC9
BHM0NVNU3
WAKALA GLOBAL SUKUK BHD RegS
Hartford Life Insurance Company
CRC
(1,440,000)
(1,500,034)
 NA
CRCBHM0NVNU3
013817AQ4
ARCONIC INC
Hartford Life Insurance Company
CRC
(1,663,000)
(1,731,599)
 NA
CRC013817AQ4
36202FEH5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(309,315)
(324,928)
 NA
CRC36202FEH5
36202FGW0
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(4,426,344)
(4,650,091)
 NA
CRC36202FGW0
36202FLP9
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(34,003)
(35,725)
 NA
CRC36202FLP9
910047AG4
UNITED CONTINENTAL HOLDINGS INC
Hartford Life Insurance Company
CRC
(168,000)
(174,738)
 NA
CRC910047AG4
36202FCN4
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(1,954,564)
(2,054,353)
 NA
CRC36202FCN4
445545AD8
HUNGARY (REPUBLIC OF)
Hartford Life Insurance Company
CRC
(1,192,000)
(1,247,428)
 NA
CRC445545AD8
651290AP3
NEWFIELD EXPLORATION COMPANY
Hartford Life Insurance Company
CRC
(1,722,000)
(1,799,490)
 NA
CRC651290AP3
31293EFM7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(23,633)
(24,829)
 NA
CRC31293EFM7
228227BD5
CROWN CASTLE INTERNATIONAL CORP
Hartford Life Insurance Company
CRC
(8,183,000)
(8,621,404)
 NA
CRC228227BD5
219868BN5
CORPORACION ANDINA DE FOMENTO
Hartford Life Insurance Company
CRC
(3,340,000)
(3,512,544)
 NA
CRC219868BN5
36201BBR6
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(1,850)
(1,953)
 NA
CRC36201BBR6
31297BAK8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,948)
(3,118)
 NA
CRC31297BAK8
88160QAM5
TESORO LOGISTICS LP
Hartford Life Insurance Company
CRC
(157,000)
(167,717)
 NA
CRC88160QAM5
BHM1CVL68
KAZAKHSTAN (REPUBLIC OF) MTN RegS
Hartford Life Insurance Company
CRC
(1,000,000)
(1,065,100)
 NA
CRCBHM1CVL68
445545AH9
HUNGARY (REPUBLIC OF)
Hartford Life Insurance Company
CRC
(2,100,000)
(2,235,072)
 NA
CRC445545AH9
3620A9SH5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(588,834)
(629,433)
 NA
CRC3620A9SH5





--------------------------------------------------------------------------------




444454AA0
HUGHES SATELLITE SYSTEMS CORP
Hartford Life Insurance Company
CRC
(1,150,000)
(1,226,763)
 NA
CRC444454AA0
31400JPF0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,405)
(1,498)
 NA
CRC31400JPF0
BHM0K0385
CROATIA REPUBLIC OF (GOVERNMENT) RegS
Hartford Life Insurance Company
CRC
(1,060,000)
(1,124,997)
 NA
CRCBHM0K0385
31408AAK6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(494)
(529)
 NA
CRC31408AAK6
31402KCE2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,286)
(1,378)
 NA
CRC31402KCE2
31416BVH8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,839)
(7,327)
 NA
CRC31416BVH8
31402EAQ1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,928)
(3,137)
 NA
CRC31402EAQ1
31400JSJ9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,206)
(1,292)
 NA
CRC31400JSJ9
36202FB47
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(148,387)
(159,492)
 NA
CRC36202FB47
595112BG7
MICRON TECHNOLOGY INC 144A
Hartford Life Insurance Company
CRC
(1,144,000)
(1,228,713)
 NA
CRC595112BG7
530715AJ0
LIBERTY INTERACTIVE LLC
Hartford Life Insurance Company
CRC
(1,027,000)
(1,093,118)
 NA
CRC530715AJ0
40429CGD8
HSBC FINANCE CORP
Hartford Life Insurance Company
CRC
(2,990,000)
(3,209,481)
 NA
CRC40429CGD8
BHM0JZ7U7
LITHUANIA REPUBLIC OF (GOVERNMENT RegS
Hartford Life Insurance Company
CRC
(1,610,000)
(1,721,090)
 NA
CRCBHM0JZ7U7
03938LAX2
ARCELORMITTAL SA
Hartford Life Insurance Company
CRC
(2,394,000)
(2,561,580)
 NA
CRC03938LAX2
445545AE6
HUNGARY (REPUBLIC OF)
Hartford Life Insurance Company
CRC
(1,720,000)
(1,844,425)
 NA
CRC445545AE6
36213EYA8
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(19,376)
(20,903)
 NA
CRC36213EYA8
31296NKW6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(95,127)
(102,030)
 NA
CRC31296NKW6
31296NGG6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,007,441)
(1,084,199)
 NA
CRC31296NGG6
31405STM6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(14,579)
(15,656)
 NA
CRC31405STM6
31407DWC5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,490)
(1,600)
 NA
CRC31407DWC5
31407KTV1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(8,154)
(8,760)
 NA
CRC31407KTV1
31415WCV3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,815)
(3,025)
 NA
CRC31415WCV3
31408XRK8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,479)
(3,738)
 NA
CRC31408XRK8
31401MBK6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(237,533)
(255,310)
 NA
CRC31401MBK6
31297AQZ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(44,326)
(47,576)
 NA
CRC31297AQZ0
31407TRG7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(9,614)
(10,391)
 NA
CRC31407TRG7
31408YMG0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(10,376)
(11,204)
 NA
CRC31408YMG0





--------------------------------------------------------------------------------




31297A6E9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(29,059)
(31,382)
 NA
CRC31297A6E9
31402VYD6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(58,633)
(63,449)
 NA
CRC31402VYD6
31407VVA0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(13,790)
(14,967)
 NA
CRC31407VVA0
36213GAL5
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(2,804)
(3,060)
 NA
CRC36213GAL5
31408XQF0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(11,212)
(12,140)
 NA
CRC31408XQF0
31409C3W3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(8,573)
(9,300)
 NA
CRC31409C3W3
31407RVY7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,791)
(4,113)
 NA
CRC31407RVY7
31405SFX7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,705)
(1,839)
 NA
CRC31405SFX7
65473QAV5
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
CRC
(5,647,000)
(6,163,813)
 NA
CRC65473QAV5
31407YES4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(11,696)
(12,696)
 NA
CRC31407YES4
31409FJQ2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(4,388)
(4,764)
 NA
CRC31409FJQ2
31407PW38
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,259)
(1,367)
 NA
CRC31407PW38
31405VD38
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(193,656)
(210,312)
 NA
CRC31405VD38
31407V3P8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,088)
(1,182)
 NA
CRC31407V3P8
31408CT97
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,678)
(2,911)
 NA
CRC31408CT97
31407CKC0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,998)
(7,606)
 NA
CRC31407CKC0
31407LFY8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,702)
(7,285)
 NA
CRC31407LFY8
B0A0GB8L2
LEGG MASON MTGE CAPITAL (WALGREEN) Prvt
Hartford Life Insurance Company
CRC
(599,850)
(656,241)
 NA
CRCB0A0GB8L2
31416CAR7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(242,234)
(263,785)
 NA
CRC31416CAR7
31391XQX0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(91,582)
(99,777)
 NA
CRC31391XQX0
31296XHJ7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(37,284)
(40,567)
 NA
CRC31296XHJ7
31402RUN7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(324,575)
(353,557)
 NA
CRC31402RUN7
31418MA28
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(207,927)
(226,703)
 NA
CRC31418MA28
31403AZ57
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(342,900)
(375,130)
 NA
CRC31403AZ57
31405VAT4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(287,160)
(313,897)
 NA
CRC31405VAT4
31403HYK0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(203,398)
(222,491)
 NA
CRC31403HYK0
31400JRY7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(154,936)
(169,679)
 NA
CRC31400JRY7





--------------------------------------------------------------------------------




BHM0K4486
MERRITT INDUSTR PN Prvt
Hartford Life Insurance Company
CRC
(7,718,592)
(8,515,063)
 NA
CRCBHM0K4486
31296NLC9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(274,297)
(300,948)
 NA
CRC31296NLC9
31412NSL1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(24,258)
(26,710)
 NA
CRC31412NSL1
31418UZ64
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(116,221)
(128,022)
 NA
CRC31418UZ64
552953BX8
MGM RESORTS INTERNATIONAL
Hartford Life Insurance Company
CRC
(671,000)
(739,778)
 NA
CRC552953BX8
31410C2M3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(150,339)
(166,438)
 NA
CRC31410C2M3
31410XB88
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(163,668)
(181,575)
 NA
CRC31410XB88
31368HK28
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(9,633)
(10,734)
 NA
CRC31368HK28
31371FUG5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(48)
(54)
 NA
CRC31371FUG5
31371GMR8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(10,442)
(11,636)
 NA
CRC31371GMR8
31371HCR7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(37)
(41)
 NA
CRC31371HCR7
31371HX94
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(214)
(239)
 NA
CRC31371HX94
31371KBS9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(59)
(66)
 NA
CRC31371KBS9
31371KN49
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,593)
(1,775)
 NA
CRC31371KN49
31371KYS4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(4,215)
(4,697)
 NA
CRC31371KYS4
31371KZC8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(15,575)
(17,355)
 NA
CRC31371KZC8
31374QZB4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(523)
(583)
 NA
CRC31374QZB4
31374TJV2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(93)
(104)
 NA
CRC31374TJV2
31374TRJ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(12,716)
(14,170)
 NA
CRC31374TRJ0
31374Y2V9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(597)
(665)
 NA
CRC31374Y2V9
31376J2G3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(635)
(707)
 NA
CRC31376J2G3
31379E3G0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(98)
(109)
 NA
CRC31379E3G0
31379VUA5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(73)
(82)
 NA
CRC31379VUA5
31380TV81
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(379)
(423)
 NA
CRC31380TV81
31380VD29
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(349)
(389)
 NA
CRC31380VD29
31380YBY5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(409)
(456)
 NA
CRC31380YBY5
31381AMX6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,772)
(1,974)
 NA
CRC31381AMX6





--------------------------------------------------------------------------------




31382GZJ9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(96)
(107)
 NA
CRC31382GZJ9
31382KPD4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(11)
(12)
 NA
CRC31382KPD4
31382RNY5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(735)
(819)
 NA
CRC31382RNY5
31382SE72
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(157)
(175)
 NA
CRC31382SE72
31383DVT7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(306)
(341)
 NA
CRC31383DVT7
31383EFV8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(15)
(17)
 NA
CRC31383EFV8
31383M2L6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(69)
(77)
 NA
CRC31383M2L6
31384WG87
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(51)
(56)
 NA
CRC31384WG87
31385HQR6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(86)
(96)
 NA
CRC31385HQR6
31385HSL7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(202)
(225)
 NA
CRC31385HSL7
31385HZE5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(88)
(98)
 NA
CRC31385HZE5
31385JJ82
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(82)
(92)
 NA
CRC31385JJ82
31385JJD1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,690)
(7,455)
 NA
CRC31385JJD1
31385JJF6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(4,683)
(5,219)
 NA
CRC31385JJF6
31385JK64
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(9,554)
(10,646)
 NA
CRC31385JK64
31385JRL4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(5,699)
(6,350)
 NA
CRC31385JRL4
31385WQJ1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(239)
(266)
 NA
CRC31385WQJ1
31385WV63
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(160)
(179)
 NA
CRC31385WV63
31385WYY9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(78)
(87)
 NA
CRC31385WYY9
31385WZ77
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(27)
(30)
 NA
CRC31385WZ77
31385WZT9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(69,915)
(77,908)
 NA
CRC31385WZT9
31385XNP8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(113,698)
(126,698)
 NA
CRC31385XNP8
31386GJV6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(13)
(14)
 NA
CRC31386GJV6
31387BUY7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,327)
(1,479)
 NA
CRC31387BUY7
31387DUW7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(43)
(48)
 NA
CRC31387DUW7
31387EFJ1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(88)
(98)
 NA
CRC31387EFJ1
31387KK77
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(893)
(995)
 NA
CRC31387KK77





--------------------------------------------------------------------------------




31387QUP3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(93)
(103)
 NA
CRC31387QUP3
31387V4D8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(145)
(162)
 NA
CRC31387V4D8
31387WTE7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(58)
(64)
 NA
CRC31387WTE7
31388CMV9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(767)
(854)
 NA
CRC31388CMV9
31388KWY4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(25,489)
(28,403)
 NA
CRC31388KWY4
31388XTD6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(603)
(672)
 NA
CRC31388XTD6
31389AD26
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,672)
(4,092)
 NA
CRC31389AD26
31389DYC5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(5,616)
(6,258)
 NA
CRC31389DYC5
31389GM49
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(11)
(12)
 NA
CRC31389GM49
31389JVJ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(128)
(142)
 NA
CRC31389JVJ0
31389NKH7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(63)
(70)
 NA
CRC31389NKH7
31389NTK1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(11)
(12)
 NA
CRC31389NTK1
31389S6W9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(9,447)
(10,527)
 NA
CRC31389S6W9
31389VMF1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(58)
(65)
 NA
CRC31389VMF1
31389WGN9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(10,037)
(11,185)
 NA
CRC31389WGN9
31390ABH2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(388)
(432)
 NA
CRC31390ABH2
31390ESP8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(493)
(549)
 NA
CRC31390ESP8
31390GPV3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(972)
(1,084)
 NA
CRC31390GPV3
31390JCP4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(16)
(18)
 NA
CRC31390JCP4
31390L3V6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(274)
(305)
 NA
CRC31390L3V6
31390MHU1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(25)
(28)
 NA
CRC31390MHU1
31390MVF8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(97)
(108)
 NA
CRC31390MVF8
31390PBX4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,394)
(3,782)
 NA
CRC31390PBX4
31390PGD3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(8,948)
(9,971)
 NA
CRC31390PGD3
31390PPL5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,268)
(1,413)
 NA
CRC31390PPL5
31390RFA6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(12)
(13)
 NA
CRC31390RFA6
31390SV81
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,260)
(2,519)
 NA
CRC31390SV81





--------------------------------------------------------------------------------




31390SWU1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(5)
(6)
 NA
CRC31390SWU1
31390T2Q1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,736)
(7,507)
 NA
CRC31390T2Q1
31390TUG2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(74)
(83)
 NA
CRC31390TUG2
31390TVF3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(665)
(741)
 NA
CRC31390TVF3
31390UXA9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(737)
(821)
 NA
CRC31390UXA9
31390W4C3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(139)
(155)
 NA
CRC31390W4C3
31390YR83
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,722)
(1,919)
 NA
CRC31390YR83
31391AV22
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(20,009)
(22,297)
 NA
CRC31391AV22
31391BMR5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(152)
(169)
 NA
CRC31391BMR5
31391FXX1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,211)
(3,578)
 NA
CRC31391FXX1
31391K5X1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(57,262)
(63,809)
 NA
CRC31391K5X1
31391LX75
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(108)
(120)
 NA
CRC31391LX75
31391TWH7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(274)
(306)
 NA
CRC31391TWH7
31400EAV2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(467)
(520)
 NA
CRC31400EAV2
31400WRT9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(8,821)
(9,830)
 NA
CRC31400WRT9
31402C3V2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(4,876)
(5,434)
 NA
CRC31402C3V2
31402FG41
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(10,695)
(11,918)
 NA
CRC31402FG41
31402VS43
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(5,427)
(6,047)
 NA
CRC31402VS43
31403AYD1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(5,422)
(6,042)
 NA
CRC31403AYD1
31403BB85
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,461)
(3,857)
 NA
CRC31403BB85
31403CPJ4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(665)
(741)
 NA
CRC31403CPJ4
31403NQC4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(10,660)
(11,878)
 NA
CRC31403NQC4
31403QQN3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(238)
(265)
 NA
CRC31403QQN3
31403RC89
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(28,946)
(32,255)
 NA
CRC31403RC89
31403YLX9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,248)
(1,391)
 NA
CRC31403YLX9
31404CA67
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(4,823)
(5,374)
 NA
CRC31404CA67
31404GYW5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(331)
(369)
 NA
CRC31404GYW5





--------------------------------------------------------------------------------




31404KJM5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,021)
(1,138)
 NA
CRC31404KJM5
31404P3D1
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(955)
(1,064)
 NA
CRC31404P3D1
31404QUM9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,305)
(3,683)
 NA
CRC31404QUM9
31404SA96
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(959)
(1,068)
 NA
CRC31404SA96
31404UYC8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,795)
(2,000)
 NA
CRC31404UYC8
31404YSU7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(772)
(860)
 NA
CRC31404YSU7
31405ADK6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(378)
(421)
 NA
CRC31405ADK6
31410K5K6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(396,327)
(441,639)
 NA
CRC31410K5K6
3137G0EW5
STACR_15-DNA1 M3
Hartford Life Insurance Company
CRC
(3,625,000)
(4,033,035)
 NA
CRC3137G0EW5
81211KAK6
SEALED AIR CORPORATION 144A
Hartford Life Insurance Company
CRC
(233,000)
(257,465)
 NA
CRC81211KAK6
31401MFB2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(202,487)
(225,931)
 NA
CRC31401MFB2
31391CKQ7
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,942)
(7,746)
 NA
CRC31391CKQ7
718286BN6
PHILIPPINES (REPUBLIC OF)
Hartford Life Insurance Company
CRC
(2,000,000)
(2,198,180)
 NA
CRC718286BN6
31413UTQ2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(298,431)
(331,680)
 NA
CRC31413UTQ2
31368HKZ5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(46)
(52)
 NA
CRC31368HKZ5
31385JKZ0
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(1,201)
(1,342)
 NA
CRC31385JKZ0
36200VX99
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(52,292)
(58,524)
 NA
CRC36200VX99
36200WC90
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(21,929)
(24,543)
 NA
CRC36200WC90
36200XY52
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(53,696)
(60,096)
 NA
CRC36200XY52
36201CLN2
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(2,530)
(2,832)
 NA
CRC36201CLN2
36201FXX0
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(96,564)
(108,074)
 NA
CRC36201FXX0
36213ANM2
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(6,806)
(7,618)
 NA
CRC36213ANM2
31386MZB9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(8,905)
(9,955)
 NA
CRC31386MZB9
3128KRWQ3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(839,819)
(936,874)
 NA
CRC3128KRWQ3
31384WLN8
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(6,458)
(7,231)
 NA
CRC31384WLN8
31385WW88
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(45)
(50)
 NA
CRC31385WW88
31385JNG9
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(458)
(515)
 NA
CRC31385JNG9





--------------------------------------------------------------------------------




36202DZZ7
Ginnie Agency MBS
Hartford Life Insurance Company
CRC
(123,255)
(137,803)
 NA
CRC36202DZZ7
31283HY58
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(303,995)
(342,553)
 NA
CRC31283HY58
31287WDA3
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(956)
(1,078)
 NA
CRC31287WDA3
31371KP88
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(13,437)
(15,080)
 NA
CRC31371KP88
31391L5L5
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(261)
(295)
 NA
CRC31391L5L5
31402DF39
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(2,595)
(2,952)
 NA
CRC31402DF39
459745GK5
INTERNATIONAL LEASE FINANCE CORP
Hartford Life Insurance Company
CRC
(3,374,000)
(3,891,032)
 NA
CRC459745GK5
BHM0627E0
BASIN ELECTRIC POWER COOPERATIVE I Prvt
Hartford Life Insurance Company
CRC
(250,000)
(291,275)
 NA
CRCBHM0627E0
715638BM3
PERU (THE REPUBLIC OF)
Hartford Life Insurance Company
CRC
(1,220,000)
(1,403,000)
 NA
CRC715638BM3
BHM1CVL76
KAZAKHSTAN (REPUBLIC OF) MTN RegS
Hartford Life Insurance Company
CRC
(1,000,000)
(1,191,500)
 NA
CRCBHM1CVL76
BRS3B9085
INDONESIA (REPUBLIC OF ) RegS
Hartford Life Insurance Company
CRC
(1,885,000)
(2,191,661)
 NA
CRCBRS3B9085
36186CBY8
ALLY FINANCIAL INC
Hartford Life Insurance Company
CRC
(754,000)
(904,800)
 NA
CRC36186CBY8
714264AF5
PERNOD-RICARD SA 144A
Hartford Life Insurance Company
CRC
(5,870,000)
(5,870,000)
 NA
CRC714264AF5
72650RAP7
PLAINS ALL AMERICAN PIPELINE LP
Hartford Life Insurance Company
CRC
(3,295,000)
(3,295,000)
 NA
CRC72650RAP7
44923QAH7
HYUNDAI CAPITAL AMERICA 144A
Hartford Life Insurance Company
CRC
(9,645,000)
(9,645,000)
 NA
CRC44923QAH7
62718QAA3
MURRAY STREET INVESTMENT TRUST I
Hartford Life Insurance Company
CRC
(12,175,000)
(12,175,000)
 NA
CRC62718QAA3
65557FAB2
NORDEA BANK AB 144A
Hartford Life Insurance Company
CRC
(15,000,000)
(15,000,000)
 NA
CRC65557FAB2
55608PAE4
MACQUARIE BANK LTD MTN 144A
Hartford Life Insurance Company
CRC
(4,490,000)
(4,490,000)
 NA
CRC55608PAE4
717081DQ3
PFIZER INC
Hartford Life Insurance Company
CRC
(6,349,000)
(6,349,000)
 NA
CRC717081DQ3
233851AP9
DAIMLER FINANCE NORTH AMERICA LLC 144A
Hartford Life Insurance Company
CRC
(5,000,000)
(5,000,000)
 NA
CRC233851AP9
31371KQE4
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,923)
(3,923)
 NA
CRC31371KQE4
02581FYA1
AMERICAN EXPRESS CENTURION BANK
Hartford Life Insurance Company
CRC
(10,000,000)
(10,000,000)
 NA
CRC02581FYA1
701776AM8
PARCSR_07-12 (IG8 10-15%) 144A
Hartford Life Insurance Company
CRC
(100,000,000)
(100,000,000)
 NA
CRC701776AM8
858271AA7
STEELRIVER TRANSMISSION COMPANY LL Prvt
Hartford Life Insurance Company
CRC
(9,869,559)
(9,869,559)
 NA
CRC858271AA7
912828XP0
TREASURY NOTE
Hartford Life Insurance Company
CRC
(5,170,000)
(5,170,000)
 NA
CRC912828XP0
BHM02QEM5
HTFD LION INDUS PN Prvt
Hartford Life Insurance Company
CRC
(25,845,851)
(25,845,851)
 NA
CRCBHM02QEM5
87020PAA5
SWEDBANK AB 144A
Hartford Life Insurance Company
CRC
(3,765,000)
(3,765,000)
 NA
CRC87020PAA5





--------------------------------------------------------------------------------




68233JAK0
ONCOR ELECTRIC DELIVERY CO LLC
Hartford Life Insurance Company
CRC
(13,950,000)
(13,950,000)
 NA
CRC68233JAK0
505742AC0
LADDER CAPITAL FINANCE HOLDINGS LL
Hartford Life Insurance Company
CRC
(2,082,000)
(2,082,000)
 NA
CRC505742AC0
42824CAS8
HEWLETT PACKARD ENTERPRISE CO
Hartford Life Insurance Company
CRC
(4,500,000)
(4,500,000)
 NA
CRC42824CAS8
BHM0JA815
SCHREIBER FOODS INC Prvt
Hartford Life Insurance Company
CRC
(7,000,000)
(7,000,000)
 NA
CRCBHM0JA815
843646AN0
SOUTHERN POWER COMPANY
Hartford Life Insurance Company
CRC
(5,346,000)
(5,346,000)
 NA
CRC843646AN0
BHM0WHSY1
AMETEK INC Prvt
Hartford Life Insurance Company
CRC
(5,000,000)
(5,000,000)
 NA
CRCBHM0WHSY1
BHM1K1266
PNG CO LLC Prvt
Hartford Life Insurance Company
CRC
(3,300,000)
(3,300,000)
 NA
CRCBHM1K1266
61761JVM8
MORGAN STANLEY
Hartford Life Insurance Company
CRC
(15,900,000)
(15,900,000)
 NA
CRC61761JVM8
465685AE5
ITC HOLDINGS CORP 144A
Hartford Life Insurance Company
CRC
(10,591,000)
(10,652,428)
 NA
CRC465685AE5
14042E3V0
CAPITAL ONE NA/MCLEAN VA
Hartford Life Insurance Company
CRC
(9,125,000)
(9,125,000)
 NA
CRC14042E3V0
BHM0M35G7
HTFD THE RIDGEW PN Prvt
Hartford Life Insurance Company
CRC
(10,000,000)
(10,000,000)
 NA
CRCBHM0M35G7
053643AG7
AVEST_06-1A C 144A
Hartford Life Insurance Company
CRC
(3,315,000)
(3,315,000)
 NA
CRC053643AG7
89236TCX1
TOYOTA MOTOR CREDIT CORP MTN
Hartford Life Insurance Company
CRC
(5,444,000)
(5,444,000)
 NA
CRC89236TCX1
04363UAC0
ASCIANO FINANCE LTD 144A
Hartford Life Insurance Company
CRC
(10,411,000)
(10,411,000)
 NA
CRC04363UAC0
362320AZ6
GTE CORP
Hartford Life Insurance Company
CRC
(10,400,000)
(10,400,000)
 NA
CRC362320AZ6
151020AK0
CELGENE CORPORATION
Hartford Life Insurance Company
CRC
(8,000,000)
(8,036,000)
 NA
CRC151020AK0
694308GN1
PACIFIC GAS & ELECTRIC CO
Hartford Life Insurance Company
CRC
(10,000,000)
(10,379,000)
 NA
CRC694308GN1
BHM0LC9M1
HTFD EVERGREEN PN Prvt
Hartford Life Insurance Company
CRC
(15,513,627)
(15,513,627)
 NA
CRCBHM0LC9M1
56585AAK8
MARATHON PETROLEUM CORP
Hartford Life Insurance Company
CRC
(3,000,000)
(3,012,600)
 NA
CRC56585AAK8
62854AAA2
MYLAN NV 144A
Hartford Life Insurance Company
CRC
(5,390,000)
(5,409,404)
 NA
CRC62854AAA2
075887AU3
BECTON DICKINSON AND COMPANY
Hartford Life Insurance Company
CRC
(16,995,000)
(18,058,887)
 NA
CRC075887AU3
30165QAC4
EART_14-1A C 144A
Hartford Life Insurance Company
CRC
(1,615,000)
(1,615,000)
 NA
CRC30165QAC4
17305EDY8
CCCIT_07-A8 A8
Hartford Life Insurance Company
CRC
(6,400,000)
(6,400,000)
 NA
CRC17305EDY8
03062AAE6
AMCAR_14-3 B
Hartford Life Insurance Company
CRC
(2,000,000)
(2,000,000)
 NA
CRC03062AAE6
14313QAF2
CARMX_14-1 C
Hartford Life Insurance Company
CRC
(1,840,000)
(1,840,000)
 NA
CRC14313QAF2
BHM0W7MC7
LEVEL 3 FINANCING INC TL-B2 Prvt
Hartford Life Insurance Company
CRC
(1,777,000)
(1,777,000)
 NA
CRCBHM0W7MC7
96524UAC2
WITEH_06-4A B 144A
Hartford Life Insurance Company
CRC
(1,901,000)
(1,901,000)
 NA
CRC96524UAC2





--------------------------------------------------------------------------------




96524UAD0
WITEH_06-4A C 144A
Hartford Life Insurance Company
CRC
(2,620,000)
(2,620,000)
 NA
CRC96524UAD0
161571FU3
CHAIT_13-A1 A1
Hartford Life Insurance Company
CRC
(11,750,000)
(11,750,000)
 NA
CRC161571FU3
BHM12L080
TRANSDIGM INC TL-C Prvt
Hartford Life Insurance Company
CRC
(1,974,154)
(1,974,154)
 NA
CRCBHM12L080
02587RAA5
AMXCA_12-4 C 144A
Hartford Life Insurance Company
CRC
(15,000,000)
(15,000,000)
 NA
CRC02587RAA5
48123VAB8
J2 GLOBAL INC
Hartford Life Insurance Company
CRC
(2,657,000)
(2,710,140)
 NA
CRC48123VAB8
941574AB1
WTFRT_07-1A A2 144A
Hartford Life Insurance Company
CRC
(1,800,000)
(1,800,000)
 NA
CRC941574AB1
BHM1C6FW3
CABELAS INCORPORATED Prvt
Hartford Life Insurance Company
CRC
(17,000,000)
(17,000,000)
 NA
CRCBHM1C6FW3
14313QAG0
CARMX_14-1 D
Hartford Life Insurance Company
CRC
(2,200,000)
(2,200,000)
 NA
CRC14313QAG0
78443CAZ7
SLMA_03-C A2
Hartford Life Insurance Company
CRC
(3,058,725)
(3,058,725)
 NA
CRC78443CAZ7
319963BE3
FIRST DATA CORPORATION 144A
Hartford Life Insurance Company
CRC
(1,068,000)
(1,068,000)
 NA
CRC319963BE3
57701RAA0
MATTAMY GROUP CORP 144A
Hartford Life Insurance Company
CRC
(1,526,000)
(1,550,874)
 NA
CRC57701RAA0
BHM1KFGX1
NXP BV TL B Prvt
Hartford Life Insurance Company
CRC
(1,345,625)
(1,345,625)
 NA
CRCBHM1KFGX1
46186GAJ2
INWD_06-1A C 144A
Hartford Life Insurance Company
CRC
(2,397,000)
(2,397,000)
 NA
CRC46186GAJ2
959319AG9
WESTERN REFINING INC
Hartford Life Insurance Company
CRC
(1,330,000)
(1,371,629)
 NA
CRC959319AG9
224607AD3
CRTOS_07-1A C 144A
Hartford Life Insurance Company
CRC
(5,481,000)
(5,481,000)
 NA
CRC224607AD3
374825AA5
GIBSON ENERGY INC 144A
Hartford Life Insurance Company
CRC
(1,243,000)
(1,285,013)
 NA
CRC374825AA5
BHM0JLKV1
HTFD KINGSTOWNE PN Prvt
Hartford Life Insurance Company
CRC
(8,887,858)
(9,513,563)
 NA
CRCBHM0JLKV1
88160QAD5
TESORO LOGISTICS LP/TESORO LOGISTI
Hartford Life Insurance Company
CRC
(1,133,000)
(1,167,670)
 NA
CRC88160QAD5
33882VAL9
FLAT_12-1A A2R 144A
Hartford Life Insurance Company
CRC
(2,000,000)
(2,000,000)
 NA
CRC33882VAL9
20605PAC5
CONCHO RESOURCES INC
Hartford Life Insurance Company
CRC
(1,428,000)
(1,428,000)
 NA
CRC20605PAC5
BHM0M39B4
HTFD VILLAGE SH PN Prvt
Hartford Life Insurance Company
CRC
(15,543,972)
(15,543,972)
 NA
CRCBHM0M39B4
14309JAQ0
CGMS_12-1AR BR 144A
Hartford Life Insurance Company
CRC
(8,074,000)
(8,074,000)
 NA
CRC14309JAQ0
14309JAS6
CGMS_12-1AR CR 144A
Hartford Life Insurance Company
CRC
(9,721,000)
(9,721,000)
 NA
CRC14309JAS6
277345AE4
EASTL_07-1A A2B 144A
Hartford Life Insurance Company
CRC
(16,323,000)
(16,323,000)
 NA
CRC277345AE4
21036PAH1
CONSTELLATION BRANDS INC
Hartford Life Insurance Company
CRC
(10,108,000)
(11,296,701)
 NA
CRC21036PAH1
382550BC4
GOODYEAR TIRE & RUBBER COMPANY (TH
Hartford Life Insurance Company
CRC
(1,182,000)
(1,182,000)
 NA
CRC382550BC4
16524RAE3
WILLIAMS PARTNERS LP/ACMP FINANCE
Hartford Life Insurance Company
CRC
(9,555,000)
(9,555,000)
 NA
CRC16524RAE3





--------------------------------------------------------------------------------




95736XAB4
WCHC_07-1A A1B 144A
Hartford Life Insurance Company
CRC
(10,350,000)
(10,350,000)
 NA
CRC95736XAB4
858119AV2
STEEL DYNAMICS INC
Hartford Life Insurance Company
CRC
(1,574,000)
(1,623,266)
 NA
CRC858119AV2
69688XAC5
PLMRS_14-1A A2 144A
Hartford Life Insurance Company
CRC
(3,424,000)
(3,424,000)
 NA
CRC69688XAC5
69688XAE1
PLMRS_14-1A B 144A
Hartford Life Insurance Company
CRC
(2,250,000)
(2,250,000)
 NA
CRC69688XAE1
20605PAE1
CONCHO RESOURCES INC
Hartford Life Insurance Company
CRC
(1,923,000)
(1,975,883)
 NA
CRC20605PAE1
12627UAB7
COAS_14-1A A2 144A
Hartford Life Insurance Company
CRC
(1,500,000)
(1,500,000)
 NA
CRC12627UAB7
35553AAL8
FRASR_12-7A A2R 144A
Hartford Life Insurance Company
CRC
(3,243,000)
(3,243,000)
 NA
CRC35553AAL8
BHM1KBQH4
WESTERN DIGITAL CORPORATION TL B Prvt
Hartford Life Insurance Company
CRC
(1,286,336)
(1,286,336)
 NA
CRCBHM1KBQH4
26613TAF7
DUPONT FABROS TECHNOLOGY LP
Hartford Life Insurance Company
CRC
(1,253,000)
(1,253,000)
 NA
CRC26613TAF7
48274DAA7
KVK_12-1A A 144A
Hartford Life Insurance Company
CRC
(4,444,853)
(4,444,853)
 NA
CRC48274DAA7
04941DAL9
ATCLO_12-2A BR 144A
Hartford Life Insurance Company
CRC
(2,700,000)
(2,700,000)
 NA
CRC04941DAL9
04941DAN5
ATCLO_12-2A CR 144A
Hartford Life Insurance Company
CRC
(3,600,000)
(3,600,000)
 NA
CRC04941DAN5
920479AA0
VALVOLINE FINCO TWO LLC 144A
Hartford Life Insurance Company
CRC
(1,512,000)
(1,512,000)
 NA
CRC920479AA0
04941CAN7
ATCLO_12-1A A2LR 144A
Hartford Life Insurance Company
CRC
(2,800,000)
(2,800,000)
 NA
CRC04941CAN7
04941CAQ0
ATCLO_12-1A A3LR 144A
Hartford Life Insurance Company
CRC
(1,500,000)
(1,500,000)
 NA
CRC04941CAQ0
74982GAP6
RACEP_12-7A BR 144A
Hartford Life Insurance Company
CRC
(4,500,000)
(4,500,000)
 NA
CRC74982GAP6
36804PAF3
GATX CORP 144A
Hartford Life Insurance Company
CRC
(5,807,907)
(6,109,105)
 NA
CRC36804PAF3
26250JAJ9
DRSLF_12-25A B1R 144A
Hartford Life Insurance Company
CRC
(2,000,000)
(2,000,000)
 NA
CRC26250JAJ9
69689XAC4
PSTAT_16-3A A2 144A
Hartford Life Insurance Company
CRC
(2,800,000)
(2,800,000)
 NA
CRC69689XAC4
69689XAE0
PSTAT_16-3A B 144A
Hartford Life Insurance Company
CRC
(2,500,000)
(2,500,000)
 NA
CRC69689XAE0
87612BAZ5
TARGA RESOURCES PARTNERS LP/TARGA 144A
Hartford Life Insurance Company
CRC
(1,107,000)
(1,107,000)
 NA
CRC87612BAZ5
03674XAG1
ANTERO RESOURCES CORP 144A
Hartford Life Insurance Company
CRC
(1,784,000)
(1,784,000)
 NA
CRC03674XAG1
31389XE41
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(35,089)
(35,089)
 NA
CRC31389XE41
31390F4K2
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(27,943)
(27,943)
 NA
CRC31390F4K2
31390RMY6
Freddie /Fannie Agency MBS
Hartford Life Insurance Company
CRC
(3,209)
(3,209)
 NA
CRC31390RMY6
04541GRM6
ABSHE_05-HE4 M3
Hartford Life Insurance Company
CRC
(2,343,676)
(2,343,676)
 NA
CRC04541GRM6
19075CAD5
CWCI_07-C2 A3
Hartford Life Insurance Company
CRC
(3,044,917)
(3,044,917)
 NA
CRC19075CAD5





--------------------------------------------------------------------------------




92978TAE1
WBCMT_07-C31 A4
Hartford Life Insurance Company
CRC
(9,933,721)
(9,933,721)
 NA
CRC92978TAE1
17313KAF8
CGCMT_08-C7 A4
Hartford Life Insurance Company
CRC
(13,714,906)
(13,714,906)
 NA
CRC17313KAF8
59025KAE2
MLMT_07-C1 A4
Hartford Life Insurance Company
CRC
(16,962,062)
(16,962,062)
 NA
CRC59025KAE2
350910AQ8
FTST_06-4TS X 144A
Hartford Life Insurance Company
LC2
(571,355)
(3,298)
 NA
LC2350910AQ8
3137BGK32
FHMS_K043 X1
Hartford Life Insurance Company
LC2
(23,667)
(724)
 NA
LC23137BGK32
12592XBE5
COMM_15-CR22 XA
Hartford Life Insurance Company
LC2
(25,767)
(1,098)
 NA
LC212592XBE5
126281BB9
CSAIL_15-C1 XA
Hartford Life Insurance Company
LC2
(33,846)
(1,517)
 NA
LC2126281BB9
61764XBK0
MSBAM_15-C21 XA
Hartford Life Insurance Company
LC2
(58,295)
(2,730)
 NA
LC261764XBK0
94989DAZ2
WFCM_15-C27 XA
Hartford Life Insurance Company
LC2
(76,800)
(3,641)
 NA
LC294989DAZ2
92939FBA6
WFRBS_14-C21 XA
Hartford Life Insurance Company
LC2
(213,389)
(10,016)
 NA
LC292939FBA6
46644ABH4
JPMBB_15-C27 XA
Hartford Life Insurance Company
LC2
(64,221)
(3,570)
 NA
LC246644ABH4
38379KPC6
GNR_15-68 IO
Hartford Life Insurance Company
LC2
(13,121,960)
(731,287)
 NA
LC238379KPC6
3137BN6H2
FHMS_K053 X1
Hartford Life Insurance Company
LC2
(8,159)
(462)
 NA
LC23137BN6H2
200474BD5
COMM_15-LC19 XA
Hartford Life Insurance Company
LC2
(37,405)
(2,268)
 NA
LC2200474BD5
94989EAH0
WFCM_15-LC20 XA
Hartford Life Insurance Company
LC2
(60,846)
(3,710)
 NA
LC294989EAH0
38379KQF8
GNR_15-70 IO
Hartford Life Insurance Company
LC2
(30,703)
(1,919)
 NA
LC238379KQF8
94989CBA8
WFCM_15-C26 XA
Hartford Life Insurance Company
LC2
(37,366)
(2,341)
 NA
LC294989CBA8
61764RBG2
MSBAM_15-C20 XA
Hartford Life Insurance Company
LC2
(25,755,856)
(1,615,984)
 NA
LC261764RBG2
17323CAG2
CGCMT_15-GC27 XA
Hartford Life Insurance Company
LC2
(19,377,235)
(1,375,782)
 NA
LC217323CAG2
3137BPVP1
FHMS_K152 X1
Hartford Life Insurance Company
LC2
(9,179)
(779)
 NA
LC23137BPVP1
23312LAW8
DBJPM_16-C1 XA
Hartford Life Insurance Company
LC2
(13,165)
(1,135)
 NA
LC223312LAW8
29429EAF8
CGCMT_16-P4 XA
Hartford Life Insurance Company
LC2
(4,529)
(518)
 NA
LC229429EAF8
95000FAW6
WFCM_16-C35 XA
Hartford Life Insurance Company
LC2
(7,327,848)
(862,814)
 NA
LC295000FAW6
60242NDH1
MILWAUKEE REDEV TXBL POB SER C03
Hartford Life Insurance Company
LC2
2,175
1,104
0
LC260242NDH1
60242NDG3
MILWAUKEE REDEV TXBL POB SER C03
Hartford Life Insurance Company
LC2
3,025
1,613
0
LC260242NDG3
88167AAE1
TEVA PHARMACEUTICAL FINANCE NETHER
Hartford Life Insurance Company
LC2
(4,547,500)
(3,666,267)
 NA
LC288167AAE1
88732JBD9
TIME WARNER CABLE INC
Hartford Life Insurance Company
LC2
125
106
                          1
LC288732JBD9





--------------------------------------------------------------------------------




B02960746
HSBC BANK PLC
Hartford Life Insurance Company
LC2
(6,741,000)
(5,067,210)
 NA
LC2B02960746
B06983645
HSBC BANK PLC
Hartford Life Insurance Company
LC2
(7,639,800)
(5,745,130)
 NA
LC2B06983645
73474TAP5
PORT MORROW ORE TRANSMISSION F
Hartford Life Insurance Company
LC2
1,650
1,467
                        12
LC273474TAP5
9128282A7
TREASURY NOTE (OLD)
Hartford Life Insurance Company
LC2
(4,187,600)
(3,752,152)
 NA
LC29128282A7
362333AH9
VERIZON FLORIDA LLC
Hartford Life Insurance Company
LC2
(2,380,000)
(2,183,650)
 NA
LC2362333AH9
026874DC8
AMERICAN INTERNATIONAL GROUP INC
Hartford Life Insurance Company
LC2
500
450
                          7
LC2026874DC8
9128282D1
TREASURY NOTE
Hartford Life Insurance Company
LC2
(98,600)
(91,790)
 NA
LC29128282D1
38379KGA0
GNR_15-32 AG
Hartford Life Insurance Company
LC2
(887,823)
(828,842)
 NA
LC238379KGA0
665501AK8
NORTHERN NATURAL GAS CO 144A
Hartford Life Insurance Company
LC2
325
307
                          3
LC2665501AK8
649322AC8
NEW YORK PRESBYTERIAN HOS
Hartford Life Insurance Company
LC2
275
257
                          3
LC2649322AC8
00507UAT8
ACTAVIS FUNDING SCS
Hartford Life Insurance Company
LC2
(6,794,500)
(6,456,039)
 NA
LC200507UAT8
61166WAQ4
MONSANTO COMPANY
Hartford Life Insurance Company
LC2
700
629
                        12
LC261166WAQ4
912828R69
TREASURY NOTE
Hartford Life Insurance Company
LC2
(58,000)
(54,896)
 NA
LC2912828R69
38379RFE8
GNR_16-14 HA
Hartford Life Insurance Company
LC2
(885,936)
(835,547)
 NA
LC238379RFE8
718172AW9
PHILIP MORRIS INTERNATIONAL INC
Hartford Life Insurance Company
LC2
750
705
                          7
LC2718172AW9
83162CXP3
SBAP_16-20B 1
Hartford Life Insurance Company
LC2
(3,457,308)
(3,303,102)
 NA
LC283162CXP3
36164QNA2
GE CAPITAL INTERNATIONAL FUNDING C
Hartford Life Insurance Company
LC2
165
158
                          0
LC236164QNA2
3132WEB43
Govt
Hartford Life Insurance Company
LC2
(4,573,721)
(4,415,317)
 NA
LC23132WEB43
3132WED25
Govt
Hartford Life Insurance Company
LC2
(5,142,671)
(4,965,368)
 NA
LC23132WED25
3138WG5Q3
Govt
Hartford Life Insurance Company
LC2
(11,493,768)
(11,101,670)
 NA
LC23138WG5Q3
3138WHFN7
Govt
Hartford Life Insurance Company
LC2
(3,288,084)
(3,175,936)
 NA
LC23138WHFN7
3138WHER9
Govt
Hartford Life Insurance Company
LC2
(13,247,501)
(12,795,821)
 NA
LC23138WHER9
3140F5QW6
Govt
Hartford Life Insurance Company
LC2
(2,669,387)
(2,578,385)
 NA
LC23140F5QW6
3138WHFR8
Govt
Hartford Life Insurance Company
LC2
(11,006,191)
(10,630,990)
 NA
LC23138WHFR8
3140F5MJ9
Govt
Hartford Life Insurance Company
LC2
(396,356)
(382,846)
 NA
LC23140F5MJ9
151020AM6
CELGENE CORPORATION
Hartford Life Insurance Company
LC2
(6,428,025)
(6,078,418)
 NA
LC2151020AM6
83162CXR9
SBAP_16-20C 1
Hartford Life Insurance Company
LC2
(3,142,969)
(3,029,609)
 NA
LC283162CXR9





--------------------------------------------------------------------------------




149123CB5
CATERPILLAR INC
Hartford Life Insurance Company
LC2
500
482
                          5
LC2149123CB5
478160BU7
JOHNSON & JOHNSON
Hartford Life Insurance Company
LC2
(1,912,625)
(1,855,418)
 NA
LC2478160BU7
17323CAE7
CGCMT_15-GC27 A5
Hartford Life Insurance Company
LC2
(8,560,000)
(8,350,083)
 NA
LC217323CAE7
200474BC7
COMM_15-LC19 A4
Hartford Life Insurance Company
LC2
(4,280,000)
(4,180,604)
 NA
LC2200474BC7
61764RBF4
MSBAM_15-C20 A4
Hartford Life Insurance Company
LC2
(6,420,000)
(6,293,744)
 NA
LC261764RBF4
90320MAA3
UPCB FINANCE IV LTD 144A
Hartford Life Insurance Company
LC2
(1,052,000)
(1,013,202)
 NA
LC290320MAA3
50076QAE6
KRAFT FOODS GROUP INC
Hartford Life Insurance Company
LC2
(1,103,000)
(1,067,438)
 NA
LC250076QAE6
68389XBH7
ORACLE CORPORATION
Hartford Life Insurance Company
LC2
(4,294,445)
(4,207,916)
 NA
LC268389XBH7
86960BAJ1
SVENSKA HANDELSBANKEN AB MTN
Hartford Life Insurance Company
LC2
750
737
                          3
LC286960BAJ1
83162CWX7
SBAP_15-20C 1
Hartford Life Insurance Company
LC2
(2,962,485)
(2,914,652)
 NA
LC283162CWX7
075887BG3
BECTON DICKINSON AND COMPANY
Hartford Life Insurance Company
LC2
650
635
                        14
LC2075887BG3
BHM1DG0Q9
GUADALUPE VALLEY ELECTRIC COOPERAT Prvt
Hartford Life Insurance Company
LC2
(200,000)
(196,621)
 NA
LC2BHM1DG0Q9
87165BAG8
SYNCHRONY FINANCIAL
Hartford Life Insurance Company
LC2
(3,964,350)
(3,925,864)
 NA
LC287165BAG8
320276AB4
FFML_06-FF9 1A
Hartford Life Insurance Company
LC2
(22,295)
(21,971)
 NA
LC2320276AB4
63939EAB9
NAVSL_15-AA A2A 144A
Hartford Life Insurance Company
LC2
(3,745,000)
(3,688,181)
 NA
LC263939EAB9
36251FAW6
GSMS_15-GC28 A5
Hartford Life Insurance Company
LC2
(4,226,500)
(4,185,093)
 NA
LC236251FAW6
30288BAE5
FREMF_15-K721 B 144A
Hartford Life Insurance Company
LC2
775
761
                          2
LC230288BAE5
617451DR7
MSAC_06-HE1 A4
Hartford Life Insurance Company
LC2
(37,122)
(36,770)
 NA
LC2617451DR7
13976AAH3
AFIN_16-3 D
Hartford Life Insurance Company
LC2
500
496
                          0
LC213976AAH3
32027NLR0
FFML_04-FFH3 M1
Hartford Life Insurance Company
LC2
(107,456)
(106,850)
 NA
LC232027NLR0
63939GAD0
NAVSL_15-2 B
Hartford Life Insurance Company
LC2
250
249
                          0
LC263939GAD0
20451PKN5
COMPASS BANK
Hartford Life Insurance Company
LC2
750
746
                          3
LC220451PKN5
63939DAD7
NAVSL_14-8 B
Hartford Life Insurance Company
LC2
500
498
                          0
LC263939DAD7
87246YAA4
TIAA ASSET MANAGEMENT FINANCE COMP 144A
Hartford Life Insurance Company
LC2
675
674
                          1
LC287246YAA4
75406EAD3
RASC_06-KS4 A4
Hartford Life Insurance Company
LC2
(72,537)
(72,324)
 NA
LC275406EAD3
00287YAR0
ABBVIE INC
Hartford Life Insurance Company
LC2
600
595
                          1
LC200287YAR0
92922F4R6
WAMU_05-AR13 A1B2
Hartford Life Insurance Company
LC2
(21,093)
(21,063)
 NA
LC292922F4R6





--------------------------------------------------------------------------------




3137BJP64
FHMS_K046 A2
Hartford Life Insurance Company
LC2
(1,337,500)
(1,339,381)
 NA
LC23137BJP64
931142DG5
WAL-MART STORES INC
Hartford Life Insurance Company
LC2
(3,282,225)
(3,276,173)
 NA
LC2931142DG5
698525AA0
PANOCHE ENERGY CENTER LLC 144A
Hartford Life Insurance Company
LC2
29,580
30,291
                     487
LC2698525AA0
80556UAA1
SAST_06-1 A1
Hartford Life Insurance Company
LC2
(2,155,348)
(2,154,458)
 NA
LC280556UAA1
00764MGF8
AABST_05-4 2A2
Hartford Life Insurance Company
LC2
(3,175,961)
(3,175,363)
 NA
LC200764MGF8
76112BWJ5
RAMP_05-RZ2 M3
Hartford Life Insurance Company
LC2
(659,516)
(659,695)
 NA
LC276112BWJ5
04541GUN0
ABSHE_05-HE8 M1
Hartford Life Insurance Company
LC2
(393,794)
(393,914)
 NA
LC204541GUN0
59020UG90
MLMI_05-AR1 M1
Hartford Life Insurance Company
LC2
(51,634)
(51,653)
 NA
LC259020UG90
86358EUV6
SAIL_05-HE1 M1
Hartford Life Insurance Company
LC2
(131,850)
(132,006)
 NA
LC286358EUV6
03072SJ89
AMSI_05-R7 M1
Hartford Life Insurance Company
LC2
(723,353)
(724,291)
 NA
LC203072SJ89
753910AD0
RASC_05-KS12 M1
Hartford Life Insurance Company
LC2
(200,875)
(201,208)
 NA
LC2753910AD0
3137BLAC2
FHMS_K048 A2
Hartford Life Insurance Company
LC2
(1,070,000)
(1,075,231)
 NA
LC23137BLAC2
260543CL5
DOW CHEMICAL COMPANY (THE)
Hartford Life Insurance Company
LC2
565
559
                          4
LC2260543CL5
35729PHM5
FHLT_05-A M2
Hartford Life Insurance Company
LC2
(188,369)
(188,753)
 NA
LC235729PHM5
90131HAL9
21ST CENTURY FOX AMERICA INC
Hartford Life Insurance Company
LC2
(5,965,250)
(5,965,250)
 NA
LC290131HAL9
456606GU0
INABS_05-B M2
Hartford Life Insurance Company
LC2
(562,340)
(562,162)
 NA
LC2456606GU0
BHM0MN8Z8
HTFD GAEDEKE PO PN Prvt
Hartford Life Insurance Company
LC2
(481,209)
(482,031)
 NA
LC2BHM0MN8Z8
29445FBH0
EMLT_04-2 M1
Hartford Life Insurance Company
LC2
(332,718)
(333,566)
 NA
LC229445FBH0
65536HBE7
NHELI_05-HE1 M3
Hartford Life Insurance Company
LC2
(27,268)
(27,340)
 NA
LC265536HBE7
30711XAE4
CAS_14-C02 1M1
Hartford Life Insurance Company
LC2
(3,114,156)
(3,121,900)
 NA
LC230711XAE4
35729PJE1
FHLT_05-1 M4
Hartford Life Insurance Company
LC2
(32,942)
(33,036)
 NA
LC235729PJE1
70069FCW5
PPSI_04-MHQ1 M2
Hartford Life Insurance Company
LC2
(3,179,876)
(3,192,481)
 NA
LC270069FCW5
30711XAA2
CAS_13-C01 M1
Hartford Life Insurance Company
LC2
(3,245,391)
(3,260,852)
 NA
LC230711XAA2
00764MCS4
AABST_04-4 A2B
Hartford Life Insurance Company
LC2
(184,950)
(186,051)
 NA
LC200764MCS4
42770XAC1
HERO_16-3A A2 144A
Hartford Life Insurance Company
LC2
(88,958)
(89,953)
 NA
LC242770XAC1
20030NBQ3
COMCAST CORP
Hartford Life Insurance Company
LC2
625
600
                          8
LC220030NBQ3
30711XAC8
CAS_14-C01 M1
Hartford Life Insurance Company
LC2
(2,303,685)
(2,320,500)
 NA
LC230711XAC8





--------------------------------------------------------------------------------




31298FJL7
Govt
Hartford Life Insurance Company
LC2
(23)
(23)
 NA
LC231298FJL7
12625CAL7
COMM_13-WWP C 144A
Hartford Life Insurance Company
LC2
(1,337,500)
(1,357,685)
 NA
LC212625CAL7
26442RAD3
DUKE ENERGY PROGRESS INC
Hartford Life Insurance Company
LC2
525
529
                        11
LC226442RAD3
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life Insurance Company
LC2
(262,019)
(267,100)
 NA
LC2BHM0JB0A1
91412GXY6
UNIVERSITY CALIF REVS FOR PREV
Hartford Life Insurance Company
LC2
2,425
2,470
                          3
LC291412GXY6
3137G0FT1
STACR_15-DNA2 M2
Hartford Life Insurance Company
LC2
(1,886,508)
(1,930,530)
 NA
LC23137G0FT1
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
LC2
(647,103)
(662,037)
 NA
LC2BHM0JEJL1
12189TBC7
BURLINGTON NORTHERN SANTA FE CORP
Hartford Life Insurance Company
LC2
2,500
2,562
                        18
LC212189TBC7
501044BM2
KROGER CO. (THE)
Hartford Life Insurance Company
LC2
600
614
                        18
LC2501044BM2
31298F2A9
Govt
Hartford Life Insurance Company
LC2
(22)
(22)
 NA
LC231298F2A9
82967NAS7
SIRIUS XM RADIO INC 144A
Hartford Life Insurance Company
LC2
(909,000)
(928,316)
 NA
LC282967NAS7
3137G0AL3
STACR_14-DN1 M2
Hartford Life Insurance Company
LC2
(3,745,000)
(3,856,421)
 NA
LC23137G0AL3
89152UAD4
TOTAL CAPITAL SA
Hartford Life Insurance Company
LC2
450
464
                          8
LC289152UAD4
87243QAB2
TENET HEALTHCARE CORPORATION
Hartford Life Insurance Company
LC2
(2,801,000)
(2,891,220)
 NA
LC287243QAB2
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life Insurance Company
LC2
(203,623)
(210,588)
 NA
LC2BHM0JEHH2
09247XAE1
BLACKROCK INC
Hartford Life Insurance Company
LC2
6,270
6,471
                     145
LC209247XAE1
83162CSL8
SBAP_09-20D 1
Hartford Life Insurance Company
LC2
145
150
                          1
LC283162CSL8
651229AY2
NEWELL RUBBERMAID INC
Hartford Life Insurance Company
LC2
(60)
(61)
 NA
LC2651229AY2
3137G0GT0
STACR_15-DNA3 M2
Hartford Life Insurance Company
LC2
(1,284,000)
(1,331,865)
 NA
LC23137G0GT0
45326TAA6
INCITEC PIVOT FINANCE LLC 144A
Hartford Life Insurance Company
LC2
550
571
                        15
LC245326TAA6
BHM0J5AM7
HTFD 840 FIRST PN Prvt
Hartford Life Insurance Company
LC2
(267,490)
(278,241)
 NA
LC2BHM0J5AM7
375558BG7
GILEAD SCIENCES INC
Hartford Life Insurance Company
LC2
750
773
                          8
LC2375558BG7
651290AP3
NEWFIELD EXPLORATION COMPANY
Hartford Life Insurance Company
LC2
(1,989,000)
(2,078,505)
 NA
LC2651290AP3
454889AQ9
INDIANA MICHIGAN POWER COMPANY
Hartford Life Insurance Company
LC2
550
574
                          5
LC2454889AQ9
350910AN5
FTST_06-4TS A 144A
Hartford Life Insurance Company
LC2
(11,094)
(11,662)
 NA
LC2350910AN5
58013MEZ3
MCDONALDS CORPORATION MTN
Hartford Life Insurance Company
LC2
535
563
                        12
LC258013MEZ3
585055BU9
MEDTRONIC INC
Hartford Life Insurance Company
LC2
300
322
                          3
LC2585055BU9





--------------------------------------------------------------------------------




84861AAA7
SPMF_14-3A A 144A
Hartford Life Insurance Company
LC2
(4,672)
(4,942)
 NA
LC284861AAA7
775109BB6
ROGERS COMMUNICATIONS INC.
Hartford Life Insurance Company
LC2
445
463
                          4
LC2775109BB6
BHM01J6D1
WELLS FARGO-WACHOVIA BANK Prvt
Hartford Life Insurance Company
LC2
(2,623,297)
(2,779,515)
 NA
LC2BHM01J6D1
B0A0A7ZT0
EIRE JACKSONVILE FLA LLC LEASE BA Prvt
Hartford Life Insurance Company
LC2
(2,127,816)
(2,257,054)
 NA
LC2B0A0A7ZT0
126650AY6
WELLS FARGO BANK NW (CVS 02 CTL) S Prvt
Hartford Life Insurance Company
LC2
(4,896)
(5,214)
 NA
LC2126650AY6
88160QAM5
TESORO LOGISTICS LP
Hartford Life Insurance Company
LC2
(179,000)
(191,219)
 NA
LC288160QAM5
126117AR1
CNA FINANCIAL CORP
Hartford Life Insurance Company
LC2
(2,703,890)
(2,878,707)
 NA
LC2126117AR1
539830BL2
LOCKHEED MARTIN CORPORATION
Hartford Life Insurance Company
LC2
(2,140,000)
(2,251,481)
 NA
LC2539830BL2
31383MQB2
Govt
Hartford Life Insurance Company
LC2
(249)
(266)
 NA
LC231383MQB2
126650BP4
CVS PASSTHROUGH TRUST
Hartford Life Insurance Company
LC2
(14,732)
(15,763)
 NA
LC2126650BP4
75405UAA4
RAS LNG 3 144A
Hartford Life Insurance Company
LC2
(10,833,750)
(11,440,440)
 NA
LC275405UAA4
878091BD8
TEACHERS INSURANCE AND ANNUITY 144A
Hartford Life Insurance Company
LC2
25
27
                          0
LC2878091BD8
58013MEK6
MCDONALDS CORPORATION
Hartford Life Insurance Company
LC2
575
609
                        10
LC258013MEK6
73358WJA3
PORT AUTHORITY OF NEW YORK AND NEW
Hartford Life Insurance Company
LC2
2,500
2,663
                        17
LC273358WJA3
68241FAA0
OLCMT_04-C3 A1 144A
Hartford Life Insurance Company
LC2
(89,968)
(97,143)
 NA
LC268241FAA0
30161NAQ4
EXELON CORPORATION
Hartford Life Insurance Company
LC2
175
188
                          4
LC230161NAQ4
24820RAB4
STATOIL ASA 144A
Hartford Life Insurance Company
LC2
(2,140,000)
(2,340,982)
 NA
LC224820RAB4
65473QBB8
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
LC2
8,840
9,715
                     130
LC265473QBB8
31292GTN6
Govt
Hartford Life Insurance Company
LC2
(451)
(495)
 NA
LC231292GTN6
030288AB0
AMERICAN TRANSMISSION SYSTEMS INC 144A
Hartford Life Insurance Company
LC2
500
543
                          6
LC2030288AB0
458140AK6
INTEL CORPORATION
Hartford Life Insurance Company
LC2
(9,737,000)
(10,769,911)
 NA
LC2458140AK6
31292GY59
Govt
Hartford Life Insurance Company
LC2
(89)
(98)
 NA
LC231292GY59
293791AT6
ENTERPRISE PRODUCTS OPERATING LLC
Hartford Life Insurance Company
LC2
500
544
                          7
LC2293791AT6
BHM0K4486
MERRITT INDUSTR PN Prvt
Hartford Life Insurance Company
LC2
(21,612,732)
(23,842,922)
 NA
LC2BHM0K4486
761713BA3
REYNOLDS AMERICAN INC
Hartford Life Insurance Company
LC2
900
978
                        14
LC2761713BA3
487312AA8
KEENAN FT DETRICK ENERGY 144A
Hartford Life Insurance Company
LC2
(202,373)
(223,850)
 NA
LC2487312AA8
207758KM4
CONNECTICUT ST SPL TAX OBLIG
Hartford Life Insurance Company
LC2
4,350
4,825
                        16
LC2207758KM4





--------------------------------------------------------------------------------




478375AJ7
JOHNSON CONTROLS INTERNATIONAL PLC
Hartford Life Insurance Company
LC2
100
111
                          1
LC2478375AJ7
912810RD2
TREASURY BOND
Hartford Life Insurance Company
LC2
50
56
                          0
LC2912810RD2
458140AT7
INTEL CORPORATION
Hartford Life Insurance Company
LC2
(1,901,925)
(2,137,178)
 NA
LC2458140AT7
010392FF0
ALABAMA POWER COMPANY
Hartford Life Insurance Company
LC2
800
900
                        20
LC2010392FF0
761713BB1
REYNOLDS AMERICAN INC
Hartford Life Insurance Company
LC2
825
913
                        14
LC2761713BB1
74456QAP1
PUBLIC SERVICE ELECTRIC AND GAS CO MTN
Hartford Life Insurance Company
LC2
300
340
                          6
LC274456QAP1
893526DF7
TRANSCANADA PIPELINES LTD
Hartford Life Insurance Company
LC2
75
83
                          1
LC2893526DF7
725906AH4
PLACER DOME INC
Hartford Life Insurance Company
LC2
300
344
                          5
LC2725906AH4
546676AU1
LOUISVILLE GAS & ELECTRIC CO
Hartford Life Insurance Company
LC2
100
113
                          0
LC2546676AU1
373334JR3
GEORGIA POWER COMPANY
Hartford Life Insurance Company
LC2
(7,056,650)
(8,185,418)
 NA
LC2373334JR3
575767AJ7
MASSACHUSETTS MUTUAL LIFE INSURANC 144A
Hartford Life Insurance Company
LC2
290
330
                          8
LC2575767AJ7
907834AG0
ANADARKO HOLDING CO
Hartford Life Insurance Company
LC2
500
575
                          1
LC2907834AG0
539830AU3
LOCKHEED MARTIN CORP
Hartford Life Insurance Company
LC2
(5,350,000)
(6,142,843)
 NA
LC2539830AU3
94973VAL1
ANTHEM INC
Hartford Life Insurance Company
LC2
(27,285,000)
(30,889,539)
 NA
LC294973VAL1
65473QAZ6
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
LC2
585
669
                        11
LC265473QAZ6
63618EAR2
NATIONAL FUEL GAS COMPANY MTN
Hartford Life Insurance Company
LC2
(2,675,000)
(3,073,061)
 NA
LC263618EAR2
134429AG4
CAMPBELL SOUP CO
Hartford Life Insurance Company
LC2
750
859
                          5
LC2134429AG4
283695AZ7
EL PASO NATURAL GAS COMPANY
Hartford Life Insurance Company
LC2
500
578
                        16
LC2283695AZ7
767201AL0
RIO TINTO FINANCE (USA) LIMITED
Hartford Life Insurance Company
LC2
375
431
                          1
LC2767201AL0
73358WEK6
PORT AUTH N Y & N J
Hartford Life Insurance Company
LC2
1,250
1,458
                          9
LC273358WEK6
29379VAT0
ENTERPRISE PRODUCTS OPERATING LLC
Hartford Life Insurance Company
LC2
500
581
                        10
LC229379VAT0
89417EAH2
TRAVELERS CO INC
Hartford Life Insurance Company
LC2
150
174
                          1
LC289417EAH2
669771AS6
NOVA GAS TRANSMISSION LTD
Hartford Life Insurance Company
LC2
125
146
                          2
LC2669771AS6
740816AH6
PRESIDENT & FELLOWS OF HARVARD
Hartford Life Insurance Company
LC2
650
755
                          4
LC2740816AH6
68233JAH7
ONCOR ELECTRIC DELIVERY CO LLC
Hartford Life Insurance Company
LC2
825
962
                          7
LC268233JAH7
74432QAC9
PRUDENTIAL FINANCIAL INC. MTN
Hartford Life Insurance Company
LC2
(15,247,500)
(17,713,021)
 NA
LC274432QAC9
001192AH6
AGL CAPITAL CORPORATION
Hartford Life Insurance Company
LC2
900
1,049
                        10
LC2001192AH6





--------------------------------------------------------------------------------




931142CB7
WAL-MART STORES INC
Hartford Life Insurance Company
LC2
(8,025,000)
(9,392,476)
 NA
LC2931142CB7
049560AK1
ATMOS ENERGY CORPORATION
Hartford Life Insurance Company
LC2
700
819
                        17
LC2049560AK1
65473QAX1
NISOURCE FINANCE CORPORATION
Hartford Life Insurance Company
LC2
950
1,108
                        25
LC265473QAX1
914440LJ9
UNIVERSITY MASS BLDG AUTH PROJ REV
Hartford Life Insurance Company
LC2
2,350
2,786
                          9
LC2914440LJ9
907834AB1
ANADARKO HOLDING CO
Hartford Life Insurance Company
LC2
625
742
                          5
LC2907834AB1
172967BL4
CITIGROUP INC
Hartford Life Insurance Company
LC2
265
315
                          8
LC2172967BL4
771367BX6
ROCHESTER GAS & ELECTRIC
Hartford Life Insurance Company
LC2
500
595
                          8
LC2771367BX6
291011AQ7
EMERSON ELECTRIC CO
Hartford Life Insurance Company
LC2
500
592
                          8
LC2291011AQ7
656531AC4
STATOILHYDRO ASA
Hartford Life Insurance Company
LC2
125
150
                          4
LC2656531AC4
BHM0GBW01
CVS CAREMARK CTL 9-2009 Prvt
Hartford Life Insurance Company
LC2
38,203
45,789
                     134
LC2BHM0GBW01
694308GM3
PACIFIC GAS & ELECTRIC CO
Hartford Life Insurance Company
LC2
680
814
                        12
LC2694308GM3
38141GGM0
GOLDMAN SACHS GROUP INC
Hartford Life Insurance Company
LC2
875
1,049
                        17
LC238141GGM0
207597CZ6
CONNECTICUT LIGHT AND POWER CO
Hartford Life Insurance Company
LC2
500
603
                          6
LC2207597CZ6
91324PBN1
UNITEDHEALTH GROUP INC
Hartford Life Insurance Company
LC2
630
761
                          4
LC291324PBN1
49306CAB7
KEYBANK NATIONAL ASSOCIATION
Hartford Life Insurance Company
LC2
515
622
                        11
LC249306CAB7
38141GFD1
GOLDMAN SACHS GROUP INC
Hartford Life Insurance Company
LC2
(6,259,500)
(7,562,603)
 NA
LC238141GFD1
373334JN2
GEORGIA POWER COMPANY
Hartford Life Insurance Company
LC2
(5,350,000)
(6,667,528)
 NA
LC2373334JN2
126659AA9
CVS PASSTHROUGH TRUST 144A
Hartford Life Insurance Company
LC2
(15,313)
(18,605)
 NA
LC2126659AA9
773903AB5
ROCKWELL AUTOMATION INC
Hartford Life Insurance Company
LC2
250
302
                          6
LC2773903AB5
084664BL4
BERKSHIRE HATHAWAY FINANCE CORP
Hartford Life Insurance Company
LC2
990
1,199
                        21
LC2084664BL4
17248RAJ5
CINGULAR WIRELESS LLC
Hartford Life Insurance Company
LC2
(10,763,130)
(12,939,306)
 NA
LC217248RAJ5
74531EAA0
PUGET SOUND ENERGY INC MTN
Hartford Life Insurance Company
LC2
500
611
                          7
LC274531EAA0
539830AR0
LOCKHEED MARTIN CORP
Hartford Life Insurance Company
LC2
(5,885,000)
(7,281,893)
 NA
LC2539830AR0
73358WCX0
PORT AUTH N Y & N J
Hartford Life Insurance Company
LC2
1,925
2,374
                          8
LC273358WCX0
87612EAK2
TARGET CORPORATION
Hartford Life Insurance Company
LC2
(6,168,550)
(7,599,179)
 NA
LC287612EAK2
79765RSV2
SAN FRANCISCO CALIF CITY & CNTY PU
Hartford Life Insurance Company
LC2
1,700
2,101
                          7
LC279765RSV2
88579EAC9
3M CO MTN
Hartford Life Insurance Company
LC2
(6,473,500)
(7,950,274)
 NA
LC288579EAC9





--------------------------------------------------------------------------------




73358WCW2
PORT AUTHORITY OF NEW YORK & NEW J
Hartford Life Insurance Company
LC2
4,975
6,135
                        20
LC273358WCW2
575634AS9
MASSACHUSETTS ELECTRIC COMPANY 144A
Hartford Life Insurance Company
LC2
875
1,085
                          2
LC2575634AS9
91324PBQ4
UNITEDHEALTH GROUP INC
Hartford Life Insurance Company
LC2
850
1,045
                        14
LC291324PBQ4
87973PAB0
TEMASEK FINANCIAL I LTD 144A
Hartford Life Insurance Company
LC2
220
276
                          0
LC287973PAB0
136385AC5
CANADIAN NATURAL RESOURCES LTD
Hartford Life Insurance Company
LC2
675
842
                        18
LC2136385AC5
28368EAE6
KINDER MORGAN INC
Hartford Life Insurance Company
LC2
750
930
                        21
LC228368EAE6
17305EDT9
CCCIT_07-A3 A3
Hartford Life Insurance Company
LC2
450
564
                        12
LC217305EDT9
668131AA3
NORTHWESTERN MUTUAL LIFE INSURANCE 144A
Hartford Life Insurance Company
LC2
1,500
1,874
                        14
LC2668131AA3
268789AB0
E.ON INTERNATIONAL FINANCE B.V. 144A
Hartford Life Insurance Company
LC2
70
88
                          0
LC2268789AB0
58013MEF7
MCDONALDS CORPORATION MTN
Hartford Life Insurance Company
LC2
975
1,223
                        15
LC258013MEF7
19633SAB9
COLORADO BRIDGE ENTERPRISE
Hartford Life Insurance Company
LC2
3,550
4,474
                     105
LC219633SAB9
797440BJ2
SAN DIEGO GAS & ELEC
Hartford Life Insurance Company
LC2
385
485
                          5
LC2797440BJ2
437076AV4
HOME DEPOT INC
Hartford Life Insurance Company
LC2
775
967
                          7
LC2437076AV4
58013MEC4
MCDONALDS CORPORATION
Hartford Life Insurance Company
LC2
125
155
                          1
LC258013MEC4
91412GDZ5
UNIVERSITY CALIF REVS
Hartford Life Insurance Company
LC2
2,625
3,305
                          5
LC291412GDZ5
0010EPAF5
AEP TEXAS CENTRAL CO
Hartford Life Insurance Company
LC2
750
947
                        14
LC20010EPAF5
64966HYV6
NEW YORK N Y
Hartford Life Insurance Company
LC2
2,500
3,135
                        71
LC264966HYV6
69351UAM5
PPL ELECTRIC UTILITIES CORPORATION
Hartford Life Insurance Company
LC2
750
950
                          1
LC269351UAM5
89837LAB1
PRINCETON UNIVERSITY
Hartford Life Insurance Company
LC2
80
102
                          1
LC289837LAB1
63946BAF7
NBCUNIVERSAL MEDIA LLC
Hartford Life Insurance Company
LC2
225
280
                          1
LC263946BAF7
677415CF6
OHIO POWER COMPANY
Hartford Life Insurance Company
LC2
500
638
                          9
LC2677415CF6
759136QP2
REGIONAL TRANSN DIST COLO
Hartford Life Insurance Company
LC2
3,550
4,562
                        14
LC2759136QP2
00817YAG3
AETNA INC
Hartford Life Insurance Company
LC2
500
644
                        15
LC200817YAG3
98389BAH3
XCEL ENERGY INC
Hartford Life Insurance Company
LC2
150
194
                          4
LC298389BAH3
02765UCR3
AMERICAN MUN PWR-OHIO INC
Hartford Life Insurance Company
LC2
675
874
                        11
LC202765UCR3
244199BA2
DEERE & CO
Hartford Life Insurance Company
LC2
500
653
                          8
LC2244199BA2
377372AE7
GLAXOSMITHKLINE CAPITAL INC
Hartford Life Insurance Company
LC2
500
652
                          1
LC2377372AE7





--------------------------------------------------------------------------------




251799AA0
DEVON ENERGY CORP
Hartford Life Insurance Company
LC2
(8,517,735)
(11,065,858)
 NA
LC2251799AA0
22541LAE3
CREDIT SUISSE (USA) INC
Hartford Life Insurance Company
LC2
500
646
                        13
LC222541LAE3
91324PAX0
UNITEDHEALTH GROUP INC
Hartford Life Insurance Company
LC2
875
1,138
                        25
LC291324PAX0
167725AC4
CHICAGO ILL TRANSIT AUTH
Hartford Life Insurance Company
LC2
2,500
3,253
                        84
LC2167725AC4
677347CE4
OHIO EDISON COMPANY
Hartford Life Insurance Company
LC2
900
1,184
                        23
LC2677347CE4
25468PBW5
WALT DISNEY CO
Hartford Life Insurance Company
LC2
250
326
                          4
LC225468PBW5
822582AD4
SHELL INTERNATIONAL FINANCE BV
Hartford Life Insurance Company
LC2
125
164
                          4
LC2822582AD4
826418BE4
SIERRA PACIFIC POWER CO
Hartford Life Insurance Company
LC2
470
619
                        13
LC2826418BE4
961548AY0
MEADWESTVACO CORP
Hartford Life Insurance Company
LC2
550
733
                        12
LC2961548AY0
59259YDC0
METROPOLITAN TRANSN AUTH N Y
Hartford Life Insurance Company
LC2
1,975
2,629
                          4
LC259259YDC0
68389XAE5
ORACLE CORPORATION
Hartford Life Insurance Company
LC2
855
1,123
                          6
LC268389XAE5
887315AZ2
HISTORIC TW INC
Hartford Life Insurance Company
LC2
(13,535,500)
(18,012,340)
 NA
LC2887315AZ2
89352HAE9
TRANSCANADA PIPELINES LTD
Hartford Life Insurance Company
LC2
355
459
                          7
LC289352HAE9
878091BC0
TEACHERS INSURANCE AND ANNUITY 144A
Hartford Life Insurance Company
LC2
(9,014,000)
(11,775,196)
 NA
LC2878091BC0
141781AF1
CARGILL INC 144A
Hartford Life Insurance Company
LC2
525
701
                          3
LC2141781AF1
744448CA7
PUBLIC SERVICE COMPANY OF COLORADO
Hartford Life Insurance Company
LC2
495
655
                        10
LC2744448CA7
91913YAB6
VALERO ENERGY CORP MTN
Hartford Life Insurance Company
LC2
300
400
                        12
LC291913YAB6
961548AV6
MEADWESTVACO CORP
Hartford Life Insurance Company
LC2
475
633
                        14
LC2961548AV6
209111EU3
CONSOLIDATED EDISON CO OF NEW YORK
Hartford Life Insurance Company
LC2
500
666
                          5
LC2209111EU3
77509NAF0
ROGERS COMMUNICATIONS INC.
Hartford Life Insurance Company
LC2
950
1,271
                          6
LC277509NAF0
59259YGF0
METROPOLITAN TRANSN AUTH N Y REV F
Hartford Life Insurance Company
LC2
925
1,241
                          2
LC259259YGF0
494368BC6
KIMBERLY-CLARK CORPORATION
Hartford Life Insurance Company
LC2
615
824
                        13
LC2494368BC6
072024NU2
BAY AREA TOLL AUTH CALIF TOLL BRDG
Hartford Life Insurance Company
LC2
1,700
2,330
                        18
LC2072024NU2
244199AZ8
DEERE & CO
Hartford Life Insurance Company
LC2
275
375
                          1
LC2244199AZ8
931142BF9
WAL-MART STORES INC
Hartford Life Insurance Company
LC2
(16,050,000)
(21,948,776)
 NA
LC2931142BF9
401378AA2
GUARDIAN LIFE INSURANCE CO OF AMER 144A
Hartford Life Insurance Company
LC2
(7,579,345)
(10,475,966)
 NA
LC2401378AA2
13063A5E0
CALIFORNIA ST
Hartford Life Insurance Company
LC2
1,600
2,262
                        18
LC213063A5E0





--------------------------------------------------------------------------------




717081CY7
PFIZER INC.
Hartford Life Insurance Company
LC2
125
176
                          2
LC2717081CY7
702274AW1
PASADENA CALIF PUB FING AUTH L
Hartford Life Insurance Company
LC2
4,250
6,025
                        72
LC2702274AW1
646139X83
NEW JERSEY ST TPK AUTH TPK REV
Hartford Life Insurance Company
LC2
500
703
                        14
LC2646139X83
646139W35
NEW JERSEY ST TPK AUTH
Hartford Life Insurance Company
LC2
950
1,382
                        28
LC2646139W35
655855FB5
NORFOLK SOUTHERN RAILWAY CO
Hartford Life Insurance Company
LC2
500
716
                          1
LC2655855FB5
13063A5G5
STATE OF CALIFORNIA
Hartford Life Insurance Company
LC2
1,500
2,226
                        17
LC213063A5G5
02765UEK6
AMERICAN MUN PWR OHIO INC
Hartford Life Insurance Company
LC2
500
805
                        11
LC202765UEK6
205944AB7
CON-WAY INC
Hartford Life Insurance Company
LC2
(17,000,000)
(17,370,600)
 NA
LC2205944AB7
22404QAF5
COX COMMUNICATIONS INC MTN
Hartford Life Insurance Company
LC2
(2,675,000)
(2,675,000)
 NA
LC222404QAF5
17305EDY8
CCCIT_07-A8 A8
Hartford Life Insurance Company
LC2
(3,576,475)
(3,576,475)
 NA
LC217305EDY8
BHM12L080
TRANSDIGM INC TL-C Prvt
Hartford Life Insurance Company
LC2
(2,664,546)
(2,664,546)
 NA
LC2BHM12L080
48123VAB8
J2 GLOBAL INC
Hartford Life Insurance Company
LC2
(1,896,000)
(1,933,920)
 NA
LC248123VAB8
78443CAZ7
SLMA_03-C A2
Hartford Life Insurance Company
LC2
(850,471)
(850,471)
 NA
LC278443CAZ7
BHM0K2BG4
HTFD ORCHARD GL PN Prvt
Hartford Life Insurance Company
LC2
(28,403,799)
(29,610,960)
 NA
LC2BHM0K2BG4
22533WAC3
CAALT_15-1A B 144A
Hartford Life Insurance Company
LC2
(1,070,000)
(1,070,000)
 NA
LC222533WAC3
20605PAE1
CONCHO RESOURCES INC
Hartford Life Insurance Company
LC2
(2,531,000)
(2,600,603)
 NA
LC220605PAE1
3137G0AC3
STACR_13-DN2 M1
Hartford Life Insurance Company
LC2
(1,563,669)
(1,563,669)
 NA
LC23137G0AC3
69689XAC4
PSTAT_16-3A A2 144A
Hartford Life Insurance Company
LC2
(3,156,500)
(3,156,500)
 NA
LC269689XAC4
69689XAE0
PSTAT_16-3A B 144A
Hartford Life Insurance Company
LC2
(3,210,000)
(3,210,000)
 NA
LC269689XAE0
19624MAE7
CAH_14-2A C 144A
Hartford Life Insurance Company
LC2
(4,547,500)
(4,547,500)
 NA
LC219624MAE7
31388QT66
Govt
Hartford Life Insurance Company
LC2
(3,266)
(3,266)
 NA
LC231388QT66
03072SXY6
AMSI_05-R1 M1
Hartford Life Insurance Company
LC2
(1,083,676)
(1,083,676)
 NA
LC203072SXY6
437084KS4
HEAT_05-3 M3
Hartford Life Insurance Company
LC2
(925,136)
(925,136)
 NA
LC2437084KS4
542514NB6
LBMLT_05-WL2 M1
Hartford Life Insurance Company
LC2
(1,097,669)
(1,097,669)
 NA
LC2542514NB6
46625MP52
JPMCC_03-CB7 D
Hartford Life Insurance Company
LC2
(1,485,086)
(1,485,086)
 NA
LC246625MP52
173067EK1
CGCMT_04-C2 D
Hartford Life Insurance Company
LC2
(1,872,500)
(1,872,500)
 NA
LC2173067EK1
17291CBX2
CGCMT_16-C2 XB
Hartford Life Insurance Company
LC2
(36,664,085)
(2,256,674)
 NA
LC217291CBX2





--------------------------------------------------------------------------------








